Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 1 of 358




              Exhibit B
   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 2 of 358




PRODUCT CATALOG                                      60TH EDITION
          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 3 of 358

 MITEK IS MORE THAN JUST ENGINEERED PRODUCTS




      ENGINEERED PRODUCTS

Our products save on labor
 and installation costs and
help provide code compliant
 and safe, resilient homes.

       MiTek-US.com/Products




                                                               SOFTWARE

                                                 We’re optimizing the workflow
                                                  of your business, improving
                                                 accuracy and reducing waste
                                                  with our software solutions.

                                                           MiTek-US.com/Software




 WE’RE WORKING TO BE YOUR HOLISTIC BUILDING SOLUTIONS PARTNER
                SEE MORE OF OUR SOLUTIONS ON THE INSIDE-FRONT COVER >
                                                                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 4 of 358

                                                              What's New at MiTek?


                                                              MiTek® IHFL (18GA) /IHF (16GA) Face Mount I-Joist Hangers
                                                              IHFL/IHF hangers feature speed prongs for temporary placement and seat cleats to grab
                                                              the bottom flange of the supported I-joist. Diamond holes in header and joist allow for
                                                              optional Max nailing for customized fastening to match allowable load needed, saving
                                                              you time and money on the jobsite. See page 206 for details.




                                                              MiTek® FWHH Heavy-Duty Fire Wall Hangers
                                                              The MiTek FWHH Heavy-Duty Fire Wall Hanger is designed to support beams and purlins
                                                              at header locations. The higher capacity of the FWHH is achieved thru top flange bearing
                                                              along with added face and beam/purlin nailing. As with the FWH hanger, the advanced
                                                              design allows you to install the hangers before the drywall is attached, allowing your
                                                              project to be completely framed-up and weather-tight before the drywall sheathing
                                                              shows up on site. See page 198 for details.




                                                              UGTQ Universal Girder Tiedown
                                                              The universal girder tiedown, UGTQ, is a high capacity tiedown designed to resist uplift
                                                              loads on multi-ply roof trusses. The UGTQ installs with MiTek's WS structural wood
                                                              screws and is fastened on one side for single connector installations or opposite sides for
                                                              two connector installations. The UGTQ is available in left and right models for installation
                                                              near the end of girders. See page 259 for details.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              WSTS Truss Structural Wood Screw
                                                              The MiTek® Pro SeriesTM WSTS Structural Truss Screw can be used to resist uplift and
                                                              lateral loads for truss/rafter-to-plate and stud-to-plate connections. The WSTS is
                                                              tested in accordance with ICC-ES AC233 and AC13 and meets 2018 IRC and IBC code
                                                              requirements. See page 260 for details.




                                                              MiTek® FWH/S Fire Wall Hangers for CFS Construction
                                                              The FWH/S Fire Wall Hanger attaches to cold-formed steel wall framing to support
                                                              cold-formed steel joists. See page 337 for details.




                                                              MiTek® Product Catalog                                                                         3
                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 5 of 358

Directory of Products

Code Evaluation Information .  .  .  .  .  .  .  .  .  .  .  .  . 10                              Deck & Fences  .  .  .  .  .  .  .  .  .  .  .  .  .  . 296-305                                                              Lumber Hangers  .  .  .  .  .  .  .  .  .  .  .  . 136-193
Corrosion Information .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 11-16                          Angles  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 302                               Face Mount Hangers  .  .  .  .  .  . 139-165, 181-184
Design Notes .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 18-19                 Deck Connectors  .  .  .  .  .  .  .  .  .  .  .  . 298-300, 302                                                             Hanger Selection Guide  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 138
Installation Notes .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 19              Fence Hardware .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 303-305                                                     Masonry Hangers .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 185-193
New Products .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 3         Stair Angles .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 301                                      Panel & Purlin Hangers .  .  .  .  .  .  .  .  .  .  .  . 177-181
Product Information  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 17                                                                                                                                               Slope/Skew Hangers  .  .  .  .  .  .  .  .  .  .  .  .  . 173-176
Product Notes .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 18           EWP Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 202-231                                                            Strap Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 172
Reference Number Index  .  .  .  .  .  .  .  .  .  .  .  .  .  . 8-9                                                                                                                                                          Top Mount Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  . 166-171
                                                                                                 Adjustable Connectors .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 230
MiTek index  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 5-7
                                                                                                 EWP Hanger Selector Guide .  .  .  .  .  .  .  .  .  .  .  . 204
                                                                                                 EWP Installation  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 202-203                                                      Manufactured Housing  .  .  .  .  .  . 340-349
 Angles & Straps  .  .  .  .  .  .  .  .  .  .  .  .  . 106-135
                                                                                                 Face Mount Hangers  .  .  .  .  .  .  .  .  .  .  .  .  . 205-216                                                            Foundation Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 347
Angles  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 108-111, 113-115                       Top Mount Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  . 217-229                                                          Hangers .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 344
Clips .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 112, 118-119           Slope/Skew Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 231                                                    Installation Notes .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 342
Header Hangers .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 118
                                                                                                                                                                                                                              Nails .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 343
Knee Braces .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 135            Fasteners  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 20-39                                                 Nail Plates  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 348
Lateral Joist Connectors .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 120
                                                                                                 Bolts  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 38   Plate Tie .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 347
Ornamental Connectors .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 125
                                                                                                 Fastening Identification/Features .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 39                                          Post Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 348
Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 121-134
                                                                                                 Nails . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22-24                                          Protection Plates  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 349
Stud Plate Ties .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 116-117
                                                                                                 Screws .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 25-37            Rafter Ties .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 345-346
                                                                                                                                                                                                                              Stud Plate Ties .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 346
 Caps & Bases  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 80-105
                                                                                                  Fire Wall Hangers  .  .  .  .  .  .  .  .  .  .  . 194-201
Column Bases  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 88-91                                                                                                                                                 Plated Truss  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 266-295
Column Caps .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 99-105                    Face Mount Hangers  .  .  .  .  .  .  .  .  .  .  .  .  . 200-201
                                                                                                 Top Mount Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  . 194-199                                                          Alternate Installations .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 287
Post Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 82-85, 92
                                                                                                                                                                                                                              Blocking Supports  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 294
Post Bases .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 86-87, 98
                                                                                                  General Hardware  .  .  .  .  .  .  .  .  .  . 306-317                                                                      Drag Strut Connectors .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 282
Post Caps .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 93-97
                                                                                                 Bridging .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 314-315                                         Face Mount Hangers  .  .  .  .  .  .  .  .  .  .  .  .  . 268-272
                                                                                                 Corner Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 316                                    Field Splice Kits .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 295
 Cold-Formed Steel  .  .  .  .  .  .  .  .  .  . 326-339
                                                                                                 D.I.Y. Products  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 309                                        Girder Hangers .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 283-286
Angles  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 334                                                                                                                                Hip/Jack Connectors  .  .  .  .  .  .  .  .  .  .  .  .  . 281-282
                                                                                                 Drywall Clip .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 308
Concrete Screw Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  . 329                                                                                                                                                          Hoist Plates  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 294
                                                                                                 Insulation Supports  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 308
Fastening Information .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 328                                                                                                                                                   Skewed Nail Plate .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 280
                                                                                                 Mending Plates .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 317
Girder Tiedowns .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 338                                                                                                                                             Spacers/Braces .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 288-289




                                                                                                                                                                                                                                                                                                                                   Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                 Nail Plates  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 317
Hangers .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 336-337                                                                                                                                           Strap Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 273-279
                                                                                                 Plywood Clips .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 308
Holdowns .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 330-333                                                                                                                                             Supplementary Bearing Plates .  .  .  .  .  .  .  .  .  . 290
                                                                                                 Protection Plates  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 310
Hurricane Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 339                                                                                                                                          Truss Clips .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 291-294
                                                                                                 Shelf Brackets .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 316
Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 335
                                                                                                 Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 311-312
Stud Plate Ties .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 338                                                                                                                                           Specialty Options  .  .  .  .  .  .  .  .  .  .  . 318-325
                                                                                                 Stud Shoes .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 312
                                                                                                 Wall Bracing .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 313                                      Face Mount Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 321
 Concrete & Masonry  .  .  .  .  .  .  .  .  .  . 40-63                                                                                                                                                                       Open Top Flange Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  . 322
                                                                                                 Wall Ties .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 316
Anchor Bolts .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 49-51                                                                                                                                           Part Number System  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 325
Anchor Rod Chairs .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 48                   Glulam Beam Connectors  .  .  . 232-241                                                                                     Solid Top Flange Hanger .  .  .  .  .  .  .  .  .  .  . 322-323
Anchoring Epoxy . . . . . . . . . . . . . . . . . . 42-43                                                                                                                                                                     Specialty Options & General Notes .  .  .  .  .  .  . 320
                                                                                                 Face Mount Hangers  .  .  .  .  .  .  .  .  .  .  .  .  . 232-234
Beam Seats .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 62                                                                                                                                       Top Flange Nailer Options .  .  .  .  .  .  .  .  .  .  .  .  .  . 324
                                                                                                 Hinge Connectors .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 240-241
Bearing Plates  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 51                                                                                                                                        Welded Top Flange Hanger .  .  .  .  .  .  .  .  .  .  .  .  . 325
                                                                                                 Seismic Straps .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 241
Concrete Form Ties & Wedge .  .  .  .  .  .  .  .  .  .  .  . 54
                                                                                                 Top Mount Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  . 234-239
Coupler Nuts  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 53                                                                                                                                        Truss & Rafter  .  .  .  .  .  .  .  .  .  .  .  .  .  . 242-265
Foundation Anchors .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 55-61                                                                                                                                                       Angles  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 255-256
                                                                                                  Holdowns  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 64-79
Hangers .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 63                                                                                                                                 Girder Tiedowns .  .  .  .  .  .  .  .  . 251-254, 257-259
Hex Nuts .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 54   Foundation Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 73-77
                                                                                                                                                                                                                              Hurricane Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  . 256, 262-264
Mechanical Anchors .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 44-46                          Holdowns .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 66-69, 72
                                                                                                                                                                                                                              Moisture Barrier Plates .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 244
Retro Plates .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 61        Purlin Anchors .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 78-79
                                                                                                                                                                                                                              Strap Connector .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 265
Threaded Rods .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 47, 52                  Tension Ties .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 70-71
                                                                                                                                                                                                                              Truss Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 244-250
Washers .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 53                                                                                                                                 Truss Structural Wood Screw .  .  .  .  .  .  . 260-261
                                                                                                  Lateral Systems  .  .  .  .  .  .  .  .  .  .  .  . 350-354


4                                                                                                                                                                                                                                                               MiTek® Product Catalog
                                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 6 of 358

                                                              MiTek Products Alphabetical Index

                                                              A ——————————————-------------------                                                                 EWP Hanger Selector Guide  .  .  .  .  .  .  .  .  .  .  .  . 204                    HJHC Hip/Jack Connectors  .  .  .  .  .  .  .  .  .  .  . . .281
                                                              A Angle Clip  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 108-109                 EWP Installation  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 202-203          HL Light Gauge Purlin Hangers .  .  .  .  .  .  . 166, 169
                                                              AB Anchor Bolts  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 51                                                                                                     HLBH Beam Hangers .  .  .  . 219, 223-225, 227-229
                                                              AC Angle Clips  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 108-109
                                                                                                                                                                  F ——————————————-------------------                                                  HLPTA Truss Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 245
                                                                                                                                                                  FA Foundation Anchors  .  .  .  .  .  .  .  .  .  . 55-56, 347                       HN Hex Nuts  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 54
                                                              ADTT Adj. Deck Tension Tie  .  .  .  .  .  .  .  . 182, 298
                                                                                                                                                                  FB Fence Brackets  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 184, 304              HPA Purlin Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 78-79
                                                              Alternate Installations  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 287
                                                                                                                                                                  FHD Panel Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 181     HPAHD Foundation Straps . . . . . . . . . . . . 76-77
                                                              ANJ Heavy Angles  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 115
                                                                                                                                                                  FRB Fence Brackets  .  .  .  .  .  .  .  .  .  .  .  .  .  . 184, 304                HRS Strap Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 121-123
                                                              ARC Anchor Rod Chairs .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 48
                                                                                                                                                                  FS Truss Field Splice Kits  .  .  .  .  .  .  .  .  .  .  .  .  .  . 295             HTA/HTAR Truss Anchors  .  .  .  .  .  .  .  .  .  . 246-247
                                                              ATR All Thread Rod  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 52
                                                                                                                                                                  FSS Truss Field Splice Kits  .  .  .  .  .  .  .  .  .  .  .  .  . 295               HTC Heavy Truss Clip  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 294
                                                              B ——————————————-------------------                                                                 FT Concrete Form Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 54          HTHJ Hip/Jack Connectors  .  .  .  .  .  .  .  .  .  .  .  .  . 281
                                                              B Bolts  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 38   FTC Floor Truss Clips  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 291         HTP Strap Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 121-123
                                                              B Corner Braces  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 114                  FTCF Floor Truss Clips . . . . . . . . . . . . . . . . 291                           HTT Tension Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 70, 331
                                                              BC Post Cap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 93           FWAN Foundation Wall Anchor  .  .  .  .  .  .  .  .  .  .  . 58                      HTW Twist Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 130-131
                                                              BCS Post Caps .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 93             FWH Fire Wall Hangers  .  .  .  .  .  .  .  .  .  .  .  . 194-195                    HTWM Twist Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 133
                                                              BD Bolt Down  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 305               FWH/S CFS Fire Wall Hangers  .  .  .  .  .  .  .  .  .  .  . 337                     HUGT Girder Tiedowns  .  .  .  .  .  .  .  .  .  .  .  . 254, 258
                                                              BL Corner Braces  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 114                    FWHBP Fire Wall Hangers Beam Purlin . . 196-197                                      HUS Slant Nail Hangers .  .  .  .  .  .  .  . 140, 142-145,
                                                              BN Breakfast Nook Hangers  .  .  .  .  .  .  .  .  .  .  .  . 282                                   FWHFM Face Mount Fire Wall Hangers . . 200-201                                       . . . . . 149-150, 154-157, 161-162, 209, 214, 268
                                                              BP Bearing Plates  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 51                 FWHH Fire Wall Hangers  .  .  .  .  .  .  .  .  .  .  . 198-199                      HWUH Top Flange Hangers  .  .  .  .  .  .  .  .  . 190-191
                                                              BPH Beam & Purlin Hangers .  . 218, 221, 223-229
                                                                                                                                                                  G ——————————————------------------- I ——————————————-------------------
                                                              C ——————————————-------------------                                                                 GEL Epoxy (CIA-GEL Series)  .  .  .  .  .  .  .  .  .  . 42-43                       IB Incredi-Bond® Epoxy  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 43
                                                              C Post Caps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 93        GHF Glulam Face Mount Hangers  .  .  .  . 233-234                                    ICPL Protection Plates  .  .  .  .  .  .  .  .  .  .  .  .  . 310, 349
                                                              CBE Column Bases  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 90                     GT Girder Truss Hangers  .  .  .  .  .  .  .  .  .  .  . 284-285                     IHF Face Mount Hangers  .  .  .  .  .  .  . 206, 211-213
                                                              CBSQ Column Bases  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 91                       GTD Girder Truss Hangers  .  .  .  .  .  .  .  .  .  . 284-285                       IHFL Face Mount Hangers  .  .  .  .  .  . 206, 211-213
                                                              CIA-GEL Epoxy  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 42-43                     GTQ/GTQM Girder Truss Hangers  .  .  .  .  .  .  .  . 286                            IS Insulation Supports  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 308
                                                              CIA-EA Epoxy Acrylate  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 43                         GTS Girder Truss Hangers  .  .  .  .  .  .  .  .  .  . 284-285
                                                              CLPBF Butterfly Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 268                             GTWS Girder Truss Hangers  .  .  .  .  .  .  .  .  .  .  .  . 283                    J ——————————————-------------------
                                                                                                                                                                                                                                                       JA Joist Angles  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 108-109
                                                              CMST Coiled Strapping  .  .  .  .  .  .  .  .  . 126-127, 335
                                                              CMSTC Coiled Strapping  .  .  .  .  .  .  .  . 126-127, 335
                                                                                                                                                                  H ——————————————-------------------                                                  JDS Purlin Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 179
                                                                                                                                                                  Hanger Selector Guide  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 138               JH Multi-Purpose Joist Hangers  .  .  .  .  .  .  .  .  . 172
                                                              CNW Coupler Nuts . . . . . . . . . . . . . . . . . . . . 53
                                                                                                                                                                  Hardy Frame® Moment Frames .  .  .  .  .  .  .  .  . 353                             JL Face Mount Joist Hangers
                                                              CPB Composite Post Bases  .  .  .  .  .  .  .  .  .  .  .  .  .  . 98                                                                                                                    . . . . . . . . . . . . . . . . . . . . . 139, 142-143, 154-155
                                                                                                                                                                  Hardy Frame® Shear Wall  .  .  .  .  .  .  .  .  .  .  .  .  . 352
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              CSH Concealed Stringer Hanger  .  .  .  .  . 181, 300                                                                                                                                    JLIF Inverted Flange Hangers
                                                                                                                                                                  HBPH Top Mount Hangers  .  .  .  .  .  . 218, 223-229
                                                                                                                                                                                                                                                       . . . . . . . . . . . . . . . . . . . . . 139, 142-143, 154-155
                                                              D ——————————————-------------------                                                                 HBPS Bearing Plates  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 51
                                                                                                                                                                                                                                                       JN/JNE Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 344
                                                              D Post Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 92, 348                     HC Hurricane/Seismic Anchor  .  .  .  .  .  .  . 262-264
                                                                                                                                                                  HCPRS Hurricane/Seismic Anchors  .  .  .  . 262-264                                  JNP Mending Plates  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 317
                                                              DC Drywall Clip  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 308                                                                                                    JPF Purlin Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 178
                                                              DC Deck Clip  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 302            HD Face Mount Hangers
                                                                                                                                                                  . . . . . . . . . . . . . . . . .141-165, 186, 208, 213-216                          JUS Slant Nail Joist Hangers
                                                              DHTA Truss Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 248                                                                                                              . . . . . . . . . . . . . . . . . . . 140, 142-150, 154-162
                                                                                                                                                                  HDO Top Mount Hangers  .  .  .  .  .  .  .  . 167, 169-171
                                                              DSC Drag Strut Connectors .  .  .  .  .  .  .  .  .  .  .  .  . 282
                                                              DTB Deck Tie Back  .  .  .  .  .  .  .  .  .  .  .  . 66, 183, 299
                                                                                                                                                                  HDO/S CFS Top Mount Hangers  .  .  .  .  .  .  .  .  . 336
                                                                                                                                                                  HDOL/S CFS Top Mount Hangers  .  .  .  .  .  .  .  . 336
                                                                                                                                                                                                                                                       K ——————————————-------------------
                                                              DTB/S CFS Holdown  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 332                                                                                                              KB Beam & Purlin Hangers  .  .  .  .  . 166, 170-171
                                                                                                                                                                  HDQIF Inverted Flange Hangers
                                                              DTC Truss Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 249                    . . . . . . . . 141, 144-152, 156-164, 209, 214-216                                  KCB Column Base  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 88
                                                              DTUS Undersaddle Hanger .  .  .  .  .  .  .  .  .  .  .  .  .  . 180                                HFS Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 129, 311   KCBQ Column Bases  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 89
                                                              DUC Ductile Undercut Anchors  .  .  .  .  .  .  .  .  .  .  . 44                                    HGA Hurricane Gusset Angles  .  .  .  .  .  .  .  .  .  .  . 256                     KCC Column Caps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 103-105
                                                                                                                                                                                                                                                       KCCC Column Caps .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 105
                                                              E ——————————————-------------------                                                                 HGAM Hurricane Gusset Angles  .  .  .  .  .  .  .  .  . 255
                                                                                                                                                                  HGU Girder Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 232       KCCO Column Caps .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 105
                                                              EA Adhesive (CIA-EA)  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 43                                                                                                            KCCOB Column Caps .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 105
                                                                                                                                                                  HGUM Masonry Girder Hangers  .  .  .  .  .  .  .  .  .  . 187
                                                              EBG Elevated Post Base  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 87                                                                                                                KCCT Column Caps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 105
                                                                                                                                                                  HH Header Hangers .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 118
                                                              EPB Elevated Post Bases  .  .  .  .  .  .  .  .  .  .  .  .  . 86-87                                                                                                                     KCCQC Column Caps . . . . . . . . . . . . . . . . . .102
                                                                                                                                                                  HHC Hip/Hip Connectors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 281
                                                              EPBH Elevated Post Bases  .  .  .  .  .  .  .  .  .  .  .  .  .  . 87                                                                                                                    KCCQO Column Caps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 102
                                                                                                                                                                  HHCP Hurricane Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  . 262-264
                                                              EPCM End Post Caps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 94-95                                                                                                                    KCCQOB Column Caps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 102
                                                                                                                                                                  HHTA Truss Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  . 246-247
                                                              ERB Fence Bracket  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 184, 304                                                                                                                  KCCQ Column Caps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 100-102
                                                                                                                                                                  HJC Hip/Jack Connectors  .  .  .  .  .  .  .  .  .  .  .  .  .  . 281

                                                                                                                                                                                                                                                                                                     Continued on next page


                                                              MiTek® Product Catalog                                                                                                                                                                                                                                                         5
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 7 of 358

MiTek Products Alphabetical Index

KCCQT Column Caps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 102                     LH Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 125   P ——————————————-------------------
KECC End Column Caps  .  .  .  .  .  .  .  .  .  .  . 103-105                                   LJC Lateral Joist Connector  .  .  .  .  .  .  .  .  .  .  .  . 120                           PA Post Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 82-83
KECCL End Column Caps  .  .  .  .  .  .  .  .  .  .  .  .  .  . 105                             LJQ Lateral Joist Connectors  .  .  .  .  .  .  .  .  .  .  . 120                             PA Purlin Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 78-79
KECCQL End Column Caps  .  .  .  .  .  .  .  .  .  .  .  .  . 102                               LL LumberLok Screws . . . . . . . . . . . . . . .36-37                                        PAE Post Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 82-83
KECCQO End Column Caps  .  .  .  .  .  .  .  .  .  .  .  .  . 102                               LPTA Embedded Truss Anchors  .  .  .  .  .  .  .  .  . 244                                    PAHD Foundation Strap  .  .  .  .  .  .  .  .  .  .  .  .  .  . 76-77
KECCO End Column Caps  .  .  .  .  .  .  .  .  .  .  .  .  .  . 105                             LS Light Slope Rafter Hangers  .  .  .  .  .  .  .  .  .  . 173                               PAI Purlin Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 78-79
KECCQ End Column Caps  .  .  .  .  .  .  .  .  .  . 100-102                                     LSSH Slope/Skew Hangers  .  .  .  .  .  .  .  .  . 174, 231                                   PAU Post Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 82-83
KEG Glulam Beam Hangers  .  .  .  .  .  .  .  .  .  .  .  .  . 235                              LSTA Strap Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 121-123                 PB Post Caps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 96
KEGQ Glulam Beam Hangers  .  .  .  .  .  .  .  .  .  .  .  . 234                                LSTAD Foundation Straps  .  .  .  .  .  .  .  .  .  .  .  . 74-75                             PBC Post Beam Corner  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 97
KF Panel Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 177                LSTI Strap Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 121-123              PBES Post Caps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 96
KGB Glulam Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 236                    LTS Tension Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 71, 331                PBS Post Caps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 96
KGH Floor Girder Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 63                        LTTI Tension Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 71         PC Plywood Clips  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 308
KGLB Laminated Beam Seats  .  .  .  .  .  .  .  .  .  .  .  . 62                                LTW Twist Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 130-131                      PCM Post Caps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 94-95
KGLBT Laminated Beam Seats  .  .  .  .  .  .  .  .  .  .  . 62                                  LUGT Girder Tiedowns .  .  .  .  .  .  .  . 253, 257, 338                                     PCP Plastic Post Caps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 305
KGLS Glulam Saddle Hangers  .  .  .  .  .  .  . 238-239                                                                                                                                       PFM Concrete Screw Anchors  .  .  .  .  .  .  .  . 45, 329
KGLST Glulam Saddle Hangers  .  .  .  .  .  . 238-239                                           M ——————————————------------------                                                            PHD Predeflected Holdowns  .  .  .  .  .  .  .  .  .  .  .  .  . 66
KGLT Glulam Beam Hangers  .  .  .  .  .  .  .  . 237-238                                        MB Bridging .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 315
                                                                                                                                                                                              PHG Panel Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 177
KHC Hinge Connectors  .  .  .  .  .  .  .  .  .  .  .  . 240-241                                MBG Bridging  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 315
                                                                                                                                                                                              PHM Top Flange Hangers  .  .  .  .  .  .  .  .  .  . 220-229
KHCCT Hinge Connectors  .  .  .  .  .  .  .  .  .  .  .  .  .  . 240                            MGU Girder Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 232
                                                                                                                                                                                              PHXU Top Flange Hangers
KHCST/KHCSTR Seismic Straps  .  .  .  .  .  .  .  .  . 241                                      ML Angles  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 113, 302          . . . . . . . . . . . . . . . 220-221, 223-225, 227-229
KHCT Hinge Connectors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 240                          MP Framing Angles  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 108-111                     PL Protection Plate  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 310, 349
KHGB Glulam Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 236                         MP/S CFS Framing Angles  .  .  .  .  .  .  .  .  .  .  .  .  . 334                            Power-Stud® HD5 Anchors .  .  .  .  .  .  .  .  .  .  .  .  .  . 46
KHGLB Laminated Beam Seats  .  .  .  .  .  .  .  .  .  .  . 62                                  MPA Framing Angles  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 110-111                       Power-Stud® SD1 Anchors .  .  .  .  .  .  .  .  .  .  .  .  .  . 46
KHGLS Glulam Saddle Hangers  .  .  .  .  .  . 238-239                                           MPF Multi-Lateral Plate Ties  .  .  .  .  . 110-111, 347                                      PRT Pipe Rail Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 303
KHGLST Glulam Saddle Hangers  .  .  .  .  . 238-239                                             MPH Masonry Hangers  .  .  .  .  .  .  .  .  .  .  .  . 188-189                               PS Strap Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 124
KHGLT Glulam Beam Hangers  .  .  .  .  .  .  . 237-238                                          MRT Rafter Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 346
KHHB Glulam Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 236                         MSH Strap Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 273-275                        R ——————————————-------------------
KHL Heavy Angles  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 114                MSHL/R Skewed Truss Hanger  .  .  .  .  .  .  .  .  .  . 276                                 RBC Roof Boundary Clip  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 112
KHSA Connector Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 134                          MSHA Adjustable Strap Skewed Hangers                                                         RC Plywood Clips  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 308
KHST Strap Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 124              . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .278-279                         RFUS Uplift Girder Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 251
KHW Top Flange Hangers .  .  .  .  .  .  . 168, 170-171                                         MSSHL/R Skewed Hanger  .  .  .  .  .  .  .  .  .  .  .  .  . 277                             RP Retro Plate  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 61
KLB Beam & Purlin Hangers  .  .  .  .  .  .  .  . 166, 169                                      MSTA Strap Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 121-123                RPB Retrofit Post Base  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 84




                                                                                                                                                                                                                                                                                         Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
KLCC Lally Column Caps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 99                       MSTAM Masonry Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 132                        RR Ridge Rafter .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 173
KLEG Glulam Beam Hangers  .  .  .  .  .  .  .  .  .  .  .  . 235                                MSTC Strap Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 121-123                RS Coiled Strapping  .  .  .  .  .  .  .  .  .  .  . 126-127, 335
KMEG Glulam Beam Hangers  .  .  .  .  .  .  .  .  .  .  . 235                                   MSTCB Pre-Bent Strap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 128                     RSPT Stud Plate Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 116
KNS Protection Plate  .  .  .  .  .  .  .  .  .  .  .  .  .  . 310, 349                         MSTCM Masonry Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 132                        RST Rafter Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 345
KRPS Strap Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 124, 312                     MTHF Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 344         RT Hurricane Ties .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 262-264
KSA Connector Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 134                     MTW Twist Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 130-131                     RT/S CFS Hurricane Ties .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 339
KSCT Corner Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 316              MUGT Girder Tiedown  .  .  .  .  .  .  .  .  .  .  .  .  . 254, 258                          RTM Hurricane Retrofit Connector .  .  .  .  .  .  .  . 256
KST Strap Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 121-123                 MUS Slant Nail Joist Hangers                                                                 RUSC Strap Connector  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 265
                                                                                                . . . . . . . . . . . . . . . 140, 142-143, 154-155, 268
KSTI Strap Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 121-123                                                                                                             RW Round Washers .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 53
KTS Twist Straps .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 130-131                      N ——————————————------------------- RWB Wall Bracing  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 313
KVB Knee Braces  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 135
KVBI Knee Braces  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 135
                                                                                                N Bridging  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 314
                                                                                                N Nails . . . . . . . . . . . . . . . . . . . . . . .22-24, 343
                                                                                                                                                                                             S ——————————————-------------------
                                                                                                                                                                                             S/PHD CFS Holdowns  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 330
L ——————————————-------------------                                                             NA Nails  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 22-24, 343
                                                                                                NFM Masonry Hangers  .  .  .  .  .  .  .  .  .  .  .  . 192-193
                                                                                                                                                                                             SB Shelf Bracket  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 316
L Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 125                                                                                                SBP Bearing Plates  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 290
                                                                                                NOP Moisture Barrier Plates  .  .  .  .  .  .  .  .  .  .  .  . 244
LBP Bearing Plates  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 51                                                                                                            SCA Stair Angles  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 115, 301
                                                                                                NP Mending Plates  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 317, 348
LBPS Bearing Plates  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 51                                                                                                              SDJT Joist Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 119
LDSC Drag Strut Connectors  .  .  .  .  .  .  .  .  .  .  .  . 282                              O ——————————————-------------------                                                          SDPT  Strap Post Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 119
LFTA Strap  .  .  .  .  .  .  .  .  .  .  .  .  .  . 130-131, 262-264                           O Bridging  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 314 SFA Foundation     Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 61
LGU Girder Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 232                  Ornamental series  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 125               SFC Framing  Clip       .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 118
LGUM Masonry Girder Hangers  .  .  .  .  .  .  .  .  .  . 187                                                                                                                                SFJA Foundation Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 61

                                                                                                                                                                                                                                          Continued on next page


6                                                                                                                                                                                                                           MiTek® Product Catalog
                                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 8 of 358

                                                              MiTek Products Alphabetical Index

                                                              SFP Fence Post Connectors  .  .  .  .  .  .  .  .  .  .  .  . 305                                THO Top Mount Hangers  .  .  .  .  .  .  . 217, 221-226
                                                              SHA Masonry Uplift Connectors  .  .  .  .  .  .  .  .  . 255                                     THR Threaded Rods  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 47
                                                              SKH Skewed 45° Hangers  .  .  .  .  .  .  .  .  .  .  . 175-176                                  TMP Rafter-To-Plate Connectors  .  .  .  .  .  .  .  .  . 230
                                                              SKHH Skewed 45° Hangers  .  .  .  .  .  .  .  .  . 175-176                                       TMPH Rafter-To-Plate Connectors  .  .  .  .  .  .  .  . 230
                                                              SMP Fence Post Connectors  .  .  .  .  .  .  .  .  .  .  .  . 305                                TPP Mending Plates  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 317
                                                              SNP Skewed Nail Plate  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 280                        TR Roof Truss Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 293
                                                              Specialty Options  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 320-325                           TS Truss Spacer  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 289
                                                              SPT Stud Plate Ties  .  .  .  .  .  .  .  .  .  .  .  . 116-117, 338                             TSP Stud Plate Tie  .  .  .  .  .  .  .  .  .  .  . 116, 262-264
                                                              SPTH Stud Plate Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 117                      TSX Truss Spacers  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 289
                                                              SPTHW Stud Plate Ties  .  .  .  .  .  .  .  .  .  .  .  . 117, 346                               TT D.I.Y. Products .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 309
                                                              SRCP Sill Retrofit Connector Plate  .  .  .  .  .  .  .  .  . 59                                 TTA Corner Bracket .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 309
                                                              SRC Sill Retro Connector  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 60                      TTB Bracket .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 309
                                                              ST Foundation Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 57                      TTC Corner Tie .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 309
                                                              ST Strap Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 121-123                TTF Bracket .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 309
                                                              Stabilizer .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 288   TTR Clip .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 309
                                                              STAD Foundation Straps  .  .  .  .  .  .  .  .  .  .  .  .  . 74-75                              TTU Clip .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 309
                                                              STB Anchor Bolts  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 49-50                     TUS Undersaddle Hanger .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 180
                                                              STBL Anchor Bolts  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 49-50
                                                              STC Scissor Truss Clips  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 293                      U ——————————————-------------------
                                                              STS Stud Shoes  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 312                 UGTS Uplift Girder Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 252
                                                              SUH Joist Hangers . 139, 142-151, 153-163, 165                                                    UGTQ Girder Tiedown .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 259
                                                              SW Top Flange Hangers  .  .  .  .  .  .  .  .  .  .  . 168-170                                    UMH Universal Masonry Hangers  .  .  .  .  .  .  .  . 185
                                                              SWH Top Flange Hangers  .  .  .  .  .  .  .  .  .  . 168-171                                     ­UPHD Holdowns  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 67
                                                                                                                                                                USC Uplift Girder Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 252
                                                              T ——————————————-------------------
                                                              T Hoist Plates  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 294          V ——————————————-------------------
                                                              T Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 125    VTT Valley Truss Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 292
                                                              TA Foundation Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 73
                                                              TA Truss Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 250                 W ——————————————------------------
                                                              TAR Truss Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 250                   WAS Wet Post Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 85
                                                              TD Holdowns  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 68-69              WB Wall Bracing  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 313
                                                              TDL Concrete Angles  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 113                    WBC Wall Bracing  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 313
                                                                                                                                                               WBT Wall Bracing  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 313
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              TDS CFS Holdowns  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 333
                                                              TDX Holdowns  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 68-69                WE Wet Post Anchors  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 85
                                                              TFI Top Mount Hangers .  .  .  .  . 217, 222, 224-225                                            WG Concrete Form Wedge  .  .  .  .  .  .  .  .  .  .  .  .  .  . 54
                                                              TFL Top Mount Hangers .  .  .  .  .  .  .  . 217, 221-222                                        WS Hex Head Screws  .  .  .  .  .  .  .  .  .  .  .  . 25, 32, 34
                                                              TH Straps  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 125      WSBH Bugle Head Screws  .  .  .  .  .  .  .  .  .  .  .  .  .  . 35
                                                              THD Face Mount Truss Hangers                                                                     WSTS Truss Screws  .  .  .  .  .  .  .  .  .  .  .  .  .  . 260-261
                                                               . . . . . . . . . . . . . . . . . . . . . . . 210, 215-216, 269                                 WSWH Washer Head Screws  .  .  . 26-31, 33-34
                                                              THDH Face Mount Hangers                                                                          WT Wall Ties  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 316
                                                               . . . . . . . . . . . . . . . . . . . 210, 214-216, 270-271
                                                              THDHQ Girder Truss Hangers  .  .  .  .  .  .  .  .  .  .  . 272                                  Z ——————————————-------------------
                                                              THF Face Mount Hangers .  .  .  .  .  .  .  .  .  .  . 207, 213                                  Z4™ Tie-Down Systems .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 354
                                                              THFI Face Mount Hangers .  .  .  .  .  .  .  .  .  . 205, 212                                    ZC Blocking Supports  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 294




                                                                   WARRANTY
                                                                   MiTek USA, Inc. (“MiTek”) warrants its MiTek catalog Products to be free from material defects in manufacture                                  EXPRESS OR IMPLIED, OF ANY KIND, AND PARTICULARLY EXCLUDES ANY IMPLIED WARRANTY OR
                                                                   and design, and further warrants that they will perform within the design limitations of its published building                                MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. IN NO EVENT SHALL MITEK BE LIABLE FOR
                                                                   code approvals for the applications described, when properly installed and maintained. These warranties do                                     INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES, REGARDLESS OF THE LEGAL THEORY OF RECOVERY,
                                                                   not cover Product deterioration due to environmental conditions, Products that have been modified or damaged,                                  EVEN IF IT WAS AWARE OF THE POSSIBILITY OF SUCH DAMAGES. IN ANY CASE, MITEK’S MAXIMUM LIABILITY
                                                                   improperly installed or used outside of published design limitations or for other applications. In the event                                   SHALL NOT EXCEED THE PURCHASE PRICE PAID BY CUSTOMER FOR THE NON-CONFORMING PRODUCT.
                                                                   any Product is shown to not conform to these warranties, MiTek’s sole obligation, and Customer’s sole and                                      Some states restrict consequential or other liability damage limitations, so some of the above limitations
                                                                   exclusive remedy, shall be, at MiTek’s option, to replace the non-conforming product or refund the full                                        may not apply to you. MiTek reserves the right to change this warranty periodically. Consult MiTek’s website
                                                                   purchase price paid by Customer to MiTek therefor. MITEK MAKES NO OTHER PRODUCT WARRANTIES,                                                    MiTek-US.com or contact MiTek for a current warranty statement.




                                                              MiTek® Product Catalog                                                                                                                                                                                                                                             7
                                                      Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 9 of 358

Reference Number Index

About the Reference Numbers                                                                                FPBM44 E-Z Mender™  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 305                             HUSCTF Concealed Hanger .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 170
Reference numbers shown throughout the charts                                                              FPBS44 E-Z Spike™  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 305                     HUSTF Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 169-170
in this catalog are part numbers which may be                                                              FRFP Foundation Plate  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 59                     HUTF Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 169-171
more familiar to customers in various regions                                                              FSC Strap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 183, 299            HWP Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  . 223-225, 227-229
of the United States. These are included for the                                                           FWANZ Foundation Wall Angle .  .  .  .  .  .  .  .  .  .  .  .  .  . 58                               HWPH Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  . 224-225, 227-229
convenience of our new customers who have                                                                  GA Angle  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 109   IS Insulation Supports  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 308
recently switched from a competitor’s product                                                              GBC Gable Bracing  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 263                  ITS Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 221-224
line to MiTek.                                                                                             GH Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 63   IUS Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 211-213
The reference numbers in this catalog are for                                                              GLB Beam Seat  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 62           JB Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 169
general application comparison only and should                                                             GLS Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 239       JBA Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 169
not be used as a substitution tool. The user is                                                            H Hurricane Ties  .  .  .  .  .  .  .  .  .  .  . 131, 257, 263, 338                                  L Angle  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 109
responsible to compare specific load values,                                                               HB Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 223-229             L Strap Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 125
fastener schedules, material specifications, and                                                           HCA Hinge Connector  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 240-241                              LB Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 169
other factors to determine suitability of use for                                                          HCP Hip Corner Plate  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 263                     LBP Bearing Plate  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 51
any particular product.                                                                                    HCSTR Strap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 241         LCC Lally Column Cap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 99
                                                                                                           HD Holdown  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 69        LCE Post Cap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 96
A Angle  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 109, 113-114                  HDB Holdown  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 69          LEG Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 235
A34/A35 Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 111                    HDQ Holdown  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 67          LGT Girder Tiedown  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 253, 257
ABA/ABU Post Base  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 83                        HDU Holdown  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 66-67                LGU Girder Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 232
ABL Anchor Bolt Locator .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 48                            HETA Truss Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 246-247                          LGUM Girder Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 187
AC Post Cap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 96            HETAL Truss Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 249                    LPCZ Post Cap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 96
ATR All Thread Rod  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 52                    HFN Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 177       LS Angle  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 109
BA Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 170, 221-226                         HGA Gusset Angle  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 256                LSC Light Stair Stringer Connector  .  .  .  .  . 181, 300
BC Base .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 92, 348            HGAM Gusset Angle  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 255                     LSSJ Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 174, 231
BC Cap .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 93   HGLB Beam Seat  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 62                LSSR Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 174, 231
BP Bearing Plate  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 51                HGLS Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 239            LSTA Strap Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 122
BPS Bearing Plate .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 51                   HGLT Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 224-225, 237                        LSTI Strap Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 122
BT Brick Tie .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 185, 316                  HGLTV Hanger .  .  .  .  .  .  .  .  . 223-224, 227-229, 237                                          LSTHD Holdown  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 75
CB Column Base  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 88                  HGT Girder Tiedown  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 254, 258                           LTA Truss Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 244
CBSQ Column Base .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 91                       HGU Girder Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 232                  LTB Bridging  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 314
CC Column Cap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 103-104                       HGUM Girder Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 187                    LTHJA Hanger .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 281
CCQ Column Cap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 100-101                         HGUS Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  . 215-216, 270-271                                LTP Framing Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 111, 347
CHC Component Hoist Clip  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 294                                  HH Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 118     LTS Twist Strap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 131
CMST Coiled Strap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 126, 335                              HHDQ Holdown  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 67            LTT/LTTI Tension Tie . . . . . . . . . . . . . . . . . . . . .71
CMSTC Coiled Strap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 126, 335                                HHETA Truss Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 247                    LU Hanger  .  .  .  .  .  .  .  .  .  .  .  .  . 142-143, 153-155, 165
CNW Coupler Nut .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 53                  HHUS Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 215-216, 269                           LUC Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 142-143, 154-155




                                                                                                                                                                                                                                                                                                                         Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
CPS Composite Standoff  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 98                            HIT Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 222, 224-225                      LUS Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 142-150, 154-162
CS Coiled Strap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 127, 335                       HL Heavy Angle  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 114            MAB Mudsill Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 57
DBTZ Deck Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 302                  HL Strap Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 125        MASA Mudsill Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 56
DETAL Truss Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 248                         HM Hurricane Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 256                MBHA Masonry Hanger . . . . . . . . . . . . . . 192-193
DGHF Drywall Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 194                           HPA Purlin Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 79             MBHU Masonry Beam Hanger .  .  .  .  .  .  .  .  .  .  .  .  . 185
DJT Deck Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 119                HRS Strap Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 123          MEG Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 235
DPPC Decorative Post Cover .  .  .  .  .  .  .  .  .  .  .  .  .  . 305                                    HS Hurricane Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 263             META Truss Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 247
DPT Deck Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 119                HST Strap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 124     MGT Girder Tiedown  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 254, 258
DS Drywall Stop  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 308                   HSULC/HSURC Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 176                          MGU Girder Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 232
DSC Drag Strut Connector  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 282                                  HSUR/HSUL Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 176                      MIT Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 221-226
DSP Double Stud Plate  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 116                            HT Strap Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 125        MIU Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 211-213
DTC Roof Truss Clip  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 293                        HTC Heavy Truss Clip  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 294                     ML Angles  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 113, 302
DTT Deck Tension Tie  .  .  .  .  . 66, 182-183, 298-299                                                   HTPZ Strap Tie .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 122          MMH Rafter Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 346
ECC/ECCU Column Cap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 104                              HTS Twist Strap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 131              MMLU Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 344
ECCQ Column Cap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 101                      HTSM Twist Strap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 133                MMLUI Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 344
EG Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 235          HTT Tension Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 70            MP Mending Plate  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 317
EGQ Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 234            HTU Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 269       MST Strap Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 123
EPB Post Base  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 87                HU Hanger  .  .  .  .  .  .  .  .  .  .  .  .  . 142-165, 186, 213-216                                MSTA Strap Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 122
EPC Post Cap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 95              HUC Hanger .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 143-153, 155-165                            MSTAM Strap Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 132
F Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 177        HUCTF Concealed Hanger .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 170                             MSTC Strap Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 122-123
FB Fence Bracket  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 184, 304                            HUCQ Hanger  .  .  .  .  .  . 144-152, 156-164, 214-216                                               MSTCB Strap Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 128
FBR Fence Bracket  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 184, 304                              HUS Hanger                                                                                            MSTCM Strap Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 132
FGTR Girder Tiedown .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 251                         . . . 142-145, 149-150, 154-157, 161-162, 214, 268                                                    MSTI Strap Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 123
FJA Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 61          HUSC Concealed Hanger                                                                                 MTS Twist Strap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 131
FPBB44 E-Z Base™  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 305                           . . . . . . . . . . 144-145, 149-150, 156-157, 161-162
                                                                                                                                                                                                                 MTSM Twist Strap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 133
                                                                                                                                                                                                                                                                    Continued on next page


8                                                                                                                                                                                                                                                  MiTek® Product Catalog
                                                                                                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 10 of 358

                                                              Reference Number Index

                                                              MUS Hanger  .  .  .  .  .  .  .  .  .  .  . 142-143, 154-155, 268                                              TBE Truss Enhancer  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 290
                                                              Nails  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 23-24, 343                 TBP Truss Seat  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 244
                                                              NCA Nailless Bridging  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 315                             TC Truss Connector  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 293
                                                              NS Nail Stopper  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 310, 349                           THA Hanger . . . . . . . . . . . . . . . . . . . . . . . 274-275
                                                              NUT  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 54   THAC Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 274-275
                                                              OHA Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 125                   THAI Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 274-275
                                                              OL/OT/OHL/OHT Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 125                                      THAL/R Hanger . . . . . . . . . . . . . . . . . . . . . . . .276
                                                              OS/OHS Hangers  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 125                        THASR/L Truss Hanger .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 279
                                                              PA Holdown  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 73              THD Titen HD® Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 45, 329
                                                              PA Purlin Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 79                    THGB/THGBH Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 284-285
                                                              PAI Purlin Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 79                      THGQ/THGQH Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 286
                                                              PB/PBS Post Base  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 85                          THJA Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 281
                                                              PC Post Cap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 94-95                      THJM Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 282
                                                              PF Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 178-179                   THJU Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 281
                                                              PFB/PFDB Hanger .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 179                           TJC Truss Connector  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 280
                                                              PFDS Hanger .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 181                   TP Tie Plate  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 317, 348
                                                              PGT Pipe GripTie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 303                      TS Twist Strap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 131
                                                              PGTIC Pipe GripTie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 303                          TSBR Truss Spacer  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 288
                                                              PS Strap  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 124            TSF Truss Spacer  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 289
                                                              PSCA Sheathing Clip  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 308                            TSP Stud Plate Tie .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 116, 263
                                                              PSCL­­­ Sheathing Clip  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 308                         TSS Truss Seat  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 244
                                                              PSPNZ Protective Plate  .  .  .  .  .  .  .  .  .  .  .  .  .  . 310, 349                                      TWB Wall Bracing  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 313
                                                              RBC Roof Boundary Clip  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 112                                  U Hanger  .  .  .  .  .  .  .  .  .  . 142-151, 153-163, 165, 214
                                                              RCWB Wall Bracing .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 313                            URFP Foundation Anchor  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 60
                                                              RFB Retrofit Bolt  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 47                   VB Knee Brace  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 135
                                                              RP Retro Plate  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 61                VPA Connector  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 230
                                                              RPBZ Retrofit Post Base  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 84                               VTCR Valley Truss Clip .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 292
                                                              RPS Strap Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 124, 312                          W Wedge  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 54
                                                              RR Connector  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 173                    WA Wedge-All® Anchor .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 46
                                                              RSP Stud Plate Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 116                          WASHER  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 53
                                                              RST Rafter Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 345                  WB/WBC Wall Bracing  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 313
                                                              RTA/RTB/RTC/RTF/RTR/RTU Rigid Tie® . .  .  .  . 309                                                            WMU Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 188-189
                                                              S/B Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 336                WP Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 169-171, 221-226
                                                              S/DTT Holdown .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 332                       WT Wedge Form Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 54
                                                              S/H Hurricane Tie .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 339                      Z Clip  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 294
                                                              S/HD Holdown .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 333
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              S/HDU Holdown .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 330
                                                              S/HTT Holdown .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 331
                                                              S/LBV Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 336
                                                              S/LS Angle .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 334
                                                              S/LTT Holdown  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 331
                                                              SA Strap Connector .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 134
                                                              SBV Shelf Bracket  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 316
                                                              SD Connector Screw  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 36
                                                              SDS Heavy-Duty Connector Screw  .  .  .  .  .  .  . 25, 32
                                                              SDW Multi-Ply Wood Screw .  .  .  .  .  .  .  .  .  .  .  .  . 26, 33
                                                              SDWC Screw .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 261
                                                              SP Stud Plate Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 116-117, 338
                                                              SPECANGLE . . . . . . . . . . . . . . . . . . . . . . . . . . . 114
                                                              SPH Stud Plate Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  . 116-117, 346
                                                              SS Stud Shoe  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 312
                                                              SSP Single Stud Plate  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 116
                                                              SSTB Anchor Bolt  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 50
                                                              ST Strap Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 122
                                                              STC Roof Truss Clip  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 293
                                                              STCT Roof Truss Clip .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 293
                                                              STHD Holdown  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 75
                                                              SUR/SUL Hanger  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 175-176
                                                              T Strap Tie  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 125
                                                              TA Staircase Angle  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 115, 301
                                                              TB Tension Bridging  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 314



                                                              MiTek® Product Catalog                                                                                                                                                                                                      9
                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 11 of 358

Code Evaluation Information

Code Reference Column Chart Listing                                            Code Evaluation Labeling Requirements:
Most structural products shown in this catalog are listed in a current         Labeling products for field identification is part of our quality assurance
code evaluation report from the code evaluation agencies listed.               program. Code evaluation agencies require that the label include the
                                                                               manufacturer’s name or trademark, the model number, and code evaluation
The load values shown in this catalog were current at the time of
                                                                               identification number. In addition, there must also be a number to trace the
printing but we are continually improving our products through better
                                                                               product back to the steel used in manufacturing.
engineering design and development so some of the evaluation
reports may have been updated with better load values after the                The primary intent of this labeling is to allow confirmation that the connector
catalog was printed.                                                           being examined at on the jobsite is code approved. This can be verified by
                                                                               checking that code evaluation identification number on the code evaluation
In a few cases, we have submitted a formal independent test report
                                                                               agencies website or MiTek-US.com.
from an approved lab to the code evaluation agency and are awaiting
on an evaluation report.
                                                                               Product Identification and Labeling
We recommend visiting our web site: MiTek-US.com or, the specified
code evaluation agency’s web site, shown below, to obtain the latest
load values from the most current evaluation report.
                                                                                                                     1 MiTek
                                                                                                                                 ®

ICC-ES (ESR), icc-es.org
IAPMO Uniform-ES (ER), iapmoes.org                                                                                   2 JUS28-TZ
Florida (Florida Product Approval No.), floridabuilding.org                                                          3 Ref# LUS28Z
                                                                                                                     4 ESR-2685, LABC, FL17232
Some code jurisdictions may require additional load reductions                                                       5 21466090 6 Triple Zinc G-185
and/or use limitations for some products listed in this catalog. In
those cases, the products may not be approved or may need further
review for approval.                                                                                                 7
                                                                                 Labels are positioned on
We recommend contacting the code jurisdiction having authority for
                                                                                 products so they can be
your project to confirm they accept the evaluation reports, or contact                                                     Typical Product Label
                                                                                  seen after installation
our Engineering Department for further assistance.


                                                                               Each MiTek connector is identified with the following information:
Code Reference Chart
                                                                               1 Product Brand: MiTek®
   Code         Code Evaluation
                                               Building Code Coverage
 Reference         Agency                                                      2 MiTek Stock Number: Shows stock number as it
                                                                                  appears in MiTek’s literature and code evaluation reports.
                     ICC-ES           International Building Code (IBC)




                                                                                                                                                                 Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
     IBC
                   IAPMO UES          International Residential Code (IRC)     3  Reference Number: Product number of a competitor that may
                                                                                  be specified.
                State of Florida
     FL                               Florida Building Code (FBC)
               Product Approvals                                               4 C
                                                                                  ode Evaluation Identification Number: The code evaluation
                                      Los Angeles Building Code (LABC)            identification number(s) are listed here. ESR-2685 is a general index
                     LA City -        Los Angeles Residential Code (LARC)         report from ICC Evaluation Service, Inc. (ICC-ES) and provides a
     LA        City of Los Angeles,   Products have a LABC & LARC                 convenient cross-reference to many of our ESR reports.
                     California       Supplement to their ICC-ES or
                                      IAPMO UES evaluation report              5 W
                                                                                  ork Order Number: For structural product traceability.

     PC         Prescriptive Code     Prescriptive construction requirements   6 C
                                                                                  orrosion Information: Shows the corrosion resistant finish
                                                                                  of the product.
     --               None            No Code Listing                          7 UPC Code


                                                                               Color Coding: Black print indicates standard G90 finish.
                                                                               Green print indicates corrosion resistant finish.




10                                                                                                                             MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 12 of 358

                                                              Corrosion Information

                                                              For the majority of applications, metal hangers and connectors are used in     passive metal (cathode) from further degradation. For example, with
                                                              interior, above ground, dry service conditions. They are typically not being   galvanized steel, zinc is used as a coating on the steel because it
                                                              exposed to corrosive environments which can significantly reduce their         sacrificially corrodes to protect the steel substrate underneath. The
                                                              strength and longevity.                                                        coupling between zinc and steel is said to have a lower galvanic potential
                                                                                                                                             than the coupling between zinc and stainless steel because zinc and steel
                                                              What is Corrosion?                                                             are closer to each other in the galvanic series. In general, the coupling
                                                              Corrosion is the destructive degradation of steel due to its interaction       with a lower galvanic potential would result in a slower corrosion rate.
                                                              with the environment. Here the steel is the connector and the environment
                                                              is whatever the connector interacts with, namely wood and air. Each            Corrosion Protection Options
                                                              environment may contain one or more corrodents (substances that cause          Zinc Galvanizing:
                                                              corrosion) acting independently or in combination to degrade the strength      Most connectors are manufactured from pre-galvanized sheet steel or
                                                              of the connectors.                                                             coiled steel, which is typically made by the hot-dip process in accordance
                                                                                                                                             with ASTM-A653 and ASTM-A924 standards. Fasteners are galvanized
                                                                 Wood Environment                          Air Environment                   in accordance with ASTM-A153. In the manufacturing of the connectors,
                                                                                                                                             the punching and shearing processes create exposed bare metal surfaces.
                                                                                                                                             Thankfully, zinc has an incredible ability to ‘heal’ itself; the zinc around the
                                                               MOISTURE                                        MOISTURE                      exposed metal corrodes and deposits a layer of zinc corrosion by-product
                                                                                                                                             called zinc patina (white powdery appearance) over the exposed metal to
                                                                                         O2                    SALT
                                                               WOOD                           O2                                             further protect it.
                                                               PRESERVATIVES                                   CHLORINE
                                                                                        O2
                                                                                              O2
                                                                                                               AMMONIA                                      Before                           After Healing
                                                                                                               HYDROGEN-SULFIDE                          EXPOSED METAL                           ZINC PATINA
                                                               FIRE RETARDANT
                                                                                                               OTHER CHEMICALS
                                                              Electrochemical oxidation is the most common type of corrosion affecting
                                                              metal connectors. It is a process in which iron (Fe) reacts with oxygen (O2)        ZINC                                                             ZINC
                                                              in the presence of an electrolyte such as water (H2O) to form iron oxide
                                                              (Fe2O3), a brown and flaky by-product commonly known as rust.
                                                                                                                                                            METAL                                 METAL
                                                                                             Water
                                                                 Iron + Oxygen                                 Rust
                                                                                       (Electrolyte)
                                                                                                                                             By being more reactive than steel, zinc sacrificially corrodes at a steady
                                                              Steel is an iron-based metal alloy which is susceptible to this type of        rate over time to shield the steel from the effect of corrosion. The protection
                                                              corrosion, even when exposed to normal atmospheric air, since air              ability of zinc is proportional to its thickness, which is proportional to the
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              contains oxygen and water as part of its normal composition. While steel       amount of zinc applied. Zinc coating is specified as the total weight on both
                                                              is very strong, rust is not. Over time, the continuous formation of rust       sides of the sheet steel, measured in ounces per square foot (oz/ft2). For
                                                              eats away the base metal and reduces the strength of the connector.            example, G90 means that there are 0.90 oz/ft2; G185 has 1.85 oz/ft2 and
                                                              The rate of oxidation generally increases with increasing moisture content,    would last about two times longer than G90. G90 is the minimum protection
                                                              the presence of salt, or when galvanic corrosion is a contributing factor.     for connectors and is standard in MiTek connectors.

                                                                                                                                             Design Guidelines:
                                                                                    Galvanic Series (Abbreviated)
                                                                                                                                             Where there are governing national or local building code requirements,
                                                                                        More Active (Anodic-)                                they should be used in the selection of the connectors and their protection
                                                                                                   Zinc                                      against corrosion. In the absence of such requirements, the decision rests
                                                                                                                                             on the experience and judgment of the building designer/engineer. Design
                                                                                                   Aluminum
                                                                                                                                             guidelines are presented in this section to aid the building designer/engineer
                                                                                                   Steel                                     in this selection process, but it is the responsibility of the building designer/
                                                                                                   Brass                                     engineer to determine the most viable solution based on an evaluation of the
                                                                                                   Copper Nickel                             connectors to the specific corrosive environment(s). The guidelines consist
                                                                                                                                             of best practices, recommended protection levels for the connectors, and
                                                                                                   Stainless Steel - Type 304
                                                                                                                                             strength modification factors for the lumber/connectors.
                                                                                                   Stainless Steel - Type 316
                                                                                     More Passive (Cathodic +)                               Where there are multiple options suggested, do not automatically default
                                                                                                                                             to the lowest protection level. The lower protection level is intended to
                                                              Galvanic corrosion occurs when there is an interaction between                 address less severe conditions while the higher protection level is meant
                                                              dissimilar metals that are in contact with one another. The degree of          to address more severe conditions. Select the option that eliminates or
                                                              corrosion depends on where the metals reside in the galvanic series, which     adequately reduces the vulnerability of the connectors to the corrodents.
                                                              is a compilation of known metals and their relative reactivity. The more       When in doubt, use a higher level of protection than anticipated or seek
                                                              active metal (anode) will corrode preferentially while shielding the more      professional consultation.
                                                                                                                                                                                                    Continued on next page

                                                              MiTek® Product Catalog                                                                                                                                       11
                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 13 of 358

Corrosion Information

Relative Corrosion Resistance Capability:                                       While many of the advanced wood treatment formulations containing
The chart below ranks the available options in terms of their relative          copper used today have proven to be less corrosive to steel, especially
effectiveness against corrosion. As expected, the ability to resist corrosion   micronized copper, MiTek recommends a higher level of corrosion
increases with increasing zinc thickness, so G185 is the most durable           protection for connectors in contact with copper based wood treatments.
pre-galvanized product available. Gold Coat offers enhanced protection
compared to G185 while stainless steel offers the best protection for           Connectors and fasteners in contact with metal free wood preservatives
most applications.                                                              do not require additional corrosion protection due to the preservative itself,
                                                                                however all factors that can create the corrosive environment should be
                 Relative Corrosion Resistance Capability:                      considered when selecting the appropriate finish. If unsure as to whether a
                                                                                particular treatment is corrosive to steel fasteners, check with the supplier
     G90         TZ    HDG     GC                          SS                   of the preservative treated wood product for their recommendation.
               (G185)		    (Gold Coat)
                                                                                Fire Retardant Treated (FRT) Wood:
                                                                                Although most common FRT products are not corrosive to metal
                                                                                connectors, not all products are non-corrosive. Additionally, they
                                                                                typically require proprietary strength reductions applied to the lumber
Galvanic Corrosion:
                                                                                in accordance with the manufacturer’s specifications. Since the lumber
The simplest and most practical solution to minimize galvanic                   strength is lower, the lateral and withdrawal resistance of nails must also
corrosion is to make sure that the components that are in direct contact        be reduced accordingly. It is important to note that some fire retardants
with each other are made of the same material or coating. Once this is          cause the wood to absorb more moisture from the air than untreated
achieved, there is no net galvanic potential between the components and         lumber. Consequently, the connector may be exposed to a higher level
galvanic corrosion is eliminated or significantly reduced. For example, use     of moisture, resulting in more corrosion.
galvanized nails for galvanized connectors and stainless steel nails
for stainless steel connectors.                                                 Swimming Pools:
                                                                                This is one of the most hazardous environments for steel connectors due
Wet Service Condition:                                                          to continuous exposure to high temperature, high moisture content, and
For lumber, this refers to any service condition in which the average           corrosive chemicals such as chlorine, bromine, and other disinfectants.
equilibrium moisture content is 15% or more over a year or may exceed           The combination of all these factors can lead to accelerated corrosion
19% at any time. For lumber to get above 19% moisture, the relative             and premature structural failure. This environment is so corrosive that all
humidity in the air needs to reach above 80%. Unfortunately, this is above      possible preventive measures should be employed to prevent the hanger
the critical humidity level for the electrochemical oxidation of steel, which   from being exposed to the pool water. These include the use of a vapor
is around 70%. Beyond 70%, the rate of corrosion in the connectors              barrier and a ventilation system that does not take the air from the pool
increases rapidly due to the abundant availability of moisture.                 environment.
G90 may not be suitable for use in wet service condition.                       Additionally, it has been known that certain grades of stainless steel
                                                                                (316 and others) are susceptible to a mode of structural failure known
Preservative (Pressure) Treated Wood:
                                                                                as stress corrosion cracking (SCC) when exposed to a swimming pool




                                                                                                                                                                 Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
There are many preservative wood treatment formulations available on
                                                                                environment. SCC is usually localized near areas of high residual stress
the market today. The element that is common to most of them is the
                                                                                and small cracks can rapidly propagate and cause catastrophic failures.
presence of copper in the formulation which can contribute to the
                                                                                See warning below.
corrosion of steel connectors and fasteners.

Of the copper based preservatives, the two types are micronized copper                                          WARNING
and soluble copper. Micronized copper formulations MCA (micronized copper
                                                                                                          !
azole) and MCQ (micronized copper quat) are sold under different brand             Stainless steel connectors and fasteners shall not be used for
names and are the most predominant formulation in today’s preservative             metal hangers over swimming pools due to stress corrosion
treated wood industry. Soluble copper formulations CA (copper azole) and           cracking. SCC has been known to occur under the following
ACQ (alkaline copper quat) have also been very popular since they replaced         conditions:
CCA (chromated copper arsenate) which was phased out in 2004. Some                 •U
                                                                                     se of certain grades of stainless steel (grades 316 and others).
“metal free” preservatives are still used for above ground and sill plate
                                                                                   • Structural members subjected to high tensile stress.
applications, but are not as common. One of the main criterion affecting the
selection of one preservative treatment over another is the type of wood           • P resence of certain chemicals, including chlorine and bromine.
being treated and how well it can be penetrated by the treatment.

                                                                                Gold Coat may be the best choice in this environment.




                                                                                                                                      Continued on next page


12                                                                                                                            MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 14 of 358

                                                              Corrosion Information

                                                              The Structural Connectors Coating Recommendations chart below                                  Corrosion Protection Guidelines:
                                                              was developed by reviewing field service performance and accelerated                           • MiTek recommends stainless steel connectors for the highest level of
                                                              corrosion test results. They are offered as general guidelines and are not                       corrosion protection. As an economical alternative to stainless steel
                                                              intended to cover all possible service conditions. Additional consideration                       our new Gold Coat connectors are specifically designed for exterior
                                                              may also be needed for:                                                                          application when in contact with preservative treated wood.
                                                                         wet service conditions                                                              • For connectors in contact with preservative treated wood, the Triple
                                                                         preservation treated lumber                                                            Zinc option provides the minimum G-185 coating thickness required
                                                                         fire retardant treated lumber                                                         by code and is an economical alternative for exterior applications.
                                                                         strength reducing chemicals                                                         • The use of correct fastener with the connector is critical. Stainless steel
                                                                         building near salt water coastal areas.                                               connectors require stainless steel fasteners. For exterior applications,
                                                                                                                                                               hot-dip galvanized fasteners (HDG) or exterior coat (EXT) must be
                                                              Additionally, the Corrosion Protection Guidelines to the right may also
                                                                                                                                                               used with both Triple Zinc and hot-dip galvanized finishes. Gold Coat
                                                              be used to assist in making the proper choice of corrosion protection.
                                                                                                                                                               connectors require gold coat or hot-dip galvanized fasteners.
                                                              The building designer/engineer has the ultimate responsibility of selecting                    • MiTek’s zinc dichromate WS Wood Screws are not recommended for
                                                              the most viable protective coating based on knowledge of project specific                        use with preservative or fire-retardant treated wood. Some wood
                                                              corrosive environments and local building code requirements.                                     screws are available in Gold Coat or exterior coat.
                                                                                                                                                             • MiTek clearly differentiates standard interior G90 connectors from the
                                                                                                                                                               corrosion resistant connectors. Gold Coat connectors are distinguishable
                                                                                                                                                               from other connectors due to their gold color.
                                                              Structural
                                                              Structural    Connectors
                                                                         Connectors CoatingCoating Recommendations
                                                                                            Recommendations

                                                                AWPA9 Use               Service                            Use                             Example                 Preservatives and              Minimum Coating
                                                                 Category              Conditions                      Environment                       Applications               Retentions6,7,10              Requirements1,2,3,4
                                                              UC1               Interior construction,     Continuously protected from             General framing,
                                                              Interior/Dry      Above ground,              weather or other sources of             interior construction       Untreated                      G90
                                                                                Dry                        moisture
                                                              UC2               Interior construction,     Protected from weather, but may be      Sill plates                 SBX-DOT, Organic               G90
                                                              Interior/Damp     Above ground,              subject to sources of moisture                                      ACQ-D (0.15), CA-B (0.10),     Triple Zinc (G-185)8,9,
                                                                                Damp                                                                                           CA-C (0.06), MCQ (0.06),       HDG (post hot dipped),
                                                                                                                                                                          μCA-C (0.05)                        Exterior Coat12
                                                              UC3A              Exterior construction,     Exposed to all weather cycles, not      Exposed exterior beams ACQ-D (0.25), MCQ (0.15),           Triple Zinc (G-185),
                                                              Above Ground      Above ground,              exposed to prolonged wetting            or columns in an open, CA-B (0.10), CA-C (0.06),           HDG (post hot dipped),
                                                              Protected         Rapid water runoff                                                 covered structure      μCA-C (0.05), Organic               Exterior Coat12 or
                                                                                                                                                                                                              MiTek Gold Coat
                                                              UC3B              Exterior construction,     Exposed to all weather cycles,          Deck beams and joists       ACQ-D (0.25), MCQ (0.15),
                                                                                                                                                                                                              Triple Zinc (G-185),
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              Above Ground      Above ground,              including prolonged wetting                                         CA-B (0.10), CA-C (0.06),
                                                                                                                                                                                                              HDG (post hot dipped),
                                                              Exposed           Poor water runoff                                                                              μCA-C (0.05), Organic
                                                                                                                                                                                                              or MiTek Gold Coat

                                                              UC4A              Ground contact, Fresh      Ground contact or fresh water           Deck posts, beams           ACQ-D (0.40), MCQ (0.23),      Triple Zinc (G-185),
                                                              Ground Contact    water; includes above      exposed to all weather cycles,          and joists. Fresh water     CA-B (0.21), CA-C (0.15),      HDG (post hot dipped),
                                                              General Use       ground applications        Normal exposure                         docks11                     μCA-C (0.14)                   or MiTek Gold Coat5
                                                              UC4B              Exterior construction,     Ground contact, fresh/salt water        Permanent wood              ACQ-D (0.60), MCQ (0.23),
                                                              Ground Contact    Ground contact,            water splash exposed to all             foundations, critical       CA-B (0.31), CA-C (0.25),      Stainless Steel
                                                              Heavy Duty        Critical components        weather cycles                          structural members          μCA-C (0.23)
                                                               1) G90 and G-185 refer to galvanization requirements for ASTM A653 material.
                                                               2) Connectors galvanized to ASTM A123 may be used in place of either G90 or G185 coatings.
                                                               3) Other coating may be suitable for a given environment if the conditions are known and predictable.
                                                               4) For G185 connectors use fasteners galvanized per ASTM A153. For Gold Coat connectors, use Gold Coat fasteners and for
                                                                  stainless steel connectors, use stainless steel fasteners.
                                                               5) If the enviroment has the potential to contain elements which may make it more corrosive, the use of stainless steel is recommended.
                                                               6) MCQ is a micronized copper treatment such as Micro Pro by Koppers. μCA-C is a dispersed copper treatment manufactured by Arch
                                                                  Treatment Technologies. Organic preservatives include L 3 from Arch Treatment Technologies and EcoLife II from Viance, LLC.
                                                               7) For wood treatments not shown, contact MiTek or the wood preservative manufacturer for recommended coatings.
                                                               8) Testing by MiTek has found that in interior applications where the treated wood will remain relatively dry during its service life the use of
                                                                  G90 connectors with MCQ or μCA-C treated wood is appropriate.
                                                               9) American Wood Protection Assocation Standard U1-16.
                                                              10) SBX/DOT= Sodium Borate; ACQ-D = Alkaline Copper Quat Type D; CA-B = Copper Azole Type B; CA-C = Copper Azole Type C;
                                                                  MCQ = Micronized Copper Quat; μCA-C = Dispersed Copper Azole Type C. The number listed in the parenthesis is the required retention
                                                                  level in pounds per cubic foot, or PCF.
                                                              11) Deck joists and beams must be treated to Use Category UCA4 when they are difficult to maintain, repair or replace and are critical
                                                                  to the performance and safety of the deck.
                                                              12) Users must perform periodic inspection and provide regular maintenance to ensure the satisfactory performance of the structure.

                                                                                                                                                                                                                            Continued on next page


                                                              MiTek® Product Catalog                                                                                                                                                           13
                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 15 of 358

Corrosion Information
Corrosion Resistant Finishes
MiTek offers several corrosion resistant finishes to cover a range of corrosion performance. For products available in corrosion resistant finishes, reference the
“Corrosion Finish” column in the charts and Corrosion Key located by the chart footnotes or pages 15-16 for a complete listing of corrosion resistant products.

    Corrosion                                                                                                                                Required
 Protection Level            Finish / Material                                        Description                                            Fastener             Ordering
                                                                                     CONNECTORS

                                                       Primer paint is used to protect steel during shipping
     INTERIOR                                          and installation but is not considered a corrosion                                                     Stock number as
                    Primer                                                                                                          Bright fasteners
        USE                                            protection method when installed in corrosive                                                          listed in the chart
      PRIMER                                           environments



                                                       Galvanizing provides a prefabrication coating of
     INTERIOR                                                                                                                                                 Stock number as
                    G90 Galvanizing                    0.90 ounces of zinc per square foot of surface area                          Bright fasteners
        USE                                                                                                                                                   listed in the chart
                                                       (both sides) measured in accordance with ASTM A 653
        G90


                                                       TZ galvanizing provides a prefabrication coating of
                                                                                                                                    Hot-dip galvanized         To order, add TZ
                     Triple Zinc (TZ)                  1.85 (G-185) ounces of zinc per square foot of
     EXTERIOR                                                                                                                       or Exterior Coat           to stock number,
        USE         (G-185 Galvanizing)                surface area (both sides) measured in accordance
                                                                                                                                    fasteners                    as in C44-TZ
      G185-TZ                                          with ASTM A 653

                                                       HDG coating provides an after-fabrication hot-dipped
                                                       zinc coating. The coating thickness is dependent on the
                                                                                                                                    Hot-dip galvanized        To order, add HDG
                                                       connector material, but generally ranges from 1.2 to 2.3
     EXTERIOR       Hot-Dip Galvanized (HDG)                                                                                        or Exterior Coat           to stock number,
        USE                                            ounces of zinc per square foot of surface area (both
                                                                                                                                    fasteners                 as in KCC44-HDG
        HDG
      G185-TZ                                          sides). Hot-dip products meet requirements set forth
                                                       in ASTM A 123

                                                       Gold Coat is a proprietary multi-layer protection                            Gold Coat or              To order, add GC
     EXTENDED       Gold Coat (GC)                     system. It is comprised of a top coat barrier layer                          Hot-dip galvanized        to stock number,
       LIFE                                            and a zinc layer placed over a steel substrate                               fasteners                   as in AC7-GC
     GOLD COAT

                                                       Best option for corrosion protection. Quality
                                                       stainless steel (316SS grade steel) is used to                                                         To order, add SS
     EXTREME                                                                                                                        Stainless Steel
                    Stainless Steel (SS)               fabricate connectors. Although costs are higher,                                                       to stock number,
        LIFE                                                                                                                        fasteners
                                                       some applications may need the virtual corrosion                                                       as in PBES44-SS
     STAINLESS                                         proof quality of stainless steel
                                                                                     FASTENERS




                                                                                                                                                                                                    Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
     INTERIOR                                                                                                                                                 Stock number as
                    Yellow Zinc                        Zinc yellow chromate finish
        USE                                                                                                                                                   listed in the chart
     YELLOW ZINC


                                                       HDG coating provides an after-fabrication hot-dipped zinc
                                                       coating. The coating thickness is dependent on the connector material,
                                                                                                                                                              Stock number as
     EXTERIOR       Hot-Dip Galvanized (HDG)           but generally ranges from 1.2 to 2.3 ounces of zinc per square foot of
        USE                                                                                                                                                   listed in the chart
                                                       surface area (both sides). Hot-dip products meet requirements set forth
        HDG
      G185-TZ                                          in ASTM A 153



                                                                                                                                                              Stock number as
     EXTERIOR       Exterior Coat (EXT)                EXT finish is a double barrier coating over zinc
        USE                                                                                                                                                   listed in the chart
      G185-TZ
        EXT



                                                       Gold Coat is a proprietary multi-layer protection system. It is comprised                              Stock number as
     EXTENDED       Gold Coat (GC)
       LIFE                                            of a top coat barrier layer and a zinc layer placed over a steel substrate                             listed in the chart
     GOLD COAT




     EXTREME                                                                                                                                                  Stock number as
                    Stainless Steel (SS)                Best option for corrosion protection
        LIFE                                                                                                                                                  listed in the chart
     STAINLESS

DISCLAIMER – The general information and guidelines provided in this MiTek Product Catalog shall not be used as a substitute for competent professional examination and verification. It is
the responsibility of the building designer/engineer to determine the applicability and suitability of the information provided. Anyone making use of this information assumes all responsibility
and liability arising from such use.

14                                                                                                                                                       MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 16 of 358

                                                              Corrosion Information
                                                              Corrosion Resistant Product Offering

                                                                             Triple                           Stain-                 Triple                  Stain-                   Triple                   Stain-
                                                                              Zinc Hot-Dip Exterior    Gold    less                   Zinc Hot-Dip Gold       less                     Zinc Hot-Dip Gold        less
                                                                  MiTek      G-185     Galv.   Coat    Coat   Steel       MiTek      G-185    Galv.    Coat  Steel       MiTek       G-185     Galv.    Coat   Steel
                                                                Stock No.     (TZ)    (HDG) (EXT)      (GC)    (SS)     Stock No.     (TZ)   (HDG)     (GC)   (SS)     Stock No.       (TZ)   (HDG)     (GC)    (SS)
                                                                                Fasteners / Anchors                            Holdowns / Foundation Anchors                         Column / Post Caps
                                                               AB1212-HDG                                              STB24                                          PBC44-TZ
                                                               AB126-HDG                                               STB28                                          PBC66-TZ
                                                               AB128-HDG                                               STB34                                          PBES44
                                                               AB5812-HDG                                              STB36                                          PBES66
                                                               BP12                                                    STBL24                                         PBS44
                                                               BP583                                                   TA51                                           PBS66
                                                               HBPS12                                                  TA71                                           PBS66R
                                                               HBPS58                                                  TDL5                                           PCM44
                                                               LBP12-TZ                                                TDX2-TZ                                        PCM4416
                                                               LBP58-TZ                                                             Column / Post Caps                PCM46
                                                               LBPS12-TZ                                               BC400-TZ                                       PCM4616
                                                               LBPS58-TZ                                               BCS22-4                                        PCM4816
                                                               LL915                                                   BCS23-6                                        PCM66
                                                               LL930                                                   C44                                            PCM6616
                                                               N10C                                                    C46                                                          Column / Post Bases
                                                               N10-GC                                                  C46R                                           CBSQ44-TZ
                                                               N16C                                                    C66                                            CBSQ46-TZ
                                                               N8-GC                                                   C66R                                           CBSQ66-TZ
                                                               NA11                                                    EPCM4416                                       D44-TZ
                                                               NA16D                                                   EPCM4616                                       D46
                                                               NA20D                                                   EPCM6616                                       D46R-TZ
                                                               NA9D                                                    EPCM66                                         D66
                                                               NA8DHDGPT                                               KCC325-4                                       D66R
                                                               N8CHDGPT                                                KCC325-6                                       EBG44-TZ
                                                               NA10DHDGPT                                              KCC44                                          EBP44T-TZ
                                                               N10CHDGPT                                               KCC46                                          EPB4408
                                                               NA16DHDGPT                                              KCC48                                          EPB4608
                                                               SSN10C                                                  KCC525-4                                       EPB6608
                                                               SSN16C                                                  KCC525-6                                       EPBH44
                                                               SSN8C                                                   KCC64                                          EPBH46R
                                                               SSNA10D                                                 KCC66                                          EPBH66
                                                               SSNA8D                                                  KCC68                                          EPBH66R
                                                               THR1218-HDG                                             KCC88                                          KCB44
                                                               THR1224-HDG                                             KCCQ325-4                                      KCB46
                                                               THR1236-HDG                                             KCCQ325-6                                      KCB48
                                                               THR125-HDG                                              KCCQ44                                         KCB66
                                                               THR126-HDG                                              KCCQ46                                         KCB68
                                                               THR128-HDG                                              KCCQ48                                         KCB88
                                                               THR5812-HDG                                             KCCQ525-4                                      KCB1010
                                                               THR5816-HDG                                             KCCQ525-6                                      KCB1212
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               THR588-HDG                                              KCCQ525-8                                      KCBQ44
                                                               WS15                                                    KCCQ64                                         KCBQ46
                                                               WS2                                                     KCCQ66                                         KCBQ66
                                                               WS25                                                    KCCQ71-4                                       KCBQ88
                                                               WS3                                                     KCCQ71-6                                       PA44E
                                                               WS35                                                    KCCQ74                                         PA44
                                                               WS45                                                    KCCQ76                                         PA46E
                                                               WS6                                                     KECC325-4                                      PA46                                              Corrosion Finish
                                                               WS8                                                     KECC325-6                                      PA55R-TZ                                            Stainless Steel     Gold Coat
                                                               WSBH25-EXT                                              KECC44                                         PA66E
                                                                                                                                                                                                                          Exterior Coat      HDG    Triple Zinc
                                                               WSBH4-EXT                                               KECC46                                         PA66ER-TZ
                                                               WSBH6-EXT                                               KECC525-4                                      PA66R
                                                               WSBH8-EXT                                               KECC525-6                                      PA66
                                                               WSBH10-EXT                                              KECC64                                         PAU44
                                                               WSWH278                                                 KECC66                                         PAU46
                                                               WSWH358-EXT                                             KECC68                                         PAU66                                             Corrosion Finish     Stainless Steel      Go
                                                               WSWH45                                                  KECC88                                         PAU66R-TZ
                                                               WSWH5                                                   KECCQ325-4                                     PAU88
                                                               WSWH6                                                   KECCQ325-6                                     PAU1010
                                                               WSWH8-EXT                                               KECCQ44                                        PAU1010R
                                                                           Holdowns / Foundation Anchors               KECCQ46                                        PAU1212
                                                               FA3                                                     KECCQ48                                        PAU1212R
                                                               FA4                                                     KECCQ525-4                                     RPB-TZ
                                                               FWAN-TZ                                                 KECCQ525-6                                     WAS44
                                                                                                                                                                                                                        Corrosion
                                                               LTS19-TZ                                                KECCQ525-8                                     WAS46
                                                                                                                                                                                                                        Finish
                                                               PA18                                                    KECCQ64                                        WAS66                                                Stainless Steel
                                                               PA23                                                    KECCQ66                                        WE44                                                 Gold Coat
                                                               PA28                                                    KECCQ71-4                                      WE46                                                 Exterior Coat
                                                               RP6                                                     KECCQ71-6                                      WE66                                                 HDG
                                                               ST1-TZ                                                  KECCQ74                                                     Framing Plates & Angles
                                                               ST2-TZ                                                  KECCQ76                                        A3
                                                                                                                                                                                                                           Triple Zinc
                                                               STB16                                                   PB44-6TZ                                       AC5
                                                               STB20                                                   PB66-6TZ                                       AC7                                                    Continued on next page


                                                              MiTek® Product Catalog                                                                                                                                                                15
                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 17 of 358

Corrosion Information
Corrosion Resistant Product Offering

                Triple                    Stain-                Triple                    Stain-                   Triple                    Stain-                Triple                  Stain-
                 Zinc Hot-Dip Gold         less                  Zinc Hot-Dip      Gold    less                     Zinc Hot-Dip      Gold    less                  Zinc Hot-Dip Gold       less
     MiTek      G-185      Galv.   Coat   Steel       MiTek     G-185      Galv.   Coat   Steel       MiTek        G-185    Galv.     Coat   Steel       MiTek     G-185     Galv.  Coat   Steel
   Stock No.     (TZ)     (HDG)    (GC)    (SS)     Stock No.    (TZ)     (HDG)    (GC)    (SS)     Stock No.       (TZ)   (HDG)      (GC)    (SS)     Stock No.    (TZ)    (HDG)   (GC)    (SS)
             Framing Plates & Angles                                  Straps                                           Hangers                                     General Hardware
 AC9                                               PS218-HDG                                       SKH210L-2                                          TTC24-TZ
 ANJ44S-HDG                                        PS418-HDG                                       SKH210R                                            TTC42-TZ
 JA1                                               PS720-HDG                                       SKH210R-2                                          TTF22-TZ
 KHL33                                             RS150                                           SKH26L                                             TTR-TZ
 KHL35                                             RS16-R                                          SKH26R                                             TTU2-TZ
 KHL37                                             T6                                              SKH28L                                             WT22
 KHL43                                             TH12-HDG                                        SKH28R
 KHL46                                                              Hangers                        SKHH210L-2
 KHL55                                             HD210-2IF                                       SKHH210L-2IF
 KHL57                                             HD210-3IF                                       SKHH210R-2
 KHL76                                             HD28-2IF                                        SKHH210R-2IF
 ML24-TZ                                           HD410                                           SKHH410L
 ML26-TZ                                           HD410IF                                         SKHH410LIF
 MP3                                               HD412                                           SKHH410R
 MP34                                              HD412IF                                         SKHH410RIF
 MP4F                                              HD44IF                                          SKHH414LIF
 MP5                                               HD46                                            SKHH414RIF
 MP6F                                              HD46IF                                          SKHH46L
 MP7                                               HD48                                            SKHH46LIF
 MP9                                               HD48IF                                          SKHH46R
 MPA1                                              HD610                                           SKHH46RIF
                 Stud Plate Ties                   HD610IF                                         SUH210
 RSPT6                                             HD612                                           SUH210-2
 RSPT6-2                                           HD612IF                                         SUH210-3
 SPT22                                             HD68                                            THD28-2
 SPT24                                             HD68IF                                          THD410
 SPT4                                              HDQ210-2IF                                      THD46
 SPT6                                              HDQ210-3IF                                      THD48
 SPT8                                              HDQ310IF                                        THDH412
 SPTH4                                             HDQ410IF                                        THDH610
 SPTH6                                             HDQ412IF                                                         Hurricane Ties
 SPTH8                                             HDQ610IF                                        HHCP2
 TSP                                               HDQ612IF                                        HHCP4-TZ
             Lateral Joist Connectors              HUS210                                          LFTA6
 LJC-TZ                                            HUS210-2IF                                      RT10
 LJQ15-TZ                                          HUS212-2                                        RT15
 LJQ17-TZ                                          HUS26                                           RT16-2
 LJQ20-TZ                                          HUS28                                           RT16A
 LJQ23-TZ                                          HUS28-2IF                                       RT20
 LJQ25-TZ                                          JL210IF-TZ                                      RT3A
 LJQ35-TZ                                          JL24IF-TZ                                       RT4




                                                                                                                                                                                                         Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                   Twist Straps                    JL26IF-TZ                                       RT5
 HTW20                                             JL28IF-TZ                                       RT7
 LTW12                                             JPF24                                           RT7A
 LTW18                                             JPF26                                           RT8A
 MTW12                                             JUS210                                                       Embedded Truss Anchors
 MTW16                                             JUS210-2                                        HTA20
 MTW20                                             JUS210-3                                                         Deck & Fences
 MTW30                                             JUS24                                           ADTT-TZ
                                                                                                                                                       Corrosion Finish
                      Straps                       JUS24-2                                         CSH-TZ
 HRS416-TZ                                         JUS26                                           DC50-TZ
                                                                                                                                                         Stainless Steel      Gold Coat
 HTP37-TZ                                          JUS26-2                                         DTB-TZ                                                Exterior Coat       HDG    Triple Zinc
 KHST2                                             JUS28                                           ERB24-TZ
 KHST3                                             JUS28-2                                         FB14-TZ
 KRPS22                                            JUS28-3                                         FB23-TZ
 KRPS28                                            JUS36                                           FB24-TZ
 KST227                                            JUS410                                          FB26-TZ
 KST237                                            JUS44                                           FRB24-TZ                                            Corrosion Finish       Stainless Steel       Gold Coat                                                          Ex
 KST248                                            JUS46                                           PRT15-TZ
 KST260                                            JUS48                                           PRT2H-TZ
 L6                                                KLB210                                          PRT2-TZ
 LH12                                              KLB212                                          PRTIC2-TZ
 LSTA36                                            LSSH15-TZ                                       SCA10-TZ
 MSTA12                                            LSSH210-TZ                                      SCA9-TZ
 MSTA15                                            LSSH179-TZ                                      SDJT14-TZ                                           Corrosion
 MSTA18                                            LSSH20-TZ                                       SDPT5-TZ                                            Finish
 MSTA21                                            LSSH23-TZ                                       SDPT7-TZ
                                                                                                                   General Hardware
                                                                                                                                                          Stainless Steel
 MSTA24                                            LSSH25-TZ
 MSTA30                                            LSSH26-TZ                                       ICPL516-TZ                                             Gold Coat
 MSTA36                                            LSSH31-TZ                                       ICPL58                                                 Exterior Coat
 MSTA9                                             LSSH35-TZ                                       TTA12-TZ                                               HDG
 MSTAM24                                           MSH422                                          TTA2-TZ
 MSTAM36                                           SKH210L                                         TTB22-TZ                                               Triple Zinc




16                                                                                                                                                           MiTek® Product Catalog
                                                                                      Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 18 of 358

                                                              Product Information

                                                              U.S. Standard Steel Gauge Equivalents                                                                               Special & Custom Connectors
                                                              in Nominal Dimensions
                                                                                                                                                                                  MiTek is committed to meeting every need you have
                                                                                    Approximate                                                                                   and we understand that stock connectors will not meet
                                                                                                                                        Decimals (inches)
                                                                                    Dimensions                                                                                    all application or design requirements. Our Technical
                                                                                                                                                                                  Assistance Representatives will work with you to
                                                                                                                      Uncoated             Galvanized        Triple Zinc          develop and fabricate the Special or Custom connector
                                                               Gauge          Inches           Millimeters              Steel              Steel (G90)        (G-185)             you need.
                                                                 3              1/4                 6.0                 0.238                   --                --
                                                                 7             3/16                 4.5                 0.171                 0.186               --
                                                                                                                                                                                  What is the difference between a “Special”
                                                                10             9/64                 3.4                 0.129                 0.138             0.140
                                                                                                                                                                                  and a “Custom” connector?
                                                                11              1/8                 3.0                 0.114                 0.123             0.125             A “Special” is a stock MiTek connector that is modified
                                                                12             7/64                 2.7                 0.099                 0.108             0.110             within the limits listed in the Specialty Options chart for
                                                                14             5/64                 2.0                 0.070                 0.078             0.080             that connector. A summary of Specialty Options can be
                                                                16             1/16                 1.5                 0.055                 0.063             0.065             found on page 320 of this catalog.
                                                                18             3/64                 1.2                 0.044                 0.052             0.054             A “Custom” is a connector that does not closely
                                                                20             1/32                 1.0                 0.033                 0.040             0.042             resemble a stock or special part offered in our
                                                                22             1/32                 0.8                 0.029                 0.033             0.036             catalog. Also, a “Custom” connector may be a stock
                                                              *Actual steel dimensions will vary from nominal dimensions according to industry tolerances.                        connector that is modified outside of the limits
                                                                                                                                                                                  listed in the Specialty Options charts or is not listed
                                                                                                                                                                                  in the catalog as having a specialty option available.
                                                              Maximum Shear Capacity of Joist or Rafter                                                                           Product drawings must be provided by the customer
                                                              The table below indicates the calculated shear capacity of different dimensional lumber                             and will be manufactured by MiTek in accordance to
                                                              sizes for various wood species.                                                                                     customer specifications. Customs should be verified
                                                                                                                                                                                  prior to ordering and are not refundable.
                                                                                                       Allowable Shear on Bending Member 1,2,3
                                                                                                                                                                                  See page 320-323 for additional information.
                                                                                                                        Joist or Rafter
                                                                           2x4            2x6                                              2x8                    2 x 10                                  1 5/8˝
                                                               Wood
                                                                                                                                                                                                   37°
                                                              Species 100% 115% 125% 100% 115% 125% 100%                                  115%    125%     100%   115%     125%
                                                              DF       630 725 788 990 1139 1238 1305                                     1501    1631     1665   1915     2081
                                                              SP       613 704 766 963 1107 1203 1269                                     1459    1586     1619   1862     2023
                                                              S-P-F    473 544 590 743 854 928 979                                        1126    1223     1249   1436     1561                                             1-5/8˝
                                                              Hem Fir 525 604 656 825 949 1031 1088                                       1251    1359     1388   1596     1734                             37°

                                                               1) Applies to nominally dimensioned joists as listed, where moisture content < 19% and
                                                                  temperature <100° F.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               2) Loads apply to: DF: Douglas Fir-Larch (G=0.50), Fv=180 psi; SP: Southern Pine (G=0.55),
                                                                  Fv=175psi; S-P-F: Spruce-Pine-Fir (G=0.42), Fv=135psi; Hem Fir (G=0.43), Fv=150psi.                                                                                7˝
                                                               3) 115% and 125% loads are increased for short-term loading in accordance to the code.


                                                              Roof Pitch                                                                                                            Special Order EXAMPLE: Skewed HD < 45°
                                                                If common Rafter                        Then Hip/Valley                               Slope                                                                                        7˝

                                                                 Roof Pitch is . . .             Rafter Roof Pitch becomes . . .                 Conversion Table
                                                               Rise /Rise
                                                                      Run/ RunSlopeSlope Rise /Rise
                                                                                                  Run/ RunSlopeSlope                             Rise / Run  Slope
                                                                (inches)
                                                                      (inches)(degrees)
                                                                                   (degrees) (inches)
                                                                                                  (inches)(degrees)
                                                                                                               (degrees)                          (inches) (degrees)
                                                                                                                                                   0/12           Flat                  57°                                                        57°
                                                                 1/12 1/12           5     5          1/17 1/17           3     3
                                                                 2/12 2/12          10    10          2/17 2/17           7     7                  1/12            5
                                                                 3/12 3/12          14    14          3/17 3/17          10    10                  2/12           10
                                                                                                                                                                                                         33°                  33°         3-1/8"
                                                                 4/12 4/12          18    18          4/17 4/17          13    13                  3/12           14                          3-1/8"
                                                                                                                                                                                                                   3-1/8"
                                                                 5/12 5/12          23    23          5/17 5/17          16    16                  4/12           18
                                                                 6/12 6/12          27    27          6/17 6/17          19    19                  5/12           23                                                 18"
                                                                 7/12 7/12          30    30          7/17 7/17          22    22                  6/12           27
                                                                 8/12 8/12          34    34          8/17 8/17          25    25                  7/12           30
                                                                 9/12 9/12          37    37          9/17 9/17          28    28                  8/12           34
                                                                 10/1210/12         40    40          10/1710/17         30    30                  9/12           37                                                                        11-1/2"
                                                                 11/1211/12         42    42          11/1711/17         33    33                  10/12          40
                                                                 12/1212/12         45    45          12/1712/17         35    35                  11/12          42
                                                                                                                                                   12/12          45
                                                               1) Use1)this
                                                                        Useconversion
                                                                              this conversion
                                                                                          table table
                                                                                                 only for
                                                                                                       onlyhip/valley
                                                                                                             for hip/valley
                                                                  raftersrafters
                                                                            that are
                                                                                  thatskewed
                                                                                       are skewed
                                                                                               45° right
                                                                                                      45° or
                                                                                                           right
                                                                                                              left.orAll
                                                                                                                      left.
                                                                                                                         other
                                                                                                                            All other                                                        Custom Order EXAMPLE:
                                                                  skewsskews
                                                                           or dual
                                                                                 or pitch
                                                                                    dual pitch
                                                                                          roofs roofs
                                                                                                 will cause
                                                                                                       will cause
                                                                                                              the slope
                                                                                                                     the slope
                                                                                                                            to to                                                        HLBH 3 Pocket Girder Truss Hanger
                                                                  changechange
                                                                            from from
                                                                                  that listed
                                                                                        that listed
                                                                                              above.above.

                                                              MiTek® Product Catalog                                                                                                                                                                     17
                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 19 of 358

General Information

                            Product Notes                                       		structural composite lumber. For applications involving unusual
                                                                                   supporting conditions environments, contact MiTek. Wood shrink-
 1)	This catalog reflects the most current information available at the time      age or expansion, caused by lack of moisture or excessive mois-
     of printing. However, we are continually improving our products through       ture, may adversely affect connector installation. Evaluate potential
     better engineering design and development and recommend visiting our          shrinkage or expansion to ensure proper connector installation and
     website for the latest on-line version of the catalog at MiTek-US.com.        performance.
     MiTek reserves the right to change specifications, designs, and models
                                                                                 15)	The load values listed in this catalog are based on installation to wood
     at any time without notice and liability for such changes. This catalog
                                                                                      with a moisture content of less than 19%, and used in dry service con-
     may not be reproduced in whole or in part without the prior written
                                                                                      ditions. Load reductions, in accordance with the applicable local Building
     approval of MiTek.
                                                                                      Code, shall be taken where wood moisture content is greater than 19% at
 2)	This catalog reflects changes to product design and allowable loads             the time of installation or where used in wet service conditions.
     to some MiTek products. The information presented in this publication
                                                                                16)	Unless otherwise noted, MiTek products may not be bent or cut for any
     supersedes all previously published Product Catalogs.
                                                                                     reason unless prior written consent from MiTek has been obtained. Field
 3)	This Product Catalog was designed as a general reference for the                alterations may significantly reduce the published allowable load
     MiTek Product Line. Various specialized publications have also been             values in this catalog.
     developed for design professionals, truss manufacturers, contractors,
     and building material distributors. Consequently, product information
     may vary from one publication to another due to product development                                      Design Notes
     testing and revisions to code evaluation report upgrades. We
                                                                                1)	Some products have allowable loads that can be applied in several
     recommend visiting our website for the latest on-line version of these
                                                                                    directions (F1, F2, and uplift is a common example). When these
     specialized publications.
                                                                                    products have F1, F2 and/or uplift loads applied simultaneously,
 4)	The type and quantity of fasteners used to install MiTek products is           it is necessary to make the following check:
     critical to connector performance. To achieve the allowable loads                      F1 applied    F applied         Uplift applied
                                                                                                       + 2              +                   < 1.0
     presented in this catalog, all specified fasteners must be used and proper            F1 allowable F2 allowable       Uplift allowable
     installation procedures observed (refer to footnotes under Allowable
     Loads tables in the product’s ICC-ES ESR code evaluation report for        	As an alternative check for simultaneous loads in more than one direction
     possible substitution of TECO brand pneumatic nails). Verify that the          for embedded truss anchors (pages 244-250), LUGT girder tiedowns (pages
     dimensions of the supporting members are sufficient to receive the             253 and 257), hurricane angles and connectors (pages 255-256), and
     specified fasteners. All product modifications will void the warranty          hurricane ties (pages 262-264); the applied load in each direction shall not
     unless prior written consent from MiTek has been obtained.                     exceed 75% of the listed allowable load in the corresponding direction.

 5)	Some connector models are listed more than once to indicate                2)	Unless otherwise noted, the allowable loads shown in this catalog
     installation and/or fastener options.                                          are based on Allowable Stress Design methodology. Multiply seismic
                                                                                    and wind ASD load values by 1.4 or 1.6 respectively to obtain
 6)	New products or updated product information are designated in blue.            LRFD values.




                                                                                                                                                                   Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
 7)	Throughout this catalog, dimensions are expressed in inches and loads 3)	Connector capacities may exceed the allowable capacity of the wood
     in pounds unless specifically noted otherwise.                            members involved in the connection. A qualified designer should verify
 8)	Some MiTek products show both nail fastening and bolt schedules. In       that all wood members (supporting and supported) have been properly
     those cases, specific loads for each has been identified. Nail and bolt   designed for the connector.
     values cannot be combined unless noted otherwise.                          4)	Verify that the size of the supporting member can accommodate
 9)	Load values for 8d, 10d, 16d, and 20d designations in the fastener             the connector’s specified fasteners.
     schedules throughout this catalog refer to common wire nails unless     5)	Some illustrations in this catalog may not reflect additional mechanical
     noted otherwise. Nails shall conform to a recognized national standard,     reinforcements which may be required to reduce cross grain tension
     such as ASTM F1667, as prescribed by the model building codes.              or wood member bending under loading. The design professional is
10)	Diamond holes are for optional nailing for maximum listed                   responsible for determining if additional mechanical reinforcement is
     capacity or for temporary hanger fastening during installation.             required during construction.

11)	Fastener installation may cause wood to split and reduce a fastener’s      6)	MiTek recommends the hanger height be 60% of the joist height for
     ability to transfer loads into the supporting member. If wood splitting        stability during construction.
     occurs, consider pre-drilling holes not exceeding 75% of the               7)	Allowable loads of different connector models cannot be combined to
     nail diameter (per the National Design Specification for Wood                  resist loads at a single connection location. For special considerations,
     Construction (NDS) Section 12.1.5.3).                                          consult MiTek Customer Service
12)	Bolts specified in this catalog are through-bolts and must conform         2018 NDS® Standards
     to requirements for ASTM A 307 Grade A, or ASME SAE Grade 2,
     or better unless noted otherwise.                                          Unless otherwise noted, the allowable load values presented in this
                                                                                catalog reflect the calculation criteria set forth in the 2018 National Design
13) Anchor Bolts must conform to ASTM F 1554.	                                  Specification for Wood Construction (NDS®) published by the American
14)	MiTek connectors listed in this catalog are manufactured for               Forest and Paper Association; with the methodology prescribed in ICC-ES
     specific sizes of standard dimensional lumber, plated trusses, or          AC13 or other relevant acceptance criteria applied.


18                                                                                                                            MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 20 of 358
                                                              General Information

                                                              Material
                                                              MiTek selects steel for its various products in accordance with application
                                                                                                                                                                            Installation Notes
                                                              needs and steel properties, including tensile strength, ductility, corrosion          1)	Use proper safety equipment during connector installations. Always
                                                              resistance, gauge, and weldability. See specific code evaluation reports or               wear gloves when handling connectors.
                                                              consult MiTek for additional steel information on specific products. products
                                                                                                                                                   2)	All welding should be done in accordance with the American Welding
                                                              are manufactured from steel which meets ASTM A 653, ASTM A 1011, or
                                                                                                                                                       Society (AWS) Standard by a certified welder. Caution: Welding
                                                              ASTM A 36, ASTM A1018 or ASTM A666 standards.
                                                                                                                                                       galvanized steel may produce harmful fumes and should only
                                                              Testing and Product Design Loads                                                         be performed in well-ventilated environments.
                                                              On all structurally-rated products, MiTek performs calculations and full-
                                                                                                                                                   3)	The proper type and quantity of fasteners must be used to install
                                                              scale testing in accordance with ICC-ES AC13, ASTM D7147, and other
                                                                                                                                                       MiTek products. To achieve the published allowable loads, install
                                                              applicable ICC-ES acceptance criteria and standards recognized by model
                                                                                                                                                       with the fasteners specified for that particular product. Some
                                                              code agencies. All testing is conducted or verified by an approved IAS
                                                                                                                                                       products allow for alternate nail installations. Refer to the “Optional
                                                              accredited third-party testing laboratory which generates an independent
                                                                                                                                                       Nails for Face Mount Hangers and Straight Straps” chart on page 22
                                                              test report. In accordance to these standards the design loads for joist
                                                                                                                                                       of this catalog for load adjustments when using alternate nailing. All
                                                              hangers and similar devices listed are the lowest results obtained from
                                                                                                                                                       specified fasteners must be properly installed prior to applying load
                                                              one of the following methods:
                                                                                                                                                       to the connection.
                                                              1) The lowest ultimate tested load divided by three.
                                                                                                                                                   4) 	Drill bolt holes a minimum of 1⁄32" and a maximum of 1⁄16" larger
                                                              2) Average load producing 1/8" deflection.                                                than the diameter of the bolt to be installed (per the 2018 NDS®,
                                                              3) Calculations based 2018 NDS® and applicable Standards.                                 Section 11.1.3).

                                                              The allowable loads for some products have been increased in accordance              5)	Washers should always be used under the head or nut of a bolt when
                                                              with the NDS® by applying a Load Duration Factor, CD for fasteners in wood.              not in contact with the connector unless noted otherwise.
                                                              Stress increases have not been applied to steel components of the products.          6)	It may be permissible to install some connectors with TECO
                                                              Floor / Design Load........ 100% (no increase).                                          pneumatic nails provided the nail length and diameter are the
                                                                                                                                                       same and are installed through all pre-punched nail holes. MiTek
                                                              Roof Snow...................... 115% of design load for 2-month duration of load         recommends the use of nail guns featuring hole-locating mechanisms.
                                                              Roof Non-Snow.............. 125% of design load for 7-day duration of load.              Please note that many nail guns use fasteners that are shorter than
                                                                                                                                                       the common nail size and load reductions will result. Contact MiTek
                                                              Uplift.............................. 160% of design load for wind/seismic loading
                                                                                                                                                       Engineering. Caution: Always follow nail gun manufacturer’s
                                                              Spruce-Pine-Fir or Hem Fir Equivalent Capacity                                           safety guidelines.
                                                              Unless otherwise noted, the published design loads in this catalog apply to
                                                                                                                                                   7)	Joists installed in hangers should bear fully on the connector seat
                                                              Douglas Fir-Larch or Southern Pine lumber. When Spruce-Pine-Fir or Hem
                                                                                                                                                       and shall be cut to fit against the header with a gap no greater than
                                                              Fir lumber is used with face mount hangers or straps, the allowable load
                                                                                                                                                       1⁄8" between the joist end and header face.
                                                              capacity may be adjusted according to the chart below.
                                                                                                                                                   8)	Multiple-ply members must be properly fastened together to distribute
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                       Allowable Load Adjustment Factor                                                loads as a single member.
                                                                        Wood               Specific   Adjustment
                                                                       Species             Gravity      Factor
                                                                                                                                                   9)	Top mount hangers shall be installed with the back of the hanger tight
                                                                                                                                                       to the face of the header.
                                                                Douglas Fir-Larch (DF)       0.50         1.00
                                                                Southern Pine (SP)           0.55         1.00                                     10)	Top mount hangers installed in floor systems may produce
                                                                Douglas Fir (S)
                                                                                             0.46         0.88                                          unevenness. This will vary based on thickness of the top flange
                                                                Hem Fir (N)                                                                             and nail heads. If a problem is anticipated, the effects can
                                                                Spruce-Pine-Fir (S-P-F)      0.42         0.86                                          be mitigated by dapping or notching the beam or cutting the
                                                                1) Allowable loads must be adjusted according                                           subfloor at hanger locations. Face mount hangers will eliminate
                                                                   to the applicable wood species.
                                                                2) When using structural composite lumber,                                              this problem.
                                                                   verify wood species and use above listed
                                                                   adjustment factors.



                                                                                                        ! THIS IS A REQUIREMENT ONLY FOR THE STATE OF CALIFORNIA.
                                                                 Based on our experience, we do not believe that our products when                 MiTek manufactures and supplies some products that are not intended
                                                                 used as intended present an exposure risk of ingestion, inhalation or by          as consumer products, and are sold through professional construction
                                                                 absorption through the skin to any of Prop 65’s current list of chemicals.        supply channels and/or delivered directly to job sites. These products
                                                                 Nonetheless, out of an abundance of caution, and in the event our MiTek           will not carry the Prop 65 warning. To learn more about the California
                                                                 products are misused or used in ways we do not foresee, we are taking             Proposition 65, visit www.P65Warning.ca.gov. For MiTek specific
                                                                 the precaution of placing a short‐form Prop 65 warning on the labels of           questions please contact MiTek Customer Service at 800‐328‐5934
                                                                 our retail packaged products, and in some instances, on signs posted in           with any questions or visit our website, MiTek‐US.com.
                                                                 the California retail locations where our products are sold to consumers
                                                                 without labels.


                                                              MiTek® Product Catalog                                                                                                                                           19
                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 21 of 358

                                                                                         Fasteners
Fasteners




            Fasteners                                                   pg. 22-39


            Bolts                                                                           38
            Fastening Identification / Features                                             39
            Nails                                                                         22-24




                                                                                                       Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
            Screws                                                                       25-37




            20                                                                MiTek® Product Catalog
                                                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 22 of 358

                                                                                                                                          Fasteners




                                                                                                                                                      Fasteners
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              MiTek® Product Catalog                                                             21
                                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 23 of 358
            N / NA Nails                                                                                                                                              Fasteners

                                                                                                               NA11
Fasteners




            Proper fasteners are a critical component in a sound wood frame
            structure. To ensure successful installations of its connectors, MiTek                          .131 x 1-1/2"
            offers a full range of structurally-rated nails. All galvanized nails supplied
            by MiTek are Hot-dipped for greater corrosion resistance. Any MiTek                               N8-GC
            connector requiring a NA16D-RS or NA20D nail is shipped with the nails                          .131 x 1-1/2"
            attached to the connector in convenient poly bags.
                                                                                                              NA9D
            Finish: See Nail Specification Table on page 23.                                                .148 x 1-1/2"
            Materials: ASTM A 123; ASTM A 153 (HDG)
                                                                                                             N10-GC
            Installation:                                                                                   .148 x 1-1/2"
            • Allowable shear values assume nail embedment into the wood of the
              entire nail or 10 nail diameters (whichever is less). Otherwise, the nail                        N10C
              must be embedded at least 6 nail diameters, with the load reduced using                         .148 x 3"
              the equation below:
                                                                                                            N10C-GC
                                  Published Load x Actual Penetration                                         .148 x 3"
            Reduced Load =
                                              Nail Diameter x 10
                                                                                                            NA16D-RS
                                                                                                            .148 x 3-1/2"
            • Load reductions may occur if nails are used other than those specified.
              See the chart Optional Nails for Face Mount Hangers below for load                              NA16D
              reduction factors regarding nail substitutions.                                               .162 x 2-1/2"
            • For pneumatic nail use, see Installation Notes on page 19 and
               reference MiTek’s technical bulletins.                                                          N16C
                                                                                                            .162 x 3-1/2"
            Optional Nails for Face Mount Hangers and Straight Straps
                                                                                                            N16C-GC
            Reductions are taken from appropriate DF value found in the load chart.
                                                                                                            .162 x 3-1/2"
            (excludes slant nail hangers)
                                                                                   Allowable Load            NA20D
                  Catalog                      Replacement                        Adjustment Factor         .192 x 2-1/2"
                   Nail                         Fastener1                      DF         SP        S-P-F
             8d x 1-1/2            8d x 1-1/2 (0.131" x 1-1/2")               1.00        1.00       0.87
             (0.131" x 1-1/2")     No. 8 (0.164") x 1-1/2 Wood Screw          0.96        1.00       0.83           How to Use:
                                   8d Box (0.113" x 2-1/2")                   0.77        0.83       0.67           The base value is the catalog listed nail in Douglas
             8d common




                                                                                                                                                                                         Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                   8d x 1-1/2 (0.131" x 1-1/2")               1.00        1.00       0.87           Fir-Larch and the adjustment factor is the multiplier for
             (0.131" x 2-1/2")
                                   No. 8 (0.164") x 1-1/2 Wood Screw          0.96        1.00       0.83
                                                                                                                    the applicable replacement nail and wood combination.
             10d x 1-1/2           8d x 1-1/2 (0.131" x 1-1/2")               0.83        0.90       0.72
             (0.148" x 1-1/2")     No. 8 (0.164") x 1-1/2 Wood Screw          0.80        0.87       0.69           • Adjustment factors may vary with some custom
                                   8d Box (0.113" x 2-1/2")                   0.64        0.69       0.55             hangers or steel thicker than 10 gauge. Contact MiTek
                                   10d Sinker (0.120" x 2-7/8")               0.71        0.76       0.61             for exceptions.
                                   8d common (0.131" x 2-1/2")                0.83        0.90       0.72
             10d common            10d Box (0.128" x 3")                      0.80        0.87       0.69           •R
                                                                                                                      oofing nails shall not be substituted for any nail
             (0.148" x 3")         8d x 1-1/2 (0.131" x 1-1/2")               0.83        0.90       0.72            size or type.
                                   10d x 1-1/2 (0.148" x 1-1/2")              1.00        1.00       0.87
                                   16d Sinker (0.148" x 3-1/4")               1.00        1.00       0.87
                                   No. 8 (0.164") x 1-1/2 Wood Screw
                                   10d x 1-1/2 (0.148" x 1-1/2")
                                                                              0.80
                                                                              1.00
                                                                                          0.87
                                                                                          1.00
                                                                                                     0.69
                                                                                                     0.87
                                                                                                                                   !    Optional Nails Example:
             12d common                                                                                                   JL210 – listed load is 1650 lbs. @ 100% for 10d
                                   16d Sinker (0.148" x 3-1/4")               1.00        1.00       0.87
             (0.148" x 3-1/4")
                                   No. 8 (0.164") x 1-1/2 Wood Screw          0.80        0.87       0.69                 common nails.
                                   8d common (0.131" x 2-1/2")                0.70        0.76       0.61                 If substituting:
                                   10d Box (0.128" x 3")                      0.67        0.73       0.58                 8d common nails with DF-L or LVL:
                                   10d common (0.148" x 3")                   0.84        0.91       0.73                 1650 lbs. x .83 = 1369 lbs.
                                   12d common (0.148" x 3-1/4")               0.84        0.91       0.73
             16d common            10d x 1-1/2 (0.148" x 1-1/2")              0.84        0.91       0.73                 8d common nails with SP:
             (0.162" x 3-1/2'')    10d Sinker (0.148" x 2-7/8")               0.60        0.65       0.52                 1650 lbs. x .90 = 1485 lbs.
                                   16d Box (0.135" x 3-1/2")                  0.74        0.80       0.65                 8d common nails with S-P-F:
                                   16d Sinker (0.148" x 3-1/4")               0.84        0.91       0.73                 1650 lbs. x .72 = 1188 lbs.
                                   16d x 2-1/2 (0.162" x 2-1/2")              1.00        1.00       0.86
                                   No. 8 (0.164") x 1-1/2 Wood Screw          0.67        0.73       0.58                         No further reductions are required.
             1) No. 8 x 1-1/2 Wood Screw shall conform to ANSI/ASME Standard B18.6.1-1981.
             2) This chart does not apply to HUS, JDS, JH, JPF, JUS, MSH, MUS or THDH slant nail hangers.                                                       Continued on next page

            22                                                                                                                                          MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 24 of 358

                                                              N / NA Nails                                                                                                                                                        Fasteners




                                                                                                                                                                                                                                                                Fasteners
                                                              Nail Specification Table
                                                                                                                               Dimensions (in)                       DF/SP Allowable Shear per Nail (Lbs.)1,2,4,5
                                                                                                                                                                                                                          Withdrawal




                                                                                                                                                                                                                                       Corrosion
                                                                                              MiTek USP                          Nail          Nails                                 Steel Gauge                             Load




                                                                                                                                                                                                                                       Finish
                                                               Finish3,7         Size         Stock No.7         Ref. No.     Diameter Length Per Lb.          3      7     10     12     14     16     18    20     22    (Lbs/in)6
                                                                           8d x 1-1/2        NA11              N8               0.131   1-1/2   152           --     --     --     --     --    96      95    94    94        32
                                                                           10d x 1-1/2       NA9D              N10              0.148   1-1/2   100           --     --    139    127    119    116     114   114   113       36
                                                                           10d Common        N10C              10DHDG           0.148     3     70            --    158    139    127    119    116     114   114   113       36
                                                                 HDG
                                                                           16d x 2-1/2       NA16D             N16, N16EG       0.162   2-1/2   66           194    181    161    149    141    138     137   136    --       40
                                                                           16d Common        N16C              16DHDG           0.162   3-1/2   48           194    181    161    149    141    138     137   136    --       40
                                                                           20d x 2-1/2       NA20D                  --          0.192   2-1/2   41           234    207    187    175    168     --      --    --    --       47
                                                                           8d x 1-1/2        N8-GC                  --          0.131   1-1/2   152           --     --     --     --     --    96      95    94    94        32
                                                                           10d x 1-1/2       N10-GC                 --          0.148   1-1/2   118           --     --    139    127    119    116     114   114   113       36
                                                                  GC
                                                                           10d Common        N10C-GC                --          0.148     3     70            --    158    139    127    119    116     114   114   113       36
                                                                           16d Common        N16C-GC                --          0.162   3-1/2   48           194    181    161    149    141    138     137   136    --       40
                                                                           8d x 1-1/2        SSNA8D            SSN8             0.131   1-1/2   147           --     --     --     --     --    96      95    94    94        32
                                                                           10d x 1-1/2       SSNA10D           SSN10            0.148   1-1/2   126           --     --    139    127    119    116     114   114   113       24
                                                                 SS8       8d Common         SSN8C             SS8D             0.131   2-1/2   94            --     --     --     --    99     96      95    94    94        22
                                                                           10d Common        SSN10C            SS10D            0.148     3     67            --    158    139    127    119    116     114   114   113       24
                                                                           16d Common        SSN16C            SS16D            0.162   3-1/2   44           194    181    161    149    141    138     137   136   136       27
                                                                           8d Common         8d Common              --          0.131   2-1/2   126           --     --     --     --    99     96      95    94    94        32
                                                                           10d Common        10d Common             --          0.148     3     70            --    158    139    127    119    116     114   114   113       36
                                                                           16d Sinker        16d Sinker             --          0.148   3-1/4   60           162    158    139    127    119    116     114   114    --       36
                                                                Bright
                                                                           16d Ring Shank    NA16D-RS               --          0.148   3-1/2   57           183    168    150     --     --     --      --    --    --       36
                                                                           16d Common        16d Common             --          0.162   3-1/2   48           194    181    161    149    141    138     137   136    --       40
                                                                           20d Common        20d Common             --          0.192     4     29           234    207    187    175    168     --      --    --    --       47
                                                               1) Loads are calculated to specifications of Part 12 of the National Design Specifications for Wood Construction (NDS®), 2018 Edition.               Corrosion Finish
                                                               2) Loads apply to Douglas Fir (G=0.50) and Southern Pine (G=0.55). For Spruce-Pine-Fir (G=0.42) multiply above values by 0.86. For                     Stainless Steel       Gold Coat
                                                                  other wood types refer to NDS or consult MiTek.                                                                                                     HDG       Triple Zinc
                                                               3) HDG = Hot-Dip Galvanized; SS = Stainless Steel; GC = Gold Coat; Bright = No Finish.
                                                               4) For 3 gauge steel with Fu=58,000 psi and 7 gauge thru 22 gauge steel with Fu=45,000 psi. Shear values assumes full penetration
                                                                  of at least 10 nail diameters.
                                                               5) Fastener values may be increased for duration of load.
                                                               6) Withdrawal loads are in pounds (lbs) per linear inch of embedment into main member.
                                                               7) Bright finish common and sinker nails are listed in table for reference only. MiTek does not stock these type nails.                              Corrosion Finish          Stainless Steel         Gold
                                                               8) Stainless steel 8d x 1-1/2 nails are ring shank. Other stainless steel nail sizes in table are smooth shank, and withdrawal values
                                                                  are in accordance with Table 12.2D of the 2018 NDS.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              Minimum Fastener Penetration Table
                                                                                                         Minimum                  Minimum                                                                           Corrosion
                                                                                      Shank           Penetration for           Penetration for                                                                     Finish
                                                                                                                                                1
                                                                   Nail         Wire Diameter         Full Shear Load        Reduced Shear Load                                                                        Stainless Steel
                                                                  Penny        Gauge    (in)                (in)                     (in)                                                                              Gold Coat
                                                                6d             11-1/2  .113                 1.13                     0.68                                                                              HDG
                                                                                                                                                                                                                       Triple Zinc
                                                                8d             10-1/4  .131                 1.31                     0.79
                                                                10d              9     .148                 1.48                     0.89
                                                                12d              9     .148                 1.48                     0.89
                                                                16d Sinker       9     .148                 1.48                     0.89
                                                                16d              8     .162                 1.62                     0.97
                                                                20d              6     .192                 1.92                     1.15
                                                                1) For penetration less than this distance, the nail has no value.
                                                                2) Penetrations are derived according to the 2018 NDS.



                                                                                   Reduced Fastener Penetration Example
                                                                           !                (See chart above):

                                                                 HD210 (Min) – listed load is 1540 lbs. @ 100% for 16d common nails.

                                                                 Reduced HD210 capacity if using a 2x DF-L or SP header:

                                                                 1540 lbs. x 1.5 = 1425 lbs. @ 100%
                                                                     1.62


                                                              MiTek® Product Catalog                                                                                                                                                                   23
                                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 25 of 358

            MiTek® TECO™ 33º Collated Nails                                                                                                                          Fasteners
Fasteners




            MiTek® TECO™ 33° collated pneumatically driven nails feature a color coded head-ID stamp
            system that makes it easy to verify the proper nail has been used. The 33° collated nails can
            serve as an alternate to hand-driven installation of the following nails and may be used with
            many MiTek products.

            Materials: ASTM A580 (Bright) and ASTM A153 (HDG)
            Finish: Bright, Hot-dip galvanized
            Codes: IBC, FL

            Installation:
            • Can be used in a wide variety of pneumatic nail guns with nail locating ability.                                                              33° HDG
            • Follow manufacturer’s instructions for proper use of gun and proper safety equipment.                                                        Collated Nails
            • Install all specified fasteners per catalog.
            • Do not overdrive nails.

                                                                                      Dimensions (in)

                                         MiTek USP                                     Nail                Code
             Finish1       Size          Stock No.         Ref. No.      Head ID     Diameter   Length     Ref.

                       8d x 1-1/2      NA8DHDGPT         N8HDGPT           A3         0.131      1-1/2


                       8d Common       N8CHDGPT                 --         E3         0.131      2-1/2

              HDG      10d x 1-1/2     NA10DHDGPT               --         A4         0.148      1-1/2


                       10d Common      N10CHDGPT         N10DHDGPT         E4         0.148      2-1/2

                                                                                                                                                            33° Bright
                       16d x 2-1/2     NA16DHDGPT        N16HDGPT          E6         0.162      2-1/2
                                                                                                           IBC,                                            Collated Nails
                                                                                                            FL
                       8d x 1-1/2      NA8DRPT                  --         3H         0.131      1-1/2


                       8d Common       N8CRPT                   --         3H         0.131      2-1/2

             Bright    10d x 1-1/2     NA10DRPT                 --         4H         0.148      1-1/2


                       10d Common      N10CRPT                  --         4H         0.148      2-1/2




                                                                                                                                                                                    Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                       16d x 2-1/2     NA16DRPT                 --         6H         0.162      2-1/2

             1) HDG = Hot-Dip Galvanized; Bright = No Finish.




                                                                                                                                           Typical MiTek hanger installation
                                                                                                                                             using TECO 33° Collated Nails

                                                          Available in packs of 250, 800 & Bulk Packs
            Packaging Table
                                                   250-count Pack                          800-count Pack                        Bulk Offering
             Finish         Size       MiTek USP Stock No.        Box/Ctn Qty    MiTek USP Stock No.      Box/Ctn Qty    MiTek USP Stock No.     Box Qty
                       8d x 1-1/2      NA8DHDGPT250              4-pack/250-ea   NA8DHDGPT800            2-pack/800-ea   NA8DHDGPT4000           4000-ea
                       8d Common       N8CHDGPT250               4-pack/250-ea   N8CHDGPT800             2-pack/800-ea   N8CHDGPT2500            2500-ea
              HDG      10d x 1-1/2     NA10DHDGPT250             4-pack/250-ea   NA10DHDGPT800           2-pack/800-ea   NA10DHDGPT3000          3000-ea
                       10d Common      N10CHDGPT250              4-pack/250-ea   N10CHDGPT800            2-pack/800-ea   N10CHDGPT2500           2500-ea
                       16d x 2-1/2     NA16DHDGPT250             4-pack/250-ea   NA16DHDGPT800           2-pack/800-ea   NA16DHDGPT2000          2000-ea
                       8d x 1-1/2      NA8DRPT250                4-pack/250-ea   NA8DRPT800              2-pack/800-ea   NA8DRPT4000             4000-ea
                       8d Common       N8CRPT250                 4-pack/250-ea   N8CRPT800               2-pack/800-ea   N8CRPT2500              2500-ea
             Bright    10d x 1-1/2     NA10DRPT250               4-pack/250-ea   NA10DRPT800             2-pack/800-ea   NA10DRPT3000            3000-ea
                       10d Common      N10CRPT250                4-pack/250-ea   N10CRPT800              2-pack/800-ea   N10CRPT2500             2500-ea
                       16d x 2-1/2     NA16DRPT250               4-pack/250-ea   NA16DRPT800             2-pack/800-ea   NA16DRPT2000            2000-ea


            24                                                                                                                                             MiTek® Product Catalog
                                                                                       Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 26 of 358

                                                              WS Hex Head Interior Structural Wood Screws                                                                                                                                                Fasteners




                                                                                                                                                                                                                                                                              Fasteners
                                                              The WS Wood Screw is a self-drilling screw used for numerous interior
                                                              framing applications. For use in wood-to-wood and steel-to-wood
                                                              applications. Head stamped to indicate length for easy inspection.

                                                              Features and Benefits:
                                                              • 1/4" diameter
                                                              • No predrilling
                                                              • Type 17 point reduces installation torque and splitting
                                                              • 3/8" Hex Drive
                                                              • Length identification stamps on all WS heads

                                                              Materials: 1/4" diameter Grade 5 steel
                                                              Finish: Yellow Zinc
                                                              Codes: IBC, FL, LA

                                                              Installation:
                                                              • Screws are self-drilling.
                                                              • Install using a low speed clutch drill with 3/8" hex head driver. The
                                                                washer head should be flat to the surface and the serrations will                                                                                                                            INTERIOR
                                                                oppose turning and release the clutch. Do not over-tighten the screws.                                                        SH                                      T                         USE
                                                              • Care should be given to ensure the fastener is installed perpendicular                                                                                 L                                   Yellow Zinc
                                                                 to the plane of the side plate.                                                                                                                        WS
                                                                                                                                                                                                               (Yellow Zinc finish)
                                                              Specification Table
                                                                                                                                                                                        2,4                                                           2,4
                                                                                                          Dimensions (in)                                  DF/SP Allowable Loads (Lbs.)                                      S-P-F Allowable Loads (Lbs.)
                                                                                                                                                       Shear (100%)                                                      Shear (100%)
                                                                                                                                                                                           Steel-to-                                                         Steel-to-
                                                                                                                                                          Steel-to-Wood                      Wood                           Steel-to-Wood                      Wood
                                                                                                                                                                               Withdrawal                                                        Withdrawal
                                                                                                                                                               Gauge             Capacity Withdrawal                             Gauge             Capacity Withdrawal
                                                                               MiTek                                                        Wood                                  (Lbs/in  Capacity Wood                                            (Lbs/in. Capacity
                                                                                                                                                                                                  5                                                                 5
                                                                               Stock                                                         -to-                               of thread)  (Lbs.)    -to-                                         of thread  (Lbs.)   Code
                                                                                                                                        1         3                                                        3
                                                                Size (in)       No.       Ref. No.         L      SH      T     Finish      Wood      14     10     7      3       100%      100%    Wood               14     10      7     3       100%      100%    Ref.
                                                                                        SDS1/4X1.5,
                                                               1/4 x 1-1/2     WS15                      1-1/2   1/4   1-1/4     Zinc         --      230        261   259   266      164           206            --   188   211     190   217    103        129
                                                                                        SDS1/4X11/2
                                                               1/4 x 2         WS2      SDS1/4X2           2     1/4   1-3/4     Zinc         --      306        307   289   316      160           281          --     215   244     249   248    117        204
                                                               1/4 x 2-1/2     WS25     SDS1/4X2.5       2-1/2   1/4   2-1/4     Zinc         --      362        352   338   369      199           398          --     256   292     286   294    141        281
                                                               1/4 x 3         WS3      SDS1/4X3           3     3/4   2-1/4     Zinc        268      418        396   387   457      199           398         227     297   340     322   365    141        281
                                                                                                                                                                                                                                                                       IBC,
                                                                                        SDS1/4X3.5,
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               1/4 x 3-1/2     WS35                      3-1/2   3/4   2-3/4     Zinc        398      451        460   454   481      208           520         311     338   380     356   370    154        385       FL,
                                                                                        SDS1/4X31/2
                                                                                                                                                                                                                                                                        LA
                                                                                        SDS1/4X4.5,
                                                               1/4 x 4-1/2     WS45                      4-1/2 1-1/4 3-1/4       Zinc        415      516        588   589   531      214           642         364     421   460     425   379    163        489
                                                                                        SDS1/4X41/2
                                                               1/4 x 5         WS5           --            5     1-3/4 3-1/4     Zinc        415      516        588   589   531      214           642         364     421   460     425   379    163        489
                                                               1/4 x 6         WS6      SDS1/4X6           6     1-3/4 4-1/4     Zinc        415      516        588   589   531      214           642         364     421   460     425   379    163        489
                                                               1/4 x 8         WS8           --            8     4-3/4 3-1/4     Zinc        415      516        588   589   531      214           642         364     421   460     425   379    163        489
                                                               1) Zinc = Yellow Zinc Dichromate.
                                                               2) Allowable shear loads assume a side plate tensile strength of 45 ksi for 14 gauge and 10 gauge, 52 ksi for 7 gauge and 58 ksi for 3 gauge.
                                                               3) Shear loads for wood-to-wood connections assume a side member thickness of 1-1/2".
                                                               4) Loads are for 100% duration of load factors, and may be increased for other duration factors in accordance with the NDS.
                                                               5) Withdrawal loads for steel-to-wood connections assume a side plate thickness of 1/4" or less.
                                                               New products or updated product information are designated in blue font.


                                                              Packaging Table
                                                                                                                 Retail Box Offering                        Mini Bulk Offering                Bulk Offering

                                                                                                            MiTek                                       MiTek                           MiTek
                                                                         Use              Size (in)       Stock No.            Box/Ctn Qty            Stock No.        Box/Ctn Qty    Stock No.      Box/Ctn Qty
                                                                                       1/4 x 1-1/2       WS15-R25             12-pack/25-ea           WS15-MB          3-box/300-ea   WS15-BP          1500-ea
                                                                                       1/4 x 2           WS2-R25              12-pack/25-ea           WS2-MB           3-box/250-ea   WS2-BP           1300-ea
                                                                                       1/4 x 2-1/2       WS25-R25             12-pack/25-ea           WS25-MB          3-box/200-ea   WS25-BP          1100-ea

                                                                    Interior           1/4 x 3           WS3-R25              12-pack/25-ea           WS3-MB           3-box/150-ea   WS3-BP              950-ea
                                                               for wood-to-wood        1/4 x 3-1/2       WS35-R10             12-pack/10-ea           WS35-MB          3-box/125-ea   WS35-BP             900-ea
                                                                  connections
                                                                                       1/4 x 4-1/2       WS45-R10             12-pack/10-ea           WS45-MB          3-box/100-ea   WS45-BP             800-ea
                                                                                       1/4 x 5           WS5-R10              12-pack/10-ea           WS5-MB           3-box/100-ea   WS5-BP              500-ea
                                                                                       1/4 x 6           WS6-R10              12-pack/10-ea           WS6-MB           3-box/100-ea   WS6-BP              600-ea
                                                                                       1/4 x 8           WS8-R10              12-pack/10-ea                 --               --       WS8-BP              400-ea


                                                              MiTek® Product Catalog                                                                                                                                                                                     25
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 27 of 358

            WSWH Washer Head Interior Structural Wood Screws                                                                                                                                 Fasteners
Fasteners




            The MiTek Pro Series Washer Head is the ideal screw for interior Multi-Ply
            EWP and dimensional wood connections. The specific lengths of the WSWH
            allow for one-sided connections on multi-ply beams and girder trusses.

            Features and Benefits:
            • 1/4" diameter
            • No predrilling
            • Flat head style allows for less interference after installation
            • Type 17 point reduces installation torque and splitting
            • T30* drive eliminates cam-out
            • Nibs under head seat head flush to wood surface
            • Length identification stamps on all WSWH heads

            Materials: 1/4" diameter Grade 5 steel
            Finish: Yellow Zinc
            Codes: IBC, FL, LA

            Installation:
            • For best results, install the MiTek Pro Series Washer Head                                                            SH                                       T
                                                                                                                                                                                                    INTERIOR
              using a high torque, 1/2" variable speed drill.                                                                                                                                          USE
                                                                                                                                                    L
            • Bring the washer portion of head flush to the surface of
                                                                                                                                             WSWH                                                  Yellow Zinc
               the wood. Do not overdrive.
                                                                                                                                         (Yellow Zinc finish)
            Specification Table
                                                             Dimensions (in)                           DF/SP                         SPF                                 LVL
                                                                                                                     4
                                                                                               Allowable Loads (Lbs.)       Allowable Loads (Lbs.)4             Allowable Loads (Lbs.)4
                                                                                                   Wood-to-Wood                 Wood-to-Wood                        Wood-to-Wood
                                                                                                     2                 3            2                    3
                             MiTek USP                                                        Shear      Withdrawal          Shear          Withdrawal          Shear2     Withdrawal
                                                                                                                                                                                        3
                                                                                                                                                                                            Code
                 Size (in)   Stock No.         Ref. No.      L        SH       T   Finish1     100%         100%             100%              100%             100%          100%          Ref.
                                                                                    Wood-to-Wood Connections
             1/4 x 2-7/8     WSWH278          SDW22300     2-7/8      5/8      2     Zinc       268          274              227                194               --              --
                                                                                                                                                                                            IBC,
             1/4 x 4-1/2     WSWH45           SDW22458     4-1/2     2-1/4     2     Zinc       415          398              364                282              358             382
                                                                                                                                                                                             FL,
             1/4 x 5         WSWH5            SDW22500       5       2-3/4     2     Zinc       415          398              364                282              358             382
                                                                                                                                                                                             LA
             1/4 x 6         WSWH6            SDW22600       6       3-3/4     2     Zinc       415          398              364                282              358             382
                                                                                    Multi-Ply EWP Connections




                                                                                                                                                                                                                 Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
             1/4 x 3-3/8     WSWH338          SDW22338     3-3/8     1-1/8     2     Zinc       398          373              311                264              319             310       IBC,
             1/4 x 5         WSWH5            SDW22500       5       2-3/4     2     Zinc       415          398              364                282              358             382        FL,
             1/4 x 6-3/4     WSWH634          SDW22634     6-3/4     4-1/2     2     Zinc       415          398              364                282              358             382        LA
                                                                                 Multi-Ply Dimensional Connections
             1/4 x 2-7/8     WSWH278          SDW22300     2-7/8      5/8      2     Zinc       268          274              227                194               --              --
                                                                                                                                                                                            IBC,
             1/4 x 4-1/2     WSWH45           SDW22458     4-1/2     2-1/4     2     Zinc       415          398              364                282              358             382
                                                                                                                                                                                             FL,
             1/4 x 6         WSWH6            SDW22600       6       3-3/4     2     Zinc       415          398              364                282              358             382
                                                                                                                                                                                             LA
             1/4 x 6-3/8     WSWH638          SDW22638     6-3/8     4-1/8     2     Zinc       415          398              364                282              358             382
             1) Zinc = Yellow Dichromate.
             2) Shear and withdrawal loads for wood-to-wood connections assume a side member thickness of 1-1/2" for DF/SP and SPF allowable loads and 1-3/4" for LVL allowable loads.
             3) Withdrawal loads are derived from the minimum of head pull through tests and withdrawal capacity of threaded portion in main member.
             4) Load are for 100% duration of load, and may be increased for the other duration factors in accordance with the NDS.
             New products or updated product information are designated in blue font.

            Packaging Table
                                                       50-count Pack1                    Mini Bulk Offering1                    Bulk Offering1

                   Use         Size (in)      MiTek Stock No.      Box/Ctn Qty     MiTek Stock No.       Box/Ctn Qty       MiTek Stock No.         Box Qty
                             1/4 x 2-7/8      WSWH278-R50          5-box/50-ea            --                  --           WSWH278-BP              500-ea
                Interior     1/4 x 3-3/8      WSWH338-R50          5-box/50-ea     WSWH338-MB              200-ea                   --                  --
                  for        1/4 x 4-1/2      WSWH45-R50           5-box/50-ea            --                  --           WSWH45-BP               400-ea
               Multi-Ply
                             1/4 x 5          WSWH5-R50            5-box/50-ea     WSWH5-MB                200-ea                   --                  --
                 EWP &
               Multi-Ply     1/4 x 6          WSWH6-R50            5-box/50-ea            --                  --           WSWH6-BP                300-ea
             Truss Girders   1/4 x 6-3/8      WSWH638-R50          5-box/50-ea            --                  --           WSWH638-BP              300-ea
                             1/4 x 6-3/4      WSWH634-R50          5-box/50-ea     WSWH634-MB              200-ea                   --                  --
             1) T30* drive is included in packaging.
            * T30 is a trademark of Acument

            26                                                                                                                                                             MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 28 of 358

                                                              WSWH Washer Head Interior Structural Wood Screw Application                                                                                         Fasteners

                                                              Attaching 2x Ledger-to-Wall Studs Application




                                                                                                                                                                                                                                       Fasteners
                                                                                                                                                                                     Stud Wall                      2 Layers of
                                                                                                                                                                                                                   5/8" Gypsum
                                                              MiTek’s WSWH Washer Head Structural Wood Screw can be used to attach a ledger to studs                                                                Wallboard
                                                              directly, through 1/2" APA rated sheathing or through one or two layers of 5/8" gypsum
                                                              wallboard (drywall). Screws are to be installed into the wide face of the single 2x
                                                                                                                                                                                                                    WSWH5
                                                              ledger, through the gypsum board and into the center of the narrow face of the 2x stud.                                                               Screws
                                                                                                                                                                                                                   3 per stud

                                                              Installation:
                                                              • Ledger design to be performed by a certified design professional.
                                                              • Locate studs in wall where ledger is to be installed.                                                                                              2x8 Ledger
                                                              • Install MiTek’s WSWH5 structural wood screws through ledger and 5/8" gypsum
                                                                   wallboard into wall framing using a T30* drive.
                                                              • Follow the minimum edge distance guidelines in images shown below.
                                                              • Wall design must be performed by certified design professional.
                                                              • Care should be taken to install the ledger only where studs are plumb
                                                                   and free of any defects.
                                                              •W  SWH45 should be used when no gypsum wallboard is present.

                                                                                                 5"                                                                           Typical 2x8 Ledger attached through
                                                                                                                                                                         2 layers of 5/8" Gypsum Wallboard installation
                                                                                           WSWH5
                                                                                       (Yellow Zinc finish)



                                                                                            4-1/2"
                                                                                                                                                                                                            1.50" minimum
                                                                                                                                                                                                            to loaded edge
                                                                                                                                                                                       0.75" minimum
                                                                                                                                                                                      to unloaded edge
                                                                                           WSWH45
                                                                                      (Exterior Coat finish)
                                                                                                                                                                                                    2x8 Detail

                                                                                                                                                               2,5,6,7
                                                                    MiTek Stock No.                                          Allowable Shear Per Stud (Lbs.)
                                                                                                                Number
                                                                 Zinc             EXT             Ledger       of Screws         DF/SP              S-P-F/HF
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                      1                1
                                                                                                                                                                                                           1.50" minimum
                                                                Finish          Finish             Size9       per Stud4,8      SG ≥ 0.50       0.42 ≤ SG < 0.50                                           to loaded edge
                                                                                                    2x6             2             520                  455
                                                               WSWH45       WSWH45-EXT                                                                                             0.75" minimum
                                                                                                2x8 or 2x10        3               860                 750
                                                               WSWH5        WSWH5-EXT                                                                                             to unloaded edge
                                                                                                      2x12         4              1040                 900
                                                               1) Zinc = Yellow Zinc Dichromate; EXT = Exterior Coat.
                                                               2) Allowable loads are based on DF or equivalent wood members with a specific gravity ≥ 0.50,                                        2x10 Detail
                                                                  or SPF/HF members with specific gravity in the following range: 0.42 < SG < 0.50.
                                                               3) Gypsum board must be attached per building code requirements.
                                                               4) Screws must be installed in the center of the 2x stud, with a tolerance of 3/16" to
                                                                  either side. Minimum loaded end distance for the stud is 3" and 6" when loaded away                                                      1.50" minimum
                                                                  from the end. Ledger end distance must be 6" or greater for full values. For ledger end                                                  to loaded edge
                                                                  distances between 2" and 6" use 50% of the load table, for end distance between
                                                                  2" and 4" predrill with a 5/32" bit.
                                                                                                                                                                                     0.75" minimum
                                                               5) The values above can be used when designing a ledger connection with (1) or (2)                                   to unloaded edge
                                                                  layers of 5/8" gypsum board, a direct connection with no gypsum between the ledger
                                                                  and studs, or a ledger connection with a single layer of APA rated 1/2" OSB.
                                                               6) Allowable loads are shown above at a load duration factor of CD = 1.00. Loads                                                  2x12 Detail
                                                                  may be increased where applicable to the current NDS. When in-service moisture
                                                                  content is greater than 19%, use CM = 0.70.
                                                               7) For LRFD values, the values above should be adjusted in accordance with the
                                                                  2018 NDS, Section 11.3.
                                                               8) Main members (stud) shall be loaded parallel to grain with a minimum penetration
                                                                  of 2-1/4" while side members (ledger) shall be loaded perpendicular to grain with                                                       1.50" minimum
                                                                  a minimum penetration of 1-1/2".                                                                                0.75" minimum           to loaded edge
                                                                                                                                                                                 to unloaded edge


                                                              * T30 is a trademark of Acument                                                                                                    2x6 Detail
                                                              MiTek® Product Catalog                                                                                                                                              27
                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 29 of 358

            WSWH Washer Head Interior Structural Wood Screw Application                                                                                     Fasteners
Fasteners




            Joining Multi-Ply Dimensional Lumber Beams Application
            The MiTek Pro Series WSWH Structural Wood Screws have been
            designed specifically for use in joining wood members of multiple-ply
            dimensional lumber beams. Using a standard 1/2'' low speed/high torque
            drill, install screws into the side of the outermost ply. As the threads
            fully engage the final ply, allow the underside of the washer head
            to pull the plies firmly together. Washer head will install flush with
            the surface of the wood, but do not overdrive as this may damage
            the beam. Refer to the information on page 29 for proper
            WSWH screw size selection and fastening pattern.

            Minimum Spacing Requirements:

                                                 Minimum spacing between
                                                 screws in a row = 3-1/2"


                                                                                                                                     WSWH278 – 2-7/8"
                                                                                                                                     WSWH45 – 4-1/2"
             Minimum edge distance = 1-3/4"                                                                                            WSWH6 – 6"

                 Minimum spacing between rows
                      of screws = 1-3/4"
                                                             Minimum end distance = 3-3/4"

                                USP
                               Brand

                                                       Fastener Identification
                                                       For easier selection and post installation inspection, all
                                                       MiTek Pro Series Structural Wood Screws carry an identifying head marking.
                                     Length
                                   Designation



                                                                                      Top Loaded Beams

                    Where floor joists rest on all plies of the beam, WSWH screws should             For beam depths of 18" or more, this pattern should be increased




                                                                                                                                                                               Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                    be installed in two staggered rows at 24" O.C. spacing. Maintain the             to three staggered rows of WSWH screws every 24" on center.
                    minimum end and edge distance as indicated above.




                                                                  24"                                         18"                        24"




                                                                                    General Guidelines:
                 • Excessively warped or curved lumber                 • T he WSWH278, WSWH45, and WSWH6 are not designed              • A qualified designer or engineer
                    should never be forced into alignment                 for use with engineered wood. Refer to MiTek’s Joining           should always be consulted
                    by use of clamps, screws or bolts as                  Multi-Ply Engineered Wood (EWP) Beams Application                for critical assemblies and
                    splitting may occur, potentially decreasing           information on page 30.                                          fastening requirements.
                    the carrying capacity of the beam.


                                                                                                                                                      Continued on next page

            28                                                                                                                                 MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 30 of 358

                                                              WSWH Washer Head Interior Structural Wood Screw Application                                                                                     Fasteners




                                                                                                                                                                                                                                     Fasteners
                                                                                                                        Fastener Size Selection by Assembly Type
                                                                                                                                      (2 rows shown)

                                                                                 A             1-1/2"    1-1/2"                B        1-1/2"    1-1/2"        1-1/2"                  C   1-1/2"   1-1/2"   1-1/2"   1-1/2"




                                                                                  2-7/8"
                                                                                  Screw




                                                                                             WSWH278                                             WSWH45                                                 WSWH6
                                                                                              2-7/8"                                              4-1/2"                                                  6"
                                                              Side Loaded Beams
                                                              Where floor joists are joined to the side of the beam (typically using a joist hanger), this load chart must be used
                                                              to establish the proper pattern based on the design load as determined by the engineer and noted on the plans.

                                                                                                                                   Allowable Side Loads by Assembly Type (Lbs/Lineal Ft)
                                                                                            No. of       Spacing                                   (See Graphics) 1,2,3,4,5,6
                                                                                           Screws        Between
                                                                                                                                      DF/SP                                      SPF
                                                                Length        MiTek        Vertical     Screws in
                                                                  (in)      Stock No.      Column       a Row (in)       A               B                 C              A       B           C
                                                                                                            24          535                                              455
                                                                                              2            19.2         670              --                --            570      --          --
                                                                                                            16          805                                              680
                                                                 2-7/8    WSWH278
                                                                                                            24          805                                              680
                                                                                              3            19.2         1005             --                --            850      --          --
                                                                                                            16          1205                                             1020
                                                                                                            24                         625                                      545
                                                                                              2            19.2           --           780                 --             --    685           --
                                                                                                            16                         935                                      820
                                                                 4-1/2    WSWH45
                                                                                                            24                         935                                      820
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                              3            19.2           --           1165                --             --    1025          --
                                                                                                            16                         1400                                     1230
                                                                                                            24                                         555                                   485
                                                                                              2            19.2           --             --            690                --      --         605
                                                                                                            16                                         830                                   730
                                                                   6      WSWH6
                                                                                                            24                                         830                                   730
                                                                                              3            19.2           --             --           1040                --      --        910
                                                                                                            16                                        1245                                  1090
                                                                1) Allowable loads are derived from tested fastener values as reported in ICC-ES ESR-2761.
                                                                2) All numbers in this table are based on Douglas Fir-Larch (DF), Southern Pine (SP), and Spruce-Pine-Fir (SPF).
                                                                   The DF/SP values are based on SG ≥ 0.50. The SPF values are based on 0.42 ≤ SG < 0.50.
                                                                3) The uniform loads in this table relate only to the capacity of the fastener to transfer shear loads between plies.
                                                                   The capacity of the beam may be less and should be verified by design professional.
                                                                4) Values listed reflect 100% load duration. (CD=1.0) The designer may apply adjustment factors to increase or
                                                                   decrease these loads per the NDS based on conditions for each assembly.
                                                                5) To minimize rotation, 6" wide beams shall be side loaded only when loads are applied to both sides of the beam,
                                                                   with the lesser loaded side bearing at least 25% of the overall design load.
                                                                6) Load values depicted assume all uniform load is applied to the outermost ply or point of entry for the screw.
                                                                7) Tip side loading to beam is allowed for 50% of listed allowable side load. Head side and tip side of beam can be
                                                                   loaded concurrently so long as they do not exceed listed capacity. (Example: A 3-ply assembly with a head side
                                                                   load of 1,400 plf and tip side load of 700 plf may be fastened together with 3 rows of WSWH screws at 16" O.C.
                                                                   spacing between fasteners in a row).
                                                                New products or updated product information are designated in blue font.




                                                              MiTek® Product Catalog                                                                                                                                            29
                                       Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 31 of 358

            WSWH Washer Head Interior Structural Wood Screw Application                                                                                Fasteners
Fasteners




            Joining Multi-Ply Engineered Wood (EWP) Beams Application
            The MiTek Pro Series WSWH Structural Wood Screws have been designed
            specifically for use in joining wood members of multiple-ply engineered
            wood beams (LVL, LSL & PSL). Using a standard 1/2'' low speed/high
            torque drill, install screws into the side of the outermost ply. As the
            threads fully engage the final ply, allow the underside of the washer
            head to pull the plies firmly together. Washer head will install flush
            with the surface of the wood, but do not overdrive as this may
            damage the beam. Refer to the information below for proper
            WSWH screw size selection and fastening pattern.

            Minimum Spacing Requirements:

                                                Minimum spacing between
                                                screws in a row = 3-1/2"


                                                                                                                                WSWH338 – 3-3/8"
             Minimum edge distance = 1-3/4"                                                                                      WSWH5 – 5-1/2"
                                                                                                                                WSWH634 – 6-3/4"

                 Minimum spacing between rows
                      of screws = 1-3/4"
                                                            Minimum end distance = 3-3/4"

                                USP
                               Brand


                                                      Fastener Identification
                                                      For easier selection and post installation inspection, all
                                                      MiTek Pro Series Wood Screws carry an identifying head marking.
                                   Length
                                 Designation



                                                                                  Top Loaded Beams




                                                                                                                                                                         Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                   Where floor joists rest on all plies of the beam, WSWH screws should        For beam depths of 18" or more, this pattern should be increased
                   be installed in two staggered rows at 24" O.C. spacing. Maintain the        to three staggered rows of WSWH screws every 24" on center.
                   minimum end and edge distance as indicated above.




                                                                                                       18"
                                                              24"                                                                    24"




                                                                                 General Guidelines:
                 •B
                   eams wider than 7" require special consideration by the design            • T he WSWH338, WSWH5, and WSWH634 are not designed for
                  professional. The values on the next page do not apply.                       use with dimensional lumber. Refer to MiTek’s Joining Multi-Ply
                                                                                                Dimensional Lumber Beams Application information on page 28.
                 • E xcessively warped or curved LVL should never be forced
                    into alignment by use of clamps, screws or bolts as splitting may         • A qualified designer or engineer should always be consulted
                    occur, potentially decreasing the carrying capacity of the beam.            for critical assemblies and fastening requirements.


                                                                                                                                                Continued on next page

            30                                                                                                                             MiTek® Product Catalog
                                                                                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 32 of 358

                                                              WSWH Washer Head Interior Structural Wood Screw Applications                                                                                                                                   Fasteners




                                                                                                                                                                                                                                                                                          Fasteners
                                                                                                                           Fastener Size Selection by Assembly Type (2 rows shown)
                                                                                               1-3/4"      1-3/4"                                            1-3/4"    1-3/4"     1-3/4"                                     1-3/4"           3-1/2"
                                                                                        A                                                         B                                                             C




                                                                                                 WSWH338                                                               WSWH5                                                           WSWH5
                                                                                                  3-3/8"                                                                 5"                                                              5"
                                                                                     1-3/4"          3-1/2"          1-3/4"                                     3-1/2"           3-1/2"                                  1-3/4" 1-3/4" 1-3/4" 1-3/4"
                                                                            D                                                                 E                                                                 F




                                                                                              WSWH634                                                                 WSWH634                                                          WSWH634
                                                                                               6-3/4"                                                                  6-3/4"                                                           6-3/4"
                                                              Side Loaded Beams
                                                              Where floor joists are joined to the side of the beam (typically using a joist hanger), this load chart must be used
                                                              to establish the proper pattern based on the design load as determined by the engineer and noted on the plans.
                                                                                                                                                                              Allowable Side Loads
                                                                                              No. of       Spacing                                                                                                         1,2,3,4,5
                                                                                                                                                               by Assembly Type (Lbs/Lineal Ft) (See Graphics)
                                                                                             Screws        Between
                                                                Length        MiTek          Vertical     Screws in                   EWP Wood Specific Gravity G ≥ 0.50                                     EWP Wood Specific Gravity G ≥ 0.42
                                                                  (in)      Stock No.        Column       a Row (in)        A            B             C          D          E            F        A            B           C           D           E           F
                                                                                                              24           640                                                                    455
                                                                                                             19.2          800                                                                    570
                                                                                                 2                                       --            --         --        --          --                      --          --          --          --         --
                                                                                                              16           955                                                                    680
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                              12           1275                                                                   910
                                                                 3-3/8      WSWH338
                                                                                                              24           955                                                                    680
                                                                                                             19.2          1195                                                                   850
                                                                                                 3                                       --            --         --        --          --                      --          --          --          --         --
                                                                                                              16           1435                                                                   1020
                                                                                                              12           1915                                                                   1360
                                                                                                              24                       535            535                                                     545         545
                                                                                                             19.2                      670            670                                                     685         685
                                                                                                 2                            --                                  --        --          --          --                                  --          --         --
                                                                                                              16                       805            805                                                     820         820
                                                                                                              12                       1075           1075                                                    1090        1090
                                                                    5       WSWH5
                                                                                                              24                        805            805                                                     820         820
                                                                                                             19.2                      1005           1005                                                    1025        1025
                                                                                                 3                            --                                  --        --          --          --                                  --          --         --
                                                                                                              16                       1210           1210                                                    1230        1230
                                                                                                              12                       1610           1610                                                    1640        1640
                                                                                                              24                                                475        715        475                                              485        730         485
                                                                                                             19.2                                               595        895        595                                              605        910         605
                                                                                                 2                            --         --            --                                           --          --          --
                                                                                                              16                                                715        1075       715                                              730        1090        730
                                                                                                              12                                                955        1430       955                                              970        1455        970
                                                                 6-3/4      WSWH634
                                                                                                              24                                                715        1075       715                                              730        1090        730
                                                                                                             19.2                                               895        1345       895                                              910        1365        910
                                                                                                 3                            --         --            --                                           --          --          --
                                                                                                              16                                                1075       1610       1075                                             1090       1640        1090
                                                                                                              12                                                1430       2150       1430                                             1455       2185        1455
                                                              1) 1)   Allowable
                                                                 A llowable        loads
                                                                                loads  are are  derived
                                                                                            derived  fromfrom    tested
                                                                                                            tested        fastener
                                                                                                                   fastener    valuesvalues  as reported
                                                                                                                                       as reported         in ICC-ES
                                                                                                                                                    in ICC-ES          ESR-2761. 5) To minimize rotation, 7" wide beams shall be side loaded only when loads are applied to both
                                                                                                                                                               ESR-2761.
                                                              2) 2)
                                                                  TheThe  uniform
                                                                        uniform        loads
                                                                                   loads      in this
                                                                                          in this tabletable  relate
                                                                                                         relate only only
                                                                                                                      to thetocapacity
                                                                                                                                the capacity
                                                                                                                                        of the of the fastener
                                                                                                                                               fastener         to transfer
                                                                                                                                                         to transfer  shear shear loads    between
                                                                                                                                                                                        sides  of the plies.
                                                                                                                                                                                                      beam with the lesser loaded side bearing at least 25% of the overall design load.
                                                                      Thebetween
                                                                  loads    specificplies.
                                                                                       gravity
                                                                                             The(SG)  and the
                                                                                                  specific      capacity
                                                                                                             gravity        of the
                                                                                                                     (SG) and    theEWP   should
                                                                                                                                     capacity      be EWP
                                                                                                                                               of the verified  withbemanufacturer's6)literature.
                                                                                                                                                            should                      Tip side loading to beam is allowed for 50% of listed allowable head side load. Head side
                                                                  verified
                                                                 3)   Valueswith   manufacturer's
                                                                               listed                    load duration. (CD=1.0) The designer may apply adjustment factorsand
                                                                                        reflect 100%literature.                                                                               tip side or
                                                                                                                                                                                          to increase  of decrease
                                                                                                                                                                                                          beam can be loaded concurrently so long as they do not exceed 150%
                                                              3) V alues                                                                                                               listed head side capacity.(Example: A 3-ply assembly with a head side load of 1,200 plf
                                                                      theselisted
                                                                              loadsreflect  100%
                                                                                      per the   NDSload   duration.
                                                                                                      based          (CD=1.0) The
                                                                                                               on conditions         designer
                                                                                                                                 for each      may apply adjustment factors
                                                                                                                                           assembly.
                                                                  to increase or decrease these loads per the NDS based on conditions for each assembly.                                and tip side load of 600 plf may be fastened together with 3 rows of WSWH5 screws at
                                                                 4) Load values depicted assume all uniform load is applied to the outermost ply or point of entry 16"                   for the
                                                                                                                                                                                              O.C.screw.
                                                                                                                                                                                                   spacing between fasteners in a row).
                                                              4) L oad values depicted assume all uniform load is applied to the outermost ply or point of entry
                                                                 5)   To  minimize
                                                                  for the screw.
                                                                                       rotation,  7"  wide   beams    shall  be   side loaded   only when   loads  are  applied to both
                                                                                                                                                                                     Newsides   of theorbeam
                                                                                                                                                                                            products     updated product information are designated in blue font.
                                                                  with the lesser loaded side bearing at least 25% of the overall design load.
                                                               6) Tip side
                                                                       ® loading to beam is allowed for 50% of listed allowable head side load. Head side and tip side of beam can be
                                                              MiTek
                                                                  loaded Product
                                                                          concurrently Catalog
                                                                                        so long as they do not exceed 150% listed head side capacity.(Example: A 3-ply assembly with a head side load                                                                             31
                                                                  of 1,200 plf and tip side load of 600 plf may be fastened together with 3 rows of WSWH5 screws at 16" O.C. spacing
                                                                  between fasteners in a row).
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 33 of 358

            WS Hex Head Exterior Structural Wood Screws                                                                                                                                           Fasteners
Fasteners




            The MiTek Pro Series Hex Head is the ideal screw for numerous framing
            applications. It can be used in wood-to-wood and steel-to-wood applications.

            Features and Benefits:
            • 1/4" diameter
            • No predrilling
            • Type 17 point reduces installation torque and splitting
            • 3/8" hex drive
            • Length identification stamps on all WS heads

            Materials: 1/4" diameter Grade 5 steel
            Finish: Exterior Coat
            Codes: IBC, FL, LA

            Installation:
            • Screws are self-drilling.
            • Install using a low speed clutch drill with 3/8" hex head driver.
              The washer head should be flat to the surface and the serrations will
              oppose turning and release the clutch. Do not over-tighten the screws.
            • Care should be given to ensure the fastener is installed perpendicular                                               SH                                    T
                                                                                                                                                                                                         EXTERIOR
               to the plane of the side plate.                                                                                                                 L                                            USE
            • Refer to page 34 for Attaching Deck Ledger to Rim Board Application.
                                                                                                                                                          WS                                              G185-TZ
                                                                                                                                                                                                            EXT
                                                                                                                                               (Exterior Coat finish)
            Specification Table
                                                                                                                              2,4                                                           2,4
                                                     Dimensions (in)                           DF/SP Allowable Loads (Lbs.)                  S-P-F Allowable Loads (Lbs.)
                                                                                            Shear (100%)                  Steel to        Shear (100%)                     Steel to
                                                                                                               Withdrawal   Wood                                Withdrawal   Wood
                                                                                               Steel-to-Wood                                 Steel-to-Wood
                                                                                                                Capacity Withdrawal                              Capacity Withdrawal
                                                                                                   Gauge                  Capacity Wood           Gauge                    Capacity
                                                                                   Wood                         (Lbs/in.                                          (Lbs/in.




                                                                                                                                                                                                            Corrosion
                                                                                    -to-                       of thread)  (Lbs.)5   -to-                        of thread  (Lbs.)5




                                                                                                                                                                                                            Finish
                             MiTek                                                                                                                                                                                      Code
              Size (in)    Stock No.    Ref. No.     L      SH       T   Finish1   Wood3    14 10       7    3    100%      100%    Wood3 14 10        7   3       100%      100%                                       Ref.
             1/4 x 1-1/2   WS15-EXT    SDS25112    1-1/2    1/4    1-1/4 EXT         --     230 261 259 266        164       206      --  188 211 190 217           103       129
             1/4 x 2       WS2-EXT     SDS25200      2      1/4    1-3/4    EXT      --     306 307 289 316             160              281         --    215 244 249 248            117         204
             1/4 x 2-1/2   WS25-EXT    SDS25212    2-1/2    1/4      2      EXT      --     362 352 338 369             199              398         --    256 292 286 294            141         281
             1/4 x 3       WS3-EXT     SDS25300      3      3/4      2      EXT     268     418 396 387 457             199              398        227    297 340 322 365            141         281                   IBC,




                                                                                                                                                                                                                               Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
             1/4 x 3-1/2   WS35-EXT    SDS25312    3-1/2    3/4    2-1/2    EXT     398     451 460 454 481             208              520        311    338 380 356 370            154         385                    FL,
                                                                                                                                                                                                                         LA
             1/4 x 4-1/2   WS45-EXT    SDS25412    4-1/2   1-1/4     3      EXT     415     516 588 589 531             214              642        364    421 460 425 379            163         489
             1/4 x 5       WS5-EXT     SDS2500       5     1-3/4     3      EXT     415     516 588 589 531             214              642        364    421 460 425 379            163         489
             1/4 x 6       WS6-EXT     SDS25600      6     1-3/4     4      EXT     415     516 588 589 531             214              642        364    421 460 425 379            163         489
             1/4 x 8       WS8-EXT     SDS25800      8     4-3/4     3      EXT     415     516 588 589 531             214              642        364    421 460 425 379            163         489
            1) EXT = Exterior Coat.                                                                                                                                               Corrosion Finish
            2) Allowable shear loads assume a side plate tensile strength of 45 ksi for 14 gauge and 10 gauge, 52 ksi for 7 gauge and 58 ksi for 3 gauge.
            3) Shear loads for wood-to-wood connections assume a side member thickness of 1-1/2".
                                                                                                                                                                                    Stainless Steel       Gold Coat
            4) Loads are for 100% duration of load factors, and may be increased for other duration factors in accordance with the NDS.                                             HDG       Triple Zinc
            5) Withdrawal loads for steel-to-wood connections assume a side plate thickness of 1/4" or less.
            New products or updated product information are designated in blue font.

            Packaging Table
                                                                           1
                                                                                                 50-count Pack1                            Mini Bulk Offering1
                                                                                                                                                                                                1
                                                      Retail Box Offering                                                                                                         Corrosion  Finish
                                                                                                                                                                                   Bulk Offering            Stainless Steel    Gold Coat
                 Use           Size (in)     MiTek Stock No.         Box/Ctn Qty          MiTek Stock No.     Box/Ctn Qty           MiTek Stock No.        Box/Ctn Qty        MiTek Stock No.     Box Qty
                                             WS15-EXTR25
                             1/4 x 1-1/2                            10-pack/25-ea               --                 --               WS15-EXTMB             2-box/200-ea       WS15-EXTBP          1500-ea
                                             WS15-GCR25
                             1/4 x 2         WS2-EXTR25             10-pack/25-ea               --                 --               WS2-EXTMB              2-box/200-ea       WS2-EXTBP           1300-ea
              Exterior
              for Deck       1/4 x 2-1/2     WS25-EXTR25            10-pack/25-ea               --                 --               WS25-EXTMB             2-box/200-ea          Corrosion
                                                                                                                                                                              WS25-EXTBP          1100-ea
                                                                                                                                                                                 Finish
             Ledgers &       1/4 x 3         WS3-EXTR25             10-pack/25-ea         WS3-EXTR50          5-box/50-ea           WS3-EXTMB                  200-ea         WS3-EXTBP         950-ea
                                                                                                                                                                                    Stainless Steel
            other wood-      1/4 x 3-1/2     WS35-EXTR12            10-pack/12-ea         WS35-EXTR50         5-box/50-ea           WS35-EXTMB                 200-ea         WS35-EXTBP
                                                                                                                                                                                    Gold Coat 900-ea
              to-wood
                             1/4 x 4-1/2     WS45-EXTR12            10-pack/12-ea         WS45-EXTR50         5-box/50-ea           WS45-EXTMB                 200-ea               HDG
                                                                                                                                                                              WS45-EXTBP        800-ea
            connections
                             1/4 x 5         WS5-EXTR12             10-pack/12-ea         WS5-EXTR50          5-box/50-ea           WS5-EXTMB                  200-ea               Triple Zinc 600-ea
                                                                                                                                                                              WS5-EXTBP
                             1/4 x 6         WS6-EXTR12             10-pack/12-ea         WS6-EXTR50          5-box/50-ea           WS6-EXTMB                  200-ea         WS6-EXTBP           500-ea
                             1/4 x 8         WS8-EXTR12             10-pack/12-ea         WS8-EXTR50          5-box/50-ea           WS8-EXTMB                  200-ea               --              --


            32                                                                                                                                                                   MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 34 of 358

                                                              WSWH Washer Head Structural Exterior Wood Screws                                                                                                                  Fasteners




                                                                                                                                                                                                                                                   Fasteners
                                                              The WSWH is an ideal alternative for the Pro or DIYer to traditional lag screws
                                                              and through-bolts, for installing deck ledgers and more. It is easy to install and
                                                              reduces labor on the jobsite. The large, flat washer head maximizes bearing area
                                                              and allows for less interference after installation.
                                                              Features and Benefits:
                                                              • 1/4" diameter
                                                              • No predrilling
                                                              • Flat head style allows for less interference after installation
                                                              • Type 17 point reduces installation torque and splitting
                                                              • T30* drive eliminates cam-out
                                                              • Large washer maximizes bearing area
                                                              • Nibs under head seat head flush to wood surface
                                                              • Length identification stamps on all WSWH heads

                                                              Materials: 1/4" diameter Grade 5 steel
                                                              Finish: Exterior Coat
                                                              Codes: IBC, FL, LA

                                                              Installation:                                                                                                    SH                                     T
                                                              • For best results, install the MiTek Pro Series Washer Head                                                                                                            EXTERIOR
                                                                using a high torque, 1/2" variable speed drill.                                                                           L                                               USE
                                                              • Bring the washer portion of head flush to the surface of the wood.                                                     WSWH                                            G185-TZ
                                                                                                                                                                                                                                          EXT
                                                                 Do not overdrive.                                                                                           (Exterior Coat finish)
                                                              • See page 34 for Attaching Deck Ledger to Rim Board Application, page 27
                                                                for Attaching 2x Ledger-to-Wall Studs Application, page 28 for Joining
                                                                Multi-Ply Dimensional Lumber Beams Application and page 30 for Joining
                                                                Multi-Ply Engineered Wood (EWP) Beams Application.
                                                              Specification Table
                                                                                                                    Dimensions (in)                      DF/SP                   SPF                    LVL
                                                                                                                                                                       4                      4                      4
                                                                                                                                                 Allowable Loads (Lbs.) Allowable Loads (Lbs.) Allowable Loads (Lbs.)
                                                                                                                                                     Wood-to-Wood              Wood-to-Wood                 Wood-to-Wood
                                                                                                                                                        2               3           2               3
                                                                                     MiTek                                                     Shear   Withdrawal     Shear              Withdrawal      Shear2     Withdrawal3 Code
                                                                                                                                            1
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                  Size (in)        Stock No.         Ref. No.        L      SH     T Finish    100%        100%       100%                  100%         100%          100%     Ref.
                                                                                                                       Deck Ledger and Other Wood-to-Wood Connections
                                                                1/4 x 2-7/8     WSWH278-EXT        SDW22300        2-7/8    5/8    2    EXT     268         274        227                    194           --             --
                                                                1/4 x 3-5/8     WSWH358-EXT            --          3-5/8 1-3/8 2        EXT     398         398        311                    282          319            358
                                                                                                                                                                                                                                IBC,
                                                                1/4 x 4-1/2     WSWH45-EXT         SDW22458        4-1/2 2-1/4 2        EXT     415         398        364                    282          358            382
                                                                                                                                                                                                                                 FL,
                                                                1/4 x 5         WSWH5-EXT          SDW22500          5     2-3/4 2      EXT     415         398        364                    282          358            382
                                                                                                                                                                                                                                 LA
                                                                1/4 x 6         WSWH6-EXT          SDW22600          6     3-3/4 2      EXT     415         398        364                    282          358            382
                                                                1/4 x 8         WSWH8-EXT          SDWS22800         8     5-3/4 2      EXT     415         398        364                    282          358            382
                                                               1) EXT = Exterior Coat.
                                                               2) Shear and withdrawal loads for wood-to-wood connections assume a side member thickness of 1-1/2" for DF/SP and SPF allowable loads
                                                                  and 1-3/4" for LVL allowable loads.
                                                               3) Withdrawal loads are derived from the minimum of head pull through tests and withdrawal capacity of threaded portion in main member.
                                                               4) Load are for 100% duration of load, and may be increased for the other duration factors in accordance the NDS.
                                                               New products or updated product information are designated in blue font.

                                                              Packaging Table
                                                                                                          Retail Box Offering1                         50-count Pack1                           Mini Bulk Offering1

                                                                    Use          Size (in)       MiTek Stock No.          Box/Ctn Qty         MiTek Stock No.       Box/Ctn Qty          MiTek Stock No.          Box/Ctn Qty
                                                                               1/4 x 2-7/8      WSWH278-EXTR25           10-pack/25-ea       WSWH278-EXTR50         5-box/50-ea         WSWH278-EXTMB               200-ea
                                                                 Exterior
                                                                 for Deck      1/4 x 3-5/8      WSWH358-EXTR12           10-pack/12-ea       WSWH358-EXTR50         5-box/50-ea         WSWH358-EXTMB               200-ea
                                                                Ledgers &      1/4 x 4-1/2      WSWH45-EXTR12            10-pack/12-ea       WSWH45-EXTR50          5-box/50-ea         WSWH45-EXTMB                200-ea
                                                               other wood-     1/4 x 5          WSWH5-EXTR12             10-pack/12-ea       WSWH5-EXTR50           5-box/50-ea         WSWH5-EXTMB                 200-ea
                                                                 to-wood
                                                                               1/4 x 6          WSWH6-EXTR12             10-pack/12-ea       WSWH6-EXTR50           5-box/50-ea         WSWH6-EXTMB                 200-ea
                                                               connections
                                                                               1/4 x 8          WSWH8-EXTR12             10-pack/12-ea       WSWH8-EXTR50           5-box/50-ea         WSWH8-EXTMB                 200-ea
                                                               1) T30* drive is included in packaging.
                                                              * T30 is a trademark of Acument

                                                              MiTek® Product Catalog                                                                                                                                                          33
                                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 35 of 358

            WS /WSWH Exterior Structural Wood Screw Application                                                                                                                               Fasteners
Fasteners




            Attaching Deck Ledger to Rim Board Application
            The MiTek WS structural wood screws can be used
            to fasten deck ledgers to the rim board (AKA band/rim                                                                                                                          Length
            joist) of structures to meet the connection requirements                                                                                 Length                              Designation
            of the International Residential Building Code (IRC). Both                                                                             Designation
            the standard hex head (WS-EXT) and washer head
                                                                                                                  Length
            (WSWH-EXT) styles may be used for this purpose.                                                     Designation
            Table R507.9.1.3(1) of the 2018 IRC calls out lag screws
            for deck ledger attachment and the WS-EXT and
            WSWH-EXT may be used in place of the lag screws.

            Installation:                                                                         2"                                  2.5"                              3"
            1. S elect the proper MiTek’s WS-EXT or WSWH-EXT
               screw length. The threads should have full
               engagement with the rim board with the tip
                                                                                           WSWH358-EXT – 3-5/8"                    WS35-EXT – 3-1/2"                           WS5-EXT – 5"
               of the screw protruding and visible beyond                                    WSWH5-EXT – 5"
               the inside face of the rim board member.                                                            Head markings for identification
               See Section View image.
            2. With appropriate screw length selected, drive
                the screw through the ledger, sheathing, and                                                                                                                                  Sheathing
                rim board with a high torque variable speed drill.                                                                                                   Floor        Rim
            3. Drive
                     screw so head is firm and flush with                                                                                                        framing       board

                surface of deck ledger, but do not overdrive.
            4. Repeat these steps and install the appropriate
                number of screws at the prescribed edge,                                                                                                                              WS-EXT or
                                                                                                                                                                                      WSWH-EXT
                end distance, and spacing as called out in                                                                                                                             Screws
                the table below and Figure 1.
                                                                                                                                                                      Tip of screw head should
                                                                                                                                                                               penetrate
                                                                                                                                                                              inside face
                                                                                                                                                                                                           Deck
                                                                                                                                                                                                          ledger




                                                                                                                                                                                                                   Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                  Perspective view                                                               Section view
                                       1-1/2" minimum from top of ledger                                                          If ledger screws interfere with deck joist
             4" typ.                             and rim board                                                                            they may be offset 3" max
                                                                                                                                                         3" max


                                                                                                                           Stagger screws
                                                                                                                                 in
                                                                                                                              two rows




                                   Screw Spacing            1-1/2" minimum from bottom
                 Figure 1        (see Table below)             of ledger and rim board



                 MiTek                               Live                                  Spacing between WS-EXT / WSWH-EXT Screws based on Joist Span (in)
               Stock No.           Ledger            Load         Rim Board              ≤ 6-ft        ≤ 8-ft       ≤ 10-ft       ≤ 12-ft       ≤ 14-ft       ≤ 16-ft          ≤ 18-ft
             WS35-EXT                                        2" Nominal Solid Sawn        23            17            13            11            10              8               7
                               DF-L / SP / SPF 40 psf
             WSWH358-EXT                                          1" Min EWP              22            16            12            11            9               7               7
             WS5-EXT                                         2" Nominal Solid Sawn        16            12            9             7             7               5               5
                               DF-L / SP / SPF 60 psf
             WSWH5-EXT                                            1" Min EWP              15            11            8             7             6               5               5
             1) Numbers are based on use of 3-1/2", 3-5/8" and 5" length screws.
             2) Screw spacing based on requirements of 2018 IRC Section R507.9.1.3 and Table R507.9.1.3.(1) and equivalent
                spacing of 1/2" diameter lag bolts. Stagger screws into 2 rows.
             3) Multiple ledger plies should be fastened together to act as one unit independent of the WS-EXT or WSWH-EXT ledger attachment screws.
             4) Solid Sawn Rim Board shall be Douglas Fir-Larch (DF-L), Southern Pine (SP), or Spruce-Pine-Fir (SPF), G ≥ 0.42.
             5) 5" length screw shall be used for all 2 ply 2x ledger members.

            34                                                                                                                                                            MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 36 of 358

                                                              WSBH Bugle Head Structural Exterior Wood Screws                                                                                                            Fasteners




                                                                                                                                                                                                                                       Fasteners
                                                              The WSBH is a multi-purpose structural wood screw ideal for a low
                                                              profile appearance in wood-to-wood connections. This structural
                                                              wood screw allows the Pro Contractor or DIYer to drive the head
                                                              flush or countersink it below the wood surface. The WSBH is easy
                                                              to install and a high strength alternative to traditional lags, bolts
                                                              and pole barn nails.

                                                              Features and Benefits:
                                                              • 1/4" diameter
                                                              • No predrilling
                                                              • Comparable to 1/2" Lag Screw
                                                              • Low profile head style can be driven flush or countersunk
                                                              • Type 17 point reduces installation torque and splitting
                                                              • T30* drive eliminates cam-out
                                                              • Length identification stamps on all WSBH heads

                                                              Materials: 1/4" diameter Grade 5 steel
                                                              Finish: Exterior Coat
                                                              Options: See chart for Corrosion Finish Options
                                                              Codes: IBC, FL, LA
                                                                                                                                                                       SH                                    T
                                                              Installation:                                                                                                                                                EXTERIOR
                                                                                                                                                                                       L
                                                              • For best results, install the MiTek Pro Series Bugle Head using a                                                                                            USE
                                                                high torque, 1/2" variable speed drill. Bring the washer portion of                                               WSBH                                      G185-TZ
                                                                                                                                                                                                                              EXT
                                                                                                                                                                            (Exterior Coat finish)
                                                                head flush to the surface of the wood or countersink.




                                                              Specification Table
                                                                                                          Dimensions (in)                     DF/SP                   SPF                    LVL
                                                                                                                                                            4                      4                      4
                                                                                                                                      Allowable Loads (Lbs.) Allowable Loads (Lbs.) Allowable Loads (Lbs.)
                                                                                                                                         Wood-to-Wood            Wood-to-Wood                    Wood-to-Wood

                                                                                  MiTek          Ref.                                 Shear2   Withdrawal3    Shear2   Withdrawal3           Shear2   Withdrawal3 Code
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                  Size (in)     Stock No.        No.   L    SH          T   Finish1   100%        100%        100%        100%               100%        100%     Ref.
                                                                1/4 x 2-1/2    WSBH25-EXT         -- 2-1/2 1/4          2     EXT      179         199         151         141                 --          --
                                                                1/4 x 4        WSBH4-EXT          --   4   1-3/4        2     EXT      315         282         246         208                252         339     IBC,
                                                                1/4 x 6        WSBH6-EXT          --   6   3-3/4        2     EXT      328         282         288         208                283         339      FL,
                                                                1/4 x 8        WSBH8-EXT          --   8   5-3/4        2     EXT      328         282         288         208                283         339      LA
                                                                1/4 x 10       WSBH10-EXT         --  10 7-3/4          2     EXT      328         282         288         208                283         339
                                                               1) EXT = Exterior Coat.
                                                               2) Shear and withdrawal loads for wood-to-wood connections assume a side member thickness of 1-1/2" for DF/SP and SPF allowable loads
                                                                  and 1-3/4" for LVL allowable loads.
                                                               3) Withdrawal loads are derived from the minimum of head pull through tests and withdrawal capacity of threaded portion in main member.
                                                               4) Load are for 100% duration of load, and may be increased for the other duration factors in accordance the NDS.
                                                               New products or updated product information are designated in blue font.


                                                              Packaging Table
                                                                                                          Retail Box Offering1                     50-count Pack1                           Mini Bulk Offering1

                                                                    Use           Size (in)      MiTek Stock No.         Box/Ctn Qty       MiTek Stock No.     Box/Ctn Qty         MiTek Stock No.        Box/Ctn Qty
                                                                  Exterior      1/4 x 2-1/2     WSBH25-EXTR25           10-pack/25-ea     WSBH25-EXTR50        5-box/50-ea        WSBH25-EXTMB            2-box/200-ea
                                                                for General     1/4 x 4         WSBH4-EXTR12            10-pack/12-ea     WSBH4-EXTR50         5-box/50-ea        WSBH4-EXTMB                200-ea
                                                                  Purpose
                                                                                1/4 x 6         WSBH6-EXTR12            10-pack/12-ea     WSBH6-EXTR50         5-box/50-ea        WSBH6-EXTMB                200-ea
                                                                 wood-to-
                                                                   wood         1/4 x 8         WSBH8-EXTR12            10-pack/12-ea     WSBH8-EXTR50         5-box/50-ea        WSBH8-EXTMB                200-ea
                                                               connections      1/4 x 10        WSBH10-EXTR12           10-pack/12-ea     WSBH10-EXTR50        5-box/50-ea        WSBH10-EXTMB               200-ea
                                                                1) T30* drive is included in packaging.

                                                              * T30 is a trademark of Acument


                                                              MiTek® Product Catalog                                                                                                                                              35
                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 37 of 358

            LL LumberLok Exterior Structural Connector Screws                                                                                                         Fasteners
Fasteners




            The LumberLok Exterior Structural Connector Screw is a
            self-drilling screw that can be used with a number of MiTek
            connectors and also for wood-to-wood applications. The screws
            feature a T20* drive head with integral washer and gimlet point for
            ease of installation. The twin-lead threads drive in twice as fast as
            the single lead threads significantly reducing installation time. The
            USP head stamp identifies the screw length for easy inspection.
            Screw shear capacities are based on a diameter of 0.162" when the
            shear plane is on the screw shank (SH) and 0.109" when the shear
            plane is on the threads (T). MiTek LumberLok Exterior Structural
            Connector Screws have a bending yield strength of 170,000 psi.

            Materials: Low carbon hardened steel.
            Finish: Gold Coat
            Codes: IBC, FL, LA

            Installation:
            • Screws are self-drilling.
            • Install using a low speed clutch drill with T20* drive (not included).                                                                                 EXTENDED
                                                                                                                                                                        LIFE
              The washer head should be flat to the surface. Do not over-tighten
              the screws.                                                                                                               LL915                         GOLD COAT
            • Installing the screw at an angle may introduce additional bending
              and tension forces into the fastener if the screw head is not flat to
              the bearing surface. Care should be given to ensure the fastener
              is installed perpendicular to the plane of the fastener hole.                                                 SH                                  T

            • Impact drills are not recommended for use with                                                                                L
              LumberLok Screws
            • Reference list of MiTek connectors compatible with LumberLok                                                             LL930
              screws on page 37.                                                                                              USP
                                                                                                                             Brand
                                                                                                                                                   T20* drive
                                                                                                                                                     head
                                                                                                                           Screw
                                                                                                                           length
            Specification Table
                                                       Dimensions (in)                        DF/SP Allowable (Lbs.)2,5                  S-P-F Allowable (Lbs.) 2,5




                                                                                                                                                                                         Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                            Shear Capacity                              Shear Capacity

                               MiTek                                              Wood-to- Steel-to-Wood           Withdrawal Wood-to- Steel-to-Wood Withdrawal Code
                   Size      Stock No.    Ref. No.     L      SH       T   Finish1 Wood4   18 Ga 16 Ga              Capacity3  Wood4   18 Ga 16 Ga Capacity3      Ref.
                #9 x 1-3/8   LL915        SD9112     1-3/8    1/4    1-1/8   GC      --     105      130               120       --     105      105     110    IBC, FL,
                #9 x 2-7/8   LL930        SD9212     2-7/8 1-3/8 1-1/2        GC        105       165        165       150      100     140      140     150       LA
                1) GC = Gold Coat over Clear Zinc Trivalent.
                2) Allowable shear loads assume a side plate tensile strength of 45 ksi.
                3) Withdrawal loads are for steel-to-wood connections and assume a side plate thickness of 1/4" or less.
                4) Shear loads for wood-to-wood connections assume a side member thickness of 1-1/2".
                5) Loads are for 100% duration of load factors and may be increased for other duration factors in accordance with the NDS.

            Packaging Table
                                                                      Retail Box Offering

                                                                   MiTek
                            Use                   Size (in)      Stock No.       Box/Ctn Qty
                 Exterior for Deck & other      #9 x 1-3/8"     LL915R50        50-pack/24-ea
                wood-to-wood connections        #9 x 2-7/8"     LL930R50        50-pack/24-ea




            `

            * T20 is a trademark of Acument                                                                                                                     Continued on next page


            36                                                                                                                                      MiTek® Product Catalog
                                                                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 38 of 358

                                                              LL LumberLok Exterior Structural Connector Screws                                                                         Fasteners




                                                                                                                                                                                                    Fasteners
                                                              Common Deck Connectors that are Compatible
                                                              with LumberLok Structural Connector Screws
                                                              This is not a complete list of MiTek connectors that are
                                                              compatible with LumberLok Structural Connector Screws.
                                                              Most connectors that are installed with nails can also be
                                                              installed with LumberLok Structural Connector Screws.
                                                              For the connectors shown below, the catalog allowable
                                                              design values will not change when installed with MiTek’s
                                                              LumberLok Structural Connector Screws shown.




                                                                                            LL915



                                                                                            LL930




                                                                                    LumberLok Screw                             LumberLok Screw                     LumberLok Screw

                                                                    MiTek           LL915        LL930            MiTek         LL915      LL930     MiTek         LL915        LL930
                                                                  Stock No.          Qty          Qty           Stock No.        Qty        Qty    Stock No.        Qty          Qty
                                                                       Angles / Framing Plates                              Hangers                       Column / Post Bases
                                                               AC5-TZ                --              6      JUS28-GC              --        10     PA44E-GC          --           6
                                                               AC7-GC                --              8      JUS28-TZ              --        10     PA44E-TZ          --           6
                                                               AC7-TZ                --              8      JUS28-2TZ             --        10     PA44-TZ           --           8
                                                               AC9-TZ                --             10      JUS28-3TZ             --        10     PAU44-TZ          --          12
                                                               MPA1-GC               12             --      JUS210-GC             --        12     PA46E-GC          --           8
                                                               MPA1-TZ               12             --      JUS210-TZ             --        12     PA46E-TZ          --           8
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               MP34-TZ                8             --      JUS210-2GC            --        14     PA46-TZ           --          14
                                                               MP4F-TZ               12             --      JUS210-2TZ            --        14     PAU46-TZ          --          12
                                                               MP3-TZ                --              6      JUS210-3TZ            --        14     PA66E-GC          --           8
                                                               MP5-TZ                --              8      JUS44-TZ              --         6     PA66E-TZ          --           8
                                                               MP7-GC                --             10      JUS46-TZ              --         8     PA66-TZ           --          16
                                                               MP7-TZ                --             10      JUS48-TZ              --        10     PAU66-TZ          --          12
                                                               MP9-GC                --             12      JUS410-TZ             --        14     PAU88-TZ          --          14
                                                               MP9-TZ                --             12      SKH26L/R-GC           6          6                 Hurricane Ties
                                                               SDPT5-TZ               5             --      SKH26L/R-TZ           6          6     RT3A-TZ            8          --
                                                               SDPT7-TZ               5             --      SKH28L/R-TZ           8         10     RT4-TZ             8          --
                                                                                Hangers                     SKH210L/R-GC         10         14     RT5-TZ             8          --
                                                               ADTT-TZ               10             --      SKH210L/R-TZ         10         14     RT7-TZ            10          --
                                                               CSH-TZ                10             --      SKH210L/R-2TZ         --        24     RT7A-GC           10          --
                                                               JUS24-GC              --             6                 Column / Post Caps           RT7A-TZ           10          --
                                                               JUS24-TZ              --             6       PB44-6GC              --        16     RT8A-TZ           10          --
                                                               JUS24-2TZ             --             6       PB44-6TZ              --        16     RT15-GC           10          --
                                                               JUS26-GC              --             8       PB66-6GC              --        16     RT15-TZ           10          --
                                                               JUS26-TZ              --             8       PB66-6TZ              --        16     RT16A-TZ           9          8
                                                               JUS26-2GC             --             8       PBES44-TZ             --        16     RT16-2TZ          16          --
                                                               JUS26-2TZ             --             8       PBES66-TZ             --        16




                                                              MiTek® Product Catalog                                                                                                           37
                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 39 of 358

            B Bolts                                                                                              Fasteners
Fasteners




            For customer convenience, we offer a wide range of bolts specified for the
            MiTek product line. Each bolt is shipped with two washers and one hex nut.
                                                                                                    L
            Materials: Bolts and nuts are standard hex head conforming to ASTM A 307                    Thread
              Grade A or SAE Grade 2 or better. Washers conform to American National                    length
              Standard Type A plain steel, ANSI B.22.1.
            Finish: Zinc plated

            Installation:                                                                Diameter
            • For installation into connectors in general, install with
               both washers unless otherwise directing in this catalog.


            Bolt Specification Table                     Metric Conversion

                                                            Bolt Diameter
             MiTek USP Description       Thread
                                                             Conversion
             Stock No. Dia. x L (in)   Length (in)
             B384         3/8 x 4           1           Inches    Millimeters
             B125         1/2 x 5         1-1/4           3/8         9.50
             B126         1/2 x 6         1-1/4           1/2        12.70
             B127         1/2 x 7         1-1/2           5/8        15.90
             B128         1/2 x 8         1-1/2           3/4        19.10
             B583         5/8 x 3         1-1/2           7/8        22.20
             B584         5/8 x 4         1-1/2            1         25.40
             B585         5/8 x 5         1-1/2          1-1/8       28.58
                                                         1-1/4       31.75
             B586         5/8 x 6         1-1/2
             B587         5/8 x 7         1-3/4
             B588         5/8 x 8         1-3/4
             B589         5/8 x 9         1-3/4
             B5810       5/8 x 10         1-3/4
             B343         3/4 x 3         1-3/4
             B344         3/4 x 4         1-3/4
             B345         3/4 x 5         1-3/4
             B346         3/4 x 6         1-3/4
             B347         3/4 x 7           2




                                                                                                                                 Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
             B348         3/4 x 8           2
             B349         3/4 x 9           2
             B3410       3/4 x 10           2
             B3411       3/4 x 11           2
             B785         7/8 x 5           2
             B786         7/8 x 6           2
             B787         7/8 x 7         2-1/4
             B788         7/8 x 8         2-1/4
             B7810       7/8 x 10         2-1/4
             B103          1x3            2-1/4
             B104          1x4            2-1/4
             B105          1x5            2-1/4
             B106          1x6            2-1/4
             B107          1x7            2-1/2
             B108          1x8            2-1/2




            38                                                                                          MiTek® Product Catalog
                                                                              Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 40 of 358

                                                              Fastening Identification / Features                                                                                                                Fasteners




                                                                                                                                                                                                                                             Fasteners
                                                                                     Round Holes:                                                                                  Typical I-Joist Nailing
                                                                                     Always fill all (normal-size) round nail                                                                              Seat Cleat® helps lock
                                                                                     holes, unless otherwise noted.                                                                                        I-Joist into place for positive
                                                                                                                                                                                                           seating and nailing ease
                                                                                                                                                                                                           Do not nail through
                                                                                                                                                                                                           the Seat Cleat®
                                                                                     Diamond Holes:
                                                                                     Optional nailing for maximum listed capacity or
                                                                                     for temporary hanger fastening during installation.



                                                                 When there are MIN and MAX values:                                                                Slant Nailing
                                                                 MIN: fill all round nail holes                                                                    via dimple
                                                                                                                                                                   nail holes
                                                                 MAX: fill all round and diamond holes
                                                                                                                                                                                    Diamond holes
                                                                                                                                                                                    (no need to fill in seat)
                                                                                     Large Round Holes:
                                                                                     For concrete/masonry installation; no need to be filled
                                                                                     when connected to wood. Large round holes may be used
                                                                                     for manufacturing which do not require a fastener. Verify
                                                                                     fastener schedule in catalog.
                                                                                                                                                                                   Common Nailing Errors

                                                                                                                    Obround Holes:
                                                                                                                    For ease of nailing at a tight location;
                                                                                                                    always fill.




                                                                                                               Drive nails at angle                                   Wrong Angle
                                                                                         Right skew                                            Left skew              When a nail is driven into the bottom flange of the
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                      wood I-Joist parallel to the glue lines, separation
                                                                                                                                                                      of veneers can occur which substantially reduces
                                                                                                                                                                      the design loads of the connection.




                                                                  Dimple Holes:                                  Use specified standard length common nails.
                                                                  Guide double shear nails into the joist               16d common and 10d common
                                                                  and header at a 30° to 45° angle                 nails are 3-1/2"and 3" long respectively.
                                                                                                                                                                      Nail Too Long
                                                                                                                                                                      When using nails longer than MiTek’s recommended
                                                                                                                                                                      nails, bottom flange splitting may occur. Also, this
                                                                                      Bend line                                                                       can raise the wood I-Joist off the seat, resulting
                                                                                       holes                                                                          in uneven surfaces and squeaky floors along with
                                                                                                                                                                      reduced design load.

                                                                                                                                      Drive bend line nails into
                                                                                                                                      header at 45º to achieve
                                                                                                                                         published strength




                                                              MiTek® Product Catalog                                                                                                                                                    39
               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 41 of 358




Concrete & Masonry                                            pg. 42-63


Anchor Bolts                                                                   49-51
Anchor Rod Chairs                                                                 48
Anchoring Epoxy                                                                42-43
Beam Seats                                                                        62
Bearing Plates                                                                    51
Concrete Form Ties & Wedge                                                        54
Coupler Nuts                                                                      53
Foundation Anchors                                                             55-61
Hangers                                                                           63
Hex Nuts                                                                          54
Mechanical Anchors                                                             44-46
Retro Plates                                                                      61
Threaded Rods                                                                  47, 52
Washers                                                                           53
Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 42 of 358
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 43 of 358

                     Anchoring Epoxy                                                                                                         Concrete & Masonry

                                                                                   Product Offering Overview
                          Cracked / Uncracked Concrete              Masonry               DOT & General Purpose           Uncracked Concrete              Bonding / Repair
Concrete & Masonry




                               CIA-GEL 7000-C                   CIA-GEL 7000                CIA-GEL 6000-GP                      CIA-EA                        IB-9


                                                     Estimate how much epoxy your job needs. Quickly calculate the number of required cartridges using the
                                                     Epoxy Quantity Estimator. Run our web application on your desktop, smart phone or tablet. The Estimator works
                                                     with threaded rods or rebar. Enter the quantity, rod diameter and drilled hole depth, choose the epoxy type and
                                                     the required number of cartridges is displayed. MiTek-US.com/products/anchoring-solutions/anchoring-epoxy/


                     CIA-GEL 7000-C Epoxy
                     CIA-GEL 7000-C Epoxy is an adhesive designed to attach anchor rods into concrete that is, or may become, cracked due to
                     cyclic loading from wind or earthquakes. It may also be used with fully grouted CMU construction. It is a low odor, solvent free,
                     non-shrink, non-sag adhesive. The two-component (resin and hardener) epoxy is supplied in equal volume cartridges, which are
                     combined in a 1:1 ratio when dispensed through the attached mixing nozzle. Either a manual or powered dispenser may be used.
                     The cartridges are sealed with a D-plug which opens easily and allows partially used cartridges to be saved for later use. The
                     epoxy has a two year shelf life when stored in unopened containers at temperatures between 50ºF and 77ºF.

                     Applications:
                     • Anchors threaded rod or deformed rebar into cracked or uncracked concrete.
                     • Anchoring All Thread Rod for holdowns into concrete for high seismic zones (ASCE Seismic Design C-F)
                     • Horizontal and overhead anchoring applications (requires special inspection)
                     Codes: IBC, FL, LA, NSF/ANSI Standard 61




                                                                                                                                                                               Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                  MiTek Adhesive Anchor Design is powerful design software for CIA-GEL 7000-C that                         Available Sizes:
                                                  provides optimized epoxy connection solutions for threaded anchors post-installed into                  8.5 oz. – GEL7C-10
                                                  concrete. The software determines the required anchor rod steel grade, diameter and                    20.3 oz. – GEL7C-22
                                                  effective embedment depth based on applied factored tension, shear and moment loads.
                                                  Get the free download at MiTek-US.com/software/Adhesive-Anchor-Design.



                     CIA-GEL 7000 Epoxy
                     CIA-GEL 7000 Epoxy is a structural adhesive specifically designed to attach anchor rods into fully grouted concrete masonry
                     units (CMU) and is evaluated to ICC-ES AC58 for seismic, sustained load, elevated temperature and freeze-thaw suitability
                     conditions. It can also be used to install anchor bolts into uncracked concrete and reinforced brick. It is a low odor, solvent
                     free, non-shrink adhesive. The two-component (resin and hardener) epoxy is supplied in equal volume cartridges, which are
                     combined in a 1:1 ratio when dispensed through the attached mixing nozzle. Either a hand powered or air-powered dispenser
                     may be used. The cartridges are sealed with a D-plug which opens easily and allows partially used cartridges to be saved
                     for later use. The epoxy has a two year shelf life when stored in unopened containers at a temperature of 70ºF.

                     Applications:
                     • Anchors All-Thread rod and deformed rebar into fully grouted CMU
                     • Brick veneer anchoring
                     • Crack injection of medium to wide cracks
                                                                                                                                                            Available Sizes:
                     • Anchors rebar and threaded steel rod into uncracked concrete.
                                                                                                                                                           8.6 oz. – GEL7-10
                     Codes: IBC, FL, LA                                                                                                                   21.2 oz. – GEL7-22

                     42                                                                                                                          MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 44 of 358

                                                              Anchoring Epoxy                                                                                                       Concrete & Masonry

                                                              CIA-GEL 6000-GP Epoxy
                                                              CIA-GEL 6000-GP is a superior epoxy specifically designed for general purpose structural applications that require
                                                              quick load times and for doweling applications requiring state DOT approval. It is a two-component (1:1 ratio)
                                                              adhesive epoxy with 100% solids and is solvent free, moisture insensitive, non-sag and odorless. It provides
                                                              exceptional strength in anchoring and doweling applications and can be used in temperatures between 35°F and 110°F.




                                                                                                                                                                                                                    Concrete & Masonry
                                                              The epoxy has a two year shelf life when stored in unopened containers at temperatures between 40°F and 95°F.

                                                              Applications:
                                                              • Doweling applications for rebar and tie bars for full depth concrete pavement repairs
                                                              • A nchoring and bracing for short term tensile load where dynamic, vibratory, wind or intermittent loads exist
                                                              • Use in concrete, grout filled block and unreinforced masonry for general purpose anchoring and
                                                                 doweling applications
                                                              • Concrete doweling road repairs where DOT approval is required.
                                                              Codes: Multiple State DOT listings, Tested to AC-58 standards – Compliant to ASTM C881-10                                    Available Sizes:
                                                                                                                                                                                        21.2 oz. – GEL6GP-22

                                                              CIA-EA Epoxy Acrylate
                                                              CIA-EA Adhesive Anchoring System is an epoxy acrylate specifically designed to be a high strength, fast cure structural
                                                              adhesive for anchoring threaded rod and deformed rebar into uncracked concrete. It has the added advantage of being
                                                              formulated to be used in colder temperatures (32°F) while maintaining excellent flowability. CIA-EA may also be used
                                                              with fully grouted CMU and reinforced brick construction. It is a 2-component, 100% solids, moisture insensitive
                                                              adhesive that is ideally suited for a wide range of applications. It is composed of a proprietary blend of solvent free
                                                              epoxy acrylate resin and is backed by independent research and testing. The epoxy has a 15 month shelf life when
                                                              stored in unopened containers at temperatures between 41°F to 77°F.

                                                              Applications:
                                                              • Anchors All-Thread rod into concrete
                                                              • May also be used to anchor rebar, starter bars and dowels
                                                              • Applications requiring fast cure times
                                                              • Cold weather applications
                                                              • Can be used in horizontal anchoring applications
                                                              • Can be used in overhead anchoring applications (requires special inspection)
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              Codes: IBC, NSF/ANSI Standard 61                                                                                            Available Sizes:
                                                                                                                                                                                          9.4 oz. – EA-10


                                                              Incredi-Bond® Epoxy
                                                              Incredi-Bond® is a high strength two-component epoxy specifically designed to be a bonding agent for almost
                                                              all household materials including wood, steel, concrete, brick, stone and CMU block. It is moisture insensitive and
                                                              can also be used to fill cracks in concrete, block and stone. The epoxy has a 2 year shelf life when stored in
                                                              unopened containers in dry conditions between 40°F to 90°F.

                                                              Applications:
                                                              • Bonding applications for: Concrete • Brick • CMU block • Stone • Metal • Wood
                                                              • Repair vertical and overhead cracks in concrete (non-structural)
                                                              • Repair vertical and overhead spalls in concrete (5/8" deep & 3" diameter max)
                                                              • Non-sag consistency makes this ideal for corner repairs to concrete and block walls
                                                              • Repair and replace brick
                                                              • Replace pool tile (no need to empty pool)
                                                              • Fill holes and cracks
                                                              • Not recommended for structural applications
                                                                                                                                                                                          Available Sizes:
                                                                                                                                                                                           8.6 oz. – IB-9


                                                              MiTek® Product Catalog                                                                                                                           43
                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 45 of 358

                     DUC Ductile Undercut Anchors                                                                                                   Concrete & Masonry

                     DUCs are mechanical anchors expanded into holes that have been
                     undercut at the bottom using an undercutting drill bit. This creates a
                     true bearing type anchor that performs like a cast-in-place headed
                     anchor. Load is transferred into the concrete through bearing, not
                     friction like traditional expansion anchors. Excellent performance in                                                               DUC
                     seismic and dynamic loading conditions. Meets ACI 318-14 Chapter 17                                                            Undercut Anchor
                     (2018 IBC) requirements as a code anchor, including seismic loading,
Concrete & Masonry




                     tension zone, and cracked concrete provisions.
                     Rod Materials: ASTM A36 (L Series), A193 Grade B7 (H Series),                                                                   UCB Undercut
                       or AISI 316 Stainless Studs                                                                                                     Drill Bit
                     Anchor Body Materials: ASTM A 513 Type 5, or AISI 316 Stainless
                     Codes: IBC, FL, LA


                                                                                                                                                          db

                     Tension and shear capacities for DUC Anchors in f1c > 2,500 psi concrete

                                          Rod      Anchor     Expansion      Drilled Hole     Effective   Allowable       Allowable
                        MiTek USP         Dia.     Length      Coupling        Depth of      Embedment     Tensile          Shear       Code                   dc
                        Stock No.        db (in)    lb (in)   Dia. dc (in)   Stop Bit (in)     hef (in) Capacity (Lbs.) Capacity (Lbs.) Ref.
                      DUC38-275L
                                                    5-1/2                       3-1/8           2-3/4           2280                 2245                              hef
                      DUC38-275LT                                                                                                                    lb
                                           3/8                    5/8
                      DUC38-400H
                                                    6-3/4                       4-3/8            4              4910                 4855
                      DUC38-400HT
                      DUC12-400L
                                                      7                         4-1/4            4              4170                 4110
                      DUC12-400LT
                      DUC12-500H
                                           1/2        8           3/4           5-1/4            5              7365
                      DUC12-500HT
                                                                                                                                     8855
                      DUC12-675H
                                                    9-3/4                         7             6-3/4           8990                         IBC,
                      DUC12-675HT
                                                                                                                                              FL,
                      DUC58-450L
                                                    7-3/4                         5             4-1/2           6290                 6560     LA
                      DUC58-450LT
                      DUC58-750H
                                           5/8     10-3/4          1              8             7-1/2          13530
                      DUC58-750HT
                                                                                                                                     14110
                      DUC58-900H




                                                                                                                                                                               Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                   12-1/4                       9-1/2            9             14315
                      DUC58-900HT
                      DUC34-500L
                                                    8-5/8                       5-7/8            5              7365                 9685
                      DUC34-500LT
                                           3/4                   1-1/8
                      DUC34-1000H
                                                   13-5/8                       10-7/8           10            20830                 20875
                      DUC34-1000HT
                      1) Allowable tensile and shear capacities are for anchors installed at standard edge distance and spacing in
                         uncracked concrete in accordance with the 2018 IBC and referenced ACI documents.
                      2) See ICC-ES ESR-1970 for additional information.




                     44                                                                                                                               MiTek® Product Catalog
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 46 of 358

                                                              PFM Concrete Screw Anchors                                                                                                       Concrete & Masonry

                                                              Screw-Bolt+ anchors are a one-piece, heavy duty screw anchor
                                                              with a ﬁnished hex head. The patented thread design, designed for
                                                                                                                                                                             Hex Head
                                                              use with standard ANSI drill bits, reduces installation torque and                                              Washer
                                                                                                                                                                                        Serrated Underside
                                                              enhances productivity. The steel threads along the anchor body tap
                                                              into the hole during installation to provide keyed engagement and
                                                              allow for reduced edge and spacing distances.




                                                                                                                                                                                                                    Concrete & Masonry
                                                              Finish: Zinc Plated or Mechanically Galvanized
                                                                                                                                                     Diameter and length
                                                                                                                                                      identification mark
                                                                                                                                                                                         Screw-Bolt TM +
                                                                                                                                                                                              (zinc plated)
                                                              Codes: IBC, FL, LA

                                                                        Zinc Plated                Mechanically Galvanized
                                                                                                                                     Anchor        Hole
                                                                MiTek USP                        MiTek USP                             Size        Size Socket Code
                                                                 Stock No.        Ref. No.        Stock No.         Ref. No.           (in)1       (in) Size (in) Ref.
                                                               PFM1411000       THDB25178H            --               --          1/4 x 1-1/4
                                                               PFM1411020       THD25134H             --               --          1/4 x 1-3/4
                                                                                                                                                    1/4     7/16
                                                               PFM1411060       THD25214H             --               --          1/4 x 2-1/4
                                                               PFM1411100       THDB25300H            --               --          1/4 x 3
                                                               PFM1411160       THD37134H             --               --          3/8 x 1-3/4
                                                               PFM1411220       THD37212H             --               --          3/8 x 2-1/2
                                                               PFM1411240       THD37300H             --               --          3/8 x 3
                                                                                                                                                    3/8     9/16
                                                               PFM1411280       THD37400H       PFM1461280       THD37400HMG       3/8 x 4
                                                               PFM1411300       THD37500H       PFM1461300       THD37500HMG       3/8 x 5
                                                               PFM1411320       THD37600H       PFM1461320       THD37600HMG       3/8 x 6
                                                               PFM1411340            --               --               --          1/2 x 2
                                                               PFM1411360            --               --               --          1/2 x 2-1/2
                                                               PFM1411380       THD50300H             --               --          1/2 x 3
                                                               PFM1411420       THD50400H       PFM1461420       THD50400HMG       1/2 x 4          1/2      3/4      IBC,
                                                                                                                                                                       FL,
                                                               PFM1411460       THD50500H       PFM1461460       THD50500HMG       1/2 x 5
                                                                                                                                                                       LA
                                                               PFM1411480       THD50600H       PFM1461480       THD50600HMG       1/2 x 6
                                                               PFM1411520       THD50800H       PFM1461520       THD50800HMG       1/2 x 8
                                                               PFM1411540            --               --               --          5/8 x 3
                                                               PFM1411580       THD62400H             --               --          5/8 x 4
                                                               PFM1411600       THD62500H       PFM1461600       THD62500HMG       5/8 x 5          5/8     15/16
                                                               PFM1411640       THD62600H       PFM1461640       THD62600HMG       5/8 x 6
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               PFM1411680       THD62800H       PFM1461680       THD62800HMG       5/8 x 8
                                                               PFM1411700            --               --               --          3/4 x 3
                                                               PFM1411720        THD75400H            --               --          3/4 x 4
                                                               PFM1411760        THD75500H            --               --          3/4 x 5
                                                               PFM1411800        THD75600H      PFM1461800       THD75600HMG       3/4 x 6          3/4     1-1/8
                                                               PFM1411840        THD75812H            --               --          3/4 x 8
                                                                     --              --         PFM1461850       THD75812HMG       3/4 x 8-1/2
                                                               PFM1411880        THD75100H            --               --          3/4 x 10
                                                              1) The anchor size includes the diameter and length of the anchor measured from under the head.




                                                              MiTek® Product Catalog                                                                                                                           45
                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 47 of 358

                     Power-Stud® HD5 Wedge Expansion Anchors                                                               Concrete & Masonry

                     The Power-Stud® HD5 anchor is a fully threaded, torque-controlled, wedge expansion
                     anchor. Suitable base materials include normal-weight concrete, sand-lightweight
                     concrete and grouted concrete masonry. Nut and washer are included.

                     Materials: Anchor Body – Carbon Steel;
                       Expansion Clip: Type 304 Stainless Steel;
                       Hex Nut: ASTM A 563, Grade A; Washer: ASTM F 844
Concrete & Masonry




                     Finish: Anchor Body, Nut, Washer – Hot-dip galvanized;
                       Expansion Clip: Stainless Steel


                      MiTek USP                        Anchor          Thread    Code
                      Stock No.2       Ref. No.       Size (in)1     Length (in) Ref.
                                                                                                                   Power-Stud® HD5
                      7716HD5       WA37500MG           3/8 x 5           3-1/2
                      7720HD5       WA50234MG         1/2 x 2-3/4           1
                      7723HD5       WA50414MG         1/2 x 4-1/2         2-3/4
                      7724HD5       WA50512MG         1/2 x 5-1/2         3-3/4
                      7726HD5       WA50700MG           1/2 x 7           5-1/4          --
                      7733HD5       WA62500MG           5/8 x 5             3
                      7734HD5       WA62600MG           5/8 x 6             4
                      7738HD5       WA62812MG         5/8 x 8-1/2         6-1/2
                      7748HD5       WA75812MG         3/4 x 8-1/2           6
                      1) The anchor size includes the diameter and the overall
                         length of the anchor.
                       2) All anchors are packaged with nuts and washers.



                     Power-Stud+® SD1 Wedge Expansion Anchors

                     Power-Stud+® SD1 anchor is a fully threaded, torque-controlled, wedge expansion anchor
                     which is designed for consistent performance in cracked and uncracked concrete. Suitable
                     base materials include normal-weight concrete, sand-lightweight concrete, concrete over
                     steel deck and grouted concrete masonry. Nut and washer are included.




                                                                                                                                                        Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                     Materials: Anchor Body, Expansion Clip – Carbon Steel;
                       Hex Nut: ASTM A 563, Grade A; Washer: ASTM F 844
                     Finish: Zinc Plated
                     Codes: IBC, FL, LA

                      MiTek USP                     Anchor          Thread Code
                      Stock No.2     Ref. No.      Size (in)1     Length (in) Ref.                              Power-Stud+®
                      7413SD1       WA37300          3/8 x 3        1-5/8                                        SD1 anchor
                      7416SD1       WA37500          3/8 x 5        3-5/8
                      7424SD1       WA50512        1/2 x 5-1/2      3-3/4
                      7426SD1       WA50700          1/2 x 7        5-1/4
                      7427SD1       WA50812        1/2 x 8-1/2      6-3/4         IBC,
                      7433SD1       WA62500          5/8 x 5          3            FL,
                                                                                   LA
                      7434SD1       WA62600          5/8 x 6          4
                      7436SD1       WA62700          5/8 x 7          5
                      7438SD1       WA62812        5/8 x 8-1/2      6-1/2
                      7439SD1       WA62100         5/8 x 10          8
                      7442SD1       WA75512        3/4 x 5-1/2        3
                      1) The anchor size includes the diameter and the overall
                         length of the anchor.
                      2) All anchors are packaged with nuts and washers.


                     46                                                                                                        MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 48 of 358

                                                              THR Threaded Rods                                                                                              Concrete & Masonry

                                                              THR’s support the deck oriented code requirements for mechanically
                                                              reinforced railing post and deck to house ledger board attachments.

                                                              Materials: ASTM A36 steel, also conforms to ASTM F1554,
                                                               Grade 36
                                                              Finish: Hot-dip galvanized
                                                                                                                                                                                 L




                                                                                                                                                                                                            Concrete & Masonry
                                                              Installation:
                                                              • Install into wet concrete with nut embedded or drill minimum
                                                                1/16" – 1/8" oversized hole depending on rod size and secure
                                                                with anchor epoxy. Nut and washer included.

                                                                                                                                                   Typical THR                       THR
                                                                                                                                                   installation




                                                                                                                                                                  1/2" THR
                                                                                                                                                                  Threaded Rod

                                                                                                                                                                                       DTB-TZ
                                                                                                                                                                                       Page 299
                                                                                                                   Corrosion
                                                                                                                   Finish




                                                                 MiTek USP                           Bolt     L                Code
                                                                  Stock No.             Ref. No.     Dia.   (in)               Ref.
                                                               THR125-HDG           RFB#4X5HDG       1/2      5                                                                 Typical THR
                                                               THR126-HDG           RFB#4X6HDG       1/2      6                                                          deck to ledger installation
                                                                                                                                                                                        ­­
                                                               THR128-HDG           RFB#4X8HDG       1/2      8
                                                               THR1218-HDG
                                                              Corrosion Finish              --       1/2     18
                                                               THR1224-HDG
                                                                Stainless Steel             --
                                                                                      Gold Coat      1/2     24                 --
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                HDG
                                                               THR1236-HDGTriple Zinc       --       1/2     36
                                                               THR588-HDG           RFB#5X8HDG       5/8      8
                                                               THR5812-HDG          RFB#5X12HDG      5/8     12
                                                               THR5816-HDG          RFB#5X16HDG      5/8     16
                                                              Corrosion Finish     Stainless Steel   Gold Coat         HDG           Triple Zinc




                                                              Corrosion
                                                              Finish
                                                                 Stainless Steel
                                                                 Gold Coat
                                                                 HDG
                                                                 Triple Zinc




                                                              MiTek® Product Catalog                                                                                                                   47
                                              Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 49 of 358

                     ARC Anchor Rod Chairs                                                                 Concrete & Masonry

                     When attached to the forms, the ARC allows for easy and precise
                     placement of anchor rods prior to pouring concrete. The “chair” and
                     nut are pre-assembled for quick installation.

                     Features:
                     • Positive stop for threaded rod at the bottom of the nut
Concrete & Masonry




                     • Easy flow of concrete
                     • Nibbled out corners allows for potentially tighter positioning on
                       inside corner of form
                     • 1" stand-off base to meet code requirement for concrete cover

                     Materials: Nut: Heavy Hex; Chair: 16 gauge
                                                                                            Typical ARC
                     Finish: Nut: None; Chair: Rolled Steel                                 installation
                     Installation:
                     • Installs with nails or screws. Threaded rod can then be screwed
                       in to desired depth.


                      MiTek USP               Dia. Code
                      Stock No. Ref. No.       (in) Ref.
                       ARC4     ABL4-1          1/2
                       ARC5     ABL5-1          5/8
                       ARC6     ABL6-1          3/4
                       ARC7     ABL7-1          7/8                                             ARC6
                       ARC8     ABL8-1           1
                       ARC9     ABL9-1        1-1/8  --
                       ARC10    ABL10-1       1-1/4
                       ARC11       --         1-3/8
                       ARC12       --         1-1/2
                       ARC14       --         1-3/4
                       ARC16       --            2




                                                                                                                                      Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                     48                                                                                      MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 50 of 358

                                                              STB / STBL Anchor Bolts                                                                                                  Concrete & Masonry
                                                                                                                                                                                 1-3/4"
                                                              Embossed ends provide guides for embedment angle and depth. An embedment line is                                    min.
                                                                                                                                                                                  edge
                                                              embossed on the shaft for easy installation. Features rolled threads for high tensile strength.                   distance


                                                              STB – For monolithic slabs and concrete stem walls
                                                              STBL – Designed for use with 3x sill plates
                                                                                                                                                                                                            6" min for 5/8" dia
                                                              Excellent choice for use with taller holdown                                                                                                  anchor bolts
                                                              washers like those in the PHD series




                                                                                                                                                                                                                                       Concrete & Masonry
                                                                                                                                                                                                            8" min for 7/8" dia
                                                                                                                                                                                                            anchor bolts
                                                                                                                                                                           E
                                                              Materials: ASTM A 36 steel, also conforms to ASTM F1554                                                                                        #4 rebar 3" to
                                                                                                                                                                                                             6" from top of
                                                               and ASTM A 307 Grade A requirements for bolts                                                                                                 stemwall
                                                              Finish: None
                                                              Options: See Chart for Corrosion Finish Options
                                                              Codes: IBC, FL, LA
                                                                                                                                                             Footing
                                                                                                                                                            design by
                                                              Installation:                                                                                  others
                                                              • Select appropriate STB or STBL Anchor Bolt.
                                                              • Use normal weight concrete with minimum compressive strength of 2,500 psi.
                                                              • Minimum center-to-center spacing between bolts is 3(E) for anchors acting
                                                                 simultaneously in tension.                                                                                   Typical STB
                                                              • Match embedment depth with embedment line on the STB or STBL shaft.                                    anchor bolt installation
                                                              • The STB or STBL does not need to be tied to the rebar.
                                                              • Nuts and washers are not included.



                                                              Anchor Bolt Selection Table

                                                                MiTek USP     2x, 3x, (2) 2x Sill Plates1
                                                                Stock No.             Mono Pour
                                                               PHD2A
                                                               TDX2-TZ
                                                                                        STB16
                                                               LTS20B                                                                                                          Typical STB
                                                                                        STBL16
                                                               HTT16
                                                                                                                                                                        concrete block installation
                                                               HTT45
                                                               PHD4A
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                        STB20
                                                               HTT45
                                                                                        STBL20
                                                               TD5
                                                                                        STB24
                                                               HTT45
                                                                                        STBL24
                                                               PHD5A
                                                               PHD8                                                                                                                    Identification Stamp on the
                                                               UPHD8                    STB28                                                                                         bolt head showing embedment
                                                                                                                                                                                             angle and model
                                                               TD7                      STBL28
                                                               TD9
                                                               TD12                                                                                                        H

                                                              * Recommend installation of washer under                                                                                     Embedment line
                                                                 nut of anchor bolt.
                                                                                                                                                                                L
                                                              1) STBL model are recommended for use
                                                                 with PHD and UPHD8 holdowns on (2) 2x
                                                                                                                                                                            E
                                                                 and 3x sill plates.




                                                                                                                                                                               STB/STBL

                                                                                                                                                                                                        Continued on next page


                                                              MiTek® Product Catalog                                                                                                                                              49
                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 51 of 358

                     STB / STBL Anchor Bolts                                                                                                                                     Concrete & Masonry

                     Monolithic or Stem Wall Foundations – Prior to pour, install the
                     STB or STBL in an upright position and at a 45° angle to the wall. Install
                     one horizontal #4 rebar at a depth of 4" (minimum). (See illustrations.)
                                                                                                                                              Corner                         Non-corner                 Corner
                     Concrete Block Applications – Prior to cell pour, install the STB or STBL in                                           installation                     installation             installation
                                                                                                                                                   45°                       135°/90°/45°                  135°
                     an upright position and at a 45° angle to the wall. (See illustrations.) Use the                                                    Anchor bolt
                     embossed angle guide on the end of the STB or STBL shaft as a guide. Install                                                           (typ)
Concrete & Masonry




                     one horizontal #4 rebar at a depth of 4" and one vertical #4 rebar maximum
                     48" o.c. spacing. Fill all cells with concrete having a minimum 2,500 psi
                                                                                                                                                                       45°                  45°
                     compressive strength.
                                                                                                                                    0°

                                                                                                                              Outside edge
                                                                                                                               of concrete                   Plan view of STB/STBL
                                                                                                                                                         placement in concrete stemwall



                               #4 Rebar

                                                                                            2 x E min.
                                                                                                                                                                                  2 x E min.             Install @ 45°
                                                               2 x E min.                      rebar
                                                                                                                       Place STB                                                     rebar               from edge of
                                                                  rebar                       length
                                                                                                                       angle diagonal in                                            length               stem wall and
                                                                 length
                                                                                                                       corner application                                                                orientated away
                           Locate approx.                                                                                                                                                                from end of stem
                           45° from wall                                                                                                                                                                 wall
                                                                                                                                          12" min return                                    5"

                                                                                               5"
                                                                                                                                                                                                      1-3/4" min
                                                                                                               1-3/4" min

                               Plan view along continuous                                                  Plan view of corner of                                                   Plan view of end of
                                  stem wall installation                                                   stem wall installation                                                  stem wall installation


                                                             Dimensions (in)                                                         Allowable Tension Loads (Lbs)1,2
                                                                                                      ASCE Seismic Design                                                          ASCE Seismic Design
                                                                                                                                                     Wind




                                                                                                                                                                                                                   Corrosion
                                             Stem-                                   Min.                Category A&B                                                                 Category C - F




                                                                                                                                                                                                                   Finish
                       MiTek                  wall                                  Embed                                                                                                                                      Code
                     Stock No.    Ref. No.   Width Dia.          L           H       (E)        Midwall       Corner    End Wall         Midwall     Corner      End Wall      Midwall       Corner   End Wall                 Ref.




                                                                                                                                                                                                                                        Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                      STB16      SSTB16         6     5/8    17-13/16        5      12-13/16        4230       4230         4230          4230       4230          4230         3525           3525     3525

                      STB20      SSTB20         6     5/8    21-13/16        5      16-13/16        5120       4740         4740          5115       4230          4230         4265           3555     3555
                                                                                                                                                                                                          Corrosion Finish
                      STB24      SSTB24         6     5/8    25-13/16        5      20-13/16        5990       5915         5915          5990       5570          5570         4990           4675     4675
                                                                                                                                                                                                             Stainless Steel       Gold Coat
                      STB28      SSTB28         8     7/8        31          5        26         10100         9490         9490          9110       9110          9110         7650           7650     7650 HDG       Triple Zinc

                      STB34      SSTB34         8     7/8        36          6        30         11415        10525         10250        11390       10525         9405         9515           8770     7900                   IBC,
                                                                                                                                                                                                                                FL,
                      STB36      SSTB36         8     7/8        38          8        30         11415        10525         10250        11390       10525         9405         9515           8770     7900                    LA

                      STBL16     SSTB16L        6     5/8     19-9/16       6-3/4   12-13/16        4230       4230         4230          4230       4230          4230         3525           3525       Corrosion Finish
                                                                                                                                                                                                        3525                          Stainless Stee
                      STBL20     SSTB20L        6     5/8     23-9/16       6-3/4   16-13/16        5120       4740         4740          5115       4230          4230         4265           3555     3555

                      STBL24     SSTB24L        6     5/8     27-9/16       6-3/4   20-13/16        5990       5915         5915          5990       5570          5570         4990           4675     4675

                      STBL28     SSTB28L        8     7/8      32-3/4       6-3/4     26         10100         9490         9490          9110       9110          9110         7650           7650     7650

                      1) Loads may not be increased for short term loading.                                                                                                                               Corrosion
                      2) Minimum center to center spacing between bolts is 3(E) for anchors acting in tension simultaneously.                                                                             Finish
                      3) Minimum edge distance is 1-3/4".                                                                                                                                                    Stainless Steel
                      4) Concrete stemwall shall be a minimum of 6" thick for 5/8" anchor bolts and 8" for 7/8" anchor bolts.                                                                                Gold Coat
                      5) End distance shall be no less than 5".
                                                                                                                                                                                                             HDG
                      6) Connection is limited by lowest of bolt or holdown capacity.
                      7) Concrete block shall be minimum 10" block.
                                                                                                                                                                                                             Triple Zinc
                      8) See ICC-ES ESR-2266 for additional information.




                     50                                                                                                                                                                MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 52 of 358

                                                              AB Anchor Bolts                                                                                                                                       Concrete & Masonry

                                                              The AB anchor bolt provides an economical way to meet the prescriptive requirements of the 2018 IRC for
                                                              securing mudsill plates to a concrete or masonry foundation. The bolt is manufactured from ASTM 1554
                                                              steel and has a hot-dip galvanized finish. A nut (ASTM A 563) and washer (ASTM F 844) are included.
                                                              In some jurisdictions, a plate washer may be required. Check with your local Building Official.

                                                              Materials: Bolt: ASTM F 1554, Nut: ASTM A 563, Washers: ASTM F 844
                                                              Finish: Hot-dip galvanized




                                                                                                                                                                                                                                                     Concrete & Masonry
                                                              Codes: See IRC R403.1.6, IBC 2308.3.1, 2308.3.1.1, 2308.3.1.2 for
                                                                minimum diameter and embedment into masonry or concrete.
                                                                                                                            Corrosion Finish
                                                              Installation:                                      Stainless Steel       Gold Coat
                                                              • Select appropriate AB Anchor Bolt.               HDG       Triple Zinc                                                                               Typical AB128-HDG
                                                              • Use concrete with minimum compressive strength of 2,500 psi at 28 days.
                                                                                                                                                                                                                         installation
                                                              • Nuts and washers are included.
                                                              • Anchor bolts intended for use to satisfy code prescribed anchoring of mudsill plates,
                                                                and shall be installed as defined in the code.Corrosion Finish Stainless Steel Gold Coat                                   HDG       Triple Zinc
                                                              • Allowable loads shall be derived in accordance with the code.                                                                                              L
                                                              • Plate washers may be required in some jurisdictions.
                                                                                                         Corrosion




                                                                MiTek USP               Bolt       L                 Code
                                                                                                         Finish




                                                                                                                            Corrosion
                                                                Stock No.    Ref. No.   Dia.     (in)                Ref.   Finish                                                                                         AB128-HDG
                                                               AB126-HDG        --       1/2       6                           Stainless Steel
                                                               AB128-HDG        --       1/2       8
                                                                                                                     PC
                                                                                                                               Gold Coat
                                                               AB1212-HDG       --       1/2      12                           HDG
                                                               AB5812-HDG       --       5/8      12                           Triple Zinc



                                                              BP / HBPS / LBP / LBPS Bearing Plates

                                                              BP / LBP – Designed to meet code requirements for mudsill-to-foundation
                                                              HBPS / LBPS – Offers anchor bolt adjustment slots

                                                              Materials: See chart
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              Finish: BP / HBPS – none; LBP / LBPS – G-185 galvanizing
                                                              Options: See Chart for Corrosion Finish Options
                                                              Codes: See IRC R602.11.1, IBC 2308.3.1.1
                                                                for minimum plate size requirements

                                                              Installation:
                                                              • Bolt holes are sized 1⁄16" larger than Bolt Dia. shown in chart.                                                                                    Typical Bearing Plate
                                                                                                                 Dimensions (in)                                                                                         installation
                                                                                                                                                             Corrosion Finish
                                                                                                                                          Corrosion




                                                                                                                                                               Stainless Steel       Gold Coat
                                                                                                                                          Finish




                                                               MiTek USP                     Plate                                 Bolt               Code
                                                               Stock No.     Ref. No.    Thickness (T)                W      L     Dia.               Ref.     HDG       Triple Zinc
                                                                                                                                                                                                                                                T
                                                                            LBP1/2,                                                                                                                       T
                                                               LBP12-TZ                  10 Ga          9/64          2      2      1/2                --
                                                                            LBP1/2Z
                                                                            LBP5/8,
                                                               LBP58-TZ                  10 Ga          9/64          2      2      5/8                PC                                                                                   L
                                                                            LBP5/8Z                                                                                                              L                     W
                                                                            LBPS1/2,                                                                         Corrosion W
                                                                                                                                                                       Finish      Stainless Steel      Gold Coat   HDG     Triple Zinc
                                                               LBPS12-TZ                 10 Ga          9/64          3      3      1/2
                                                                            LBPS1/2Z
                                                                                                                                                       --
                                                                            LBPS5/8,
                                                               LBPS58-TZ
                                                                            LBPS5/8Z
                                                                                         10 Ga          9/64          3      3      5/8
                                                                                                                                                                           BP / LBP                                      HBPS / LBPS
                                                               HBPS12       BPS1/2-3      3 Ga          1/4           3      3      1/2                              Standard Bearing Plate                          Slotted Bearing Plate
                                                               HBPS34       BPS3/4-3      3 Ga          1/4           3      3      3/4
                                                               HBPS58       BPS5/8-3      3 Ga          1/4           3      3      5/8                      Corrosion
                                                               BP12         BP1/2         7 Ga          3/16          2      2      1/2                      Finish
                                                                                                                                                       PC
                                                               BP582        BP5/8-2       7 Ga          3/16          2      2      5/8                         Stainless Steel
                                                                            BP5/8,                                                                              Gold Coat
                                                               BP583                      3 Ga          1/4           3      3      5/8
                                                                            BP5/8-3                                                                             HDG
                                                               BP343        BP3/4-3       3 Ga          1/4           3      3      3/4                         Triple Zinc

                                                              MiTek® Product Catalog                                                                                                                                                            51
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 53 of 358

                     ATR All Thread Rods                                                                                                Concrete & Masonry

                     ATR All Thread Rod is a continuously threaded low carbon steel rod that may be used for
                     anchoring MiTek’s holdowns, tension ties and wood structural panel shear walls to concrete.
                     They can also be used for many other general purpose tension transfer fastening needs.

                     Materials: ASTM A307 Grade A
                     Finish: None or Zinc Plated (See Chart)
Concrete & Masonry




                     Installation:                                                                                                 L

                     • A TR All Thread Rod can be cast-in-place or epoxied into concrete. Use MiTek’s CIA-EA epoxy
                       acrylate or CIA-GEL 7000-C epoxy when installed as a post installed application and follow
                       the published installation instructions to obtain maximum strength. Use MiTek’s CIA-GEL 7000
                       when installing into fully grouted CMU block wall. Reference MiTek's Adhesive Anchor Design
                       Software for more information, MiTek-US.com.


                                                                                                                                   ATR

                                          Plain                    Zinc Plated                                        Plain                     Zinc Plated

                      Dia. x L   MiTek USP                 MiTek USP                    Code       Dia. x L   MiTek USP                  MiTek USP                   Code
                         (in)    Stock No.    Ref. No.      Stock No.       Ref. No.    Ref.         (in)     Stock No.     Ref. No.      Stock No.      Ref. No.    Ref.
                      3/8 x 5    ATR385          --       ATR385-ZP            --                3/4 x 5      ATR345           --       ATR345-ZP           --
                      3/8 x 8    ATR388          --       ATR388-ZP            --                3/4 x 8      ATR348      ATR3/4X8      ATR348-ZP      ATR3/4X8ZP
                      3/8 x 10   ATR3810         --       ATR3810-ZP           --                3/4 x 10     ATR3410          --       ATR3410-ZP          --
                      3/8 x 12   ATR3812     ATR3/8X12    ATR3812-ZP           --                3/4 x 12     ATR3412     ATR3/4X12     ATR3412-ZP     ATR3/4X12ZP
                      3/8 x 16   ATR3816         --       ATR3816-ZP           --                3/4 x 16     ATR3416          --       ATR3416-ZP          --
                      3/8 x 18   ATR3818         --       ATR3818-ZP           --                3/4 x 18     ATR3418     ATR3/4X18     ATR3418-ZP     ATR3/4X18ZP
                      3/8 x 24   ATR3824     ATR3/8X24    ATR3824-ZP           --                3/4 x 24     ATR3424     ATR3/4X24     ATR3424-ZP     ATR3/4X24ZP
                      3/8 x 36   ATR3836     ATR3/8X36    ATR3836-ZP           --                3/4 x 36     ATR3436     ATR3/4X36     ATR3436-ZP     ATR3/4X36ZP
                      3/8 x 48   ATR3848     ATR3/8X48    ATR3848-ZP      ATR3/8X48ZP            3/4 x 48     ATR3448     ATR3/4X48     ATR3448-ZP     ATR3/4X48ZP
                      3/8 x 72   ATR3872     ATR3/8X72          --             --                3/4 x 72     ATR3472     ATR3/4X72           --            --
                      1/2 x 5    ATR125          --       ATR125-ZP            --                7/8 x 5      ATR785           --       ATR785-ZP           --
                      1/2 x 8    ATR128          --       ATR128-ZP            --                7/8 x 8      ATR788           --       ATR788-ZP           --
                      1/2 x 10   ATR1210         --       ATR1210-ZP           --                7/8 x 10     ATR7810          --       ATR7810-ZP          --
                      1/2 x 12   ATR1212     ATR1/2X12    ATR1212-ZP           --                7/8 x 12     ATR7812     ATR7/8X12     ATR7812-ZP     ATR7/8X12ZP
                      1/2 x 16   ATR1216         --       ATR1216-ZP           --                7/8 x 16     ATR7816          --       ATR7816-ZP          --




                                                                                                                                                                            Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                      1/2 x 18   ATR1218     ATR1/2X18    ATR1218-ZP           --                7/8 x 18     ATR7818          --       ATR7818-ZP          --
                      1/2 x 24   ATR1224     ATR1/2X24    ATR1224-ZP           --                7/8 x 24     ATR7824     ATR7/8X24     ATR7824-ZP     ATR7/8X24ZP
                      1/2 x 36   ATR1236     ATR1/2X36    ATR1236-ZP           --                7/8 x 36     ATR7836     ATR7/8X36     ATR7836-ZP     ATR7/8X36ZP
                      1/2 x 48   ATR1248     ATR1/2X48    ATR1248-ZP           --                7/8 x 48     ATR7848     ATR7/8X48     ATR7848-ZP          --
                      1/2 x 72   ATR1272     ATR1/2X72          --             --                7/8 x 72     ATR7872     ATR7/8X72           --            --
                                                                                         --                                                                           --
                      5/8 x 5    ATR585          --       ATR585-ZP            --                1x5          ATR15            --       ATR15-ZP            --
                      5/8 x 8    ATR588      ATR5/8X8     ATR588-ZP       ATR5/8X8ZP             1x8          ATR18            --       ATR18-ZP            --
                      5/8 x 10   ATR5810         --       ATR5810-ZP           --                1 x 10       ATR110           --       ATR110-ZP           --
                      5/8 x 12   ATR5812     ATR5/8X12    ATR5812-ZP      ATR5/8X12ZP            1 x 12       ATR112      ATR1X12       ATR112-ZP      ATR1/2X12ZP
                      5/8 x 16   ATR5816         --       ATR5816-ZP           --                1 x 16       ATR116           --       ATR116-ZP           --
                      5/8 x 18   ATR5818     ATR5/8X18    ATR5818-ZP      ATR5/8X18ZP            1 x 18       ATR118           --       ATR118-ZP           --
                      5/8 x 24   ATR5824     ATR5/8X24    ATR5824-ZP      ATR5/8X24ZP            1 x 24       ATR124      ATR1X24       ATR124-ZP      ATR1/2X24ZP
                      5/8 x 36   ATR5836     ATR5/8X36    ATR5836-ZP      ATR5/8X36ZP            1 x 36       ATR136      ATR1X36       ATR136-ZP      ATR1X36ZP
                      5/8 x 48   ATR5848     ATR5/8X48    ATR5848-ZP           --                1 x 48       ATR148      ATR1X48       ATR148-ZP           --
                      5/8 x 72   ATR5872     ATR5/8X72          --             --                1 x 72       ATR172      ATR1X72             --            --
                      3/4 x 5    ATR345          --       ATR345-ZP            --                1-1/8 x 5    ATR1185         --        ATR1185-ZP          --
                      3/4 x 8    ATR348      ATR3/4X8     ATR348-ZP       ATR3/4X8ZP             1-1/8 x 8    ATR1188         --        ATR1188-ZP          --
                      3/4 x 10   ATR3410         --       ATR3410-ZP           --                1-1/8 x 10   ATR11810        --        ATR11810-ZP         --
                      3/4 x 12   ATR3412     ATR3/4X12    ATR3412-ZP      ATR3/4X12ZP            1-1/8 x 12   ATR11812        --        ATR11812-ZP         --
                      3/4 x 16   ATR3416         --       ATR3416-ZP           --                1-1/8 x 16   ATR11816        --        ATR11816-ZP         --
                      3/4 x 18   ATR3418     ATR3/4X18    ATR3418-ZP      ATR3/4X18ZP            1-1/8 x 18   ATR11818        --        ATR11818-ZP         --
                      3/4 x 24   ATR3424     ATR3/4X24    ATR3424-ZP      ATR3/4X24ZP            1-1/8 x 24   ATR11824        --        ATR11824-ZP         --
                      3/4 x 36   ATR3436     ATR3/4X36    ATR3436-ZP      ATR3/4X36ZP            1-1/8 x 36   ATR11836        --        ATR11836-ZP         --
                      3/4 x 48   ATR3448     ATR3/4X48    ATR3448-ZP      ATR3/4X48ZP            1-1/8 x 48   ATR11848    ATR1-1/8X48   ATR11848-ZP         --
                      3/4 x 72   ATR3472     ATR3/4X72          --             --                1-1/8 x 72   ATR11872        --              --            --



                     52                                                                                                                     MiTek® Product Catalog
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 54 of 358

                                                              CNW Coupler Nuts                                                                                          Concrete & Masonry

                                                              The MiTek CNW coupler nut is designed to join threaded rods to embedded anchor rods. They
                                                              are also used in the Z4 Tie Down system to attach Z-Rods together (See Z4 Product Catalog).
                                                              The coupler nut has an inspection hole with an internal positive stop that allows easy
                                                              verification that the ends of both rods have been fully threaded. The CNW coupler is made
                                                              from low carbon ASTM A563 Grade A steel (Proof Load = 90 ksi) which makes it applicable                                         H min.
                                                                                                                                                                 Inspection hole
                                                              for many common ASTM steel threaded rods of equivalent or lower strength.




                                                                                                                                                                                                            Concrete & Masonry
                                                              Materials: ASTM A563 Grade A
                                                              Finish: Zinc Plated

                                                              Installation:                                                                                                          CNW
                                                              • Inspection hole is provided to assure easy inspection.
                                                              • Tighten rods until they are visible in the inspection hole.
                                                              • Works with all thread rods of specified diameter except hot-dip galvanized.


                                                                                             Dimensions (in)        Allowable
                                                                                                                  Tension (Lbs.)
                                                                MiTek USP                     Rod          H                       Code
                                                                 Stock No.     Ref. No.    Diameter       Min         100%         Ref.
                                                                CNW38-ZP       CNW3/8        0.375       1-1/8        2400
                                                                CNW12-ZP       CNW1/2        0.500       1-1/4        4265
                                                                CNW58-ZP       CNW5/8        0.625       2-1/8        6675
                                                                CNW34-ZP       CNW3/4        0.750       2-1/4        9610          --
                                                                CNW78-ZP       CNW7/8        0.875       2-1/2        13080
                                                                CNW1-ZP        CNW1          1.000       2-3/4        17080
                                                                CNW118-ZP         --         1.125         3          21620                                                        Typical CNW
                                                                New products or updated product information are designated in blue font.                                            installation




                                                              RW Round Washers

                                                              Washers are an important component of a threaded rod assembly and should be
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              properly sized for the intended application. They distribute load from the tightened
                                                              nut and reduce bearing stresses to prevent crushing of the supporting material.
                                                              This is especially important when tightening over wood.

                                                              Materials: ASTM/ANSI B18.22
                                                              Finish: None or Zinc Plated (See Chart)


                                                                        MiTek USP                            Dia. Code
                                                               Finish   Stock No.         Ref. No.           (in) Ref.                                      RW
                                                                        RW38                 --             0.375
                                                                        RW12                 --             0.500
                                                                        RW58                 --             0.625
                                                                None    RW34                 --             0.750
                                                                        RW78                 --             0.875
                                                                        RW1                  --             1.000
                                                                        RW118                --             1.125
                                                                                                                   --
                                                                        RW38-ZP              --             0.375
                                                                        RW12-ZP       WASHER1/2-ZP          0.500
                                                                        RW58-ZP       WASHER5/8-ZP          0.625
                                                                Zinc
                                                                        RW34-ZP       WASHER3/4-ZP          0.750
                                                               Plated
                                                                        RW78-ZP       WASHER7/8-ZP          0.875
                                                                        RW1-ZP        WASHER1-ZP            1.000
                                                                        RW118-ZP      WASHER1-1/8-ZP        1.125



                                                              MiTek® Product Catalog                                                                                                                   53
                                                       Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 55 of 358

                         HN Hex Nuts                                                                                                                                    Concrete & Masonry

                         The HN nut is a standard hex nut manufactured from low carbon ASTM A563 Grade A steel (Proof Load = 90 ksi)
                         which makes it applicable for many common ASTM steel threaded rods of equivalent or lower strength.

                         Materials: ASTM A563 Grade A
                         Finish: See chart
    Concrete & Masonry




                                   MiTek USP                   Dia.    Code                    MiTek USP                  Dia. Code
                          Finish   Stock No. Ref. No.          (in)    Ref.         Finish     Stock No.     Ref. No.     (in) Ref.
                                   HN38         --            0.375                            HN38-ZP       NUT3/8      0.375                                             HN
                                   HN12         --            0.500                            HN12-ZP       NUT1/2      0.500
                                   HN58         --            0.625                            HN58-ZP       NUT5/8      0.625
                                                                                     Zinc
                           None    HN34         --            0.750      --                    HN34-ZP       NUT3/4      0.750 --
                                                                                    Plated
                                   HN78         --            0.875                            HN78-ZP       NUT7/8      0.875
                                   HN1          --            1.000                            HN1-ZP        NUT1        1.000
                                   HN118        --            1.125                            HN118-ZP      NUT1-1/8    1.125




                         FT / WG Concrete Form Ties & Wedge

                         The FT form tie and WG wedge system allows concrete wall forms to be made from
                         2x nominal form lumber by accurately securing them in place while the concrete is
                         poured. This product is intended for a maximum wall height of 4 feet.

                         FT – Connect 1x and 2x nominal form lumber in low foundation walls up to 4 feet high
                         WG – V-shaped wedge assures rigidity and consistent form spacing

                         Materials: FT – 18 gauge, WG – 14 gauge
                         Finish: G90 galvanizing

          Installation:
          • Use the Spacing Guide chart to determine spacing between FT units. Each                                                                                            Typical FT/WG
                                                                                                                                                                                 installation




                                                                                                                                                                                                                             Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
            level in chart assumes 12" form boards. Wall thickness from 6" to 12".
          • Install with “V” facing up.
                                                                                                                                                        11/16"
          • Use (2) WG wedges for each tie. Insert wedge into inside slots
 dth         for 1x nominal forms and outside slots for 2x nominal forms.
     Code • No walers or stiff-backs are used.
ss   Ref.
          • Vertical ties to keep forms from separating are not included.
          • F orm deflection may be substantial. Check deflection, if it is                                                                                                            L
                                                                                                                                              3-5/8"
      --     critical, and move ties to compensate.
          • Forming lumber is assumed to have fb of 1,000 psi.
          • Not recommended for pours greater than 4 feet in height.

o                                                                                                                               WG Wedge                            W                   FT
                                                                                                                            must order separately
                         Spacing Guide chart
                                           Level 1        Level 2        Level 3       Level 4                                           Dimensions (in)    Wedge
                           Concrete                                                                                                                                     Footing Width
                          Lift Height      1x     2x     1x     2x      1x     2x     1x       2x          MiTek USP          Steel                                        or Wall          Code
                          12" or Less    2' 6"   4' 0" --     --    --    --    --    --                   Stock No. Ref. No. Gauge        W         L        Qty         Thickness         Ref.
                          12" – 24"      1' 6"   3' 0" 2' 6" 4' 0" --     --    --    --                   FT6        WT6       18         5/8     10-5/8      2              6
                          24" – 36"      1' 0"   2' 0" 1' 6" 3' 0" 2' 6" 4' 0" --     --                   FT8        WT8       18         5/8     12-5/8      2              8
                          36" – 48"      0' 9"   1' 6" 1' 0" 2' 0" 1' 6" 3' 0" 2' 6" 4' 0"                 FT10       WT10      18         5/8     14-5/8      2              10             --
                                                                                                           FT12       WT12      18         5/8     16-5/8      2              12
                          1) Factor of safety against tensile failure of tie is 1.5 or more.
                                                                                                           WG         W1        14        11/16    3-5/8       --             --
                                                                                                           1) May be used with either 3/4" or 1-1/2" forming materials.
                                                                                                           2) Breaking strength is approximately 775 pounds. Space as necessary to
                                                                                                              prevent form blow-out.


                         54                                                                                                                                                  MiTek® Product  Catalog
                                                                                                                                                                                        Concrete
                                                                                                                                                                                                  Level 1                                                      Level 2
                                                                                                                                                                                                   Lift Height    1x    2x                      1x                                         2x
                                                                                                                                                                                                   12" or Less   2' 6" 4' 0" --     --
                                                                                                                                                                                                   12" – 24"     1' 6" 3' 0" 2' 6" 4' 0"
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 56 of 358

                                                              FA Foundation Anchor                                                                                                                     Concrete & Masonry

                                                              For installation into concrete slabs. The FA3 features a split flange
                                                              for nailing to both mudsill and stud for greater framing versatility.
                                                                                                                                                                                                                             Embossed lines provide
                                                                                                                                                                                                                             guide for matching to
                                                              Materials: 16 gauge                                                                                                       1-1/2"
                                                                                                                                                                                                                             edge of form board
                                                              Finish: G90 galvanizing
                                                                                                                                                                                                 4-5/8"
                                                              Options: See chart for Corrosion Finish Options
                                                              Codes: See chart for code references




                                                                                                                                                                                                                                                               Concrete & Masonry
                                                              Installation:                                                                                                                                         5-3/4"
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              •U se a minimum of two anchors per mudsill. An anchor should
                                                                always be within 12" of the end of each mudsill section.
                                                              • Do not rely on these anchors to secure concrete sections
                                                                                                                                                                                                                                                 1"
                                                                together between cold joints.
                                                                                                                                                   Typical FA3 one-tab-up                                                       FA3
                                                              • Insert into wet concrete (minimum strength of 2,500 psi).
                                                                                                                                                         installation
                                                                 Place mudsill after concrete cures. Secure flanges to sill
                                                                 (and stud, if applicable), bending flanges as needed to
                                                                 achieve a tight fit. Fasten as directed in chart.                                                                                                                          Uplift
                                                                                                                                                                                                                                                     F3
                                                              • Do not use in red clay brick.                                                                                                                                         F1
                                                              • For installation in severe corrosion environments, see                                                                                                                                   F1

                                                                 Corrosion Information on pages 11-16.                                                                                                                                 F2




                                                                                                                                                                                                 4" min.
                                                                                                                                                                                                 embed




                                                                                                    Typical FA3 form board                                 Alternate FA3                                    Typical FA3 standard
                                                                                                          installation                                      installation                                   installation in concrete
                                                                                                        Fastener Schedule1,7                                                                DF/SP
                                                                                                   Sill Plate   Stud                  Min                                          Allowable Loads (Lbs.)2,3,4




                                                                                                                                                                                                                    Corrosion
                                                                                                                                   Stemwall
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                                                    Finish
                                                                 MiTek Ref. Steel        Plate    Side Top                         Thickness Installation                          Uplift         F1          F2                Code
                                                               Stock No. No. Ga.         Size     Qty Qty       Qty       Type        (in)        Type       Concrete6             160%          160%        160%               Ref.
                                                                                                                          Wind and ASCE Seismic Design A & B
                                                                                                                                                             Uncracked             1350          750         1015
                                                                                                    2      4     --                             Standard                                                                        IBC,
                                                                                         Single                                                               Cracked              945           525         710
                                                                                                                       10d x 1-1/2      6                                                                                        FL,
                                                                                           2x                                                                Uncracked             1350          750         1015
                                                                FA3         --    16                2      2     2                             One-Tab-Up                                                                        LA
                                                                                                                                                              Cracked              945           525         710
                                                                                         Single                                                              Uncracked              --           515          --
                                                                                                    2      4     --    10d x 1-1/2      6       Standard                                                                         --
                                                                                           3x                                                                 Cracked               --           475          --
                                                                                                                                ASCE Seismic Design C-F
                                                                                                                                                             Uncracked             1120          550          890
                                                                                                    2      4     --                             Standard                                                                        IBC,
                                                                                         Single                                                               Cracked              830           460          625
                                                                                                                       10d x 1-1/2      6                                                                                        FL,
                                                                                           2x                                                                Uncracked             1120          550          890
                                                                FA3         --    16                2      2     2                             One-Tab-Up                                                                        LA
                                                                                                                                                              Cracked              830           460          625
                                                                                         Single                                                              Uncracked              --           515           --
                                                                                                    2      4     --    10d x 1-1/2      6       Standard                                                                         --
                                                                                           3x                                                                 Cracked               --           405           --
                                                                1) Predrilled holes are not required.
                                                                2) Allowable Stress Design (ASD) values have been adjusted for a load duration factor, C D, of 1.6 corresponding to a ten-minute
                                                              Corrosion    Finish (i.e. wind or earthquake loading) in accordance with the NDS. The ASD loads do not apply to loads of other durations.
                                                                   load duration
                                                                3)Stainless  Steel areGold
                                                                   FA3 capacities            Coat
                                                                                         based on using a single-ply 2x sill plate.
                                                                4)HDG
                                                                   AllowableTriple Zinc
                                                                               loads  are based on a minimum stemwall thickness of 6", minimum distance from the end of the concrete
                                                                   wall of 4" and minimum anchor spacing of 8".
                                                                5) Uplift deformation based on wood connection strength.
                                                                6) Minimum concrete strength f'c = 2,500 psi.
                                                                7) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.
                                                              Corrosion Finish         Stainless Steel    Gold Coat      HDG        Triple Zinc

                                                              MiTek® Product Catalog                                                                                                                                                                      55
                                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 57 of 358

                     FA Foundation Anchor                                                                                                                                                       Concrete & Masonry

                     FA4 foundation anchors can be installed as a replacement for 5/8"
                     or 1/2" diameter anchor bolts while achieving the same load capacity.                                                3-1/2"


                     Materials: 16 gauge
                     Finish: G90 galvanizing
                                                                                                                                           4-1/8"
                     Options: See chart for Corrosion Finish Options
                     Codes: See chart for code references
Concrete & Masonry




                     Installation:
                                                                                                                    5-3/16"
                     • The FA4 can be mounted to the form board before placing the concrete or                                                                                                                 Duplex nail
                        inserted into the wet concrete after it is poured. See Detail A installation.                                                                                                    FA4

                     • Place the mudsill in position after the concrete cures. Secure the FA4 to the mudsill                                                                                   Install FA4 with
                        (and stud, if applicable) by bending the flanges as needed for a tight fit and nailing        FA4                                                                       Tab against form                       3-5/8"
                                                                                                                                                                                                board to maintain
                        into place with the size and quantity of fasteners specified in the chart.                                                                                              proper angle of
                     • For installation in severe corrosion environments, see Corrosion Information on pages 11-16.                                                                            embedment

                                                                                                                                 Duplex
                                                                                                                                  nails     Form                                                   Form board
                                                                                       Uplift                                               board
                                                                                                F3                        FA4
                                                                             F1
                                                                                                     F1                                                                                                        Detail B
                                                                              F2




                                                                                                                                Detail A


                        Typical FA4 standard                             Typical FA4 one-tab-up                                                                   Typical FA4 form board
                             installation                                      installation                                                                             installation
                                                                      Fastener Schedule4                                                            DF/SP
                                                                Sill Plate                                                                 Allowable Loads (Lbs.)1,2
                                                                                                                                                                        Corrosion
                                                                                                                                                                        Finish




                       MiTek         Ref.            Plate     Side Top Stud                Installation                                  Uplift F1  F2   F3                        Code
                     Stock No.       No.     GA      Size      Qty Qty Qty       Type          Type       Concrete3                       160% 160% 160% 160%                       Ref.
                                                                           Wind and ASCE Seismic Design A & B




                                                                                                                                                                                                                                                    Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                           Uncracked       905      1460 1070     655
                                                                 3      6         --                        Standard                                                                IBC,
                                                     Single                                                                 Cracked        750      1225   750    585
                                                                                            10d x 1-1/2                                                                              FL,
                                                      2x                                                                   Uncracked       780      955    1070   515
                                                                 3      3          3                      One-Tab-Up                                                                 LA
                                                                                                                            Cracked        750      955    755    515
                      FA4          MASA       16
                                                     Single                                                                Uncracked      1070 1130         --    --
                                                                 5      4         --        10d x 1-1/2     Standard
                                                      3x                                                                    Cracked        750      1130    --    --
                                                                                                                                                                                     --
                                                                                                                           Uncracked      1070      650    650    400                      1) A llowable loads have been increased 60%
                                                     Varies      9      --        --        10d x 1-1/2   Two-Tabs-Up
                                                                                                                            Cracked        750      650    650    400                          for wind and seismic loads; no further
                                                                                                ASCE Seismic Design C-F                                                                        increase shall be permitted.
                                                                                                                                                                                           2) A llowable loads are based on a minimum
                                                                                                                           Uncracked       875      1460   875    655                          stemwall thickness of 6", minimum distance
                                                                 3      6         --                        Standard                                                                IBC,
                                                     Single                                                                 Cracked        655      1075   655    510                          from the end of the concrete wall of 4" and
                                                                                            10d x 1-1/2                                                                              FL,
                                                      2x                                                                   Uncracked       780      955    875    515                          minimum anchor spacing of 8".
                                                                 3      3          3                      One-Tab-Up                                                                 LA
                                                                                                                                                                                           3) Minimum concrete strength f'c = 2,500 psi.
                                                                                                                            Cracked        655      955    655    510
                      FA4          MASA       16                                                                                                                                           4) N AILS: 10d x 1-1/2 nails are
                                                     Single                                                                Uncracked       875      1130    --    --                           0.148" dia. x 1-1/2" long.
                                                                 5      4         --        10d x 1-1/2     Standard
                                                      3x                                                                    Cracked        655      1075    --    --
                                                                                                                                                                                     --    Corrosion Finish
                                                                                                                           Uncracked       875      650    650    400                        Stainless Steel       Gold Coat
                                                     Varies      9      --        --        10d x 1-1/2   Two-Tabs-Up
                                                                                                                            Cracked        655      650    650    400                        HDG       Triple Zinc
                      1) Allowable loads have been increased 60% for wind and seismic loads; no further increase shall be permitted.
                     Prescriptive
                     Prescriptive SpacingSpacing      to Replace        1/2"Anchor
                                                                               or 5/8"Bolts Diameter Bolts
                      2) Allowable loads ToareReplace
                                               based 1/2"
                                                       on a or 5/8" Diameter
                                                            minimum     stemwall  thickness   of 6", minimum distance from the end of the concrete
                         wall of 4" and minimum anchorDF/SP  spacing of 8".                       Hem-Fir
                      3) Minimum concrete strength2x Mudsill
                                                        f'c =O.C. Spacing
                                                               2,500  psi.                2x Mudsill O.C. Spacing
                      Anchor      Anchor                                                                                 Min      Min      1) Place anchors not more than 1'-0"Corrosion
                                                                                                                                                                                 from end ofFinish
                                                                                                                                                                                               each mudsill per code.
                         NAILS: 10d
                      4)Bolt       Bolt
                                       x 1-1/2 nailsASCE
                                                     are 0.148"   dia. x 1-1/2" long.
                                                          Seismic ASCE Seismic             ASCE Seismic ASCE Seismic     End      C-C
                                                                                                                                                                                                         Stainless Steel                Gold Coat                                HDG                              T
                                                                                                                                           2) Spacing is based on parallel to mudsill load direction only.
                     Diameter Spacing Wind Design A & B Design C-E Wind Design A & B Design C-E Distance Spacing 3) Concrete shall have a minimum f'c = 2,500 psi.			
                                   6'-0"    6'-0"       6'-0"           6'-0"       6'-0"       6'-0"          6'-0"
                        1/2"                                                                                            5-1/2"   7-1/4"    4) S pacing applies to a maximum of 1 in 4 FA4 Foundation Anchors being
                                   4'-0"    4'-0"       4'-0"           4'-0"       4'-0"       4'-0"          4'-0"                           installed to mudsill and stud.
                                   6'-0"    5'-4"       5'-4"           5'-4"       5'-0"       5'-0"          5'-0"                       5) Spacing requirements are based on lateral load capacities of anchor
                        5/8"                                                                                            5-1/2"   7-1/4"
                                   4'-0"    3'-7"       3'-7"           3'-7"       3'-4"       3'-4"          3'-4"                           bolts published in the 2018 NDS.
                      1) Place anchors not more than 1'-0" from end of each mudsill per code.
                                                                                                                                                                                           Corrosion
                                                                                                                                                                                           Finish MiTek®            Product Catalog
                      2) Spacing is based on parallel to mudsill load direction only.
                     56
                      3) Concrete shall have a minimum f'c = 2,500 psi.
                      4) Spacing applies to a maximum of 1 in 4 FA4 Foundation Anchors being installed to mudsill and stud.                                                                   Stainless Steel
                      5) Spacing requirements are based on lateral load capacities of anchor bolts published in the 2018 NDS.                                                                 Gold Coat
                                                                                                                                                                                              HDG
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 58 of 358

                                                              ST Foundation Anchors                                                                                                               Concrete & Masonry

                                                              ST1-TZ – For installation into concrete slab or poured stemwalls.
                                                              The ST1-TZ features a prebent base flange to assure proper anchoring
                                                              into concrete

                                                              ST2-TZ – For installation into concrete slab, poured stemwalls or concrete/masonry.
                                                              The ST2-TZ features a prebent base flange to assure proper anchoring into concrete
                                                                                                                                                                                    Min    E
                                                              Materials: 18 gauge                                                                                                   embed




                                                                                                                                                                                                                                                      Concrete & Masonry
                                                                                                                                                                                    8-1/2"
                                                              Finish: G-185 galvanizing

                                                              Installation:                                                                                                                    Typical ST1-TZ
                                                              • Use all specified fasteners. See Product Notes, page 18.                                                                  installation in concrete
                                                              • Use a minimum of two anchors per mudsill. An anchor should always be within 12"
                                                                 of the end of each mudsill section. Follow spacing guidelines in chart.
                                                              • Do not rely on these anchors to secure concrete sections together between cold joints.                                                       Drill a 3/4" dia. hole
                                                                                                                                                                                                              into sill plate
                                                              • Spread sill flanges to mudsill width prior to insertion into wet concrete (minimum                                                                                    Uplift
                                                                strength of 2,500 psi). Alternate installation is possible by inserting unbent flanges                                                                                           F2
                                                                through 3/4" center hole pre-drilled in mudsill. Foundation anchors may also be                                                                                   F1
                                                                                                                                                                                                                                                 F1
                                                                attached to mudsill and then inserted into wet concrete. When installing ST2-TZ                                                                                    F2
                                                                into concrete block, fill cells with grout with a minimum strength of 2,500 psi.
                                                                Concrete block edges may need to be beveled to facilitate installation.
                                                              • ST2-TZ in masonry construction shall be installed in the core of the block and
                                                                 grouted with concrete grout designed for that purpose. In no case, shall they be
                                                                 installed in a mortar joint.
                                                              • Do not use in red clay brick.
                                                                                                                                                                                       Alternate ST1-TZ installation
                                                                                                                                                                                           with 3/4" center hole

                                                                                                                                                                                                   Drill a 3/4" dia.
                                                                                                                                                                                                   hole into sill plate


                                                                                                                                Spread sill flanges to
                                                                                                                                  sill width prior to
                                                                                                                                    insertion into
                                                                                                                                    wet concrete
                                                                                                                                                                18"
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                          10"




                                                              DO NOT install ST1-TZ and ST2-TZ                     ST1-TZ                                   ST2-TZ                  Alternate ST2-TZ installation with
                                                               without pre-bending sill flanges                                                                                         3/4" center hole in mudsill
                                                                    in “Y” configuration
                                                                                                                          Fastener Schedule4                                                   DF/SP
                                                                                                                                                                                       Allowable Loads (Lbs.)1
                                                                                                                    Mudsill                     Mudsill
                                                                                                                                                                 Min.       Max.
                                                                                                                                                                                                                    Corrosion




                                                                                                                     Top                         Side                                  Uplift    F1         F2
                                                                 Plate    MiTek USP                 Steel                                                       Embed.3   Spacing2                                              Code
                                                                                                                                                                                                                    Finish




                                                                 Size     Stock No.     Ref. No.    Gauge Qty           Type           Qty           Type         (E)      (Feet)      160%     160%      160%                  Ref.
                                                                                        MAB15,
                                                                           ST1-TZ                     18     4     8d x 1-1/2 HDG        4     8d x 1-1/2 HDG   8-1/2"     *3'-3"       825     565        745
                                                                                        MAB15Z
                                                               2x4-6                                                                                                                                                             --
                                                                              ST2-TZ           --         18      4 8d x 1-1/2 HDG 4 8d x 1-1/2 HDG 16-1/2"                   *3'-3"    825     565        745
                                                              Corrosion Finish
                                                                  AllowableSteel
                                                               1)Stainless     loads have  been
                                                                                         Gold   increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                                                              Coat
                                                                  Anchor spacing
                                                               2)HDG                 and design loads assume treated Douglas Fir-Larch with Fc perpendicular @ 625 psi; replaces
                                                                             Triple Zinc
                                                                  code prescribed 1/2" anchor bolt with standard washer, spaced 6 ft. on center.
                                                               3) If installed in the alternate configuration, the ST1-TZ shall be embedded 7-1/4" and ST2-TZ 15".
                                                               4) NAILS: 8d x 1-1/2 nails are 0.131" dia. x 1-1/2" long.
                                                               *When a 2 x 8 mudsill is used for ST1-TZ or ST2-TZ, maximum spacing is 3 feet unless alternate installation is used.
                                                              Corrosion Finish          Stainless Steel     Gold Coat    HDG       Triple Zinc


                                                              MiTek® Product Catalog                                                                                                                                                             57
                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 59 of 358

                     FWAN Foundation Wall Anchor                                                                                                                                   Concrete & Masonry

                     MiTek’s FWAN-TZ Foundation Wall Anchor is designed to transfer
                     in-plane and out-of-plane foundation wall loads imposed by soil                                                                                              Rim
                                                                                                                                                                                 board
                     through the joist/blocking into the floor diaphragm. The unique                           Joist

                     design allows for installations that straddle the joist/blocking                                                                                                                                          Joist
                     eliminating bending stresses in the rim board that result from                            Sill
                     offset installations.                                                                    plate                                    F2          F1
Concrete & Masonry




                     The FWAN-TZ offers two methods of installation:
                     1. Centered Installation                                                                 Rim                              F1
                                                                                                             board                        FWAN-TZ                              Sill                                   FWAN-TZ
                     • Compatible with joist/blocking up to 3-1/2" wide                                                                                                      plate
                                                                                                                                      Foundation                                                                   Foundation
                     • Highest load capacities for transfer of out-of-plane                                                             wall                                                                         wall
                       loads into floor framing                                                                         Outside view                                                            Inside view
                     • Rim board splices allowed anywhere along the wall                                                                                Centered Installation
                     2. Offset Installation                                                                                     Typical FWAN-TZ centered on joist/blocking
                     • Installs in the space between the joists/blocking                                                                                                                   Rim
                                                                                                                                                                                           board
                     • Out-of-plane loads are transferred thru the rim board
                       into the floor framing                                                                Joist or
                                                                                                             Blocking
                     • Offsets up to 4"                                                                                                                                                                                        Joist
                                                                                                                Sill
                                                                                                               plate
                     Materials: 16 gauge                                                                                                           F2              F1
                     Finish: G-185 galvanizing
                     Codes: IBC, FL, LA
                                                                                                                                                F1
                                                                                                                                                                                       Sill                              FWAN-TZ
                                                                                                                                       FWAN-TZ
                     Installation:                                                                             Rim                                                                    plate
                                                                                                                                                                                                                      Foundation
                                                                                                              board                  Foundation wall
                     •C  entered Installation – Fill only triangle holes when nailing                                                                                                                                   wall
                        to the rim board.                                                                                  Outside view                                                                Inside view
                                                                                                                                                            Offset Installation
                     • Offset Installation – Fill only diamond holes when nailing
                        to the rim board.
                                                                                                                              Typical FWAN-TZ offset max 4" from joist/blocking
                     • F WAN-TZ must be installed tight to the outside face of
                        the rim board.                                                                                                                           2-1/16"         8-1/16"
                     • Minimum sill plate thickness is 1-1/2".                                                                                                                   4"

                     • Offset Installations require that the FWAN-TZ be installed                                                               4-1/2"
                        within 4" of the joist/blocking.
                     • For Offset Installations, install with two narrow tabs against rim
                       board. Splices in the rim board are not permitted in the space                                                             4-1/2"




                                                                                                                                                                                                                                        Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                                                                                                            1"
                       between the joists/blocking where the FWAN-TZ is installed.
                     • The designer must specify the anchor bolt size, spacing and
                        embedment necessary to transfer the foundation loads into                                                                      2-1/16"
                        the sill plate. Stresses in the sill plate must be considered                                                                                   4"

                        when determining the maximum spacing of the anchor bolts.                                                                                 FWAN-TZ
                                                                                     6                                                           1,2
                                                                    Fastener Schedule                           DF/SP Allowable Load (Lbs.)                        Hem-Fir Allowable Load (Lbs.)1,2
                                                                                                                                                                                                                   Corrosion

                                                                                                   Rim
                                                                                                                        3,4                3,4
                                                 Sill           Sill Plate      Rim Board         Board               F1                 F2                              F13,4                      F23,4
                                                                                                                                                                                                                   Finish


                      MiTek USP                                                                                                                                                                                                Code
                      Stock No. Ref. No.        Plate     Qty      Type     Qty      Type        Material    90% 100% 160% 90% 100% 160%                     90% 100% 160% 90% 100% 160%                                       Ref.
                                                                                                          Centered on Joist/Blocking
                                                                                                1-1/8" OSB 415 415 415 915 1000 1070                             330    330        330 800 855 855
                                             2x4, 2-2x4,   10d x 1-1/2            10d x 1-1/2
                                                         8                   4                    2x Rim     455 500 525 915 1000 1385                           420    420        420 800 870 1110
                                              3x4, 4x4        HDG                    HDG
                                                                                                1-3/4" LVL 455 500 525 915 1000 1385                             420    420        420 800 870 1110
                                                                                                1-1/8" OSB 415 415 415 1370 1500 1475                            330    330        330 1180 1180 1180
                                             2x6, 2-2x6,    10d x 1-1/2           10d x 1-1/2
                                                         12                  4                    2x Rim     455 500 525 1370 1500 1660                          420    420        420 1200 1310 1330
                                              3x6, 4x6         HDG                   HDG                                                                                                                                       IBC,
                                                                                                1-3/4" LVL 455 500 525 1370 1500 1660                            420    420        420 1200 1310 1330
                       FWAN-TZ FWANZ                                                                                                                                                                                            FL,
                                                                                                  Offset from Joist Blocking (Max Offset 4")
                                                                                                                                                                                                                                LA
                                                                                                1-1/8" OSB 415 415 415 525 525 525                               330    330        330        420   420      420
                                             2x4, 2-2x4,   10d x 1-1/2            10d x 1-1/2
                                                         8                   4                    2x Rim     455 500 525 915 995 995                             420    420        420        795   795      795
                                              3x4, 4x4        HDG                    HDG
                                                                                                1-3/4" LVL 455 500 525 915 995 995                               420    420        420        795   795      795
                                                                                                1-1/8" OSB 415 Corrosion
                                                                                                                    415 415Finish525 525 525                     330    330        330        420   420      420
                                             2x6, 2-2x6,    10d x 1-1/2           10d x 1-1/2                         Stainless
                                                         12                  4                    2x Rim     455 500       525 Steel
                                                                                                                                 995 995  Gold 995
                                                                                                                                               Coat              420    420        420        795   795      795
                                              3x6, 4x6         HDG                   HDG                              HDG 525 Triple
                                                                                                1-3/4" LVL 455 500               995 Zinc
                                                                                                                                        995 995                  420    420        420        795   795      795
                     1) A1)llowable
                              Allowable    loads
                                        loads    have
                                              have  been been   reduce
                                                            reduce    10%10%     for permanent
                                                                            for permanent         sustained
                                                                                              sustained     loads,
                                                                                                        loads,     no further reduction5)isThe
                                                                                                               no further                    required.
                                                                                                                                                designer must specify the type, size and spacing of fasteners connecting the
                          2) Allowable
                         reduction         loads have been increased 60% for wind or seismic loads; no further increase shall
                                       is required.                                                                                         be permitted.
                                                                                                                                       sill plate to the foundation wall.
                          3)  F1  loads   are parallel  to the  sill plate.
                     2) Allowable loads have been increased 60% for wind or seismic loads; no further                                 6) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.			
                          4)  F2  loads   are perpendicular
                         increase shall be permitted.           toward   the    sill plate.                                            New products or updated product information are designated in blue font.			
                     3) 5)F1 The
                               loadsdesigner   musttospecify
                                      are parallel     the sill the  type, size and spacing of fasteners connecting the sill plate 								
                                                                 plate.                                                                to the foundation wall.
                                                                                                                                      Corrosion Finish             Stainless Steel       Gold Coat       HDG      Triple Zinc
                     4) 6)F2 NAILS:
                               loads are10d  x 1-1/2 nailstoward
                                           perpendicular      are 0.148"
                                                                      the silldia.  x 1-1/2" long.
                                                                                plate.
                          New products or updated product information are designated in blue font.
                     58                                                                                                                                                                    MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 60 of 358

                                                              SRCP Sill Retrofit Connector Plate                                                                                                                      Concrete & Masonry

                                                              MiTek’s SRCP Sill Retrofit Connector Plate is designed                                                                                            F2               F1
                                                                                                                                                         11"
                                                              as a retrofit sill-to-foundation connection that can be                                                                                           F1              F3
                                                              installed where there is minimal space between the                                                                                   Sill plate
                                                              floor framing and top of the foundation wall. The                                                                                                                                            Foundation wall
                                                              economical design is targeted for use in seismic                      6"
                                                              regions and yet is also suitable for use as a
                                                                                                                                                                                                                                                       WS3 structural
                                                              supplementary connection in high wind areas.                                                                                                                                             wood screw




                                                                                                                                                                                                                                                                             Concrete & Masonry
                                                              The SRCP Sill Retrofit Connector Plate can be installed                                                                                                                             SRCP plate
                                                                                                                                                                                                                 1/2" max
                                                              without shims anywhere the face of the sill plate is                                     SRCP                                                      without shim              ½" 0/ Post-installed
                                                                                                                                                                                                                                           concrete/masonry anchor
                                                              within 1/2" of the face of the foundation wall.

                                                              Materials: 10 gauge                                                                                                                          Typical SRCP installation
                                                              Finish: G90 galvanizing                                                                                                                   without shim, 1/2" max setback
                                                              Codes: See chart for code references                                                                                                                  Figure 1
                                                                                                                                                                                                        F2                F1
                                                              Installation:
                                                              • For sill plate setbacks from 1/2" to 1-1/2", install                                                                                   F1                F3
                                                                                                                                                                                       Sill plate
                                                                 a wood shim (a minimum of 15" long) tight against
                                                                                                                                                                                                                                                          Foundation wall
                                                                 the sill plate and flush with the foundation wall.
                                                                 See Figure 3.
                                                                 Note: For any installations with a sill plate                                                                                                                                         WS3 structural
                                                                 setback, a shim plate is required to transfer                                                                                                                                         wood screw
                                                                 load in the F3 direction.                                                                                                    1/2" max                                           SRCP plate

                                                              • Install the five MiTek WS3 structural wood screws                                                                                                                        ½" 0/ Post-installed
                                                                                                                                                                                                                                          concrete/masonry anchor
                                                                (included) in the slotted holes of the SCRP plate, thru
                                                                the shim (if applicable) and into the sill plate. MiTek’s                                                                                Typical SRCP installation
                                                                WS3 structural wood screws should be installed 3/4"
                                                                                                                                                                                                     without shim, 1/2" max overhang
                                                                above the bottom of the sill plate (i.e. centered in the
                                                                narrow face for a 2x sill).                                                                                                                                        Figure 2
                                                              • Drill and install two 1/2" diameter Power-Stud®
                                                                 anchors (or equivalent) into the foundation wall.                                                                                 F2                F1
                                                                 See manufacturer’s literature for proper installation
                                                                                                                                                                                               F1                F3
                                                                 of post-installed anchors.
                                                                                                                                                                                                                                                          Foundation wall
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                      Sill plate


                                                                                                                                                                                                                                                    WS3 structural
                                                                                                                                                                            Shim added between
                                                                                                                                                                                                                                                    wood screw
                                                                                                                                                                            SRCP Plate & Sill. The              1-1/2" max
                                                                                                                                                                            shim must be fastened               with shim                        SRCP plate
                                                                                                                                                                            to the sill by means other
                                                                                                                                                                            than the WS structural                                        ½" 0/ Post-installed
                                                                                                                                                                            wood screws.                                                  concrete/masonry anchor

                                                                                                                                                                                                            Typical SRCP installation
                                                                                                                                                                                                         with shim, 1-1/2" max setback
                                                                                                                                                                                                                                     Figure 3

                                                                                                Dimensions (in)                   Fastener Schedule                                     DF/SP
                                                                                                                    Maximum
                                                                                                                    Spacing to  Concrete 3,4
                                                                                                                                             Sill Plate2                         Allowable Load (Lbs.)1
                                                                                                                     Replace
                                                               MiTek USP          Steel                            1/2" or 5/8"                          Installation            F1          F2               F3                 Code
                                                               Stock No. Ref. No. Gauge           W         H      Anchor Bolt Qty Dia. Qty Type            Type                160%        160%             160%                Ref.
                                                                                                                                                               Figure 1         1560          360                --
                                                                                                                                                                                                                                     --
                                                                SRCP        FRFP         10       11        6            6'         2     1/2    5    WS3      Figure 2         1560           --               360
                                                                                                                                                               Figure 3 5       1560          360               360            IBC, FL, LA
                                                                1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                                2) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with each SRCP connector.
                                                                3) Use 1/2" diameter Power-Stud® anchors with minimum 3" embedment or equivalent.
                                                                4) Minimum concrete strength f'c = 2,500 psi.
                                                                5) The shim must be fastened to the sill by means other than MiTek's WS3 structural wood screws.
                                                                New products or updated product information are designated in blue font.

                                                              MiTek® Product Catalog                                                                                                                                                                                    59
                                              Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 61 of 358

                     SRC Sill Retrofit Connector                                                                                                                     Concrete & Masonry

                     The SRC Sill Retrofit Connector has been engineered as a ductile                                                                  F1                                 SRC channel
                     retrofit for older buildings in high seismic zone regions that require
                     additional reinforcement. It can be installed where there is minimal                                    Sill plate
                     space between the floor framing and top of the foundation wall.                                                                                                      WS6 structural
                     The SRC can also be used to reinforce buildings in high velocity                                                                                                     wood screw
                     wind zones.                                                                                                                                                        SRC Plate
                                                                                                                                             2-1/2"
Concrete & Masonry




                     The two-piece design easily adjusts to foundations of varying                                                            Max                                   1/2"Ø Post-Installed
                     thickness and can also be used where the sill plate may not be                                                                                                 concrete/masonry
                                                                                                                                                                                    anchor
                     parallel to the face of the foundation wall.
                                                                                                                                                                             Foundation wall
                     Materials: Channel - 12 gauge, Plate - 10 gauge
                                                                                                                                              Typical SRC installation
                     Finish: G90 galvanizing
                                                                                                                                             on rectangular foundation
                     Codes: IBC, FL, LA


                     Installation:                                                                                                                            F1                      SRC channel
                     • Use all specified fasteners.
                     • MiTek’s WS6 structural wood screws are supplied with                                                    Sill plate
                       each SRC connector.
                                                                                                                                                                                              WS6 structural
                     • Contact Customer Service for offsets more than 2-1/2".                                                                                                                 wood screw

                                                                                                                                                                                            SRC Plate
                                                                                                                                             2-1/2"
                                                                                                                                              Max                                        1/2"Ø Post-Installed
                                                                                                                                                                                         concrete/masonry
                                                                                                                                                             20°                         anchor
                                                                                                                                                             Max                       Foundation wall


                                                                                                                                           Typical SRC installation
                                                                                                                                          on trapezoidal foundation

                                                                                                                            Recommended Installation Sequence
                                                                             2-1/2"
                                                     11"
                                                                            1-1/4"




                                                                                                                                                                                                                Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                      6"




                                                    11"

                                                                                                           1) Install 5 - WS6 structural wood screws               2) Drill and install concrete anchors
                                           SRC components


                                                         Dimensions (in) Maximum        Fastener Schedule            DF/SP
                                                                          Spacing to                                                1
                                                                                      Concrete3,4 Sill Plate2 Allowable Load (Lbs.)
                                                                           Replace
                     MiTek USP                     Steel                 1/2" or 5/8"                                  F1                                                 Code
                     Stock No. Ref. No. Components Gauge   W       H     Anchor Bolt Qty Dia. Qty Type                160%                                                Ref.
                                               Channel        12       11        1-1/4                                                                                     IBC,
                      SRC         URFP                                                      6'         2        1/2     5     WS6                     1405
                                                 Plate        10       11             6                                                                                   FL, LA

                      1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                      2) MiTek's WS6 structural wood screws are 1/4" dia. x 6" long and are included with each connector.
                      3) Use 1/2" dia. Power-Stud® anchors with minimum 3" embedment or equivalent.
                      4) Minimum concrete strength f'c = 2,500 psi.
                      New products or updated product information are designated in blue font.




                     60                                                                                                                                                    MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 62 of 358

                                                              SFA / SFJA Foundation Anchors                                                                                                               Concrete & Masonry

                                                              SFA – Mudsill anchors for retrofit applications. Features
                                                              a slotted bend line for easy adjustment when foundation                                                                                               Uplift
                                                              walls are slanted
                                                                                                                                                                           F1
                                                              SFJA – Ties floor joists directly to foundations with
                                                              bolt fastening

                                                              Materials: 12 gauge




                                                                                                                                                                                                                                                    Concrete & Masonry
                                                              Finish: G90 galvanizing                                                                                                            1/2"
                                                                                                                                                                                               max gap
                                                                                                                                                                                               distance
                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • A design professional must specify anchor bolt                                            Typical SFA8 installation                       Typical SFJA installation
                                                                 type, length, and embedment. Anchor bolts are
                                                                 laterally loaded. Follow installation instructions                                                                                                          1-1/2"
                                                                 for epoxy adhesive.


                                                                                                                                                                                                                                       6"
                                                                                                                                                                                               7"




                                                                                                                                                                                         6"
                                                                                                                                                                     8"
                                                                                                                                                                                                                                      6-1/2"


                                                                                                                                                                          SFA8
                                                                                                                    Fastener Schedule                             DF/SP
                                                                                                                                                                                 1
                                                                                                      Anchor                      Framing                 Allowable Loads (Lbs.)
                                                                                                       Bolts              Nails
                                                                                                                                  4
                                                                                                                                             Bolts2          F1           Uplift                                        1-1/2"
                                                               MiTek USP          Steel                                                                                               Code
                                                               Stock No. Ref. No. Gauge              Qty    Dia.     Qty   Type     Qty          Dia.       160%          160%        Ref.
                                                                                                                                                                                                                        SFJA
                                                               SFJA      FJA        12                1     5/8       --    --       2           5/8          --          1305
                                                                                                                                                                                        --
                                                               SFA8         --      12                2     1/2       7 10d x 1-1/2 --            --         875            --
                                                                1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                                2) All bolts shall meet or exceed the specifications of ASTM A 307.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                3) Fasteners shall be installed to fully grouted and reinforced masonry units (CMU) type S or better mortar or
                                                                   reinforced concrete (f'c = 2,500 psi at 28 days).
                                                                4) NAILS: 10d x 1-1/2 nails are 0.148" diameter by 1-1/2" long.



                                                              RP Retro Plate

                                                              Uses heavy gauge HRPO steel and a large surface area
                                                              to distribute seismic forces on masonry exteriors.                                                                  3/4" dia.
                                                                                                                                                                                threaded rod

                                                              Materials: 3/8" plate
                                                              Finish: Primer                                                                                                                                   3"
                                                              Options: See Chart for Corrosion Finish Options
                                                                                                                                                                                                          6"

                                                              Installation:
                                                              • Install with a 3/4" diameter steel threaded rod.
                                                                                                                                                                                                                        3"
                                                              Corrosion Finish                                                                                                                                                   6"
                                                                Stainless Steel       Gold Coat
                                                                HDG       Triple Zinc
                                                                                         Corrosion




                                                               MiTek USP                             Code                                                            Typical RP6 installation                                RP6
                                                                                         Finish




                                                               Stock No. Ref. No.                    Ref.
                                                               RP6       RP6                          --
                                                              Corrosion Finish         Stainless Steel             Gold Coat          HDG   Triple Zinc


                                                              MiTek® Product Catalog                                                                                                                                                           61
                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 63 of 358

                     KGLB / KGLBT / KHGLB Laminated Beam Seats                                                                                                                    Concrete & Masonry
                                                                                                                                Uplift          1/2" min clearance
                     KGLB – Single bolt, bearing only                                                                                                                                                           W
                                                                                                                                                                                                          3"
                                                                                                                          F2              F2
                     KGLBT – Double bolt with structural tee provides uplift and
                     horizontal resistance

                     KHGLB – Double bolt design provides uplift and horizontal resistance                                                                                              T
                                                                                                                         Bearing plate                                                      L                            D
                     Materials: F langes – 1/4" steel
Concrete & Masonry




                                 Bearing Plate – See chart for “T” dimension                                             Concrete pilaster
                                 Anchor Dowels – 3⁄4" x 12" rebar                                                                                                                                         12"
                                                                                                                         Rebar welded to
                     Finish: Primer                                                                                      bearing plate
                     Options: Consult MiTek for non-catalog variations.
                                                                                                                                                                                                 3-1/2"
                     Installation:                                                                                              Typical KGLB installation                                       KGLB
                     • Use all specified fasteners. See Product Notes, page 18.
                     • Bolt holes shall be a minimum of 1⁄32" to a maximum of 1⁄16" larger                                                                                                        1-1/2"
                        than the bolt diameter.                                                                                                                                                     3"
                                                                                                                                                                                                            W
                     • Concrete or masonry walls must be checked by a design professional for                                                                                                                               1-1/4"
                        adequacy to resist lateral or uplift loads transferred from the beam seat anchor.                                                                                                            3"
                                                                                                                                                                                                                               T

                                                                                                                                                                                                                               D
                     KGLB Load Table                                                                                                                                                   L

                                                     Dimensions (in)             Bolt           Allowable Bearing Loads (Lbs.)1,4,5
                                                                               Schedule            Masonry                               Code
                      MiTek USP
                                                                                                            2
                      Stock No. Ref. No.         W        L      T       D     Qty     Dia.       @ 375 psi          Concrete
                                                                                                                              3          Ref.
                      KGLB5A    GLB5A           5-1/4     7     1/4      5      1      5/8          11790               11790
                      KGLB5B    GLB5B           5-1/4     7     3/8      6      1      5/8          14145               14145
                      KGLB5C    GLB5C           5-1/4     7     3/8      7      1      5/8          16505               16505                                                              2-1/2"
                      KGLB5D    GLB5D           5-1/4     7     3/8      8      1      5/8          18860               18860                                                                       2-1/2"
                                                                                                                                          --
                      KGLB7A    GLB7A           6-7/8     9     1/4      5      1      3/4          15525               15525
                                                                                                                                                                                                KHGLB
                      KGLB7B    GLB7B           6-7/8     9     3/8      6      1      3/4          18630               18630
                      KGLB7C    GLB7C           6-7/8     9     3/8      7      1      3/4          21735               21735
                                                                                                                                                                                                 1-1/2"
                      KGLB7D    GLB7D           6-7/8     9     3/8      8      1      3/4          24840               24840
                                                                                                                                                                                                 3"       W
                       1) Beams must fully bear on plates.
                       2) The loads are based on the bearing value listed times the bearing area equal to W x D. (Note that full                                                                                             1-1/4"
                                                                                                                                                                                                                    3"
                           bearing plate area is not used.) Bearing loads shall be reduced where limited by wood bearing on the plate.                                                                                        T
                                                                                                                                                                                  D




                                                                                                                                                                                                                                      Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                       3) The loads on concrete are based on allowable wood bearing stress perpendicular to the
                           grain of 460 psi and actual beam width times beam bearing length.
                       4) Designer shall specify minimum edge and spacing requirements in masonry or concrete structure.                                                               L                                 4"
                       5) Concrete or masonry support structure is assumed adequate to support loads listed.

                     KHGLB / KGLBT Load Table                                                                                                                                                                                 12"

                                                                                                                                          1,5              3,4                3
                                                        Dimensions (in)                Bolt            Allowable Bearing Loads (Lbs.)                 F2         Uplift 160                               Structural tee
                                                                                     Schedule                  On Concrete with Beam Width2
                                                                                                                                                                 Min. 3-1/8                     3-1/2"
                      MiTek USP                    Range                                       Masonry                                                             Beam     Code            KGLBT
                      Stock No.      Ref. No.        W           D      L     T Qty       Dia. @ 375 psi      5-1/8    6-3/4    8-3/4 10-3/4 160%                Width (W) Ref.
                      KHGLBA         HGLBA       3-1/4 to 9      5     10    3/8  2       3/4   18750         11790    15525    20125   --   9870                  3905
                      KHGLBB         HGLBB       3-1/4 to 9      6     10    3/8  2       3/4   22500         14145    18630    24150   --   9870                  3905
                      KHGLBC         HGLBC       3-1/4 to 9      7     10    3/8  2       3/4   26250         16505    21735    28175   --   9870                  3905
                      KHGLBD         HGLBD       3-1/4 to 9      8     10    3/8  2       3/4   30000         18860    24840    32200   --   9870                  3905
                      KGLBT512          --       3-1/4 to 11   5-1/4   12    5/16 2       3/4   24750         12965    17080    22140 27200 9870                   3905
                                                                                                                                                                             --
                      KGLBT612          --       3-1/4 to 11   6-1/2   12    3/8  2       3/4   29250         15325    20185    26165 32145 9870                   3905
                      KGLBT516          --       3-1/4 to 15   5-1/4   16    5/16 2       3/4   27200         12965    17080    22140 27200 9870                   3905
                      KGLBT616          --       3-1/4 to 15   6-1/2   16    3/8  2       3/4   32145         15325    20185    26165 32145 9870                   3905
                      KGLBT520          --       3-1/4 to 19   5-1/4   20    5/16 2       3/4   27200         12965    17080    22140 27200 9870                   3905
                      KGLBT620          --       3-1/4 to 19   6-1/2   20    3/8  2       3/4   32145         15325    20185    26165 32145 9870                   3905
                      1) Beams must fully bear on plates.
                      2) The loads on concrete are based on allowable wood bearing stress perpendicular to the grain of 460 psi and actual beam
                         width times beam bearing length.
                      3) Allowable loads have been increased 60% for wind or seismic loads and are based on bolt in wood values only.
                         Loads assume concrete or masonry structure is adequate to resist loads in those directions.
                      4) Loads must be be reduced if the allowable lateral load (F2) for masonry or concrete column governs.
                      5) Designer shall specify minimum edge and spacing requirements in masonry or concrete structure.


                     62                                                                                                                                                               MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 64 of 358

                                                              KGH Floor Girder Hangers                                                                                                               Concrete & Masonry

                                                              Connects girder beams to foundation walls and eliminates the
                                                              need to block out pockets or inserts while forming foundation.

                                                              Materials: 12 gauge
                                                              Finish: Primer
                                                              Options: See Specialty Options Chart. Consult MiTek for
                                                                non-catalog design variations




                                                                                                                                                                                                                                      Concrete & Masonry
                                                              Codes: IBC, FL, LA

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.                                                                              Typical KGH installation
                                                              • H dimension assumes 2x mudsill. For 3x or larger mudsill,
                                                                 please contact factory.                                                                                                                                L
                                                                                                                                                                                                                                 1"
                                                              • The 1-1⁄2" hole, centered in the saddle, allows for installation
                                                                 over any protruding foundation bolts. This is not required.
                                                              • Placement of a wood sill over the top of the KGH top flange
                                                                is required to achieve allowable loads.

                                                                                                                                                                                                                        H
                                                                                                                 Dimensions (in)              Fastener    DF/SP Allowable   S-P-F Allowable
                                                                                                                                             Schedule1      Loads (Lbs.)      Loads (Lbs.)                                  S
                                                                Girder MiTek USP              Steel                                                                                           Code
                                                                 Size  Stock No.     Ref. No. Gauge        W       L      D      S      H   Qty   Type    100%     125%     100%     125%     Ref.
                                                                                                                                                                                                          W       D
                                                               4x6      KGH46-6      GH46-6       12                             6
                                                                                                        3-9/16     5    3-1/4           4    4    16d     2200      2200    1725      1725
                                                               4x6      KGH46-8      GH46-8       12                             8
                                                                                                                                                                                                                 KGH
                                                               4x8      KGH48-6      GH48-6       12                             6
                                                                                                        3-9/16     5      3             6    4    16d     2200      2200    1725      1725
                                                               4x8      KGH48-8      GH48-8       12                             8                                                            IBC,
                                                                                                                                                                                               FL,
                                                               6x6      KGH66-6      GH66-6       12                             6                                                             LA
                                                                                                         5-1/2 6-1/4      3             4    4    16d     3070      3070    2410      2410
                                                               6x6      KGH66-8      GH66-8       12                             8

                                                               6x8      KGH68-6      GH68-6       12                             6
                                                                                                         5-1/2 6-1/4      3             6    4    16d     3070      3070    2410      2410
                                                               6x8      KGH68-8      GH68-8       12                             8

                                                               1) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              Specialty Options Chart –
                                                              refer to Specialty Options pages 320 and 322-323 for additional details.

                                                                  Option                      Skewed1,2                                   Saddle
                                                                  Range                        1˚ to 45˚                                    --
                                                                Allowable                                                            100% of table load
                                                                                         100% of table load.
                                                                  Loads                                                                  per side.                                                         KGH saddle
                                                                                      Add SK , angle required,
                                                                                                                                   Add SA, and saddle
                                                                                                                                                                                                         Specialty Option
                                                                                       right (R ) or left (L ), and
                                                                                                                                      width required
                                                                 Ordering         square cut (SQ ) or bevel cut (BV )
                                                                                                                                   to product number.
                                                                                          to product number.
                                                                                                                                Ex. KGH46-6_SA=5-1/2"
                                                                                      Ex. KGH46-6_SK45R_BV
                                                                1) Skewed hangers with skews greater than 15° may have all joist nailing
                                                                    on outside flange.
                                                                2) For skewed hangers, the required cut type (square or bevel) of joist
                                                                    member may vary based on skew angle and width of hanger. Some
                                                                    square cut hangers will require custom pricing due to welded back plate.




                                                              MiTek® Product Catalog                                                                                                                                             63
                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 65 of 358

                                                                                          Holdowns
Holdowns




           Holdowns                                                       pg. 66-79


           Foundation Straps                                                              73-77
           Holdowns                                                                  66-69, 72
           Purlin Anchors                                                                 78-79
           Tension Ties                                                                   70-71




                                                                                                        Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




           64                                                                  MiTek® Product Catalog
                                                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 66 of 358

                                                                                                                                          Holdowns




                                                                                                                                                     Holdowns
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              MiTek® Product Catalog                                                            65
                                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 67 of 358

           PHD / DTB Holdowns                                                                                                                                                      Holdowns

           PHD predeflected holdowns feature the predeflected base, minimizing
           deflection while providing uplift resistance. Installs with screws
           eliminating the need for predrilling and potential fastener slip. No
           thru bolts to countersink.

           DTB-TZ is a light capacity holdown for single 2x installations.

           Materials: See chart
           Finish: G90 galvanizing; DTB-TZ – G-185 galvanizing
           Codes: IBC, FL, LA

           Installation:
           • Use all specified fasteners. See Product Notes, page 18.                               Typical PHD5A installation                             Typical DTB-TZ installation
           •P  lace the PHD over the anchor bolt, no washer is required.
             Washer is required on DTB installations.                                                        W
                                                                                                                                                W
           • Install with MiTek’s code evaluated WS15-EXT (1/4" dia. x 1-1/2"
Holdowns




              long) and WS3 (1/4" dia. x 3" long) structural wood screws, which
              are provided with the holdown.
           • Tighten anchor bolt nuts finger tight to base plus 1/3 to 1/2
             additional turns with a wrench.                                                                                    H
                                                                                                     H                                                                                              H
           •P  HD Predeflected Holdowns may be installed off sill plate
             with no load reduction. Reference page 72 for more information.
           • The design engineer may specify any alternate anchorage
             calculated to resist the tension load for a specific application.
             Anchorage exposure length should take the bearing plate                                                                1-5/8"                 CL
                                                                                                                                                                                               CL
             height of 1-5/8" into account, anchor bolt thread should                                                   CL                          D
                                                                                                                                                                                                    D
             visibly extend above nut.                                                                          D                                                             W

           • If used to anchor a built-up post, such as a double 2x4, the post                          PHD8                                PHD5A                                 DTB-TZ
              component shall be designed to act as a single unit. Holdown fasteners                                                (PHD2A / PHD4A similar)
              specified shall not be considered to attach multiple plies together.
           • For anchorage options see STB/STBL Anchor Bolt section
             on pages 49-50.
                                                                                                                                                                      1,4,7
                                                                 Dimensions (in)                     Fastener Schedule                   Allowable Loads (Lbs.)




                                                                                                                                                                                                        Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                Anchor                                 DF/SP             S-P-F
                                                                                                                    Screws6                                        Deflection


                                                                                                                                                                                   Corrosion
                                                                                                     2
                                                                                                Bolts                                                                 Δ (in)


                                                                                                                                                                                   Finish
            MiTek USP                         Steel                                                                                   Tension           Tension
                                                                                           8                                                                                 3,5
            Stock No.            Ref. No.     Gauge      W            H       D       CL       Qty    Dia.   Qty        Type           160%              160%      at 160%
             DTB-TZ        DTT2Z                 14    1-13/16        6      2-1/4 1-1/8       1      1/2    8       WS15-EXT          1835              1510         0.119

             PHD2A         HDU2-SDS2.5           14       3         7-3/4    2-5/8 1-3/8       1      5/8    6          WS3            3215              2700         0.155
                                                                                                                                                                                               IBC,
             PHD4A         HDU4-SDS2.5           14       3         9-3/4    2-5/8 1-3/8       1      5/8    10         WS3            5215              4380         0.137                     FL,
                                                                                                                                                                                                LA
             PHD5A         HDU5-SDS2.5           14       3        11-11/16 2-5/8 1-3/8        1      5/8    14         WS3            6525              5480         0.135

             PHD8          HDU8-SDS2.5           12     3-1/4       16-1/2     3     1-3/8     1      7/8    24         WS3            8185              6875         0.062

            1) Allowable loads have been increased 60% for wind and seismic loads; no further increase shall be permitted.
            2) The designer
            Corrosion  Finishmust specify anchor bolt type, length, and embedment.
            3) Stainless
               Deflections  are derived
                         Steel       Gold from
                                           Coat static, monotonic load tests of devices connected to DF-L wood members with specified fasteners.
            4) HDG
               The designer
                         Tripleshall
                                Zincconsider the effect of compression, bearing, tension, and combined bending due to device eccentricity when applicable.
            5) The PHD/PHDA may be elevated off the sill and may increase deflection. Reference page 72 for more information.
            6) MiTek's WS15-EXT (1/4" dia. x 1-1/2" long) and WS3 (1/4" dia. x 3" long) structural wood screws are included with holdowns.
            7) For PHD holdowns, minimum post thickness is 3". Consult MiTek for installations less than 3".
            8) "CL" denotes the distance between the post and center of the anchor bolt.
            Corrosion Finish         Stainless Steel   Gold Coat     HDG     Triple Zinc




            Corrosion
           66
            Finish                                                                                                                                              MiTek® Product Catalog
               Stainless Steel
               Gold Coat
               HDG
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 68 of 358

                                                              UPHD Holdowns                                                                                                                                          Holdowns

                                                              Engineered for high capacity with minimum deflection and low eccentricity.
                                                              Installs with screws eliminating the need for predrilling and potential
                                                              fastener slip. No thru bolts to countersink.

                                                              Materials: See chart
                                                              Finish: Primer
                                                              Codes: IBC, FL, LA
                                                                                                                                                                                                                                 H


                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • Place holdown over anchor bolt and drive screws into post.
                                                              • Tighten anchor bolt nuts finger tight to base plus 1/3 to 1/2                                                                                              CL
                                                                additional turns with a wrench.                                                                                                                                  D
                                                                                                                                                                                                                 W
                                                              • Holdown may be installed off of the plate with no load reduction.
                                                                 Reference page 72 for more information.                                                                 Typical UPHD                             UPHD
                                                              • If used to anchor a built-up post, such as a double 2x4, the post                                        installation
                                                                component shall be designed to act as a single unit. Holdown fasteners




                                                                                                                                                                                                                                          Holdowns
                                                                specified shall not be considered to attach multiple plies together.




                                                                                                                                                                      Typical UPHD
                                                                                                                                                                 concrete wall installation

                                                                                                                  Dimensions (in)                     Fastener Schedule            Allowable Loads (Lbs.)1,5,7
                                                                                                                                                  Anchor                    6
                                                                                                                                                                                 DF/SP       S-P-F
                                                                                                                                                       2           Screws                              Deflection
                                                                                                                                                  Bolts                                                  Δ (in)
                                                               MiTek USP                        Steel                                                                            Tension   Tension                Code
                                                                                                                                                                                                                3
                                                               Stock No.        Ref. No.        Gauge      W         H         D       CL       Qty       Dia.     Qty    Type    160%      160%       at 160%    Ref.
                                                               UPHD8        HDQ8-SDS3             10      3-1/4   17-1/2     3-1/8    1-3/8      1        7/8      24     WS3     9165       7695        0.075
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               UPHD9        HDU11-SDS2.5          10      3-1/4   17-1/4     3-1/2    1-1/2      1         1       24     WS3    11270       9465        0.057       IBC,
                                                                                                                                                                                                                      FL,
                                                               UPHD11       HHDQ11-SDS2.5          7        3     15-1/8     3-1/2    1-1/2      1         1       24     WS3    14395      12090        0.077        LA
                                                                            HDU14-SDS2.5,
                                                               UPHD14                              7        3     18-3/4     3-1/2    1-1/2      1         1       30     WS3    16695      14020        0.082
                                                                            HHDQ14-SDS2.5
                                                               1) Allowable loads have been increased 60% for wind and seismic loads; no further increase shall be permitted.
                                                               2) The designer must specify anchor bolt type, length, and embedment.
                                                               3) Deflections are derived from static, monotonic load tests of devices connected to DF-L wood members with specified fasteners.
                                                               4) The designer shall consider the effect of compression, bearing, tension, and combined bending due to device eccentricity when applicable.
                                                               5) The UPHD may be elevated off the sill and may increase deflection. Reference page 72 for more information.
                                                               6) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with UPHD models.
                                                               7) Minimum post thickness is 3" or greater. Consult MiTek for installations less than 3".




                                                              MiTek® Product Catalog                                                                                                                                                 67
                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 69 of 358

           TD / TDX Holdowns                                                                                                                             Holdowns

           TD – Different welded configurations and sizes achieve a great deal
           of versatility within the TD series.
                                                                                                                                 Moisture barrier
                                                                                                                                 may be required
           TDX – The TDX2 and TDX5 feature formed designs, all others
           are welded. All are self-jigging.

           All models, except TD2, TD5, and TD7, feature a self-jigging design
           with code required end distances built in. (End distance = 7 bolt
           diameters from the top of the sill to the center of the first bolt hole
           in the studs or post.)

           Materials: See chart
           Finish: TDX5– G90 galvanizing; TDX2-TZ – G-185 galvanizing;                        Typical TDX6                                      Typical TDX2-TZ
             All others – Primer                                                               installation                                       installation
           Codes: See chart for code references
           Patents: U.S. Patent No. 5,092,097 – TDX2
Holdowns




                                                                                                              3-1/2"
           Installation:
           • Use all specified fasteners. See Product Notes, page 18.                                                   H
           • Do not use lag bolts. Washers are not required for anchor bolts or
             between holdown and bolt hex head, but standard washers should                                   BH
             be used against stud or post under the nut. See page 51 for BP/LBP
             Bearing Plates.
                                                                                          9/16"                 CL
           •B
             olt holes should be a minimum of 1⁄32" to a maximum of 1⁄16"                                           D
            larger than the bolt diameter (as per NDS® specifications).                             W

           • S ee pages 49-50 for STB Anchor Bolt section for anchorage                             TDX6                                       Typical TDX2-TZ
             options. A design professional may specify alternate anchorage                                                                      back-to-back
             with conventional anchor bolts.                                                                                                      installation
           • A design professional shall determine the adequacy of the stud to
             resist published loads. Holdown fasteners specified shall not be
             considered to attach multiple plies together.
           • Self-jigging models are designed to provide the required minimum                                                                                   3-1/2"

              end distance of 7 bolt diameters from the bottom of the stud or
                                                                                                                                                                           H
              post to the centerline of the first bolt hole.




                                                                                                                                                                               Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
           • T ighten anchor bolt nuts finger tight to base plus 1/3 to 1/2 additional
                                                                                                                     TD15 = 3-3/8"                               BH
             turns with a wrench. Wood members may shrink over time; if possible,                                    TD9 & TD12 = 3-1/2"
                                                                                                                                                                      CL
             nut tightness should be checked periodically.
           • If used to anchor a built-up post, such as a double 2x4, the post                                                             9/16"
                                                                                                                                                                           D
              component shall be designed to act as a single unit.                                                                                   W
                                                                                              Typical TD15                                             TDX2-TZ
                                                                                               installation

                                                                                                  Wall stud              Use standard cut washer,
                                                                                                                         metal plate, or metal strip
                                                                                                  Threaded               between nut and stud per
                                                                                                     rod                 NDS. City of Los Angeles
                                                                                                                        requires use of BP bearing
                                                                                                                       plates between nut and stud.




                                                                                                                         End distance




                                                                                              Holdown installation
                                                                                                between floors                                      Continued on next page


           68                                                                                                                           MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 70 of 358

                                                              TD / TDX Holdowns                                                                                                                                                        Holdowns

                                                                                                          Dimensions (in)                  Fastener Schedule4                                       DF/SP
                                                                                                                                                                      Min.     Length
                                                                                                                                                          Bolts                                Allowable Tension
                                                                                                                                                                    Required




                                                                                                                                                                                                                          Corrosion
                                                                                                                                          Anchor                               of Bolt
                                                                                                                                                                                                Loads (Lbs.)1,2,3
                                                                                                                                                                    Bolt End in Vertical




                                                                                                                                                                                                                          Finish
                                                               MiTek USP          Steel                                                    Bolt                                                                                       Code
                                                               Stock No. Ref. No. Gauge          W        H        D       BH      CL      Dia.      Qty     Dia.   Distance5 Member           160%           Δ (in)8                 Ref.
                                                                                                                                                                               1-1/2"          2405           0.122 6
                                                                                                                                                                                                                                      IBC,
                                                                                                                                                                                    3"         4040           0.140 6
                                                               TD5             --        7       3      6-3/8    3-3/4    1-1/4 2-1/8       3/4       2      3/4      5-1/4                                           6
                                                                                                                                                                                                                                       FL,
                                                                                                                                                                                  3-1/2"       4040           0.140                    LA
                                                                                                                                                                                  5-1/2"       4040           0.140 6
                                                                                                                                                                                  1-1/2"       4600           0.095 6
                                                                                                                                                                                    3"         8195           0.125 6
                                                               TD7             --        3     3-3/8    11-7/8 3-5/8      3-3/8 2-1/8      1-1/8      3      7/8      6-1/8
                                                                                                                                                                                  3-1/2"       9420           0.139 6
                                                                                                                                                                                  5-1/2"       10510          0.152 6                 IBC,
                                                                                                                                                                                    3"         9330           0.146 6                  FL
                                                                                                                                                                                  3-1/2"       10715          0.160 6
                                                               TD9             --        3     3-3/8    16-1/2 4-1/4      4-1/8 2-1/8      1-1/8      3       1         7
                                                                                                                                                                                  4-1/2"       13370          0.169 6
                                                                                                                                                                                  5-1/2"       13500          0.170 6




                                                                                                                                                                                                                                                  Holdowns
                                                                                                                                                                                    3"         12070          0.132 6
                                                                                                                                                                                  3-1/2"       13960          0.142 6
                                                               TD12         HD12         3     3-1/2    20-1/2 4-1/4      4-1/8 2-1/8      1-1/8      4       1         7
                                                                                                                                                                                  4-1/2"       16550          0.185 6
                                                                                                                                                                                  5-1/2"       16550          0.185 6
                                                                                                                                                                                    3"         14505          0.167 6
                                                                                                                                                                                  3-1/2"       16845          0.178 6
                                                               TD15          HD19        3     3-1/2      25     4-3/8    4-1/4 2-1/8      1-1/4      5       1         7
                                                                                                                                                                                  4-1/2"       20710          0.155 6
                                                                                                                                                                                  5-1/2"       20390          0.153 6
                                                                                                                                                                                  1-1/2"       1920           0.150 6
                                                                                                                                                                                    3"         3295           0.169 6
                                                               TDX2-TZ      HD3B        12     2-1/16   8-1/8    2-3/4    4-1/2 1-1/2       5/8       2      5/8      4-1/2
                                                                                                                                                                                  3-1/2"       3295           0.169 6
                                                                                                                                                                                  5-1/2"       3295           0.169 6
                                                                                                                                                                                  1-1/2"       2340           0.079 6
                                                                                                                                                                                    3"         4515           0.151 6
                                                               TDX5            --       10     2-1/2    9-3/8    3-7/8      6       2       3/4       2      3/4      5-1/4
                                                                                                                                                                                  3-1/2"       4530           0.151 6
                                                                                                                                                                                                                                      IBC,
                                                                                                                                                                                  4-1/2"       4530           0.151 6
                                                                                                                                                                                                                      6
                                                                                                                                                                                                                                       FL,
                                                                                                                                                                                  1-1/2"       2835           0.093                    LA
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                    3"         5350           0.128 6
                                                               TDX6         HD5B         7     3-1/2    11-1/8 3-3/4      6-1/8     2       7/8       2      7/8      6-1/8
                                                                                                                                                                                  3-1/2"       5805           0.138 6
                                                                                                                                                                                  4-1/2"       5805           0.138 6
                                                                                                                                                                                  1-1/2"       4160           0.060 6
                                                                                                                                                                                    3"         7870           0.132 6
                                                               TDX8            --        7     3-1/2    14-5/8 3-3/4      6-1/8     2       7/8       3      7/8      6-1/8
                                                                                                                                                                                  3-1/2"       9125           0.172 6
                                                                                                                                                                                  4-1/2"       9125           0.172 6
                                                                                                                                                                                    3"         10140          0.128 6
                                                                                                                                                                                  3-1/2"       10570          0.137 6
                                                               TDX10        HD7B         7     3-1/2    18-1/8 3-3/4      6-1/8     2       7/8       4      7/8      6-1/8
                                                                                                                                                                                  4-1/2"       10570          0.137 6
                                                                                                                                                                                  5-1/2"       10570          0.137 6
                                                                                                                                                                                    3"         11995          0.117 6
                                                                                                                                                                                  3-1/2"       13895          0.146 6
                                                               TDX14        HD9B         3     3-1/2    20-1/2 3-5/8        7     2-1/8         1     4       1         7
                                                                                                                                                                                  4-1/2"       15015          0.166 6
                                                                                                                                                                                  5-1/2"       15015          0.166 6
                                                               1) Allowable loads shown are for single shear connections and may be doubled for back-to-back installations. The designer must verify post
                                                                  and anchor bolt capacities.
                                                               2) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                              Corrosion Finish
                                                               3) The designer must specify stud or post to resist published load values.
                                                               4)Stainless  Steel
                                                                  The designer         Gold Coat
                                                                                must specify  anchor bolt type, length, and embedment.
                                                               5)HDG
                                                                  TD modelsTriple ZincTD holdown raised off of bottom plate if the BH dimension is less than end distance dimension.
                                                                             - install
                                                               6) Deflections are derived from static, monotonic load tests of devices connected to DF wood members and consider both the deflection of
                                                                  the holdown and cross grain crushing of the wood post.
                                                               7) The designer shall consider the effect of compression, bearing, tension, and combined bending due to device eccentricity when applicable.
                                                               8) The TD/TDX may be elevated off the sill which may increase deflection. Reference page 72 for more information.
                                                              Corrosion Finish       Stainless Steel      Gold Coat      HDG      Triple Zinc

                                                              MiTek® Product Catalog                                                                                                                                                         69
                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 71 of 358
           HTT Tension Ties                                                                                                                                       Holdowns

           Secures multi-ply studs or posts to mudsills or foundation. Nail
           fastening makes for a convenient connection to studs or posts in
           cramped retrofit installations.

           Materials: See chart
           Finish: G90 galvanizing		
           Codes: See chart for code references

           Installation:
           • Use all specified fasteners to attach the strap portion of the
             connector to the side of stud, post, joist, purlin, or beam. Secure
             the base to the concrete or masonry wall with specified anchor                       Typical HTT16
             bolt. A design professional shall specify the type, length, and                                                                  Typical HTT45
                                                                                                   installation                              max installation
             embedment of the anchor bolt.
                                                                                                        W
           • HTT45 Max – Fill all round and diamond nail holes.                                                                                         W
           • Washers are not required on transfer plates that fit over the
Holdowns




             anchor bolt.
           • Tighten anchor bolt nuts finger tight to base plus 1/3 to 1/2                                                           Standard round
                                                                                                                                       nail holes for
             additional turns with a wrench.                                                                                          minimum nailing
                                                                                                                 L
           • LL930 (#9 X 2-7/8" long) LumberLok Screws are included                                                                                              L
                                                                                                                                           Additional
              with HTT45KT.                                                                                                             diamond holes
                                                                                                                                         for maximum
                                                                                                                                             nailing




                                                                                                            CL                                               CL
                                                                                                                 D                                                    D

                                                                                                       HTT16                                      HTT45


                                                      Dimensions (in)                         Fastener Schedule                  DF/SP
                                                                                              Anchor        Strap2,3,7     Allowable Tension
                                                                                               Bolt3                          Loads (Lbs.)1
            MiTek USP                Steel                                    Nail  Min/                                                         Code
            Stock No.     Ref. No.   Gauge   W           L      D        CL Spacing Max Qty Dia. Qty         Type            160%      Δ (in)4,5 Ref.




                                                                                                                                                                             Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
            HTT16         HTT4         10  2-1/2        16      2       1-3/8 1-3/4  --  1 5/8 18            10d             3610       0.142
                                                                                                             10d             4215       0.115 IBC,
                                                                                        Min   1    5/8 18
                          HTT4,                                                                           16d x 2-1/2        4160       0.108     FL,
            HTT45                      10     2-1/2     16      2       1-3/8   1-3/4
                          HTT5                                                                               10d             5795                 LA
                                                                                        Max   1    5/8 26                               0.101
                                                                                                          16d x 2-1/2        5005
                      6
            HTT45KT       HTT5KT       10     2-1/2     16      2       1-3/8   1-3/4   --    1    5/8 26   LL930            5865       0.113       --
            1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
            2) 16d sinkers may be substituted for the specified 10d common nails with no load reduction.
               16d common nails may be substituted for the specified 16d x 2-1/2" nails with no load reduction.
            3) The designer must specify anchor bolt type, length and embedment depth.
            4) Deflections are derived from static, monotonic load tests of devices connected to DF wood members with specified fasteners.
            5) HTT holdowns raised off of the sill plate may have higher deflection values.
            6) HTT45KT is sold as a kit and includes (1) HTT45 and (26) LL930 screws.
            7 ) NAILS: 10d nails are 0.148" dia. x 3" long, 16d x 2-1/2" nails are 0.162" dia. x 2-1/2" long.




           70                                                                                                                                     MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 72 of 358

                                                              LTS / LTTI Tension Ties                                                                                                                                                 Holdowns

                                                              LTS series – The LTS19 is designed for nail-on installation                                                                                    W                                     W
                                                                                                                                                                    Hanger not shown
                                                              to 2x joists or studs, and the LTS20B provides a nail or bolt
                                                              fastening option. The LTS20B will accommodate wood I-Joists
                                                                                                                                                                                                   2-1/2"                                              6-1/4"
                                                              if 10d (0.148") x 1-1⁄2" nails are used instead of the specified
                                                              16d nails.                                                                                                                                             L                3-3/4"
                                                                                                                                                                                                                                                                L
                                                              LTTI31 – An open web joist tension tie designed for use with
                                                              masonry or concrete construction.

                                                              Materials: See chart                                                                                                                     CL                                    CL
                                                                                                                                                                                                                                                           D
                                                              Finish: G90 galvanizing; LTS19-TZ – G-185 galvanizing                                                                    1/4" transfer
                                                                                                                                                                                                                 D
                                                                                                                                                                                           plate                                1/4" transfer
                                                              Codes: IBC, FL                                                                                                                                                        plate
                                                                                                                                                        Typical LTS                                    LTS19-TZ                                   LTS20B
                                                              Installation:                                                                             installation
                                                              • Use all specified fasteners to attach the strap portion of                                                                                                                    W
                                                                the connector to the side of stud, post, joist, purlin, or beam.




                                                                                                                                                                                                                                                                     Holdowns
                                                                Secure the base to the concrete or masonry wall with
                                                                specified anchor bolt. A design professional shall specify                                                                                                     3/8" Typ.
                                                                the type, length, and embedment of the anchor bolt.
                                                              • Washers are not required on transfer plates that fit over                                                                                                                             6"       L
                                                                the anchor bolt.
                                                              • LTTI31 and LTS connectors must be mounted flush                                                                                                                                       11/16"

                                                                to the mudsill.                                                                                                                                                     2-3/8"
                                                              • Allowable loads are based on either nail or bolt fastening;
                                                                                                                                                                                                                                       CL          6-3/16"
                                                                nail and bolt values cannot be combined.
                                                                                                                                                                                                                                                       D
                                                              • Tighten anchor bolt nuts finger tight to base plus 1/3 to 1/2
                                                                additional turns with a wrench.                                                           Typical LTTI31                                                                LTTI31
                                                              • Refer to MiTek’s LTS19-TZ Deck Lateral Load Connector                                     installation
                                                                 Technical Bulletin for deck rail reinforcement at MiTek-US.com.


                                                                                            Steel                                                        Fastener Schedule              DF/SPAllowable
                                                                                                               Dimensions (in)
                                                                                            Gauge                                                    Anchor          Strap2,3,7            Tension


                                                                                                                                                                                                                 Corrosion
                                                                                                                                                      Bolt4                              Loads (Lbs.)1
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                MiTek USP

                                                                                                                                                                                                                 Finish
                                                                                                                                      Nail                                                                                   Code
                                                                Stock No.6     Ref. No. Strap Plate W              L        D    CL Spacing Qty Dia. Qty   Type                         160%           Δ (in)5               Ref.
                                                                LTTI31         LTTI31    18     3 3-3/4           31      2-5/8 1-3/8   3    1 5/8 18 10d x 1-1/2                       2805           0.175
                                                                LTS19-TZ       LTT19     16     3 1-3/4         22-1/4      3   1-1/2 2-1/2  1 3/4 8     10d HDG                        1205           0.132
                                                                                                                                                                                                                             IBC,
                                                                                                                                                     10 10d x 1-1/2                     1100           0.128
                                                                                                                                                                                                                              FL
                                                                LTS20B         LTT20B      12     3      2        20        3   1-1/2 3-3/4  1 3/4 10       16d                         1105           0.128
                                                                                                                                                      2   1/2 Bolt                      1175           0.128
                                                              Corrosion   Finish
                                                               1) Allowable  loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) Stainless Steel installation
                                                                  LTS20B bolted         Gold Coat
                                                                                               requires a minimum 1-1/2" wood member thickness.
                                                               3) HDG       Triple
                                                                  16d sinkers   mayZinc
                                                                                     be substituted for the specified 10d common nails with no load reduction.
                                                               4) The designer must specify anchor bolt type, length and embedment depth.
                                                               5) Deflections are derived from static, monotonic load tests of devices connected to DF wood members with specified fasteners.
                                                               6) LTTI and LTS holdowns shall be installed tight to the sill plate.
                                                               7) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                              Corrosion Finish        Stainless Steel      Gold Coat     HDG      Triple Zinc




                                                              Corrosion
                                                              Finish
                                                                 Stainless Steel
                                                                 Gold Coat
                                                                 HDG
                                                                 Triple Zinc



                                                              MiTek® Product Catalog                                                                                                                                                                            71
                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 73 of 358

           Holdown Offset Anchor Bolt Notes                                                                                                     Holdowns

           Allowable loads and deflection values for holdowns such as TD, PHD,
           TDX, HTT and UPHD are based on installation with the anchor bolt
                                                                                                                    Full height stud
           aligned directly below the centerline of the holdown. The maximum                                        or post per plan
           tolerances for anchor bolt offset are described below.

           Designer should consider that installation of a holdown raised above the
           sill plate may result in higher deflections. These deflections are different
           for every installation and should be calculated by a certified designer.
                                                                                                           MiTek holdown
           Installation:                                                                                      per plan
           • Holdown installed at maximum of 2' above the bottom plate.
           • Anchor bolt installed at maximum 2" away from the centerline
              of the holdown.                                                                                                   2"
                                                                                                                                Max
           • Threaded rod angle must not exceed 5 degrees or a pitch of 1/12.
           • A threaded coupler must be used at the anchor bolt connection
              capable of developing 125% of strength of the rod.
Holdowns




           Alternate installations:
           1. Install additional full-height member(s) to the existing stud(s)                     Threaded rod to
               or post to reduce the horizontal distance between the anchor                        match anchor bolt,
                                                                                                 double-nut at holdown
               bolt and the vertical member(s).
             • Multi-ply studs/posts must be fastened together to act as
               a single unit. Holdown fasteners must not be considered
                                                                                                                    1
               to contribute to fastening multiple members together.
                • Added members shall be of equal or better wood species.
                                                                                                               12
             •D
               esigner must consider any effect of additional eccentricity                                                             2'
                                                                                                                                       Max
              introduced on the connection.
           2. Using a threaded rod epoxied into place at the proper location in
              lieu of cast-in anchor bolts. These can be installed after the rough
              framing is completed.




                                                                                                                                                                Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                             Threaded coupler
                                                                                           capable of developing
                                                                                             125% of strength
                                                                                                 of the rod




                                                                                          Foundation



                                                                                                       Anchoring device




           72                                                                                                                          MiTek® Product Catalog
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 74 of 358

                                                              TA Foundation Straps                                                                                                                                                    Holdowns

                                                              Foundation Straps offer an economical, one-piece method of achieving
                                                              a continuous load path from a 2 x 8 or 2 x 14 dimensional rim joist through
                                                              concrete block to foundation. All models require a 6" embedment into
                                                                                                                                                                   2 x 10
                                                              concrete footings.                                                                                   rim joist

                                                              Materials: 12 gauge
                                                              Finish: G90 galvanizing
                                                              Options: See chart for Corrosion Finish Options
                                                                                                                                                                                                                         6" min.

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • Allowable loads are based on either nail fastening or bolt fastening;
                                                                 nail and bolt values cannot be combined.                                                                          Typical TA rim joist to
                                                              • Install by inserting product into footing’s wet concrete. All models require                                     foundation installation
                                                                 a 6" embedment into concrete foundations. Courses of concrete block
                                                                 must be laid over connector. Notch mudsill at connector locations. Wrap                                                  W
                                                                 strap over rim joist and fasten.




                                                                                                                                                                                                                                                                         Holdowns
                                                              • Do not rely on these straps to secure concrete sections together between
                                                                cold joints; take other measures to transfer the load. If there is a cold joint                                 2-1/4"
                                                                                                                                                                                              L1
                                                                between block and foundation, the minimum embedment must be made
                                                                into the foundation.
                                                              • Based on product embedment the exposed number of fastener holes may
                                                                be reduced. Using fewer fasteners will reduce allowable loads. Reduce
                                                                allowable loads by the code prescribed allowable load per fastener, for
                                                                                                                                                                                                   L
                                                                each fastener not installed.
                                                              • Allowable loads are based on a minimum concrete compressive strength
                                                                of 2,500 psi at 28 days.




                                                                                                                                                                                         TA
                                                                                             Dimensions (in)                                               DF/SP Allowable Loads (Lbs.)
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                             2x8                          2 x 10                               2 x 12                       2 x 14
                                                                                                                                               2                            2                                    2                            2
                                                                                                                      Fastener        Uplift        Fastener       Uplift            Fastener           Uplift        Fastener       Uplift




                                                                                                                                                                                                                                                  Corrosion
                                                                                                                              1,4                           1,4                              1,4                              1,4
                                                                                                                     Schedule                      Schedule                         Schedule                         Schedule                                 Code




                                                                                                                                                                                                                                                  Finish
                                                              MiTek USP
                                                              Stock No. Ref. No.         W         L       L1      Qty   Type     160% Qty   Type     160% Qty   Type     160% Qty   Type     160%                                                            Ref.
                                                                                                                    2     1/2     1340 3      1/2     1950 4      1/2     2475 5      1/2     3230
                                                               TA51        PA51       2-1/16 48-1/4      17-5/8
                                                                                                                    8 16d x 2-1/2 1905 10 16d x 2-1/2 2385 14 16d x 2-1/2 3230 16 16d x 2-1/2 3230
                                                                                                                                                                                                                                                               --
                                                                                                                    2     1/2     1340 3      1/2     1950 4      1/2     2475 5      1/2     3230
                                                               TA71        PA68       2-1/16 68-1/4 22-1/8
                                                                                                                    8 16d x 2-1/2 1905 10 16d x 2-1/2 2385 14 16d x 2-1/2 3230 16 16d x 2-1/2 3230
                                                               1) Bolt values are for 3" thick rim joist loaded perpendicular to grain.                                                                                 Corrosion Finish
                                                               2) Uplift loads have been increased 60% for wind and seismic loads; no further increase shall be permitted.                                                Stainless Steel       Gold Coat
                                                               3) Minimum of (9) 16d nails per strap is required to meet IRC R 404.1.5.                                                                                   HDG       Triple Zinc
                                                               4) NAILS: 16d x 2-1/2 nails are 0.162" dia. x 2-1/2" long.




                                                                                                                                                                                                                        Corrosion Finish              Stainless Steel           Gold




                                                                                                                                                                                                                        Corrosion
                                                                                                                                                                                                                        Finish
                                                                                                                                                                                                                           Stainless Steel
                                                                                                                                                                                                                           Gold Coat
                                                                                                                                                                                                                           HDG
                                                                                                                                                                                                                           Triple Zinc
                                                              MiTek® Product Catalog                                                                                                                                                                                73
                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 75 of 358

           LSTAD / STAD Foundation Straps                                                                                                                                       Holdowns

           The coined dimples below the embedment line allow for increased
           concrete bonding. These holdowns retain high uplift capacity even
           when installed at corners of foundation stemwalls. Ideal for use with
                                                                                                                                                       Edge distance
           built up 2x end posts.                                                                                                                      1/2" min from
                                                                                                                                                       corner
           RJ after the model indicates LSTAD or STAD for rim joist                                                                          Install (1) #4 rebar
           applications as in STAD8RJ. Rim joist models provide for a                                                                        in shear cone
                                                                                                                                                                                           12" min.
                                                                                                                                             30" min rebar length
           17" clear span without the loss of strap nailing.                                                                                                                               rebar length

           Materials: LSTAD-14 gauge; STAD-12 gauge
           Finish: G90 galvanizing                                                                                          Install (1) #4 rebar
                                                                                                                            in shear cone
           Codes: IBC, FL, LA                                                                                               2x embedment
                                                                                                                            length + 12" min.
                                                                                                                            rebar length
           Installation:
                                                                                           Typical STAD10                                                      Typical STAD10
           • Use all specified fasteners. See Product Notes, page 18. The
             bottom (2) nails are for form board attachment only and do not             middle wall installation                                              corner installation
             contribute to fastener schedule requirements.
Holdowns




           • Embed holdown in concrete to the embedment line (bend line).
                                                                                                       W
           • See illustrations for requirements on rebar, edge distances,
             and clear spans.
           • Bending the strap horizontally 90° to facilitate wall placement                                                                        Edge distance
                                                                                                                                                     1/2" min from
             may cause concrete behind the embedded strap to break away                                                                              corner
             at the top edge (spalling). If the spall is 1" or less from the top
                                                                                                               L                                                                Nailed portion
             edge of the concrete, no load reduction is necessary. If the spall    CS
             is between 1" and 4" the allowable load is 0.90 of the published
             chart load.                                                                                                                       Install (1) #4 rebar
                                                                                                                                               in shear cone
                                                                                                                                                                                         CS
           • When installing on lumber less than 3-1/2" wide, wood splitting                     CS                                           30" min
              may occur. To reduce splitting, use 10d (0.148") x 1-1/2" nails                                                                  rebar length

              or fill every other hole with 16d (0.162" x 3-1/2") common nails.                                                                                                          12" min.
                                                                                                                       IE                                                                rebar length
              Reduce allowable loads per code requirements accordingly.
           • These straps do not secure concrete sections together at                                     D
             cold joints; take other measures to transfer the load. If there
             is a cold joint between slab and foundation, the minimum                                  STAD                                               Typical STAD14RJ
             embedment must be made into the foundation. Fastening                                                                                    corner rim joist installation




                                                                                                                                                                                                          Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
             opportunities may be reduced because the slab pour level
             may be higher than some nail holes. Using fewer fasteners
                                                                                                                                                                            W
             will reduce allowable loads. Reduce allowable load by the                                     W
             code capacity for each fastener not installed.
           • To achieve full table loads the minimum center-to-center
             spacing is twice the embedment depth (IE ) when resisting                                             L                                                            L
              tension loads at the same time.
           • Where fewer fasteners are used in the structural wood
             member, reduce loads ­according to the code.                                        CS                                                                    CS
           • There may be an increase in the amount of deflection if
              the strap is installed on the outside of the sheathing, versus                                           IE
              directly to the framing members.                                                                                                                                      IE

           • Strap may be bent one complete cycle to aid installation.                                        D
                                                                                                                                                                                D
           • For installation in severe corrosion environments, see Corrosion
             Information on pages 11-16.                                                           LSTAD                                                               STAD_RJ




                                                                                                                                                                        Continued on next page


           74                                                                                                                                                 MiTek® Product Catalog
                                                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 76 of 358

                                                              LSTAD / STAD Foundation Straps                                              Holdowns




                                                                                                                                                     Holdowns
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              MiTek® Product Catalog                                                            75
                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 77 of 358

           HPAHD / PAHD Foundation Straps                                                                                                                                         Holdowns

           Designed to anchor wood framing to poured concrete foundations.

           Materials: See chart
           Finish: G90 galvanizing
           Codes: See chart for code references                                                                                                                                     12" min
                                                                                                                              Install (1) #4 rebar         Install (1) #4 rebar
                                                                                                                                                                                    rebar length
                                                                                          2x embedment length                 in shear cone                in shear cone
           Installation:                                                                  + 12" min rebar length
           • Use all specified fasteners. See Product Notes, page 18­­­.
           • Bending the strap horizontally 90° to facilitate wall placement
             may cause concrete behind the embedded strap to break away at
             the top edge (spalling). If the spall is 1" or less from the top edge of                                                                                                  1/2" min
             the concrete, no load reduction is necessary. If the spall is between                                                                   30" min                           from corner
                                                                                                                                                     rebar length
             1" and 4", the allowable load is 0.90 of the published chart load.
           • When installing on lumber less than 3-1⁄2" wide, wood splitting may
                                                                                                    Typical HPAHD22                                            Typical HPAHD22
             occur. To reduce splitting, use 10d (0.148") x 1-1⁄2" nails or fill every
             other hole with 16d (0.162" x 3-1/2") common nails. Reduce allowable
                                                                                                   single pour midwall                                      single pour corner and
             loads in accordance with code requirements.                                               installation                                           endwall installation
Holdowns




           • Straps are to be installed at the edge of concrete. Install prior to pour
              by nailing to form. Drive temporary nails through lowest two nail holes                                    W
              into form. Concrete level should reach embedment line; minimum
              embedment depths are listed in chart.                                                                                                                                   Nailed portion
           • Do not rely on these straps to secure concrete sections together
             between cold joints; take other measures to transfer the load. If there
             is a cold joint between slab and foundation, the minimum embedment                                              H
                                                                                                                                                                                            13-1/2"
             must be made into the foundation. Fastening opportunities may be re-
             duced because the slab pour level may be higher than some nail holes.                                                                    (1) #4
             Using fewer fasteners will reduce allowable loads. Reduce allowable                         Embedment                                    rebar in
                                                                                                                                                      shear
             load by the code capacity for each fastener not installed.                                     line
                                                                                                                                                      cone
           • Allowable loads based on a minimum concrete compressive strength
             of 2,500 psi at 28 days, with one #4 horizontal rebar in the shear cone.                                         IE
             Rebar should be a minimum length of 2x embedment depth plus 12"                                                                                                           1/2" min
                                                                                                                         D                                                             from corner
             (see chart for exceptions in corner installations).
           • Where fewer fasteners are used in the structural wood member,
                                                                                                             HPAHD                                              Typical HPAHD22
             reduce loads according to the code.
                                                                                                                                                                 single pour rim
           • There may be an increase in the amount of deflection if the strap




                                                                                                                                                                                                       Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
             is installed on the outside of the sheathing, versus directly to the
                                                                                                                                                            joist corner installation
             framing members.                                                                                        W
           • Strap may be bent one complete cycle to aid installation.
           • For installation in severe corrosion environments, see Corrosion
              Information on pages 11-16.
                                                                                                                             H




                                                                                                      Embedment
                                                                                                         line



                                                                                                                         IE
                                                                                                                                                                    IE

                                                                                                                     D                                               D


                                                                                                            PAHD42                                               HPAHD22 form board
                                                                                                                                                                     installation




                                                                                                                                                                         Continued on next page


           76                                                                                                                                               MiTek® Product Catalog
                                                                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 78 of 358

                                                              HPAHD / PAHD Foundation Straps                                                                                                                                                Holdowns

                                                              HPAHD22 / PAHD42 Load Table
                                                                                                         Dimensions (in)                Concrete            Fastener             DF/SP Allowable Tension Loads (Lbs.)5
                                                                                                                                        Stemwall           Schedule1            Uncracked           Cracked
                                                                    MiTek          Ref.                                                 Minimum                                                                   Code
                                                                  Stock No.        No. Ga.       W             L    IE         D      Thickness (in)     Qty6        Type10 Corner2 Midwall3,4 Corner2 Midwall3,4 Ref.
                                                                                                                           Wind and ASCE Seismic Design A & B

                                                                HPAHD22              --    10 2-1/16 24-3/4        9-1/2     4-1/8           6            23          16d         3110         3265           2175     2285          IBC,
                                                                                                                                                                                                                                      FL,
                                                                PAHD42               --    12 2-1/16 16-5/8         8        5-3/4           6            15          16d         1155         2465           810      1725           LA

                                                                                                                                   ASCE Seismic Design C-F
                                                                                                         Dimensions (in)                Concrete            Fastener             DF/SP Allowable Tension Loads (Lbs.)5
                                                                                                                                        Stemwall           Schedule1                Uncracked                    Cracked
                                                                    MiTek          Ref.                                                 Minimum                6            10           2             3,4
                                                                                                                                                                                                                                Code
                                                                  Stock No.        No. Ga.       W             L    IE         D      Thickness (in)     Qty         Type        Corner      Midwall         Corner2 Midwall3,4 Ref.

                                                                HPAHD22              --    10 2-1/16 24-3/4        9-1/2     4-1/8           6            23          16d         2280         2855           1905     2000          IBC,




                                                                                                                                                                                                                                                        Holdowns
                                                                                                                                                                                                                                      FL,
                                                                PAHD42               --    12 2-1/16 16-5/8         8        5-3/4           6            15          16d         1010         1850           705      1510           LA

                                                                1) Predrilled holes are not required.
                                                                2) Corner strap location implies that the distance from the corner of the wall to the edge of the strap is no less than 1/2".
                                                                3) Midwall strap location implies that the minimum distance from the corner of the wall to the centerline of the strap is
                                                                    no less than 1.5 times the embedment depth (lE).
                                                                4) For edge distances between 1/2" and 1.5 x lE calculate loads using straight line interpolation.
                                                                5) Minimum anchor spacing for full capacity is 2 x lE. For spacing less than that reduce capacity proportionally.
                                                                6) The strap should be fastened with nails starting from lowest pair of nail holes and working up towards the top of the strap.
                                                                    In many cases, not all nail holes are needed to be filled.
                                                                7) Minimum concrete strength f'c = 2,500 psi.
                                                                8) Minimum 1-#4 rebar shall be installed in the shear cone.
                                                                9) Deflection at highest allowable loads for installation over wood double studs are as follows:
                                                                    HPAHD22 = 0.118", PAHD42 = 0.095".
                                                               10) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.                                                                                                          W
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                                                                 H
                                                                  Install (1) #4 rebar
                                                                  in shear cone

                                                                                                                                             Stemwall                                                           Embedment
                                                                                                                                               width                                                               line



                                                                                                                                                                                                                                IE
                                                                                                 Edge
                                                                                                 distance
                                                                                                 1/2" min                    Install (1)
                                                                                                 from corner                 #4 rebar                                                                                       D
                                                                                                                             in shear cone

                                                                              Typical HPAHD22-2P                                         Typical HPAHD22-2P                                                      HPAHD22-2P
                                                                               corner installation                                       midwall installation
                                                              HPAHD22-2P Load Table
                                                                                                 Dimensions (in)                        Fastener              DF/SP
                                                                                                                                       Schedule2,5      Allowable Tension
                                                                                                                                                           Loads (Lbs.)1               1) A llowable loads have been increased 60% for
                                                                 MiTek USP         Steel                               Stemwall Min
                                                                 Stock No.         Gauge      W      H      IE     D     Width    Qty4 Nail                        160%                   wind or seismic loads; no further increase shall
                                                                                                                                                                                          be permitted.
                                                                                              MIDWALL INSTALLATION - 2,500 psi Concrete                                           Code
                                                                                                                                                                                       2) 16d sinkers (0.148" dia. x 3-1/4" long) or 10d common
                                                                                                          8" min from corner                                                      Ref.
                                                                                                                                                                                           (0.148" dia. x 3" long) nails may be substituted for
                                                                                                                           6                                                               the specified 16d common nails provided the listed
                                                                HPAHD22-2P           10     2-1/16 26-1/4 14 6-1/4                 24   16d                        5170
                                                                                                                           8                                                               allowable loads are reduced 15%.
                                                                                               CORNER INSTALLATION - 2,500 psi Concrete
                                                                                                                                                                                   -- 3) M  inimum quantity of fasteners to be installed.
                                                                                                         1/2" min from corner                                                              Product may have additional nail holes not needed
                                                                                                                           6                                                               to meet published allowable load of product.
                                                                HPAHD22-2P           10     2-1/16 26-1/4 14 6-1/4                 24   16d                        4095
                                                                                                                           8                                                           4) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.
                                                                1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                              MiTek   ®
                                                                          Product
                                                               2) 16d sinkers           Catalog
                                                                              (0.148" dia. x 3-1/4" long) or 10d common (0.148" dia. x 3" long) nails may be substituted                                                                           77
                                                                   for the specified 16d common nails provided the listed alowable loads are reduced 15%.
                                                                3) Minimum quantity of fasteners to be installed. Product may have additional nail holes not needed to
                                                                   meet published allowable load of product.
                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 79 of 358

           HPA / PA / PAI Purlin Anchors                                                                                            Holdowns

           HPA series – For installation into poured concrete walls,
           foundations, or masonry. The HPA is the heavy-duty version
           of the PA anchor.

           PA series – For installation into poured concrete or concrete
           block walls and foundations.

           PAI series – For wood I-Joist applications. An expanded 3"
           on-center nail spacing reduces splitting along I-Joist flange.

           Materials: HPA – 10 gauge; PA / PAI – 12 gauge
           Finish: G90 galvanizing
           Options: See chart for Corrosion Finish Options
           Codes: IBC 1620.2.1

           ­Installation:                                                      Typical PA holdown                       Typical PA
            • Use all specified fasteners. See Product Notes, page 18.             installation                     purlin installation
            • Minimum concrete strength is 2,500 psi.
Holdowns




            • The allowable loads­for bolts are based on parallel to grain
              loading with a 3" minimum member thickness, except the
              HPA which requires a 3-1⁄2" thick wood member. Reduce
              load per code requirements when minimum member                                                                              #4 rebar
                                                                                                                                            min
              thickness is not achieved.
            • Minimum concrete end/edge distance is 4" for PA / PAI series,                                                                  4"
               and 6" for HPA series.
            • Minimum CMU end/edge distance is 20".
            • Designer may specify alternate fastening schedules. Refer
               to Nail Specification Table on page 23 for nail shear values.                                           Ledger
               Load values shall not exceed published allowable loads.
            • No anchor bolts are needed for achieving efficient stress                                             Typical PAI
              transfer from framing to concrete walls or foundations.                                      I-Joist purlin face installation


                                                                                             2-1/16"
                                                                                                                      2-1/16"




                                                                                                                                                     Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                    1-1/2"




                                                                                    4-1/2"

                                                                                                       L                        L




                                                                                        PA / HPA                        PAI




                                                                                                                           Continued on next page


           78                                                                                                     MiTek® Product Catalog
                                                                                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 80 of 358
                                                              HPA / PA / PAI Purlin Anchors                                                                                                                                                                               Holdowns

                                                                                                                                                               Wind and ASCE Seismic Design A & B
                                                                                               Min Embed                                                                   Nails                                                                    Bolts
                                                                                               Depth (in)                          Fastener Schedule                         Allowable Tension 160%                         Fastener Schedule        Allowable Tension 160%




                                                                                                                                                                                                                                                                                    Corrosion
                                                                                               Concrete

                                                                                                          Masonry
                                                                                                                     Ledger /      Min                                                  Min                                Min




                                                                                                                                                                                                                                                                                    Finish
                                                                MiTek                    L                                                                  Uncracked      Cracked                                                      Bolt      Uncracked    Cracked                          Code
                                                                                                                                    4,5,7,8                                              4,5,7,8                            4,5,7,8
                                                              Stock No.    Ref. No.    (in)                         Plate Size   Qty             Type        Concrete      Concrete   Qty             Type       Masonry Qty          Dia. (in)    Concrete    Concrete   Masonry               Ref.
                                                                                                                       None                                                              12
                                                                                                                                                                                                                  2680                                                     2240
                                                               PA18        PA18       18-1/2      4         6         2x & 3x       12           16d          2975          2770         11           16d                     2         1/2         2240         2240
                                                                                                                        4x                                                               10                       2480                                                     2000
                                                                                                                       None
                                                                                                                                                                                                                                                                           2680
                                                               PA23        PA23       23-3/4      4         6         2x & 3x       15           16d          3720          2770         12           16d         2680        3         1/2         3360         2770
                                                                                                                        4x                                                                                                                                                 2240

                                                                                                                    None, 2x,
                                                               PA28        PA28        29         4         6                       15           16d          3720          2770         12           16d         2680        4         1/2         3960         2770      2680
                                                                                                                     3x, 4x

                                                                                                                    None, 2x,
                                                               PA35        PA35        35         4         6                       15           16d          3720          2770         12           16d         2680        4         1/2         3960         2770      2680
                                                                                                                     3x, 4x

                                                                                                                    None, 2x,
                                                               HPA28       HPA28       29         6         8                       21           16d          4715          3300         12           16d         2680        4         1/2         4545         3300      2680
                                                                                                                     3x, 4x
                                                                                                                                                                                                                                                                                                 --




                                                                                                                                                                                                                                                                                                       Holdowns
                                                                                                                    None, 2x,
                                                               HPA35       HPA35       35         6         8                       23           16d          4715          3300         12           16d         2680        4         1/2         4545         3300      2680
                                                                                                                     3x, 4x

                                                                                                                      None                                                               12                       2555
                                                                                                                                    12                        2555          2555
                                                               PAI18       PAI18      18-1/2      4         6        2x & 3x                  10d x 1-1/2                                          10d x 1-1/2                --         --          --           --        --
                                                                                                                                                                                          9                       1915
                                                                                                                        4x          10                        2130          2130
                                                                                                                      None          18                        3830                       18                       3830
                                                               PAI23       PAI23      23-1/2      4         6        2x & 3x        16        10d x 1-1/2     3405          2770         15        10d x 1-1/2    3190        --         --          --           --        --
                                                                                                                        4x          15                        3190                       13                       2680
                                                                                                                      None                                                               22                       4680
                                                               PAI28       PAI28      28-1/2      4         6        2x & 3x        21        10d x 1-1/2     3960          2770         21        10d x 1-1/2    4470        --         --          --           --        --
                                                                                                                       4x                                                                18                       2680
                                                                                                                      None                                                               26                       5535
                                                               PAI35       PAI35      35-1/2      4         6        2x & 3x        26        10d x 1-1/2     3960          2770         25        10d x 1-1/2    5320        --         --          --           --        --
                                                                                                                       4x                                                                23                       2680
                                                                                                                                                                        ASCE Seismic Design C-F
                                                                                               Min Embed                                                                   Nails                                                                    Bolts
                                                                                               Depth (in)                          Fastener Schedule                         Allowable Tension 160%                         Fastener Schedule        Allowable Tension 160%




                                                                                                                                                                                                                                                                                    Corrosion
                                                                                               Concrete

                                                                                                          Masonry




                                                                                                                     Ledger /      Min                                                  Min                                Min




                                                                                                                                                                                                                                                                                    Finish
                                                                MiTek                    L                                                                  Uncracked      Cracked                                                      Bolt      Uncracked    Cracked                          Code
                                                                                                                                    4,5,7,8                                              4,5,7,8
                                                              Stock No.    Ref. No.    (in)                         Plate Size   Qty             Type        Concrete      Concrete   Qty             Type       Masonry Qty4,5,7,8   Dia. (in)    Concrete    Concrete   Masonry               Ref.
                                                                                                                       None                                                              12
                                                                                                                                                                                                                  2680                                                     2240
                                                               PA18        PA18       18-1/2      4         6         2x & 3x       12           16d          2975          2425         11           16d                     2         1/2         2240         2240
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                        4x                                                               10                       2480                                                     2000
                                                                                                                       None
                                                                                                                                                                                                                                                                           2680
                                                               PA23        PA23       23-3/4      4         6         2x & 3x       15           16d          3365          2425         12           16d         2680        3         1/2         3360         2425
                                                                                                                        4x                                                                                                                                                 2240

                                                                                                                    None, 2x,
                                                               PA28        PA28        29         4         6                       15           16d          3365          2425         12           16d         2680        4         1/2         3365         2425      2680
                                                                                                                     3x, 4x

                                                                                                                    None, 2x,
                                                               PA35        PA35        35         4         6                       15           16d          3365          2425         12           16d         2680        4         1/2         3365         2425      2680
                                                                                                                     3x, 4x

                                                                                                                    None, 2x,
                                                               HPA28       HPA28       29         6         8                       21           16d          4125          2890         12           16d         2680        4         1/2         4125         2890      2680
                                                                                                                     3x, 4x
                                                                                                                                                                                                                                                                                                 --
                                                                                                                    None, 2x,
                                                               HPA35       HPA35       35         6         8                       23           16d          4125          2890         12           16d         2680        4         1/2         4125         2890      2680
                                                                                                                     3x, 4x

                                                                                                                      None                                                               12                       2555
                                                                                                                                    12                        2555          2425
                                                               PAI18       PAI18      18-1/2      4         6        2x & 3x                  10d x 1-1/2                                          10d x 1-1/2                --         --          --           --        --
                                                                                                                                                                                          9                       1915
                                                                                                                        4x          10                        2130          2130
                                                                                                                      None          18                                                   18                       3830
                                                               PAI23       PAI23      23-1/2      4         6        2x & 3x        16        10d x 1-1/2     3365          2425         15        10d x 1-1/2    3190        --         --          --           --        --
                                                                                                                        4x          15                                                   13                       2680
                                                                                                                      None                                                               22                       4680
                                                               PAI28       PAI28      28-1/2      4         6        2x & 3x        21        10d x 1-1/2     3365          2425         21        10d x 1-1/2    4470        --         --          --           --        --
                                                                                                                       4x                                                                18                       2680
                                                                                                                      None                                                               26                       5535
                                                               PAI35       PAI35      35-1/2      4         6        2x & 3x        26        10d x 1-1/2     3365          2425         25        10d x 1-1/2    5320        --         --          --           --        --
                                                                                                                       4x                                                                23                       2680
                                                               1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                                              Corrosion Finish
                                                               2) Allowable loads for bolts are based on parallel-to-grain loading with 3" minimum member thickness, except HPA which requires a 3-1/2" thick wood member.
                                                               3) Allowable loads are based on the use of either nails or bolts; nail and bolt values cannot be combined.                                                                                   Stainless Steel       Gold Coat
                                                               4) 16d sinkers or 10d common nails may be substituted for the specified 16d common nails at 0.85 of the table loads.                                                                         HDG       Triple Zinc
                                                               5) For alternate nail schedule and load values consult MiTek.
                                                               6) Minimum quantity of fasteners to be installed. Product may have additional fastener holes not needed to meet published allowable load of product.
                                                               7) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 16d nails are 0.162" dia. x 3-1/2" long.


                                                              MiTek® Product Catalog                                                                                                                                                                                                        79
                                                                                                                                                                                                                                                          Corrosion Finish          Stainless Steel               Gol
                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 81 of 358

                                                                                      Caps & Bases




               Caps & Bases                                              pg. 82-105
Caps & Bases




               Column Bases                                                                  88-91
               Column Caps                                                                  99-105
               Post Anchors                                                            82-85, 92
               Post Bases                                                             86-87, 98




                                                                                                              Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
               Post Caps                                                                     93-97




               80                                                                    MiTek® Product Catalog
                                                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 82 of 358

                                                                                                                                             Caps & Bases




                                                                                                                                                            Caps & Bases
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              MiTek® Product Catalog                                                                   81
                                       Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 83 of 358

               PA / PAE / PAU Post Anchors                                                                                                                Caps & Bases

                                                                                                              Uplift                                               Uplift
               Post Anchors are used to secure wood posts to concrete footings. These
               post anchors also provide moisture damage protection and feature a                                              Download                                     Download
               1" stand-off plate to elevate wood posts above concrete surfaces as
               required by building code.

               PAE – 2-sided post anchors with high uplift and bearing capacity

               PA – High capacity utilizing 4-sided design

               PAU – Higher uplift resistance and optional bolt fastening to post

               Materials: See chart
               Finish: G90 galvanizing, PA66ER-TZ - G-185 galvanizing
               Options: See chart for Corrosion Finish Options
               Codes: See chart for code references                                              Typical PA44E                                         Typical PA
                 IRC R317.1.4, IBC 2304.12.2.2,                                                  installation                                        installation
                  IRC R407.3, IBC 2304.10.7

                                                                                                                                          Stand-off
               Installation:                                                                                                                plate
               • Use all specified fasteners. Install with supplied washer.
                  See Product Notes, page 18.
               • Anchor bolts and nails are not furnished.
                                                                                                                                           Washer
               • Not recommended for fence posts or other unrestrained
                 (not fixed or fastened at top) applications. These anchors                                                                 Base
                                                                                                                                                                                H
                                                                                                                               H
                 are not designed to resist overturning (moment) loads.
Caps & Bases




               •A  nchor bolt installation – place specified diameter anchor bolt                                                                                          L

                  at desired location with minimum 4" embedment into minimum                                           L
                  2,500 psi concrete. A minimum 2" edge distance from the                          W                                                  W
                  outermost edge of the post base to the edge of the concrete is
                  required to achieve allowable loads.                                                  PAE                                                   PA
               • For cured concrete or retrofit installations – use specified
                  diameter threaded rod with MiTek’s CIA-EA or CIA-GEL 700O-C
                  adhesive epoxy, following installation instructions. Contact MiTek
                  Engineering for further information on selecting the proper epoxy.




                                                                                                                                                                                       Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                                                           PAU
                                                                                                                                                       cross-section




                                                                                          2"                               H
                                                                                                                                                                                H


                                                                                        2-3/4"

                                                                                                                       L
                                                                                                                                                                            L
                                                                                                    W                                                     W

                                                                                                        PAU                                                   PAU88




                                                                                                                                                          Continued on next page

               82                                                                                                                                      MiTek® Product Catalog
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 84 of 358

                                                              PA / PAE / PAU Post Anchors                                                                                                                          Caps & Bases

                                                                                                                Steel Gauge         Dimensions (in)               Fastener Schedule2,4                       DF/SP
                                                                                                                                                            Anchor                   Post            Allowable Loads (Lbs.)3
                                                                                                                                                             Bolt            Nails          Bolts                 Uplift1




                                                                                                                                                                                                                               Corrosion
                                                                                                                    Stand-
                                                                   Post/         MiTek USP                            off                                      Dia.              Dia.                Bearing Nails Bolts                   Code




                                                                                                                                                                                                                               Finish
                                                                Column Size      Stock No.       Ref. No.      Base Plate       W            H        L    Qty (in) Qty Type Qty (in)                 100% 160% 160%                       Ref.

                                                                                 PA44                 --        18     12     3-9/16     2-1/4     3-1/2    1    1/2     8      16d     --      --    4155      455     --

                                                                4x4              PA44E          ABA44           18     16     3-9/16     3-1/2     3-1/2    1    1/2     6      16d     --      --    6775     1035     --

                                                                                 PAU44          ABU44           12     16     3-9/16    5-7/16        3     1     5/8   12      16d     2      1/2    6775     2535    2265

                                                                4 x 4 Rough      PA44R                --        18     12     4-1/16     2-1/2        4     1    1/2    12      16d     --      --    4155      455     --                 IBC,
                                                                                                                                                                                                                                            FL,
                                                                                 PA46                 --        18     12     3-9/16     2-1/4     5-1/2    1    1/2    14      16d     --      --    4155      455     --                  LA


                                                                4x6              PA46E          ABA46           18     12     3-9/16     3-1/2     5-1/2    1     5/8    8      16d     --      --    6775     1035     --

                                                                                 PAU46          ABU46           10     12     3-9/16         6        5     1     5/8   12      16d     2      1/2    13815    2535    2265

                                                                4 x 6 Rough      PA46R                --        18     10     4-1/16     3-1/2        6     1    1/2    14      16d             --    4155      455     --

                                                                                                                                                                               16d
                                                                5 x 5 Rough      PA55R-TZ             --        16     12       5        3-5/8        5     1    1/2     8              --      --    4155      455     --                  --




                                                                                                                                                                                                                                                       Caps & Bases
                                                                                                                                                                               HDG

                                                                                 PA66                 --        18     12      5-1/2     2-7/8     5-1/2    1    1/2    16      16d     --      --    5930      250     --

                                                                6x6              PA66E          ABA66           14     12      5-1/2     3-1/2     5-1/2    1     5/8    8      16d     --      --    16005    1130     --

                                                                                 PAU66          ABU66           10     12      5-1/2         6        5     1     5/8   12      16d     2      1/2    16005    2455    2265

                                                                                 PA66R                --        18     12     6-1/16     3-1/4    6-1/16    1    1/2    16      16d     --      --    5930      250     --

                                                                                                                                                                               16d
                                                                6 x 6 Rough      PA66ER-TZ      ABA66R          14     12       6        3-1/4     5-1/2    1     5/8    8              --      --    16005    1130     --
                                                                                                                                                                               HDG
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                               16d
                                                                                 PAU66R-TZ      ABU66RZ         10     12     6-1/16     5-3/4        5     1     5/8   12              2      1/2    16005    1475    1475                IBC,
                                                                                                                                                                               HDG
                                                                                                                                                                                                                                            FL,
                                                                8x8              PAU88          ABU88           12     12      7-1/2    7-3/16    7-1/16    2     5/8   14      16d     --      --    24900    3315     --                  LA


                                                                8 x 8 Rough      PAU88R         ABU88R          12     12     8-1/16    6-15/16   7-1/16    2     5/8   14      16d     --      --    24900    3315     --

                                                                10 x 10          PAU1010        ABU1010         12     16     9-1/2     7-3/16    9-1/2     2     5/8   14      16d     2      5/8    27095    1495    1495

                                                                10 x 10 Rough    PAU1010R             --        12     16     10-1/16   7-3/16        10    2     5/8   14      16d     2      5/8    27095    1495    1495

                                                                12 x 12          PAU1212        ABU1212         12     16     11-1/2    6-7/8     11-1/2    2     5/8   18      16d     2      5/8    64015    1180    1180

                                                              Corrosion    Finish PAU1212R
                                                               12 x 12 Rough                          --        12      16     12-1/8      6-7/8     12-1/8     2    5/8 18     16d     2      5/8    64015    1180    1180
                                                                 Stainless Steel        Gold Coat
                                                               1)HDG        Triple
                                                                  Uplift loads     Zinc
                                                                                have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) All bolts shall meet or exceed the specifications of ASTM A 307.
                                                               3) Allowable loads are based on the use of either nails or bolts; nail and bolt values cannot be combined.
                                                               4) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.
                                                              Corrosion Finish      Stainless Steel        Gold Coat   HDG     Triple Zinc




                                                              Corrosion
                                                              Finish
                                                              MiTek  ®
                                                                       Product
                                                                 Stainless  Steel Catalog                                                                                                                                                         83
                                                                 Gold Coat
                                                                 HDG
                                                                 Triple Zinc
                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 85 of 358

               RPB Retrofit Post Base                                                                                                                                                                               Caps & Bases

               RPB-TZ post base attaches 4x4 or larger wood posts to                                                                                                                                                      2-1/2"
               concrete or wood surfaces after the post is in place. Can be
               installed with 1 or 2 RPB-TZs (single or double). Post may
               also be installed on our CPB composite post base product                                                                 Uplift
                                                                                                                                                                                                                                             5-1/8"
               which provides a 1" stand off as required in untreated wood
               installations. Installs with concrete screws, so no more
               mis-installed, mis-located anchor bolts!
                                                                                                                                                                                                                                                 1-1/2"
               Materials: 12 gauge
               Finish: G-185 galvanizing                                                                                                                                                            Smaller
                                                                                                                                                                                               fastener holes for                             2-1/4"
                                                                                                                                                                                                                     Larger fastener
                                                                                                                                                                                               wood or concrete       hole for screw
               Installation:                                                                                                                                                                      installation      anchor installation
               •M iTek’s WS structural wood screws and screw                                                                                                                                                            RPB-TZ
                                                                                                       Typical double RPB-TZ                           Typical double RPB-TZ
                 anchors are not included with RPB bases.
                                                                                                        concrete installation                              wood-to wood
               • Not recommended for fence posts or other
                                                                                                                                                            installation
                 unrestrained (not fixed or fastened at top)
                 applications. These anchors are not designed                                                                                                                           F3
                 to resist overturning (moment) loads.                                                                                                                                       4x4
                                                                                                                                                                                  F2
               • Concrete Installation:
                                                                                                                                                            RPB-TZ
                 1. P lace RPB-TZ over one corner of post flush
                                                                                                                                  4x4
                     to both concrete and post surfaces and mark                                        RPB-TZ (2)

                     hole locations in concrete. Place aside.                                                                                                                                                                                1" gap
                                                                                                                                                                                                                                            allowed
                 2. Drill holes for concrete screws using
                     appropriate bit and hammer drill.
Caps & Bases




                 3. Place RPB-TZ in position and install with
                     specified screw anchors as listed in table below.
                 4. Repeat for RPB-TZ on other side of post for
                     double installations.                                                             Typical double RPB-TZ                           Typical single RPB-TZ                              Typical double RPB-TZ
                                                                                                        concrete installation                         installation at concrete                             installation with CPB
               • Wood-to-Wood Installation:
                                                                                                        Min 2-1/2" from any                             corner, flush to edge                              composite post base
                 1. P lace RPB-TZ over one corner of post flush                                                                                                    (Top view)                                (CPB ordered separately)
                     to wood base and post surfaces.                                                       concrete edge
                                                                                                                     (Top view)
                 2. Install all specified MiTek WS structural wood
                     screws as listed in the table below.
                 3. Repeat for RPB-TZ on other side of post for




                                                                                                                                                                                                                                                            Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                     double installations.
                                                                                                                                                                                                          Corrosion Finish
                                                                                                                                                                                                            Stainless Steel       Gold Coat
                                                                                      Fastener Schedule4                                DF/SP Allowable Loads (Lbs.)1,5                                     HDG       Triple Zinc
                                                                                                                                                                                       Corrosion




                                                                               Post                          Base
                                                                                                                                                                                       Finish




                MiTek USP                     Steel       Qty of                                                     Uplift        F2                                      F3                      Code
                Stock No. Ref. No.            Gauge       RPBs Qty          Wood Screw Qty Screw Anchor2,3           160%        160%                                     160%                     Ref.
                                                                                      Concrete Base with Post Flush to Corner6
                                                                                           2     3/8" x 2-1/2"       1525         710                                                                     Corrosion Finish                Stainless Steel                             Gold Coat
                                                             1        4        WS3                                                                                          495
                                                                                           4       Tapper+            735         655
                                                                                           2     3/8" x 2-1/2"       1470         710
                                                             1        4        WS15                                                                                         495
                                                                                           4       Tapper+            735         655
                                                                                 Concrete Base with Post 2-1/2" from Concrete Edge4
                 RPB-TZ          RPBZ            12                                        2     3/8" x 2-1/2"      1470 9        710                                                               --
                                                             1        4     WS15 or WS3                                                                                     495
                                                                                           4       Tapper+            865         655
                                                                                                                                                                                                          Corrosion
                                                                                           4     3/8" x 2-1/2"       2295                                                                                 Finish
                                                            25        8     WS15 or WS3                                           990                                       990
                                                                                           8       Tapper+           1735                                                                                    Stainless Steel
                                                                                                LVL Base/SP Base7,8                                                                                          Gold Coat
                                                             1        4     WS15 or WS3    4                         1110                                                                                    HDG
                                                                                                     WS15                         960                                       495
                                                             2        8     WS15 or WS3    8                         2220                                                                                    Triple Zinc
               1) 1)     Allowable
                  Allowable      loadsloads  areDF/SP
                                         are for  for DF/SP    4x4,
                                                       4x4, 6x6,   or 6x6,
                                                                      largerorposts.
                                                                                larger
                                                                                     Forposts.
                                                                                         SPF/HFFor   SPF/HF
                                                                                                  loads,      loads,
                                                                                                         multiply      multiply the allowable
                                                                                                                   the allowable       6) Concrete   load  by 0.86. strength shall be 2,500 psi or greater at 28 days.
                                                                                                                                                       compressive
                  2)
                  load   Use   0.86. 3/8" x 2-1/2" Screw-BoltTM+ screw anchor; or equal, installed in accordance7)with
                           by DeWalt                                                                                                       LVL framing base shall be at least 1-3/4" thick.
               2) U  semanufacturer's
                          DeWalt 3/8" x 2-1/2"specification.
                                                   Screw-BoltScrew
                                                               TM
                                                                        anchors
                                                                  + screw   anchor;areornot supplied.
                                                                                        equal, installed in accordance with            8) SP framing base shall be at least 1-1/2" thick.
                  3)     Use Powersspecification.
                    manufacturer's        1/4" x 1-3/4"   Tapper+
                                                       Screw   anchors concrete    screw anchor (not supplied); or equal, installed
                                                                         are not supplied.                                                     in accordance
                                                                                                                                       9) A llowable   uplift for with
                                                                                                                                                                   singlemanufacturer's specification.
                                                                                                                                                                         RPB-TZ using WS3  structural wood screws with Screw-BoltTM+ screw
               3) 4)
                   UseWhen
                          Powers    1/4" x 1-3/4"
                                 installing        Tapper+inconcrete
                                              connectors                screw
                                                               pairs, the   postanchor
                                                                                   must(not
                                                                                         be supplied);
                                                                                             a minimum  or equal, installed
                                                                                                            of 2-1/2"       in the edge anchors
                                                                                                                         from              of the concrete.
                                                                                                                                                      for concrete base with post 2-1/2" from concrete edge is 1,525 lbs.
                   accordance
                  5)     Allowablewith    manufacturer's
                                       loads  have been specification.
                                                          increased 60% for wind and seiesmic loads; no futher increase               10) Mshall
                                                                                                                                              iTek'sbestructural
                                                                                                                                                        permitted.wood screws and DeWalt screw anchors should be used only in interior-dry and
               4) 6)
                   When     installing
                         Concrete        connectors instrength
                                      compressive      pairs, theshall
                                                                   post be
                                                                         must  be a minimum
                                                                            2,500              of 2-1/2"
                                                                                     psi or greater       from
                                                                                                      at 28    the edge
                                                                                                             days.                        non-corrosive environments.
                   of the
                  7)     LVLconcrete.
                               framing base shall be at least 1-3/4" thick.                                                           11) U
                                                                                                                                           se MiTek's WS15-EXT or WS3-EXT structural wood screws when installing to treated wood.
               5) 8)A llowable   loads base
                         SP framing      have been
                                               shallincreased
                                                     be at least60%   for wind
                                                                   1-1/2"        and seismic loads; no further increase
                                                                             thick.
                     shall be permitted.                                                                                            TM
                 9) Allowable uplift for single RPB-TZ using WS3 structural wood screws with Screw-Bolt + screw anchors for concrete base with post 2-1/2" from concrete edge is 1,525 lbs.
                10) MiTek's structural wood screws and DeWalt screw anchors should be used only in interior-dry and non-corrosive environments.
               84                                                                                                                                                                                               MiTek® Product Catalog
               11) Use MiTek's WS15-EXT or WS3-EXT structural wood screws when installing to treated wood.
                                                                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 86 of 358

                                                              WAS / WE Wet Post Anchors                                                                                                                                                    Caps & Bases

                                                                                                                                                                                         Uplift                                                         Uplift
                                                              WAS – A formed base providing a 1" stand-off with high                                                                                F2                                                             F1
                                                                                                                                                                                   F1                                                             F2
                                                              bearing capacity.
                                                                                                                                                                                                    F1                                                             F2
                                                              WE – A formed, one-piece design. Includes embossing                                                                  F2                                                             F1

                                                              for additional lateral strength.                                              Min edge distance                           Download                                                       Download
                                                                                                                                                = 1.5 x H 2
                                                              Materials: See chart
                                                              Finish: G90 galvanizing                                                                                                                                                                   Min edge distance
                                                                                                                                                                                             1" Stand-off                                                   = 1.5 x H 2
                                                              Options: See chart for Corrosion Finish Options                                                                                   plate

                                                              Codes: IBC, FL, LA
                                                                IRC R317.1.4, IBC 2304.12.2.2,
                                                                 IRC R407.3, IBC 2304.10.7
                                                                                                                                                                  Typical WAS                                                   Typical WE
                                                              Installation:                                                                                       installation                                                  installation
                                                              • Use all specified fasteners. See Product Notes, page 18.                                               L      W1
                                                                                                                                                                                                                        L             W1
                                                              • Insert into wet concrete after the pour. For the WE, embed the
                                                                anchor so that the base plate is flush with the surface of the
                                                                concrete. For the WAS, embed the anchor until the concrete                                       H1

                                                                surface meets the bottom edge of the stand off base legs.                                                                                        H1
                                                                                                                                                       11-3/16"
                                                                This will provide a 1" stand-off where required.
                                                              •N  ot recommended for fence posts or other unrestrained
                                                                                                                                                                                        W2
                                                                 (not fixed or fastened at top) applications. These anchors                            1"
                                                                 are not designed to resist overturning (moment) loads.                                                                                            H2
                                                                                                                                                                  H2




                                                                                                                                                                                                                                                                            Caps & Bases
                                                                                                                                                                           WAS                                                    WE
                                                                                                       Steel                 Dimensions (in)                     Fastener                         DF/SP Allowable Loads (Lbs.)2,4
                                                                                                       Gauge                                                    Schedule5,6                    Uncracked Concrete              Cracked Concrete




                                                                                                                                                                                                                                                       Corrosion
                                                                                                                                                                                             Uplift1                        Uplift1




                                                                                                                                                                                                                                                       Finish
                                                                  Post         MiTek                                                                                     Download                         F1     F2                    F1      F2                  Code
                                                                  Size       Stock No.    Ref. No. Base Strap       W1       W2      H1       H23    L    Qty    Type      100%              160%        160%   160%        160%      160%    160%                 Ref.
                                                                                                                                                 ASCE Seismic Design A & B
                                                                                                                                                           12     16d                        1405         860    970        1245        600    680
                                                                              WE44        PB44        12    12     3-1/2      --    4-3/4    3-3/8 3-1/4                   15335
                                                                                                                                                            2     1/2                        1430         860    970        1245        600    680
                                                               4x4
                                                                                                                                                           14     16d                        3090        1365   1095        2165        955    770
                                                                              WAS44       PBS44A      16    14     3-9/16 3-1/2 6-3/4        3-1/2 2-1/4                    6775
                                                                                                                                                            2     1/2                        3075        1365   1095        2165        955    770
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               4 x 4 Rough    WE44R       PB44R       12    12       4        --      5      3-5/8 3-3/8 12       16d      15335             1405         860    970        1245        600    680
                                                                                                                                                           12     16d                        1405         860    970        1245        600    680
                                                                              WE46        PB46        12    12     5-1/2      --    4-3/4    3-3/8 3-1/4                   24130                                                                                   IBC,
                                                                                                                                                            2     1/2                        1430         860    970        1245        600    680
                                                               4x6                                                                                                                                                                                                  FL,
                                                                                                                                                           14     16d                        3090        1365   1095        2165        955    770
                                                                              WAS46       PBS46       12    14     3-9/16 5-1/2 6-3/4        3-1/2 2-1/4                   13815                                                                                    LA
                                                                                                                                                            2     1/2                        3075        1365   1095        2165        955    770
                                                               4 x 6 Rough    WE46R         --        12    12       6        --      5      3-5/8 3-3/8 12       16d      24130             1405         860    970        1245        600    680
                                                                              WE66        PB66        12    12     5-1/2      --      5      3-5/8 5-3/8 12       16d      29565             1405         860    970        1245        600    680
                                                               6x6                                                                                         14     16d                        3365        1955   1685        2505       1370   1685
                                                                              WAS66       PBS66       12    12     5-1/2    5-1/2 6-3/4        5   2-1/4                   16005
                                                                                                                                                            2     1/2                        3575        1955   1685        2505       1370   1685
                                                               6 x 6 Rough    WE66R       PB66R       12    12       6        --      5      3-5/8 5-3/8 12       16d      29565             1405         860    970        1245        600    680
                                                                                                                                                  ASCE Seismic Design C-F
                                                                                                                                                           12     16d                        1255         755    850        1090        525    595
                                                                              WE44        PB44        12    12     3-1/2      --    4-3/4    3-3/8 3-1/4                   15335
                                                                                                                                                            2     1/2                        1255         755    850        1090        525    595
                                                               4x4
                                                                                                                                                           14     16d                        2705        1195    960        1895        835    675
                                                                              WAS44       PBS44A      16    14     3-9/16 3-1/2 6-3/4        3-1/2 2-1/4                    6775
                                                                                                                                                            2     1/2                        2705        1195    960        1895        835    675
                                                               4 x 4 Rough    WE44R       PB44R       12    12       4        --      5      3-5/8 3-3/8 12       16d      15335             1255         755    850        1090        525    595
                                                                                                                                                           12     16d                        1255         755    850        1090        525    595
                                                                              WE46        PB46        12    12     5-1/2      --    4-3/4    3-3/8 3-1/4                   24130                                                                                   IBC,
                                                                                                                                                            2     1/2                        1255         755    850        1090        525    595
                                                               4x6                                                                                                                                                                                                  FL,
                                                                                                                                                           14     16d                        2705        1195    960        1895        835    675
                                                                              WAS46       PBS46       12    14     3-9/16 5-1/2 6-3/4        3-1/2 2-1/4                   13815                                                                                    LA
                                                                                                                                                            2     1/2                        2705        1195    960        1895        835    675
                                                               4 x 6 Rough    WE46R         --        12    12       6        --      5      3-5/8 3-3/8 12       16d      24130             1255         755    850        1090        525    595
                                                                              WE66        PB66        12    12     5-1/2      --      5      3-5/8 5-3/8 12       16d      29565             1255         755    850        1090        525    595
                                                               6x6                                                                                         14     16d                        3135        1715   1685        2195       1200   1665
                                                                              WAS66       PBS66       12    12     5-1/2    5-1/2 6-3/4        5   2-1/4                   16005
                                                                                                                                                            2     1/2                        3135        1715   1685        2195       1200   1665
                                                               6 x 6 Rough    WE66R       PB66R       12    12       6        --      5      3-5/8 5-3/8 12       16d      29565             1255         755    850        1090        525    595
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                    Corrosion Finish
                                                               2) Allowable loads are based on the use of either nails or bolts; nail and bolt values cannot be combined.                                                      Stainless Steel       Gold Coat
                                                               3) H2 is mimimum embedment length of anchor into concrete.                                                                                                      HDG       Triple Zinc
                                                               4) Minimum concrete strength f'c = 2,500 psi.
                                                               5) All bolts shall meet or exceed the specifications of ASTM A 307.
                                                               6) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.

                                                              MiTek® Product Catalog                                                                                                                                                                                85
                                                                                                                                                                                                                             Corrosion Finish           Stainless Steel      Gold Co
                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 87 of 358

               EPB Elevated Post Bases                                                                                                                                         Caps & Bases

               The EBP44T-TZ Elevated Post Base is an economical solution for supporting
               4x4 posts at the minimum 1 inch above the concrete foundation as required                                                 Download
               by the building code. For applications where uplift loads are not present, the
               EPB44T-TZ can be installed directly into a hole predrilled in a pier block or
                                                                                                                                                                       L
               concrete foundation as shown in Figure A below. To resist uplift loading, the                                                                                          W

               EPB44T-TZ must be cast into concrete or epoxied into place as shown in
                                                                                                                                              2-1/2"
               Figure B below.                                                                                                                 max

               Materials: 12 gauge                                                                                                                                                        H1

               Finish: G-185 galvanizing U-bracket; Hot-dip galvanized threaded rod,                                                             CL
                                                                                                                        CL
                 nuts, washers
               Codes: IBC, FL, LA
                                                                                                                                                                                          H2
               Installation:
               • Use all specified fasteners. See Product Notes, page 18.                                                   Figure A
               • Drilled Hole – No Uplift Resistance
                 – Drill 5/8" diameter hole into cured concrete 4" deep.                                         Typical EPB44T-TZ                                         EPB44T-TZ
                 – Insert threaded rod of EPB44T-TZ into hole and adjust nut                                   pier block installation
                    to desired height.
                 – Install 4x4 post and fasten with (8) 10d common nails.
               • Embedded In Concrete – Uplift Resistance Installation                                                              Uplift
                  – Adjust nut for desired height.                                                                                              Download
                  – Insert threaded rod with nut and washer into wet concrete.
                  – Provide temporary support to post base (if needed) to maintain
Caps & Bases




                    vertical and horizontal position.
                  – After concrete has cured, install 4x4 post and fasten with
                    (8) 10d common nails.                                                                 2-1/2"
                                                                                                           max
               • Epoxied Into Place – Uplift Resistance Installation
                  – Drill 3/4" diameter hole into cured concrete 4" deep.                                                                                5" min (uplift)
                                                                                                                                                       4" min (download)
                  – Clean hole as per MiTek’s recommendations.
                                                                                                                                                   Epoxy or
                  – Adjust nut for desired height.                                                                                              cast-in-place
                  – Fill the hole 3/4 full with MiTek Epoxy. Visit MiTek-US.com for                                                              required for
                    proper installation procedures and injection of MiTek epoxy products.                                                        uplift loads
                                                                                                         5" min (uplift)
                  – Insert threaded rod with nut and washer into hole, pressing down                   4" min (download)
                    until the washer is firmly seated on the concrete.
                                                                                                                             Figure B




                                                                                                                                                                                                     Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                  – After epoxy has cured, install 4x4 post and fasten with
                    (8) 10d common nails.
                                                                                                                   Typical EPB44T-TZ
               • Not recommended for fence posts or other unrestrained
                                                                                                                    installation with
                 (not fixed or fastened at top) applications. These anchors
                 are not designed to resist overturning (moment) loads.                                              MiTek’s Epoxy

                                                         Dimensions (in)                   Fastener                          DF/SP Allowable Loads (Lbs.)1,5
                                                                                          Schedule8                           Uncracked                   Cracked
                                                                                                                              Concrete5                  Concrete5
                                                                                                                             ASCE Seismic              ASCE Seismic
                                    Steel                                                                                    Design A & B               Design C-F
                                                                                                                                                                       Corrosion




                                   Gauge                                          Wood
                                                                                                             Installation Download      Uplift       Download
                                                                                                                                                                       Finish




                   MiTek      Ref.   (U-                                          Post                                                                                             Code
                 Stock No.    No. bracket)        W          L     H1       H2    Size Qty      Type             Type      100%4      160%2,3          100%4                       Ref.
                                                                                                                         6
                                                                                                              Pier Block    5525          --            5525                       IBC,
                 EPB44T-TZ --             12        3-9/16 2-7/8 2-7/16 4-7/8 4x4              8     10d Embedded           5525         790            5525                        FL,
                                                                                                                Epoxy7      5525         790            5525                        LA
                 1) Allowable loads are based on a maximum distance of 2-1/2" between the concrete foundation and the bottom of the post base.
                Corrosion    Finish
                 2) Uplift loads  have been increased 60% for wind and seismic loads; no further increase shall be permitted.
                 3) Stainless  Steelrequires
                    Uplift capacity       Goldthe
                                                Coat
                                                   post base to be cast-in-place or epoxy post-installed in a concrete member capable of resisting the upward force.
                 4) HDG
                    DownloadTriple   Zincon the bearing of the wood in the post base and the bearing of the washer on the concrete.
                                is based
                 5) Minimum concrete strength f'c = 2,500 psi.
                 6) Pier Block installation, drill a 5/8" diameter hole a minimum of 4" deep.
                 7) Epoxy installation, drill a 3/4" diameter hole a minimum of 4" deep. Follow published epoxy installation instructions available at MiTek-US.com.
                 8) NAILS: 10d nails are 0.148" dia. x 3" long.
                Corrosion Finish       Stainless Steel      Gold Coat      HDG    Triple Zinc

               86                                                                                                                                                           MiTek® Product Catalog
                                                                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 88 of 358

                                                              EBG / EPB / EPBH Elevated Post Bases                                                                                                                                                        Caps & Bases

                                                              These post bases allow installers to pre-align posts and                                                             Uplift                                                Uplift
                                                                                                                                                                                             F2                                                    F2
                                                              preset post heights above concrete floors or footings. By                                                      F1                                                   F1
                                                              eliminating post-to-concrete contact, moisture damage                                                                          F1                                                     F1
                                                                                                                                            1" max.                          F2
                                                              is reduced. Elevated post bases are ideal for building                        elevation
                                                                                                                                                                                                                                  F2
                                                                                                                                                                                  Download
                                                              carports, decks or porches. All series feature convenient                                                                                                                Download

                                                              nail fastening to post.
                                                                                                                                                                               1.5 x H 2
                                                              Materials: See chart                                                                                          (typical for
                                                                                                                                                                              all edges)
                                                              Finish: EPB – Primer;
                                                                       EBG44-TZ – G-185 galvanizing;
                                                                       EPBH – Hot-dip galvanized
                                                                                                                                                  Typical EBG44-TZ                                           Typical EPB                                        Typical EPBH
                                                                                                                                                     installation                                            installation                                        installation
                                                              Options: See chart for Corrosion Finish Options
                                                                                                                                                                                                                        L
                                                              Codes: See chart for code references                                                        W
                                                                                                                                                                   L                                         W
                                                                                                                                                                                                                                                                W          L
                                                                IRC R317.1.4, IBC 2304.11.2.7, IRC R407.3, IBC 2304.9.7.
                                                                                                                                                                             H1                                                         H1
                                                                                                                                                                                                                                                                                         H1

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • Not recommended for fence post or other fixed                                                                                                                                                                    H2
                                                                                                                                                                        H2                                                  H2
                                                                 post applications. These anchors are not designed
                                                                 to resist overturning (moment) loads.

                                                                                                                                                          EBG44-TZ                                                EPB                                                EPBH
                                                                                                                                                                                                                                                   3
                                                                                                       Steel               Dimensions (in)                     Fastener                               DF/SP Allowable Loads (Lbs.)




                                                                                                                                                                                                                                                                                                   Caps & Bases
                                                                                                       Gauge                                                  Schedule4                             Uncracked Concrete                            Cracked Concrete




                                                                                                                                                                                                                                                                          Corrosion
                                                                                                                                                                                                         2         1               1
                                                                                                                                                                                                                                             Uplift2      F11  F21




                                                                                                                                                                                                                                                                          Finish
                                                                Post       MiTek                                                                                  Download                        Uplift          F1          F2                                                       Code
                                                                Size     Stock No.       Ref. No.   Base Tube        W         L       H1      H2 Qty      Nail     100%                          160%           160%        160%            160%        160% 160%                     Ref.
                                                                                                                                          Wind and ASCE Seismic Design A & B
                                                                                                                                                           16d
                                                                         EBG44-TZ      EPB44A         14     16   3-9/16     2-3/4    2-3/8 7-1/2 8                 4615                          1085           1440            1295         800        1010       905                 IBC,
                                                                                                                                                           HDG
                                                                                                                                                                                                                                                                                         FL,
                                                                                       EPB44,
                                                                4x4      EPB4408                      12     --   3-9/16       3        3           8         8        16d        3045            1110           1440            1295         775        1010       905                  LA
                                                                                       EPB44-12
                                                                                                                                                                       16d
                                                                         EPBH44             --        12     --    3-1/2     3-3/8    2-3/4         7         4                   2485             990           990             975          990         845       845                  --
                                                                                                                                                                       HDG
                                                                                       EPB46,                                                                                                                                                                                           IBC,
                                                                4x6      EPB4608                      12     --   3-9/16       5        3           8         12       16d        3045            1110           1440            1295         775        1010       905
                                                                                       EPB46-12                                                                                                                                                                                        FL, LA
                                                               4x6                                                                                                     16d
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                         EPBH46R            --        12     --    4-1/8     5-3/8      3           7         4                   4615             990           990             975          990         845       845                  --
                                                               Rough                                                                                                   HDG
                                                                                       EPB66,                                                                                                                                                                                           IBC,
                                                                         EPB6608                      12     --   5-9/16       5     3-3/16         8         12       16d        4665            1110           1440            1295         775        1010       905
                                                                                       EPB66-12                                                                                                                                                                                        FL, LA
                                                                6x6
                                                                                                                                                                       16d
                                                                         EPBH66             --        12     --    5-1/2     5-3/8      3           7         4                   4615             990           990             975          990         845       845
                                                                                                                                                                       HDG
                                                                                                                                                                                                                                                                                         --
                                                               6x6                                                                                                     16d
                                                                         EPBH66R            --        12     --    6-1/8     5-3/8      3           7         4                   4615             990           990             975          990         845       845
                                                               Rough                                                                                                   HDG
                                                                                                                                                    ASCE Seismic Design C-F
                                                                                                                                                               16d
                                                                         EBG44-TZ      EPB44A         14     16   3-9/16     2-3/4    2-3/8       7-1/2   8              4615                     1000           1260            1135         700         885       795                 IBC,
                                                                                                                                                               HDG
                                                                                                                                                                                                                                                                                         FL,
                                                                                       EPB44,
                                                                4x4      EPB4408                      12     --   3-9/16       3        3           8         8        16d        3045             970           1260            1135         680         885       795                  LA
                                                                                       EPB44-12
                                                                                                                                                                       16d
                                                                         EPBH44             --        12     --    3-1/2     3-3/8    2-3/4         7         4                   2485             990           990             975          990         725       725                  --
                                                                                                                                                                       HDG
                                                                                       EPB46,                                                                                                                                                                                           IBC,
                                                                4x6      EPB4608                      12     --   3-9/16       5        3           8         12       16d        3045             970           1260            1135         680         885       795
                                                                                       EPB46-12                                                                                                                                                                                        FL, LA
                                                               4x6                                                                                                     16d
                                                                         EPBH46R            --        12     --    4-1/8     5-3/8      3           7         4                   4615             990           990             975          990         725       725                  --
                                                               Rough                                                                                                   HDG
                                                                                       EPB66,                                                                                                                                                                                           IBC,
                                                                         EPB6608                      12     --   5-9/16       5     3-3/16         8         12       16d        4665             970           1260            1135         680         885       795
                                                                                       EPB66-12                                                                                                                                                                                        FL, LA
                                                                6x6
                                                                                                                                                                       16d
                                                                         EPBH66             --        12     --    5-1/2     5-3/8      3           7         4                   4615             990           990             975          990         725       725
                                                                                                                                                                       HDG
                                                                                                                                                                                                                                                                                         --
                                                               6x6                                                                                                     16d
                                                                         EPBH66R            --        12     --    6-1/8     5-3/8      3           7         4                   4615             990           990             975          990         725       725
                                                               Rough                                                                                                   HDG
                                                               1) Lateral loads (F1 and F2) are for conditions where pipe extends no more than 1" above the concrete surface.                                                                       Corrosion Finish
                                                               2) Uplift Loads have been increased 60% for wind and seismic loads; no further increase shall be permitted.                                                                            Stainless Steel       Gold Coat
                                                               3) Concrete compressive strength shall be 2,500 psi or greater at 28 days.                                                                                                             HDG       Triple Zinc
                                                               4) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.

                                                              MiTek® Product Catalog                                                                                                                                                                                                          87

                                                                                                                                                                                                                                                    Corrosion Finish            Stainless Steel               Gold
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 89 of 358

               KCB Column Bases                                                                                                                                                    Caps & Bases

               Provides high structural capacity and installs with bolts providing
               an architectural appearance.
                                                                                                                                                       Uplift

               Materials: See chart
               Finish: KCB (5/8" bolt models) – G90 galvanizing;                                                   3" min.
                 KCB (3/4" bolt models) – Primer                                                                    edge
                                                                                                                   distance
               Options: KCB models available in rough/full size.
                  See chart for Corrosion Finish Options
               Codes: IRC R407.3, IBC 2304.10.7

               Installation:
               • Use all specified fasteners. See Product Notes, page 18.
               • Not recommended for fence posts or other unrestrained                                                Typical KCB installation
                 (not fixed or fastened at top) applications. These bases
                 are not designed to resist overturning (moment) loads.                                                               L

               • Maintain 3" minimum edge distance between post and
                 edge of concrete.                                                                                                                3"
               • KCB column bases feature diamond holes for temporary nail                                                      H
                 fastening to facilitate drilling and bolting.
               • Embed column base with bottom of base plate flush to concrete.

                                                                                                                                                 W2
                                                                                                                                 8"
Caps & Bases




                                                                                                                                 W1

                                                                                                                                          KCB
                                                                     Steel              Dimensions (in)             Fastener                       DF/SP Allowable Loads (Lbs.)3
                                                                     Gauge                                         Schedule2              Uncracked Concrete           Cracked Concrete
                                                                                                                       Bolts                 Uplift 160%1                 Uplift 160%1




                                                                                                                                                                                            Corrosion
                                                                                                                                                                                            Finish
                 Column        MiTek                                                                                                 ASCE Seismic ASCE Seismic ASCE Seismic ASCE Seismic                Code
                   Size      Stock No.         Ref. No.        Strap Base        W1          W2          H     L Qty Type            Design A & B Design C-F Design A & B Design C-F                    Ref.
                4x4          KCB44         CB44                  7    7        3-9/16      3-9/16      8-7/8 2      2   5/8              5525        5100         4165         3570
                4x6          KCB46         CB46                  7    7        3-9/16      5-1/2       8-7/8 2      2   5/8              5525        5100         4165         3570
                4x8          KCB48         CB48                  7    7        3-9/16      7-1/2       8-7/8 2      2   5/8              5525        5100         4165         3570




                                                                                                                                                                                                               Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                6x4          KCB64         CB64                  7    7        5-1/2       3-1/2       8-7/8 3      2   5/8              6700        6465         5280         4525
                6x6          KCB66         CB66                  7    7        5-1/2       5-1/2       8-7/8 3      2   5/8              6700        6465         5280         4525
                6x8          KCB68         CB68                  7    7        5-1/2       7-1/2       8-7/8 3      2   5/8              6700        6465         5280         4525
                6 x 10       KCB610        CB610                 7    7        5-1/2       9-1/2       8-7/8 3      2   5/8              6700        6465         5280         4525
                7 x 3-1/2    KCB74         CB7-1/8-4             3    7        7-1/8       3-1/2       9-3/4 3      2   3/4              6700        6465         5280         4525                      --
                7 x 5-1/2    KCB76         CB7-1/8-6             3    7        7-1/8       5-1/2       9-3/4 3      2   3/4              6700        6465         5280         4525
                7x7          KCB77         CB7-1/8-7             3    7        7-1/8       7-1/8       9-3/4 3      2   3/4              6700        6465         5280         4525
                8x6          KCB86         CB86                  3    7        7-1/2       5-1/2       9-3/4 3      2   3/4              6700        6465         5280         4525
                8x8          KCB88         CB88                  3    7        7-1/2       7-1/2       9-3/4 3      2   3/4              6700        6465         5280         4525
                10 x 10      KCB1010       CB1010                3    7        9-1/2       9-1/2       9-3/4 3      2   3/4              6700        6465         5280         4525
                10 x 12      KCB1012       CB1012                3    7        9-1/2       11-1/2      9-3/4 3      2   3/4              6700        6465         5280         4525
                12 x 12      KCB1212       CB1212                3    7        11-1/2      11-1/2      9-3/4 3      2   3/4              6700        6465         5280         4525
                                                                                                           Glulam Sizes
                5-1/8                    CB5-4.5,
                            KCB5                                 3       7     5-1/4      specify      9-3/4   3   2       3/4            6700           6465         5280           4525
                glulam                   CB5-6
                6-3/4
               Corrosion  Finish         CB7-6, CB7-7.5,
                            KCB7                                 3       7     6-7/8      specify      9-3/4   3   2       3/4            6700           6465         5280           4525                --
                glulam
                  Stainless Steel        CB7-9,
                                        Gold CoatCB7-10.5
                8-3/4
                  HDG       Triple Zinc  CB9-6, CB9-7.5,
                            KCB9                                 3       7     8-7/8      specify      9-3/4   3   2       3/4            6700           6465         5280           4525
                glulam                   CB9-9, CB9-10.5
                1) Uplift Loads have been increased 60% for wind and seismic loads, no further increase shall be permitted.
                2) All bolts shall meet or exceed the specifications of ASTM A 307.
                3) Concrete compressive strength shall be 2,500 psi or greater at 28 days.

               Corrosion Finish          Stainless Steel     Gold Coat       HDG         Triple Zinc




               Corrosion
               88
               Finish                                                                                                                                                          MiTek® Product Catalog
                  Stainless Steel
                  Gold Coat
                  HDG
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 90 of 358

                                                              KCBQ Column Bases                                                                                                                                               Caps & Bases

                                                              High capacity column base fastens to column with MiTek’s
                                                              WS structural wood screws.                                                                                                        Uplift

                                                              Materials: 10 gauge                                                                        3” min.
                                                                                                                                                           edge
                                                              Finish: G90 galvanizing                                                                    distance
                                                              Options: KCBQ models available in rough/full sizes
                                                               See chart for Corrosion Finish Options
                                                              Codes: IRC R407.3, IBC 2304.10.7

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • MiTek’s WS2 structural wood screws, 1/4" dia. x 2" long, are                              Typical KCBQ66 installation
                                                                supplied with KCBQ Column Bases.
                                                                                                                                                                                         L
                                                              •N  ot recommended for fence posts or other unrestrained
                                                                (not fixed or fastened at top) applications. These bases
                                                                are not designed to resist overturning (moment) loads.
                                                                                                                                                                          H
                                                              • Maintain 3" minimum edge distance between post and
                                                                edge of concrete.
                                                              • Embed column base with bottom of base plate flush to concrete.
                                                                                                                                                                    W1                         W2


                                                                                                                                                                          8"




                                                                                                                                                                                                                                                       Caps & Bases
                                                                                                                                                                               KCBQ66

                                                                                                                        Dimensions (in)             Fastener                      DF/SP Allowable Loads (Lbs.)3
                                                                                                                                                   Schedule2             Uncracked Concrete           Cracked Concrete
                                                                                                                                                                               Uplift 160%1                 Uplift 160%1




                                                                                                                                                                                                                               Corrosion
                                                                                                                                                                                                                               Finish
                                                                                   MiTek   Ref. Steel                                                               ASCE Seismic ASCE Seismic ASCE Seismic ASCE Seismic                    Code
                                                                Column Size      Stock No. No. Gauge    W1    W24     H                     L      Qty Type         Design A & B Design C-F Design A & B Design C-F                        Ref.
                                                                4x4              KCBQ44     --   10   3-9/16 3-1/2 8-3/4                  2-1/4    14    WS2            6870        6530         5330         4570
                                                                4x6              KCBQ46     --   10   3-9/16 5-1/2 8-3/4                  2-1/4    14    WS2            6870        6530         5330         4570
                                                                4x8              KCBQ48     --   10   3-9/16 7-1/2 8-3/4                  2-1/4    14    WS2            6870        6530         5330         4570
                                                                6x4              KCBQ64     --   10   5-1/2 3-1/2 8-3/4                   2-1/4    14    WS2            6870        6530         5330         4570
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                6x6              KCBQ66     --   10   5-1/2 5-1/2 8-3/4                   2-1/4    14    WS2            6870        6530         5330         4570
                                                                6x8              KCBQ68     --   10   5-1/2 7-1/2 8-3/4                   2-1/4    14    WS2            6870        6530         5330         4570
                                                                7-1/8 x 3-1/2    KCBQ71-4 --     10   7-1/8 3-1/2 8-3/4                   2-1/4    14    WS2            6870        6530         5330         4570
                                                                                                                                                                                                                                            --
                                                                7-1/8 x 5-1/2    KCBQ71-6 --     10   7-1/8 5-1/2 8-3/4                   2-1/4    14    WS2            6870        6530         5330         4570
                                                                7-1/8 x 7-1/8    KCBQ71-7 --     10   7-1/8 7-1/8 8-3/4                   2-1/4    14    WS2            6870        6530         5330         4570
                                                                8x6              KCBQ86     --   10   7-1/2 5-1/2 8-3/4                   2-1/4    14    WS2            6870        6530         5330         4570
                                                                8x8              KCBQ88     --   10   7-1/2 7-1/2 8-3/4                   2-1/4    14    WS2            6870        6530         5330         4570
                                                                10 x 10          KCBQ1010 --     10   9-1/2 9-1/2 8-3/4                   2-1/4    14    WS2            6870        6530         5330         4570
                                                                10 x 12          KCBQ1012 --     10   9-1/2 11-1/2 8-3/4                  2-1/4    14    WS2            6870        6530         5330         4570
                                                                12 x 12          KCBQ1212 --     10   11-1/2 11-1/2 8-3/4                 2-1/4    14    WS2            6870        6530         5330         4570
                                                                                                                                                  Glulam Sizes
                                                                5-1/8
                                                                                 KCBQ5        --       10      5-1/4 Specify 8-3/4         2       14    WS2             6870                6530        5330          4570
                                                                glulam
                                                                6-3/4
                                                                                 KCBQ7        --       10      6-7/8 Specify 8-3/4         2       14    WS2             6870                6530        5330          4570                 --
                                                              Corrosion
                                                                glulam Finish
                                                                 Stainless Steel
                                                                8-3/4                  Gold Coat
                                                                                 KCBQ9        --       10      8-7/8 Specify 8-3/4         2       14    WS2             6870                6530        5330          4570
                                                                 HDG
                                                                glulam     Triple Zinc
                                                                1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                                2) MiTek's WS2 structural wood screws are 1/4" dia. x 2" long and are included with KCBQ Column Bases.
                                                                3) Concrete compressive strength shall be 2,500 psi or greater at 28 days.
                                                                4) "Specify" denotes the required width that must be specified at the time of ordering.
                                                              Corrosion Finish       Stainless Steel        Gold Coat       HDG     Triple Zinc




                                                              Corrosion
                                                              Finish
                                                                 Stainless
                                                              MiTek   ®     Steel Catalog
                                                                        Product                                                                                                                                                                   89
                                                                 Gold Coat
                                                                 HDG
                                                                 Triple Zinc
                                              Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 91 of 358

               CBE Column Bases                                                                                                                                                      Caps & Bases

               12 gauge base for carports, patios, or other residential framing.                                                                            Uplift

               Materials: 12 gauge
               Finish: G90 galvanizing
               Codes: IBC, FL, LA                                                                           1.5 x embedment                               Download
                                                                                                          (typical for all edges)
                 IRC R407.3, IBC 2304.10.7

               Installation:
               • Use all specified fasteners. See Product Notes, page 18.
               • Not recommended for fence posts or other unrestrained
                 (not fixed or fastened at top) applications. These bases
                 are not designed to resist overturning (moment) loads.
               • Embed column base with bottom of base plate flush to concrete.                                                Typical CBE installation

                                                                                                                                           L



                                                                                                                                                         3-3/16"

                                                                                                                                     H
Caps & Bases




                                                                                                                               Embedment               W2



                                                                                                                                      W1

                                                                                                                                               CBE

                                                                       Dimensions (in)                      Fastener                              DF/SP Allowable Loads (Lbs.)3,4
                                                                                                           Schedule2,6                         Uncracked Concrete             Cracked Concrete
                                                                                                                                                  Uplift 160%1                      Uplift 160%1

                Column       MiTek      Ref. Steel                                                                            Download ASCE Seismic ASCE Seismic ASCE Seismic ASCE Seismic Code
                 Size      Stock No.    No. Gauge         W1        W2         H      L   Embedment5      Qty     Type          100%   Design A & B  Design C-F  Design A & B  Design C-F  Ref.




                                                                                                                                                                                                         Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                          12      16d                      2975        2975          2975
                    4x4   CBE44          --     12      3-9/16     3-1/2     7-1/2    2       6-1/2                             16835                                            2770
                                                                                                           2       1/2                     4090        3605          3160
                                                                                                                                                                                           IBC,
                                                                                                          12      16d                      2975        2975          2975
                    4x6   CBE46          --     12      3-9/16     5-1/2     7-1/2    2       6-1/2                             26450                                            2770       FL,
                                                                                                           2       1/2                     4090        3605          3160
                                                                                                                                                                                            LA
                                                                                                          12      16d                      2975        2975          2975
                    6x6   CBE66          --     12       5-1/2     5-1/2     7-1/2    2       5-1/2                             30250                                            2770
                                                                                                           2       1/2                     4090        3605          3160
                1) Uplift Loads have been increased 60% for wind and seismic loads, no further increase shall be permitted.
                2) All bolts shall meet or exceed the specifications of ASTM A 307.
                3) Concrete compressive strength shall be 2,500 psi or greater at 28 days.
                4) Allowable loads are based on the use of either nails or bolts; nail and bolt values cannot be combined.
                5) CBE column base shall be embedded into concrete up to this depth.
                6) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.




               90                                                                                                                                                               MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 92 of 358

                                                              CBSQ Column Bases                                                                                                                                       Caps & Bases

                                                              These column bases install using MiTek’s WS2-EXT structural wood screws,
                                                              reducing installation time and cost. Designed for high uplift in high wind or                                                                  Uplift
                                                              seismic applications. Includes a stand-off plate to protect the wood from                                                                               Bearing
                                                              ground contact moisture as required by building code.

                                                              Materials: See chart
                                                                                                                                                                           1" standoff                                    3" min. edge
                                                              Finish: G-185 galvanizing                                                                                                                                     distance
                                                              Options: See chart for Corrosion Finish Options
                                                              Codes: IRC R317.1.4, IBC 2304.12.2.2, IRC R407.3, IBC 2304.10.7

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • MiTek’s WS2-EXT structural wood screws, 1/4" dia. x 2" long, are supplied
                                                                                                                                                                                         Typical CBSQ44-TZ
                                                                with CBSQ Bases.                                                                                                             installation
                                                              • Maintain 3" minimum edge distance between post and edge of concrete.                                                               L
                                                              • Embed the column base until the concrete surface meets the bottom
                                                                 edge of the stand-off plate.
                                                              • Not recommended for fence posts or other unrestrained (not fixed
                                                                or fastened at top) applications. These bases are not designed to                                                        8-3/4"
                                                                resist overturning (moment) loads.
                                                                                                                                                                                                            W2
                                                                                                                                                                                         1"


                                                                                                                                                                                         7-3/16"




                                                                                                                                                                                                                                                        Caps & Bases
                                                                                                                                                                                                       W1

                                                                                                                                                                                               CBSQ46-TZ

                                                                                                                                                                                                                      3
                                                                                                       Steel Gauge              Dimensions (in)               Fastener           DF/SP Allowable Loads (Lbs.)
                                                                                                                                                                      2
                                                                                                                                                             Schedule      Uncracked Concrete Cracked Concrete




                                                                                                                                                                                                                                Corrosion
                                                                                                                                                                           Download Uplift Download Uplift




                                                                                                                                                                                                                                Finish
                                                               Column      MiTek                                                                            Wood                                                                            Code
                                                                                                                                                    4                                     1               1
                                                                Size     Stock No.         Ref. No.    Strap Base      W1         W2     L    Embed Qty Screws               100%   160%     100%   160%                                    Ref.
                                                                                                                                  ASCE Seismic Design A & B
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               4x4       CBSQ44-TZ      CBSQ44-SDS2     10     16     3-9/16     3-1/2       2-1/4 7-3/16   14   WS2-EXT      11950           5955     11950          4165
                                                               4x6       CBSQ46-TZ      CBSQ46-SDS2     10     12     3-9/16 5-7/16 2-1/4 7-3/16            14   WS2-EXT      11955           5955     11955          4165                   --
                                                               6x6       CBSQ66-TZ      CBSQ66-SDS2     10     12     5-1/2      5-7/16       3    7-3/16   14   WS2-EXT      11955           6870     11955          5280
                                                                                                                                    ASCE Seismic Design C-F
                                                               4x4       CBSQ44-TZ      CBSQ44-SDS2     10     16     3-9/16     3-1/2       2-1/4 7-3/16   14   WS2-EXT      11950           5100     11950          3570
                                                               4x6
                                                              Corrosion    CBSQ46-TZ
                                                                           Finish         CBSQ46-SDS2 10         12 3-9/16 5-7/16 2-1/4 7-3/16 14 WS2-EXT                  11955              5100     11955          3570                   --
                                                                Stainless
                                                               6x6           Steel      Gold Coat
                                                                           CBSQ66-TZ CBSQ66-SDS2 10              12     5-1/2 5-7/16       3      7-3/16 14 WS2-EXT        11955              6465     11955          4525
                                                                HDG         Triple Zinc
                                                               1) Uplift loads have been increased 60% for wind and seismic loads, no further increase shall be permitted.
                                                               2) MiTek's WS2-EXT structural wood screws are 1/4" dia. x 2" long and are included with CBSQ Column Bases.
                                                               3) Concrete compressive strength shall be 2,500 psi or greater at 28 days.
                                                               4) The CBSQ shall be embedded into concrete up to specified depth. The minimum side cover is 3".
                                                              Corrosion Finish       Stainless Steel   Gold Coat     HDG       Triple Zinc




                                                              Corrosion
                                                              Finish
                                                                 Stainless Steel
                                                                 Gold Coat
                                                                 HDG
                                                                 Triple Zinc




                                                              MiTek® Product Catalog                                                                                                                                                               91
                                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 93 of 358

               D Post Anchors                                                                                                                                           Caps & Bases

               Secures nominal sized posts to wood surfaces for light-duty applications.
                                                                                                                                                                         Uplift
               Materials: 18 gauge                                                                                                                                                F2
                                                                                                                                                                   F1
               Finish: G90 galvanizing; D44-TZ & D46R-TZ - G-185 galvanizing
               Options: See chart for Corrosion Finish Options                                                                                                                    F1
                                                                                                                                                                   F2
               Codes: IBC, FL, LA

               Installation:
               • Use all specified fasteners. See Product Notes, page 18.
               • Not recommended for fence posts or other unrestrained
                 (not fixed or fastened at top) applications. These anchors
                 are not designed to resist overturning (moment) loads.                                                                      Typical D installation
               • While D series post anchors offer lateral and uplift resistance,
                  they are not recommended as a primary means of anchorage for
                  posts in railings.                                                                                                                          L




                                                                                                                                                                         H




                                                                                                                                                                   W


                                                                                                                                                         D
Caps & Bases




                                                                      Dimensions (in)            Fastener Schedule2                  DF/SP                     S-P-F
                                                                                                 Post            Beam        Allowable Loads (Lbs.)1   Allowable Loads (Lbs.)1




                                                                                                                                                                                       Corrosion
                                                                                                                                                                                       Finish
                                MiTek USP          Steel                                                                    Uplift    F1        F2     Uplift      F1         F2                   Code
                    Post Size   Stock No. Ref. No. Gauge   W      H     L                  Qty     Type    Qty     Type     160%     160%      160%    160%       160%       160%                  Ref.
                                          BC40,                                                    16d             16d
                 4x4            D44-TZ               18  3-9/16 2-1/2 3-3/8                 8                4               700      885       885     565       760         760
                                          BC40Z                                                    HDG             HDG
                 4 x 4 Rough     D44R          BC40R       18         4      3     3-3/4    8       16d      4      16d      700      885       885     565       760         760

                 4x6             D46           BC460       18     3-9/16     3     5-3/8    10      16d      5      16d      700      995      1095     585       840         920
                                                                                                                                                                                                   IBC,
                                                                                                    16d            16d                                                                              FL,
                 4 x 6 Rough     D46R-TZ          --       18         4      3     5-3/8    10               5               700      995      1095     585       840         920
                                                                                                    HDG            HDG                                                                              LA




                                                                                                                                                                                                          Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                 6x6             D66           BC60        18     5-1/2      3     5-3/8    10      16d      5      16d      700      995      1095     585       840         920
               Corrosion Finish
                 6Stainless
                   x 6 RoughSteelD66R Gold Coat
                                             BC60R         18         6      3     5-3/8    10      16d      5      16d      700      995      1095     585       840         920
                  HDG
                 8x8        Triple Zinc
                                  D88        BC80          18     7-1/2      3     7-3/8    12      16d      5      16d      700      995      1095     585       840         920

                 1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                 2) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.
                 New products or updated product information are designated in blue font.
               Corrosion Finish        Stainless Steel    Gold Coat        HDG     Triple Zinc




               Corrosion
               Finish
                  Stainless Steel
                  Gold Coat
                  HDG
                  Triple Zinc




               92                                                                                                                                                  MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 94 of 358

                                                              BC / BCS / C Post Caps                                                                                                                                                           Caps & Bases

                                                                                                                                      Uplift                                             Uplift
                                                              BC – One-piece design for double 2x’s to a 4x post                                                                                                                      Uplift
                                                                                                                                               F1                                                 F1                                           F1
                                                                                                                               F2                                              F2                                           F2
                                                              BCS – One-piece design connects 2-ply or 3-ply                    F1
                                                                                                                                                F2
                                                                                                                                                                                    F1
                                                                                                                                                                                                   F2                                           F2
                                                                                                                                                                                                                                F1
                                                              beams to the tops of 4x4 or 6x6 post. Slant nailing
                                                              reduces the amount of nails required

                                                              C – One-piece design

                                                              Materials: 18 gauge
                                                              Finish: G90 galvanizing;
                                                               BC400-TZ – G-185 galvanizing
                                                              Options: See chart for Corrosion Finish Options
                                                              Codes: See chart for code references                                  Typical BC400-TZ                                      Typical BCS23-6                                       Typical C44
                                                                                                                                       installation                                         installation                                        installation
                                                              Installation:
                                                              • Place post cap on top of post and fasten cap
                                                                to post using specified nails.
                                                              • Place beam between top flanges of the cap                                                                                                                                      L2                    W1
                                                                and install all specified nails into beam.                             L2
                                                                                                                                                          W1
                                                                                                                                                                                           L2
                                                              •B  CS – Slant nails must be installed through                                                                                                 W1
                                                                dimple holes at a 30° to 45° angle through                                                                                                                            H2
                                                                the beam into the post to achieve listed loads.                                                                H2
                                                                Slant/double shear nails must be used to                       H2
                                                                achieve listed load values.




                                                                                                                                                                                                                                                                                   Caps & Bases
                                                                                                                                                                               H1                                                      H1


                                                                                                                               H1                                                                        W2                                                          W2
                                                                                                                                                                                                                Raised dimple
                                                                                                                                                W2                                         L1                   allows 30° to                        L1
                                                                                                                                                                                                                45° nailing

                                                                                                                                            BC400-TZ                                        BCS23-6                                                   C44

                                                                                                                                                                                          Fastener Schedule2,3                      DF/SP
                                                                                                                                     Dimensions (in)
                                                                                                                                                                                          Post                Beam          Allowable Loads (Lbs.)1




                                                                                                                                                                                                                                                                Corrosion
                                                                                                                                                                                                                                                                Finish
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                             MiTek USP               Steel                                                                                                                  Uplift          F1         F2                   Code
                                                                Post Size    Stock No.      Ref. No. Gauge       W1       W2           H1            H2         L1      L2      Qty         Type        Qty      Type       160%           160%       160%                  Ref.
                                                                              BCS22-4      BCS2-2/4      18     3-1/8 3-9/16 2-15/16 2-15/16                   2-7/8   2-7/8        6        10d        8          10d          865         1065          --
                                                                                                                                                                                                                                                                             --
                                                                                                                                                                                         10d x 1-1/2          10d x 1-1/2
                                                               4x4            BC400-TZ         --        18     3-1/8 3-9/16          2-3/8          3         3-1/2 3-5/16 10                          8                       615         780           580
                                                                                                                                                                                            HDG                  HDG
                                                                              C44          BC4           18    3-9/16 3-9/16          2-7/8         2-7/8      3-1/4   3-1/4        6        16d        6          16d          925         1105      1105

                                                               4 x 4 Rough    C44R         BC4R          18       4        4          2-5/8         2-5/8      3-1/4   3-1/4        8        16d        8          16d          925         1105      1105                  IBC,
                                                                                                                                                                                                                                                                             FL,
                                                               4x6            C46          BC46          18    3-9/16 5-1/2          2-9/16         2-5/8      3-3/8   5-1/4        6        16d        10         16d          925         1105      1105                   LA

                                                               4 x 6 Rough    C46R             --        18       4        6          2-3/4         2-3/4      3-1/4   5-1/4        8        16d        10         16d          925         1105      1105

                                                                              BCS23-6      BCS2-3/6      18     4-5/8    5-5/8         3            3-3/8      3-1/2   4-3/8        6        16d        12         16d      1120            1625          --                 --
                                                               6x6
                                                                              C66          BC6           18     5-1/2    5-1/2        2-7/8         2-7/8      5-1/4   5-1/4 12              16d        12         16d      1195            2100      2100
                                                                                                                                                                                                                                                                            IBC,
                                                               6 x 6 Rough    C66R         BC6R          18       6        6         2-13/16 2-13/16           5-1/4   5-1/4 12              16d        12         16d          955         2210      2210                   FL,
                                                                                                                                                                                                                                                                             LA
                                                               8x8            C88          BC8           18     7-1/2    7-1/2         5             5         7-3/8   7-3/8 16              16d        16         16d      1195            2260      2260

                                                               1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                         Corrosion Finish
                                                               2) BCS23-6: Substituting 16d x 2-1/2" nails for 16d common nails is not permitted for slant nailing.                                                                    Stainless Steel       Gold Coat
                                                               3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.                                HDG       Triple Zinc
                                                               New products or updated product information are designated in blue font.




                                                                                                                                                                                                                                     Corrosion Finish             Stainless Steel                 Gold



                                                              MiTek® Product Catalog                                                                                                                                                                                          93


                                                                                                                                                                                                                                     Corrosion
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 95 of 358

               EPCM / PCM Post Caps                                                                                                                                  Caps & Bases

               PCM – Provides a positive connection for medium-duty,                                                                                                                    W1
               post-to-beam applications
                                                                                                                                                                    L2                              H1
                                                                                             Uplift
               EPCM – End column caps                                              F2                 F1

               Materials: See chart                                                F1                 F2
               Finish: G90 galvanizing                                                                                                                                                      3-3/4"
               Options: See chart for Corrosion Finish Options
               Codes: IBC, FL, LA
                                                                                                                                                                                   W2
                                                                                                                                                                         L1
               Installation:
               • Use all specified fasteners. See Product Notes, page 18.                                     Typical PCM46                                             PCM
               • PCM 16 gauge post caps should not be substituted                                          center cap installation
                 for PCM 12 gauge post caps unless approved by the                                                                                                                W1
                 Engineer of Record.                                                                                                                            L2

                                                                                                Uplift                                                                                         H1
                                                                                        F2                 F1

                                                                                        F1                 F2
                                                                                                                                                                                            3-3/4"



                                                                                                                                                                                     W2
                                                                                                                                                                           L1
Caps & Bases




                                                                                                               Typical EPCM                                              EPCM
                                                                                                            end cap installation
                                                                                                                                                2
                                                                                                                            Fastener Schedule              DF/SP
                                                                                   Dimensions (in)
                                                                                                                               Post     Beam        Allowable Loads (Lbs.)




                                                                                                                                                                                Corrosion
                MiTek USP                   Steel                                                                                                   Uplift1    F1         F2                Code




                                                                                                                                                                                Finish
                Stock No.       Ref. No.    Gauge Beam Post          W1       W2             H1                 L1   L2   Qty Type Qty Type         160%      160%       160%               Ref.
                                                                                             Center Column Caps

                PCM4416        PC44-16         16    4x      4x    3-9/16 3-9/16         3-9/16            2-7/16    11    8     16d   12   16d      970      1115       1335




                                                                                                                                                                                                         Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                PCM44          PC44            12    4x      4x    3-9/16 3-9/16         3-9/16            2-7/16    11    8     16d   12   16d     1665      1350       1890

                PCM46          PC46            12    4x      6x    3-9/16 5-9/16         3-9/16            2-7/16    13    8     16d   12   16d     1665      1350       1890

                PCM4616        PC46-16         16    4x      6x    3-9/16 5-9/16         3-9/16            2-7/16    13    8     16d   12   16d      970      1115       1335

                PCM4816        PC48-16         16    4x      8x    3-9/16 7-9/16         3-9/16            2-7/16    15    8     16d   12   16d      970      1115       1335

                PCM48          PC48            12    4x      8x    3-9/16 7-9/16         3-9/16            2-7/16    15    8     16d   12   16d     1665      1350       1890                IBC,
                                                                                                                                                                                              FL,
                PCM6416        PC64-16         16    6x      4x     5-1/2    3-9/16      3-1/2             3-13/16   11    8     16d   12   16d      950      1545       1675                 LA

                PCM64          PC64            12    6x      4x     5-1/2    3-9/16      3-1/2             3-13/16   11    8     16d   12   16d     1500      1875       1915

                PCM6616        PC66-16         16    6x      6x     5-1/2    5-9/16      3-1/2             3-13/16   13    8     16d   12   16d      950      1545       1675

                PCM66          PC66            12    6x      6x     5-1/2    5-9/16      3-1/2             3-13/16   13    8     16d   12   16d     1500      1875       1915
               Corrosion Finish
                PCM6816            -- --        16   6x      8x     5-1/2    7-9/16      3-1/2             3-13/16   15    8     16d   12   16d      950      1545       1675
                  Stainless Steel        Gold Coat
                  HDG
                PCM68       Triple Zinc
                                PC68            12   6x      8x     5-1/2    7-9/16      3-1/2             3-13/16   15    8     16d   12   16d     1500      1875       1915

                1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                2) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.
                New products or updated product information are designated in blue font.
               Corrosion Finish      Stainless Steel     Gold Coat   HDG      Triple Zinc




                                                                                                                                                                     Continued on next page

               Corrosion
               94
               Finish                                                                                                                                               MiTek® Product Catalog
                  Stainless Steel
                  Gold Coat
                  HDG
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 96 of 358

                                                              EPCM / PCM Post Caps                                                                                                                          Caps & Bases

                                                                                                                                                                    Fastener Schedule2            DF/SP
                                                                                                                                  Dimensions (in)
                                                                                                                                                                        Post     Beam      Allowable Loads (Lbs.)




                                                                                                                                                                                                                    Corrosion
                                                               MiTek USP                  Steel                                                                                            Uplift1    F1     F2                 Code




                                                                                                                                                                                                                    Finish
                                                               Stock No.      Ref. No.    Gauge Beam Post          W1        W2        H1        L1        L2      Qty Type Qty Type 160%            160%   160%                Ref.
                                                                                                                                      Center Column Caps

                                                               PCM77             --         12    7-1/8 7-1/8     7-1/8     7-1/8   3-11/16    5-5/8     14-9/16    8     16d   12   16d   1500      1875   1915

                                                               PCM8416           --         16      8x      4x    7-1/2    3-9/16     3-1/2    5-5/8       11       8     16d   12   16d    950      1545   1675

                                                               PCM84          PC84          12      8x      4x    7-1/2    3-9/16     3-1/2    5-5/8       11       8     16d   12   16d   1500      1875   1915
                                                                                                                                                                                                                                IBC,
                                                               PCM8616           --         16      8x      6x    7-1/2    5-9/16     3-3/8    5-5/8       13       8     16d   12   16d    950      1545   1675                 FL,
                                                                                                                                                                                                                                 LA
                                                               PCM86          PC86          12      8x      6x    7-1/2    5-9/16     3-1/2    5-5/8       13       8     16d   12   16d   1500      1875   1915

                                                               PCM8816           --         16      8x      8x    7-1/2    7-9/16     3-1/2    5-5/8       15       8     16d   12   16d    950      1545   1675

                                                               PCM88          PC88          12      8x      8x    7-1/2    7-9/16     3-1/2    5-5/8       15       8     16d   12   16d   1500      1875   1915

                                                                                                                                        End Column Caps

                                                               EPCM4416       EPC44-16      16      4x      4x    3-9/16 3-9/16      3-9/16    2-7/16     7-1/4     8     16d   8    16d    970      1115   1335

                                                               EPCM44         EPC44         12      4x      4x    3-9/16 3-9/16      3-9/16    2-7/16     7-1/4     8     16d   8    16d   1665      1350   1890

                                                               EPCM46         EPC46         12      4x      6x    3-9/16 5-9/16      3-9/16    2-7/16     9-1/4     8     16d   8    16d   1665      1350   1890




                                                                                                                                                                                                                                            Caps & Bases
                                                               EPCM4616       EPC46-16      16      4x      6x    3-9/16 5-9/16      3-9/16    2-7/16     9-1/4     8     16d   8    16d    970      1115   1335

                                                               EPCM4816       EPC48-16      16      4x     8x     3-9/16 7-9/16      3-9/16    2-7/16    11-1/4     8     16d   8    16d    970      1115   1335

                                                               EPCM48         EPC48         12      4x      8x    3-9/16 7-9/16      3-9/16    2-7/16    11-1/4     8     16d   8    16d   1665      1350   1890

                                                               EPCM6416       EPC64-16      16      6x      4x    5-1/2    3-9/16     3-1/2   3-13/16     7-1/4     8     16d   8    16d    950      1545   1675

                                                               EPCM64         EPC64         12      6x      4x    5-1/2    3-9/16     3-1/2   3-13/16     7-1/4     8     16d   8    16d   1500      1875   1915

                                                               EPCM6616       EPC66-16      16      6x      6x    5-1/2    5-9/16     3-1/2   3-13/16     9-1/4     8     16d   8    16d    950      1545   1675
                                                                                                                                                                                                                                IBC,
                                                               EPCM66         EPC66         12      6x      6x    5-1/2    5-9/16     3-1/2   3-13/16     9-1/4     8     16d   8    16d   1500      1875   1915                 FL,
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                                                                 LA
                                                               EPCM6816          --         16      6x      8x    5-1/2    7-9/16     3-1/2   3-13/16    11-1/4     8     16d   8    16d    950      1545   1675

                                                               EPCM68         EPC68         12      6x      8x    5-1/2    7-9/16     3-1/2   3-13/16    11-1/4     8     16d   8    16d   1500      1875   1915

                                                               EPCM77            --         12    7-1/8 7-1/8     7-1/8     7-1/8   3-11/16    5-5/8    10-13/16 8        16d   8    16d   1500      1875   1915

                                                               EPCM8416          --         16      8x      4x    7-1/2    3-9/16     3-1/2    5-5/8      7-1/4     8     16d   8    16d    950      1545   1675

                                                               EPCM84         EPC84         12      8x      4x    7-1/2    3-9/16     3-1/2    5-5/8      7-1/4     8     16d   8    16d   1500      1875   1915

                                                               EPCM8616          --         16      8x      6x    7-1/2    5-9/16     3-3/8    5-5/8      9-1/4     8     16d   8    16d    950      1545   1675

                                                               EPCM86         EPC86         12      8x      6x    7-1/2    5-9/16     3-1/2    5-5/8      9-1/4     8     16d   8    16d   1500      1875   1915
                                                              Corrosion Finish
                                                               EPCM8816           --         16     8x      8x    7-1/2    7-9/16     3-1/2    5-5/8     11-1/4     8     16d   8    16d    950      1545   1675
                                                                Stainless Steel       Gold Coat
                                                                HDG
                                                               EPCM88     Triple Zinc
                                                                              EPC88          12     8x      8x    7-1/2    7-9/16     3-1/2    5-5/8     11-1/4     8     16d   8    16d   1500      1875   1915

                                                               1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.
                                                              Corrosion Finish      Stainless Steel    Gold Coat   HDG      Triple Zinc




                                                              Corrosion
                                                              Finish
                                                                 Stainless Steel
                                                                 Gold Coat
                                                              MiTek
                                                                 HDG® Product Catalog                                                                                                                                                  95
                                                                 Triple Zinc
                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 97 of 358

               PB / PBES / PBS Post Caps                                                                                                                                                Caps & Bases

               PB – Two-piece design                                                                 Uplift                                           Uplift                               Uplift
                                                                                                                F1                                             F1                                   F1
               PBES / PBS – Two-piece design with extended side plates                       F2                                             F2                                      F2
                                                                                                                 F2                                             F2                                    F2
               and wrap around post design. Easy retrofit installations
                                                                                                F1                                           F1                                      F1

               Materials: 18 gauge
               Finish: G90 galvanizing; PB44-6TZ &
                 PB66-6TZ – G-185 galvanizing
               Options: See chart for Corrosion Finish Options
               Codes: IBC, FL, LA

               Installation:
               • Use all specified fasteners. See Product Notes, page 18.
                                                                                                     Typical PBS                                  Typical PBES                            Typical PB-TZ
               • These products are designed for single, solid-sawn
                 beams with matching post width. Multi-ply beams must                                installation                                  installation                            installation
                 have same width as post. Use shims as required.
               •P B, PBES, PBS post caps are sold per piece and
                 must be installed in pairs to achieve allowable loads.                                                                                        L2 L1
                                                                                                           L2                                                                                  L2
                                                                                                                             H2



                                                                                                                              H1                                                    H2
                                                                                                                                                 H2
Caps & Bases




                                                                                                                                                                                     H1
                                                                                                                      L1                              H1

                                                                                                                                                                                           W
                                                                                                       W                                                        W
                                                                                                            PBS                                            PBES                             PB44-6TZ


                                                                              Dimensions (in)                                      Fastener Schedule2,3                         DF/SP
                                                                                                                                                                                              1,2
                                                                                                                                   Post                  Beam          Allowable Loads (Lbs.)




                                                                                                                                                                                                         Corrosion
                                                                                                                                                                                                         Finish
                                MiTek USP             Steel                                                                                                            Uplift     F1          F2                     Code
                  Post Size     Stock No.    Ref. No. Gauge        W         H1          H2            L1             L2     Qty     Type        Qty           Type    160%      160%        160%                    Ref.




                                                                                                                                                                                                                            Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                PB44-6TZ     LPC4Z       18     1-1/2    2-1/8         1-1/2           --            3-5/8    8    16d HDG        8        16d HDG      585      1760          1015

                 4x4            PBES44       LCE4        18     1-1/2    2-3/8         2-3/4         3-1/4           4-3/4    8      16d          8            16d     1765       920          810

                                PBS44        AC4         18    1-7/16 2-5/16 2-13/16 3-9/16 6-1/2 12                                 16d         12            16d     2650      1860          1110

                 4 x 4 Rough    PBS44R       AC4R        18     1-1/2    2-5/16       2-3/16            4              7      8      16d          8            16d     1765       920          810                   IBC,
                                                                                                                                                                                                                      FL,
                                PB66-6TZ     LPC6Z       18     1-1/2    2-1/2           3             --            5-9/16 8      16d HDG        8        16d HDG      585      1760          1015                   LA

                 6x6            PBES66          --       18     1-1/2    2-3/8         2-1/8         5-1/2             7      8      16d          8            16d     1670      1190          1235

                                PBS66         AC6         18     1-1/4 2-5/16 2-7/8 5-1/2               8    14      16d      12                               16d     2015      1865          1300
               Corrosion Finish
                6Stainless
                  x 6 RoughSteelPBS66R Gold CoatAC6R      18     1-1/4 2-5/16 2-3/16          6       8-1/2 10       16d      10                               16d     1670      1190          1235
                 HDG       Triple Zinc
                1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                2) Allowable Loads and Fastener Schedules for a pair of post caps.
                3) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.
                New products or updated product information are designated in blue font.
               Corrosion Finish     Stainless Steel    Gold Coat       HDG        Triple Zinc




               Corrosion
               Finish
                  Stainless Steel
                  Gold Coat
               96 HDG                                                                                                                                                               MiTek® Product Catalog
                  Triple Zinc
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 98 of 358

                                                              PBC Post Beam Corner Connectors                                                                                                                                  Caps & Bases

                                                              The PBC series is a one-piece connector designed to secure two
                                                              mitered beams on a corner post while providing uplift capacity.

                                                              Materials: 18 gauge
                                                              Finish: G-185 galvanizing
                                                              Codes: IBC, FL, LA                                                                                   Uplift
                                                                                                                                                                            F1
                                                                                                                                                            F2
                                                              Installation:                                                                                                     F2
                                                              • Use all specified fasteners. See Product Notes, page 18.                                     F1

                                                              • Install PBC on outside corner of post forming tabs to inner side of post.                                       Typical PBC
                                                              • Assumes beam members are bevel cut at corner.                                                                    installation


                                                                                                                                                                            W                 W




                                                                                                                                                                                                     L




                                                                                                                                                                                       PBC

                                                                                                                                 Fastener Schedule2                        DF/SP                            S-P-F




                                                                                                                                                                                                                                                       Caps & Bases
                                                                                                      Dimensions (in)                                                                     1                                1
                                                                                                                                 Post                Beam          Allowable Loads (Lbs.)           Allowable Loads (Lbs.)




                                                                                                                                                                                                                               Corrosion
                                                                                                                                                                   Uplift             F1      F2    Uplift    F1       F2




                                                                                                                                                                                                                               Finish
                                                                Post     MiTek USP     Ref. Steel                                                                                                                                          Code
                                                                Size     Stock No.     No. Gauge         W         L     Qty       Type        Qty     Type        160%          160%       160%    160%     160%     160%                 Ref.
                                                              Corrosion
                                                               4x4      Finish
                                                                        PBC44-TZ        --     18     4-15/16 6-1/2          8   16d HDG       8     16d HDG       1765              1520    1520   1525     1275     1275                 IBC,
                                                                Stainless Steel      Gold Coat                                                                                                                                              FL,
                                                               6HDG
                                                                 x6       Triple Zinc --
                                                                        PBC66-TZ               18     6-15/16 6-1/2          8   16d HDG       8     16d HDG       1765              1520    1520   1525     1275     1275                  LA
                                                                1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                                2) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.
                                                                New products or updated product information are designated in blue font.
                                                              Corrosion Finish      Stainless Steel    Gold Coat       HDG       Triple Zinc
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              Corrosion
                                                              Finish
                                                                 Stainless Steel
                                                                 Gold Coat
                                                                 HDG
                                                                 Triple Zinc




                                                              MiTek® Product Catalog                                                                                                                                                              97
                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 99 of 358

               CPB Composite Post Bases                                                                                                              Caps & Bases

               The CPB is made of corrosion resistant composite material compatible
               with preservative treated lumber. Provides code required 1" stand-off
               and can be used with rough lumber sizes.

               Materials: High Strength composite
               Codes: IRC R317.1.4, IBC 2304.12.2.2, IRC R407.3, IBC 2304.10.7

               Installation:
               • Attach base to post with (4) 10d HDG nails.
               • Attach post to concrete using 1/2" diameter rod into concrete
                  and extend into wood member.
               •N  ot recommended for fence posts or other unrestrained (not
                 fixed or fastened at top) applications. These anchors are not                                        Typical CPB
                 designed to resist overturning (moment) loads.
                                                                                                                      installation




                                                                                                                                               1"


                                                                                                                                          W2

                                                                                                                     W1
Caps & Bases




                                                                                                                          CPB


                                                   Dimensions (in)                     Fastener
                                                                        Bottom        Schedule
                                                                                               5                           Concrete
                                                                        Surface                       Post Base             Design
                 Post   MiTek USP                                       Bearing                       Allowable            Bearing      Code
                                                                                                               1,2                3,4
                 Size   Stock No.      Ref. No.     W1         W2        Area       Qty     Type      Capacity            Strength      Ref.
                4x4      CPB44         CPS4        3-1/4      3-1/4        2.2       4    10d HDG        5235                6545

                4x6      CPB46         CPS46      3-5/16      5-5/16       3.3       4    10d HDG        6810                9820




                                                                                                                                                                             Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                5x5      CPB55         CPS5        4-1/8      4-1/8        3.0       4    10d HDG        6295                8925        PC

                6x6      CPB66         CPS6       5-5/16      5-5/16       3.9       4    10d HDG        8570               11600

                8x8      CPB88         CPS7        7-1/4      7-1/4        6.4       4    10d HDG        12490              19040

                1) Loads shall not be increased for short-term loading.
                2) Loads require a minimum 650 psi wood compressive strength.
                3) Concrete Design Bearing Strength = Ø (0.85 f'C A1) with f'C = 2,500 psi. ACI 318-14, Section 22.8.3.
                                                                                  0.5
                4) Design Bearing Strength has been increased assuming (A2 / A1) per ACI 318-14, Section 22.8.3.
                5) NAILS: 10d nails are 0.148" dia. x 3" long.




               98                                                                                                                                   MiTek® Product Catalog
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 100 of 358

                                                              KLCC Lally Column Caps                                                                                                                                           Caps & Bases

                                                              Lally Column Caps connect lally columns to wood beams.
                                                              Fits 3-1/2" and 4" diameter lally columns.

                                                              Materials: 12 gauge
                                                              Finish: Primer

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • Fit KLCC onto lally column. Position wood beam in KLCC
                                                                saddle and fasten.                                                                      Typical KLCC installation


                                                                                                                                                                            L



                                                                                                                                                                                                  H


                                                                                                                                                                                              W


                                                                                                                                                                     KLCC

                                                                                                           Dimensions (in)            Fastener Schedule
                                                                                                                                                            Column                   DF/SP                  S-P-F                LVL / PSL
                                                                                                                                                                5
                                                                MiTek USP                      Steel                                                    Nails
                                                                                                                                                            Outside                Allowable              Allowable              Allowable         Code




                                                                                                                                                                                                                                                               Caps & Bases
                                                                                                                                                                                             1,2,3,4                1,2,3,4                1,2,3,4
                                                                Stock No.        Ref. No.      Gauge      W       H       L          Girder        Qty Type Dia. (in)           Loads (Lbs.)           Loads (Lbs.)           Loads (Lbs.)         Ref.
                                                               KLCC45-35       LCC4.5-3.5        12      4-5/8     4    11-1/2   Triple 2x10/12     8      16d      3-1/2             16000                  16000                   --
                                                               KLCC45-4        LCC4.5-4          12      4-5/8     4    11-1/2   Triple 2x10/12     8      16d       4                21000                  21000                   --
                                                               KLCC6-35        LCC6-3.5          12      6-1/8     4    11-1/2    Quad 2x10/12      8      16d      3-1/2             16000                  16000                   --
                                                               KLCC6-4         LCC6-4            12      6-1/8     4    11-1/2    Quad 2x10/12      8      16d       4                21000                  21000                   --
                                                               KLCC35-35       LCC3.5-3.5        12      3-5/8     4    11-1/2    3.5 LVL / PSL     8      16d      3-1/2                --                     --                 16000
                                                                                                                                                                                                                                                   --
                                                               KLCC35-4        LCC3.5-4          12      3-5/8     4    11-1/2    3.5 LVL / PSL     8      16d       4                   --                     --                 21000
                                                               KLCC525-35      LCC5.25-3.5       12      5-3/8     4    11-1/2   5.25 LVL / PSL     8      16d      3-1/2                --                     --                 16000
                                                               KLCC525-4       LCC5.25-4         12      5-3/8     4    11-1/2   5.25 LVL / PSL     8      16d       4                   --                     --                 21000
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               KLCC7-35        LCC7-3.5          12      7-1/8     4    11-1/2     7 LVL / PSL      8      16d      3-1/2                --                     --                 16000
                                                               KLCC7-4         LCC7-4            12      7-1/8     4    11-1/2     7 LVL / PSL      8      16d       4                   --                     --                 21000
                                                               1) Loads may not be increased for short-term loading.
                                                               2) Loads are for a continuous beam.
                                                               3) Allowable loads are determined using the lowest of the bearing loads. Use Fc-perp equal to 425 psi for SPF, 625 psi for DF and 700 psi for LVL/PSL,
                                                                  or the lally column capacity.
                                                               4) Spliced conditions must be detailed by the designer to transfer tension loads between spliced members by means other than the lally column.
                                                                  The splice condition load is 6750 lbs. per beam side and the lally cap must be evenly loaded.
                                                               5) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.




                                                              MiTek® Product Catalog                                                                                                                                                                      99
                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 101 of 358

               KCCQ / KECCQ Column Caps                                                                                                                                      Caps & Bases

               Designed to be installed without the need to drill bolt holes,
               simplifying installation and maintaining the wood cross section.
               Installs with MiTek’s WS structural wood screws offering high
               uplift capacity.
               KCCQ – Standard column cap
               KECCQ – End column version

               Materials: See chart
               Finish: Primer
               Options: See chart for Corrosion Finish Options and                                          Typical KECCQ44                                               Typical KCCQ44
                 Specialty Options on page 102.                                                           end cap installation                                        center cap installation
               Codes: IBC, FL, LA                                                                           W1                                                    W1
                                                                                                                          L
                                                                                                                                                                                   L

               Installation:
               • Use all specified fasteners. See Product Notes, page 18.
                                                                                                                                     H
               • MiTek’s WS3 structural wood screws, 1/4" dia. x 3" long, are                                                                                                               H
                 supplied with Column Caps.
               • Beams­­­­shall be designed to support the required loads.
                 Beam shear may limit loads to less than listed loads for device.
                 A design professional shall determine the adequacy of the post
                 to resist published loads.
                                                                                                                   W2
                                                                                                                                                                              W2
Caps & Bases




                                                                                                                     KECCQ44                                                 KCCQ44
                                                                       Dimensions (in)                   Fastener Schedule4            DF/SP
                                                                                                                     Column       Allowable Loads
                                                                                                     Beam
                                                                                                                     or Post           (Lbs.)3




                                                                                                                                                      Corrosion
                                                                                                                                 Bearing1 Uplift2,8               Code



                                                                                                                                                      Finish
                 MiTek USP                            Steel
                 Stock No.           Ref. No.         Gauge      W1       W2         H       L     Qty      Type    Qty   Type     100%      160%                 Ref.
                                                                               Center Column Caps
                KCCQ325-4       CCQ3-4SDS2.5            7      3-1/4     3-5/8     6-1/2    11      16      WS3     14    WS3     21485       7065
                KCCQ325-6       CCQ3-6SDS2.5            7      3-1/4     5-1/2     6-1/2    11      16      WS3     14    WS3     21485       7065
                KCCQ44          CCQ44SDS2.5             7      3-5/8     3-5/8     6-1/2    11      16      WS3     14    WS3     24065       7065




                                                                                                                                                                                                         Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                KCCQ45                  --              7      3-5/8     5-3/8     6-1/2    11      16      WS3     14    WS3     24065       7065
                KCCQ46          CCQ46SDS2.5             7      3-5/8     5-1/2     6-1/2    11      16      WS3     14    WS3     24065       7065
                KCCQ47                   --             7      3-5/8     7-1/8     6-1/2    11      16      WS3     14    WS3     24065       7065
                KCCQ47X                  --             7      3-5/8     7-1/8     6-1/2    13      16      WS3     14    WS3     28440       7065
                KCCQ48          CCQ48SDS2.5             7      3-5/8     7-1/2     6-1/2    11      16      WS3     14    WS3     24065       7065
                KCCQ525-4       CCQ5-4SDS2.5            3      5-1/4     3-5/8       8      13      16      WS3     14    WS3     41640       7065
                                                                                                                                                                   IBC,
                KCCQ525-6       CCQ5-6SDS2.5            3      5-1/4     5-1/2       8      13      16      WS3     14    WS3     41640       7065
                                                                                                                                                                    FL,
                KCCQ525-8       CCQ5-8SDS2.5            3      5-1/4     7-1/2       8      13      16      WS3     14    WS3     41640       7065                  LA
                KCCQ57                   --             7      5-3/8     7-1/8     6-1/2    11      16      WS3     14    WS3     36095       7065
                KCCQ64          CCQ64SDS2.5             7      5-1/2     3-5/8     6-1/2    11      16      WS3     14    WS3     37815       7065
                KCCQ66          CCQ66SDS2.5             7      5-1/2     5-1/2     6-1/2    11      16      WS3     14    WS3     37815       7065
                KCCQ67X         CCQ6-7.13SDS2.5         7      5-1/2     7-1/8     6-1/2    11      16      WS3     14    WS3     37815       7065
                KCCQ68          CCQ68SDS2.5             7      5-1/2     7-1/2     6-1/2    11      16      WS3     14    WS3     37815       7065
                KCCQ74          CCQ74SDS2.5             3      6-7/8     3-5/8     6-1/2    11      16      WS3     14    WS3     46405       7065
                KCCQ76          CCQ76SDS2.5             3      6-7/8     5-1/2     6-1/2    11      16      WS3     14    WS3     46405       7065
                KCCQ77          CCQ77SDS2.5             3      6-7/8     6-7/8     6-1/2    11      16      WS3     14    WS3     46405       7065
                KCCQ78          CCQ78SDS2.5             3      6-7/8     7-1/2     6-1/2    11      16      WS3     14    WS3     46405       7065
                1) Bearing loads are based on 625 psi perpendicular to grain loading; no further increase for duration of load is permitted.     Corrosion Finish
                2) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                           Stainless Steel       Gold Coat
                3) Allowable loads are based on lumber with a specific gravity of 0.50 and a moisture content of 19% or less.                        HDG       Triple Zinc
                4) WS3 structural wood screws are 1/4" dia. x 3" long and are included with KCCQ and KECCQ column caps.
                5) Beams shall be designed to support the required loads. Beam shear may limit loads to less than listed loads for device.
                6) The designer shall check post for required loads.
                7) Spliced conditions must be detailed by the specifier to transfer tension loads between spliced members by means other than the column cap.
                8) Uplift loads do no apply to splice conditions.
                New products or updated product information are designated in blue font.                                                         Corrosion Finish        Stainless Steelon next
                                                                                                                                                                            Continued       Goldpage
                                                                                                                                                                                                 Coat   HDG                                                            Triple

               100                                                                                                                                                          MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 102 of 358

                                                              KCCQ / KECCQ Column Caps                                                                                                                                     Caps & Bases

                                                                                                                       Dimensions (in)                     Fastener Schedule4            DF/SP
                                                                                                                                                                       Column       Allowable Loads
                                                                                                                                                       Beam
                                                                                                                                                                       or Post           (Lbs.)3




                                                                                                                                                                                                        Corrosion
                                                                                                                                                                                   Bearing1 Uplift2,8               Code




                                                                                                                                                                                                        Finish
                                                                MiTek USP                            Steel
                                                                Stock No.           Ref. No.         Gauge      W1        W2        H        L       Qty      Type    Qty   Type     100%      160%                 Ref.
                                                                                                                                Center Column Caps
                                                               KCCQ71-4        CCQ7.1-4SDS2.5          3       7-1/4    3-5/8      6-1/2     11      16       WS3     14    WS3     48125       7065
                                                               KCCQ71-6        CCQ7.1-6SDS2.5          3       7-1/4    5-1/2      6-1/2     11      16       WS3     14    WS3     48125       7065
                                                               KCCQ71-71       CCQ7.1-7.1SDS2.5        3       7-1/4    7-1/4      6-1/2     11      16       WS3     14    WS3     48125       7065
                                                               KCCQ71-8        CCQ7.1-8SDS2.5          3       7-1/4    7-1/2      6-1/2     11      16       WS3     14    WS3     48125       7065
                                                               KCCQ84                   --             7       7-1/2    3-5/8      6-1/2     11      16       WS3     14    WS3     51565       7065                IBC,
                                                               KCCQ86          CCQ86SDS2.5             7       7-1/2    5-1/2      6-1/2     11      16       WS3     14    WS3     51565       7065                 FL,
                                                               KCCQ88          CCQ88SDS2.5             7       7-1/2    7-1/2      6-1/2     11      16       WS3     14    WS3     51565       7065                 LA
                                                               KCCQ94                   --              7      8-7/8    3-5/8      6-1/2     11      16       WS3     14    WS3     60155       7065
                                                               KCCQ96          CCQ96SDS2.5              7      8-7/8    5-1/2      6-1/2     11      16       WS3     14    WS3     60155       7065
                                                               KCCQ98          CCQ98SDS2.5              7      8-7/8    7-1/2      6-1/2     11      16       WS3     14    WS3     60155       7065
                                                               KCCQ106         CCQ106SDS2.5             7      9-1/2    5-1/2      6-1/2    11       16       WS3     14    WS3     65315       7065
                                                                                                                                 End Column Caps
                                                               KECCQ325-4      ECCQ3-4SDS2.5            7      3-1/4    3-5/8      6-1/2   7-1/2     16       WS3     14    WS3     14650       6860
                                                               KECCQ325-6      ECCQ3-6SDS2.5            7      3-1/4    5-1/2      6-1/2   7-1/2     16       WS3     14    WS3     14650       6860
                                                               KECCQ44         ECCQ44SDS2.5             7      3-5/8    3-5/8      6-1/2   8-1/2     16       WS3     14    WS3     16965       6860
                                                               KECCQ45                  --              7      3-5/8    5-3/8      6-1/2   7-1/2     16       WS3     14    WS3     16405       6860




                                                                                                                                                                                                                                                    Caps & Bases
                                                               KECCQ46         ECCQ46SDS2.5             7      3-5/8    5-1/2      6-1/2   8-1/2     16       WS3     14    WS3     18595       6860
                                                               KECCQ47                  --              7      3-5/8    7-1/8      6-1/2   9-1/2     16       WS3     14    WS3     20780       6860
                                                               KECCQ47X                 --              7      3-5/8    7-1/8      6-1/2   9-1/2     16       WS3     14    WS3     20780       6860
                                                               KECCQ48         ECCQ48SDS2.5             7      3-5/8    7-1/2      6-1/2   8-1/2     16       WS3     14    WS3     18595       6860
                                                               KECCQ525-4      ECCQ5-4SDS2.5            3      5-1/4    3-5/8        8     9-1/2     16       WS3     14    WS3     22330       6860
                                                               KECCQ525-6      ECCQ5-6SDS2.5            3      5-1/4    5-1/2        8     9-1/2     16       WS3     14    WS3     27300       6860
                                                               KECCQ525-8      ECCQ5-8SDS2.5            3      5-1/4    7-1/2        8     9-1/2     16       WS3     14    WS3     30430       6860
                                                               KECCQ57                  --              7      5-3/8    7-1/8      6-1/2   9-1/2     16       WS3     14    WS3     31170       6860
                                                               KECCQ64         ECCQ64SDS2.5             7      5-1/2    3-5/8      6-1/2   8-1/2     16       WS3     14    WS3     23535       6860
                                                               KECCQ66         ECCQ66SDS2.5             7      5-1/2    5-1/2      6-1/2   8-1/2     16       WS3     14    WS3     28910       6860
                                                               KECCQ67X        ECCQ6-7.13SDS2.5         7      5-1/2    7-1/8      6-1/2   8-1/2     16       WS3     14    WS3     29220       6860                IBC,
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               KECCQ68         ECCQ68SDS2.5             7      5-1/2    7-1/2      6-1/2   8-1/2     16       WS3     14    WS3     29220       6860                 FL,
                                                               KECCQ74         ECCQ74SDS2.5             3      6-7/8    3-5/8      6-1/2   8-1/2     16       WS3     14    WS3     27465       6860                 LA
                                                               KECCQ76         ECCQ76SDS2.5             3      6-7/8    5-1/2      6-1/2   8-1/2     16       WS3     14    WS3     35860       6860
                                                               KECCQ77         ECCQ77SDS2.5             3      6-7/8    6-7/8      6-1/2   8-1/2     16       WS3     14    WS3     35860       6860
                                                               KECCQ78         ECCQ78SDS2.5             3      6-7/8    7-1/2      6-1/2   8-1/2     16       WS3     14    WS3     35860       6860
                                                               KECCQ71-4       ECCQ7.1-4SDS2.5          3      7-1/4    3-5/8      6-1/2   8-1/2     16       WS3     14    WS3     28240       6860
                                                               KECCQ71-6       ECCQ7.1-6SDS2.5          3      7-1/4    5-1/2      6-1/2   8-1/2     16       WS3     14    WS3     35285       6860
                                                               KECCQ71-71      ECCQ7.1-7.1SDS2.5        3      7-1/4    7-1/4      6-1/2   8-1/2     16       WS3     14    WS3     37190       6860
                                                               KECCQ71-8       ECCQ7.1-8SDS2.5          3      7-1/4    7-1/2      6-1/2   8-1/2     16       WS3     14    WS3     37190       6860
                                                               KECCQ84                  --              7      7-1/2    3-5/8      6-1/2   8-1/2     16       WS3     14    WS3     29785       6860
                                                               KECCQ86         ECCQ86SDS2.5             7      7-1/2    5-1/2      6-1/2   8-1/2     16       WS3     14    WS3     37390       6860
                                                               KECCQ88         ECCQ88SDS2.5             7      7-1/2    7-1/2      6-1/2   8-1/2     16       WS3     14    WS3     39845       6860
                                                               KECCQ94                  --              7      8-7/8    3-5/8      6-1/2   8-1/2     16       WS3     14    WS3     33595       6860
                                                               KECCQ96         ECCQ96SDS2.5             7      8-7/8    5-1/2      6-1/2   8-1/2     16       WS3     14    WS3     42630       6860
                                                               KECCQ98         ECCQ98SDS2.5             7      8-7/8    7-1/2      6-1/2   8-1/2     16       WS3     14    WS3     46485       6860
                                                               KECCQ106        ECCQ106SDS2.5            7      9-1/2    5-1/2      6-1/2   8-1/2     16       WS3     14    WS3     45760       6860
                                                               1) Bearing loads are based on 625 psi perpendicular to grain loading; no further increase for duration of load is permitted.          Corrosion Finish
                                                               2) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                              Stainless Steel       Gold Coat
                                                               3) Allowable loads are based on lumber with a specific gravity of 0.50 and a moisture content of 19% or less.                           HDG       Triple Zinc
                                                               4) WS3 structural wood screws are 1/4" dia. x 3" long and are included with KCCQ and KECCQ column caps.
                                                               5) Beams shall be designed to support the required loads. Beam shear may limit loads to less than listed loads for device.
                                                               6) The designer shall check post for required loads.
                                                               7) Spliced conditions must be detailed by the specifier to transfer tension loads between spliced members by means other than the column cap.
                                                               8) Uplift loads do no apply to splice conditions.
                                                               New products or updated product information are designated in blue font.                                                              Corrosion Finish      Stainless Steel   Gold Coat             HD
                                                                                                                                                                                                                           Continued on next page


                                                              MiTek® Product Catalog                                                                                                                                                         101


                                                                                                                                                                                                  Corrosion
                                      Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 103 of 358

               KCCQ / KECCQ Column Caps                                                                                                                            Caps & Bases

               Specialty Options:                                                                                                                                                      W1
               •K
                 ECCQ – Straps may be rotated 90° with no reduction
                in published capacity on special orders where the W2                         L                                                                           L1
                                                                                                                                                                                            H1
                dimension is less than or equal to the W1 dimension.                                                                     L
                When W2 is greater than W1 uplift loads may be reduced,
                consult MiTek Engineering support.
                                                                                    H
               • KCCQO/KECCQO – Cap only, no strap design for field
                  welding to pipe or other columns.
                                                                                                                           H                                                                     H2
               • KCCQOB – For + beam connections. Any two buckets
                                                                                             W1
                  can be welded together for a wide variety of applications.                                                                                                  L2
                                                                                                                                                                                                 W2
                  Allowable load shall be the lesser of the two components.                                                         W1

               •K
                 CCQT – For T beam intersections, consult MiTek.                        Optional KECCQ                                  KCCQO                             KCCQOB
                Specify beam/column conditions, dimensions, and                         rotated straps 90°
                loading requirements.
               •K
                 CCQC – For X beam intersections, consult MiTek.
                                                                                                                                    4" Typ.
                Specify beam/column conditions, dimensions, and                                                       W3
                loading requirements.                                                    L                                                    L

               • K
                   ECCQL – For L beam intersections, consult MiTek.
                                                                                                                 H2
                  Specify left (L) or right (R) beam/column conditions,                                   H2                                                H3    H1                             H2
                  dimensions, and loading requirements.
                                                                               H1
                                                                                                                      H1
               Dimension call-outs not shown in the table must be                                         W3                                                W4                                   W3
Caps & Bases




               specified at time of ordering for specialty options,                                                                                               W1
                                                                                                                               W1
               non-catalog, or rough/full size lumber sizes.                        W1
                                                                                                                                                  W2                                 W2
                                                                                                     W2

               Refer to Options for Multiple-Beam Column Caps                                    KCCQT                                   KCCQC                            KECCQLL
               Special Order Worksheet for ordering instructions                                                                                                         left shown
               at MiTek-US.com on KCCQ/KECCQ Column Caps
               web page.


               Top View of Specialty Options Column Cap Configurations




                                                                                                                                                                                                      Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                  KECCQLL                            KECCQLR                        KECCQLL                           KECCQLR                               KECCQ                    KECCQ
                 rotated 90°                        rotated 90°                                                                                            offset left             offset right




                                               KCCQ                   KCCQ                                      KCCQ                                         KCCQ
                                             offset left           offset right                            rotated 45° left                            rotated 45° right


               102                                                                                                                                               MiTek® Product Catalog
                                                                                Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 104 of 358

                                                              KCC / KECC Column Caps                                                                                                                                         Caps & Bases

                                                              KCC – Standard column cap.

                                                              KECC – End column version.

                                                              Materials: See chart
                                                              Finish: Primer
                                                              Options: See chart for Corrosion Finish Options.
                                                                See page 105 for Specialty Options. All nominal lumber
                                                                sizes are available for rough/full size lumber.
                                                              Codes: IBC, FL, LA

                                                              Installation:                                                                              Typical KECC44                                 Typical KCC
                                                              • Use all specified fasteners. See Product Notes, page 18.                               end cap installation                        center cap installation
                                                              • Bolt holes should be a minimum of 1/32" to a maximum                                                                                                         1-1/4"
                                                                 of 1/16" larger than the bolt diameter.
                                                                                                                                                               L                                                                        W1
                                                              • Beams­­­­shall be designed to support the required loads.                                                                                              L
                                                                                                                                                                        W1
                                                                Beam shear may limit loads to less than listed loads for                                 1-1/4"
                                                                                                                                                                                                                                             H
                                                                device. A design professional shall determine the adequacy                                                        H
                                                                of the post and beam to resist published loads.

                                                                                                                                                                                                       3"
                                                                                                                                                                              4"

                                                                                                                                                                                                            4"
                                                                                                                                                                              3"




                                                                                                                                                                                                                                                        Caps & Bases
                                                                                                                                                                                                                   3"
                                                                                                                                                                              1-1/2"
                                                                                                                                                                                                        1-1/2"
                                                                                                                                                                             W2                                                        W2

                                                                                                                                                              2-1/2"                                                2-1/2"

                                                                                                                                                                KECC44                                                  KCC

                                                                                                              Dimensions (in)                      Fastener                       DF/SP
                                                                                                                                                  Schedule4               Allowable Loads (Lbs.)3




                                                                                                                                                                                                            Corrosion
                                                                                                                                                                         Bearing1          Uplift2,8




                                                                                                                                                                                                            Finish
                                                               MiTek USP                  Steel                                                           Column                                                        Code
                                                               Stock No.      Ref. No.    Gauge       W1        W2         H         L        Beam        or Post            100%           160%                        Ref.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                Center Column Caps
                                                               KCC325-4      CC31/4-4        7      3-1/4      3-5/8     6-1/2      11       (4) 5/8       (2) 5/8        21485             3505
                                                               KCC325-6      CC31/4-6        7      3-1/4      5-1/2     6-1/2      11       (4) 5/8       (2) 5/8        21485             3505
                                                               KCC44         CC44            7      3-5/8      3-5/8       4        7        (2) 5/8       (2) 5/8        15315             3920
                                                               KCC45            --           7      3-5/8      5-3/8     6-1/2      11       (4) 5/8       (2) 5/8        24065             3920
                                                               KCC46         CC46            7      3-5/8      5-1/2     6-1/2      11       (4) 5/8       (2) 5/8        24065             3920
                                                               KCC47            --           7      3-5/8      7-1/8     6-1/2      11       (4) 5/8       (2) 5/8        24065             3920
                                                                                                                                                                                                                            IBC,
                                                               KCC48         CC48            7      3-5/8      7-1/2     6-1/2      11       (4) 5/8       (2) 5/8        24065             3920
                                                                                                                                                                                                                             FL,
                                                               KCC525-4      CC51/4-4        3      5-1/4      3-5/8       8        13       (4) 3/4       (2) 3/4        41640             8155
                                                                                                                                                                                                                             LA
                                                               KCC525-6      CC51/4-6        3      5-1/4      5-1/2       8        13       (4) 3/4       (2) 3/4        41640             8155
                                                               KCC525-8      CC51/4-8        3      5-1/4      7-1/2       8        13       (4) 3/4       (2) 3/4        41640             8155
                                                               KCC57         CC6-71/8        7      5-3/8      7-1/8     6-1/2      11       (4) 5/8       (2) 5/8        36095             4210
                                                               KCC64         CC64            7      5-1/2      3-5/8     6-1/2      11       (4) 5/8       (2) 5/8        37815             4210
                                                               KCC66         CC66            7      5-1/2      5-1/2     6-1/2      11       (4) 5/8       (2) 5/8        37815             4210
                                                               KCC68         CC68            7      5-1/2      7-1/2     6-1/2      11       (4) 5/8       (2) 5/8        37815             4210
                                                               1) Bearing loads are based on 625 psi perpendicular to grain loading; no further increase for duration of load is permitted.         Corrosion Finish
                                                               2) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                             Stainless Steel       Gold Coat
                                                               3) Allowable loads are based on lumber with a specific gravity of 0.50 and a moisture content of 19% or less.                          HDG       Triple Zinc
                                                               4) All bolts shall meet or exceed the specifications of ASTM A 307.
                                                               5) Beams shall be designed to support the required loads. Beam shear may limit loads to less than listed loads for device.
                                                               6) The designer shall check post for required loads.
                                                               7) Spliced conditions must be detailed by the specifier to transfer tension loads between spliced members by means other than the column cap.
                                                               8) Uplift loads do not apply to splice conditions.
                                                                                                                                                                                                    Corrosion Finish      Stainless Steel              Gold Coat
                                                               New products or updated product information are designated in blue font.



                                                                                                                                                                                                                            Continued on next page


                                                              MiTek® Product Catalog                                                                                                                Corrosion                                    103
                                                                                                                                                                                                    Finish
                                                                                                                                                                                                       Stainless Steel
                                                                                                                                                                                                       Gold Coat
                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 105 of 358

               KCC / KECC Column Caps                                                                                                                              Caps & Bases

               Installation:
               • Use all specified fasteners. See Product Notes, page 18.
               • Bolt holes should be a minimum of 1/32" to a maximum of 1/16" larger than the bolt diameter.
               • Beams­­­­shall be designed to support the required loads. Beam shear may limit loads to less than
                 listed loads for device. A design professional shall determine the adequacy of the post and beam
                 to resist published loads.

                                                                      Dimensions (in)                       Fastener                       DF/SP
                                                                                                           Schedule4               Allowable Loads (Lbs.)3




                                                                                                                                                                 Corrosion
                                                                                                                                  Bearing1          Uplift2,8




                                                                                                                                                                 Finish
                  MiTek USP                       Steel                                                            Column                                                    Code
                  Stock No.          Ref. No.     Gauge      W1         W2         H        L       Beam           or Post          100%             160%                    Ref.
                                                                                    Center Column Caps
                 KCC74            CC74               3      6-7/8      3-5/8       8       13      (4) 3/4          (2) 3/4        54845              8155
                 KCC76            CC76               3      6-7/8      5-1/2       8       13      (4) 3/4          (2) 3/4        54845              8155
                 KCC77            CC77               3      6-7/8      6-7/8       8       13      (4) 3/4          (2) 3/4        54845              8155
                 KCC78            CC78               3      6-7/8      7-1/2       8       13      (4) 3/4          (2) 3/4        54845              8155
                 KCC75X           CC71/8-6           3      7-1/8      5-1/2       8       13      (4) 3/4          (2) 3/4        56875              8155
                 KCC77X           CC71/8-71/8        3      7-1/8      7-1/8       8       13      (4) 3/4          (2) 3/4        56875              8155                   IBC,
                 KCC84            CC84               3      7-1/2      3-5/8       8       13      (4) 3/4          (2) 3/4        60940              8155                    FL,
                 KCC86            CC86               3      7-1/2      5-1/2       8       13      (4) 3/4          (2) 3/4        60940              8155                    LA
                 KCC88            CC88               3      7-1/2      7-1/2       8       13      (4) 3/4          (2) 3/4        60940              8155
                 KCC94            CC94               3      8-7/8      3-5/8       8       13      (4) 3/4          (2) 3/4        71095              8155
                 KCC96            CC96               3      8-7/8      5-1/2       8       13      (4) 3/4          (2) 3/4        71095              8155
Caps & Bases




                 KCC98            CC98               3      8-7/8      7-1/2       8       13      (4) 3/4          (2) 3/4        71095              8155
                 KCC106           CC106              3      9-5/8      5-1/2       8       13      (4) 3/4          (2) 3/4        77190              8155
                                                                                     End Column Caps
                 KECC325-4        ECC31/4-4          7      3-1/4      3-5/8     6-1/2    7-1/2    (2) 5/8          (2) 5/8        14650              1750
                 KECC325-6        ECC31/4-6          7      3-1/4      5-1/2     6-1/2    7-1/2    (2) 5/8          (2) 5/8        14650              1750
                 KECC44           ECC44              7      3-5/8      3-5/8       4      5-1/2    (1) 5/8          (2) 5/8        12030              1960
                 KECC45                --            7      3-5/8      5-3/8     6-1/2    7-1/2    (2) 5/8          (2) 5/8        16405              1960
                 KECC46           ECC46              7      3-5/8      5-1/2     6-1/2    8-1/2    (2) 5/8          (2) 5/8        18595              1960
                 KECC47                --            7      3-5/8      7-1/8     6-1/2    9-1/2    (2) 5/8          (2) 5/8        20780              1960
                 KECC48           ECC48              7      3-5/8      7-1/2     6-1/2    9-1/2    (2) 5/8          (2) 5/8        20780              1960
                 KECC525-4        ECC51/4-4          3      5-1/4      3-5/8       8      9-1/2    (2) 3/4          (2) 3/4        30430              6050
                 KECC525-6        ECC51/4-6          3      5-1/4      5-1/2       8      9-1/2    (2) 3/4          (2) 3/4        30430              6050




                                                                                                                                                                                                     Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                 KECC525-8        ECC51/4-8          3      5-1/4      7-1/2       8      9-1/2    (2) 3/4          (2) 3/4        30430              6050
                 KECC57           ECC6-71/8          7      5-3/8      7-1/8     6-1/2    9-1/2    (2) 5/8          (2) 5/8        31170              2105
                 KECC64           ECC64              7      5-1/2      3-5/8     6-1/2    7-1/2    (2) 5/8          (2) 5/8        25780              2105
                 KECC66           ECC66              7      5-1/2      5-1/2     6-1/2    7-1/2    (2) 5/8          (2) 5/8        25780              2105                   IBC,
                 KECC68           ECC68              7      5-1/2      7-1/2     6-1/2    9-1/2    (2) 5/8          (2) 5/8        32655              2105                    FL,
                 KECC74           ECC74              3      6-7/8      3-5/8       8     10-1/2    (2) 3/4          (2) 3/4        44295              6050                    LA
                 KECC76           ECC76              3      6-7/8      5-1/2       8     10-1/2    (2) 3/4          (2) 3/4        44295              6050
                 KECC77           ECC77              3      6-7/8      6-7/8       8     10-1/2    (2) 3/4          (2) 3/4        44295              6050
                 KECC78           ECC78              3      6-7/8      7-1/2       8     10-1/2    (2) 3/4          (2) 3/4        44295              6050
                 KECC75X          ECC71/8-6          3      7-1/8      5-1/2       8     10-1/2    (2) 3/4          (2) 3/4        45940              6050
                 KECC77X          ECC71/8-71/8       3      7-1/8      7-1/8       8     10-1/2    (2) 3/4          (2) 3/4        45940              6050
                 KECC84           ECC84              3      7-1/2      3-5/8       8     10-1/2    (2) 3/4          (2) 3/4        49220              6050
                 KECC86           ECC86              3      7-1/2      5-1/2       8     10-1/2    (2) 3/4          (2) 3/4        49220              6050
                 KECC88           ECC88              3      7-1/2      7-1/2       8     10-1/2    (2) 3/4          (2) 3/4        49220              6050
                 KECC94           ECC94              3      8-7/8      3-5/8       8     10-1/2    (2) 3/4          (2) 3/4        57420              6050
                 KECC96           ECC96              3      8-7/8      5-1/2       8     10-1/2    (2) 3/4          (2) 3/4        57420              6050
                 KECC98           ECC98              3      8-7/8      7-1/2       8     10-1/2    (2) 3/4          (2) 3/4        57420              6050
                 KECC106          ECC106             3      9-5/8      5-1/2       8     10-1/2    (2) 3/4          (2) 3/4        62345              6050
                 1) Bearing loads are based on 625 psi perpendicular to grain loading; no further increase for duration of load is permitted.               Corrosion Finish
                 2) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                    Stainless Steel       Gold Coat
                 3) Allowable loads are based on lumber with a specific gravity of 0.50 and a moisture content of 19% or less.                                 HDG       Triple Zinc
                 4) All bolts shall meet or exceed the specifications of ASTM A 307.
                 5) Beams shall be designed to support the required loads. Beam shear may limit loads to less than listed loads for device.
                 6) The designer shall check post for required loads.
                 7) Spliced conditions must be detailed by the specifier to transfer tension loads between spliced members by means other than the column cap.
                 8) Uplift loads do not apply to splice conditions.
                                                                                                                                                            Corrosion Finish       Stainless Steel                                Gold Coat
                 New products or updated product information are designated in blue font.                                                                        Continued on next page

               104                                                                                                                                              MiTek® Product Catalog
                                                                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 106 of 358

                                                              KCC / KECC Column Caps                                                                                                                           Caps & Bases

                                                              Specialty Options:
                                                              •K ECC – Straps may be rotated 90° on special order                                                                                                             W1
                                                                where the W2 dimension is less than or equal to the                  L
                                                                                                                                                                                                                    L1
                                                                W1 dimension. Unless specified W3 and W4 dimensions                                                                 L                                               H1
                                                                are equal to the W1 dimension, and H2 and
                                                                H3 dimensions are equal to the H1 dimension.
                                                                                                                               H
                                                              •K CCO/KECCO – Cap only, no strap design for field
                                                                welding to pipe or other columns.
                                                                                                                                                                            H                                                            H2
                                                              •K CCOB – For cross beam connections. Any two                             W1
                                                                buckets can be welded together for a wide variety of
                                                                applications. Allowable load shall be the lesser of the                                                            W1                                    L2         W2
                                                                                                                                               W2
                                                                two components.
                                                              •K CCT – For T beam intersections, consult MiTek.                     Optional KECC                                   KCCO                                KCCOB
                                                                Specify beam/column conditions, dimensions, and                    rotated straps 90°
                                                                loading requirements.
                                                                                                                                                                                 4" Typ.       W1
                                                              •K CCC – For X beam intersections, consult MiTek.                                                           W3
                                                                                                                                                     L
                                                                Specify beam/column conditions, dimensions, and                                                                            L              4" Typ.
                                                                                                                                                                                                                               L
                                                                loading requirements.
                                                                                                                                                                      H2
                                                              •K ECCL – For L beam intersections, consult MiTek.                                            H1                                      H3                                  H1
                                                                Specify left (L) or right (R) beam/column conditions,
                                                                                                                                                                           H1                             H2
                                                                dimensions, and loading requirements.                     H2
                                                                                                                                                            W1                                      W4                               W1
                                                              Dimension call-outs not shown in the table must be
                                                              specified at time of ordering for specialty options,                  W3
                                                                                                                                                                                                               W3




                                                                                                                                                                                                                                              Caps & Bases
                                                              non-catalog, or rough/full size lumber sizes.                                                                                    W2
                                                                                                                                              W2                                                                          W2

                                                                                                                                          KCCT                                     KCCC                                KECCLL
                                                              Refer to Options for Multiple-Beam Bolted Column
                                                                                                                                                                                                                     left shown
                                                              Caps Special Order Worksheet for ordering instructions
                                                              at MiTek-US.com on KCC/KECC Column Caps web page.




                                                              Top View of Specialty Options Column Cap Configurations
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                 KECCLL                              KECCLR                    KECCLL                                           KECCLR                KECC                   KECC
                                                               rotated 90°                         rotated 90°                                                                                      offset left           offset right




                                                                                        KCC                KCC                                           KCC                               KCC
                                                                                     offset left       offset right                                rotated 45° left                  rotated 45° right




                                                              MiTek® Product Catalog                                                                                                                                                105
                              Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 107 of 358

                                                                                      Angles & Straps




                  Angles & Straps                                        pg. 108-135


                  Angles                                                          108-111, 113-115
                  Clips                                                               112, 118-119
                  Header Hangers                                                                  118
Angles & Straps




                  Knee Braces                                                                     135
                  Lateral Joist Connectors                                                        120




                                                                                                                Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                  Ornamental Connectors                                                           125
                  Straps                                                                    121-134
                  Stud Plate Ties                                                           116-117




                  106                                                                  MiTek® Product Catalog
                                                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 108 of 358

                                                                                                                                       Angles & Straps




                                                                                                                                                         Angles & Straps
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              MiTek® Product Catalog                                                               107
                                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 109 of 358

                  A / AC / JA / MP Framing Angles                                                                                                  Angles & Straps

                  MP – 18 gauge. Field adjustable from 45° to 180° (flat)
                                                                                                                             Load
                  A3 – 18 gauge. Eliminates toenailing and increases strength                                              direction


                  AC – 16 gauge. Features staggered nail patterns which
                  reduces wood splitting and allows installation on both
                  sides of the supported member

                  JA – 14 or 16 gauge. Heavier capacity framing angle                                      Adjust
                  for joist support                                                                   45° to 180° (flat)


                  Materials: See chart                                                           Typical MP                                        Typical MP
                  Finish: G90 galvanizing                                                        installation                              rafter support installation
                  Options: See chart for Corrosion Finish Options
                                                                                                                                                   2-1/4"            2-1/4"
                  Codes: IBC, FL, LA



                                                                                                                                                                                     L




                                                                                                                                                               MP




                                                                                                                    F1
Angles & Straps




                                                                              F1                                                                                         F1
                                                                        F3                                                    F3                               F3
                                                                                        F2                F2
                                                                                                                                                                                F2
                                                                         F3                                                 F3                                      F3
                                                                              F1                                    F1                                                   F1




                                                                                                                                                                                         Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                            Typical JA1                              Typical JA7                                Typical AC                                   Typical A3
                            installation                             installation                              installation                                 installation

                                                                                                                  W1                                      1-7/16"         1-7/16"
                                                                                                                            W2
                            L
                                                                W1                 W2


                                  W1
                                                                                                                                       L

                                                                                             L                                                   2-3/4"
                                         W2




                                 JA1                                         JA3                                         AC                                              A3




                                                                                                                                                            Continued on next page

                  108                                                                                                                                     MiTek® Product Catalog
                                                                                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 110 of 358
                                                              A / AC / JA / MP Framing Angles                                                                                                                                             Angles & Straps

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • MP Framing Angles are fabricated at 100° and may be field adjusted by hand from 45° to 180° (flat). Bend angle only once.
                                                                                                                                                             3,4
                                                                                                          Dimensions (in)                Fastener Schedule                                   DF/SP                      S-P-F




                                                                                                                                                                                                                                                 Corrosion
                                                                                                                                                                                                           1,2                        1,2
                                                                                                                                       Header               Joist                   Allowable Loads (Lbs.)     Allowable Loads (Lbs.)




                                                                                                                                                                                                                                                 Finish
                                                               MiTek USP                 Steel                                                                           Direction                                                                           Code
                                                               Stock No.     Ref. No.    Gauge       W1        W2           L    Qty      Type       Qty       Type       of Load 100% 115% 125% 160% 100% 115% 125% 160%                                    Ref.
                                                                                                                                                                             F1        480     545     590    740    410    470    510    520
                                                                            A23, GA1,
                                                               A3                          18      1-7/16     1-7/16    2-3/4     4    10d x 1-1/2    4    10d x 1-1/2       F2        480     545     590    605    410    470    485    505
                                                                            GA2, L30
                                                                                                                                                                             F3        375     375     375    375    145    165    180    230

                                                               MP3          LS30           18      2-1/4      2-1/4     3-3/8     3        10d        3        10d           F1        360     410     445    455    310    350    380    380

                                                               MP5          LS50           18      2-1/4      2-1/4     4-5/8     4        10d        4        10d           F1        480     545     590    740    410    470    505    640

                                                               MP7          LS70           18      2-1/4      2-1/4     5-7/8     5        10d        5        10d           F1        600     685     740    930    515    585    630    800

                                                               MP9          LS90           18      2-1/4      2-1/4     6-7/8     6        10d        6        10d           F1        720     820     885    1115   620    705    760    960

                                                                                                                                                                             F1        375     420     455    565    310    360    390    500

                                                                                                                                  3        10d        3        10d           F2        375     420     455    565    310    360    390    500

                                                                                                                                                                             F3        155     180     195    250    215    250    270    345
                                                               AC5          L50            16      1-5/16     2-3/8     4-7/8
                                                                                                                                                                             F1        440     500     540    670    370    425    460    545

                                                                                                                                  3        16d        3        16d           F2        440     500     540    595    370    425    460    590

                                                                                                                                                                             F3        175     205     220    280    280    320    345    445

                                                                                                                                                                             F1        500     560     605    755    415    480    520    665

                                                                                                                                  4        10d        4        10d           F2        500     560     605    755    415    480    520    665

                                                                                                                                                                             F3        210     240     260    335    290    330    360    460
                                                               AC7          L70            16      1-5/16     2-3/8    6-15/16
                                                                                                                                                                             F1        590     665     720    895    495    565    615    770

                                                                                                                                  4        16d        4        16d           F2        590     665     720    895    495    565    615    790

                                                                                                                                                                             F3        235     270     295    375    370    425    465    590




                                                                                                                                                                                                                                                                                      Angles & Straps
                                                                                                                                                                             F1        625     700     755    945    520    595    650    830                IBC,
                                                                                                                                                                                                                                                              FL,
                                                                                                                                  5        10d        5        10d           F2        625     700     755    900    520    595    650    830                 LA

                                                                                                                                                                             F3        260     300     325    415    360    415    450    580
                                                               AC9          L90            16      1-5/16     2-3/8     8-7/8
                                                                                                                                                                             F1        735     835     900    1120   615    710    770    985
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                  5        16d        5        16d           F2        735     835     900    900    615    710    770    920

                                                                                                                                                                             F3        295     340     370    470    465    530    580    740

                                                                                                                                                                             F1        220     220     220    220    195    195    195    195

                                                               JA1          A21            16      1-1/2      1-1/2     1-1/4     2    10d x 1-1/2    2    10d x 1-1/2       F2         --      --      --    300     --     --     --    235

                                                                                                                                                                             F3         --      --      --    150     --     --     --    100

                                                                                                                                                                             F1        495     495     495    495    445    445    445    445

                                                               JA3                --       14      2-1/2      2-1/2         3     4        16d        4    10d x 1-1/2       F2         --      --      --    465     --     --     --    365

                                                                                                                                                                             F3         --      --      --    330     --     --     --    225

                                                                                                                                                                             F1        790     825     825    825    715    740    740    740

                                                               JA5                --       14      2-1/2      2-1/2         5     6        16d        6    10d x 1-1/2       F2         --      --      --    890     --     --     --    695

                                                                                                                                                                             F3         --      --      --    495     --     --     --    335

                                                                                                                                                                             F1       1055    1185     1270   1560   955    1070   1145   1410

                                                               JA7                --       14      2-1/2      2-1/2         7     8        16d        8    10d x 1-1/2       F2         --      --      --    1450    --     --     --    1135

                                                                                                                                                                             F3         --      --      --    490     --     --     --    335

                                                                                                                                                                             F1       1320    1485     1590   1950   1190   1340   1430   1760

                                                               JA9                --       14      2-1/2      2-1/2         9     10       16d        10   10d x 1-1/2       F2         --      --      --    1465    --     --     --    1150

                                                                                                                                                                             F3         --      --      --    775     --     --     --    530

                                                               1) Allowable loads have been increased 60% for wind and seismic loads; no further increase shall be permitted.                                                      Corrosion Finish
                                                               2) Loads are shown per angle, and may be doubled if installed in pairs. When using a single angle, joist must be constrained from rotation.                           Stainless Steel       Gold Coat
                                                               3) Stainless steel ring shank nails must be used with stainless steel connectors to achieve tabulated allowable loads.
                                                               4) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.                              HDG       Triple Zinc
                                                               New products or updated product information are designated in blue font.


                                                              MiTek® Product Catalog                                                                                                                                                                                          109

                                                                                                                                                                                                                                   Corrosion Finish                 Stainless Steel      Gold Co
                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 111 of 358

                  MP / MPA / MPF Multi-Purpose Framing Angles                                                                                       Angles & Straps
                                                                                                             1-1/2"   1-7/16"
                  MP34 – Framing angle without tabs

                  MPA1 – Tabs enable two and three-way connections

                  MP4F – Connects 2x framing with floor sheathing up to 5/8"
                                                                                                        4-1/2"
                  MP6F – Connects 3x framing with floor sheathing up to
                  3/4". Better choice for connections where floor sheathing
                  is between sole plate and rim board

                  Materials: See chart
                  Finish: G90 galvanizing                                                                         MPA1                         Typical MP34 installation
                  Options: See chart for Corrosion Finish Options
                  Codes: IBC, FL, LA



                                                                                                                                                   2-1/2"




                                                                                                                                                                          1-1/2"
                                                                                                                                                               1-7/16"

                                                                                                                 MPA1-GC                                         MP34



                                                                                                       A2
                                                                                                            B2


                                                                                                  C2

                                     F1
                                                                            A1 B1                                                                                F1
Angles & Straps




                               F3
                                          F2                                                                                                             F3
                                F3                                                                                                                                       F2
                                     F1                                                                                                                   F3
                                                                       C1                                                                                        F1
                           Typical MPA1                                Typical MPA1                     Typical MPA1                                  Typical MP34




                                                                                                                                                                                        Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                    joist / header installation                  rafter / plate installation       stud / plate installation                   joist / header installation
                              Figure 1                                     Figure 2                        Figure 3                                      Figure 4



                                                                            H
                                                                   V
                                                                                           MP6F



                                                                                         MP4F
                                                                                                                                  Embossed plate lines



                                     Type 1
                                                                                                           MP4F=3"
                                                                                                        MP6F= 3-3/4"

                                                                                                                                                         MP4F=1"
                                                    MP4F                                                                                                 MP6F= 1-3/4"


                                                     Sheathing
                                                                                       Type 2                                    4-1/4"

                                                       Typical MPF installation                                                 MPF


                                                                                                                                                               Continued on next page

                  110                                                                                                                                     MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 112 of 358

                                                              MP / MPA / MPF Multi-Purpose Framing Angles                                                                                                                 Angles & Straps

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • Bend tabs only once.
                                                                                                                                        5,6
                                                                                                                    Fastener Schedule                                 DF/SP                        S-P-F




                                                                                                                                                                                                                          Corrosion
                                                                                                                                                                                    1,3,4                        1,3,4
                                                               MiTek USP          Steel Installation
                                                                                                     Header or Stud Joist or Plate                 Direction Allowable Loads (Lbs.)       Allowable Loads (Lbs.)
                                                                                                                                                                                                                                      Code




                                                                                                                                                                                                                          Finish
                                                                                                2,4                                                        2
                                                               Stock No. Ref. No. Gauge   Type       Qty    Type    Qty    Type                    of Load 100% 115% 125% 160% 100% 115% 125% 160%                                    Ref.
                                                                                                              6    8d x 1-1/2    6    8d x 1-1/2       F1       600     615     615     615   515     515    515    515

                                                                                                 Figure 1     6    8d x 1-1/2    6    8d x 1-1/2       F2       600     685     735     750   515     585    630    630

                                                                                                              6    8d x 1-1/2    6    8d x 1-1/2       F3       280     320     350     435   180     205    225    290

                                                                                                              6    8d x 1-1/2    3    8d x 1-1/2       A1       300     340     370     370   260     295    310    310

                                                               MPA1         A35        18        Figure 2     6    8d x 1-1/2    3    8d x 1-1/2       B1       300     340     370     385   260     295    315    325

                                                                                                              6    8d x 1-1/2    3    8d x 1-1/2       C1       255     255     255     255   215     215    215    215

                                                                                                              6    8d x 1-1/2    6    8d x 1-1/2       A2       440     440     440     440   350     370    370    370

                                                                                                 Figure 3     6    8d x 1-1/2    6    8d x 1-1/2       B2       240     240     240     240   200     200    200    200

                                                                                                              6    8d x 1-1/2    6    8d x 1-1/2       C2       330     330     330     330   280     280    280    280

                                                                                                              4    8d x 1-1/2    4    8d x 1-1/2       F1       400     455     490     525   345     390    420    440

                                                               MP34         A34        18        Figure 4     4    8d x 1-1/2    4    8d x 1-1/2       F2       400     455     490     590   345     390    420    495

                                                                                                              4    8d x 1-1/2    4    8d x 1-1/2       F3       185     215     230     295   120     140    150    190

                                                                                                              6    8d x 1-1/2    6    8d x 1-1/2       V        590     670     720     750   505     575    615    645
                                                                                                 Type 1
                                                                                                              6    8d x 1-1/2    6    8d x 1-1/2       H        590     670     720     750   505     575    615    645               IBC,
                                                                                                                                                                                                                                       FL,
                                                                                                              6    8d x 1-1/2    6    8d x 1-1/2       V        590     670     720     750   505     575    615    645                LA




                                                                                                                                                                                                                                                         Angles & Straps
                                                                                                 Type 2
                                                                                                              6    8d x 1-1/2    6    8d x 1-1/2       H        585     585     585     585   505     575    615    645
                                                               MP4F         LTP4       20
                                                                                                              6        8d        6        8d           V        590     670     720     750   505     575    615    645
                                                                                                 Type 1
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                              6        8d        6        8d           H        590     670     720     750   505     575    615    645

                                                                                                              6        8d        6        8d           V        590     670     720     750   505     575    615    645
                                                                                                 Type 2
                                                                                                              6        8d        6        8d           H        585     585     585     585   505     575    615    645

                                                                                                              6    8d x 1-1/2    6    8d x 1-1/2       V        590     595     595     595   505     510    510    510
                                                                                                 Type 1
                                                                                                              6    8d x 1-1/2    6    8d x 1-1/2       H        590     595     595     595   505     510    510    510

                                                                                                              6    8d x 1-1/2    6    8d x 1-1/2       V        590     595     595     595   505     510    510    510
                                                                                                 Type 2
                                                                                                              6    8d x 1-1/2    6    8d x 1-1/2       H        590     595     595     595   505     510    510    510
                                                               MP6F         LTP5       20
                                                                                                              6        8d        6        8d           V        590     595     595     595   505     510    510    510
                                                                                                 Type 1
                                                                                                              6        8d        6        8d           H        590     595     595     595   505     510    510    510

                                                                                                              6        8d        6        8d           V        590     595     595     595   505     510    510    510
                                                                                                 Type 2
                                                                                                              6        8d        6        8d           H        590     595     595     595   505     510    510    510

                                                               1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                        Corrosion Finish
                                                               2) Refer to drawings for installation type and definition of the various load directions.                                              Stainless Steel       Gold Coat
                                                               3) If installing MP4F or MP6F over plywood, use 8d common nails for 100% of table load.                                                HDG       Triple Zinc
                                                               4) Loads are shown per angle. When using a single anchor, joist must be constrained from rotation.
                                                               5) Stainless steel ring shank nails must be used with stainless steel connectors to achieve tabulated allowable loads.
                                                               6) NAILS: 8d x 1-1/2 nails are 0.131" dia. x 1-1/2" long, 8d nails are 0.131" dia. x 2-1/2" long
                                                               New products or updated product information are designated in blue font.

                                                                                                                                                                                                    Corrosion Finish       Stainless Steel   Gold Coat   HDG


                                                              MiTek® Product Catalog                                                                                                                                                               111


                                                                                                                                                                                                    Corrosion
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 113 of 358

                  RBC Roof Boundary Clip                                                                                                                     Angles & Straps

                                                                                                                             F1
                  Framing plate designed to connect roof blocking to a wall top plate.
                                                                                                         Up to
                  Materials: 20 gauge                                                                  3/4" gap

                  Finish: G90 galvanizing
                  Codes: IBC, FL, LA

                  Installation:
                  • Use all specified fasteners. See Product Notes, page 18.
                  • Field adjustable from 0º to 45º.
                  • Bend angle only once.                                                                                                                     Typical RBC
                                                                                                     Typical RBC top-plate to                            concrete block wall to
                                                                                                  inside of blocking installation                         blocking installation
                                                                                                                         45° max




                                                                W                                                                               Up to
                                      H
                                                                                                                                              3/4" gap
                                                                                                  Up to
                                                                                                3/4" gap


                                                                                                                  F1



                                                RBC                                                 Typical RBC top-plate to                              Typical RBC
                                                                                                 outside of blocking installation                   1" foamboard installation


                                                                                        Fastener Schedule3,4                DF/SP             S-P-F
                                                  Dimensions
                                                                                                                          Allowable         Allowable
                                                     (in)                           Top Plate              Blocking
                                                                                                                        Loads (Lbs.)1,2   Loads (Lbs.)1,2
Angles & Straps




                  MiTek USP          Steel                          Installation                                              F1               F1            Code
                  Stock No. Ref. No. Gauge          W       H          Type      Qty  Type2,3   Qty Type2                    160%             160%            Ref.
                                                                       Wood       6 10d x 1-1/2 6 10d x 1-1/2                 510              430            IBC,
                   RBC          RBC        20     4-1/4     6
                                                                        CMU       3 1/4" Tapcon 6 10d x 1-1/2                 450              380           FL, LA




                                                                                                                                                                                          Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                   1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                   2) Loads shown are for a single roof boundary clip.
                   3) Use ITW-Buildex 1/4" x 1-1/2" Tapcons; or equal, installed in accordance with manufacturer's specifications.
                   4) NAILS: 10d x 1-1/2 nails are 0.148" diameter by 1-1/2" long.




                  112                                                                                                                                            MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 114 of 358

                                                              ML Angles                                                                                                                                                                                Angles & Straps

                                                              ML angles are multi-purpose angles that install easily with MiTek’s                                                                                                                                W       W
                                                                                                                                                                                                                                                  F1
                                                              WS15 structural wood screws. The staggered fastener pattern
                                                              allows for back-to-back installations.

                                                              Materials: 12 gau­­­­­­­ge                                                                                                                                                          F1
                                                              Finish: G-185 galvanizing                                                                                                                                                                                        H
                                                              Codes: IBC, FL, LA

                                                              Installation:                                                                                                                  Typical ML26-TZ
                                                              • Use all specified fasteners. See Product Notes, page 18.                                                                       installation
                                                                                                                                                                                                 (ML24-TZ similar)
                                                              • MiTek WS15 structural wood screws (1/4" dia. x 1-1/2" long)                                                                                                                                         ML26-TZ
                                                                are not supplied with ML angles.                                                                                                                                                                 (ML24-TZ similar)

                                                                                              Dimensions               Fastener                        DF/SP                                S-P-F
                                                                                                                               2,3                                    1                                    1
                                                                                                 (in)                 Schedule                 Allowable Loads (Lbs.)               Allowable Loads (Lbs.)




                                                                                                                                                                                                                   Corrosion
                                                                                                                                                               F1                                F1




                                                                                                                                                                                                                   Finish
                                                              MiTek USP          Steel                         Header Joist                                                                                                    Code
                                                              Stock No. Ref. No. Gauge         W       H        Qty    Qty            Type 100% 115% 125% 160% 100% 115% 125% 160%                                             Ref.
                                                              ML24-TZ Finish
                                                              Corrosion   ML24Z       12    2          4          3         3         WS15     655       655        655     655     565    650        655   655
                                                                                                                                                                                                                                IBC,
                                                                Stainless Steel      Gold Coat                                                                                                                                 FL, LA
                                                              ML26-TZ     ML26Z                                                                          1060 1090 1090                               940   1090
                                                                HDG       Triple Zinc 12    2          6          4         4         WS15     920                                  755    865

                                                              1) Allowable loads have been increased 60% for wind and seismic loads; no further increase shall be permitted.
                                                              2) MiTek's WS15 structural wood screws are 1/4" dia. x 1-1/2" long and are not included with angles.
                                                              3) For exterior applications use MiTek's WS15-EXT structural wood screws with exterior coat finish.
                                                              New products or updated product information are designated in blue font.
                                                              Corrosion Finish       Stainless Steel           Gold Coat         HDG         Triple Zinc



                                                              TDL Concrete Angles

                                                              These angles secure wood posts to concrete
                                                              Corrosion
                                                              Finish




                                                                                                                                                                                                                                                                                         Angles & Straps
                                                              or wood floors in light-duty applications.
                                                                 Stainless Steel
                                                                 Gold Coat
                                                              Materials:
                                                                 HDG
                                                                            12 gauge
                                                              Finish:
                                                                 Triple Zinc galvanizing
                                                                        G90
                                                              Options: See chart for Corrosion Finish Options
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • The TDL10 can be embedded into concrete. Minimum                                                                                                                             4" min.
                                                                                                                                                                                                                                            embedment
                                                                embedment depth is 4" to achieve allowable loads.
                                                              • Moisture barrier may be required.
                                                                                                                                                                                       Typical TDL5                                                       Typical TDL10
                                                                                                                                                                                    interior installation                                               embedded interior
                                                                                                                                                                                                                                                           installation

                                                                                                   Dimensions (in)                        Fastener Schedule4,5                                     DF/SP
                                                                                                                                                                                                                 1,2,3
                                                                                                                            Anchor Bolts                            Strap                 Allowable Loads (Lbs.)
                                                                                                                                                                                                                                Corrosion




                                                                                                                                                     Nails                  Bolts                 Uplift 160%
                                                               MiTek USP
                                                                                                                                                                                                                                Finish




                                                                                  Steel                                                 Dia.                                                                                                Code
                                                               Stock No. Ref. No. Gauge            W       H          D         Qty     (in)      Qty Type Qty Dia. (in)                     Nails             Bolts                        Ref.
                                                                                                                                                                                                                                                             H
                                                                TDL5         A24         12        2   5-3/16 2-1/4             1        1/2         4     16d         1          1/2
                                                                                                                                                                        955                                       1105                       --
                                                              Corrosion
                                                               TDL10 Finish A311         12     2 9-3/4 2-1/4           1       1/2      4 16d 1             1/2
                                                                 Stainless Steel      Gold Coat
                                                               1)HDG
                                                                  AllowableTriple
                                                                            loadsZinc
                                                                                  are based on the use of either nails or bolts; nail and bolt values cannot be combined.
                                                               2) The bolt values are based on single shear with a minimum member thickness of 3-1/2".                                                                                                   D
                                                               3) Allowable loads have been increased in accordance with the code; no further increase shall be permitted.
                                                               4) Designer must specify anchor bolt type, length, and embedment.                                                                                                                             W
                                                               5) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.
                                                                                                                                                                                                                                                             TDL10
                                                              Corrosion Finish        Stainless Steel    Gold Coat       HDG        Triple Zinc


                                                              MiTek® Product Catalog                                                                                                                                                                                               113
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 115 of 358

                  B / BL Corner Braces                                                                                                                                     Angles & Straps

                  These multi-purpose braces are designed to provide reinforcement
                  for 90° wood-to-wood connections.

                  Materials: 12 gauge                                                       Some model designs
                                                                                                may vary from
                  Finish: G90 galvanizing                                                    illustration shown
                                                                                                                                                                                                               L


                  Installation:
                  • Use all specified fasteners. See Product Notes, page 18.
                                                                                                                                                                                                      L


                                                                                                                                                                                         W
                                                         Dimensions                 Fastener Schedule                                       Typical B66                                         BL4
                                                            (in)                        2                   1
                   MiTek USP                  Steel                             Nails               Bolts       Code                        installation
                   Stock No.    Ref. No.      Gauge      W          L        Qty       Type      Qty       Type Ref.
                   B23             --           12        2       2-5/8       6        16d        --        --
                   B24             --           12        2       3-5/8       8        16d        --        --                             L
                                                                                                                                                                                                                   L
                   BL3          A33             12      1-1/4     3-1/16      8        16d        --        --
                   BL4          A44             12      1-1/4    4-13/16     10        16d        --        --
                                                                                                                 --
                   BL6             --           12      1-1/4     6-9/16     12        16d        --        --
                                                                                                                                                                       L
                   BL8             --           12      1-1/4     8-5/16     14        16d        --        --
                   B66          A66             12      1-1/2       6         --        --        4         3/8                       W
                                                                                                                                                                                                          L
                   B88          A88             12        2         8         --        --        6         3/8
                   1) Bolts shall conform to ASTM A 307 or better.                                                                                                                  W
                   2) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.
                                                                                                                                                           B66                                        B23

                  KHL Heavy Angles

                  Designed for heavy-duty reinforcement of 90° framing intersections.                                                                                                           D2        D1

                  Materials: See chart
                  Finish: Primer
Angles & Straps




                                                                                                                                                                                    W2
                                                                                                                                                                                                                       D4
                  Options: See chart for Corrosion Finish Options

                                                                                                                                                                                                                       D3
                  Installation:
                                                                                                                                                                            W1
                  • Use all specified fasteners. See Product Notes, page 18.




                                                                                                                                                                                                                            Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                  • Connectors are not load rated.
                                                                                                                                                                                    L


                                                                                                                          Typical KHL35 installation                                         KHL55
                                                                                                                                                                                                L
                                                                              Dimensions (in)                             Fastener Schedule
                                                                                                                                                    Corrosion




                                                                                                                           Bolts1
                                                                                                                                                    Finish




                   MiTek USP               Steel                                                                                                                Code
                   Stock No.      Ref. No. Gauge          W1       W2         L        D1       D2          D3    D4     Qty   Dia.       Gussets               Ref.                    W2
                   KHL33        HL33         7           3-1/4    3-1/4     2-1/2     1-1/4      --          2     --     2    5/8          --
                   KHL35        HL35         7           3-1/4    3-1/4       5       1-1/4    2-1/2         2     --     4    5/8          --
                   KHL35G       HL35G        7           3-1/4    3-1/4       5       1-1/4    2-1/2         2     --     4    5/8           1
                                                                                                                                                                                 W1
                   KHL37        HL37         7           3-1/4    3-1/4     7-1/2     1-1/4    2-1/2         2     --     6    5/8          --
                   KHL335       SPECANGLE    3           3-1/2    5-1/4     3-1/2       --       --          --    --     4    1/2          --
                   KHL43        HL43         3           4-1/4    4-1/4       3       1-1/2      --        2-3/4   --     2    3/4          --
                                                                                                                                                                                         KHL335
                   KHL46        HL46         3           4-1/4    4-1/4       6       1-1/2      3         2-3/4   --     4    3/4          --
                                                                                                                                                                 --
                   KHL49        HL49         3           4-1/4    4-1/4       9       1-1/2      3         2-3/4   --     6    3/4          --
                   KHL53        HL53         7           5-3/4    5-3/4     2-1/2     1-1/4      --          2   2-1/2    4    5/8          --                                                  L
                  Corrosion
                   KHL55 Finish HL55         7           5-3/4    5-3/4       5       1-1/4    2-1/2         2   2-1/2    8    5/8          --                             Gusset
                    Stainless Steel
                   KHL57        HL57 Gold Coat
                                             7           5-3/4    5-3/4     7-1/2     1-1/4    2-1/2         2   2-1/2   12    5/8          --
                    HDG
                   KHL73      Triple
                                HL73Zinc     3           7-1/4    7-1/4       3       1-1/2      --        2-3/4   3      4    3/4          --                                                                         W2

                   KHL76        HL76         3           7-1/4    7-1/4       6       1-1/2      3         2-3/4   3      8    3/4           1
                   KHL79        HL79         3           7-1/4    7-1/4       9       1-1/2      3         2-3/4   3     12    3/4           2
                    1) All bolts shall meet or exceed the specifications of ASTM A 307.                                                                                                                            W1

                  Corrosion Finish         Stainless Steel      Gold Coat      HDG           Triple Zinc
                                                                                                                                                                                         KHL35G
                  114                                                                                                                                                        MiTek® Product Catalog
                                                                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 116 of 358

                                                              ANJ Heavy Angles                                                                                                                                                       Angles & Straps
                                                                                                                                                                                                                    Corrosion Finish
                                                              The ANJ44S is a 7 gauge heavy duty angle intended to securely                                                          F2
                                                                                                                                                                                                                      Stainless Steel       Gold Coat
                                                              attach a post and beam together.                                                                                                                        HDG       Triple Zinc

                                                              Materials: 7 gauge                                                                                                                                                                                   4"
                                                              Finish: Hot-dip galvanized

                                                                                                                                                                                                                    Corrosion Finish      Stainless Steel     Gold Coat           HDG
                                                              Installation:
                                                                                                                                                                                                                                                              4"
                                                              • Install with (2) 1/2" x 2-1/2" HDG lag screws into each leg.
                                                                                                                                                                                                                                            3-1/2"


                                                                                                                                                                     Typical ANJ44S-HDG installation                                      ANJ44S-HDG
                                                                                                                                                    1
                                                                                                       Dimensions (in)          Fastener Schedule                    DF/SP                                         Corrosion
                                                                                                                              Header           Joist          Allowable Loads (Lbs.)                               Finish




                                                                                                                                                                                              Corrosion
                                                                                                                                                                                                                      Stainless Steel
                                                                                                                                                                              F2
                                                                                                                                                                                                                      Gold Coat




                                                                                                                                                                                              Finish
                                                                MiTek USP                Steel                                   Lag        Lag                                                           Code
                                                                Stock No.       Ref. No. Gauge  W              H      L     Qty Screw Qty Screw               100%       115%          125%               Ref.        HDG
                                                               ANJ44S-HDG          --      7   3-1/2           4      4      2 1/2" HDG 2 1/2" HDG             510        585           640                --         Triple Zinc
                                                               1) Loads based on use of (2) 1/2" x 2-1/2" lag screws, loaded parallel to grain, in Douglas Fir-Larch (G=0.50).



                                                              SCA Stair Angles

                                                              Stair angles simplify stair construction. There is no need to calculate and
                                                              notch stair stringers. Stronger and safer than wood blocking, and the angle
                                                              and fasteners are hidden from view.

                                                              Materials: 12 gauge
                                                              Finish: G-185 galvanizing
                                                                                                                                                                                                                         1-3/8"
                                                              Codes: IBC, FL, LA

                                                              Installation:                                                                                                                                                                     L




                                                                                                                                                                                                                                                                            Angles & Straps
                                                                                                                                                                                                                                                                   1-3/8"
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • MiTek WS15-EXT (1/4" dia. x 1-1/2" long) structural wood screws are not
                                                                supplied with SCA angles.                                                                                     Typical SCA9-TZ                                                SCA9-TZ
                                                              • Use the SCA9-TZ for single 2x10 stair treads. Use the SCA10-TZ for double                                      installation
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                2 x 6 stair treads.
                                                              • To calculate stair construction do the following:
                                                                1. F ind the number of steps needed by dividing the vertical drop in inches from
                                                                    the deck surface to grade by 7. Round off to the nearest whole number.
                                                                    (Ex: Vertical drop of 39" divided by 7" equals 5.57 rounded off is 6)
                                                                                                                                                                                   Corrosion Finish
                                                                2. Find the step rise by dividing the vertical drop by the number of steps                                          Stainless Steel       Gold Coat
                                                                    (39" divided by 6 = 6.5")                                                                                        HDG       Triple Zinc
                                                                3. F ind the step run by measuring the depth of your tread board
                                                                    (Ex: (2) 2x6s with 1/4" gap will have a run of 11-1⁄4")
                                                                4. Find the stairway span by multiplying the run by the number of treads
                                                                    minus one (Ex: 11-1⁄4" x 5 = 56-1⁄4")
                                                                                                                                                                                   Corrosion Finish              Stainless Steel    Gold Coat        HDG    Triple Zinc
                                                              •U sing the above calculations, mark stair angle locations on each stringer.
                                                                Attach a stair angle to the inside of each stringer at the marked locations.                                  Typical SCA10-TZ
                                                                Attach stringers to deck rim joist and railing posts. Position tread-boards                                      installation
                                                                on angles and fasten from below.
                                                                                                              Fastener                DF/SP
                                                                                                                                                                                   Corrosion
                                                                                                                                                         Corrosion




                                                                                                                      2,3                            1
                                                                                                             Schedule         Allowable Loads (Lbs.)                               Finish
                                                                                                                                                         Finish




                                                               MiTek USP          Steel   L                                                                           Code
                                                               Stock No. Ref. No. Gauge (in)            Qty        Type          Download 100%                        Ref.            Stainless Steel
                                                                                                                                                                                      Gold Coat
                                                                SCA9-TZ       TA9Z        12      9      6      WS15-EXT                445                           IBC,
                                                                                                                                                                                      HDG
                                                                SCA10-TZ      TA10Z       12      10     8      WS15-EXT                595                          FL, LA
                                                                                                                                                                                      Triple Zinc
                                                                1) Loads assume rise over run of 7/11.
                                                                2) MiTek's WS15-EXT structural wood screws are 1/4" dia. x 1-1/2" long and are not included with SCA angles.
                                                                3) HDG lag screws may be substituted for specified MiTek WS15-EXT structural wood screws with no load reduction.
                                                                New products or updated product information are designated in blue font.


                                                              MiTek® Product Catalog                                                                                                                                                                                115
                                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 117 of 358

                  RSPT / SPT / TSP Stud Plate Ties                                                                                                                                                  Angles & Straps

                  RSPT – 18 or 20 gauge
                  SPT – 20 gauge
                  TSP – 16 gauge. Optional diamond holes for
                  various uplift capacities with Min and Max
                  nailing configurations
                  Materials: See chart
                                                                                                                                                                                                                                 Uplift
                  Finish: G90 galvanizing                                                                                   Uplift
                                                                                                                                                                                                                        F3
                                                                                                                                                                                                                                           F1
                  Options: See chart for Corrosion Finish Options
                  Codes: IBC, FL, LA                                                                                                                                                                                    F4                F2


                  Installation:                                                                Typical RSPT6-2                                       Typical RSPT4 single                           Typical TSP top plate
                  • Use all specified fasteners. See Product Notes,                             installation                                          plate installation                           installation (max nailing)
                    page 18.
                  • T SP Min Nailing – Fill all round holes.
                                                                                                                                                                                                                        Uplift
                  • T SP Max Nailing – Fill all round and
                    diamond holes.
                  • HDG nails may be required when
                    fastening to treated sill plates.
                                                                          Uplift                                                                                            Uplift
                                                                                   F2                                                                                                F2
                                                                 F1                                                                                                   F1
                                                                                        F1                                                                                                F1
                                                                     F2                                                                                                F2


                                                                                         Typical SPT24                                     Typical RSPT4 double                                 Typical TSP-TZ mudsill
                                                                                           installation                                      plate installation                                  installation (min nailing)

                                                                                                                                                                                                                        1-5/8"
                                  L
                                                                                                  Holding
Angles & Straps




                                                                                                   cleat                                                                                       Standard round
                                                                                                                                                                                                  holes for
                                                                                                                                                                                                 min nailing

                                                                                                                                                                             5-7/16"
                                                H                     H                        Reinforcement                                                                                      Additional




                                                                                                                                                                                                                                                   Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                    ribs                             5-7/16"                                                   diamond holes             H
                                                                                                                                                                                               for max nailing



                             W
                                                                                    W                                                                        2-3/4"
                                                                                                                     1-1/2"                                                                                        W
                             SPT22                                                 RSPT4                              RSPT6                                   RSPT6-2                                             TSP

                                                                                                                        3
                                                                                                Fastener Schedule                                             DF/SP
                                                       Dimensions (in)
                                                                                             Stud                     Plate                            Allowable Loads (Lbs.)
                                                                                                                                                                                                    Corrosion




                   MiTek USP                                                                                                                     1
                                                                                                                                                                                                    Finish




                                      Steel                                                                                               Uplift       F1       F2          F3             F4                   Code
                            2
                   Stock No. Ref. No. Gauge          W         H           L        Qty        Type            Qty       Type             160%        160%     160%        160%           160%                  Ref.
                   RSPT4      RSP4      20          1-1/2    4-1/8         --        4       8d x 1-1/2         4      8d x 1-1/2          460         255      300          --             --
                   SPT22         SP1       20       1-9/16   4-3/8        3-1/2         4       10d            4            10d            735         535      275         --                 --
                   SPT24         SP2       20       1-9/16   5-5/8        3-1/2         6       10d            6            10d           1090         535      275         --                 --
                   SPT44          --       20       3-9/16   6-3/4        6-1/2         6       16d            6            16d           1315         845      275         --                 --                IBC,
                   RSPT6         SSP       18       1-1/2    5-7/16        --           4    10d x 1-1/2       4      10d x 1-1/2          650          --       --         --                 --                 FL,
                   RSPT6-2       DSP       18       2-3/4    5-7/16        --           8    10d x 1-1/2       6      10d x 1-1/2          900          --       --         --                 --                 LA
                                                                                        3    10d x 1-1/2       3      10d x 1-1/2          465          --       --         --             --
                   TSP           TSP       16       1-5/8    7-7/8         --                                         10d x 1-1/2          830
                                                                                        9    10d x 1-1/2       6                                       365      190         210            235
                                                                                                                            10d            870
                   1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                    Corrosion Finish
                   2) SPT22, SPT24, and SPT44: the nails fastened to the wide face of the stud must be driven 30° from the perpendicular                                           Stainless Steel       Gold Coat
                      on the horizontal plane.                                                                                                                                     HDG       Triple Zinc
                   3) NAILS: 8d x 1-1/2 nails are 0.131" dia. x 1-1/2" long, 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long,
                      10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.


                  116                                                                                                                                                                                  MiTek® Product Catalog
                                                                                                                                                                                 Corrosion Finish                 Stainless Steel          Gold Coat                                                             HDG
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 118 of 358

                                                              SPT / SPTH / SPTHW Stud Plate Ties                                                                                                        Angles & Straps

                                                              SPT – 20 gauge. Ties single and double plates to studs
                                                              SPTH – Heavier 18 gauge version of SPT
                                                              SPTHW – 18 gauge. Attaches plate to studs over 1/2" sheathing
                                                              Materials: See chart
                                                              Finish: G90 galvanizing
                                                              Options: See chart for Corrosion Finish Options
                                                              Codes: IBC, FL, LA

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                                                                                                                                  Typical SPTWH                              Typical SPT4
                                                                                                                                                                    installation                              installation




                                                                                                                                    H                                       H
                                                                                                                                                                                                         H




                                                                                                                                               W                                           W                     W
                                                                                                                                                         1-1/4"                                1-1/4"                   1-1/4"
                                                                                                                                            SPTHW                                     SPTH                      SPT

                                                                                                                                     Fastener         DF/SP Allowable
                                                                                                           Dimensions (in)
                                                                                                                                    Schedule2           Loads (Lbs.)
                                                                                                                                                                        Corrosion




                                                                                                                                                                                                                                       Angles & Straps
                                                                                                                                                          Uplift1
                                                                                                                                                                        Finish



                                                                Stud    MiTek USP          Steel                                                                                    Code
                                                                Size    Stock No. Ref. No. Gauge              W         H     Qty          Type           160%                      Ref.
                                                                         SPT4         SP4          20      3-9/16     6-7/8     6       10d x 1-1/2         875

                                                                4x       SPTH4        SPH4         18      3-9/16     8-5/8    12       10d x 1-1/2        2195
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                         SPTHW4       SPH4R        18      4-1/16     8-3/8    12       10d x 1-1/2        2195

                                                                         SPT6         SP6          20      5-9/16     7-5/8     6       10d x 1-1/2         875                     IBC,
                                                                                                                                                                                     FL,
                                                                6x       SPTH6        SPH6         18      5-9/16     9-3/8    12       10d x 1-1/2        2195                      LA

                                                                         SPTHW6         SPH6R      18      6-1/16     9-1/8    12       10d x 1-1/2        2195
                                                              Corrosion Finish
                                                                 Stainless Steel
                                                                         SPT8          Gold
                                                                                        SP8Coat    20      7-5/16     8-1/2     6       10d x 1-1/2         875
                                                               8xHDG       Triple Zinc
                                                                         SPTH8          SPH8       18      7-5/16     8-1/2    12       10d x 1-1/2        2195

                                                                1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                                2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.
                                                              Corrosion Finish       Stainless Steel    Gold Coat     HDG      Triple Zinc




                                                              Corrosion
                                                              Finish
                                                                 Stainless Steel
                                                                 Gold Coat
                                                                 HDG
                                                                 Triple Zinc




                                                              MiTek® Product Catalog                                                                                                                                             117
                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 119 of 358

                  SFC Framing Clips                                                                                                                              Angles & Straps

                  Framing clips replace end cripples under window sills.

                  Materials: 16 gauge                                                                                                                            Uplift

                  Finish: G90 galvanizing

                  Installation:                                                                                                                                    F1
                  • Use all specified fasteners. See Product Notes, page 18.


                                                                                                  2
                                                                          Fastener Schedule                   DF/SP
                                                    Dimensions (in)                                                          1
                                                                           Sill        Stud           Allowable Loads (Lbs.)
                                                                                    F1       Uplift                                                        Typical SFC6 installation
                   MiTek USP          Steel                                                         Code
                   Stock No. Ref. No. Gauge W       H     D Qty Type Qty Type 100% 115% 125% 160% Ref.
                   SFC6         --      16  5-1/2 2-1/2 2-1/2 5 16d 5    16d   690 795 865 750 --
                   1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                   2) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.                                                                                                                 W

                                                                                                                                                                                          D
                                                                                                                                                       H




                                                                                                                                                                                  SFC6




                  HH Header Hangers
Angles & Straps




                  Header Hangers support headers in door and window framing
                                                                                                                                                                        F3
                  and help eliminate cracks in drywall, plaster, or stucco over
                  windows and doors. These products also provide anchorage and                                                                               F4




                                                                                                                                                                                                 Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                  support for heavy fence rails, struts, or gate post cross brackets.                                                                                            F4
                                                                                                                                                              F2
                                                                                                                                                                        F1
                  Materials: 16 gauge
                  Finish: G90 galvanizing
                  Codes: IBC, FL, LA

                  Installation:
                  • Use all specified fasteners. See Product Notes, page 18.

                                                                                                                                                            Typical HH44 installation
                                                                                              2
                                                                         Fastener Schedule                           DF/SP
                                                   Dimensions (in)
                                                                        Header         Stud                   Allowable Loads (Lbs.)
                                                                                                             F1                  1        1        1               3-3/4"
                   MiTek USP          Steel                                                                            CodeF2        F3       F4
                   Stock No. Ref. No. Gauge          W          H      Qty Type Qty Type 100% 115% 125% 160% 160% 160% Ref.
                   HH44      HH4        16         3-9/16     3-1/4     4  16d   9  16d 1325 1500 1620 835 895 1390 IBC,
                   HH66      HH6        16          5-1/2     5-1/4     6  16d 12 16d 1765 2000 2160 1025 1345 2400 FL, LA
                                                                                                                                                             H
                   1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                   2) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.
                   New products or updated product information are designated in blue font.                                                                                               2"
                                                                                                                                                                             W


                                                                                                                                                                                 HH44




                  118                                                                                                                                                   MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 120 of 358

                                                              SDPT Strap Post Ties                                                                                                                            Angles & Straps

                                                              Connects 2x4 stair posts and 4x4 posts to deck rim joist
                                                              or stair stringers.

                                                              Materials: 14 gauge
                                                                                                                                                                                                           1-1/2"
                                                              Finish: G-185 galvanizing

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.                                                                          1-1/2"

                                                              • Install units in pairs on 2x4 (SDPT5-TZ) or 4x4 (SDPT7-TZ)                                                                                            3-1/2"
                                                                post. Space the connectors 5" apart from center to center
                                                                on the post. Use through bolts to fasten connectors to rim                                     Typical SDPT7-TZ                                      SDPT5-TZ
                                                                joist or stringer. Do not use lag bolts. Fasten to post with                                      installation
                                                                specified nails (see chart).


                                                                                                                                                                       3-1/2"
                                                                                                                  Fastener Schedule




                                                                                                                                           Corrosion
                                                                                                                 2
                                                              Corrosion  Finish                            Nails             Bolts1




                                                                                                                                           Finish
                                                               Post MiTek      USP               Steel                                                 Code
                                                                 Stainless
                                                               Size        Steel       Gold Coat
                                                                        Stock No. Ref. No. Gauge Qty          Type       Qty    Dia.                   Ref.
                                                                 HDG       Triple Zinc                                                                        3-1/2"
                                                               2 x 4 SDPT5-TZ          DPT5Z      14   5 10d x 1-1/2 HDG 2 3/8 HDG
                                                                                                                                                        --                 3-1/2"
                                                               4 x 4 SDPT7-TZ          DPT7Z      14   5 10d x 1-1/2 HDG 2 3/8 HDG
                                                               1) Bolts shall conform to ASTM A 307 or better.
                                                               2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.                                                  SDPT7-TZ
                                                              Corrosion Finish       Stainless Steel    Gold Coat      HDG   Triple Zinc




                                                              SDJT
                                                              Corrosion Joist Tie
                                                              Finish
                                                                 Stainless Steel




                                                                                                                                                                                                                                               Angles & Straps
                                                                 Gold Coat
                                                              Secures                                                                                                                                                           2-3/4"
                                                                 HDG 2x joists to posts.
                                                                 Triple Zinc
                                                              Materials: 14 gauge
                                                              Finish: G-185 galvanizing
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                                                    3-1/8"


                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • Use with 2x lumber for joists (minimum height is 2x4). Install
                                                                                                                                                                                                                3-1/8"
                                                                 with either specified nails or through bolts. Do not use lag bolts.
                                                                 To ease installation, attach to 4x4 post first.
                                                                                                                                                               Typical SDJT14-TZ                                      SDJT14-TZ
                                                                                                                                                                  installation
                                                                                                                                                       DF/SP
                                                                                                              Fastener Schedule
                                                                                                                                                Allowable Loads (Lbs.)
                                                              Corrosion Finish
                                                                                                                                                                                    Corrosion




                                                                                                            2
                                                                 Stainless SteelUSP Gold Coat Steel   Nails     Bolts1       Nails          Bolts
                                                                                                                                                                                    Finish




                                                               Post     MiTek                                                                                                                   Code
                                                                 HDG       Triple Zinc
                                                                Size     Stock No. Ref. No. Gauge Qty Type Qty     Dia. 100% 115% 125% 100% 115% 125%                                           Ref.
                                                               4 x 4 SDJT14-TZ DJT14Z          14   8 16d HDG 2 3/8 HDG 1120 1290 1400 1400 1400 1400                                            --
                                                               1) Bolts shall conform to ASTM A 307 or better.
                                                               2) NAILS: 16d HDG nails are 0.162" dia. x 3-1/2" long.
                                                              Corrosion Finish      Stainless Steel   Gold Coat     HDG      Triple Zinc




                                                              Corrosion
                                                              Finish
                                                                 Stainless Steel
                                                                 Gold®Coat
                                                              MiTek
                                                                 HDG Product Catalog                                                                                                                                                     119
                                                                 Triple Zinc
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 121 of 358

                  LJC / LJQ Lateral Joist Connectors                                                                                                                        Angles & Straps

                  The LJC-TZ and LJQ-TZ Lateral Joist Connectors transfer
                  lateral loads at the top foundation to the floor joists. The
                  fastening patterns meet I-joist manufacturer recommendations.

                  LJC-TZ – fastens the top side of the sill plate to the underside
                  of the floor joist preventing splitting of the bottom chord flanges,
                  and can be installed after the floor system has been installed. The
                                                                                                                                    F2                                                               F2
                  product is load rated for use with dimensional lumber floor joists
                  as well as I-joist. It can also be used with cantilevered floor joists.

                  LJQ-TZ – is a higher capacity connector designed for higher
                  loads. It is similar in design to a joist hanger with a seat for                              Typical LJC-TZ                                              Typical LJQ-TZ
                  the floor joist to bear against and utilizes wood screws to                                     installation                                                installation
                  fasten to the sill plate. MiTek’s WS15-EXT structural wood
                  screws (included) provide quick installation without the need
                                                                                                                                                                                              L
                  to predrill holes.                                                                                                                                   W

                  Materials: See chart                                                                  W
                  Finish: G-185 galvanizing                                                                                                                       D

                  Codes: IBC, FL, LA
                                                                                                                L
                                                                                                                                                  1/2"
                  Installation:
                  • Use all specified fasteners. See Product Notes, page 18.
                  • L JC-TZ – Installs after the floor joist has been placed with                                        LJC-TZ                                                   LJQ-TZ
                      a minimum of (12) 8d (0.131") x 1-1/2" HDG nails.
                  • LJQ-TZ – Installs with (4) MiTek WS15-EXT structural wood
                      screws. WS15-EXT structural wood screws are 1/4" dia. x
                      1-1/2" long and are included with LJQ-TZ connectors.

                                                  Dimensions (in)             Fastener                                    Allowable Loads (Lbs.)
                                                                             Schedule1,2               DF I-Joist                 DF Plate                     SP Plate




                                                                                                                                                                                  Corrosion
Angles & Straps




                                                                                                                                                                                  Finish
                   MiTek USP     Ref. Steel                                                       F2  F2   F2   F2  F2   F2   F2  F2   F2                                                     Code
                   Stock No.     No. Gauge         W      L      D     Qty        Type           90% 100% 160% 90% 100% 160% 90% 100% 160%                                                    Ref.
                    LJC-TZ        --     18     3-3/16    8      --     12 8d x 1-1/2 HDG 515            570        670     515    570       670         --      --         --




                                                                                                                                                                                                          Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                    LJQ15-TZ      --     16     1-9/16    3    1-1/2    4       WS15-EXT         915    1015    1110        --      --       --          915    1015       1110

                    LJQ17-TZ      --     16     1-13/16 3      1-1/2    4       WS15-EXT         915    1015    1110        --      --       --          915    1015       1110
                                                                                                                                                                                              IBC,
                    LJQ20-TZ      --     16      2-1/8    3    1-1/2    4       WS15-EXT         915    1015    1110        --      --       --          915    1015       1110                FL,
                                                                                                                                                                                               LA
                    LJQ23-TZ       --       16   2-5/16   3    1-1/2    4       WS15-EXT         915    1015    1110        --      --       --          915    1015       1110
                  Corrosion Finish
                    LJQ25-TZ       --
                     Stainless Steel        16 Coat
                                           Gold  2-9/16   3    1-1/2    4       WS15-EXT         915    1015    1110        --      --       --          915    1015       1110
                     HDG       Triple Zinc
                    LJQ35-TZ       --       16   3-9/16   3    1-1/2    4       WS15-EXT         915    1015    1260        --      --       --          915    1015       1260

                    1) MiTek's WS15-EXT structural wood screws are 1/4" dia. x 1/2" long and are included with LJQ connectors.
                    2) NAILS: 8d x 1-1/2 nails are 0.131" dia. x 1-1/2" long.
                  Corrosion Finish      Stainless Steel    Gold Coat     HDG       Triple Zinc




                  Corrosion
                  Finish
                     Stainless Steel
                     Gold Coat
                     HDG
                     Triple Zinc




                  120                                                                                                                                                            MiTek® Product Catalog
                                                                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 122 of 358

                                                              HRS / HTP / KST / KSTI / LSTA / LSTI / MSTA / MSTC / ST Strap Ties                                                                              Angles & Straps

                                                                                                                                               2-1/16"
                                                              HRS – 12 gauge, 1-3/8" or 3-1/4" wide strapping      W                                                                                                 Some model designs
                                                                                                                                                         1-1/2"                                                          may vary from
                                                              LSTA – 20 or 18 gauge, light-capacity 1-1/4"                                                                                                            illustration shown
                                                              wide strapping

                                                              LSTI – 3-3/4" wide strap ties provide tension
                                                              load path for truss top chords. The nail pattern                                                                                           3-1/4"
                                                              accommodates open web trusses with double
                                                                                                                                          1-1/2"                                                                                   1-3/8"
                                                              top chord

                                                              MSTA – 18 or 16 gauge, medium-capacity
                                                              1-1/4" wide strapping




                                                                                                                                                     KST237 37-1/2"

                                                                                                                                                      KST260 60"
                                                                                                                                                      KST227 27"

                                                                                                                                                      KST248 48"

                                                                                                                                                      KST272 72"
                                                              HTP – 16 gauge, medium-capacity 3" wide                                     4-1/2"
                                                              strapping
                                                                                                                                                                                    3"




                                                                                                                       KST216 15-15/16"
                                                                                                                       KST213 12-11/16"



                                                                                                                       KST234 32-3/16"
                                                                                                                       KST218 19-3/16"
                                                                                                                       KST224 22-7/16"
                                                                                                                                                                                                                    16"




                                                                                                                        KST29 9-7/16"
                                                              ST – 16 gauge, medium-capacity 1-1/4" wide




                                                                                                                                                                                                                                            HRS12
                                                                                                                                                                                                                                            HRS6
                                                                                                                                                                                                                                            HRS8
                                                              strapping
                                                                                                                                                                                                                              L

                                                              MSTC – 3" wide strapping. Slotted hole design
                                                              allows for higher load capacities and reduces                                                                                  7"
                                                              splitting of lumber when attached to multiple
                                                              2x members

                                                              KST – 3/4", 1-3/4", or 2-1/16" wide strapping.
                                                              Straps can be fastened using either nails or
                                                              bolts. Some KST straps install only with nails
                                                                                                                    KST                         KST                               HTP37-TZ           HRS416-TZ                      HRS
                                                              KSTI – 2-1/16" wide strapping. Straps are           scalloped                straight edge
                                                              designed for installation to wood I-Joist flanges    design                     design

                                                                                                                        3"                                  3-3/4"
                                                                                                                              1-1/2"                                     2"
                                                               1-1/4"
                                                                                              2-1/16"




                                                                                                                                                                                                                                                    Angles & Straps
                                                                                                                                                                                                                          1-1/4"
                                                                                                                                                    3/8"
                                                                                                    KSTI260 60"




                                                                                                                                                   offset
                                                                                                    KSTI236 36"
                                                                                                    KSTI226 26"



                                                                                                    KSTI272 72"
                                                                                                    KSTI248 48"




                                                                                                                                                                                                  3/4"
                                                                                                                                                     typ
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                       3"




                                                                                                                                                                                         1-3/4"
                                                                    MSTA 48" (similar)




                                                                                                                             MSTC66 65-3/4"
                                                                                                                             MSTC40 40-1/4"


                                                                                                                             MSTC78 77-3/4"
                                                                                                                             MSTC28 28-1/4"
                                                                     LSTA/MSTA 30"
                                                                     LSTA/MSTA 36"
                                                                     LSTA/MSTA 24"
                                                                     LSTA/MSTA 12"

                                                                     LSTA/MSTA 18"
                                                                     LSTA/MSTA 21"
                                                                     LSTA/MSTA 15"




                                                                                                                             MSTC52 52-1/4"
                                                                      LSTA/MSTA 9"




                                                                                                                                                                                                                                   ST22 21-5/8"
                                                                                                                                                                                                                                   ST12 11-5/8"
                                                                                                                                                                                                                                   ST18 17-3/4"
                                                                                                                                                                     LSTI49 49"
                                                                                                                                                                     LSTI73 73"




                                                                                                                                                                                                         16-5/16"
                                                                                                                                                                                                                                      ST9 9"




                                                                   LSTA/MSTA                            KSTI           MSTC                                   LSTI                            KST116                          ST
                                                                                                                                                                                                                    Continued on next page

                                                              MiTek® Product Catalog                                                                                                                                                          121
                                              Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 123 of 358

                  HRS / HTP / KST / KSTI / LSTA / LSTI / MSTA / MSTC / ST Strap Ties                                                                                         Angles & Straps

                  Materials: See chart
                  Finish: G90 galvanizing
                  Options: See chart for Corrosion Finish Options
                  Codes: See chart for code references

                  Installation:
                  • Use all specified fasteners. See Product Notes, page 18.
                  • Designer may specify alternate nailing schedules.                              LTW twist strap
                                                                                                      page 131
                     Refer to Nail Specification Table on page 23 for
                     nail shear values.                                                                         Typical LSTA/MSTA                                            Typical LSTI
                  • The quantity of nails installed shall be equally                                          I-Joist on ridge beam                                        open web truss
                    distributed to both ends of the strap.                                                          installation                                              installation
                                                                                                      5
                                                           Dimensions (in)        Fastener Schedule                DF/SP                  S-P-F/HF
                                                                                                             Allowable Tension       Allowable Tension




                                                                                                                                                         Corrosion
                                                                                                                             1                       1
                                                                                                                Loads (Lbs.)            Loads (Lbs.)
                   MiTek USP                                                   Total    Min




                                                                                                                                                         Finish
                                                Steel                                                                                                                Code
                    Stock No.4     Ref. No.     Gauge      W           L       Qty
                                                                                   2
                                                                                        Qty3   Type                   160%                  160%                     Ref.
                   KST116         ST2115          20       3/4     16-5/16      10       8     16d                    665                   665
                   LSTA9          LSTA9           20      1-1/4        9         8       8     10d                    740                   635
                   LSTA12         LSTA12          20      1-1/4       12        10       10    10d                    930                   790
                   LSTA15         LSTA15          20      1-1/4       15        12       12    10d                    1115                  950
                   LSTA18         LSTA18          20      1-1/4       18        14       14    10d                    1235                  1110
                   LSTA21         LSTA21          20      1-1/4       21        16       16    10d                    1235                  1235
                   LSTA24         LSTA24          20      1-1/4       24        18       16    10d                    1235                  1235
                   KST29          ST292           20      1-3/4     9-7/16      14       14    16d                    1545                  1320
                   KST213         ST2122          20      1-3/4    12-11/16     18       18    16d                    1785                  1700
                   KST216         ST2215          20      1-3/4    15-15/16     22       18    16d                    1785                  1700
                   LSTA30         LSTA30          18      1-1/4       30        22       22     10d                   1640                  1640
                   LSTA36         LSTA36          18      1-1/4       36        26       22     10d                   1640                  1640
                   MSTA9          MSTA9           18      1-1/4        9         8        8     10d                    750                   645
                   MSTA12         MSTA12          18      1-1/4       12        10       10     10d                    935                   810                     IBC,
                   MSTA15         MSTA15          18      1-1/4       15        12       12     10d                   1125                   970                      FL,
Angles & Straps




                   MSTA18         MSTA18          18      1-1/4       18        14       14     10d                   1310                  1130                      LA
                   MSTA21         MSTA21          18      1-1/4       21        16       16     10d                   1500                  1295
                   MSTA24         MSTA24          18      1-1/4       24        18       18     10d                   1640                  1455
                   LSTI49         LSTI49          18      3-3/4       49        32       32 10d x 1-1/2               2970                  2560




                                                                                                                                                                                                               Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                   LSTI73         LSTI73          18      3-3/4       73        48       48 10d x 1-1/2               4130                  3840
                   ST9            ST9             16      1-1/4        9         8        8     16d                    895                   775
                   ST12           ST12            16      1-1/4     11-5/8      10       10     16d                   1120                   970
                   ST18           ST18            16      1-1/4     17-3/4      14       14     16d                   1570                  1355
                   ST22           ST22            16      1-1/4     21-5/8      18       18     16d                   1705                  1705
                   MSTA30         MSTA30          16      1-1/4       30        22       22     10d                   2065                  1815
                   MSTA36         MSTA36          16      1-1/4       36        26       26     10d                   2065                  2065
                   MSTA48         MSTA49          16      1-1/4       48        32       26     10d                   2045                  2045
                   KST218         ST6215          16      1-3/4     19-3/16     26       26     16d                   2955                  2540
                   KST224         ST6224          16      1-3/4     22-7/16     30       30     16d                   2960                  2930
                   HTP37-TZ       HTP37Z          16        3          7         20      20 10d x 1-1/2               1855                  1600                      --
                                                                                36       36     10d                   3455                  2965
                   MSTC28         MSTC28          16        3        28-1/4
                                                                                36       34     16d                   3860                  3320
                                                                                52       52     10d                   4715                  4285
                   MSTC40         MSTC40          16        3        40-1/4
                                                                                52       46     16d                   4715                  4490
                                                                                 70      60     10d                   4715                  4715                     IBC,
                   MSTC52         MSTC52          16        3        52-1/4
                                                                                 70      52     16d                   4715                  4715                      FL,
                   KST234         ST6236          14      1-3/4     32-3/16      42      36     16d                   3775                  3660                      LA
                                                                                 88      72     10d                   6015                  6015
                   MSTC66         MSTC66          14        3        65-3/4
                                                                                 88      62     16d                   6015                  6015
                                                                                104      76     10d                   6015                  6015
                   MSTC78         MSTC78          14        3        77-3/4
                                                                                104      66     16d                   6015                  6015
                   1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                             Corrosion Finish
                   2) Total number of nail and/or bolt holes provided in the strap.                                                                            Stainless Steel       Gold Coat
                   3) Minimum quantity of fasteners to be installed with equal fasteners at each end of the connection. Product may have
                                                                                                                                                               HDG       Triple Zinc
                       additional nail holes not needed to meet published allowable load of product.
                   4) For MSTC straps: 16d sinker nails may be substituted for 10d nails with no reduction in load.
                   5) NAILS: 10d x 1-1/2 nails are 0.148"dia. x 1-1/2"long, 10d nails are 0.148"dia. x 3"long, 16d nails are 0.162"dia. x 3-1/2"long.
                   New products or updated product information are designated in blue font.                                                                                      Continued on next page


                  122                                                                                                                                        Corrosion FinishMiTek ®
                                                                                                                                                                                     Product
                                                                                                                                                                                Stainless Steel Catalog
                                                                                                                                                                                                   Gold Coat                                             HDG
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 124 of 358

                                                              HRS / HTP / KST / KSTI / LSTA / LSTI / MSTA / MSTC / ST Strap Ties                                                                                                  Angles & Straps

                                                                                                                                Fastener Schedule6,7                             DF/SP                  S-P-F/HF
                                                                                                   Dimensions (in)
                                                                                                                                 Nails                       Bolts          Allowable Tension       Allowable Tension
                                                                                                                                                                              Loads (Lbs.)1,2         Loads (Lbs.)1,2




                                                                                                                                                                                                                         Corrosion
                                                                                                                     Total Min                           Min                 Nails         Bolts5    Nails     Bolts5




                                                                                                                                                                                                                         Finish
                                                               MiTek USP              Steel                                                                                                                                          Code
                                                               Stock No.     Ref. No. Gauge          W           L   Qty3 Qty4                Type       Qty4    Dia.        160%          160%     160%       160%                  Ref.
                                                               HRS6          HRS6       12          1-3/8        6     6    6                 10d         --      --          640            --      550         --
                                                               HRS8          HRS8       12          1-3/8        8    10   10                 10d         --      --         1065            --      920         --                    --
                                                               HRS12         HRS12      12          1-3/8       12    14   14                 10d         --      --         1490            --     1290         --
                                                               KST227        MST27      12         2-1/16       27    34   34                 16d          4     1/2         4215          2190     3645       2020
                                                               KST237        MST37      12         2-1/16     37-1/2 48    48                 16d          6     1/2         5140          3105     5140       2875
                                                               KST248        MST48      12         2-1/16       48    62   54                 16d          8     1/2         5140          3825     5140       3555
                                                                                                                                                                                                                                      IBC,
                                                               KSTI226       MSTI26     12         2-1/16       26    26   26              10d x 1-1/2    --      --         2765            --     2390         --
                                                                                                                                                                                                                                       FL,
                                                               KSTI236       MSTI36     12         2-1/16       36    36   36              10d x 1-1/2    --      --         3830            --     3310         --
                                                                                                                                                                                                                                       LA
                                                               KSTI248       MSTI48     12         2-1/16       48    48   48              10d x 1-1/2    --      --         5105            --     4415         --
                                                               KSTI260       MSTI60     12         2-1/16       60    60   60              10d x 1-1/2    --      --         5140            --     5140         --
                                                               KSTI272       MSTI72     12         2-1/16       72    72   60              10d x 1-1/2    --      --         5140            --     5140         --
                                                               HRS416-TZ     HRS416Z    12         3-1/4        16    16   16              WS15-EXT       --      --         2945            --     2410         --                    --
                                                               KST260        MST60      10         2-1/16       60    72   64                 16d         10     1/2         6720          4695     6720       4425                   IBC,
                                                               KST272        MST72      10         2-1/16       72    72   64                 16d         10     1/2         6720          4695     6720       4425                  FL, LA
                                                               1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                 Corrosion Finish
                                                               2) Allowable loads are based on the use of either nails or bolts; nail and bolt values cannot be combined.                                                      Stainless Steel       Gold Coat
                                                               3) Total number of nail and/or bolt holes provided in the strap.                                                                                                HDG       Triple Zinc
                                                               4) Minimum quantity of fasteners to be installed with equal quantity of fasteners at each end of the connection. Product may have
                                                                   additional nail holes not needed to meet published allowable load of product.
                                                               5) Allowable bolt loads are based on parallel-to-grain loading, minimum of 2-1/2" thick.
                                                               6) MiTek's WS15-EXT structural wood screws are 1/4" dia. x 1-1/2" long.
                                                               7) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.                                                                                      Corrosion Finish      Stainless Steel           Gold C

                                                              Clear Span Chart
                                                                                                                           3                             3
                                                                                                   10d x 1-1/2 Fasteners              10d Fasteners                       16d Fasteners3
                                                                                                  Total   2      DF/SP         Total   2          DF/SP          Total2           DF/SP
                                                               MiTek USP                  Clear
                                                                                                                                                                                                                           Corrosion




                                                                                                                                                                                                                                                                     Angles & Straps
                                                                                                                           1                                 1
                                                               Stock No.      Ref. No.    Span      Qty       Tension 160%      Qty          Tension 160%         Qty         Tension 160%1
                                                                                                                                                                                                                           Finish
                                                                                           18                                    12              1150                12           1365
                                                               MSTC28        MSTC28                                                                                                                                             Stainless Steel
                                                                                           16                                    16              1535                14           1590
                                                                                                                                                                                                                                Gold Coat
                                                                                           18                                    28              2690                24           2725                         Optional nails (wood                End length
                                                               MSTC40        MSTC40                                                                                                                                             HDG
                                                                                                                                                                                                               shrinkage may occur
                                                                                           16                                    32              3070                30           3410                          and cause strapTriple
                                                                                                                                                                                                                                 to Zinc
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                           18                                    44              4225                38           4315                           buckle outward)
                                                               MSTC52        MSTC52                 --             --
                                                                                           16                                    48              4610                42           4715
                                                                                           18                                    62              6015                54           6015                                                               Clear
                                                               MSTC66        MSTC66                                                                                                                                                                  span
                                                                                           16                                    64              6015                54           6015
                                                                                           18                                    64              6015                54           6015
                                                               MSTC78        MSTC78
                                                                                           16                                    66              6015                56           6015
                                                                                           18                                    22              2340                20           2480
                                                               KST237        MST37
                                                                                           16                                    24              2555                22           2730                                                            End length
                                                                                           18                                    34              3620                32           3970
                                                               KST248        MST48
                                                                                           16                                    38              4045                34           4215
                                                                                                    --             --
                                                                                           18                                    52              6115                46           6255
                                                               KST260        MST60
                                                                                           16                                    54              6350                48           6530
                                                                                                                                                                                                                        1" min.
                                                                                           18                                    52              6225                46           6255
                                                               KST272        MST72
                                                                                           16                                    54              6350                48           6530
                                                                                                                                                                                                                               Typical KST237
                                                                                           18       14            1410
                                                               KSTI236       MSTI36
                                                                                           16       16            1615
                                                                                                                                                                                                                                floor-to-floor
                                                                                           18       26            2620                                                                                                           installation
                                                               KSTI248       MSTI48
                                                                                           16       28            2820
                                                                                                                                 --                 --               --              --
                                                                                           18       38            3830
                                                               KSTI260       MSTI60
                                                                                           16       40            4030
                                                                                           18       50            5040
                                                               KSTI272       MSTI72
                                                                                           16       52            5240
                                                               1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) Total quantity of nails used.
                                                               3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long,
                                                                  16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.


                                                              MiTek® Product Catalog                                                                                                                                                                           123
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 125 of 358

                  KHST / KRPS / PS Strap Ties                                                                                                                                                    Angles & Straps

                  KRPS – Meets IBC, IRC, & L.A. City requirements for notched plates
                  where pipes placed in partitions

                  PS – Piling Straps connect wood pilings to floor girders. Hot-dip
                  galvanized for corrosion protection in coastal environments                                                                                                  Built-up beam

                  KHST – Heavy-capacity strap that utilizes bolts

                  Materials: See chart                                                                                                                                                         Piling
                  Finish: KHST – Primer; KRPS – G90 galvanizing;
                    PS – Hot-dip galvanized
                  Options: See chart for Corrosion Finish Options
                                                                                                              Typical KRPS                                                               Typical PS720-HDG
                  Codes: See chart for code references                                                         installation                                                                  installation
                    IRC R602.6.1, IBC 2308.5.8

                  Installation:                                                 KHST2 and KHST5: 1-1/4"
                                                                                KHST3 and KHST6: 1-1/2"                                                                                                            1-1/4"
                  • Use all specified fasteners.
                     See Product Notes, page 18.          KHST2 and KHST5: 1-1/4"
                                                          KHST3 and KHST6: 1-1/2"
                  • Install one strap tie for            KHST2 and KHST5: 2-1/2"
                    each 2x plate.                           KHST3 and KHST6: 3"
                                                                                                                                                                                                                             3-3/4"



                                                                                                          L




                                                                                                                              KRPS18 & KRPS22 5-1/2"
                                                                                                                                                       KRPS28 12"
                                                                                                                                                                                                                                 20"
                                                                                                                          L
Angles & Straps




                                                                                                 W
                                                                                               KHST2
                                                                                               KHST3
                                                                                             W                                                                                                          6-3/4"
                                                                                                                                                               1-1/2"




                                                                                                                                                                                                                                       Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                        KHST5 & KHST6

                                                                                         KHST                                                           KRPS                                      PS720-HDG
                                                       Dimensions (in)                Fastener Schedule4DF/SP                                                                                               1"
                                                                                       Nails          Allowable
                                                                                                  Bolts
                                                                                                                                              Corrosion




                                                                          Notch
                                                                                                                 1,2
                    MiTek USP              Steel                          Width                     Loads (Lbs.)                                                        Code
                                                                                                                                              Finish




                              3
                    Stock No.     Ref. No. Gauge        W         L         (in)  Qty Type Qty Type Tension 160%                                                        Ref.                                     2-1/2
                    KHST2         HST2        7        2-1/2   21-1/4        --    --  --   6 5/8        5345
                                                                                                                                                                        IBC,
                    KHST3         HST3        3          3     25-1/2        --    --  --   6 3/4        7920
                                                                                                                                                                         FL,
                    KHST5         HST5        7          5     21-1/4        --    --  --  12 5/8       10825
                                                                                                                                                                         LA
                    KHST6         HST6        3          6     25-1/2        --    --  --  12 3/4       15935
                                                                                                                                                                                                                         L
                    PS218-HDG     PS218       7          2       18          --    --  --   4 5/8         --
                    PS418-HDG     PS418       7          4       18          --    --  --   4 5/8         --                                                             --
                    PS720-HDG     PS720       7        6-3/4     20          --    --  --   8 5/8         --
                    KRPS18        RPS18      16        1-1/2   18-5/16    < 5-1/2 12 16d --     --       1345                                                       IBC, FL, LA
                                                                                  12                     1345                                                         IBC, FL
                    KRPS22         RPS22       16      1-1/2   22-5/16    < 5-1/2     16d --    --
                                                                                  16                     1790                                                       IBC, FL, LA
                                                                                  12                     1345                                                         IBC, FL
                   KRPS28           RPS28        16     1-1/2 28-5/16      < 12       16d --    --
                  Corrosion Finish                                                16                     1790                                                       IBC, FL, LA
                   1)Stainless
                      AllowableSteel
                                 loads haveGold Coat
                                             been increased 60% for wind or seismic loads; no further increase shall be permitted.
                   2)HDG
                      AllowableTriple
                                 loadsZinc
                                        are based on single shear, parallel to grain loading with a 3-1/2" minimum member thickness
                      for KHST2 and KHST5, and 4-1/2" minimum member thickness for KHST3 and KHST6.
                   3) PS piling strap design loads must be determined for each installation. Bolts are installed perpendicular and                                                                      W
                      parallel-to-grain.                                                                                                                                                          PS218-HDG
                   4) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.                                                                                                                          PS418-HDG similar
                  Corrosion Finish      Stainless Steel     Gold Coat     HDG       Triple Zinc


                  124                                                                                                                                                                                   MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 126 of 358

                                                              L / LH / T / TH Straps                                                                                                                                                       Angles & Straps

                                                              L / T – 14 gauge medium-capacity straps fasten with either nails or bolts
                                                                                                                                                                                                               L
                                                              LH / TH – 7 gauge heavy-capacity bolt-on strap

                                                              Materials: See chart
                                                              Finish: G90 galvanizing; LH / TH – Primer; TH12-HDG – Hot-dip galvanized                                                           W                               H
                                                              Options: See chart for Corrosion Finish Options. Available for special                                                                                                                H                         W
                                                                order in black primer coated finish.

                                                              Installation:                                                                                                                                                                                       L
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • Straps are not load rated.
                                                                                                                                                                                                              T6                                               L6

                                                                                                                                                            1,2
                                                                                                      Dimensions (in)         Fastener Schedule




                                                                                                                                                                  Corrosion
                                                                                                                               Bolts                Nails                                                                                                  L




                                                                                                                                                                  Finish
                                                              MiTek USP                Steel                                                                                  Code                            L
                                                              Stock No.       Ref. No. Gauge W               H       L   Qty Dia.             Qty     Type                    Ref.
                                                              T6             66T         14  1-1/2           5       6    3 1/2               12      16d                                     W                                        W
                                                              T8                 --      14    2             8     8-1/2 3 1/2                12      16d                                                                     H
                                                              T12            128T        14    2             8      12    3 1/2               12      16d                                                                                                                    H
                                                              T1212          1212T       14    2             12     12    3 1/2               12      16d
                                                              L6             66L         14  1-1/2           6       6    2 1/2                8      16d
                                                              L8             88L         14    2             8       8    2 1/2                8      16d
                                                                                                                                                                               --
                                                              L12            1212L       14    2             12     12    3 1/2               12      16d
                                                                             1212HT,
                                                               TH12-HDG
                                                                             1212HTHDG
                                                                                          7  2-1/2           12      12       6        5/8     --       --                                                   TH16                                          LH12
                                                               TH16          1616HT       7  2-1/2           16    16-1/4     6        5/8     --       --                            Corrosion Finish
                                                               LH12          1212HL       7    3             12      12       5        5/8     --       --                              Stainless Steel       Gold Coat
                                                               LH16          1616HL       7  2-1/2           16      16       7        5/8     --       --                              HDG       Triple Zinc
                                                               1) All bolts shall meet or exceed the specifications of ASTM A 307.
                                                               2) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.




                                                                                                                                                                                                                                                                                   Angles & Straps
                                                              Ornamental
                                                                                                                                                                                      Corrosion Finish      Stainless Steel           Gold Coat      HDG       Triple Zinc
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              Ornamental notching provides architectural appearance
                                                                                                                                                                                                      L
                                                              for exposed applications.
                                                                                                                                                                               W
                                                              Materials: See chart                                                                                                    Corrosion
                                                                                                                                                                                      Finish
                                                              Finish: Black primer                                                                                                       Stainless Steel                                      H
                                                                                                                                                                                         Gold Coat                        H
                                                                                                                                                                                                                                                                      W
                                                              Installation:                                                                                                              HDG
                                                              • Use all specified fasteners. See Product Notes, page 18.                                                                 Triple Zinc
                                                                                                                                                                                                                                                           L
                                                              • Connectors are not load rated.

                                                                                                                                                                                                  T1212-0                                               L12-0
                                                               MiTek USP               Steel
                                                                                                                          Dimensions (in)          Bolt Schedule1 Code
                                                               Stock No.      Ref. No. Gauge        Description  W                H            L    Qty     Dia. Ref.
                                                               KHL33-O        OHA33      7          Heavy Angle 3-1/4             --         2-1/2   2      5/8
                                                                                                                                                                                                  Some model designs
                                                                KHL36-O       OHA36          7      Heavy Angle 3-1/4             --           6             4          5/8
                                                                                                                                                                                                      may vary from
                                                                KHST64-O      OHS135         7        Strap Tie       6           --         13-1/2          4          3/4                        illustration shown                             3-1/4"
                                                                ST12-O        OS            12        Strap Tie       2           --          12             4          1/2
                                                                L12-O         OL            12        'L' Strap    2-1/2 11-7/8 11-7/8                       5          1/2          --
                                                                LH12-O        OHL            7        'L' Strap    2-1/2 11-7/8 11-7/8                       5          5/8                                                                3-1/4"
                                                                T1212-O       OT            12        'T' Strap    2-1/2 11-7/8 14-1/2                       6          1/2
                                                                TH12-O        OHT            7        'T' Strap    2-1/2 11-7/8 11-1/8                       4          5/8
                                                                TH16-O             --        7        'T' Strap    2-1/2 11-7/8 16-1/8                       6          5/8                                                                       2-1/2"

                                                                1) All bolts shall meet or exceed the specifications of ASTM A 307.                                                                                                                 KHL33-O

                                                              MiTek® Product Catalog                                                                                                                                                                                         125
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 127 of 358

                  CMST / CMSTC / RS Coiled Strapping                                                                                                                               Angles & Straps

                  Coiled strapping enables cut-to-length convenience for a variety of
                  immediate job site needs.
                                                                                                                                     Optional nails                                              End
                  CMST – 3" wide strapping features diamond nail holes to provide nailing                                           (wood shrinkage                                             length
                  options and reduce wood splitting                                                                                  may occur and
                                                                                                                                     cause strap to
                                                                                                                                    buckle outward)
                  CMSTC – 3" wide strapping is designed for high load conditions.                                                                                                           1"
                  Engineered to reduce wood splitting                                                                                                                                       min          Cut
                                                                                                                                                                                                        length
                                                                                                                                                                                                Clear
                  RS – 1-1⁄4" wide strapping packaged in cartons containing 25-foot                                                                                                             span
                  or longer coils
                                                                                                                                                                                         1"
                                                                                                                                                                                         min
                  Materials: See chart
                  Finish: G90 galvanizing                                                                                                                                                        End
                                                                                                                                                                                                length
                  Options: See chart for Corrosion Finish Options and Strap
                    Lap Splice information on page 127
                  Codes: IBC, FL, LA

                  Installation:
                  • Use all specified fasteners. See Product Notes, page 18.                                                        Typical RS rim joist installation
                  • For safety, always wear gloves when handling or cutting coiled strapping.                                             1-1/4"                         3"
                  •C  MST/CMSTC installations: Install to a minimum 2-ply 2x edge. Increase                                                                                                            3"
                                                                                                                                            1/2"                        2-1/4"
                    nail spacing if wood begins to split.                                                                                                                 3/4"                       1-1/2"
                  • Designer may specify alternate nailing schedules. Refer to Nail                                                                                                                    1"
                     Specification Table on page 23 for nail shear values. Load values                                                              3/8"
                     shall not exceed published allowable loads.
                                                                                                                           1-1/2"
                                                                                                                                    3/4"                                               1-3/4"



                                                                                                                                                             1-1/2
                                                                                                                                                           3"
                                                                                                                                                                                       3-1/2"
Angles & Straps




                                                                                                                                           RS                        CMSTC16                         CMST




                                                                                                                                                                                                                            Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                          DF/SP                                                                      S-P-F / Hem Fir
                                                                                             Fastener                                                                      Fastener
                                                                Rim Joist Installation                               Allowable        Rim Joist Installation                                              Allowable
                                                                                            Schedule3,4                                                                   Schedule3,4
                                                                                                            Nail      Tension                                                                Nail          Tension
                  MiTek USP                Steel  Coil                             End   Min              Spacing      (Lbs.)1                                 End   Min                   Spacing          (Lbs.)1 Code
                  Stock No.     Ref. No.   Gauge Length         Cut Length        Length Qty.2    Type      O.C.        160%          Cut Length              Length Qty.2       Type        O.C.            160%   Ref.
                                                            Clear Span + 46"        23"     60     10d     1-1/2"                Clear Span + 58"               29"       74     10d        1-1/2"
                                                            Clear Span + 90"        45"     60     10d       3"                  Clear Span + 112"              56"       74     10d            3"
                  CMSTC16       CMSTC16      16      54'                                                               4715                                                                                   4715
                                                            Clear Span + 40"        20"     50     16d     1-1/2"                Clear Span + 48"               24"       62     16d        1-1/2"
                                                            Clear Span + 76"        38"     50     16d       3"                  Clear Span + 94"               47"       62     16d            3"
                                                            Clear Span + 58"        29"     64     16d     1-3/4"                Clear Span + 72"               36"       80     16d        1-3/4"
                  CMST14        CMST14       14    52-1/2' Clear Span + 130"        65"     74     10d     3-1/2"      6630      Clear Span + 164"              82"       94     10d        3-1/2"            6630
                                                            Clear Span + 256"      128"     74     10d       7"                  Clear Span + 326"             163"       94     10d            7"                   IBC,
                                                                                                                                                                                                                      FL,
                                                            Clear Span + 74"        37"     82     16d     1-3/4"                Clear Span + 90"               45"       102    16d        1-3/4"                    LA
                  CMST12        CMST12       12      40'    Clear Span + 168"       84"     96     10d     3-1/2"      9320      Clear Span + 206"             103"       118    10d        3-1/2"            9320
                                                            Clear Span + 332"      166"     96     10d       7"                  Clear Span + 410"             205"       118    10d            7"
                                                                                            12     10d     1-1/2"                Clear Span + 14"                7"       16     10d        1-1/2"
                  RS300            --                300'
                                                                                            14     8d      1-1/2"                Clear Span + 16"                8"       18      8d        1-1/2"
                                             22               Clear Span + 12"      6"                                  925                                                                                   925
                                                                                            12     10d     1-1/2"                Clear Span + 14"                7"       16     10d        1-1/2"
                  RS22-R           --                25'
                                                                                            14     8d      1-1/2"                Clear Span + 16"                8"       18      8d        1-1/2"
                   1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                   2) Minimum quantity of fasteners to be installed with equal fasteners at each end of the connection. Fasteners must be installed a
                      minimum 1" distance from the end of the studs. Product may have additional nail holes not needed to meet published allowable load.
                   3) 16d sinker nails may be substituted for 10d nails with no load reduction.
                   4) NAILS: 8d nails are 0.131" dia. x 2-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.                                          Continued on next page


                  126                                                                                                                                                                    MiTek® Product Catalog
                                                                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 128 of 358

                                                              CMST / CMSTC / RS Coiled Strapping                                                                                                                                  Angles & Straps

                                                                                                                                           DF/SP                                                              S-P-F / Hem Fir
                                                                                                                                             Fastener                                                               Fastener
                                                                                                              Rim Joist Installation                                Allowable       Rim Joist Installation                                   Allowable
                                                                                                                                            Schedule3,4                                                            Schedule3,4
                                                                                                                                                                     Tension                                                                  Tension




                                                                                                                                                                                                                                                         Corrosion
                                                                                                                                                            Nail                                                                     Nail
                                                                                                                                       Min                Spacing     (Lbs.)1                                 Min                  Spacing     (Lbs.)1




                                                                                                                                                                                                                                                         Finish
                                                               MiTek USP                Steel  Coil                              End                                                                    End                                                          Code
                                                               Stock No.     Ref. No.   Gauge Length          Cut Length        Length Qty.2       Type     O.C.       160%         Cut Length         Length Qty.2       Type       O.C.       160%                 Ref.
                                                                                                          Clear Span + 12"        6"    14         10d    1-1/2"                Clear Span + 16"         8"        18     10d       1-1/2"
                                                               RS250        CS20                  250'
                                                                                                          Clear Span + 14"            7"    16      8d    1-1/2"                Clear Span + 18"         9"        20      8d       1-1/2"
                                                                                         20                                                                           1045                                                                     1045
                                                                                                          Clear Span + 12"            6"    14     10d    1-1/2"                Clear Span + 16"         8"        18     10d       1-1/2"
                                                                            CS20-R,
                                                               RS20-R                              25'
                                                                            CSHP20                        Clear Span + 14"            7"    16     8d     1-1/2"                Clear Span + 18"         9"        20      8d       1-1/2"
                                                                                                          Clear Span + 16"            8"    18     10d    1-1/2"                Clear Span + 18"         9"        22     10d       1-1/2"
                                                               RS200            --                200'
                                                                                                          Clear Span + 18"            9"    22     8d     1-1/2"                Clear Span + 22"        11"        26      8d       1-1/2"
                                                                                                          Clear Span + 16"            8"    18     10d    1-1/2"                Clear Span + 18"         9"        22     10d       1-1/2"
                                                               RS100        CSHP18       18       100'                                                                1375                                                                     1375
                                                                                                          Clear Span + 18"            9"    22     8d     1-1/2"                Clear Span + 22"        11"        26      8d       1-1/2"
                                                                                                          Clear Span + 16"            8"    18     10d    1-1/2"                Clear Span + 18"         9"        22     10d       1-1/2"                           IBC,
                                                               RS18-R           --                 25'                                                                                                                                                                FL,
                                                                                                          Clear Span + 18"            9"    22     8d     1-1/2"                Clear Span + 22"        11"        26      8d       1-1/2"                            LA
                                                                                                          Clear Span + 18"            9"    22     10d    1-1/2"                Clear Span + 24"        12"        28     10d       1-1/2"
                                                               RS150        CS16                  150'
                                                                                                          Clear Span + 22"        11"       26     8d     1-1/2"                Clear Span + 26"        13"        32      8d       1-1/2"
                                                                                         16                                                                           1730                                                                     1730
                                                                                                          Clear Span + 18"            9"    22     10d    1-1/2"                Clear Span + 24"        12"        28     10d       1-1/2"
                                                               RS16-R       CS16-R                 25'
                                                                                                          Clear Span + 22"        11"       26     8d     1-1/2"                Clear Span + 26"        13"        32      8d       1-1/2"
                                                                                                          Clear Span + 24"        12"       28     10d    1-1/2"                Clear Span + 30"        15"        36     10d       1-1/2"
                                                               RS14-100     CS14                  100'
                                                                                                          Clear Span + 28"        14"       34     8d     1-1/2"                Clear Span + 34"        17"        42      8d       1-1/2"
                                                                                         14                                                                           2610                                                                     2610
                                                                                                          Clear Span + 24"        12"       28     10d    1-1/2"                Clear Span + 30"        15"        36     10d       1-1/2"
                                                               RS14-R       CS14-R                 25'
                                                                                                          Clear Span + 28"        14"       34     8d     1-1/2"                Clear Span + 34"        17"        42      8d       1-1/2"
                                                               1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                     Corrosion Finish
                                                               2) Minimum quantity of fasteners to be installed with equal fasteners at each end of the connection. Fasteners must be installed a                                  Stainless Steel       Gold Coat
                                                                  minimum 1" distance from the end of the studs. Product may have additional nail holes not needed to meet published allowable load.                               HDG       Triple Zinc
                                                               3) 16d sinker nails may be substituted for 10d nails with no load reduction.
                                                               4) NAILS: 8d nails are 0.131" dia. x 2-1/2" long, 10d nails are 0.148" dia. x 3" long.




                                                                                                                                                                                                                                                                            Angles & Straps
                                                              Strap Lap Splice Table                                                                                                                                             Corrosion Finish         Stainless Steel                 Gold
                                                              Multiple straps can be used as a single tension member
                                                              by overlapping the straps and aligning the fastener holes.
                                                              See table below for minimum splice length and fasteners
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              needed to transfer the straps maximum tensile capacity.                                                                                          Minimum Splice Length
                                                                                                                                  2
                                                                                                               Strap Lap Splice                                                                                                  Corrosion
                                                                                                                                                                                                                                 Finish
                                                                                                          Minimum             Minimum
                                                                                                                                                                                                                                    Stainless Steel
                                                                MiTek USP     Steel     Fastener         Fasteners             Splice
                                                                                              3                     1                                                                                                               Gold Coat
                                                                Stock No.     Gauge      Type            per Splice          Length (in)
                                                                                                                                                                                                                                    HDG
                                                                                          10d                33                  30                                                                                                 Triple Zinc
                                                                CMST12          12
                                                                                          16d                27                  25
                                                                                          10d                23                  21
                                                                CMST14          14
                                                                                          16d                20                  19
                                                                                          10d                17                  14
                                                                CMSTC16         16
                                                                                          16d                14                  11
                                                                                           8d                 8                   6
                                                                RS150           16
                                                                                          10d                 6                   5
                                                                1) All fasteners must be installed in existing nail holes.
                                                                2) Minimum edge distance and end distance must be
                                                                   followed per applicable code.
                                                                3) NAILS: 8d nails are 0.131" dia. x 2-1/2" long, 10d nails are
                                                                   0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.




                                                              MiTek® Product Catalog                                                                                                                                                                                  127
                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 129 of 358

                  MSTCB Pre-Bent Straps                                                                                                                          Angles & Straps

                                                                                                                                             Minimum
                  The MSTCB Pre-Bent Strap is designed to fasten vertical                                                                   (2) 2x or 4x
                  studs to a beam or ridge beam member below where the                                                                                                    3"

                  beam depth will not allow complete fastener attachments
                  with a standard product.                                                                                         Minimum (2) 2x or 4x

                  Materials: 14 gauge
                                                                                                                   Stud
                  Finish: G90 galvanizing                                                                             Stud
                                                                                                                 fastening
                                                                                                                  Fastening
                                                                                                                                    Minimum length                             L
                                                                                                                                         22"                Minimum
                  Installation:                                                                                                                            Length 22˝
                  • Use all specified fasteners. See Product Notes, page 18.




                                                                                                                                                            No Nails
                                                                                                                                                            Required
                                                                                                                                            No nails
                                                                                                 3" minimum                                 required
                                                                                                3˝  Minimum
                                                                                                bearing area                                              Face Nailing
                                                                                                Bearing Area
                                                                                                Side view                                  Face nailing                            2-7/8"


                                                                                                              Typical MSTC66B3 installation                              MSTCB


                                                           Min. Beam            Fastener Schedule5                DF/SP            S-P-F
                                                           Dimensions            Beam              Stud/        Allowable        Allowable
                                                              (in)                                Post2,3,4    Loads (Lbs.)1   Loads (Lbs.)1
                   MiTek USP                          L                   Face Bottom                                         Code
                   Stock No.      Ref. No.    Ga    (in)    W       D      Qty  Qty   Type Qty Type Tension 160% Tension 160% Ref.
                   MSTC48B3      MSTC48B3 14 44-7/8          3    9-1/4    12      4      10d    24    10d         4800             3905
                                                                                                                                                     --
                   MSTC66B3      MSTC66B3 14 62-7/8          3   11-1/4    14      4      10d    28    10d         5375             4250
Angles & Straps




                   1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                   2) The 3" wide beam may be 2-ply 2x member.
                   3) Fewer fasteners in the stud/post than listed will reduce the capacity of the connection.
                   4) Nails in the stud/post to be installed symmetrically in pairs starting a minimum of 1-1/2" from the end.
                   5) NAILS: 10d nails are 0.148" dia. x 3" long.




                                                                                                                                                                                             Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                  128                                                                                                                                               MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 130 of 358

                                                              HFS Compression & Tension Straps                                                                                                             Angles & Straps

                                                              The HFS Hardy Frame® Saddle is a 14 gauge steel
                                                              channel intended to be used as a splice at locations                                   4-1/2"                                                    4-1/2"
                                                                                                                                                      max                                                       max
                                                              where plumbing or other vertical penetrations destroy
                                                              the structural integrity of a wall’s top plates.

                                                              Materials: 14 gauge
                                                              Finish: G60 galvanizing
                                                              Codes: IBC, FL, LA
                                                                                                                                               Typical HFS                                             Separation into two
                                                                                                                                              installation to                                           “L” shapes at 6"
                                                              Installation:                                                                                                                            and greater depths
                                                                                                                                            underside of double
                                                              • Use all specified fasteners. See Product Notes,
                                                                                                                                                top plates.
                                                                 page 18.
                                                              • The Saddle can be installed over the top or from the
                                                                underside of the top plates, and is capable of resisting
                                                                both tension and compression loads in a clearspan of
                                                                up to 4-1/2".
                                                              • For wall depths greater than 3-1/2", or to install after
                                                                plumbing lines have been run, the product can be
                                                                separated into two “L” shapes by gripping the legs
                                                                of the channel and flexing the top surface along the                                                                                    Omit fasteners at first
                                                                serration lines.                                                                                                                     holes when the end distance
                                                                                                                                                                                                            is less than 1"


                                                                                                Dimensions                  Fastener                DF/SP                         S-P-F
                                                                                                   (in)                     Schedule       Allowable Loads (Lbs.)1,3     Allowable Loads (Lbs.)1,3

                                                               MiTek USP          Steel                         Notch                      Tension     Compression       Tension     Compression      Code
                                                               Stock No. Ref. No. Gauge          W        L     Width     Qty2   Type4      100%          100%            100%          100%          Ref.
                                                                HFS24          --       14     3-5/8     24     < 4-1/2    24     16d       2950              2500        2537            2500
                                                                                                                                                                                                       IBC,




                                                                                                                                                                                                                                         Angles & Straps
                                                                                                                                                                                                      FL, LA
                                                                HFS36          --       14     3-5/8     36     < 4-1/2    32     16d       4280              2500        3681            2500

                                                                1) Allowable tension loads are for normal duration. The values may be adjusted for other durations, such as for seismic and wind loading
                                                                   in accordance with the NDS.
                                                                2) Fastener quantity is the number of 16d common nails to be installed into each of the members to be joined. When the end distance
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                   from the joint to the first nail hole is less than 1", omit the (2) nails in the 3" side-plate and the (1) nail in the 1-1/2"
                                                                   side-plate that are nearest the joint.
                                                                3) There is no reduction in double top plate capacity provided the HFS24 is installed with minimum (22) 16d common
                                                                   nails in each member being joined (44 total) and the HFS36 is installed with (31) 16d common nails in each member (62 total).
                                                                4) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.




                                                              MiTek® Product Catalog                                                                                                                                               129
                                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 131 of 358

                  HTW / KTS / LFTA / LTW / MTW Twist Straps                                                                                           Angles & Straps

                  Twist straps tie framing members to resist tension forces.
                  LFTA6 – 16 gauge
                  LTW – 18 gauge, light-capacity
                  MTW – 16 gauge, medium-capacity
                  KTS – 16 gauge, medium-capacity with angled twist
                  HTW – 14 gauge, heavy-capacity

                  Materials: See chart
                  Finish: G90 galvanizing
                  Options: See chart for Corrosion Finish Options                  Typical LTW12 / MTW12    Typical LFTA6 stud-to-top                       Typical LFTA6
                  Codes: See chart for code references                                truss-to-top plate        plate installation                           truss-to-top
                                                                                         installation                                                      plate installation
                  Installation:
                  • Use all specified fasteners. See Product Notes, page 18.
                  • Consult I-Joist manufacturer for web stiffener requirements,
                    and uplift limitations on joist and application.
                                                                                                                                                                           8-3/8"
                                                                                                       L1

                                                   Uplift
                                                                                                                        Uplift
                                                                                                                                                                              19-1/8"




                                                                                                 1" Typ                                                           6-1/2"
                          Equal number of                                                                                        Place strap so all
                         specified fasteners                                             L2                                       nail holes align
                            at each end                                                                                            with rim joist
                                                                                              1-1/4"                                                                         2-1/4"
                                  Typical LTW12 / MTW12                              LTW12/MTW12                Typical LFTA6                                       LFTA6
Angles & Straps




                                     stud-to-rim joist                                                         stud-to-rim joist
                                        installation                                                              installation




                                                                                                                                                                                        Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                            L1

                                                                                                                                                      L1

                                                                 L

                                                                                                                                                                                L



                                                                                                                   L2
                                                                       1" Typ.
                                                                                                                                           L2



                                                                     1-1/4"
                                                                                                                    1-1/4"                                            1-1/4"
                        Typical MTW20                       LTW18/MTW18                  Typical MTW30         MTW30/                     MTW30C                       KTS
                         I-joist rafter                     other models similar           installation        HTW30
                          installation




                                                                                                                                                            Continued on next page

                  130                                                                                                                                      MiTek® Product Catalog
                                                                                       Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 132 of 358

                                                              HTW / KTS / LFTA / LTW / MTW Twist Straps                                                                                                                        Angles & Straps

                                                                                                                                                                            DF/SP                         S-P-F
                                                                                                                                                  Fastener                                 1                             1
                                                                                                             Dimensions (in)                              2,3,6     Allowable Loads (Lbs.)        Allowable Loads (Lbs.)
                                                                                                                                                 Schedule                             1                             1
                                                                                                                                                                          Uplift 160%                   Uplift 160%




                                                                                                                                                                                                                               Corrosion
                                                                                                                                                                     Stud-to-      Truss-to-       Stud-to-      Truss-to-
                                                               MiTek USP




                                                                                                                                                                                                                               Finish
                                                                                      Steel                                                                         Rim Joist      Top Plate      Rim Joist      Top Plate                 Code
                                                                        4
                                                               Stock No.     Ref. No. Gauge          W         L         L1        L2       Qty         Type       Installation   Installation   Installation   Installation               Ref.
                                                                                                                                            12       10d x 1-1/2
                                                               LTW12         LTS12        18       1-1/4       12      4-1/2      4-1/2                                770              625          650              525
                                                                                                                                            12           10d
                                                                                                                                            12       10d x 1-1/2
                                                               LTW16         LTS16        18       1-1/4       16      6-1/2      6-1/2                                770              625          650              525                  IBC,
                                                                                                                                            12           10d
                                                                                                                                                                                                                                            FL,
                                                                                                                                            12       10d x 1-1/2                                                                            LA
                                                               LTW18         LTS18        18       1-1/4       18      7-1/2      7-1/2                                770              625          650              525
                                                                                                                                            12           10d
                                                                                                                                            12       10d x 1-1/2
                                                               LTW20         LTS20        18       1-1/4       20      8-1/2      8-1/2                                770              625          650              525
                                                                                                                                            12           10d
                                                               KTS9          TS9          16       1-1/4       9         --         --       8           16d           785              785          660              660
                                                                                                                                                                                                                                            --
                                                               KTS12         TS12         16       1-1/4    11-1/2       --         --      10           16d          1065           1065            895              895
                                                                                                                                            14       10d x 1-1/2
                                                               MTW12         MTS12        16       1-1/4       12      4-1/2      4-1/2                               1185              965          995              810                  IBC,
                                                                                                                                            14           10d
                                                                                                                                                                                                                                            FL,
                                                                                                                                            14       10d x 1-1/2                                                                            LA
                                                               MTW16         MTS16        16       1-1/4       16      6-1/2      6-1/2                               1185              965          995              810
                                                                                                                                            14           10d
                                                               KTS17         TS18         16       1-1/4    17-1/2       --         --      14           16d          1100           1100            925              925                   --
                                                                                                                                            14       10d x 1-1/2
                                                               MTW18         MTS18        16       1-1/4       18      7-1/2      7-1/2                               1185              965          995              810
                                                                                                                                            14           10d
                                                                                                                                            16            8d                                                                               IBC,
                                                                       5
                                                               LFTA6         H6           16       2-1/4    19-1/8     8-3/8      6-1/2                                980              980          825              825                   FL,
                                                                                                                                            16        8d x1-1/2                                                                             LA
                                                                                                                                            14       10d x 1-1/2
                                                               MTW20         MTS20        16       1-1/4       20      8-1/2      8-1/2                               1185              965          995              810
                                                                                                                                            14           10d
                                                               KTS24         TS22         16       1-1/4    21-3/4       --         --      18           16d          1650           1650           1385           1385                     --




                                                                                                                                                                                                                                                                    Angles & Straps
                                                                                                                                            14       10d x 1-1/2
                                                               MTW24C        MTS24C       16       1-1/4       24     10-7/16 10-7/16                                 1185              965          995              810
                                                                                                                                            14           10d
                                                                                                                                            14       10d x 1-1/2
                                                               MTW28C             --      16       1-1/4       28     12-7/16 12-7/16                                 1185              965          995              810
                                                                                                                                            14           10d
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                            14       10d x 1-1/2
                                                               MTW30         MTS30        16       1-1/4       30      8-5/16    18-9/16                              1185              965          995              810
                                                                                                                                            14           10d
                                                                                                                                            14       10d x 1-1/2
                                                               MTW30C        MTS30C       16       1-1/4       30     13-7/16 13-7/16                                 1185              965          995              810
                                                                                                                                            14           10d
                                                                                                                                            16       10d x 1-1/2      1115                           940
                                                               HTW16         HTS16        14       1-1/4       16      5-1/8      5-1/8                                              1355                          1140                    IBC,
                                                                                                                                            16           10d          1300                          1090
                                                                                                                                                                                                                      Corrosion Finish
                                                                                                                                                                                                                                  FL,
                                                                                                                                            24       10d x 1-1/2      1555                          1305                           LA
                                                               HTW20         HTS20        14       1-1/4       20      7-1/8      7-1/8                                              1355                          1140 Stainless Steel       Gold Coat
                                                                                                                                            20           10d          1355                          1140                HDG       Triple Zinc
                                                                                                                                            24       10d x 1-1/2      1555                          1305
                                                               HTW24         HTS24        14       1-1/4       24      9-1/8      9-1/8                                              1355                          1140
                                                                                                                                            20           10d          1355                          1140
                                                                                                                                            24       10d x 1-1/2      1555                          1305
                                                               HTW28              --      14       1-1/4       28      11-1/8    11-1/8                                              1355                          1140
                                                                                                                                            20           10d          1355                          1140                Corrosion Finish          Stainless Steel       Gold Co
                                                                                                                                            24       10d x 1-1/2      1555                          1305
                                                               HTW30         HTS30        14       1-1/4       30        7       17-1/4                                              1355                          1140
                                                                                                                                            20           10d          1355                          1140
                                                                                                                                            24       10d x 1-1/2      1555                          1305
                                                               HTW30C        HTS30C       14       1-1/4       30      12-1/8    12-1/8                                              1355                          1140
                                                                                                                                            20           10d          1355                          1140
                                                               1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                            Corrosion
                                                               2) 16d sinker nails may be substituted for 10d common nails with no reduction in load.                                                                   Finish
                                                               3) Fasteners shall be distributed equally on each end of the connection.                                                                                    Stainless Steel
                                                               4) C after the model number designates center twist as in MTW30C.                                                                                           Gold Coat
                                                               5) LFTA6: F1 is 745 lbs and F2 is 120 lbs. To achieve F1 lateral loads, three nails must be installed on each side on the strap                             HDG
                                                                   located closest to the bend line. Lateral F1 and F2 load directions do not apply to roof truss-to-top plate installations.
                                                               6) NAILS: 8d x 1-1/2 nails are 0.131" dia. x 1-1/2" long, 8d nails are 0.131" dia. x 2-1/2" long, 10d x 1-1/2 nails are
                                                                                                                                                                                                                           Triple Zinc
                                                                  0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.


                                                              MiTek® Product Catalog                                                                                                                                                                        131
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 133 of 358

                  MSTAM / MSTCM Masonry Straps                                                                                                                      Angles & Straps

                  The MSTAM and MSTCM Strap Ties are designed to connect
                  a wood structure above to a masonry wall below.

                  Materials: See chart
                  Finish: G90 galvanizing
                  Options: See chart for Corrosion Finish Options
                  Codes: FL

                  Installation:
                  • Use all specified fasteners. See Product Notes, page 18.


                                                                                                                                                                                5/8"

                                                                          1-1/2"

                                                                          1-1/2"

                                                                                                                                                                                                L


                                                          3"                             L
                                                       minimum                                                         3"                                                            3"
                                                                                                                    minimum
                         12-1/2"
                         minimum                                               3"

                                                                                                                                                         14"
                                                                                                                                                       minimum

                                                                                    W                                                                                                      W
                                Typical MSTCM40                              MSTCM40                                          Typical MSTAM36                                     MSTAM36
                                   installation                                                                                  installation
                                                                                                                                                                             Corrosion Finish
                                                           Dimensions (in)                       Fastener Schedule                         DF/SP              S-P-F            Stainless Steel       Gold Coat
                                                                                        CMU3            Concrete3         Nails4      Allowable Tension Allowable Tension      HDG       Triple Zinc




                                                                                                                                                                             Corrosion
                                                                                                                                                     1,2               1,2
                                                                                                                                        Loads (Lbs.)      Loads (Lbs.)
Angles & Straps




                                                                                                                                                                             Finish
                     MiTek                     Steel                                                                                                                                     Code
                   Stock No.        Ref. No.   Gauge        W         L       Qty   Type     Qty   Type     Qty Type                        160%                 160%                    Ref.
                   MSTAM24         MSTAM24       18        1-1/4     24        5 1/4" Tapcon 5 1/4" Tapcon 9 10d                            1495                 1455
                   MSTAM36         MSTAM36       16        1-1/4     36        8 1/4" Tapcon 8 1/4" Tapcon 13 10d                           1885                 1885        Corrosion Finish       Stainless Steel                                                        G
                                                                                                            24 10d                                               3955




                                                                                                                                                                                                             Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                   MSTCM40         MSTCM40        16         3     40-1/4     14 1/4" Tapcon 14 1/4" Tapcon                                  4225                                         FL
                                                                                                            20 16d                                               3905
                                                                                                            24 10d                                               3955
                   MSTCM60         MSTCM60        16         3       60       14 1/4" Tapcon 14 1/4" Tapcon                                  4225
                                                                                                            20 16d                                               3905
                   1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                   2) Allowable loads are derived from tests performed using hollow ASTM C90 concrete block.                                                                 Corrosion
                   3) Use ITW Buildex 1/4" dia. x 2-1/4" long Tapcon fasteners; or equal, installed in accordance with manufacturer's specification.                         Finish
                   4) NAILS: 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.                                                                      Stainless Steel
                   New products or updated product information are designated in blue font.                                                                                     Gold Coat
                                                                                                                                                                                HDG
                                                                                                                                                                                Triple Zinc

                  Clear Span Chart
                                                             Fastener Schedule                              DF/SP                     S-P-F
                                                 CMU   1
                                                                     Concrete1               Nails3       Allowable                 Allowable
                                                                                                         Loads (Lbs.)2             Loads (Lbs.)2
                   MiTek USP       Clear
                   Stock No.       Span Qty    Type     Qty   Type     Qty Type                          Tension 160%          Tension 160%
                                    16   5 1/4" Tapcon 5 1/4" Tapcon 8 10d                                   1305                  1305
                   MSTAM36
                                    18   5 1/4" Tapcon 5 1/4" Tapcon 7 10d                                   1305                  1155
                                    16   12 1/4" Tapcon 12 1/4" Tapcon 16 16d                                3135                  3125
                   MSTCM40
                                    18   12 1/4" Tapcon 12 1/4" Tapcon 14 16d                                3135                  2735
                                    16   14 1/4" Tapcon 12 1/4" Tapcon 20 16d                                3660                  3660
                   MSTCM60
                                    18   14 1/4" Tapcon 12 1/4" Tapcon 20 16d                                3660                  3660
                   1) Use ITW Buildex 1/4" x 2-1/4" Tapcon fasteners; or equal, installed in accordance with
                      manufacturer's specification.
                   2) Allowable loads are derived from tests performed using hollow ASTM C90 concrete block.
                   3) NAILS: 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.

                  132                                                                                                                                                   MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 134 of 358

                                                              HTWM Masonry Twist Straps                                                                                                              Angles & Straps

                                                              The HTWM Twist Straps are designed for truss to concrete
                                                              or masonry connections. Offers uplift resistance with variable                                                                                         W
                                                              heel height and positioning applications.

                                                              Materials: 14 gauge                                                                                                                                         L1
                                                              Finish: G90 galvanizing
                                                              Codes: FL
                                                                                                                                                                                                                               L
                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • Strap may be attached to either side of grouted masonry
                                                                or concrete wall with a minimum of (1) #5 horizontal rebar.
                                                                                                                                                                                                            L1
                                                              • Drill hole in concrete or masonry with manufacturer's
                                                                 prescribed 1/4" masonry drill. Install fasteners into concrete
                                                                 or masonry per manufacturer’s specification.                                                                                                    W

                                                              • Twist straps do not have to be wrapped over the truss
                                                                                                                                                               Typical HTWM                                  HTWM
                                                                to achieve the allowable loads.
                                                                                                                                                                installation
                                                              •M  oisture barrier may be required.



                                                                                                               Dimensions (in)              Fastener Schedule                    DF/SP          S-P-F
                                                                                                                                    CMU/Concrete                               Allowable      Allowable
                                                                                                                                            4             Truss/Rafter        Loads (Lbs.)   Loads (Lbs.)
                                                                                                                                       Wall

                                                               MiTek USP                             Steel                                 Screw                                  Uplift       Uplift            Code
                                                                                                                                                 2,3                    5               1            1
                                                               Stock No.            Ref. No.         Gauge      W      L    L1    Qty     Anchor        Qty      Type             160%         160%              Ref.
                                                                HTWM16       HTSM16, MTSM16            14     1-1/4 16 5-3/4       4    1/4" x 1-3/4"    8    10d x 1-1/2         1225          1145
                                                                                                                                                                                                                     FL
                                                                HTWM20       HTSM20, MTSM20            14     1-1/4 20 7-3/4       4    1/4" x 1-3/4"    8    10d x 1-1/2         1225          1145
                                                                1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.




                                                                                                                                                                                                                                         Angles & Straps
                                                                2) Use DeWalt 1/4" x 1-3/4" Screw-BoltTM+; or equal, installed in accordance with manufacturer's specification.
                                                                3) DeWalt 1/4" x 1-3/4" Screw-BoltTM+ are not supplied with HTWM straps. See page 45 for anchor information.
                                                                4) Grout or concrete compressive strength shall be 2,500 psi or greater at 28 days.
                                                                5) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              MiTek® Product Catalog                                                                                                                                               133
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 135 of 358

                  KHSA / KSA Connector Straps                                                                                                                         Angles & Straps

                  KSA – 12 gauge seismic horizontal tension tie
                                                                                                                                                    Connector strap
                  KHSA – 3 gauge. Designed for installation with bolts only
                                                                                                                                                                      O         D1
                                                                                                      Allowable loads                                                                  D2
                  Materials: See chart                                                                      0                         15° max
                                                                                      18° max
                  Finish: KSA – G90 galvanizing;
                           KHSA – Primer
                  Codes: IBC, FL, LA
                                                                                                                                                                              Hanger
                  Installation:                                                                                                                              Typical KHSA4
                                                                                            Typical KSA installation
                  • Use all specified fasteners. See Product Notes, page 18.
                                                                                                                                                              installation
                  • KSA36 can be field adjusted for smaller beam widths.




                                                                                            Typical KSA installation



                                                                                                  O                                                                    O

                                                                                                                                W
                                                                                                                                                                                             W
                                                                                                  L                                                                       L

                                                                                             KSA36                                                               KHSA5
Angles & Straps




                                                                                                       Fastener              DF/SP
                                                                  Dimensions (in)                              3,4
                                                                                                      Schedule          Allowable Tension
                                                                                                                                       1,2
                                                                                                                          Loads (Lbs.)
                  MiTek USP          Steel                                                                                                   Code




                                                                                                                                                                                                   Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                  Stock No. Ref. No. Gauge             W         L        O      D1        D2         Qty     Type            160%           Ref.
                                                                                                      22      16d              2620
                   KSA36        SA36         12      2-1/16    37-7/8     9    6-11/16 4-1/2
                                                                                                       4       1/2             2015
                   KHSA1           --        3         3         30       9      10         --         2       3/4             2435          IBC,
                   KHSA2           --        3         3       38-1/2     9      10       4-1/2        4       3/4             4810           FL,
                   KHSA3           --        3         3         47       9      10       4-1/2        6       3/4             7005           LA
                   KHSA4           --        3         3         56       9      10       4-1/2        8       3/4             8920
                   KHSA5           --        3       3-1/2     64-1/2     9      10       4-1/2       10       3/4            10785
                   1) Allowable loads are based on the use of either nails or bolts; nail and bolt values cannot be combined.
                   2) Bolt values assume wood member thickness of 3-1/2" with bolts in single shear.
                   3) Bolts shall be loaded parallel to grain.
                   4) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.




                  134                                                                                                                                                     MiTek® Product Catalog
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 136 of 358

                                                              KVB / KVBI Knee Braces                                                                                                         Angles & Straps

                                                              KVB – Installs with MiTek’s WS3 structural wood screws for
                                                              higher load capacity. It can be retrofit into existing framing

                                                              KVBI – Installs with common nails. Designed to be used with
                                                              I-Joist purlins                                                                                                                     L

                                                              Materials: 12 gauge
                                                              Finish: G90 galvanizing
                                                              Codes: IBC, FL, LA                                                                                                        2"


                                                              Installation:                                                                                   Min 45°

                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • MiTek’s WS3 structural wood screws are included with                                Typical KVB7                                KVB5
                                                                 KVB shipments.                                                                       installation
                                                              ­• Install flanges at angles of 45° or more to the vertical plane
                                                                  to assure proper lateral resistance.


                                                                                                                                             1,2
                                                                                                  Dimensions (in)        Fastener Schedule                      DF/SP
                                                                                                                          Beam          Joist       Allowable Tension Loads (Lbs.)
                                                              MiTek USP          Steel                                                                                               Code
                                                              Stock No. Ref. No. Gauge          Beam Depth          L    Qty Type Qty Type           100%         125%      160%     Ref.
                                                               KVB5         VB5         12          10 - 15         60   4    WS3     12    WS3      1920         1920      1920

                                                               KVB7         VB7         12        15 - 22-1/2       84   4    WS3     12    WS3      1920         1920      1920

                                                               KVB8         VB8         12      22-1/2 - 28-1/2     96   4    WS3     12    WS3      1920         1920      1920

                                                               KVB10        VB10        12        28-1/2 - 36     120    4    WS3     12    WS3      1920         1920      1920

                                                               KVB12        VB12        12          36 - 42       144    4    WS3     12    WS3      1920         1920      1920     IBC,
                                                                                                                                                                                      FL,




                                                                                                                                                                                                               Angles & Straps
                                                               KVBI5           --       12          10 - 15         60   4     10d    12    10d       895         1060      1275      LA

                                                               KVBI7           --       12        15 - 22-1/2       84   6     10d    12    10d       895         1060      1275

                                                               KVBI8           --       12      22-1/2 - 28-1/2     96   6     10d    12    10d       895         1060      1275
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               KVBI10          --       12        28-1/2 - 36     120    6     10d    12    10d       895         1060      1275

                                                               KVBI12          --       12          36 - 42       144    6     10d    12    10d       895         1060      1275

                                                               1) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with specified KVB models.
                                                               2) NAILS: 10d nails are 0.148" dia. x 3" long.




                                                              MiTek® Product Catalog                                                                                                                     135
                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 137 of 358

                                                                                    Lumber Hangers

                 Lumber Hangers                                                pg. 138-193
                 Face Mount Hangers                                                139-165, 181-184
                 Hanger Selection Guide                                                         138
                 Masonry Hangers                                                            185-193
                 Panel & Purlin Hangers                                                     177-181
                 Slope/Skew Hangers                                                         173-176
                 Strap Hangers                                                                  172
                 Top Mount Hangers                                                          166-171



                 Fire Wall Hangers                                             pg. 194-201
                 Top Mount Fire Wall Hangers                                                  194-199
                 Face Mount Fire Wall Hangers                                                 200-201



                 EWP Hangers                                                   pg. 202-231
                 Adjustable Connectors                                                            230




                                                                                                               Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                 EWP Hanger Selector Guide                                                        204
                 EWP Installation                                                             202-203
Lumber Hangers




                 Face Mount Hangers                                                           205-216
                 Top Mount Hangers                                                            217-229
                 Slope/Skew Hangers                                                               231



                 Glulam Beam Connectors                                        pg. 232-241
                 Face Mount Hangers                                                           232-234
                 Hinge Connectors                                                             240-241
                 Seismic Straps                                                                   241
                 Top Mount Hangers                                                            234-239


                 136                                                                  MiTek® Product Catalog
                                                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 138 of 358

                                                                                                                                       Lumber Hangers




                                                                                                                                         FIRE WALL
                                                                                                                                         HANGERS
                                                                                             LUMBER HANGERS
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                           Lumber Hangers




                                                                                          EWP HANGERS
                                                                                                                                          GLUL AM BE AM
                                                                                                                                          CONNECTORS




                                                              MiTek® Product Catalog                                                                 137
                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 139 of 358

                 Hanger Selector Guide                                                                                                                                                                                                                                                                                            Lumber Hangers

                                                                                                                   Supporting /                                                                             Supported /                                                Allowable Loads (Lbs.)
                                                            Style
                                                                                                                  Header Member                                                                            Joist Member                                                       Range




                                                                                                                                                                                                                                                                                                         Catalog Page Reference
                                                                                                                                                                                                                                                                          Header Material




                                                                            Beam/Joist/Rafter




                                                                                                                                                                                    Beam/Joist/Rafter




                                                                                                                                                                                                                                                                                                         MiTek USP Series
                                                                                                                       Floor Truss 4x




                                                                                                                                                                                                                               Floor Truss 4x
                                                                            (rect shapes)




                                                                                                                                                                                    (rect shapes)
                                                                                                          Truss (2x)




                                                                                                                                                                                                                  Truss (2x)
                                                                                                                                                                        Rim Joist
                               MiTek




                                                                                                                                                                                                                                                         Stringer
                                                          Formed
                                                                   Welded




                                                                                                                                                 Glulam




                                                                                                                                                                                                                                                Glulam
                                                                                                I-Joist




                                                                                                                                                                                                        I-Joist
                    Hanger      USP           Steel




                                                                                                                                        Nailer
                                                                                                                                                                                                                                                                      Masonry           DF/SP




                                                                                                                                                                 Post
                                                                                                                                                          Wall
                    Type       Series        Gauge                                                                                                                                                                                                                     100%             100%
                                                                                                                                                                                                                                                                                                      139, 142-143,
                               JL              20           •                      •                         •                                     •                                       •                         •                                                    --          470 - 1,960
                                                                                                                                                                                                                                                                                                        154-155
                               FB              18           •                                                                                                     •                        •                                                                              --           315 - 330                184
                                                                                                                                                                                                                                                                                                      140, 142-150,
                               JUS             18           •                      •                         •                                     •                                       •              •          •              •                                     --          675 - 2,420
                                                                                                                                                                                                                                                                                                        154-162
                               CSH             18           •                      •                         •                                                                             •                         •                                     •              --             890                    181
                                                                                                                                                                                                                                                                                                      140, 142-143,
                               MUS             18           •                      •                         •                                     •                       •               •              •          •              •             •                       --         1,285 - 1,710
                                                                                                                                                                                                                                                                                                        154-155
                                                                                                                                                                                                                                                                                                      139, 142-143,
                               JLIF            18           •                      •                         •                                                    •                        •                         •                                                    --          465 - 1,520
                    Face                                                                                                                                                                                                                                                                                154-155
                    Mount                                                                                                                                                                                                                                                                             139, 142-151,
                               SUH             16           •                      •                         •                                     •                                       •                         •              •                                     --          500 - 2,645
                                                                                                                                                                                                                                                                                                      153-163, 165
                                               16                                                                                                                                                                                                                                                      140, 142-145,
                               HUS                          •                      •                         •                                     •                       •               •                         •                            •                       --          850 - 5,580     149-150, 154-
                                               14                                                                                                                                                                                                                                                     157, 161-162
                               HD              14           •                      •                         •                                     •                       •               •              •          •              •             •                       --          615 - 4,620        141-165
                               ADTT            14           •                                                                                              •      •        •               •                         •                                                    --          790 - 850 1               182
                               DTB             14           •                      •                         •                                     •                                       •                         •                                                    --            1835 1                  183
                                                                                                                                                                                                                                                                                                      141, 144-152,
                               HDQIF           14           •                      •                         •                                     •              •        •               •              •          •              •             •                       --         3,340 - 5,605
                                                                                                                                                                                                                                                                                                        156-164
                               FWH             14           •        •             •                         •              •             •        •       •               •               •              •          •              •             •                       --         2,045 - 2,980       194-195
                     Fire      FWHBP           12           •        •                                                      •                              •                               •              •          •              •             •                       --         5,695 - 8,015       196-197
                     Wall      FWHFM           12                    •                                                                             •              •                        •              •          •              •             •                       --            5,960            200-201
                               FWHH            12                    •             •                                                               •                                       •              •          •              •             •                       --         6, 005 - 7,355      198-199
                               HL              18           •                      •                                                               •                       •               •                         •              •             •                       --         1,255 - 1,490       166, 169
                               JH              18           •                      •                         •                                     •                                       •                         •                                                    --         1,910 - 2,555              172
                               KLB             14           •                      •                                                               •                                       •                         •                            •                       --         1,670 - 2,140       166, 169
                               KB              12           •                      •                                                               •                                       •                         •              •             •                       --         4,075 - 4,795     166, 170-171
                               HDO             12           •                      •                                                               •                                       •                         •              •             •                       --         2,405 - 5,845     167, 169-171
                     Top
                    Mount      SW               12                   •             •                                                      •        •                                       •                         •              •                                     --         2,315 - 2,520       168-170
                                               7-
                               SWH         Top Flange;               •             •                                                      •        •                                       •              •          •              •                                     --             3,305           168-171




                                                                                                                                                                                                                                                                                                                                                                         Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                           12 - Stirrup
                                               3-
                               KHW         Top Flange;               •             •                                                      •        •                                       •                         •              •             •                       --         5,295 - 5,535     168, 170-171
                                           10 - Stirrup
                               RR               18          •                      •                         •              •                      •                                       •                         •                                                    --           365 - 380                173
Lumber Hangers




                               LS              18           •                      •                         •                                     •                                       •                         •                                     •              --          840 - 1,285               173

                    Slope                      18
                               LSSH                         •                      •              •          •                                     •                                       •              •          •              •             •        •              --          620 - 2,645               174
                     and                       16
                    Skew                       16
                               SKH                          •                      •              •          •                                     •                                       •              •          •              •                                     --          510 - 3,170        175-176
                                               14
                               SKHH            14           •                      •              •          •                                     •                                       •              •          •              •                                     --         1,765 - 4,005       175-176
                               JPF             20           •                      •                         •                                     •                                       •                         •                                                    --            1,035                   178
                               DTUS            20           •                      •                         •              •                      •                                       •                         •                                                    --           485 - 580                180

                    Panel      TUS             20           •                      •                         •              •                      •                                       •                         •                                                    --           485 - 580                180
                     and       KF              18           •                      •                         •                                     •                       •               •                                        •                                     --           695 - 810                177
                    Purlin     PHG             18           •                      •                         •                                     •                       •               •                         •                                                    --           580 - 650                177                 •R epresents common
                               FHD             18           •                      •                         •                                                                             •                         •                                                    --             960                    181                   applications and product
                               JDS             18           •                      •                         •                                     •                       •               •                         •                                                    --          480 - 1,675               179                   configurations. Consult
                                                                                                                                                                                                                                                                                                                                      MiTek for additional
                               HD              14           •                      •                                                               •       •                               •              •          •              •             •                  335 - 5750            --                   186                   applications and/or optional
                               MPH             12                    •                                                                                     •                               •              •          •              •             •                 2,585 - 4,280          --            188-189                      product configurations.
                               LGUM            12                    •                                                                                     •                               •                                        •             •                 6,065 - 9,905          --                   187                 1) A llowable loads reflect
                               HGUM              7                   •                                                                                                                                                                                                 16,680              --                   187
                                                                                                                                                                                                                                                                                                                                       DF/SP Tension 160%.
                                                                                                                                                           •                               •                         •              •             •
                                              1/4" -                                                                                                                                                                                                                                                                                2) When an I-Joist is used as
                   Masonry                                                                                                                                                                                                                                                                                                              a header, designer must
                               HWUH        Top Flange;               •                                                                                                                                                                                              3,060 - 5,265          --            190-191
                                            7 - Stirrup                            •                                        •                      •       •                               •                         •              •             •                                                                                     evaluate if a web stiffener or
                                                                                                                                                                                                                                                                                                                                        backer block is required.
                               UMH             1/4"                  •                                                                                     •                               •                         •              •             •                 3,550 - 6,380          --                   185
                                              3/8" -
                                                                                                                                                                                                                                                                                                                                    New products or updated
                               NFM         Top Flange;               •                                                                                                                                                                                              6,720 - 10,310        --             192-193                    product information are
                                            7 - Stirrup                                                                                                    •                               •                         •              •             •                                                                                 designated in blue font.
                   • Represents common applications and product configurations. Consult MiTek for additional applications and/or optional product configurations.
                  1) Allowable loads reflect DF/SP Tension 160%.
                 138                                                                                                                                                                                                                                                                                                                MiTek® Product Catalog
                  2) When an I-Joist is used as a header, designer must evaluate if a web stiffener or backer block is required.
                   New products or updated product information are designated in blue font.
                                                                                Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 140 of 358

                                                              JL / JLIF / SUH Face Mount Joist Hangers                                                                                                              Lumber Hangers

                                                              MiTek offers a wide variety of light-gauge face
                                                              mount joist hangers to accommodate application
                                                              and installation preferences.

                                                              JL series – 20 gauge, 2x dimensional
                                                              joist hangers

                                                              JLIF series – 18 gauge, 2x dimensional
                                                              joist hangers. For installation at end of post or
                                                              beam or where inverted flange is needed
                                                                                                                                  Typical JL26                                          Typical SUH26-2               Typical JL210IF-TZ
                                                              SUH series – 16 gauge steel construction                             installation                                           installation                  inverted flange
                                                              for more demanding applications and light
                                                                                                                                                                                                                          installation
                                                              truss support
                                                                                                                                                    A                                                       A
                                                              Materials: See chart
                                                              Finish: G90 galvanizing; JLIF–G-185 galvanizing
                                                              Options: See chart for Corrosion Finish Options.                                                                                                                        H
                                                                See SUH Specialty Options Chart
                                                                                                                                                          H                                                     H
                                                              Codes: IBC, FL, LA

                                                              Installation:
                                                              • Use all specified fasteners.                                                   D                                         W             D                  W          D
                                                                 See Product Notes, page 18.                                      W
                                                                                                                                         JL26                                                 SUH26-2                          JLIF

                                                              SUH Specialty Options Chart
                                                              Refer to Specialty Options pages 320-321 for additional details.
                                                                          4                        1,3                                   2,3                                    1,2,3
                                                                 Option                    Skewed                         Sloped Seat                         Sloped / Skewed
                                                                                         1˚ to 67-1/2˚
                                                                  Range          when width is 1-3/4" or less.               1˚ to 45˚                  See Sloped Seat and Skewed
                                                                                    1˚ to 50˚ on all others.
                                                                                     100% of table load.                                                     80% of table load.
                                                                Allowable
                                                                                      75% of uplift load                100% of table load                   75% of uplift load
                                                                  Loads
                                                                                  on skews greater than 15˚.                                             on skews greater than 15˚.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                   Add SK angle required,
                                                                                                                     Add SL, slope required,
                                                                                    right (R) or left (L), and
                                                                                                                     and up (U) or down (D), See Sloped Seat and Skewed.
                                                                 Ordering      square cut (SQ ) or bevel cut (BV )
                                                                                                                       to product number.    Ex. SUH210_SK45R_SQ_SL30D




                                                                                                                                                                                                                                                Lumber Hangers
                                                                                      to product number.
                                                                                                                       Ex. SUH210_SL30D
                                                                                   Ex. SUH210_SK45R_SQ
                                                               1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange.
                                                               2) Sloped or sloped / skewed hangers with slopes greater than 15° may have additional joist nails.
                                                               3) For skewed hangers, the required cut type (square or bevel) of joist member may vary
                                                                  based on skew angle and width of hanger. Some square cut hangers will require custom
                                                                  pricing due to welded back plate.
                                                               4) SUH option hangers may be manufactured as welded products to achieve listed loads.
                                                                  Welded products have a primer finish.




                                                              MiTek® Product Catalog                                                                                                                                                      139
                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 141 of 358

                 HUS / JUS / MUS Slant Nail Face Mount Joist Hangers                                                                     Lumber Hangers

                 The HUS, JUS and MUS hanger series offers double shear nailing. MiTek’s
                 dimple allows for 30° to 45° nailing through the joist into the header
                 resulting in higher loads and less nailing. Slant nailing allows for higher
                 load values, fewer nails, and faster installation.

                 Materials: JUS – 18 gauge; MUS – 18 gauge; HUS – 14 or 16 gauge
                 Finish: G90 galvanizing
                 Options: See chart for Corrosion Finish Options. See HUS Specialty
                   Options Chart.                                                                      Typical HUS46                        Typical JUS26
                 Codes: IBC, FL, LA                                                                     installation                         installation
                                                                                                                           A                                               A
                 Installation:
                 • Use all specified fasteners. See Product Notes, page 18.
                 • Joist nails must be driven at a 30° to 45° angle through the joist
                    or truss into the header to achieve listed loads. Slant/double shear
                                                                                                                               H                                               H
                    nails must be used to achieve listed load values.
                 • JUS & MUS – 16d sinkers (0.148" x 3-1⁄4") may be used where
                   10d commons are specified with no load reduction.                                                               Dimple allows
                                                                                                                                    30° to 45°
                                                                                                                                      nailing                      D
                                                                                                                       D
                                                                                                           W                                        W

                                                                                                           HUS28-2                                 JUS28
                                                                                                                                                               A




                                                                                                                                                                       H




                               Double shear nail design                Uses standard length
                               features fewer nails and                                                                                                    D
                                                                          common nails
                                  faster installation                                                                                         W
                                                                                                                                                   MUS




                                                                                                                                                                                   Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                 HUS Specialty Options Chart
                 Refer to Specialty Options pages 320-321 for additional details.
Lumber Hangers




                   Option          Inverted Flange
                                    Not available in
                   Range
                               widths less than 2-1/4".
                                 100% of table load.
                  Allowable    65% of table load when
                    Loads      nailing into the support
                                members end grain.
                                       Add IF
                  Ordering       to product number.
                                   Ex. HUS410_IF
                                                                                    Typical HUS410IF
                                                                                     inverted flange
                                                                                       installation




                 140                                                                                                                          MiTek® Product Catalog
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 142 of 358

                                                              HD Heavy-Duty Face Mount Hangers                                                                                                                          Lumber Hangers

                                                              HD hangers are heavy-duty face mount
                                                              hangers utilizing round and diamond holes to
                                                              achieve design flexibility and maximum loads
                                                              for use with headers, joists, and trusses.

                                                              Materials: 14 gauge
                                                              Finish: G90 galvanizing
                                                              Options: See chart for Corrosion Finish
                                                                Options. All nominal lumber sizes are
                                                                 available rough/full size lumber. See                                  Typical HD610                               Typical HD210-2                          Typical HD3212
                                                                 Specialty Options Chart                                                 installation                                 installation                         glulam installation
                                                              Codes: IBC, FL, LA                                                                                                                                                           A
                                                                                                                                                                                              A
                                                              Installation:
                                                                                                                                                                                                         additional
                                                              • Use all specified fasteners. See Product                                                                                             diamond holes
                                                                Notes, page 18.                                                                                                                   H
                                                                                                                                                                                                      for max nailing
                                                                                                                                                                                                                                                  H
                                                              • Min Nailing – Fill all round nail holes.
                                                                                                                                                                                                      standard round
                                                              • Max Nailing – Fill all round and diamond nail holes.                                                                                    holes for
                                                                                                                                                                                                        min nailing
                                                              • 16d sinkers (0.148" dia. x 3-1/4" long) may be used at
                                                                                                                                                                                             D
                                                                 0.84 of the table load where 16d commons are specified.                                                      W                                                   W       D


                                                                                                                                                                                  HD610                                         HD51135
                                                              Specialty Options Chart
                                                              Refer to Specialty Options pages 320-321 for additional details.

                                                                  Option                   Skewed1,3                     Sloped Seat2,3           Sloped / Skewed1,2,3             Inverted Flange
                                                                                                                                                                               2-1/4" widths or greater
                                                                                          1˚ to 67-1/2˚
                                                                                                                                                  See Sloped Seat and         (Widths < 2-1/4" may be
                                                                  Range           when width is 1-3/4" or less.             1˚ to 45˚
                                                                                                                                                        Skewed              available as a Custom, contact
                                                                                     1˚ to 50˚ on all others.
                                                                                                                                                                                        MiTek)
                                                                                                                                                                                 100% of table load.
                                                                                      100% of table load.                                          80% of table load.
                                                                Allowable                                                                                                      65% of table load when
                                                                                     75% of uplift load on             100% of table load         75% of uplift load on
                                                                  Loads                                                                                                        nailing into the support
                                                                                    skews greater than 15˚.                                      skews greater than 15˚.
                                                                                                                                                                                members end grain.
                                                                                    Add SK, angle required,
                                                                                                                    Add SL, slope required,  See Sloped Seat
                                                                                                                                                                                                                           Typical HD210-2IF
                                                                                    right (R) or left (L), and                                                                          Add IF,
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                    and up (U) or down (D),    and Skewed                                                              inverted flange installation
                                                                 Ordering       square cut (SQ) or bevel cut (BV)                                                                 to product number.
                                                                                                                      to product number.        Example:
                                                                                       to product number.                                                                         Example: HD410_IF
                                                                                                                    Example: HD410_SL30D HD410_SK45R_SQ_SL30D
                                                                                  Example: HD410_SK45R_SQ




                                                                                                                                                                                                                                                                Lumber Hangers
                                                               1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange.
                                                               2) Sloped or sloped / skewed hangers with slopes greater than 15° may have additional joist nails.
                                                               3) For skewed hangers, the required cut type (square or bevel) of joist member may vary based on skew angle
                                                                  and width of hanger. Some square cut hangers will require custom pricing due to welded back plate.
                                                               4) HD option hangers may be manufactured as welded products to achieve listed loads. Welded products have a primer interior finish.




                                                              HDQIF Inverted Flange Face Mount Hangers
                                                              HDQIF inverted flange hangers install with wood screws                                                                                                                          A
                                                              eliminating the need to drill bolt holes, simplifying installation.

                                                              Materials: 14 gauge
                                                                                                                                                                                                                                                      H
                                                              Finish: G90 galvanizing
                                                              Options: See chart for Corrosion Finish Options
                                                              Codes: IBC, FL, LA

                                                              Installation:                                                                                                                                                                       3"
                                                                                                                                                                                                                                  W
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • MiTek’s WS15 (1/4" dia. x 1-1/2" long) and WS3 (1/4" dia. x 3" long)                                        Typical HDQIF                                       HDQIF
                                                                structural wood screws are supplied with HDQIF hangers.
                                                                                                                                                                      inverted flange installation

                                                              MiTek® Product Catalog                                                                                                                                                                      141
                                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 143 of 358

                 Face Mount Hangers – DF/SP Allowable Loads                                                                                                                   Lumber Hangers

                                                                                                                          Fastener Schedule3                             DF/SP
                                                                              Dimensions (in)
                                                                                                                         Header                Joist             Allowable Loads (Lbs.)2




                                                                                                                                                                                               Corrosion
                                                                                                                                                               Floor      Roof       Uplift1




                                                                                                                                                                                               Finish
                                MiTek USP                Steel                                             Min/                                                                                            Code
                  Joist Size    Stock No.       Ref. No. Gauge         W         H         D       A       Max     Qty      Type     Qty          Type         100% 115% 125% 160%                         Ref.
                                                                                                                            10d                                 470     540    580
                                JL24            LU24          20     1-9/16      3      1-1/2    15/16      --      4                 2        10d x 1-1/2                            295
                                                                                                                            16d                                 560     640    695
                                                                                                                          10d HDG                               465     535    580
                                JL24IF-TZ          --         18     1-9/16    3-1/8    1-1/2      --       --      4                 2    10d x 1-1/2 HDG                            280
                                                                                                                          16d HDG                               550     615    615
                  2x4           JUS24           LUS24         18     1-9/16    3-1/8    1-3/4      1        --      4       10d       2           10d           675     775    835    660
                                                                                                                            10d                                 500     560    605
                                SUH24           U24           16     1-9/16    3-1/4       2     1-3/16     --      4                 2        10d x 1-1/2                            380
                                                                                                                            16d                                 590     665    720
                                                                                                           Min                        2                                               335
                                HD26            HU26          14     1-9/16    3-1/2    2-1/2    1-1/8              4       16d                10d x 1-1/2      615     695    745
                                                                                                           Max                        4                                               585
                                                                                                                            10d                                 710     805    870
                                JL26            LU26          20     1-9/16    4-3/4    1-1/2    15/16      --      6                 4        10d x 1-1/2                            600
                                                                                                                            16d                                 840     960   1045
                                                                                                                          10d HDG                               695     800    870
                                JL26IF-TZ       LUC26Z        18     1-9/16    4-1/2    1-1/2      --       --      6                 4    10d x 1-1/2 HDG                            730
                                                                                                                          16d HDG                               830     950   1035

                                JUS26           LUS26         18     1-9/16 4-13/16 1-3/4          1        --      4       10d       4           10d           870     1000 1080    1050


                  2x6           MUS26           MUS26         18     1-9/16   5-1/16       2       1        --      6       10d       6           10d          1285 1475 1605         865

                                                                                                                            10d                                 750     840    910
                                SUH26           U26           16     1-9/16    5-1/8       2     1-3/16     --      6                 4        10d x 1-1/2                            755
                                                                                                                            16d                                 880     1000 1080
                                HUS26           HUS26         16     1-5/8    5-7/16       3       2        --     14       16d       6           16d          2760 3140 3400        2045
                                                                                                           Min                        2                                               335
                                HD26            HU26          14     1-9/16    3-1/2    2-1/2    1-1/8              4       16d                10d x 1-1/2      615     695    745
                                                                                                           Max                        4                                               585                  IBC,
                                HD28            HU28          14     1-9/16    5-1/4    2-1/2    1-1/8      --      8       16d       6        10d x 1-1/2     1230 1390 1490         760                   FL,
                                                                                                                                                                                                            LA
                                                                                                                            10d                                 710     805    870
                                JL26            LU26          20     1-9/16    4-3/4    1-1/2    15/16      --      6                 4        10d x 1-1/2                            600
                                                                                                                            16d                                 840     960   1045
                                                                                                                          10d HDG                               695     800    870
                                JL26IF-TZ       LUC26Z        18     1-9/16    4-1/2    1-1/2      --       --      6                 4    10d x 1-1/2 HDG                            730
                                                                                                                          16d HDG                               830     950   1035
                                                                                                                            10d                                1180 1345 1450




                                                                                                                                                                                                                          Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                JL28            LU28          20     1-9/16    6-3/8    1-1/2    15/16      --     10                 6        10d x 1-1/2                            815
                                                                                                                            16d                                1400 1600 1740
                                                                                                                          10d HDG                               930     1065 1160
                                JL28IF-TZ          --         18     1-9/16    6-1/8    1-1/2      --       --      8                 4    10d x 1-1/2 HDG                            730
Lumber Hangers




                                                                                                                          16d HDG                              1105 1215 1215
                                JUS26           LUS26         18    1-9/16 4-13/16 1-3/4           1        --      4       10d       4           10d           870     1000 1080    1050
                                JUS28           LUS28         18    1-9/16     6-5/8    1-3/4      1        --      6       10d       4           10d          1110 1270 1375        1050
                  2x8           MUS26           MUS26         18    1-9/16    5-1/16       2       1        --      6       10d       6           10d          1285 1475 1605         865
                                MUS28           MUS28         18    1-9/16    7-1/16       2       1        --      8       10d       8           10d          1710 1970 2140        1230
                                                                                                                            10d                                 750     840    910
                                SUH26           U26           16     1-9/16    5-1/8       2     1-3/16     --      6                 4        10d x 1-1/2                            755
                                                                                                                            16d                                 880     1000 1080
                                                                                                                            10d                                1000 1120 1210
                                SUH28              --         16     1-9/16    6-5/8       2     1-3/16     --      8                 6        10d x 1-1/2                            875
                                                                                                                            16d                                1175 1335 1440
                                HUS26           HUS26         16    1-5/8     5-7/16       3       2        --     14       16d       6           16d          2760 3140 3400        2045
                                HUS28           HUS28         16    1-5/8     7-3/16       3       2        --     22       16d       8           16d          4170 4745 5125        2990
                                HD28            HU28          14    1-9/16     5-1/4    2-1/2    1-1/8      --      8       16d       6        10d x 1-1/2     1230 1390 1490         760
                 Corrosion Finish
                                                                                                           Min     10                 4                        1540 1735 1865         760
                   Stainless Steel
                               HD210 Gold Coat
                                          HU210               14     1-9/16   7-3/16    2-1/2    1-1/8                      16d                10d x 1-1/2
                   HDG       Triple Zinc                                                                   Max     14                 6                        2155 2430 2610        1170
                  1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                                                      A
                  2) For JUS, HUS, and MUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.
                  3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                  New products or updated product information are designated in blue font.                                                                                                                            H

                 Corrosion Finish        Stainless Steel       Gold Coat       HDG       Triple Zinc
                                                                                                                                                         Continued on next page                               D
                                                                                                                                                                                                 W

                 142                                                                                                                                                             MiTek® Product Catalog


                 Corrosion
                                                                                      Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 144 of 358

                                                              Face Mount Hangers – DF/SP Allowable Loads                                                                                                                                 Lumber Hangers

                                                                                                                                                                             Fastener Schedule3                                DF/SP
                                                                                                                               Dimensions (in)
                                                                                                                                                                            Header                 Joist               Allowable Loads (Lbs.)2




                                                                                                                                                                                                                                                    Corrosion
                                                                                                                                                                                                                     Floor     Roof       Uplift1




                                                                                                                                                                                                                                                    Finish
                                                                              MiTek USP                     Steel                                              Min/                                                                                             Code
                                                               Joist Size     Stock No.         Ref. No.    Gauge      W          H          D        A        Max    Qty      Type       Qty          Type          100% 115% 125% 160%                        Ref.
                                                                                                                                                                                10d                                  1180 1345 1450
                                                                             JL28              LU28           20     1-9/16      6-3/8      1-1/2   15/16       --     10                  6        10d x 1-1/2                            815
                                                                                                                                                                                16d                                  1400 1600 1740
                                                                                                                                                                              10d HDG                                930     1065 1160
                                                                             JL28IF-TZ             --         18     1-9/16      6-1/8      1-1/2     --        --     8                   4     10d x 1-1/2 HDG                           730
                                                                                                                                                                              16d HDG                                1105 1215 1215
                                                                                                                                                                                10d                                  1650 1885 2030
                                                                             JL210             LU210          20     1-9/16      8-1/4      1-1/2   15/16       --     14                  8        10d x 1-1/2                           1030
                                                                                                                                                                                16d                                  1960 2040 2040
                                                                                                                                                                              10d HDG                                1275 1465 1595
                                                                             JL210IF-TZ        LUC210Z        18     1-9/16      8-1/4      1-1/2     --        --     11                  6     10d x 1-1/2 HDG                          1095
                                                                                                                                                                              16d HDG                                1520 1745 1900
                                                                             JUS28             LUS28          18     1-9/16      6-5/8      1-3/4     1         --     6        10d        4            10d          1110 1270 1375       1050
                                                               2 x 10        JUS210            LUS210         18     1-9/16      7-3/4      1-3/4     1         --     8        10d        4            10d          1350 1545 1670       1050
                                                                             MUS28             MUS28          18     1-9/16     7-1/16       2        1         --     8        10d        8            10d          1710 1970 2140       1230
                                                                                                                                                                                10d                                  1000 1120 1210
                                                                             SUH28                 --         16     1-9/16      6-5/8       2      1-3/16      --     8                   6        10d x 1-1/2                            875
                                                                                                                                                                                16d                                  1175 1335 1440
                                                                                                                                                                                10d                                  1250 1405 1515
                                                                             SUH210            U210           16     1-9/16       8          2      1-3/16      --     10                  6        10d x 1-1/2                           1135
                                                                                                                                                                                16d                                  1470 1670 1800
                                                                             HUS28             HUS28          16      1-5/8     7-3/16       3        2         --     22       16d        8            16d          4170 4745 5125       2990
                                                                             HUS210            HUS210         16      1-5/8     9-3/16       3        2         --     30       16d        10           16d          5455 5825 6060       4110
                                                                                                                                                               Min     10                  4                         1540 1735 1865        760
                                                                             HD210             HU210          14     1-9/16     7-3/16      2-1/2   1-1/8                       16d                 10d x 1-1/2
                                                                                                                                                               Max     14                  6                         2155 2430 2610       1170
                                                                                                                                                                                10d                                  1650 1885 2030
                                                                             JL210             LU210          20     1-9/16      8-1/4      1-1/2   15/16       --     14                  8        10d x 1-1/2                           1030
                                                                                                                                                                                16d                                  1960 2040 2040
                                                                                                                                                                              10d HDG                                1275 1465 1595
                                                                             JL210IF-TZ        LUC210Z        18     1-9/16      8-1/4      1-1/2     --        --     11                  6     10d x 1-1/2 HDG                          1095
                                                                                                                                                                              16d HDG                                1520 1745 1900
                                                                             JUS210            LUS210         18     1-9/16      7-3/4      1-3/4     1         --     8        10d        4            10d          1350 1545 1670       1050                  IBC,
                                                                                                                                                                                                                                                                 FL,
                                                                                                                                                                                10d                                  1250 1405 1515                              LA
                                                                             SUH210            U210           16     1-9/16       8          2      1-3/16      --     10                  6        10d x 1-1/2                           1135
                                                               2 x 12                                                                                                           16d                                  1470 1670 1800
                                                                             HUS210            HUS210         16      1-5/8     9-3/16       3        2         --     30       16d        10           16d          5455 5825 6060       4110
                                                                                                                                                               Min     10                  4                         1540 1735 1865        760
                                                                             HD210             HU210          14     1-9/16     7-3/16      2-1/2   1-1/8                       16d                 10d x 1-1/2
                                                                                                                                                               Max     14                  6                         2155 2430 2610       1170
                                                                                                                                                               Min     14                  6                         2155 2430 2610       1170
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                             HD212             HU212          14     1-9/16     9-13/16     2-1/2   1-1/8                       16d                 10d x 1-1/2
                                                                                                                                                               Max     20                  10                        3080 3475 3725       1510
                                                                             HD212IF           HUC212         14     1-9/16      9-1/4       2        --        --     16       16d        8        10d x 1-1/2      2465 2780 2980       1180
                                                                                                                                                                                10d                                  1500 1685 1815




                                                                                                                                                                                                                                                                                     Lumber Hangers
                                                                             SUH214            U214           16     1-9/16       10         2      1-1/8       --     12                  8        10d x 1-1/2                           1510
                                                                                                                                                                                16d                                  1765 2000 2160
                                                                                                                                                               Min     14                  6                         2155 2430 2610       1170
                                                                             HD212             HU212          14     1-9/16     9-13/16     2-1/2   1-1/8                       16d                 10d x 1-1/2
                                                               2 x 14                                                                                          Max     20                  10                        3080 3475 3725       1510
                                                                             HD212IF           HUC212         14     1-9/16      9-1/4       2        --        --     16       16d        8        10d x 1-1/2      2465 2780 2980       1180
                                                                                                                                                               Min     16                  8                         2465 2780 2980       1190
                                                                             HD214             HU214          14     1-9/16 10-13/16 2-1/2          1-1/8                       16d                 10d x 1-1/2
                                                                                                                                                               Max     24                  12                        3695 4125 4250       1510
                                                                                                                                                                                10d                                  1500 1685 1815       1510
                                                                             SUH214            U214           16     1-9/16       10         2      1-1/8       --     12                  8        10d x 1-1/2
                                                                                                                                                                                16d                                  1765 2000 2160       1510
                                                                                                                                                               Min     14                  6                         2155 2430 2610       1170
                                                                             HD212             HU212          14     1-9/16     9-13/16     2-1/2   1-1/8                       16d                 10d x 1-1/2
                                                                                                                                                               Max     20                  10                        3080 3475 3725       1510
                                                               2 x 16        HD212IF           HUC212         14     1-9/16      9-1/4       2        --        --     16       16d        8        10d x 1-1/2      2465 2780 2980       1180
                                                                                                                                                               Min     16                  8                         2465 2780 2980       1190
                                                                             HD214             HU214          14     1-9/16 10-13/16 2-1/2          1-1/8                       16d                 10d x 1-1/2
                                                               Corrosion Finish                                                                                Max     24                  12                        3695 4125 4250       1510
                                                                 Stainless Steel      Gold Coat                                                                Min     18                  8                         2770 3125 3355       1510
                                                                 HDG      HD216
                                                                           Triple Zinc HU216                  14     1-9/16     12-3/4      2-1/2   1-1/8                       16d                 10d x 1-1/2
                                                                                                                                                               Max     26                  12                        3930 4125 4250       1900
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                                                                  A
                                                               2) For JUS, HUS, and MUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.
                                                               3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.                                                                                                                                        H
                                                               Corrosion Finish           Stainless Steel           Gold Coat         HDG        Triple Zinc

                                                                                                                                                                                                                     Continued on next page                            D
                                                                                                                                                                                                                                                                  W

                                                              MiTek® Product Catalog                                                                                                                                                                                           143

                                                               Corrosion
                                                               Finish
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 145 of 358

                 Face Mount Hangers – DF/SP Allowable Loads                                                                                                               Lumber Hangers

                                                                                                                         Fastener Schedule3,4                     DF/SP
                                                                                       Dimensions (in)
                                                                                                                            Header            Joist       Allowable Loads (Lbs.)2




                                                                                                                                                                                       Corrosion
                                                                                                                                                        Floor      Roof      Uplift1




                                                                                                                                                                                       Finish
                                   MiTek USP                         Steel                                        Min/                                                                             Code
                   Joist Size      Stock No.           Ref. No.      Gauge       W         H        D       A     Max     Qty    Type    Qty     Type 100%      115%   125% 160%                   Ref.
                                 JUS24-2             LUS24-2           18      3-1/8     3-7/16     2       1      --      4     16d      2      16d 805         900    900  660
                                                                                                                                 10d                   750       840    910
                                 SUH24-2             U24-2             16      3-1/8     3-1/8      2     1-1/8    --      6              2      10d                         380
                                                                                                                                 16d                   880      1000   1080
                   (2) 2 x 4
                                 HD24-2              HU24-2            14      3-1/8     3-1/2    2-1/2 1-1/8      --      4     16d      2      10d 615         695    745  365
                                 HUS24-2                 --            14      3-1/8     3-7/16     2     1        --      4      16d     2       16d 850        965   1040  765
                                 HUS24-2IF               --            14      3-1/8     3-7/16     2     1        --      4      16d     2       16d 850        965   1040  765
                                 JUS26-2             LUS26-2           18      3-1/8     5-1/4      2     1        --      4     16d      4      16d 1040       1185   1290 1270
                                                                                                                                 10d                  1250      1405   1515
                                 SUH26-2             U26-2             16      3-1/8     5-1/16     2     1-1/8    --     10              4      10d                         755
                                                                                                                                 16d                  1470      1670   1800
                                 HD24-2              HU24-2            14      3-1/8     3-1/2    2-1/2 1-1/8  --         4      16d      2      10d 615         695    745  365
                                 HUS26-2             HUS26-2           14      3-1/8     5-1/4      2     1    --         4      16d      4      16d 1085       1235   1330 1170
                   (2) 2 x 6
                                 HUS26-2IF           HUSC26-2          14      3-1/8     5-1/4      2     1    --         4      16d      4      16d 1085       1235   1330 1170
                                                                                                              Min         8               4           1230      1390   1490  760
                                 HD26-2              HU26-2            14      3-1/8     5-1/4    2-1/2 1-1/8                    16d             10d
                                                                                                              Max         12              6           1850      2085   2235 1170
                                                                                                              Min         8               4           1230      1390   1490  760
                                 HD26-2IF            HUC26-2           14      3-1/8     5-1/4    2-1/2 --                       16d             10d
                                                                                                              Max         12              6           1850      2085   2235 1170
                                 JUS26-2             LUS26-2           18      3-1/8     5-1/4      2     1    --         4      16d      4      16d 1040       1185   1290 1270
                                 JUS28-2             LUS28-2           18      3-1/8     7-1/8      2     1    --         6      16d      4      16d 1325       1510   1645 1270
                                                                                                                                 10d                  1250      1405   1515
                                 SUH26-2             U26-2             16      3-1/8     5-1/16     2     1-1/8    --     10              4      10d                         755
                                                                                                                                 16d                  1470      1670   1800
                                                                                                                                 10d                  1500      1685   1815
                                 SUH28-2                    --         16      3-1/8     6-1/4      2     1-1/8    --     12              4      10d                         755
                                                                                                                                 16d                  1765      2000   2000
                                 HUS26-2             HUS26-2           14      3-1/8     5-1/4      2       1  --         4      16d      4      16d 1085       1235   1330 1170
                                 HUS26-2IF           HUSC26-2          14      3-1/8     5-1/4      2       1  --         4      16d      4      16d 1085       1235   1330 1170
                                 HUS28-2             HUS28-2           14      3-1/8     7-1/8      2       1  --         6      16d      6      16d 1625       1850   1880 2420
                   (2) 2 x 8
                                 HUS28-2IF           HUSC28-2          14      3-1/8     7-1/8      2       1  --         6      16d      6      16d 1625       1850   1880 2420                   IBC,
                                                                                                              Min         8               4           1230      1390   1490  760                    FL,
                                 HD26-2              HU26-2            14      3-1/8     5-1/4    2-1/2 1-1/8                    16d             10d
                                                                                                              Max         12              6           1850      2085   2235 1170                    LA
                                                                                                              Min         8               4           1230      1390   1490  760
                                 HD26-2IF            HUC26-2           14      3-1/8     5-1/4    2-1/2 --                       16d              10d
                                                                                                              Max         12              6           1850      2085   2235 1170
                                                                                                              Min         10              4           1540      1735   1865  780
                                 HD28-2              HU28-2            14      3-1/8     7-1/8    2-1/2 1-1/8                    16d              10d
                                                                                                              Max         14              6           2155      2430   2610 1170
                                                                                                              Min         10              4           1540      1735   1865  780




                                                                                                                                                                                                                      Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                 HD28-2IF            HUC28-2           14      3-1/8     7-1/8    2-1/2 --                       16d             10d
                                                                                                              Max         14              6           2155      2430   2610 1170
                                 JUS28-2             LUS28-2           18      3-1/8     7-1/8      2     1    --         6      16d      4      16d 1325       1510   1645 1270
                                 JUS210-2            LUS210-2          18      3-1/8     9-1/8      2     1    --         8      16d      6      16d 1845       2105   2290 2345
Lumber Hangers




                                                                                                                                 10d                  1500      1685   1815
                                 SUH28-2                    --         16      3-1/8     6-1/4      2     1-1/8    --     12              4      10d                         755
                                                                                                                                 16d                  1765      2000   2000
                                                                                                                   --            10d                  2000      2245   2420
                                 SUH210-2            U210-2            16      3-1/8     8-9/16     2     1-1/8           16              6      10d                        1135
                                                                                                                                 16d                  2350      2670   2880
                                 HUS28-2             HUS28-2           14      3-1/8     7-1/8      2       1  --         6      16d      6      16d 1625       1850   1880 2420
                                 HUS28-2IF           HUSC28-2          14      3-1/8     7-1/8      2       1  --         6      16d      6      16d 1625       1850   1880 2420
                                                                                                              Min         10              4           1540      1735   1865  780
                                 HD28-2              HU28-2            14      3-1/8     7-1/8    2-1/2 1-1/8                    16d              10d
                   (2) 2 x 10                                                                                 Max         14              6           2155      2430   2610 1170
                                                                                                              Min         10              4           1540      1735   1865  780
                                 HD28-2IF            HUC28-2           14      3-1/8     7-1/8    2-1/2 --                       16d             10d
                                                                                                              Max         14              6           2155      2430   2610 1170
                                 HUS210-2            HUS210-2          14      3-1/8     9-1/8      2     1    --         8      16d      8      16d 2170       2465   2660 2420
                                 HUS210-2IF          HUSC210-2         14      3-1/8     9-1/8      2     1    --         8      16d      8      16d 2170       2465   2660 2420
                                                                                                              Min         14              6           2155      2430   2610 1170
                                 HD210-2             HU210-2           14      3-1/8       9      2-1/2 1-1/8                    16d              10d
                                                                                                              Max         20              10          3080      3475   3725 1950
                                                                                                              Min         14              6           2155      2430   2610 1170
                                 HD210-2IF           HUC210-2          14      3-1/8       9      2-1/2 --                       16d              10d
                 Corrosion Finish                                                                             Max         20              10          3080      3475   3725 1950
                   Stainless Steel         Gold CoatHUCQ210-2
                                  HDQ210-2IF                        14      3-1/4        9          3   1-1/2 --          12     WS3      6      WS3 5015       5590   5590 2975
                   HDG         Triple Zinc
                  1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                                                  A
                   2) For JUS and HUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.
                   3) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with HDQIF hangers.
                   4) NAILS: 10d nails are 0.148" dia. x 3" long, 16d are 0.162" dia. x 3-1/2" long.                                                                                                              H
                   New products or updated product information are designated in blue font.
                 Corrosion Finish         Stainless Steel        Gold Coat     HDG       Triple Zinc
                                                                                                                                                         Continued on next page                           D
                                                                                                                                                                                                   W

                 144                                                                                                                                                           MiTek® Product Catalog
                                                                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 146 of 358

                                                              Face Mount Hangers – DF/SP Allowable Loads                                                                                                                         Lumber Hangers

                                                                                                                                                                         Fastener Schedule3,4                             DF/SP
                                                                                                                                 Dimensions (in)
                                                                                                                                                                            Header             Joist              Allowable Loads (Lbs.)2




                                                                                                                                                                                                                                               Corrosion
                                                                                                                                                                                                                Floor     Roof       Uplift1




                                                                                                                                                                                                                                               Finish
                                                                                MiTek USP                      Steel                                          Min/                                                                                         Code
                                                                Joist Size      Stock No.         Ref. No.     Gauge       W         H        D       A       Max      Qty     Type     Qty       Type          100% 115% 125% 160%                        Ref.
                                                                              JUS210-2           LUS210-2        18      3-1/8     9-1/8      2       1        --       8      16d       6        16d           1845 2105 2290 2345
                                                                                                                                                                                10d                             2000 2245 2420
                                                                              SUH210-2           U210-2          16      3-1/8    8-9/16      2     1-1/8      --      16                6         10d                               1135
                                                                                                                                                                                16d                             2350 2670 2880
                                                                              HUS210-2           HUS210-2        14      3-1/8     9-1/8      2        1       --       8       16d      8         16d          2170 2465 2660       2420
                                                                              HUS210-2IF         HUSC210-2       14      3-1/8     9-1/8      2        1       --       8       16d      8         16d          2170 2465 2660       2420
                                                                                                                                                              Min      14                6                      2155 2430 2610       1170
                                                                              HD210-2            HU210-2         14      3-1/8       9      2-1/2   1-1/8                       16d                10d
                                                                                                                                                              Max      20               10                      3080 3475 3725       1950
                                                                                                                                                              Min      14                6                      2155 2430 2610       1170
                                                                              HD210-2IF          HUC210-2        14      3-1/8       9      2-1/2     --                        16d                10d
                                                                (2) 2 x 12                                                                                    Max      20               10                      3080 3475 3725       1950
                                                                              HUS212-2           HUS212-2        14      3-1/8    11-1/8      2        1       --      10       16d     10         16d          2710 3080 3325       3615
                                                                              HUS212-2IF         HUSC212-2       14      3-1/8    11-1/8      2       --       --      10       16d     10         16d          2710 3080 3325       3615
                                                                                                                                                              Min      16                8                      2465 2780 2980       1305
                                                                              HD212-2            HU212-2         14      3-1/8      11      2-1/2   1-1/8                       16d                10d
                                                                                                                                                              Max      24               12                      3695 4170 4470       2340
                                                                                                                                                              Min      16                8                      2465 2780 2980       1305
                                                                              HD212-2IF          HUC212-2        14      3-1/8      11      2-1/2     --                        16d                10d
                                                                                                                                                              Max      24               12                      3695 4170 4470       2340

                                                                              HDQ210-2IF         HUCQ210-2       14      3-1/4       9        3     1-1/2      --      12       WS3      6         WS3          5015 5590 5590       2975

                                                                              JUS210-2           LUS210-2        18      3-1/8     9-1/8      2        1       --       8       16d      6         16d          1845 2105 2290       2345
                                                                              JUS214-2           LUS214-2        18      3-1/8    13-1/8      2        1       --      12       16d      6         16d          2420 2755 2830       2345
                                                                                                                                                                                10d                             2000 2245 2420
                                                                              SUH210-2           U210-2          16      3-1/8    8-9/16      2     1-1/8      --      16                6         10d                               1135
                                                                                                                                                                                16d                             2350 2670 2880
                                                                                                                                                              Min      14                6                      2155 2430 2610       1170
                                                                              HD210-2            HU210-2         14      3-1/8       9      2-1/2   1-1/8                       16d                10d
                                                                                                                                                              Max      20               10                      3080 3475 3725       1950
                                                                                                                                                              Min      14                6                      2155 2430 2610       1170
                                                                              HD210-2IF          HUC210-2        14      3-1/8       9      2-1/2     --                        16d                10d
                                                                                                                                                              Max      20               10                      3080 3475 3725       1950
                                                                                                                                                                                                                                                           IBC,
                                                                              HUS210-2           HUS210-2        14      3-1/8     9-1/8      2        1       --       8       16d      8         16d          2170 2465 2660       2420
                                                                                                                                                                                                                                                            FL,
                                                                              HUS210-2IF         HUSC210-2       14      3-1/8     9-1/8      2        1       --       8       16d      8         16d          2170 2465 2660       2420                   LA
                                                                (2) 2 x 14
                                                                              HUS212-2           HUS212-2        14      3-1/8    11-1/8      2        1       --      10       16d     10         16d          2710 3080 3325       3615
                                                                              HUS212-2IF         HUSC212-2       14      3-1/8    11-1/8      2        1               10       16d     10         16d          2710 3080 3325       3615
                                                                                                                                                              Min      16                8                      2465 2780 2980       1305
                                                                              HD212-2            HU212-2         14      3-1/8      11      2-1/2   1-1/8                       16d                10d
                                                                                                                                                              Max      24               12                      3695 4170 4470       2340
                                                                                                                                                              Min      16                8                      2465 2780 2980       1305
                                                                              HD212-2IF          HUC212-2        14      3-1/8      11      2-1/2     --                        16d                10d
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                              Max      24               12                      3695 4170 4470       2340
                                                                                                                                                              Min      18                8                      2770 3125 3355       1510
                                                                              HD214-2            HU214-2         14      3-1/8      13      2-1/2   1-1/8                       16d                10d
                                                                                                                                                              Max      26               12                      4005 4515 4845       2340




                                                                                                                                                                                                                                                                                Lumber Hangers
                                                                              HDQ210-2IF         HUCQ210-2       14      3-1/4       9        3     1-1/2      --      12       WS3      6         WS3          5015 5590 5590       2975

                                                                              JUS214-2           LUS214-2        18      3-1/8    13-1/8      2        1       --      12       16d      6         16d          2420 2755 2830       2345
                                                                                                                                                              Min      16                8                      2465 2780 2980       1305
                                                                              HD212-2            HU212-2         14      3-1/8      11      2-1/2   1-1/8                       16d                10d
                                                                                                                                                              Max      24               12                      3695 4170 4470       2340
                                                                                                                                                              Min      16                8                      2465 2780 2980       1305
                                                                              HD212-2IF          HUC212-2        14      3-1/8      11      2-1/2     --                        16d                10d
                                                                (2) 2 x 16                                                                                    Max      24               12                      3695 4170 4470       2340
                                                                                                                                                              Min      18                8                      2770 3125 3355       1510
                                                                              HD214-2            HU214-2         14      3-1/8      13      2-1/2   1-1/8                       16d                10d
                                                                                                                                                              Max      26               12                      4005 4515 4845       2340
                                                                                                                                                              Min      22               10                      3390 3820 4100       1950
                                                                              HD216-2            HU216-2         14      3-1/8      14      2-1/2   1-1/8                       16d                10d
                                                                                                                                                              Max      30               14                      4620 5035 5035       2735
                                                                                                                                                                                10d                              750    840   910
                                                                              SUH34              U34             16     2-9/16     3-3/8      2     1-1/8      --       6                2     10d x 1-1/2                            380
                                                                                                                                                                                16d                              880    1000 1080
                                                                                                                                                              Min                        2                                            335
                                                                3x4           HD34               HU34            14     2-9/16       3      2-1/2   1-1/8               4       16d            10d x 1-1/2       615    695   745
                                                                                                                                                              Max                        4                                            585
                                                               Corrosion Finish                                                                               Min                        2                                            335
                                                                              HD34IF           HUC34             14     2-9/16       3      2-1/2     --                4       16d            10d x 1-1/2       615    695   745
                                                                   Stainless Steel       Gold Coat                                                            Max                        4                                            585
                                                                1)
                                                                   HDG       Triple Zinc
                                                                   Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                                                                                                                                                                                                                                      A
                                                                2) For JUS and HUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.
                                                                3) MiTek's WS15 (1/4" dia. x 1-1/2" long) and WS3 (1/4" dia. x 3" long) structural wood screws are included with HDQIF hangers.
                                                                4) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                                                                                                                                                                                                                                          H
                                                                New products or updated product information are designated in blue font.
                                                               Corrosion Finish          Stainless Steel       Gold Coat         HDG       Triple Zinc
                                                                                                                                                                                                                Continued on next page                            D
                                                                                                                                                                                                                                                           W

                                                              MiTek® Product Catalog                                                                                                                                                                                      145


                                                              Corrosion
                                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 147 of 358

                 Face Mount Hangers – DF/SP Allowable Loads                                                                                                                                Lumber Hangers

                                                                                                                          Fastener Schedule3,4                              DF/SP
                                                                                   Dimensions (in)
                                                                                                                              Header            Joist               Allowable Loads (Lbs.)2




                                                                                                                                                                                                 Corrosion
                                                                                                                                                                  Floor      Roof      Uplift1




                                                                                                                                                                                                 Finish
                                  MiTek USP                      Steel                                         Min/                                                                                          Code
                  Joist Size      Stock No.          Ref. No.    Gauge      W         H        D        A      Max      Qty      Type    Qty        Type          100% 115% 125% 160%                        Ref.
                                JUS36              LUS36           18     2-9/16    5-1/4       2       1        --       4       16d     4         16d           1040 1185 1290       1270
                                                                                                                                  10d                             1250 1405 1515
                                SUH36              U36             16     2-9/16    5-5/16      2     1-1/8      --      10               4     10d x 1-1/2                             755
                  3x6                                                                                                             16d                             1470 1670 1800
                                HD36               HU36            14     2-9/16    4-3/4    2-1/2    1-1/8      --       8       16d     6     10d x 1-1/2       1230 1390 1490        760
                                HD36IF             HUC36           14     2-9/16    4-3/4    2-1/2      --       --       8       16d     6     10d x 1-1/2       1230 1390 1490        760
                                JUS38                    --        18     2-9/16    6-3/4       2       1        --       6       16d     4         16d           1325 1510 1645       1270
                                                                                                                                  10d                             1250 1405 1515
                                SUH36              U36             16     2-9/16    5-5/16      2     1-1/8      --      10               4     10d x 1-1/2                             755
                                                                                                                                  16d                             1470 1670 1800
                  3x8                                                                                           Min      10               4                       1540 1735 1865        760
                                HD38               HU38            14     2-9/16 6-11/16 2-1/2        1-1/8                       16d           10d x 1-1/2
                                                                                                                Max      14               6                       2155 2430 2610       1170
                                                                                                                Min      10               4                       1540 1735 1865        760
                                HD38IF             HUC38           14     2-9/16 6-11/16 2-1/2          --                        16d           10d x 1-1/2
                                                                                                                Max      14               6                       2155 2430 2610       1170
                                JUS310             LUS310          18     2-9/16    9-1/8       2       1        --       8       16d     6         16d           1845 2105 2290       2345
                                                                                                                                  10d                             2000 2245 2420
                                SUH310             U310            16     2-9/16    8-7/8       2     1-1/8      --      16               6     10d x 1-1/2                            1135
                                                                                                                                  16d                             2350 2585 2585
                                                                                                                Min      10               4                       1540 1735 1865        760
                                HD38               HU38            14     2-9/16    6-3/4       2     1-1/8                       16d           10d x 1-1/2
                                                                                                                Max      14               6                       2155 2430 2610       1170
                                                                                                                Min      10               4                       1540 1735 1865        760
                  3 x 10        HD38IF             HUC38           14     2-9/16    6-3/4       2       --                        16d           10d x 1-1/2
                                                                                                                Max      14               6                       2155 2430 2610       1170
                                                                                                                Min      10               4                       1540 1735 1865        760
                                HD310              HU310           14     2-9/16    7-7/16   2-1/2    1-1/8                       16d           10d x 1-1/2
                                                                                                                Max      14               6                       2155 2430 2610       1170
                                                                                                                Min      10               4                       1540 1735 1865        760
                                HD310IF            HUC310          14     2-9/16    7-7/16   2-1/2      --                        16d           10d x 1-1/2
                                                                                                                Max      14               6                       2155 2430 2610       1170
                                                                                                                                                                                                             IBC,
                                HDQ310IF           HUCQ310         14     2-9/16      9         3    1-3/16      --       8       WS3     4        WS15           3340 3605 3605       1110                   FL,
                                                                                                                                                                                                              LA
                                                                                                                                  10d                             2000 2245 2420
                                SUH310             U310            16     2-9/16    8-7/8       2     1-1/8      --      16               6     10d x 1-1/2                            1135
                                                                                                                                  16d                             2350 2585 2585
                                                                                                                Min      10               4                       1540 1735 1865        760
                                HD310              HU310           14     2-9/16    7-7/16   2-1/2    1-1/8                       16d           10d x 1-1/2
                                                                                                                Max      14               6                       2155 2430 2610       1170
                                                                                                                Min      10               4                       1540 1735 1865        760




                                                                                                                                                                                                                                    Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                HD310IF            HUC310          14     2-9/16    7-7/16   2-1/2      --                        16d           10d x 1-1/2
                  3 x 12                                                                                        Max      14               6                       2155 2430 2610       1170

                                HDQ310IF           HUCQ310         14     2-9/16      9         3    1-3/16      --      8        WS3     4        WS15           3340 3605 3605       1110
Lumber Hangers




                                                                                                                Min      14               6                       2155 2430 2610       1170
                                HD312              HU312           14     2-9/16    9-5/16   2-1/2    1-1/8                       16d           10d x 1-1/2
                                                                                                                Max      20               10                      3080 3475 3725       1510
                                                                                                                Min      14               6                       2155 2430 2610       1170
                                HD312IF            HUC312          14     2-9/16    9-5/16   2-1/2      --                        16d           10d x 1-1/2
                                                                                                                Max      20               10                      3080 3475 3725       1510
                                                                                                                                  10d                             2250 2525 2725
                                SUH314             U314            16     2-9/16 10-9/16        2     1-1/8      --      18               6     10d x 1-1/2                            1135
                                                                                                                                  16d                             2645 3000 3240

                                HDQ310IF           HUCQ310         14     2-9/16      9         3    1-3/16      --       8       WS3     4        WS15           3340 3605 3605       1110

                                                                                                                Min      14               6                       2155 2430 2610       1170
                                HD312              HU312           14     2-9/16    9-5/16   2-1/2    1-1/8                       16d           10d x 1-1/2
                                                                                                                Max      20               10                      3080 3475 3725       1510
                  3 x 14
                                                                                                                Min      14               6                       2155 2430 2610       1170
                                HD312IF            HUC312          14     2-9/16    9-5/16   2-1/2      --                        16d           10d x 1-1/2
                                                                                                                Max      20               10                      3080 3475 3725       1510
                                                                                                                Min      16               8                       2465 2780 2980       1190
                                HD314              HU314           14     2-9/16 11-5/16 2-1/2        1-1/8                       16d           10d x 1-1/2
                                                                                                                Max      24               12                      3695 4170 4435       1900
                 Corrosion Finish
                                                                                                                Min      16               8                       2465 2780 2980       1190
                   Stainless HD314IF
                             Steel       Gold Coat
                                              HUC314               14     2-9/16 11-5/16 2-1/2          --                        16d           10d x 1-1/2
                   HDG       Triple Zinc                                                                        Max      24               12                      3695 4170 4435       1900
                                                                                                                                                                                                                            A
                  1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                  2) For JUS and HUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.
                  3) MiTek's WS15 (1/4" dia. x 1-1/2" long) and WS3 (1/4" dia. x 3" long) structural wood screws are included with HDQIF hangers.                                                                               H
                  4) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                  New products or updated product information are designated in blue font.
                 Corrosion Finish           Stainless Steel         Gold Coat        HDG        Triple Zinc
                                                                                                                                                                          Continued on next page                        D
                                                                                                                                                                                                                    W

                 146                                                                                                                                                                                MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 148 of 358

                                                              Face Mount Hangers – DF/SP Allowable Loads                                                                                                                           Lumber Hangers

                                                                                                                                                                        Fastener Schedule3,4                             DF/SP
                                                                                                                                  Dimensions (in)
                                                                                                                                                                           Header            Joist               Allowable Loads (Lbs.)2




                                                                                                                                                                                                                                              Corrosion
                                                                                                                                                                                                               Floor     Roof       Uplift1




                                                                                                                                                                                                                                              Finish
                                                                               MiTek USP                         Steel                                         Min/                                                                                       Code
                                                               Joist Size      Stock No.           Ref. No.      Gauge      W         H         D         A    Max    Qty     Type     Qty       Type    100% 115% 125% 160%                              Ref.
                                                                                                                                                                              10d                        2250 2525 2725
                                                                             SUH314              U314              16     2-9/16 10-9/16        2     1-1/8     --    18                6    10d x 1-1/2                1135
                                                                                                                                                                               16d                       2645 3000 3240
                                                                                                                                                               Min    16                8                      2465 2780 2980       1190
                                                                             HD314               HU314             14     2-9/16 11-5/16 2-1/2 1-1/8                           16d           10d x 1-1/2
                                                                                                                                                               Max    24               12                      3695 4170 4435       1900
                                                                                                                                                               Min    16                8                      2465 2780 2980       1190
                                                               3 x 16        HD314IF             HUC314            14     2-9/16 11-5/16 2-1/2            --                   16d           10d x 1-1/2
                                                                                                                                                               Max    24               12                      3695 4170 4435       1900
                                                                                                                                                               Min    18                8                      2770 3125 3355       1510
                                                                             HD316               HU316             14     2-9/16 13-5/16 2-1/2 1-1/8                           16d           10d x 1-1/2
                                                                                                                                                               Max    26               12                      4005 4435 4435       1900
                                                                                                                                                               Min    18                8                      2770 3125 3355       1510
                                                                             HD316IF             HUC316            14     2-9/16 13-5/16 2-1/2            --                   16d           10d x 1-1/2
                                                                                                                                                               Max    26               12                      4005 4435 4435       1900
                                                                                                                                                               Min    10                4                      1540 1735 1865        780
                                                               (2) 3 x 8     HD38-2              HU38-2            14     5-1/8     6-1/8     2-1/2 1-1/8                      16d               10d
                                                                                                                                                               Max    14                6                      2155 2430 2610       1170
                                                                                                                                                               Min    10                4                      1540 1735 1865        780
                                                                             HD38-2              HU38-2            14     5-1/8     6-1/8     2-1/2 1-1/8                      16d               10d
                                                                                                                                                               Max    14                6                      2155 2430 2610       1170
                                                               (2) 3 x 10
                                                                                                                                                               Min    14                6                      2155 2430 2610       1170
                                                                             HD310-2             HU310-2           14     5-1/8       8       2-1/2 1-1/8                      16d               10d
                                                                                                                                                               Max    20               10                      3080 3475 3725       1510
                                                                                                                                                               Min    16                8                      2465 2780 2980       1305
                                                               (2) 3 x 12    HD312-2             HU312-2           14     5-1/8       10      2-1/2 1-1/8                      16d               10d
                                                                                                                                                               Max    24               12                      3695 4170 4470       2340
                                                                                                                                                               Min    16                8                      2465 2780 2980       1305
                                                               (2) 3 x 14    HD312-2             HU312-2           14     5-1/8       10      2-1/2 1-1/8                      16d               10d
                                                                                                                                                               Max    24               12                      3695 4170 4470       2340
                                                                             JUS26-3             LUS26-3           18     4-5/8     4-1/2       2         1     --     4       16d      4        16d           1040 1185 1290       1270
                                                                                                                                                                               10d                             1000 1120 1210
                                                                             SUH26-3             U26-3             16     4-5/8     5-1/4       2         1     --     8                2        10d                                 380
                                                                                                                                                                               16d                             1175 1335 1440
                                                               (3) 2 x 6                                                                                       Min     8                4                      1230 1390 1490        760
                                                                             HD26-3              HU26-3            14     4-5/8     4-1/2     2-1/2 1-1/8                      16d               10d
                                                                                                                                                               Max    12                6                      1850 2085 2235       1170
                                                                                                                                                                                                                                                          IBC,
                                                                                                                                                               Min     8                4                      1230 1390 1490        760
                                                                             HD26-3IF            HUC26-3           14     4-5/8     4-1/2     2-1/2       --                   16d               10d                                                       FL,
                                                                                                                                                               Max    12                6                      1850 2085 2235       1170                   LA
                                                                             JUS26-3             LUS26-3           18     4-5/8     4-1/2       2         1     --     4       16d      4        16d           1040 1185 1290       1270
                                                                             JUS28-3             LUS28-3           18     4-5/8     6-3/8       2         1     --     6       16d      4        16d           1325 1510 1645       1270
                                                                                                                                                                               10d                             1000 1120 1210
                                                                             SUH26-3             U26-3             16     4-5/8     5-1/4       2         1     --     8                2        10d                                 380
                                                                                                                                                                               16d                             1175 1335 1440
                                                                                                                                                               Min     8                4                      1230 1390 1490        760
                                                                             HD26-3              HU26-3            14     4-5/8     4-1/2     2-1/2 1-1/8                      16d               10d
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                               Max    12                6                      1850 2085 2235       1170
                                                               (3) 2 x 8
                                                                                                                                                               Min     8                4                      1230 1390 1490        760
                                                                             HD26-3IF            HUC26-3           14     4-5/8     4-1/2     2-1/2       --                   16d               10d
                                                                                                                                                               Max    12                6                      1850 2085 2235       1170
                                                                                                                                                               Min    10                4                      1540 1735 1865        780




                                                                                                                                                                                                                                                                               Lumber Hangers
                                                                             HD28-3                     --         14     4-5/8     6-3/8     2-1/2 1-1/8                      16d               10d
                                                                                                                                                               Max    14                6                      2155 2430 2610       1170
                                                                                                                                                               Min    10                4                      1540 1735 1865        780
                                                                             HD28-3IF                   --         14     4-5/8     6-3/8     2-1/2       --                   16d               10d
                                                                                                                                                               Max    14                6                      2155 2430 2610       1170
                                                                             JUS28-3             LUS28-3           18     4-5/8     6-3/8       2         1     --     6       16d      4        16d           1325 1510 1645       1270
                                                                             JUS210-3            LUS210-3          18     4-5/8     8-3/8       2         1     --     8       16d      6        16d           1845 2105 2290       2345
                                                                                                                                                                               10d                             1750 1965
                                                                             SUH210-3            U210-3            16     4-5/8     8-3/8       2         1     --    14                6        10d                        2000    1135
                                                                                                                                                                               16d                             2000 2000
                                                                                                                                                               Min    10                4                      1540 1735 1865        780
                                                                             HD28-3                     --         14     4-5/8     6-3/8     2-1/2 1-1/8                      16d               10d
                                                                                                                                                               Max    14                6                      2155 2430 2610       1170
                                                               (3) 2 x 10                                                                                      Min    10                4                      1540 1735 1865        780
                                                                             HD28-3IF                   --         14     4-5/8     6-3/8     2-1/2       --                   16d               10d
                                                                                                                                                               Max    14                6                      2155 2430 2610       1170
                                                                                                                                                               Min    14                6                      2155 2430 2610       1170
                                                                             HD210-3             HU210-3           14     4-5/8     8-1/4     2-1/2 1-1/8                      16d               10d
                                                                                                                                                               Max    20               10                      3080 3475 3725       1950
                                                                                                                                                               Min    14                6                      2155 2430 2610       1170
                                                                           HD210-3IF
                                                              Corrosion Finish              HUC210-3               14     4-5/8     8-1/4     2-1/2       --                   16d               10d
                                                                                                                                                               Max    20               10                      3080 3475 3725       1950
                                                                Stainless Steel       Gold Coat
                                                                           HDQ210-3IF       HUCQ210-3              14     4-5/8       9         3     1-1/2     --    12       WS3      6        WS3           5015 5590 5590       2975
                                                                HDG       Triple Zinc
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) For JUS and HUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.                                                         A
                                                               3) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with HDQIF hangers.
                                                               4) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.                                                                                                                                  H

                                                              Corrosion Finish          Stainless Steel        Gold Coat        HDG         Triple Zinc
                                                                                                                                                                                                                 Continued on next page                          D
                                                                                                                                                                                                                                                            W

                                                              MiTek® Product Catalog                                                                                                                                                                                     147

                                                              Corrosion
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 149 of 358

                 Face Mount Hangers – DF/SP Allowable Loads                                                                                                                        Lumber Hangers

                                                                                                                           Fastener Schedule 3,4                    DF/SP
                                                                                      Dimensions (in)
                                                                                                                              Header            Joist       Allowable Loads (Lbs.)2




                                                                                                                                                                                          Corrosion
                                                                                                                                                          Floor      Roof       Uplift1




                                                                                                                                                                                          Finish
                                  MiTek USP                         Steel                                           Min/                                                                              Code
                  Joist Size      Stock No.           Ref. No.      Gauge      W          H         D        A      Max      Qty   Type    Qty     Type 100% 115% 125% 160%                           Ref.
                                JUS210-3            LUS210-3          18     4-5/8      8-3/8       2        1       --       8    16d      6       16d   1845 2105 2290        2345
                                                                                                                                   10d                    1750 1965
                                SUH210-3            U210-3            16     4-5/8      8-3/8       2        1       --      14             6       10d                  2000   1135
                                                                                                                                   16d                    2000 2000
                                                                                                                    Min      14             6             2155 2430 2610        1170
                                HD210-3             HU210-3           14     4-5/8      8-1/4     2-1/2 1-1/8                      16d              10d
                                                                                                                    Max      20            10             3080 3475 3725        1950
                                                                                                                    Min      14             6             2155 2430 2610        1170
                  (3) 2 x 12    HD210-3IF           HUC210-3          14     4-5/8      8-1/4     2-1/2      --                    16d              10d
                                                                                                                    Max      20            10             3080 3475 3725        1950

                                HDQ210-3IF          HUCQ210-3         14     4-5/8        9         3       1-1/2    --      12    WS3      6      WS3 5015 5590 5590           2975

                                                                                                                    Min      16             8             2465 2780 2980        1305
                                HD212-3             HU212-3           14     4-5/8     10-1/4     2-1/2 1-1/8                      16d              10d
                                                                                                                    Max      24            12             3695 4170 4470        2340
                                                                                                                    Min      16             8             2465 2780 2980        1305
                                HD212-3IF           HUC212-3          14     4-5/8     10-1/4     2-1/2      --                    16d              10d
                                                                                                                    Max      24            12             3695 4170 4470        2340
                                JUS210-3            LUS210-3          18     4-5/8      8-3/8       2        1       --       8    16d      6       16d   1845 2105 2290        2345
                                                                                                                                   10d                    1750 1965
                                SUH210-3            U210-3            16     4-5/8      8-3/8       2        1       --      14             6       10d                  2000   1135
                                                                                                                                   16d                    2000 2000

                                HDQ210-3IF          HUCQ210-3         14     4-5/8        9         3       1-1/2    --      12    WS3      6      WS3 5015 5590 5590           2975

                  (3) 2 x 14                                                                                        Min      16             8             2465 2780 2980        1305
                                HD212-3             HU212-3           14     4-5/8     10-1/4     2-1/2 1-1/8                      16d              10d
                                                                                                                    Max      24            12             3695 4170 4470        2340
                                                                                                                    Min      16             8             2465 2780 2980        1305
                                HD212-3IF           HUC212-3          14     4-5/8     10-1/4     2-1/2      --                    16d              10d
                                                                                                                    Max      24            12             3695 4170 4470        2340
                                                                                                                    Min      18             8             2770 3125 3355        1510                  IBC,
                                HD214-3             HU214-3           14     4-5/8     12-1/4     2-1/2 1-1/8                      16d              10d                                                FL,
                                                                                                                    Max      26            12             4005 4515 4845        2340                   LA
                                                                                                                    Min      16             8             2465 2780 2980        1305
                                HD212-3             HU212-3           14     4-5/8     10-1/4     2-1/2 1-1/8                      16d              10d
                                                                                                                    Max      24            12             3695 4170 4470        2340
                                                                                                                    Min      16             8             2465 2780 2980        1305
                                HD212-3IF           HUC212-3          14     4-5/8     10-1/4     2-1/2      --                    16d              10d
                                                                                                                    Max      24            12             3695 4170 4470        2340
                  (3) 2 x 16




                                                                                                                                                                                                                             Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                    Min      18             8             2770 3125 3355        1510
                                HD214-3             HU214-3           14     4-5/8     12-1/4     2-1/2 1-1/8                      16d              10d
                                                                                                                    Max      26            12             4005 4515 4845        2340
                                                                                                                    Min      22            10             3390 3820 4100        1950
                                HD216-3             HU216-3           14     4-5/8     13-1/4     2-1/2 1-1/8                      16d              10d
Lumber Hangers




                                                                                                                    Max      30            14             4620 5035 5035        2735
                                                                                                                    Min      10             4             1540 1735 1865         870
                  (4) 2 x 8     HD28-4              HU28-4            14     6-1/8        7       2-1/2 1-3/4                      16d              16d
                                                                                                                    Max      14             6             2155 2430 2610        1305
                                                                                                                    Min      14             6             2155 2430 2610        1305
                  (4) 2 x 10    HD210-4             HU210-4           14     6-1/8      9-1/4     2-1/2      2                     16d              16d
                                                                                                                    Max      18             8             2770 3125 3355        1845
                                                                                                                    Min      14             6             2155 2430 2610        1305
                  (4) 2 x 12    HD210-4             HU210-4           14     6-1/8      9-1/4     2-1/2      2                     16d              16d
                                                                                                                    Max      18             8             2770 3125 3355        1845
                                                                                                                    Min      14             6             2155 2430 2610        1305
                  (4) 2 x 14    HD210-4             HU210-4           14     6-1/8      9-1/4     2-1/2      2                     16d              16d
                                                                                                                    Max      18             8             2770 3125 3355        1845
                                JUS44               LUS44             18     3-5/8      3-1/4       2        1       --       4    16d      2       16d   780      780   780     660
                                                                                                                                   10d                    750     840    910
                                SUH44               U44               16     3-9/16     2-7/8       2       1-1/8    --       6             2       10d                          380
                  4x4                                                                                                              16d                    880     1000 1080
                 Corrosion Finish
                              HD44          HU44                      14     3-9/16    3-5/16     2-1/2 1-1/8        --       4    16d      2       10d   615     695    745     390
                   Stainless Steel
                              HD44IF Gold Coat
                                            HUC44                     14     3-9/16    3-5/16     2-1/2      --      --       4    16d      2       10d   615     695    745     390
                   HDG       Triple Zinc
                  1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                                                         A
                  2) For JUS and HUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.
                  3) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with HDQIF hangers.
                  4) NAILS: 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.                                                                                                                H
                  New products or updated product information are designated in blue font.
                 Corrosion Finish         Stainless Steel        Gold Coat       HDG          Triple Zinc
                                                                                                                                                                  Continued on next page                         D
                                                                                                                                                                                                             W

                 148                                                                                                                                                                        MiTek® Product Catalog


                 Corrosion
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 150 of 358

                                                              Face Mount Hangers – DF/SP Allowable Loads                                                                                                                 Lumber Hangers

                                                                                                                                                                      Fastener Schedule3,4                    DF/SP
                                                                                                                               Dimensions (in)
                                                                                                                                                                         Header           Joist       Allowable Loads (Lbs.)2




                                                                                                                                                                                                                                   Corrosion
                                                                                                                                                                                                    Floor      Roof      Uplift1




                                                                                                                                                                                                                                   Finish
                                                                               MiTek USP                     Steel                                             Min/                                                                            Code
                                                               Joist Size      Stock No.        Ref. No.     Gauge      W           H         D         A      Max      Qty   Type   Qty     Type 100% 115% 125% 160%                          Ref.
                                                                             JUS46             LUS46           18     3-5/8         5         2         1       --       4    16d     4       16d   1040 1185 1290       1270
                                                                                                                                                                              10d                   1250 1405 1515
                                                                             SUH46             U46             16     3-9/16 4-13/16          2        1-1/8    --      10            4       10d                         755
                                                                                                                                                                              16d                   1470 1670 1800
                                                                             HUS46             HUS46           14     3-5/8         5         2         1       --       4    16d     4       16d   1085 1235 1330       1170
                                                               4x6           HUS46IF           HUSC46          14     3-5/8         5         2         1       --       4    16d     4       16d   1085 1235 1330       1170
                                                                                                                                                               Min       8            4             1230 1390 1490        760
                                                                             HD46              HU46            14     3-9/16    5-1/16      2-1/2      1-1/8                  16d             10d
                                                                                                                                                               Max      12            6             1850 2085 2235       1170
                                                                                                                                                               Min       8            4             1230 1390 1490        760
                                                                             HD46IF            HUC46           14     3-9/16    5-1/16      2-1/2       --                    16d             10d
                                                                                                                                                               Max      12            6             1850 2085 2235       1170
                                                                             JUS46             LUS46           18     3-5/8         5         2         1       --       4    16d     4       16d   1040 1185 1290       1270
                                                                             JUS48             LUS48           18     3-5/8      6-7/8        2         1       --       6    16d     4       16d   1325 1510 1645       1270
                                                                                                                                                                              10d                   1250 1405 1515
                                                                             SUH46             U46             16     3-9/16 4-13/16          2        1-1/8    --      10            4       10d                         755
                                                                                                                                                                              16d                   1470 1670 1800
                                                                             HUS46             HUS46           14     3-5/8         5         2         1       --       4    16d     4       16d   1085 1235 1330       1170
                                                                             HUS46IF           HUSC46          14     3-5/8         5         2         1       --       4    16d     4       16d   1085 1235 1330       1170
                                                                             HUS48             HUS48           14     3-5/8         7         2         1       --       6    16d     6       16d   1625 1850 1880       2420
                                                                             HUS48IF           HUSC48          14     3-5/8         7         2         1       --       6    16d     6       16d   1625 1850 1880       2420
                                                               4x8
                                                                                                                                                               Min       8            4             1230 1390 1490        760
                                                                             HD46              HU46            14     3-9/16    5-1/16      2-1/2      1-1/8                  16d             10d
                                                                                                                                                               Max      12            6             1850 2085 2235       1170
                                                                                                                                                               Min       8            4             1230 1390 1490        760
                                                                             HD46IF            HUC46           14     3-9/16    5-1/16      2-1/2       --                    16d             10d
                                                                                                                                                               Max      12            6             1850 2085 2235       1170                  IBC,
                                                                                                                                                                                                                                                FL,
                                                                                                                                                               Min      10            4             1540 1735 1865        780
                                                                             HD48              HU48            14     3-9/16 6-15/16        2-1/2      1-1/8                  16d             10d                                               LA
                                                                                                                                                               Max      14            6             2155 2430 2610       1170
                                                                                                                                                               Min      10            4             1540 1735 1865        780
                                                                             HD48IF            HUC48           14     3-9/16 6-15/16        2-1/2       --                    16d             10d
                                                                                                                                                               Max      14            6             2155 2430 2610       1170
                                                                             JUS48             LUS48           18     3-5/8      6-7/8        2         1       --       6    16d     4       16d   1325 1510 1645       1270
                                                                             JUS410            LUS410          18     3-5/8      8-7/8        2         1       --       8    16d     6       16d   1845 2105 2290       2345
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                              10d                   2000 2245 2420
                                                                             SUH410            U410            16     3-9/16     8-3/8        2        1-1/8    --      16            6       10d                        1135
                                                                                                                                                                              16d                   2350 2670 2880




                                                                                                                                                                                                                                                                    Lumber Hangers
                                                                             HUS48             HUS48           14     3-5/8         7         2         1       --       6    16d     6       16d   1625 1850 1880       2420
                                                                             HUS48IF           HUSC48          14     3-5/8         7         2         1       --       6    16d     6       16d   1625 1850 1880       2420
                                                                                                                                                               Min      10            4             1540 1735 1865        780
                                                                             HD48              HU48            14     3-9/16 6-15/16        2-1/2      1-1/8                  16d             10d
                                                                                                                                                               Max      14            6             2155 2430 2610       1170

                                                               4 x 10                                                                                          Min      10            4             1540 1735 1865        780
                                                                             HD48IF            HUC48           14     3-9/16 6-15/16        2-1/2       --                    16d             10d
                                                                                                                                                               Max      14            6             2155 2430 2610       1170
                                                                             HUS410            HUS410          14     3-5/8      8-7/8        2         1       --       8    16d     8       16d   2170 2465 2660       2420
                                                                             HUS410IF          HUSC410         14     3-5/8      8-7/8        2         1       --       8    16d     8       16d   2170 2465 2660       2420
                                                                                                                                                               Min      14            6             2155 2430 2610       1170
                                                                             HD410             HU410           14     3-9/16 8-13/16        2-1/2      1-1/8                  16d             10d
                                                                                                                                                               Max      20            10            3080 3475 3725       1950
                                                                                                                                                               Min      14            6             2155 2430 2610       1170
                                                                             HD410IF           HUC410          14     3-9/16 8-13/16        2-1/2       --                    16d             10d
                                                                                                                                                               Max      20            10            3080 3475 3725       1950
                                                              Corrosion Finish
                                                                               HDQ410IFGold Coat
                                                                 Stainless Steel                HUCQ410       14 3-9/16           9         3      1-1/2      --     12 WS3           6      WS3 5015 5590 5590          2975
                                                                 HDG         Triple Zinc
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) For JUS and HUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.                                              A
                                                               3) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with HDQIF hangers.
                                                               4) NAILS: 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.                                                                                                                       H

                                                              Corrosion Finish         Stainless Steel      Gold Coat         HDG        Triple Zinc
                                                                                                                                                                                                        Continued on next page                        D
                                                                                                                                                                                                                                                  W

                                                              MiTek® Product Catalog                                                                                                                                                                          149


                                                              Corrosion
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 151 of 358

                 Face Mount Hangers – DF/SP Allowable Loads                                                                                                                       Lumber Hangers

                                                                                                                      Fastener Schedule3,4                      DF/SP
                                                                                 Dimensions (in)
                                                                                                                          Header            Joist       Allowable Loads (Lbs.)2




                                                                                                                                                                                     Corrosion
                                                                                                                                                      Floor       Roof     Uplift1




                                                                                                                                                                                     Finish
                                 MiTek USP                    Steel                                            Min/                                                                              Code
                  Joist Size     Stock No.        Ref. No.    Gauge       W          H         D          A    Max      Qty    Type    Qty     Type 100% 115% 125% 160%                          Ref.
                                JUS410           LUS410         18      3-5/8      8-7/8       2          1     --       8     16d      6      16d 1845 2105 2290 2345
                                                                                                                               10d                    2000 2245 2420
                                SUH410           U410           16     3-9/16      8-3/8       2      1-1/8     --      16              6       10d                        1135
                                                                                                                               16d                    2350 2670 2880
                                HUS410           HUS410         14      3-5/8      8-7/8       2          1     --       8     16d      8       16d   2170 2465 2660       2420
                                HUS410IF         HUSC410        14      3-5/8      8-7/8       2          1     --       8     16d      8       16d   2170 2465 2660       2420
                                                                                                                Min     14              6             2155 2430 2610       1170
                                HD410            HU410          14     3-9/16     8-13/16    2-1/2    1-1/8                    16d              10d
                                                                                                               Max      20             10             3080 3475 3725       1950
                                                                                                                Min     14              6             2155 2430 2610       1170
                                HD410IF          HUC410         14     3-9/16     8-13/16    2-1/2        --                   16d              10d
                  4 x 12                                                                                       Max      20             10             3080 3475 3725       1950
                                HDQ410IF         HUCQ410        14     3-9/16        9         3      1-1/2     --      12     WS3      6      WS3 5015 5590 5590          2975
                                HUS412           HUS412         14      3-5/8     10-7/8       2          1     --      10     16d     10       16d   2710 3080 3325       3615
                                HUS412IF         HUSC412        14      3-5/8     10-7/8       2          1     --      10     16d     10       16d   2710 3080 3325       3615
                                                                                                                Min     16              8             2465 2780 2980       1305
                                HD412            HU412          14     3-9/16 10-13/16 2-1/2          1-1/8                    16d              10d
                                                                                                               Max      24             12             3695 4170 4470       2340
                                                                                                                Min     16              8             2465 2780 2980       1305
                                HD412IF          HUC412         14     3-9/16 10-13/16 2-1/2              --                   16d              10d
                                                                                                               Max      24             12             3695 4170 4470       2340
                                HDQ412IF         HUCQ412        14     3-9/16       11         3      1-1/2     --      14     WS3      6      WS3 5605 5605 5605          3280
                                JUS414           LUS414         18      3-5/8     12-7/8       2          1     --      12     16d      6       16d   2405 2405 2405       2345
                                                                                                                               10d                    2250 2525 2725
                                SUH414           U414           16     3-9/16     10-1/16      2      1-1/8     --      18              6       10d                        1135
                                                                                                                               16d                    2645 3000 3240
                                                                                                                Min     14              6             2155 2430 2610       1170
                                HD410            HU410          14     3-9/16     8-13/16    2-1/2    1-1/8                    16d              10d
                                                                                                               Max      20             10             3080 3475 3725       1950
                                                                                                                Min     14              6             2155 2430 2610       1170
                                HD410IF          HUC410         14     3-9/16     8-13/16    2-1/2        --                   16d              10d
                                                                                                               Max      20             10             3080 3475 3725       1950
                                HDQ410IF         HUCQ410        14     3-9/16        9         3      1-1/2     --      12     WS3      6      WS3 5015 5590 5590          2975
                                                                                                                                                                                                 IBC,
                                HUS412           HUS412         14      3-5/8     10-7/8       2          1     --      10     16d     10      16d    2710 3080 3325       3615
                                                                                                                                                                                                  FL,
                  4 x 14        HUS412IF         HUSC412        14      3-5/8     10-7/8       2          1     --      10     16d     10       16d   2710 3080 3325       3615                   LA
                                HDQ412IF         HUCQ412        14     3-9/16       11         3      1-1/2     --      14     WS3      6      WS3 5605 5605 5605          3280
                                                                                                                Min     16              8             2465 2780 2980       1305
                                HD412            HU412          14     3-9/16 10-13/16 2-1/2          1-1/8                    16d              10d
                                                                                                               Max      24             12             3695 4170 4470       2340
                                                                                                                Min     16              8             2465 2780 2980       1305
                                HD412IF          HUC412         14     3-9/16 10-13/16 2-1/2              --                   16d              10d
                                                                                                               Max      24             12             3695 4170 4470       2340




                                                                                                                                                                                                                        Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                Min     18              8             2770 3125 3355       1510
                                HD414            HU414          14     3-9/16 12-13/16 2-1/2          1-1/8                    16d              10d
                                                                                                               Max      26             12             4005 4515 4815       2340
                                                                                                                Min     18              8             2770 3125 3355       1510
                                HD414IF          HUC414         14     3-9/16 12-13/16 2-1/2              --                   16d              10d
Lumber Hangers




                                                                                                               Max      26             12             4005 4515 4815       2340
                                JUS414           LUS414         18      3-5/8     12-7/8       2          1     --      12     16d      6       16d   2405 2405 2405       2345
                                                                                                                               10d                    2250 2525 2725
                                SUH414           U414           16     3-9/16     10-1/16      2      1-1/8     --      18              6       10d                        1135
                                                                                                                               16d                    2645 3000 3240
                                                                                                                Min     16              8             2465 2780 2980       1305
                                HD412            HU412          14     3-9/16 10-13/16 2-1/2          1-1/8                    16d              10d
                                                                                                               Max      24             12             3695 4170 4470       2340
                                                                                                                Min     16              8             2465 2780 2980       1305
                                HD412IF          HUC412         14     3-9/16 10-13/16 2-1/2              --                   16d              10d
                                                                                                               Max      24             12             3695 4170 4470       2340
                                HDQ412IF         HUCQ412        14     3-9/16       11         3      1-1/2     --      14     WS3      6      WS3 5605 5605 5605          3280
                  4 x 16
                                                                                                                Min     18              8             2770 3125 3355       1510
                                HD414            HU414          14     3-9/16 12-13/16 2-1/2          1-1/8                    16d              10d
                                                                                                               Max      26             12             4005 4515 4815       2340
                                                                                                                Min     18              8             2770 3125 3355       1510
                                HD414IF          HUC414         14     3-9/16 12-13/16 2-1/2              --                   16d              10d
                                                                                                               Max      26             12             4005 4515 4815       2340
                                                                                                                Min     22             10             3390 3820 4100       1950
                                HD416            HU416          14     3-9/16 14-13/16 2-1/2          1-1/8                    16d              10d
                                                                                                               Max      30             14             4620 4990 4990       2245
                 Corrosion Finish                                                                               Min     22             10             3390 3820 4100       1950
                              HD416IF         HUC416            14     3-9/16 14-13/16 2-1/2              --                   16d              10d
                   Stainless Steel       Gold Coat                                                             Max      30             14             4620 4990 4990       2245
                   HDG       Triple Zinc                                                                                                                                                                        A
                  1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                  2) For JUS and HUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.
                  3) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with HDQIF hangers.                                                                                                H
                  4) NAILS: 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                  New products or updated product information are designated in blue font.
                 Corrosion Finish         Stainless Steel       Gold Coat        HDG        Triple Zinc                                                       Continued on next page                        D
                                                                                                                                                                                                        W

                 150                                                                                                                                                                    MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 152 of 358

                                                              Face Mount Hangers – DF/SP Allowable Loads                                                                                                              Lumber Hangers

                                                                                                                                                                 Fastener Schedule3                        DF/SP
                                                                                                                             Dimensions (in)
                                                                                                                                                                    Header             Joist       Allowable Loads (Lbs.)2




                                                                                                                                                                                                                                Corrosion
                                                                                                                                                                                                 Floor     Roof       Uplift1




                                                                                                                                                                                                                                Finish
                                                                              MiTek USP                   Steel                                           Min/                                                                              Code
                                                               Joist Size     Stock No.        Ref. No.   Gauge       W         H          D         A    Max      Qty      Type   Qty    Type 100% 115% 125% 160%                          Ref.
                                                                                                                                                          Min      18               8          2770 3125 3355 1510
                                                                             HD414           HU414           14    3-9/16 12-13/16 2-1/2         1-1/8                      16d           10d
                                                                                                                                                          Max      26              12          4005 4515 4815 2340
                                                                                                                                                          Min      18              8             2770 3125 3355       1510
                                                                             HD414IF         HUC414          14    3-9/16 12-13/16 2-1/2             --                     16d            10d
                                                                                                                                                          Max      26              12            4005 4515 4815       2340
                                                               4 x 18                                                                                     Min      22              10            3390 3820 4100       1950
                                                                             HD416           HU416           14    3-9/16 14-13/16 2-1/2         1-1/8                      16d            10d
                                                                                                                                                          Max      30              14            4620 4990 4990       2245
                                                                                                                                                          Min      22              10            3390 3820 4100       1950
                                                                             HD416IF         HUC416          14    3-9/16 14-13/16 2-1/2             --                     16d            10d
                                                                                                                                                          Max      30              14            4620 4990 4990       2245
                                                                             HD418                 --        14    3-9/16     16-1/2     2-1/2   1-1/4     --      28       16d    8       10d   4310 4815 4815       1560
                                                                                                                                                                            10d                  1000 1120 1210
                                                                             SUH66           U66             16     5-1/2       5          2         1     --       8              4       10d                         755
                                                                                                                                                                            16d                  1175 1335 1440
                                                                                                                                                          Min       8              4             1230 1390 1490        870
                                                               6x6           HD66            HU66            14     5-1/2     4-1/16     2-1/2   1-1/8                      16d            16d
                                                                                                                                                          Max      12              6             1850 2085 2235       1305
                                                                                                                                                          Min       8              4             1230 1390 1490        870
                                                                             HD66IF          HUC66           14     5-1/2     4-1/16     2-1/2       --                     16d            16d
                                                                                                                                                          Max      12              6             1850 2085 2235       1305
                                                                                                                                                                            10d                  1000 1120 1210
                                                                             SUH66           U66             16     5-1/2       5          2         1     --       8              4       10d                         755
                                                                                                                                                                            16d                  1175 1335 1440
                                                                                                                                                          Min       8              4             1230 1390 1490        870
                                                                             HD66            HU66            14     5-1/2     4-1/16     2-1/2   1-1/8                      16d            16d
                                                                                                                                                          Max      12              6             1850 2085 2235       1305
                                                                                                                                                          Min       8              4             1230 1390 1490        870
                                                               6x8           HD66IF          HUC66           14     5-1/2     4-1/16     2-1/2       --                     16d            16d
                                                                                                                                                          Max      12              6             1850 2085 2235       1305
                                                                                                                                                          Min      10              4             1540 1735 1865        920
                                                                             HD68            HU68            14     5-1/2    5-15/16     2-1/2   1-1/8                      16d            16d
                                                                                                                                                          Max      14              6             2155 2430 2610       1305
                                                                                                                                                                                                                                            IBC,
                                                                                                                                                          Min      10              4             1540 1735 1865        920
                                                                             HD68IF          HUC68           14     5-1/2    5-15/16     2-1/2       --                     16d            16d                                               FL,
                                                                                                                                                          Max      14              6             2155 2430 2610       1305                   LA
                                                                                                                                                                            10d                  1750 1965 2120
                                                                             SUH610          U610            16     5-1/2       9          2         1     --      14              6       10d                        1135
                                                                                                                                                                            16d                  2060 2335 2520
                                                                                                                                                          Min      10              4             1540 1735 1865        920
                                                                             HD68            HU68            14     5-1/2    5-15/16     2-1/2   1-1/8                      16d            16d
                                                                                                                                                          Max      14              6             2155 2430 2610       1305
                                                                                                                                                          Min      10              4             1540 1735 1865        920
                                                                             HD68IF          HUC68           14     5-1/2    5-15/16     2-1/2       --                     16d            16d
                                                               6 x 10                                                                                     Max      14              6             2155 2430 2610       1305
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                          Min      14              6             2155 2430 2610       1305
                                                                             HD610           HU610           14     5-1/2    7-13/16     2-1/2   1-1/8                      16d            16d
                                                                                                                                                          Max      20              10            3080 3475 3725       2305
                                                                                                                                                          Min      14              6             2155 2430 2610       1305




                                                                                                                                                                                                                                                                 Lumber Hangers
                                                                             HD610IF         HUC610          14     5-1/2    7-13/16     2-1/2       --                     16d            16d
                                                                                                                                                          Max      20              10            3080 3475 3725       2305
                                                                             HDQ610IF        HUCQ610         14     5-1/2       9          3     1-1/8     --      12       WS3    6      WS3 5015 5590 5590          2975
                                                                                                                                                                            10d                  1750 1965 2120
                                                                             SUH610          U610            16     5-1/2       9          2         1     --      14              6       10d                        1135
                                                                                                                                                                            16d                  2060 2335 2520
                                                                                                                                                          Min      14              6             2155 2430 2610       1305
                                                                             HD610           HU610           14     5-1/2    7-13/16     2-1/2   1-1/8                      16d            16d
                                                                                                                                                          Max      20              10            3080 3475 3725       2305
                                                                                                                                                          Min      14              6             2155 2430 2610       1305
                                                                             HD610IF         HUC610          14     5-1/2    7-13/16     2-1/2       --                     16d            16d
                                                                                                                                                          Max      20              10            3080 3475 3725       2305
                                                               6 x 12
                                                                             HDQ610IF        HUCQ610         14     5-1/2       9          3     1-1/2     --      12       WS3    6      WS3 5015 5590 5590          2975
                                                                                                                                                          Min      16              8             2465 2780 2980       1305
                                                                             HD612           HU612           14     5-1/2    9-13/16     2-1/2   1-1/8                      16d            16d
                                                                                                                                                          Max      24              12            3695 4170 4470       2765

                                                              Corrosion Finish                                                                            Min      16              8             2465 2780 2980       1305
                                                                           HD612IF         HUC612            14     5-1/2    9-13/16     2-1/2       --                     16d            16d
                                                                Stainless Steel       Gold Coat                                                           Max      24              12            3695 4170 4470       2765
                                                                HDG       Triple Zinc
                                                                           HDQ612IF        HUCQ612           14     5-1/2       11         3     1-1/2     --      14       WS3    6      WS3 5605 5605 5605          3280
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with HDQIF hangers.
                                                               3) NAILS: 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.                                                                                                 A
                                                               New products or updated product information are designated in blue font.
                                                              Corrosion Finish         Stainless Steel      Gold Coat       HDG        Triple Zinc                                                                                                         H



                                                                                                                                                                                                     Continued on next page                        D
                                                                                                                                                                                                                                              W

                                                              MiTek® Product Catalog                                                                                                                                                                       151
                                                              Corrosion
                                                              Finish
                                                                 Stainless Steel
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 153 of 358

                 Face Mount Hangers – DF/SP Allowable Loads                                                                                                  Lumber Hangers

                                                                                                                    Fastener Schedule2,3                    DF/SP
                                                                                  Dimensions (in)
                                                                                                                       Header            Joist       Allowable Loads (Lbs.)




                                                                                                                                                                                   Corrosion
                                                                                                                                                   Floor     Roof        Uplift1




                                                                                                                                                                                   Finish
                                MiTek USP                        Steel                                       Min/                                                                              Code
                  Joist Size    Stock No.          Ref. No.      Gauge     W         H           D    A      Max      Qty   Type    Qty     Type 100% 115% 125% 160%                           Ref.

                                HDQ610IF        HUCQ610            14     5-1/2      9           3   1-1/2    --      12    WS3      6      WS3 5015 5590 5590           2975

                                                                                                             Min      16             8             2465 2780 2980        1305
                                HD612           HU612              14     5-1/2   9-13/16   2-1/2    1-1/8                  16d              16d
                                                                                                             Max      24            12             3695 4170 4470        2765
                                                                                                             Min      16             8             2465 2780 2980        1305
                                HD612IF         HUC612             14     5-1/2   9-13/16   2-1/2     --                    16d              16d
                                                                                                             Max      24            12             3695 4170 4470        2765
                  6 x 14
                                HDQ612IF        HUCQ612            14     5-1/2     11           3   1-1/2    --      14    WS3      6      WS3 5605 5605 5605           3280

                                                                                                             Min      18             8             2770 3125 3355        1845
                                HD614           HU614              14     5-1/2   11-13/16 2-1/2     1-1/8                  16d              16d
                                                                                                             Max      26            12             4005 4515 4845        2765
                                                                                                             Min      18             8             2770 3125 3355        1845
                                HD614IF         HUC614             14     5-1/2   11-13/16 2-1/2      --                    16d              16d
                                                                                                             Max      26            12             4005 4515 4845        2765
                                                                                                             Min      16             8             2465 2780 2980        1305
                                HD612           HU612              14     5-1/2   9-13/16   2-1/2    1-1/8                  16d              16d
                                                                                                             Max      24            12             3695 4170 4470        2765
                                                                                                             Min      16             8             2465 2780 2980        1305
                                HD612IF         HUC612             14     5-1/2   9-13/16   2-1/2     --                    16d              16d
                                                                                                             Max      24            12             3695 4170 4470        2765

                                HDQ612IF        HUCQ612            14     5-1/2     11           3   1-1/2    --      14    WS3      6      WS3 5605 5605 5605           3280

                                                                                                             Min      18             8             2770 3125 3355        1845
                  6 x 16        HD614           HU614              14     5-1/2   11-13/16 2-1/2     1-1/8                  16d              16d
                                                                                                             Max      26            12             4005 4515 4845        2765
                                                                                                             Min      18             8             2770 3125 3355        1845                  IBC,
                                HD614IF         HUC614             14     5-1/2   11-13/16 2-1/2      --                    16d              16d                                                FL,
                                                                                                             Max      26            12             4005 4515 4845        2765
                                                                                                                                                                                                LA
                                                                                                             Min      22            10             3390 3820 4100        2305
                                HD616           HU616              14     5-1/2   13-13/16 2-1/2     1-1/8                  16d              16d
                                                                                                             Max      30            14             4620 4990 4990        3225
                                                                                                             Min      22            10             3390 3820 4100        2305
                                HD616IF         HUC616             14     5-1/2   13-13/16 2-1/2      --                    16d              16d
                                                                                                             Max      30            14             4620 4990 4990        3225




                                                                                                                                                                                                           Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                             Min      18             8             2770 3125 3355        1845
                                HD614           HU614              14     5-1/2   11-13/16 2-1/2     1-1/8                  16d              16d
                                                                                                             Max      26            12             4005 4515 4845        2765
                                                                                                             Min      18             8             2770 3125 3355        1845
Lumber Hangers




                                HD614IF         HUC614             14     5-1/2   11-13/16 2-1/2      --                    16d              16d
                                                                                                             Max      26            12             4005 4515 4845        2765
                  6 x 18
                                                                                                             Min      22            10             3390 3820 4100        2305
                                HD616           HU616              14     5-1/2   13-13/16 2-1/2     1-1/8                  16d              16d
                                                                                                             Max      30            14             4620 4990 4990        3225
                                                                                                             Min      22            10             3390 3820 4100        2305
                                HD616IF         HUC616             14     5-1/2   13-13/16 2-1/2      --                    16d              16d
                                                                                                             Max      30            14             4620 4990 4990        3225
                                                                                                             Min       8             4             1230 1390 1490         870
                                HD86                  --           14     7-1/2   4-15/16   2-1/2    1-1/2                  16d              16d
                  8x6                                                                                        Max      10             4             1540 1735 1865         920
                                HD86IF                --           14     7-1/2    5-1/8    2-1/2     --      --      10    16d      4       16d   1540 1735 1865         920
                                                                                                             Min      10             4             1540 1735 1865         920
                                  HD88           HU88              14     7-1/2 6-13/16 2-1/2 1-1/2                               16d            16d
                                                                                                                  Max      14             6             2155 2430 2610   1305
                  8x8
                 Corrosion Finish                                                                                 Min      10             4             1540 1735 1865    920
                                  HD88IF Gold Coat
                    Stainless Steel              HUC88             14     7-1/2 6-13/16 2-1/2             --                      16d            16d
                    HDG         Triple Zinc                                                                       Max      14             6             2155 2430 2610   1305
                  1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                  2) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with HDQIF hangers.                                                                               A
                  3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                  New products or updated product information are designated in blue font.
                                                                                                                                                                                                       H
                 Corrosion Finish        Stainless Steel      Gold Coat    HDG     Triple Zinc

                                                                                                                                             Continued on next page                            D
                                                                                                                                                                                   W

                 152                                                                                                                                                MiTek® Product Catalog

                 Corrosion
                 Finish
                                                                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 154 of 358

                                                              Face Mount Hangers – DF/SP Allowable Loads                                                                                                                            Lumber Hangers

                                                                                                                                                                                         Fastener Schedule2                          DF/SP
                                                                                                                                              Dimensions (in)
                                                                                                                                                                                         Header            Joist              Allowable Loads (Lbs.)

                                                                                           MiTek USP                       Steel                                           Min/                                             Floor     Roof Uplift1 Code
                                                                        Joist Size         Stock No.         Ref. No.      Gauge      W          H         D        A      Max      Qty      Type    Qty         Type       100% 115% 125% 160% Ref.
                                                                                                                                                                            Min      14               6                     2155 2430 2610       1305
                                                                                          HD810            HU810             14      7-1/2    8-9/16     2-1/2    1-1/2                      16d                 16d
                                                                                                                                                                            Max      18               8                     2770 3125 3355       1845
                                                               8 x 10
                                                                                                                                                                            Min      14               6                     2155 2430 2610       1305
                                                                                          HD810IF          HUC810            14      7-1/2    8-9/16     2-1/2      --                       16d                 16d
                                                                                                                                                                            Max      18               8                     2770 3125 3355       1845
                                                                                                                                                                            Min      16               6                     2465 2780 2980       1305
                                                                                          HD812            HU812             14      7-1/2    10-1/2     2-1/2    1-1/2                      16d                 16d
                                                                                                                                                                            Max      22               8                     3390 3820 4100       1845
                                                               8 x 12
                                                                                                                                                                            Min      16               6                     2465 2780 2980       1305      IBC,
                                                                                          HD812IF          HUC812            14      7-1/2    10-1/2     2-1/2      --                       16d                 16d
                                                                                                                                                                            Max      22               8                     3390 3820 4100       1845       FL,
                                                                                                                                                                                                                                                            LA
                                                                                                                                                                            Min      18               8                     2770 3125 3355       1845
                                                                                          HD814            HU814             14      7-1/2   11-13/16 2-1/2       1-1/2                      16d                 16d
                                                                                                                                                                            Max      24               12                    3695 4170 4435       2765
                                                               8 x 14
                                                                                                                                                                            Min      18               8                     2770 3125 3355       1845
                                                                                          HD814IF          HUC814            14      7-1/2   11-13/16 2-1/2         --                       16d                 16d
                                                                                                                                                                            Max      24               12                    3695 4170 4435       2765
                                                                                                                                                                            Min      20               8                     3080 3475 3725       1845
                                                                                          HD816            HU816             14      7-1/2   12-13/16 2-1/2       1-1/2                      16d                 16d
                                                               8 x 16                                                                                                       Max      26               12                    4005 4435 4435       2765
                                                                                          HD816IF          HUC816            14      7-1/2    13-5/8     2-1/2      --       --      26      16d      12         16d        4005 4435 4435       2765
                                                                                                                                                     ROUGH LUMBER SIZES
                                                                                                           LU24R-18,                                                                         10d                            500     560   605
                                                               2x4                        SUH24R                             16        2      3-1/16       2      1-1/8      --      4                2       10d x 1-1/2                        380
                                                                                                           U24R                                                                              16d                            590     665   720

                                                                                                           LU26R-18,                                                                         10d                            750     840   910
                                                               2x6-8                      SUH26R                             16        2      4-15/16      2     1-3/16      --      6                4       10d x 1-1/2                        755
                                                                                                           U26R                                                                              16d                            880     1000 1080
                                                                                                                                                                                             10d                            1000 1120 1210
                                                               2 x 8 - 10                 SUH28R           LU28R-18          16        2      6-7/16       2      1-1/8      --      8                6       10d x 1-1/2                        875
                                                                                                                                                                                             16d                            1175 1335 1440

                                                                                                           LU210R-18,                                                                        10d                            1250 1405 1515
                                                               2 x 10 - 12                SUH210R                            16        2      7-13/16      2      1-1/8      --      10               6       10d x 1-1/2                        1135
                                                                                                           U210R                                                                             16d                            1470 1670 1800
                                                                                                                                                                                             10d                            1500 1685 1815
                                                               2 x 14 - 16                SUH214R                 --         16        2      9-13/16      2      1-1/8      --      12               8       10d x 1-1/2                        1510
                                                                                                                                                                                             16d                            1765 2000 2160                 IBC,
                                                                                                                                                                                                                                                            FL,
                                                                                                                                                                                             10d                            750     840   910               LA
                                                               4x4                        SUH44R           U44R              16        4      2-11/16      2      1-1/8      --      6                2          16d                             450
                                                                                                                                                                                             16d                            880     1000 1080
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                             10d                            1000 1120 1210
                                                               4x6                        SUH46R           U46R              16        4      4-11/16      2      1-1/8      --      8                4          16d                             875
                                                                                                                                                                                             16d                            1175 1335 1440
                                                                                                                                                                                             10d                            1750 1965 2120
                                                               4 x 10 - 12                SUH410R          U410R             16        4      8-3/16       2        2        --      14               6          16d                             1220




                                                                                                                                                                                                                                                                                Lumber Hangers
                                                                                                                                                                                             16d                            2060 2335 2520
                                                                                                                                                                                             10d                            1000 1120 1210
                                                               6x8                        SUH66R           U66R              16        6         5         2        1        --      8                4          16d                             875
                                                                                                                                                                                             16d                            1175 1335 1440
                                                                                                                                                                                             10d                            1750 1965 2120
                                                               6 x 10 - 12 - 14           SUH610R          U610R             16        6         9         2        1        --      14               6          16d                             1220
                                                                                                                                                                                             16d                            2060 2335 2520
                                                                                                                                                        GLULAM SIZES
                                                                                                                                                                            Min      16               6                     2465 2780 2980       1170
                                                               3-1/8 x 10-1/2 - 19-1/2    HD32105          HU3.25/10.5       14      3-1/4    9-15/16    2-1/2    1-1/8                      16d                 10d
                                                                                                                                                                            Max      22               10                    3390 3820 4100       1950
                                                                                                                                                                            Min      18               8                     2770 3125 3355       1510
                                                               3-1/8 x 12 - 21            HD3212           HU3.25/12         14      3-1/4    11-7/8     2-1/2    1-1/8                      16d                 10d
                                                                                                                                                                            Max      26               12                    4005 4515 4845       2340      IBC,
                                                                                                                                                                                                                                                            FL,
                                                                                                                                                                            Min      16               8                     2465 2780 2980       1305       LA
                                                               5-1/8 x 10-1/2 - 19-1/2    HD5112           HU5.125/12        14      5-1/4    9-15/16    2-1/2    1-1/8                      16d                 16d
                                                                                                                                                                            Max      24               12                    3695 4170 4470       2765
                                                                                                                                                                            Min      20               10                    3080 3475 3725       2305
                                                               5-1/8 x 14-1/2 - 21        HD51135          HU5.125/13.5      14      5-1/4   12-15/16 2-1/2       1-1/8                      16d                 16d
                                                                                                                                                                            Max      28               14                    4310 4860 5035       3225
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                                                             A
                                                               2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.
                                                                                                                                                                                                                                                                          H



                                                                                                                                                                                                                Continued on next page                            D
                                                                                                                                                                                                                                                       W

                                                              MiTek® Product Catalog                                                                                                                                                                                      153
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 155 of 358

                 Face Mount Hangers – SPF Allowable Loads                                                                                                                     Lumber Hangers

                                                                                                                          Fastener Schedule3                              SPF
                                                                              Dimensions (in)
                                                                                                                         Header                Joist             Allowable Loads (Lbs.)2




                                                                                                                                                                                               Corrosion
                                                                                                                                                               Floor      Roof       Uplift1




                                                                                                                                                                                               Finish
                                MiTek USP                Steel                                             Min/                                                                                            Code
                  Joist Size    Stock No.       Ref. No. Gauge         W         H         D       A       Max     Qty      Type     Qty          Type         100% 115% 125% 160%                         Ref.
                                                                                                                            10d                                 415     475   510
                                JL24            LU24          20    1-9/16       3      1-1/2    15/16      --      4                 2        10d x 1-1/2                            235
                                                                                                                            16d                                 495     560   565
                                                                                                                          10d HDG                              405      460   475
                                JL24IF-TZ          --         18    1-9/16     3-1/8    1-1/2      --       --      4                 2    10d x 1-1/2 HDG                            215
                                                                                                                          16d HDG                              475      475   475
                  2x4           JUS24           LUS24         18    1-9/16     3-1/8    1-3/4      1        --      4       10d       2           10d           595     680   735     525
                                                                                                                            10d                                 440     495   530
                                SUH24           U24           16    1-9/16     3-1/4       2     1-3/16     --      4                 2        10d x 1-1/2                            310
                                                                                                                            16d                                 515     585   635
                                                                                                           Min                        2                                               265
                                HD26            HU26          14    1-9/16     3-1/2    2-1/2    1-1/8              4       16d                10d x 1-1/2      540     610   655
                                                                                                           Max                        4                                               465
                                                                                                                            10d                                 625     710   765
                                JL26            LU26          20    1-9/16     4-3/4    1-1/2    15/16      --      6                 4        10d x 1-1/2                            485
                                                                                                                            16d                                 740     845   915
                                                                                                                          10d HDG                               640     730   790
                                JL26IF-TZ       LUC26Z        18    1-9/16     4-1/2    1-1/2      --       --      6                 4    10d x 1-1/2 HDG                            660
                                                                                                                          16d HDG                               765     870   945

                                JUS26           LUS26         18    1-9/16 4-13/16 1-3/4           1        --      4       10d       4           10d           765     880   950     840


                  2x6           MUS26           MUS26         18    1-9/16    5-1/16       2       1        --      6       10d       6           10d          1190 1365 1475         760

                                                                                                                            10d                                660      740   800
                                SUH26           U26           16     1-9/16    5-1/8       2     1-3/16     --      6                 4        10d x 1-1/2                            665
                                                                                                                            16d                                775      880   950
                                HUS26           HUS26         16    1-5/8     5-7/16       3       2        --     14       16d       6           16d          2430 2765 2990        1640
                                                                                                           Min                        2                                               265
                                HD26            HU26          14    1-9/16     3-1/2    2-1/2    1-1/8              4       16d                10d x 1-1/2      540     610   655
                                                                                                           Max                        4                                               465                  IBC,
                                HD28            HU28          14    1-9/16     5-1/4    2-1/2    1-1/8      --      8       16d       6        10d x 1-1/2     1085 1220 1310         610                   FL,
                                                                                                                                                                                                            LA
                                                                                                                            10d                                 625     710   765
                                JL26            LU26          20     1-9/16    4-3/4    1-1/2    15/16      --      6                 4        10d x 1-1/2                            485
                                                                                                                            16d                                 740     845   915
                                                                                                                          10d HDG                               640     730   790
                                JL26IF-TZ       LUC26Z        18     1-9/16    4-1/2    1-1/2      --       --      6                 4    10d x 1-1/2 HDG                            660
                                                                                                                          16d HDG                               765     870   945
                                                                                                                            10d                                1040 1185 1275




                                                                                                                                                                                                                          Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                JL28            LU28          20     1-9/16    6-3/8    1-1/2    15/16      --     10                 6        10d x 1-1/2                            665
                                                                                                                            16d                                1230 1405 1530
                                                                                                                          10d HDG                               855     975   1035
                                JL28IF-TZ          --         18     1-9/16    6-1/8    1-1/2      --       --      8                 4    10d x 1-1/2 HDG                            660
Lumber Hangers




                                                                                                                          16d HDG                              1020 1035 1035
                                JUS26           LUS26         18    1-9/16 4-13/16 1-3/4           1        --      4       10d       4           10d           765     880   950     840
                                JUS28           LUS28         18    1-9/16     6-5/8    1-3/4      1        --      6       10d       4           10d           980     1120 1210     840
                  2x8           MUS26           MUS26         18    1-9/16    5-1/16       2       1        --      6       10d       6           10d          1190 1365 1475         760
                                MUS28           MUS28         18    1-9/16    7-1/16       2       1        --      8       10d       8           10d          1585 1815 1965        1085
                                                                                                                            10d                                660      740   800
                                SUH26           U26           16     1-9/16    5-1/8       2     1-3/16     --      6                 4        10d x 1-1/2                            665
                                                                                                                            16d                                775      880   950
                                                                                                                            10d                                 880     990   1065
                                SUH28              --         16    1-9/16     6-5/8       2     1-3/16     --      8                 6        10d x 1-1/2                            705
                                                                                                                            16d                                1035 1175 1265
                                HUS26           HUS26         16    1-5/8     5-7/16       3       2        --     14       16d       6           16d          2430 2765 2990        1640
                                HUS28           HUS28         16    1-5/8     7-3/16       3       2        --     22       16d       8           16d          3670 4035 4130        2410
                                HD28            HU28          14    1-9/16     5-1/4    2-1/2    1-1/8      --      8       16d       6        10d x 1-1/2     1085 1220 1310         610
                 Corrosion Finish
                                                                                                           Min     10                 4                        1355 1525 1640         610
                   Stainless Steel
                              HD210 Gold Coat
                                         HU210                14     1-9/16   7-3/16    2-1/2    1-1/8                      16d                10d x 1-1/2
                   HDG       Triple Zinc                                                                   Max     14                 6                        1895 2140 2295         955
                  1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                                                      A
                  2) For JUS, HUS, and MUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.
                  3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                  New products or updated product information are designated in blue font.                                                                                                                            H

                 Corrosion Finish        Stainless Steel       Gold Coat       HDG       Triple Zinc
                                                                                                                                                         Continued on next page                               D
                                                                                                                                                                                                  W

                 154                                                                                                                                                             MiTek® Product Catalog


                 Corrosion
                                                                                      Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 156 of 358

                                                              Face Mount Hangers – SPF Allowable Loads                                                                                                                                    Lumber Hangers

                                                                                                                                                                             Fastener Schedule3                                 SPF
                                                                                                                               Dimensions (in)
                                                                                                                                                                            Header                 Joist               Allowable Loads (Lbs.)2




                                                                                                                                                                                                                                                    Corrosion
                                                                                                                                                                                                                     Floor     Roof       Uplift1




                                                                                                                                                                                                                                                    Finish
                                                                              MiTek USP                     Steel                                              Min/                                                                                             Code
                                                               Joist Size     Stock No.         Ref. No.    Gauge      W          H          D        A        Max    Qty      Type       Qty          Type          100% 115% 125% 160%                        Ref.
                                                                                                                                                                                10d                                  1040 1185 1275
                                                                             JL28              LU28           20     1-9/16     6-3/8       1-1/2   15/16       --     10                  6        10d x 1-1/2                            665
                                                                                                                                                                                16d                                  1230 1405 1530
                                                                                                                                                                              10d HDG                                855     975   1035
                                                                             JL28IF-TZ             --         18     1-9/16     6-1/8       1-1/2     --        --     8                   4     10d x 1-1/2 HDG                           660
                                                                                                                                                                              16d HDG                                1020 1035 1035
                                                                                                                                                                                10d                                  1455 1655 1675
                                                                             JL210             LU210          20     1-9/16     8-1/4       1-1/2   15/16       --     14                  8        10d x 1-1/2                            845
                                                                                                                                                                                16d                                  1675 1675 1675
                                                                                                                                                                              10d HDG                                1175 1345 1445
                                                                             JL210IF-TZ        LUC210Z        18     1-9/16     8-1/4       1-1/2     --        --     11                  6     10d x 1-1/2 HDG                           995
                                                                                                                                                                              16d HDG                                1405 1590 1730
                                                                             JUS28             LUS28          18     1-9/16     6-5/8       1-3/4     1         --     6        10d        4            10d          980     1120 1210     840
                                                               2 x 10        JUS210            LUS210         18     1-9/16     7-3/4       1-3/4     1         --     8        10d        4            10d          1190 1360 1395        840
                                                                             MUS28             MUS28          18     1-9/16    7-1/16        2        1         --     8        10d        8            10d          1585 1815 1965       1085
                                                                                                                                                                                10d                                  880     990   1065
                                                                             SUH28                 --         16     1-9/16     6-5/8        2      1-3/16      --     8                   6        10d x 1-1/2                            705
                                                                                                                                                                                16d                                  1035 1175 1265
                                                                                                                                                                                10d                                  1100 1235 1330
                                                                             SUH210            U210           16     1-9/16       8          2      1-3/16      --     10                  6        10d x 1-1/2                            990
                                                                                                                                                                                16d                                  1295 1465 1585
                                                                             HUS28             HUS28          16     1-5/8     7-3/16        3        2         --     22       16d        8            16d          3670 4035 4130       2410
                                                                             HUS210            HUS210         16     1-5/8     9-3/16        3        2         --     30       16d        10           16d          4235 4565 4780       3410
                                                                                                                                                               Min     10                  4                         1355 1525 1640        610
                                                                             HD210             HU210          14     1-9/16    7-3/16       2-1/2   1-1/8                       16d                 10d x 1-1/2
                                                                                                                                                               Max     14                  6                         1895 2140 2295        955
                                                                                                                                                                                10d                                  1455 1655 1675
                                                                             JL210             LU210          20     1-9/16     8-1/4       1-1/2   15/16       --     14                  8        10d x 1-1/2                            845
                                                                                                                                                                                16d                                  1675 1675 1675
                                                                                                                                                                              10d HDG                                1175 1345 1445
                                                                             JL210IF-TZ        LUC210Z        18     1-9/16     8-1/4       1-1/2     --        --     11                  6     10d x 1-1/2 HDG                           995
                                                                                                                                                                              16d HDG                                1405 1590 1730
                                                                             JUS210            LUS210         18     1-9/16     7-3/4       1-3/4     1         --     8        10d        4            10d          1190 1360 1395        840                  IBC,
                                                                                                                                                                                                                                                                 FL,
                                                                                                                                                                                10d                                  1100 1235 1330                              LA
                                                                             SUH210            U210           16     1-9/16       8          2      1-3/16      --     10                  6        10d x 1-1/2                            990
                                                               2 x 12                                                                                                           16d                                  1295 1465 1585
                                                                             HUS210            HUS210         16     1-5/8     9-3/16        3        2         --     30       16d        10           16d          4235 4565 4780       3410
                                                                                                                                                               Min     10                  4                         1355 1525 1640        610
                                                                             HD210             HU210          14     1-9/16    7-3/16       2-1/2   1-1/8                       16d                 10d x 1-1/2
                                                                                                                                                               Max     14                  6                         1895 2140 2295        955
                                                                                                                                                               Min     14                  6                         1895 2140 2295        955
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                             HD212             HU212          14     1-9/16    9-13/16      2-1/2   1-1/8                       16d                 10d x 1-1/2
                                                                                                                                                               Max     20                  10                        2710 2900 2990       1225
                                                                             HD212IF           HUC212         14     1-9/16     9-1/4        2        --        --     16       16d        8        10d x 1-1/2      2165 2320 2390        960
                                                                                                                                                                                10d                                  1320 1480 1595
                                                                             SUH214            U214           16     1-9/16       10         2      1-1/8       --     12                  8        10d x 1-1/2                           1330




                                                                                                                                                                                                                                                                                     Lumber Hangers
                                                                                                                                                                                16d                                  1550 1760 1900
                                                                                                                                                               Min     14                  6                         1895 2140 2295        955
                                                                             HD212             HU212          14     1-9/16    9-13/16      2-1/2   1-1/8                       16d                 10d x 1-1/2
                                                               2 x 14                                                                                          Max     20                  10                        2710 2900 2990       1225
                                                                             HD212IF           HUC212         14     1-9/16     9-1/4        2        --        --     16       16d        8        10d x 1-1/2      2165 2320 2390        960
                                                                                                                                                               Min     16                  8                         2165 2445 2620        960
                                                                             HD214             HU214          14     1-9/16 10-13/16 2-1/2          1-1/8                       16d                 10d x 1-1/2
                                                                                                                                                               Max     24                  12                        2985 3160 3270       1230
                                                                                                                                                                                10d                                  1320 1480 1595
                                                                             SUH214            U214           16     1-9/16       10         2      1-1/8       --     12                  8        10d x 1-1/2                           1330
                                                                                                                                                                                16d                                  1550 1760 1900
                                                                                                                                                               Min     14                  6                         1895 2140 2295        955
                                                                             HD212             HU212          14     1-9/16    9-13/16      2-1/2   1-1/8                       16d                 10d x 1-1/2
                                                                                                                                                               Max     20                  10                        2710 2900 2990       1225
                                                               2 x 16        HD212IF           HUC212         14     1-9/16     9-1/4        2        --        --     16       16d        8        10d x 1-1/2      2165 2320 2390        960
                                                                                                                                                               Min     16                  8                         2165 2445 2620        960
                                                                             HD214             HU214          14     1-9/16 10-13/16 2-1/2          1-1/8                       16d                 10d x 1-1/2
                                                               Corrosion Finish                                                                                Max     24                  12                        2985 3160 3270       1230
                                                                 Stainless Steel      Gold Coat                                                                Min     18                  8                         2440 2640 2710       1220
                                                                          HD216
                                                                 HDG       Triple Zinc HU216                  14     1-9/16    12-3/4       2-1/2   1-1/8
                                                                                                                                                               Max     26
                                                                                                                                                                                16d
                                                                                                                                                                                           12
                                                                                                                                                                                                    10d x 1-1/2
                                                                                                                                                                                                                     2985 3160 3270       1550
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                                                                  A
                                                               2) For JUS, HUS, and MUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.
                                                               3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.
                                                                                                                                                                                                                                                                               H
                                                               Corrosion Finish           Stainless Steel          Gold Coat          HDG        Triple Zinc

                                                                                                                                                                                                                      Continued on next page                           D
                                                                                                                                                                                                                                                                   W

                                                              MiTek® Product Catalog                                                                                                                                                                                           155

                                                               Corrosion
                                                               Finish
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 157 of 358

                 Face Mount Hangers – SPF Allowable Loads                                                                                                                  Lumber Hangers

                                                                                                                        Fastener Schedule3,4                      SPF
                                                                                      Dimensions (in)
                                                                                                                           Header            Joist       Allowable Loads (Lbs.)2




                                                                                                                                                                                      Corrosion
                                                                                                                                                       Floor      Roof      Uplift1




                                                                                                                                                                                      Finish
                                  MiTek USP                         Steel                                        Min/                                                                             Code
                   Joist Size     Stock No.           Ref. No.      Gauge       W         H        D       A     Max     Qty    Type    Qty     Type 100%      115%   125% 160%                   Ref.
                                JUS24-2             LUS24-2           18      3-1/8     3-7/16     2       1      --      4     16d      2      16d 710         715    715  520
                                                                                                                                10d                   660       740    800
                                SUH24-2             U24-2             16      3-1/8     3-1/8      2     1-1/8    --      6              2       10d                        330
                                                                                                                                16d                   775       880    950
                  (2) 2 x 4
                                HD24-2              HU24-2            14      3-1/8     3-1/2    2-1/2 1-1/8      --      4     16d      2      10d 540         610    655  290
                                HUS24-2                 --            14      3-1/8     3-7/16     2     1        --      4     16d      2      16d 750         825    825  605
                                HUS24-2IF               --            14      3-1/8     3-7/16     2     1        --      4     16d      2      16d 750         825    825  605
                                JUS26-2             LUS26-2           18      3-1/8     5-1/4      2     1        --      4     16d      4      16d 915        1045   1135 1010
                                                                                                                                10d                  1100      1235   1330
                                SUH26-2             U26-2             16      3-1/8     5-1/16     2     1-1/8    --     10              4       10d                        665
                                                                                                                                16d                  1295      1465   1585
                                HD24-2              HU24-2            14      3-1/8     3-1/2    2-1/2 1-1/8  --         4      16d      2      10d 540         610    655  290
                                HUS26-2             HUS26-2           14      3-1/8     5-1/4      2     1    --         4      16d      4      16d 910        1035   1115  850
                  (2) 2 x 6
                                HUS26-2IF           HUSC26-2          14      3-1/8     5-1/4      2     1    --         4      16d      4      16d 955        1085   1170  930
                                                                                                             Min         8               4           1085      1220   1310  605
                                HD26-2              HU26-2            14      3-1/8     5-1/4    2-1/2 1-1/8                    16d              10d
                                                                                                             Max         12              6           1625      1835   1965 1030
                                                                                                             Min         8               4           1085      1220   1310  605
                                HD26-2IF            HUC26-2           14      3-1/8     5-1/4    2-1/2 --                       16d              10d
                                                                                                             Max         12              6           1625      1835   1965 1030
                                JUS26-2             LUS26-2           18      3-1/8     5-1/4      2     1    --         4      16d      4      16d 915        1045   1135 1010
                                JUS28-2             LUS28-2           18      3-1/8     7-1/8      2     1    --         6      16d      4      16d 1165       1330   1445 1010
                                                                                                                                10d                  1100      1235   1330
                                SUH26-2             U26-2             16      3-1/8     5-1/16     2     1-1/8    --     10              4       10d                        665
                                                                                                                                16d                  1295      1465   1585
                                                                                                                                10d                  1320      1480   1595
                                SUH28-2                  --           16      3-1/8     6-1/4      2     1-1/8    --     12              4       10d                        665
                                                                                                                                16d                  1550      1660   1660
                                HUS26-2             HUS26-2           14      3-1/8     5-1/4      2       1  --         4      16d      4       16d 910       1035   1115  850
                                HUS26-2IF           HUSC26-2          14      3-1/8     5-1/4      2       1  --         4      16d      4       16d 955       1085   1170  930
                                HUS28-2             HUS28-2           14      3-1/8     7-1/8      2       1  --         6      16d      6      16d 1430       1500   1500 1935
                  (2) 2 x 8
                                HUS28-2IF           HUSC28-2          14      3-1/8     7-1/8      2       1  --         6      16d      6       16d 1430      1500   1500 1935                   IBC,
                                                                                                             Min         8               4           1085      1220   1310  605                    FL,
                                HD26-2              HU26-2            14      3-1/8     5-1/4    2-1/2 1-1/8                    16d             10d
                                                                                                             Max         12              6           1625      1835   1965 1030                    LA
                                                                                                             Min         8               4           1085      1220   1310  605
                                HD26-2IF            HUC26-2           14      3-1/8     5-1/4    2-1/2 --                       16d             10d
                                                                                                             Max         12              6           1625      1835   1965 1030
                                                                                                             Min         10              4           1355      1525   1640  685
                                HD28-2              HU28-2            14      3-1/8     7-1/8    2-1/2 1-1/8                    16d             10d
                                                                                                             Max         14              6           1895      2140   2295 1030
                                                                                                             Min         10              4           1355      1525   1640  685
                                HD28-2IF            HUC28-2           14      3-1/8     7-1/8    2-1/2 --                       16d             10d




                                                                                                                                                                                                                     Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                             Max         14              6           1895      2140   2295 1030
                                JUS28-2             LUS28-2           18      3-1/8     7-1/8      2     1    --         6      16d      4       16d 1165      1330   1445 1010
                                JUS210-2            LUS210-2          18      3-1/8     9-1/8      2     1    --         8      16d      6       16d 1625      1850   1925 1875
                                                                                                                                10d                  1320      1480   1595
Lumber Hangers




                                SUH28-2                  --           16      3-1/8     6-1/4      2     1-1/8    --     12              4       10d                        665
                                                                                                                                16d                  1550      1660   1660
                                                                                                                  --            10d                  1760      1975   2130
                                SUH210-2            U210-2            16      3-1/8     8-9/16     2     1-1/8           16              6       10d                        975
                                                                                                                                16d                  2070      2345   2535
                                HUS28-2             HUS28-2           14      3-1/8     7-1/8      2       1  --         6      16d      6      16d 1430       1500   1500 1935
                                HUS28-2IF           HUSC28-2          14      3-1/8     7-1/8      2       1  --         6      16d      6       16d 1430      1500   1500 1935
                                                                                                             Min         10              4           1355      1525   1640  685
                                HD28-2              HU28-2            14      3-1/8     7-1/8    2-1/2 1-1/8                    16d             10d
                  (2) 2 x 10                                                                                 Max         14              6           1895      2140   2295 1030
                                                                                                             Min         10              4           1355      1525   1640  685
                                HD28-2IF            HUC28-2           14      3-1/8     7-1/8    2-1/2 --                       16d             10d
                                                                                                             Max         14              6           1895      2140   2295 1030
                                HUS210-2            HUS210-2          14      3-1/8     9-1/8      2     1    --         8      16d      8       16d 1905      2170   2340 1945
                                HUS210-2IF          HUSC210-2         14      3-1/8     9-1/8      2     1    --         8      16d      8       16d 1905      2170   2340 1945
                                                                                                             Min         14              6           1895      2140   2295 1030
                                HD210-2             HU210-2           14      3-1/8       9      2-1/2 1-1/8                    16d             10d
                                                                                                             Max         20              10          2710      3055   3195 1715
                                                                                                             Min         14              6           1895      2140   2295 1030
                                HD210-2IF           HUC210-2          14      3-1/8       9      2-1/2 --                       16d             10d
                 Corrosion Finish                                                                            Max         20              10          2710      3055   3195 1715
                    Stainless Steel
                                  HDQ210-2IFGold CoatHUCQ210-2      14      3-1/4        9         3   1-1/2 --          12     WS3      6      WS3 4670       4910   4910 2870
                    HDG         Triple Zinc
                  1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                  2) For JUS and HUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.                                              A
                  3) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with HDQIF hangers.
                  4) NAILS: 10d nails are 0.148" dia. x 3" long, 16d are 0.162" dia. x 3-1/2" long.
                  New products or updated product information are designated in blue font.                                                                                                                       H

                 Corrosion Finish         Stainless Steel        Gold Coat     HDG        Triple Zinc
                                                                                                                                                          Continued on next page                         D
                                                                                                                                                                                                    W

                 156                                                                                                                                                               MiTek® Product Catalog


                 Corrosion
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 158 of 358

                                                              Face Mount Hangers – SPF Allowable Loads                                                                                                                          Lumber Hangers

                                                                                                                                                                        Fastener Schedule3,4                              SPF
                                                                                                                                 Dimensions (in)
                                                                                                                                                                           Header             Joist              Allowable Loads (Lbs.)2




                                                                                                                                                                                                                                              Corrosion
                                                                                                                                                                                                               Floor     Roof       Uplift1




                                                                                                                                                                                                                                              Finish
                                                                               MiTek USP                      Steel                                           Min/                                                                                        Code
                                                               Joist Size      Stock No.         Ref. No.     Gauge       W         H         D          A    Max     Qty     Type     Qty       Type          100% 115% 125% 160%                        Ref.
                                                                             JUS210-2           LUS210-2        18      3-1/8     9-1/8       2          1     --      8      16d       6        16d           1625 1850 1925 1875
                                                                                                                                                                               10d                             1760 1975 2130
                                                                             SUH210-2           U210-2          16      3-1/8     8-9/16       2     1-1/8     --     16                6         10d                                975
                                                                                                                                                                               16d                             2070 2345 2535
                                                                             HUS210-2           HUS210-2        14      3-1/8     9-1/8        2         1     --      8       16d      8         16d          1905 2170 2340       1945
                                                                             HUS210-2IF         HUSC210-2       14      3-1/8     9-1/8        2         1     --      8       16d      8         16d          1905 2170 2340       1945
                                                                                                                                                              Min     14                6                      1895 2140 2295       1030
                                                                             HD210-2            HU210-2         14      3-1/8         9      2-1/2   1-1/8                     16d                10d
                                                                                                                                                              Max     20               10                      2710 3055 3195       1715
                                                                                                                                                              Min     14                6                      1895 2140 2295       1030
                                                                             HD210-2IF          HUC210-2        14      3-1/8         9      2-1/2       --                    16d                10d
                                                               (2) 2 x 12                                                                                     Max     20               10                      2710 3055 3195       1715
                                                                             HUS212-2           HUS212-2        14      3-1/8     11-1/8       2         1     --     10       16d     10         16d          2385 2710 2885       2915
                                                                             HUS212-2IF         HUSC212-2       14      3-1/8     11-1/8       2         --    --     10       16d     10         16d          2385 2710 2885       2915
                                                                                                                                                              Min     16                8                      2165 2445 2620       1045
                                                                             HD212-2            HU212-2         14      3-1/8      11        2-1/2   1-1/8                     16d                10d
                                                                                                                                                              Max     24               12                      3250 3665 3865       2060
                                                                                                                                                              Min     16                8                      2165 2445 2620       1045
                                                                             HD212-2IF          HUC212-2        14      3-1/8      11        2-1/2       --                    16d                10d
                                                                                                                                                              Max     24               12                      3250 3665 3865       2060

                                                                             HDQ210-2IF         HUCQ210-2       14      3-1/4         9        3     1-1/2     --     12       WS3      6         WS3          4670 4910 4910       2870

                                                                             JUS210-2           LUS210-2        18      3-1/8     9-1/8        2         1     --      8       16d      6         16d          1625 1850 1925       1875
                                                                             JUS214-2           LUS214-2        18      3-1/8     13-1/8       2         1     --     12       16d      6         16d          2125 2260 2260       1875
                                                                                                                                                                               10d                             1760 1975 2130
                                                                             SUH210-2           U210-2          16      3-1/8     8-9/16       2     1-1/8     --     16                6         10d                                975
                                                                                                                                                                               16d                             2070 2345 2535
                                                                                                                                                              Min     14                6                      1895 2140 2295       1030
                                                                             HD210-2            HU210-2         14      3-1/8         9      2-1/2   1-1/8                     16d                10d
                                                                                                                                                              Max     20               10                      2710 3055 3195       1715
                                                                                                                                                              Min     14                6                      1895 2140 2295       1030
                                                                             HD210-2IF          HUC210-2        14      3-1/8         9      2-1/2       --                    16d                10d
                                                                                                                                                              Max     20               10                      2710 3055 3195       1715
                                                                                                                                                                                                                                                          IBC,
                                                                             HUS210-2           HUS210-2        14      3-1/8     9-1/8        2         1     --      8       16d      8         16d          1905 2170 2340       1945
                                                                                                                                                                                                                                                           FL,
                                                                             HUS210-2IF         HUSC210-2       14      3-1/8     9-1/8        2         1     --      8       16d      8         16d          1905 2170 2340       1945                   LA
                                                               (2) 2 x 14
                                                                             HUS212-2           HUS212-2        14      3-1/8     11-1/8       2         1     --     10       16d     10         16d          2385 2710 2885       2915
                                                                             HUS212-2IF         HUSC212-2       14      3-1/8     11-1/8       2         1            10       16d     10         16d          2385 2710 2885       2915
                                                                                                                                                              Min     16                8                      2165 2445 2620       1045
                                                                             HD212-2            HU212-2         14      3-1/8      11        2-1/2   1-1/8                     16d                10d
                                                                                                                                                              Max     24               12                      3250 3665 3865       2060
                                                                                                                                                              Min     16                8                      2165 2445 2620       1045
                                                                             HD212-2IF          HUC212-2        14      3-1/8      11        2-1/2       --                    16d                10d
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                              Max     24               12                      3250 3665 3865       2060
                                                                                                                                                              Min     18                8                      2440 2750 2950       1205
                                                                             HD214-2            HU214-2         14      3-1/8      13        2-1/2   1-1/8                     16d                10d
                                                                                                                                                              Max     26               12                      3520 3970 4045       2060




                                                                                                                                                                                                                                                                               Lumber Hangers
                                                                             HDQ210-2IF         HUCQ210-2       14      3-1/4         9        3     1-1/2     --     12       WS3      6         WS3          4670 4910 4910       2870

                                                                             JUS214-2           LUS214-2        18      3-1/8     13-1/8       2         1     --     12       16d      6         16d          2125 2260 2260       1875
                                                                                                                                                              Min     16                8                      2165 2445 2620       1045
                                                                             HD212-2            HU212-2         14      3-1/8      11        2-1/2   1-1/8                     16d                10d
                                                                                                                                                              Max     24               12                      3250 3665 3865       2060
                                                                                                                                                              Min     16                8                      2165 2445 2620       1045
                                                                             HD212-2IF          HUC212-2        14      3-1/8      11        2-1/2       --                    16d                10d
                                                               (2) 2 x 16                                                                                     Max     24               12                      3250 3665 3865       2060
                                                                                                                                                              Min     18                8                      2440 2750 2950       1205
                                                                             HD214-2            HU214-2         14      3-1/8      13        2-1/2   1-1/8                     16d                10d
                                                                                                                                                              Max     26               12                      3520 3970 4045       2060
                                                                                                                                                              Min     22               10                      2980 3360 3605       1715
                                                                             HD216-2            HU216-2         14      3-1/8      14        2-1/2   1-1/8                     16d                10d
                                                                                                                                                              Max     30               14                      4060 4060 4060       2405
                                                                                                                                                                               10d                              660    740   800
                                                                             SUH34              U34             16     2-9/16     3-3/8        2     1-1/8     --      6                2     10d x 1-1/2                            330
                                                                                                                                                                               16d                              775    880   950
                                                                                                                                                              Min                       2                                            265
                                                               3x4           HD34               HU34            14     2-9/16         3      2-1/2   1-1/8             4       16d            10d x 1-1/2       540    610   655
                                                                                                                                                              Max                       4                                            465
                                                              Corrosion Finish                                                                                Min                       2                                            265
                                                                           HD34IF Gold Coat
                                                                Stainless Steel          HUC34                  14     2-9/16         3      2-1/2       --            4       16d            10d x 1-1/2       540    610   655
                                                                                                                                                              Max                       4                                            465
                                                                HDG       Triple Zinc
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                                                            A
                                                               2) For JUS and HUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.
                                                               3) MiTek's WS15 (1/4" dia. x 1-1/2" long) and WS3 (1/4" dia. x 3" long) structural wood screws are included with HDQIF hangers.
                                                               4) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.                                                                  H
                                                               New products or updated product information are designated in blue font.
                                                              Corrosion Finish         Stainless Steel        Gold Coat         HDG        Triple Zinc
                                                                                                                                                                                                               Continued on next page                            D
                                                                                                                                                                                                                                                      W

                                                              MiTek® Product Catalog                                                                                                                                                                                     157


                                                              Corrosion
                                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 159 of 358

                 Face Mount Hangers – SPF Allowable Loads                                                                                                                                  Lumber Hangers

                                                                                                                          Fastener Schedule3,4                               SPF
                                                                                   Dimensions (in)
                                                                                                                              Header            Joist               Allowable Loads (Lbs.)2




                                                                                                                                                                                                 Corrosion
                                                                                                                                                                  Floor      Roof      Uplift1




                                                                                                                                                                                                 Finish
                                  MiTek USP                      Steel                                         Min/                                                                                          Code
                  Joist Size      Stock No.          Ref. No.    Gauge      W         H        D        A      Max      Qty      Type    Qty        Type          100% 115% 125% 160%                        Ref.
                                JUS36              LUS36           18     2-9/16    5-1/4       2       1        --       4       16d     4         16d           915      1045 1135   1015
                                                                                                                                  10d                             1100 1235 1330
                                SUH36              U36             16     2-9/16    5-5/16      2     1-1/8      --      10               4     10d x 1-1/2                             665
                  3x6                                                                                                             16d                             1295 1465 1585
                                HD36               HU36            14     2-9/16    4-3/4    2-1/2    1-1/8      --       8       16d     6     10d x 1-1/2       1085 1220 1310        610
                                HD36IF             HUC36           14     2-9/16    4-3/4    2-1/2      --       --       8       16d     6     10d x 1-1/2       1085 1220 1310        610
                                JUS38                    --        18     2-9/16    6-3/4       2       1        --       6       16d     4         16d           1165 1330 1445       1015
                                                                                                                                  10d                             1100 1235 1330
                                SUH36              U36             16     2-9/16    5-5/16      2     1-1/8      --      10               4     10d x 1-1/2                             665
                                                                                                                                  16d                             1295 1465 1585
                  3x8                                                                                           Min      10               4                       1355 1525 1640        605
                                HD38               HU38            14     2-9/16 6-11/16 2-1/2        1-1/8                       16d           10d x 1-1/2
                                                                                                                Max      14               6                       1895 2140 2295        950
                                                                                                                Min      10               4                       1355 1525 1640        605
                                HD38IF             HUC38           14     2-9/16 6-11/16 2-1/2          --                        16d           10d x 1-1/2
                                                                                                                Max      14               6                       1895 2140 2295        950
                                JUS310             LUS310          18     2-9/16    9-1/8       2       1        --       8       16d     6         16d           1625 1850 1930       1880
                                                                                                                                  10d                             1760 1975 2130
                                SUH310             U310            16     2-9/16    8-7/8       2     1-1/8      --      16               6     10d x 1-1/2                             980
                                                                                                                                  16d                             2070 2070 2070
                                                                                                                Min      10               4                       1355 1525 1640        605
                                HD38               HU38            14     2-9/16    6-3/4       2     1-1/8                       16d           10d x 1-1/2
                                                                                                                Max      14               6                       1895 2140 2295        950
                                                                                                                Min      10               4                       1355 1525 1640        605
                  3 x 10        HD38IF             HUC38           14     2-9/16    6-3/4       2       --                        16d           10d x 1-1/2
                                                                                                                Max      14               6                       1895 2140 2295        950
                                                                                                                Min      10               4                       1355 1525 1640        605
                                HD310              HU310           14     2-9/16    7-7/16   2-1/2    1-1/8                       16d           10d x 1-1/2
                                                                                                                Max      14               6                       1895 2140 2295        950
                                                                                                                Min      10               4                       1355 1525 1640        605
                                HD310IF            HUC310          14     2-9/16    7-7/16   2-1/2      --                        16d           10d x 1-1/2
                                                                                                                Max      14               6                       1895 2140 2295        950
                                                                                                                                                                                                             IBC,
                                HDQ310IF           HUCQ310         14     2-9/16      9         3    1-3/16      --      8        WS3     4        WS15           2985 3015 3015        930                   FL,
                                                                                                                                                                                                              LA
                                                                                                                                  10d                             1760 1975 2130
                                SUH310             U310            16     2-9/16    8-7/8       2     1-1/8      --      16               6     10d x 1-1/2                             980
                                                                                                                                  16d                             2070 2070 2070
                                                                                                                Min      10               4                       1355 1525 1640        605
                                HD310              HU310           14     2-9/16    7-7/16   2-1/2    1-1/8                       16d           10d x 1-1/2
                                                                                                                Max      14               6                       1895 2140 2295        950
                                                                                                                Min      10               4                       1355 1525 1640        605




                                                                                                                                                                                                                                    Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                HD310IF            HUC310          14     2-9/16    7-7/16   2-1/2      --                        16d           10d x 1-1/2
                  3 x 12                                                                                        Max      14               6                       1895 2140 2295        950

                                HDQ310IF           HUCQ310         14     2-9/16      9         3    1-3/16      --      8        WS3     4        WS15           2985 3015 3015        930
Lumber Hangers




                                                                                                                Min      14               6                       1895 2140 2295        950
                                HD312              HU312           14     2-9/16    9-5/16   2-1/2    1-1/8                       16d           10d x 1-1/2
                                                                                                                Max      20               10                      2710 3055 3210       1215
                                                                                                                Min      14               6                       1895 2140 2295        950
                                HD312IF            HUC312          14     2-9/16    9-5/16   2-1/2      --                        16d           10d x 1-1/2
                                                                                                                Max      20               10                      2710 3055 3210       1215
                                                                                                                                  10d                             1980 2220 2395
                                SUH314             U314            16     2-9/16 10-9/16        2     1-1/8      --      18               6     10d x 1-1/2                             980
                                                                                                                                  16d                             2325 2640 2850

                                HDQ310IF           HUCQ310         14     2-9/16      9         3    1-3/16      --      8        WS3     4        WS15           2985 3015 3015        930

                                                                                                                Min      14               6                       1895 2140 2295        950
                                HD312              HU312           14     2-9/16    9-5/16   2-1/2    1-1/8                       16d           10d x 1-1/2
                                                                                                                Max      20               10                      2710 3055 3210       1215
                  3 x 14
                                                                                                                Min      14               6                       1895 2140 2295        950
                                HD312IF            HUC312          14     2-9/16    9-5/16   2-1/2      --                        16d           10d x 1-1/2
                                                                                                                Max      20               10                      2710 3055 3210       1215
                                                                                                                Min      16               8                       2165 2445 2620        955
                                HD314              HU314           14     2-9/16 11-5/16 2-1/2        1-1/8                       16d           10d x 1-1/2
                                                                                                                Max      24               12                      3250 3665 3930       1535
                 Corrosion Finish                                                                               Min      16               8                       2165 2445 2620        955
                             HD314IF Gold Coat
                   Stainless Steel        HUC314                   14     2-9/16 11-5/16 2-1/2          --                        16d           10d x 1-1/2
                                                                                                                Max      24               12                      3250 3665 3930       1535
                   HDG       Triple Zinc                                                                                                                                                                                    A
                  1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                  2) For JUS and HUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.
                  3) MiTek's WS15 (1/4" dia. x 1-1/2" long) and WS3 (1/4" dia. x 3" long) structural wood screws are included with HDQIF hangers.                                                                               H
                  4) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                  New products or updated product information are designated in blue font.
                 Corrosion Finish           Stainless Steel         Gold Coat        HDG        Triple Zinc                                                               Continued on next page                        D
                                                                                                                                                                                                                    W

                 158                                                                                                                                                                                MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 160 of 358

                                                              Face Mount Hangers – SPF Allowable Loads                                                                                                                           Lumber Hangers

                                                                                                                                                                          Fastener Schedule3,4                            SPF
                                                                                                                                  Dimensions (in)
                                                                                                                                                                             Header           Joist              Allowable Loads (Lbs.)2




                                                                                                                                                                                                                                              Corrosion
                                                                                                                                                                                                               Floor     Roof       Uplift1




                                                                                                                                                                                                                                              Finish
                                                                               MiTek USP                         Steel                                            Min/                                                                                    Code
                                                               Joist Size      Stock No.           Ref. No.      Gauge      W          H         D         A      Max    Qty    Type    Qty       Type    100% 115% 125% 160%                             Ref.
                                                                                                                                                                                10d                       1980 2220 2395
                                                                             SUH314              U314              16     2-9/16 10-9/16         2        1-1/8    --    18              6    10d x 1-1/2                 980
                                                                                                                                                                                 16d                      2325 2640 2850
                                                                                                                                                                  Min    16              8                     2165 2445 2620        955
                                                                             HD314               HU314             14     2-9/16 11-5/16 2-1/2 1-1/8                             16d          10d x 1-1/2
                                                                                                                                                                  Max    24             12                     3250 3665 3930       1535
                                                                                                                                                                  Min    16              8                     2165 2445 2620        955
                                                               3 x 16        HD314IF             HUC314            14     2-9/16 11-5/16 2-1/2             --                    16d          10d x 1-1/2
                                                                                                                                                                  Max    24             12                     3250 3665 3930       1535
                                                                                                                                                                  Min    18              8                     2440 2750 2950       1210
                                                                             HD316               HU316             14     2-9/16 13-5/16 2-1/2 1-1/8                             16d          10d x 1-1/2
                                                                                                                                                                  Max    26             12                     3520 3950 3950       1535
                                                                                                                                                                  Min    18              8                     2440 2750 2950       1210
                                                                             HD316IF             HUC316            14     2-9/16 13-5/16 2-1/2             --                    16d          10d x 1-1/2
                                                                                                                                                                  Max    26             12                     3520 3950 3950       1535
                                                                                                                                                                  Min    10              4                     1355 1525 1640        685
                                                               (2) 3 x 8     HD38-2              HU38-2            14     5-1/8       6-1/8    2-1/2 1-1/8                       16d              10d
                                                                                                                                                                  Max    14              6                     1895 2140 2295       1030
                                                                                                                                                                  Min    10              4                     1355 1525 1640        685
                                                                             HD38-2              HU38-2            14     5-1/8       6-1/8    2-1/2 1-1/8                       16d              10d
                                                                                                                                                                  Max    14              6                     1895 2140 2295       1030
                                                               (2) 3 x 10
                                                                                                                                                                  Min    14              6                     1895 2140 2295        945
                                                                             HD310-2             HU310-2           14     5-1/8        8       2-1/2 1-1/8                       16d              10d
                                                                                                                                                                  Max    20             10                     2710 3055 3275       1200
                                                                                                                                                                  Min    16              8                     2165 2445 2620       1035
                                                               (2) 3 x 12    HD312-2             HU312-2           14     5-1/8        10      2-1/2 1-1/8                       16d              10d
                                                                                                                                                                  Max    24             12                     3250 3665 3930       2060
                                                                                                                                                                  Min    16              8                     2165 2445 2620       1035
                                                               (2) 3 x 14    HD312-2             HU312-2           14     5-1/8        10      2-1/2 1-1/8                       16d              10d
                                                                                                                                                                  Max    24             12                     3250 3665 3930       2060
                                                                             JUS26-3             LUS26-3           18     4-5/8       4-1/2      2         1       --    4       16d     4        16d          915     1045 1135    1005
                                                                                                                                                                                 10d                           880     990   1065
                                                                             SUH26-3             U26-3             16     4-5/8       5-1/4      2         1       --    8               2        10d                                330
                                                                                                                                                                                 16d                           1035 1175 1265
                                                               (3) 2 x 6                                                                                          Min    8               4                     1085 1220 1310        600
                                                                             HD26-3              HU26-3            14     4-5/8       4-1/2    2-1/2 1-1/8                       16d              10d
                                                                                                                                                                  Max    12              6                     1625 1835 1965       1030
                                                                                                                                                                                                                                                          IBC,
                                                                                                                                                                  Min    8               4                     1085 1220 1310        600
                                                                             HD26-3IF            HUC26-3           14     4-5/8       4-1/2    2-1/2       --                    16d              10d                                                      FL,
                                                                                                                                                                  Max    12              6                     1625 1835 1965       1030                   LA
                                                                             JUS26-3             LUS26-3           18     4-5/8       4-1/2      2         1       --    4       16d     4        16d          915     1045 1135    1005
                                                                             JUS28-3             LUS28-3           18     4-5/8       6-3/8      2         1       --    6       16d     4        16d          1165 1330 1445       1005
                                                                                                                                                                                 10d                           880     990   1065
                                                                             SUH26-3             U26-3             16     4-5/8       5-1/4      2         1       --    8               2        10d                                330
                                                                                                                                                                                 16d                           1035 1175 1265
                                                                                                                                                                  Min    8               4                     1085 1220 1310        600
                                                                             HD26-3              HU26-3            14     4-5/8       4-1/2    2-1/2 1-1/8                       16d              10d
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                  Max    12              6                     1625 1835 1965       1030
                                                               (3) 2 x 8
                                                                                                                                                                  Min    8               4                     1085 1220 1310        600
                                                                             HD26-3IF            HUC26-3           14     4-5/8       4-1/2    2-1/2       --                    16d              10d
                                                                                                                                                                  Max    12              6                     1625 1835 1965       1030
                                                                                                                                                                  Min    10              4                     1355 1525 1640        685




                                                                                                                                                                                                                                                                               Lumber Hangers
                                                                             HD28-3                     --         14     4-5/8       6-3/8    2-1/2 1-1/8                       16d              10d
                                                                                                                                                                  Max    14              6                     1895 2140 2295       1030
                                                                                                                                                                  Min    10              4                     1355 1525 1640        685
                                                                             HD28-3IF                   --         14     4-5/8       6-3/8    2-1/2       --                    16d              10d
                                                                                                                                                                  Max    14              6                     1895 2140 2295       1030
                                                                             JUS28-3             LUS28-3           18     4-5/8       6-3/8      2         1       --    6       16d     4        16d          1165 1330 1445       1005
                                                                             JUS210-3            LUS210-3          18     4-5/8       8-3/8      2         1       --    8       16d     6        16d          1625 1850 1910       1865
                                                                                                                                                                                 10d                           1540
                                                                             SUH210-3            U210-3            16     4-5/8       8-3/8      2         1       --    14              6        10d                  1660 1660     970
                                                                                                                                                                                 16d                           1660
                                                                                                                                                                  Min    10              4                     1355 1525 1640        685
                                                                             HD28-3                     --         14     4-5/8       6-3/8    2-1/2 1-1/8                       16d              10d
                                                                                                                                                                  Max    14              6                     1895 2140 2295       1030
                                                               (3) 2 x 10                                                                                         Min    10              4                     1355 1525 1640        685
                                                                             HD28-3IF                   --         14     4-5/8       6-3/8    2-1/2       --                    16d              10d
                                                                                                                                                                  Max    14              6                     1895 2140 2295       1030
                                                                                                                                                                  Min    14              6                     1895 2140 2295       1030
                                                                             HD210-3             HU210-3           14     4-5/8       8-1/4    2-1/2 1-1/8                       16d              10d
                                                                                                                                                                  Max    20             10                     2710 3055 3275       1715
                                                                                                                                                                  Min    14              6                     1895 2140 2295       1030
                                                                           HD210-3IF
                                                              Corrosion Finish               HUC210-3              14     4-5/8       8-1/4    2-1/2       --                    16d              10d
                                                                                                                                                                  Max    20             10                     2710 3055 3275       1715
                                                                Stainless Steel       Gold Coat
                                                                           HDQ210-3IF        HUCQ210-3             14     4-5/8        9         3        1-1/2    --    12      WS3     6        WS3          4670 4890 4890       2855
                                                                HDG       Triple Zinc
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                                                            A
                                                               2) For JUS and HUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.
                                                               3) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with HDQIF hangers.
                                                               4) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.                                                                  H
                                                               New products or updated product information are designated in blue font.
                                                              Corrosion Finish          Stainless Steel       Gold Coat         HDG         Triple Zinc
                                                                                                                                                                                                               Continued on next page                            D
                                                                                                                                                                                                                                                          W

                                                              MiTek® Product Catalog                                                                                                                                                                                     159


                                                              Corrosion
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 161 of 358

                 Face Mount Hangers – SPF Allowable Loads                                                                                                                       Lumber Hangers

                                                                                                                           Fastener Schedule3,4                     SPF
                                                                                      Dimensions (in)
                                                                                                                              Header           Joist       Allowable Loads (Lbs.)2




                                                                                                                                                                                        Corrosion
                                                                                                                                                         Floor       Roof     Uplift1




                                                                                                                                                                                        Finish
                                  MiTek USP                         Steel                                           Min/                                                                            Code
                  Joist Size      Stock No.           Ref. No.      Gauge      W          H          D       A      Max     Qty   Type    Qty     Type 100% 115% 125% 160%                          Ref.
                                JUS210-3            LUS210-3          18     4-5/8      8-3/8        2       1       --      8     16d     6       16d   1625 1850 1910       1865
                                                                                                                                   10d                   1540
                                SUH210-3            U210-3            16     4-5/8      8-3/8        2       1       --      14            6       10d            1660 1660    970
                                                                                                                                   16d                   1660
                                                                                                                    Min      14            6             1895 2140 2295       1030
                                HD210-3             HU210-3           14     4-5/8      8-1/4      2-1/2 1-1/8                     16d             10d
                                                                                                                    Max      20           10             2710 3055 3275       1715
                                                                                                                    Min      14            6             1895 2140 2295       1030
                  (3) 2 x 12    HD210-3IF           HUC210-3          14     4-5/8      8-1/4      2-1/2     --                    16d             10d
                                                                                                                    Max      20           10             2710 3055 3275       1715

                                HDQ210-3IF          HUCQ210-3         14     4-5/8        9          3      1-1/2    --      12    WS3     6      WS3 4670 4890 4890          2855

                                                                                                                    Min      16            8             2165 2445 2620       1040
                                HD212-3             HU212-3           14     4-5/8     10-1/4      2-1/2 1-1/8                     16d             10d
                                                                                                                    Max      24           12             3250 3625 3625       2060
                                                                                                                    Min      16            8             2165 2445 2620       1040
                                HD212-3IF           HUC212-3          14     4-5/8     10-1/4      2-1/2     --                    16d             10d
                                                                                                                    Max      24           12             3250 3625 3625       2060
                                JUS210-3            LUS210-3          18     4-5/8      8-3/8        2       1       --      8     16d     6       16d   1625 1850 1910       1865
                                                                                                                                   10d                   1540
                                SUH210-3            U210-3            16     4-5/8      8-3/8        2       1       --      14            6       10d            1660 1660    970
                                                                                                                                   16d                   1660

                                HDQ210-3IF          HUCQ210-3         14     4-5/8        9          3      1-1/2    --      12    WS3     6      WS3 4670 4890 4890          2855

                  (3) 2 x 14                                                                                        Min      16            8             2165 2445 2620       1040
                                HD212-3             HU212-3           14     4-5/8     10-1/4      2-1/2 1-1/8                     16d             10d
                                                                                                                    Max      24           12             3250 3625 3625       2060
                                                                                                                    Min      16            8             2165 2445 2620       1040
                                HD212-3IF           HUC212-3          14     4-5/8     10-1/4      2-1/2     --                    16d             10d
                                                                                                                    Max      24           12             3250 3625 3625       2060
                                                                                                                    Min      18            8             2440 2750 2950       1200                  IBC,
                                HD214-3             HU214-3           14     4-5/8     12-1/4      2-1/2 1-1/8                     16d             10d                                               FL,
                                                                                                                    Max      26           12             3520 3970 4025       2060                   LA
                                                                                                                    Min      16            8             2165 2445 2620       1040
                                HD212-3             HU212-3           14     4-5/8     10-1/4      2-1/2 1-1/8                     16d             10d
                                                                                                                    Max      24           12             3250 3625 3625       2060
                                                                                                                    Min      16            8             2165 2445 2620       1040
                                HD212-3IF          HUC212-3           14     4-5/8     10-1/4      2-1/2     --                    16d             10d
                                                                                                                    Max      24           12             3250 3625 3625       2060
                  (3) 2 x 16




                                                                                                                                                                                                                           Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                    Min      18            8             2440 2750 2950       1200
                                HD214-3             HU214-3           14     4-5/8     12-1/4      2-1/2 1-1/8                     16d             10d
                                                                                                                    Max      26           12             3520 3970 4025       2060
                                                                                                                    Min      22           10             2980 3360 3605       1715
                                HD216-3             HU216-3           14     4-5/8     13-1/4      2-1/2 1-1/8                     16d             10d
Lumber Hangers




                                                                                                                    Max      30           14             4035 4035 4035       2405
                                                                                                                    Min      10            4             1355 1525 1640        685
                  (4) 2 x 8     HD28-4              HU28-4            14     6-1/8        7        2-1/2 1-3/4                     16d             16d
                                                                                                                    Max      14            6             1895 2140 2295       1035
                                                                                                                    Min      14            6             1895 2140 2295       1035
                  (4) 2 x 10    HD210-4             HU210-4           14     6-1/8      9-1/4      2-1/2     2                     16d             16d
                                                                                                                    Max      18            8             2440 2750 2950       1620
                                                                                                                    Min      14            6             1895 2140 2295       1035
                  (4) 2 x 12    HD210-4             HU210-4           14     6-1/8      9-1/4      2-1/2     2                     16d             16d
                                                                                                                    Max      18            8             2440 2750 2950       1620
                                                                                                                    Min      14            6             1895 2140 2295       1035
                  (4) 2 x 14    HD210-4             HU210-4           14     6-1/8      9-1/4      2-1/2     2                     16d             16d
                                                                                                                    Max      18            8             2440 2750 2950       1620
                                JUS44               LUS44             18     3-5/8      3-1/4        2       1       --      4     16d     2       16d   615      615   615    520
                                                                                                                                   10d                   660      740   800
                                SUH44               U44               16     3-9/16     2-7/8        2      1-1/8    --      6             2       10d                         330
                  4x4                                                                                                              16d                   775      880   950
                 Corrosion Finish
                              HD44          HU44                      14     3-9/16    3-5/16      2-1/2 1-1/8       --      4     16d     2       10d   540      610   655    345
                   Stainless Steel
                              HD44IF Gold Coat
                                            HUC44                     14     3-9/16    3-5/16      2-1/2     --      --      4     16d     2       10d   540      610   655    345
                   HDG       Triple Zinc
                  1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                                                       A
                  2) For JUS and HUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.
                  3) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with HDQIF hangers.
                  4) NAILS: 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.                                                                                                              H
                  New products or updated product information are designated in blue font.
                 Corrosion Finish         Stainless Steel        Gold Coat       HDG          Triple Zinc
                                                                                                                                                                 Continued on next page                        D
                                                                                                                                                                                                           W

                 160                                                                                                                                                                    MiTek® Product Catalog


                 Corrosion
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 162 of 358

                                                              Face Mount Hangers – SPF Allowable Loads                                                                                                                     Lumber Hangers

                                                                                                                                                                     Fastener Schedule3,4                      SPF
                                                                                                                               Dimensions (in)
                                                                                                                                                                        Header            Joist       Allowable Loads (Lbs.)2




                                                                                                                                                                                                                                     Corrosion
                                                                                                                                                                                                    Floor        Roof      Uplift1




                                                                                                                                                                                                                                     Finish
                                                                               MiTek USP                     Steel                                            Min/                                                                               Code
                                                               Joist Size      Stock No.        Ref. No.     Gauge      W           H         D        A      Max      Qty   Type    Qty     Type 100% 115% 125% 160%                            Ref.
                                                                             JUS46             LUS46           18     3-5/8         5         2        1       --       4     16d     4       16d   915        1045 1135   1010
                                                                                                                                                                              10d                   1100 1235 1330
                                                                             SUH46             U46             16     3-9/16   4-13/16        2       1-1/8    --      10             4       10d                           665
                                                                                                                                                                              16d                   1295 1465 1585
                                                                             HUS46             HUS46           14     3-5/8         5         2        1       --       4     16d     4       16d   955        1085 1170    930
                                                               4x6           HUS46IF           HUSC46          14     3-5/8         5         2        1       --       4     16d     4       16d   955        1085 1170    930
                                                                                                                                                              Min       8             4             1085 1220 1310          605
                                                                             HD46              HU46            14     3-9/16    5-1/16      2-1/2     1-1/8                   16d             10d
                                                                                                                                                              Max      12             6             1625 1835 1965         1030
                                                                                                                                                              Min       8             4             1085 1220 1310          605
                                                                             HD46IF            HUC46           14     3-9/16    5-1/16      2-1/2      --                     16d             10d
                                                                                                                                                              Max      12             6             1625 1835 1965         1030
                                                                             JUS46             LUS46           18     3-5/8         5         2        1       --       4     16d     4       16d   915        1045 1135   1010
                                                                             JUS48             LUS48           18     3-5/8      6-7/8        2        1       --       6     16d     4       16d   1165 1330 1445         1010
                                                                                                                                                                              10d                   1100 1235 1330
                                                                             SUH46             U46             16     3-9/16   4-13/16        2       1-1/8    --      10             4       10d                           665
                                                                                                                                                                              16d                   1295 1465 1585
                                                                             HUS46             HUS46           14     3-5/8         5         2        1       --       4     16d     4       16d   955        1085 1170    930
                                                                             HUS46IF           HUSC46          14     3-5/8         5         2        1       --       4     16d     4       16d   955        1085 1170    930
                                                                             HUS48             HUS48           14     3-5/8         7         2        1       --       6     16d     6       16d   1430 1500 1500         1930
                                                                             HUS48IF           HUSC48          14     3-5/8         7         2        1       --       6     16d     6       16d   1430 1500 1500         1930
                                                               4x8
                                                                                                                                                              Min       8             4             1085 1220 1310          605
                                                                             HD46              HU46            14     3-9/16    5-1/16      2-1/2     1-1/8                   16d             10d
                                                                                                                                                              Max      12             6             1625 1835 1965         1030
                                                                                                                                                              Min       8             4             1085 1220 1310          605
                                                                             HD46IF            HUC46           14     3-9/16    5-1/16      2-1/2      --                     16d             10d
                                                                                                                                                              Max      12             6             1625 1835 1965         1030                  IBC,
                                                                                                                                                                                                                                                  FL,
                                                                                                                                                              Min      10             4             1355 1525 1640          685
                                                                             HD48              HU48            14     3-9/16   6-15/16      2-1/2     1-1/8                   16d             10d                                                 LA
                                                                                                                                                              Max      14             6             1895 2140 2295         1030
                                                                                                                                                              Min      10             4             1355 1525 1640          685
                                                                             HD48IF            HUC48           14     3-9/16   6-15/16      2-1/2      --                     16d             10d
                                                                                                                                                              Max      14             6             1895 2140 2295         1030
                                                                             JUS48             LUS48           18     3-5/8      6-7/8        2        1       --       6     16d     4       16d   1165 1330 1445         1010
                                                                             JUS410            LUS410          18     3-5/8      8-7/8        2        1       --       8     16d     6       16d   1625 1850 1920         1870
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                              10d                   1760 1975 2130
                                                                             SUH410            U410            16     3-9/16     8-3/8        2       1-1/8    --      16             6       10d                           975
                                                                                                                                                                              16d                   2070 2345 2535




                                                                                                                                                                                                                                                                      Lumber Hangers
                                                                             HUS48             HUS48           14     3-5/8         7         2        1       --       6     16d     6       16d   1430 1500 1500         1930
                                                                             HUS48IF           HUSC48          14     3-5/8         7         2        1       --       6     16d     6       16d   1430 1500 1500         1930
                                                                                                                                                              Min      10             4             1355 1525 1640          685
                                                                             HD48              HU48            14     3-9/16   6-15/16      2-1/2     1-1/8                   16d             10d
                                                                                                                                                              Max      14             6             1895 2140 2295         1030

                                                               4 x 10                                                                                         Min      10             4             1355 1525 1640          685
                                                                             HD48IF            HUC48           14     3-9/16   6-15/16      2-1/2      --                     16d             10d
                                                                                                                                                              Max      14             6             1895 2140 2295         1030
                                                                             HUS410            HUS410          14     3-5/8      8-7/8        2        1       --       8     16d     8       16d   1905 2170 2340         1935
                                                                             HUS410IF          HUSC410         14     3-5/8      8-7/8        2        1       --       8     16d     8       16d   1905 2170 2340         1935
                                                                                                                                                              Min      14             6             1895 2140 2295         1030
                                                                             HD410             HU410           14     3-9/16   8-13/16      2-1/2     1-1/8                   16d             10d
                                                                                                                                                              Max      20             10            2710 3055 3190         1715
                                                                                                                                                              Min      14             6             1895 2140 2295         1030
                                                                             HD410IF           HUC410          14     3-9/16   8-13/16      2-1/2      --                     16d             10d
                                                                                                                                                              Max      20             10            2710 3055 3190         1715
                                                              Corrosion Finish
                                                                            HDQ410IFGold Coat
                                                                Stainless Steel            HUCQ410             14     3-9/16        9         3       1-1/2    --      12    WS3      6      WS3 4670 4900 4900            2865
                                                                HDG       Triple Zinc
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) For JUS and HUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.                                                A
                                                               3) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with HDQIF hangers.
                                                               4) NAILS: 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                                                                                                                                                                                                                                H
                                                               New products or updated product information are designated in blue font.
                                                              Corrosion Finish         Stainless Steel      Gold Coat         HDG       Triple Zinc
                                                                                                                                                                                                        Continued on next page                          D
                                                                                                                                                                                                                                                   W

                                                              MiTek® Product Catalog                                                                                                                                                                            161


                                                              Corrosion
                                              Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 163 of 358

                 Face Mount Hangers – SPF Allowable Loads                                                                                                                          Lumber Hangers

                                                                                                                      Fastener Schedule3,4                       SPF
                                                                                 Dimensions (in)
                                                                                                                          Header            Joist       Allowable Loads (Lbs.)2




                                                                                                                                                                                      Corrosion
                                                                                                                                                      Floor        Roof     Uplift1




                                                                                                                                                                                      Finish
                                 MiTek USP                    Steel                                            Min/                                                                               Code
                  Joist Size     Stock No.        Ref. No.    Gauge       W          H         D        A      Max      Qty    Type    Qty     Type 100% 115% 125% 160%                           Ref.
                                JUS410           LUS410         18      3-5/8      8-7/8       2        1       --       8     16d      6      16d 1625 1850 1920 1870
                                                                                                                               10d                    1760 1975 2130
                                SUH410           U410           16     3-9/16      8-3/8       2      1-1/8     --      16              6       10d                          975
                                                                                                                               16d                    2070 2345 2535
                                HUS410           HUS410         14      3-5/8      8-7/8       2        1       --       8     16d      8       16d   1905 2170 2340        1935
                                HUS410IF         HUSC410        14      3-5/8      8-7/8       2        1       --       8     16d      8       16d   1905 2170 2340        1935
                                                                                                                Min     14              6             1895 2140 2295        1030
                                HD410            HU410          14     3-9/16     8-13/16    2-1/2    1-1/8                    16d              10d
                                                                                                               Max      20             10             2710 3055 3190        1715
                                                                                                                Min     14              6             1895 2140 2295        1030
                                HD410IF          HUC410         14     3-9/16     8-13/16    2-1/2     --                      16d              10d
                  4 x 12                                                                                       Max      20             10             2710 3055 3190        1715
                                HDQ410IF         HUCQ410        14     3-9/16        9         3      1-1/2     --      12     WS3      6      WS3 4670 4900 4900           2865
                                HUS412           HUS412         14      3-5/8     10-7/8       2        1       --      10     16d     10       16d   2385 2710 2875        2910
                                HUS412IF         HUSC412        14      3-5/8     10-7/8       2        1       --      10     16d     10       16d   2385 2710 2875        2910
                                                                                                                Min     16              8             2165 2445 2620        1040
                                HD412            HU412          14     3-9/16 10-13/16 2-1/2          1-1/8                    16d              10d
                                                                                                               Max      24             12             3250 3665 3860        2060
                                                                                                                Min     16              8             2165 2445 2620        1040
                                HD412IF          HUC412         14     3-9/16 10-13/16 2-1/2           --                      16d              10d
                                                                                                               Max      24             12             3250 3665 3860        2060
                                HDQ412IF         HUCQ412        14     3-9/16       11         3      1-1/2     --      14     WS3      6      WS3 4980 4980 4980           2775
                                JUS414           LUS414         18      3-5/8     12-7/8       2        1       --      12     16d      6       16d   1920 1920 1920        1870
                                                                                                                               10d                    1980 2220 2395
                                SUH414           U414           16     3-9/16     10-1/16      2      1-1/8     --      18              6       10d                          975
                                                                                                                               16d                    2325 2640 2850
                                                                                                                Min     14              6             1895 2140 2295        1030
                                HD410            HU410          14     3-9/16     8-13/16    2-1/2    1-1/8                    16d              10d
                                                                                                               Max      20             10             2710 3055 3190        1715
                                                                                                                Min     14              6             1895 2140 2295        1030
                                HD410IF          HUC410         14     3-9/16     8-13/16    2-1/2     --                      16d              10d
                                                                                                               Max      20             10             2710 3055 3190        1715
                                HDQ410IF         HUCQ410        14     3-9/16        9         3      1-1/2     --      12     WS3      6      WS3 4670 4900 4900           2865
                                                                                                                                                                                                  IBC,
                                HUS412           HUS412         14      3-5/8     10-7/8       2        1       --      10     16d     10      16d    2385 2710 2875        2910
                                                                                                                                                                                                   FL,
                  4 x 14        HUS412IF         HUSC412        14      3-5/8     10-7/8       2        1       --      10     16d     10       16d   2385 2710 2875        2910                   LA
                                HDQ412IF         HUCQ412        14     3-9/16       11         3      1-1/2     --      14     WS3      6      WS3 4980 4980 4980           2775
                                                                                                                Min     16              8             2165 2445 2620        1040
                                HD412            HU412          14     3-9/16 10-13/16 2-1/2          1-1/8                    16d              10d
                                                                                                               Max      24             12             3250 3665 3860        2060
                                                                                                                Min     16              8             2165 2445 2620        1040
                                HD412IF          HUC412         14     3-9/16 10-13/16 2-1/2           --                      16d              10d
                                                                                                               Max      24             12             3250 3665 3860        2060




                                                                                                                                                                                                                         Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                Min     18              8             2440 2750 2950        1205
                                HD414            HU414          14     3-9/16 12-13/16 2-1/2          1-1/8                    16d              10d
                                                                                                               Max      26             12             3520 3860 3860        2060
                                                                                                                Min     18              8             2440 2750 2950        1205
                                HD414IF          HUC414         14     3-9/16 12-13/16 2-1/2           --                      16d              10d
Lumber Hangers




                                                                                                               Max      26             12             3520 3860 3860        2060
                                JUS414           LUS414         18      3-5/8     12-7/8       2        1       --      12     16d      6       16d   1920 1920 1920        1870
                                                                                                                               10d                    1980 2220 2395
                                SUH414           U414           16     3-9/16     10-1/16      2      1-1/8     --      18              6       10d                          975
                                                                                                                               16d                    2325 2640 2850
                                                                                                                Min     16              8             2165 2445 2620        1040
                                HD412            HU412          14     3-9/16 10-13/16 2-1/2          1-1/8                    16d              10d
                                                                                                               Max      24             12             3250 3665 3860        2060
                                                                                                                Min     16              8             2165 2445 2620        1040
                                HD412IF          HUC412         14     3-9/16 10-13/16 2-1/2           --                      16d              10d
                                                                                                               Max      24             12             3250 3665 3860        2060
                                HDQ412IF         HUCQ412        14     3-9/16       11         3      1-1/2     --      14     WS3      6      WS3 4980 4980 4980           2775
                  4 x 16
                                                                                                                Min     18              8             2440 2750 2950        1205
                                HD414            HU414          14     3-9/16 12-13/16 2-1/2          1-1/8                    16d              10d
                                                                                                               Max      26             12             3520 3860 3860        2060
                                                                                                                Min     18              8             2440 2750 2950        1205
                                HD414IF          HUC414         14     3-9/16 12-13/16 2-1/2           --                      16d              10d
                                                                                                               Max      26             12             3520 3860 3860        2060
                                                                                                                Min     22             10             2980 3360 3605        1715
                                HD416            HU416          14     3-9/16 14-13/16 2-1/2          1-1/8                    16d              10d
                                                                                                               Max      30             14             4015 4015 4015        1805
                 Corrosion Finish                                                                               Min     22             10             2980 3360 3605        1715
                              HD416IF Gold Coat
                   Stainless Steel         HUC416               14     3-9/16 14-13/16 2-1/2           --                      16d              10d
                                                                                                               Max      30             14             4015 4015 4015        1805
                   HDG       Triple Zinc
                  1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                                                     A
                  2) For JUS and HUS hangers: Nails must be driven at a 30° to 45˚ angle through the joist or truss into the header to achieve the table loads.
                  3) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with HDQIF hangers.
                  4) NAILS: 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.                                                                                                            H
                  New products or updated product information are designated in blue font.
                 Corrosion Finish          Stainless Steel       Gold Coat       HDG        Triple Zinc
                                                                                                                                                                  Continued on next page                     D
                                                                                                                                                                                                         W

                 162                                                                                                                                                                       MiTek® Product Catalog
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 164 of 358

                                                              Face Mount Hangers – SPF Allowable Loads                                                                                                            Lumber Hangers

                                                                                                                                                                  Fastener Schedule3                        SPF
                                                                                                                             Dimensions (in)
                                                                                                                                                                      Header           Joist       Allowable Loads (Lbs.)2




                                                                                                                                                                                                                                Corrosion
                                                                                                                                                                                                 Floor     Roof       Uplift1




                                                                                                                                                                                                                                Finish
                                                                              MiTek USP                   Steel                                            Min/                                                                             Code
                                                                Joist Size    Stock No.        Ref. No.   Gauge       W          H          D       A      Max      Qty     Type   Qty    Type 100% 115% 125% 160%                          Ref.
                                                                                                                                                           Min      18              8          2440 2750 2950 1205
                                                                             HD414           HU414           14    3-9/16 12-13/16 2-1/2           1-1/8                    16d           10d
                                                                                                                                                           Max      26             12          3520 3860 3860 2060
                                                                                                                                                            Min     18             8             2440 2750 2950       1205
                                                                             HD414IF         HUC414          14    3-9/16 12-13/16 2-1/2            --                      16d            10d
                                                                                                                                                           Max      26             12            3520 3860 3860       2060
                                                               4 x 18                                                                                       Min     22             10            2980 3360 3605       1715
                                                                             HD416           HU416           14    3-9/16 14-13/16 2-1/2           1-1/8                    16d            10d
                                                                                                                                                           Max      30             14            4015 4015 4015       1805
                                                                                                                                                            Min     22             10            2980 3360 3605       1715
                                                                             HD416IF         HUC416          14    3-9/16 14-13/16 2-1/2            --                      16d            10d
                                                                                                                                                           Max      30             14            4015 4015 4015       1805
                                                                             HD418                 --        14    3-9/16     16-1/2      2-1/2    1-1/4    --      28      16d    8       10d   3795 3835 3835       1375
                                                                                                                                                                            10d                  880     990   1065
                                                                             SUH66           U66             16     5-1/2        5          2       1       --       8             4       10d                         665
                                                                                                                                                                            16d                  1035 1175 1265
                                                                                                                                                            Min      8             4             1085 1220 1310        685
                                                               6x6           HD66            HU66            14     5-1/2     4-1/16      2-1/2    1-1/8                    16d            16d
                                                                                                                                                           Max      12             6             1625 1835 1965       1035
                                                                                                                                                            Min      8             4             1085 1220 1310        685
                                                                             HD66IF          HUC66           14     5-1/2     4-1/16      2-1/2     --                      16d            16d
                                                                                                                                                           Max      12             6             1625 1835 1965       1035
                                                                                                                                                                            10d                  880     990   1065
                                                                             SUH66           U66             16     5-1/2        5          2       1       --       8             4       10d                         665
                                                                                                                                                                            16d                  1035 1175 1265
                                                                                                                                                            Min      8             4             1085 1220 1310        685
                                                                             HD66            HU66            14     5-1/2     4-1/16      2-1/2    1-1/8                    16d            16d
                                                                                                                                                           Max      12             6             1625 1835 1965       1035
                                                                                                                                                            Min      8             4             1085 1220 1310        685
                                                               6x8           HD66IF          HUC66           14     5-1/2     4-1/16      2-1/2     --                      16d            16d
                                                                                                                                                           Max      12             6             1625 1835 1965       1035
                                                                                                                                                            Min     10             4             1355 1525 1640        760
                                                                             HD68            HU68            14     5-1/2    5-15/16      2-1/2    1-1/8                    16d            16d
                                                                                                                                                           Max      14             6             1895 2140 2295       1035
                                                                                                                                                                                                                                            IBC,
                                                                                                                                                            Min     10             4             1355 1525 1640        760
                                                                             HD68IF          HUC68           14     5-1/2    5-15/16      2-1/2     --                      16d            16d                                               FL,
                                                                                                                                                           Max      14             6             1895 2140 2295       1035                   LA
                                                                                                                                                                            10d                  1540 1730 1865
                                                                             SUH610          U610            16     5-1/2        9          2       1       --      14             6       10d                         970
                                                                                                                                                                            16d                  1810 2055 2215
                                                                                                                                                            Min     10             4             1355 1525 1640        760
                                                                             HD68            HU68            14     5-1/2    5-15/16      2-1/2    1-1/8                    16d            16d
                                                                                                                                                           Max      14             6             1895 2140 2295       1035
                                                                                                                                                            Min     10             4             1355 1525 1640        760
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                             HD68IF          HUC68           14     5-1/2    5-15/16      2-1/2     --                      16d            16d
                                                               6 x 10                                                                                      Max      14             6             1895 2140 2295       1035
                                                                                                                                                            Min     14             6             1895 2140 2295       1035
                                                                             HD610           HU610           14     5-1/2    7-13/16      2-1/2    1-1/8                    16d            16d
                                                                                                                                                           Max      20             10            2710 3055 3275       2025




                                                                                                                                                                                                                                                                 Lumber Hangers
                                                                                                                                                            Min     14             6             1895 2140 2295       1035
                                                                             HD610IF         HUC610          14     5-1/2    7-13/16      2-1/2     --                      16d            16d
                                                                                                                                                           Max      20             10            2710 3055 3275       2025
                                                                             HDQ610IF        HUCQ610         14     5-1/2        9          3      1-1/8    --      12      WS3    6      WS3 4670 4885 4885          2855
                                                                                                                                                                            10d                  1540 1730 1865
                                                                             SUH610          U610            16     5-1/2        9          2       1       --      14             6       10d                         970
                                                                                                                                                                            16d                  1810 2055 2215
                                                                                                                                                            Min     14             6             1895 2140 2295       1035
                                                                             HD610           HU610           14     5-1/2    7-13/16      2-1/2    1-1/8                    16d            16d
                                                                                                                                                           Max      20             10            2710 3055 3275       2025
                                                                                                                                                            Min     14             6             1895 2140 2295       1035
                                                                             HD610IF         HUC610          14     5-1/2    7-13/16      2-1/2     --                      16d            16d
                                                                                                                                                           Max      20             10            2710 3055 3275       2025
                                                               6 x 12
                                                                             HDQ610IF        HUCQ610         14     5-1/2        9          3      1-1/2    --      12      WS3    6      WS3 4670 4885 4885          2855
                                                                                                                                                            Min     16             8             2165 2445 2620       1035
                                                                             HD612           HU612           14     5-1/2    9-13/16      2-1/2    1-1/8                    16d            16d
                                                                                                                                                           Max      24             12            3250 3665 3930       2430
                                                              Corrosion Finish                                                                              Min     16             8             2165 2445 2620       1035
                                                                             HD612IF        HUC612           14     5-1/2    9-13/16      2-1/2     --                      16d            16d
                                                                Stainless Steel       Gold Coat                                                            Max      24             12            3250 3665 3930       2430
                                                                HDG       Triple Zinc
                                                                             HDQ612IF       HUCQ612          14     5-1/2       11          3      1-1/2    --      14      WS3    6      WS3 4960 4960 4960          2770
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                                              A
                                                               2) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with HDQIF hangers.
                                                               3) NAILS: 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.                                                                                                                    H
                                                              Corrosion Finish        Stainless Steel     Gold Coat       HDG        Triple Zinc

                                                                                                                                                                                                 Continued on next page                            D
                                                                                                                                                                                                                                        W

                                                              MiTek® Product Catalog                                                                                                                                                                       163

                                                              Corrosion
                                                              Finish
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 165 of 358

                 Face Mount Hangers – SPF Allowable Loads                                                                                                              Lumber Hangers

                                                                                                                           Fastener Schedule3                            SPF
                                                                                    Dimensions (in)
                                                                                                                                Header            Joist         Allowable Loads (Lbs.)2




                                                                                                                                                                                              Corrosion
                                                                                                                                                              Floor     Roof       Uplift1




                                                                                                                                                                                              Finish
                                  MiTek USP                       Steel                                           Min/                                                                                    Code
                   Joist Size     Stock No.         Ref. No.      Gauge      W          H            D     A      Max      Qty     Type     Qty      Type     100% 115% 125% 160%                         Ref.

                                 HDQ610IF         HUCQ610           14     5-1/2        9            3   1-1/2     --      12       WS3      6       WS3      4670 4885 4885       2855

                                                                                                                   Min     16                8                2165 2445 2620       1035
                                 HD612            HU612             14     5-1/2     9-13/16    2-1/2    1-1/8                      16d               16d
                                                                                                                  Max      24               12                3250 3665 3930       2430
                                                                                                                   Min     16                8                2165 2445 2620       1035
                                 HD612IF          HUC612            14     5-1/2     9-13/16    2-1/2     --                        16d               16d
                                                                                                                  Max      24               12                3250 3665 3930       2430
                   6 x 14
                                 HDQ612IF         HUCQ612           14     5-1/2       11            3   1-1/2     --      14       WS3      6       WS3      4960 4960 4960       2770

                                                                                                                   Min     18                8                2440 2750 2950       1620
                                 HD614            HU614             14     5-1/2    11-13/16 2-1/2       1-1/8                      16d               16d
                                                                                                                  Max      26               12                3520 3970 4020       2430
                                                                                                                   Min     18                8                2440 2750 2950       1620
                                 HD614IF          HUC614            14     5-1/2    11-13/16 2-1/2        --                        16d               16d
                                                                                                                  Max      26               12                3520 3970 4020       2430
                                                                                                                   Min     16                8                2165 2445 2620       1035
                                 HD612            HU612             14     5-1/2     9-13/16    2-1/2    1-1/8                      16d               16d
                                                                                                                  Max      24               12                3250 3665 3930       2430
                                                                                                                   Min     16                8                2165 2445 2620       1035
                                 HD612IF          HUC612            14     5-1/2     9-13/16    2-1/2     --                        16d               16d
                                                                                                                  Max      24               12                3250 3665 3930       2430

                                 HDQ612IF         HUCQ612           14     5-1/2       11            3   1-1/2     --      14       WS3      6       WS3      4960 4960 4960       2770

                                                                                                                   Min     18                8                2440 2750 2950       1620
                   6 x 16        HD614            HU614             14     5-1/2    11-13/16 2-1/2       1-1/8                      16d               16d
                                                                                                                  Max      26               12                3520 3970 4020       2430
                                                                                                                   Min     18                8                2440 2750 2950       1620                       IBC,
                                 HD614IF          HUC614            14     5-1/2    11-13/16 2-1/2        --                        16d               16d                                                      FL,
                                                                                                                  Max      26               12                3520 3970 4020       2430
                                                                                                                                                                                                               LA
                                                                                                                   Min     22               10                2980 3360 3605       2025
                                 HD616            HU616             14     5-1/2    13-13/16 2-1/2       1-1/8                      16d               16d
                                                                                                                  Max      30               14                3990 3990 3990       2835
                                                                                                                   Min     22               10                2980 3360 3605       2025
                                 HD616IF          HUC616            14     5-1/2    13-13/16 2-1/2        --                        16d               16d
                                                                                                                  Max      30               14                3990 3990 3990       2835
                                                                                                                   Min     18                8                2440 2750 2950       1620




                                                                                                                                                                                                                      Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                 HD614            HU614             14     5-1/2    11-13/16 2-1/2       1-1/8                      16d               16d
                                                                                                                  Max      26               12                3520 3970 4020       2430
                                                                                                                   Min     18                8                2440 2750 2950       1620
                                 HD614IF          HUC614            14     5-1/2    11-13/16 2-1/2        --                        16d               16d
Lumber Hangers




                                                                                                                  Max      26               12                3520 3970 4020       2430
                   6 x 18
                                                                                                                   Min     22               10                2980 3360 3605       2025
                                 HD616            HU616             14     5-1/2    13-13/16 2-1/2       1-1/8                      16d               16d
                                                                                                                  Max      30               14                3990 3990 3990       2835
                                                                                                                   Min     22               10                2980 3360 3605       2025
                                 HD616IF          HUC616            14     5-1/2    13-13/16 2-1/2        --                        16d               16d
                                                                                                                  Max      30               14                3990 3990 3990       2835
                                                                                                                   Min      8                4                1085 1220 1310        685
                                 HD86                    --         14     7-1/2     4-15/16    2-1/2    1-1/2                      16d               16d
                   8x6                                                                                            Max      10                4                1355 1525 1640        760
                                 HD86IF                  --         14     7-1/2      5-1/8     2-1/2     --       --      10       16d      4        16d     1355 1525 1640        760
                                                                                                                   Min     10                4                1355 1525 1640        760
                                 HD88             HU88              14     7-1/2     6-13/16    2-1/2    1-1/2                      16d               16d
                                                                                                                  Max      14                6                1895 2140 2295       1030
                   8x8
                 Corrosion Finish                                                                                  Min     10                4                1355 1525 1640        760
                                HD88IF Gold Coat
                   Stainless Steel            HUC88                 14     7-1/2     6-13/16    2-1/2     --                        16d               16d
                                                                                                                  Max      14                6                1895 2140 2295       1030
                   HDG       Triple Zinc
                   1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                   2) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with HDQIF hangers.
                                                                                                                                                                                                              A
                   3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                   New products or updated product information are designated in blue font.
                 Corrosion Finish         Stainless Steel      Gold Coat     HDG       Triple Zinc                                                                                                                H



                                                                                                                                                     Continued on next page                               D
                                                                                                                                                                                          W

                 164                                                                                                                                                       MiTek® Product Catalog
                 Corrosion
                 Finish
                    Stainless Steel
                                                                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 166 of 358

                                                              Face Mount Hangers – SPF Allowable Loads                                                                                                                              Lumber Hangers

                                                                                                                                                                                         Fastener Schedule2                            SPF
                                                                                                                                              Dimensions (in)
                                                                                                                                                                                         Header            Joist              Allowable Loads (Lbs.)

                                                                                           MiTek USP                       Steel                                           Min/                                             Floor     Roof Uplift1 Code
                                                                        Joist Size         Stock No.         Ref. No.      Gauge      W          H         D        A      Max      Qty      Type    Qty         Type       100% 115% 125% 160% Ref.
                                                                                                                                                                            Min      14               6                     1895 2140 2295       1030
                                                                                          HD810            HU810             14      7-1/2    8-9/16     2-1/2    1-1/2                      16d                 16d
                                                                                                                                                                            Max      18               8                     2440 2750 2950       1620
                                                               8 x 10
                                                                                                                                                                            Min      14               6                     1895 2140 2295       1030
                                                                                          HD810IF          HUC810            14      7-1/2    8-9/16     2-1/2      --                       16d                 16d
                                                                                                                                                                            Max      18               8                     2440 2750 2950       1620
                                                                                                                                                                            Min      16               6                     2165 2445 2620       1030
                                                                                          HD812            HU812             14      7-1/2    10-1/2     2-1/2    1-1/2                      16d                 16d
                                                                                                                                                                            Max      22               8                     2980 3360 3605       1620
                                                               8 x 12
                                                                                                                                                                            Min      16               6                     2165 2445 2620       1030      IBC,
                                                                                          HD812IF          HUC812            14      7-1/2    10-1/2     2-1/2      --                       16d                 16d
                                                                                                                                                                            Max      22               8                     2980 3360 3605       1620       FL,
                                                                                                                                                                                                                                                            LA
                                                                                                                                                                            Min      18               8                     2440 2750 2950       1620
                                                                                          HD814            HU814             14      7-1/2   11-13/16 2-1/2       1-1/2                      16d                 16d
                                                                                                                                                                            Max      24               12                    3250 3665 3885       2430
                                                               8 x 14
                                                                                                                                                                            Min      18               8                     2440 2750 2950       1620
                                                                                          HD814IF          HUC814            14      7-1/2   11-13/16 2-1/2         --                       16d                 16d
                                                                                                                                                                            Max      24               12                    3250 3665 3885       2430
                                                                                                                                                                            Min      20               8                     2710 3055 3155       1620
                                                                                          HD816            HU816             14      7-1/2   12-13/16 2-1/2       1-1/2                      16d                 16d
                                                               8 x 16                                                                                                       Max      26               12                    3520 3885 3885       2430
                                                                                          HD816IF          HUC816            14      7-1/2    13-5/8     2-1/2      --       --      26      16d      12         16d        3520 3885 3885       2430
                                                                                                                                                     ROUGH LUMBER SIZES
                                                                                                           LU24R-18,                                                                         10d                            440     495   530
                                                               2x4                        SUH24R                             16        2      3-1/16       2      1-1/8      --      4                2       10d x 1-1/2                        310
                                                                                                           U24R                                                                              16d                            515     585   635

                                                                                                           LU26R-18,                                                                         10d                            660     740   800
                                                               2x6-8                      SUH26R                             16        2      4-15/16      2     1-3/16      --      6                4       10d x 1-1/2                        665
                                                                                                           U26R                                                                              16d                            775     880   950
                                                                                                                                                                                             10d                            880     990   1055
                                                               2 x 8 - 10                 SUH28R           LU28R-18          16        2      6-7/16       2      1-1/8      --      8                6       10d x 1-1/2                        705
                                                                                                                                                                                             16d                            1035 1175 1265

                                                                                                           LU210R-18,                                                                        10d                            1100 1235 1330
                                                               2 x 10 - 12                SUH210R                            16        2      7-13/16      2      1-1/8      --      10               6       10d x 1-1/2                        980
                                                                                                           U210R                                                                             16d                            1295 1465 1585
                                                                                                                                                                                             10d                            1320 1480 1595
                                                               2 x 14 - 16                SUH214R                 --         16        2      9-13/16      2      1-1/8      --      12               8       10d x 1-1/2                        1330
                                                                                                                                                                                             16d                            1550 1760 1900                 IBC,
                                                                                                                                                                                                                                                            FL,
                                                                                                                                                                                             10d                            660     740   800               LA
                                                               4x4                        SUH44R           U44R              16        4      2-11/16      2      1-1/8      --      6                2          16d                             370
                                                                                                                                                                                             16d                            775     880   950
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                             10d                            880     990   1065
                                                               4x6                        SUH46R           U46R              16        4      4-11/16      2      1-1/8      --      8                4          16d                             695
                                                                                                                                                                                             16d                            1035 1175 1265
                                                                                                                                                                                             10d                            1540 1730 1865
                                                               4 x 10 - 12                SUH410R          U410R             16        4      8-3/16       2        2        --      14               6          16d




                                                                                                                                                                                                                                                                                Lumber Hangers
                                                                                                                                                                                                                                                 975
                                                                                                                                                                                             16d                            1810 2055 2215
                                                                                                                                                                                             10d                            880     990   1065
                                                               6x8                        SUH66R           U66R              16        6         5         2        1        --      8                4          16d                             690
                                                                                                                                                                                             16d                            1035 1175 1265
                                                                                                                                                                                             10d                            1540 1730 1865
                                                               6 x 10 - 12 - 14           SUH610R          U610R             16        6         9         2        1        --      14               6          16d                             970
                                                                                                                                                                                             16d                            1810 2055 2215
                                                                                                                                                        GLULAM SIZES
                                                                                                                                                                            Min      16               6                     2165 2445 2620       945
                                                               3-1/8 x 10-1/2 - 19-1/2    HD32105          HU3.25/10.5       14      3-1/4    9-15/16    2-1/2    1-1/8                      16d                 10d
                                                                                                                                                                            Max      22               10                    2980 3360 3605       1715
                                                                                                                                                                            Min      18               8                     2440 2750 2950       1205
                                                               3-1/8 x 12 - 21            HD3212           HU3.25/12         14      3-1/4    11-7/8     2-1/2    1-1/8                      16d                 10d
                                                                                                                                                                            Max      26               12                    3520 3970 4045       2060      IBC,
                                                                                                                                                                                                                                                            FL,
                                                                                                                                                                            Min      16               8                     2165 2445 2620       1040       LA
                                                               5-1/8 x 10-1/2 - 19-1/2    HD5112           HU5.125/12        14      5-1/4    9-15/16    2-1/2    1-1/8                      16d                 16d
                                                                                                                                                                            Max      24               12                    3250 3625 3625       2430
                                                                                                                                                                            Min      20               10                    2710 3055 3175       2025
                                                               5-1/8 x 14-1/2 - 21        HD51135          HU5.125/13.5      14      5-1/4   12-15/16 2-1/2       1-1/8                      16d                 16d
                                                                                                                                                                            Max      28               14                    3795 4030 4030       2835
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                                                             A
                                                               2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.
                                                                                                                                                                                                                                                                          H



                                                                                                                                                                                                                                                                  D
                                                                                                                                                                                                                                                       W

                                                              MiTek® Product Catalog                                                                                                                                                                                      165
                                       Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 167 of 358
                 HL Light Gauge Purlin Hangers                                                                                  Lumber Hangers
                                                                                                                           TF
                 These top mount hangers are designed for supporting floor joists
                 or 2x dimensional lumber. The top mount style allows builders to
                 drop in joists or purlins quickly.

                 Materials: 18 gauge                                                                                Speed prongs
                                                                                                                    elimate need                     H
                 Finish: G90 galvanizing                                                                            for joist nails
                 Codes: IBC, FL, LA
                                                                                                                                             D
                                                                                                                                      W
                 Installation:
                 • Use all specified fasteners. See Product Notes, page 18.            Typical HL210 installation                         HL210




                 KB / KLB Beam & Purlin Hangers

                 With a top mount design and heavy steel fabrication the KB
                 and KLB hangers can cover medium-to-heavy beam and purlin
                 applications. The top mount design offers high loads with
                 less nailing than comparable face mount hangers.

                 KLB – 14 gauge
                 KB – 12 gauge

                 Materials: See chart                                                                               Typical KLB installation
                                                                                    Typical KB installation
                 Finish: G90 galvanizing
                 Options: See chart for Corrosion Finish Options
                 Codes: IBC, FL, LA                                                                           TF                                         TF




                                                                                                                                                               Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                 Installation:
                                                                                                       H                                         H
                 • Use all specified fasteners. See Product Notes, page 18.
Lumber Hangers




                 • NA20D nails are included with hangers where applicable.
                 • For welded installations, see page 325.
                 • KB models are not recommended for use with                            W
                                                                                                  D                                          D
                                                                                                                                  W
                   LVL, PSL, or LSL members.                                                   KB                                      KLB




                 166                                                                                                                  MiTek® Product Catalog
                                                                                Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 168 of 358
                                                              HDO Heavy-Duty Top Mount Hangers                                                                                                          Lumber Hangers

                                                              Primarily used to hang joists or headers in medium load conditions.                                                                                     1-1/4"
                                                              These hangers provide higher load values with less nailing.
                                                                                                                                                                                                                           TF
                                                              Materials: 12 gauge
                                                              Finish: G90 galvanizing
                                                                                                                                                                                                                      H
                                                              Options: All nominal lumber sizes are available for rough/full size
                                                                lumber. See Specialty Options Chart.
                                                              Codes: IBC, FL, LA
                                                                                                                                                                                                        W        D
                                                              Installation:                                                                              HDO standard
                                                              • Use all specified fasteners. See Product Notes, page 18.                                  installation                                      HDO28-2
                                                              • Check top flange dimensions to ensure compatibility with
                                                                 header widths.
                                                              • Do not use for welded or nailer applications. Reference
                                                                 Specialty Options chart below for hanger options.




                                                                                                                                                      Typical HDO410IF                            Typical HDO skewed
                                                                                                                                                       inverted flange                             option installation
                                                                                                                                                         installation

                                                              Specialty Options Chart
                                                              Refer to Specialty Options pages 320 and 322 for additional details.
                                                                 Option                   Skewed1,3                      Sloped Seat2             Sloped / Skewed1,2,3          Inverted Flange
                                                                                     1˚ to 67-1/2˚ when
                                                                                                                                                                                 Not available in
                                                                 Range             width is 1-3/4" or less.                1˚ to 45˚          See Sloped Seat and Skewed
                                                                                                                                                                             widths less than 3-1/8"
                                                                                   1˚ to 50˚ on all others.
                                                                                                                                                                               100% of table load.
                                                                                    100% of table load.                                            80% of table load.
                                                               Allowable                                                                                                     65% of table load when
                                                                                     75% of uplift load               100% of table load           75% of uplift load
                                                                 Loads                                                                                                       nailing into the support
                                                                                 on skews greater than 15˚.                                    on skews greater than 15˚.
                                                                                                                                                                              members end grain.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                  Add SK, angle required,
                                                                                                                    Add SL, slope required,
                                                                                  right (R) or left (L), and                                  See Sloped Seat and Skewed.            Add IF
                                                                                                                    and up (U) or down (D),
                                                                Ordering      square cut (SQ ) or bevel cut (BV )                                         Ex.                  to product number.




                                                                                                                                                                                                                                      Lumber Hangers
                                                                                                                      to product number.
                                                                                     to product number.                                       HDO210_SK45R_SQ_SL30D              Ex. HDO610_IF
                                                                                                                      Ex. HDO210_SL30D
                                                                                  Ex. HDO210_SK45R_SQ
                                                               1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange.
                                                               2) Sloped or sloped / skewed hangers with slopes greater than 15° may have additional joist nails.
                                                               3) For skewed hangers, the required cut type (square or bevel) of joist member may vary based on skew angle
                                                                  and width of hanger. Some square cut hangers will require custom pricing due to welded back plate.




                                                              MiTek® Product Catalog                                                                                                                                            167
                                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 169 of 358

                 KHW / SW / SWH Welded Top Flange Hangers                                                                                                                                              Lumber Hangers

                 SW – Light-duty hanger
                 SWH – Medium-duty hanger
                 KHW – Heavy-duty hanger installs with NA20D nails for
                 higher load capacities
                 Materials: SW top flange - 12 gauge; stirrup - 12 gauge;
                    SWH top flange - 7 gauge; stirrup - 12 gauge;
                    KHW top flange - 3 gauge; stirrup - 10 gauge
                 Finish: Primer                                                                                               Typical KHW46 installation                                         Typical SW210 installation
                 Options: All nominal lumber sizes are available for rough/
                   full size lumber. See Specialty Options below.
                 Codes: IBC, FL, LA                                                                                                                                                                   TF                 L
                                                                                                                                                           L

                                                                                                                                                                              2-1/2"
                 Installation:
                 • Use all specified fasteners. See Product Notes, page 18.                                                                                                                                                          H
                 • NA20D nails are supplied with KHW hangers.                                                                                                             H
                 • For welded installations see page 325.
                 • KHW models are not recommended for use with                                                                                W
                                                                                                                                                               D                                                        D
                    LVL, PSL, or LSL headers.                                                                                                                                                                W
                                                                                                                                                   KHW46                                                          SW210

                 Nailer Installation Chart                                                                                                                                                             TF                    L
                 Chart represents maximum allowable loads for hangers used on wood nailers. Reference page 203.

                                                                              Fastener Schedule4                                   DF/SP                                 SPF
                                                                                                                                                 1,3
                                                                     Nailer                          Joist                Allowable Loads (Lbs.)               Allowable Loads (Lbs.)
                                                                                                                                                                                      1,3
                                                                                                                                                                                                                                         H
                           MiTek              Nailer       Top                                                                   Download                             Download
                           Series              Size        Qty            Type               Qty          Type                     100%                                 100%
                                                2X          2          10d x 1-1/2           2         10d x 1-1/2                 1635                                 1115
                       2                                                                                                                                                                                                         D
                  SW                            3x          2          16d x 2-1/2           2         10d x 1-1/2                 2390                                 2010                                      W
                  widths ≥ 2-9/16"            (2) 2x        2          16d x 2-1/2           2         10d x 1-1/2                 2390                                 2010
                                                4x          2          16d x 2-1/2           2         10d x 1-1/2                 2390                                 2010                                      SWH410
                                                2X          2          10d x 1-1/2           2         10d x 1-1/2                 2600                                 1770
                                                3X          2          16d x 2-1/2           2         10d x 1-1/2                 3305                                 2280
                  SWH
                                              (2) 2x        2          16d x 2-1/2           2         10d x 1-1/2                 3305                                 2280




                                                                                                                                                                                                                                                  Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                4x          2          16d x 2-1/2           2         10d x 1-1/2                 3305                                 2280
                  KHW                           3X          4          16d x 2-1/2           2            10d                      4415                                 3525
                  1) Listed loads shall not be increased.
Lumber Hangers




                  2) SW hangers with a width of less than 2-9/16" are limited to 2,315 lbs. of download.
                  3) Values in the table apply to standard top mount hangers without slope, skew or any other specialty options.
                  4) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long,
                     16d x 2-1/2 nails are 0.162" dia. x 2-1/2" long.
                  New products or updated product information are designated in blue font.

                 Specialty Options Chart – Refer to Specialty Options pages 320, 322-323 for additional details.
                    Option                 Skewed1,3                    Sloped Seat2               Sloped / Skewed1,2,3         Sloped Top Flange4                 Top Flange Offset                       Saddle                        Ridge
                                                                                                     See Sloped Seat
                    Range                    1˚ to 84˚                    1˚ to 45˚                                                  0° to 35°                                --                             --                      0° to 45°
                                                                                                       and Skewed
                                                                                                                                                                                      % of
                                                                                                                                                            Hanger Width
                                                                                                                                                                                   table load:
                  Allowable                                                                                                                                  3-1/2" or less                        100% of table load
                                       100% of table load            100% of table load             100% of table load          100% of table load                                    60%                                    100% of table load
                    Loads                                                                                                                                  3-9/16" to 5-1/2"                           per side
                                                                                                                                                                                      75%
                                                                                                                                                           5-9/16" to 7-1/2"
                                                                                                                                                                                      85%
                                    Add SK, angle required,
                                    right (R ) or left (L ), and   Add SL, slope required,           See Sloped Seat          Add SF, angle required,                  Add OS, and                  Add SA, and saddle             Add DA,
                                       square cut (SQ ) or         and up (U) or down (D),            and Skewed.             and right (R) or left (L),           right (R) or left (L),              width required           angle required
                   Ordering
                                          bevel cut (BV )            to product number.                    Ex.                  to product number.                 to product number.               to product number.       to product number.
                                       to product number.            Ex. SW212_SL30D             SW212_SK45R_SQ_SL30D           Ex. SW212_SF30L                      Ex. SW212_OSL                Ex. SW212_SA=5-1/2"         Ex. SW212_DA30
                                    Ex. SW212_SK45R_SQ
                  1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange.
                  2) Sloped or sloped / skewed hangers with slopes greater than 15° may have additional joist nails.
                  3) For skewed hangers, the required cut type (square or bevel) of joist member may vary based on skew angle
                     and width of hanger. Some square cut hangers will require custom pricing due to welded back plate.
                  4) Sloped top flanges with greater than 15° may have additional header nails.


                 168                                                                                                                                                                                          MiTek® Product Catalog
                                                                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 170 of 358

                                                              Top Mount Hanger Charts                                                                                                                                              Lumber Hangers

                                                                                                                                          Dimensions (in)                                  Fastener Schedule4                         DF/SP
                                                                                                                                                                                  Header                    Joist             Allowable Loads (Lbs.)3




                                                                                                                                                                                                                                                              Corrosion
                                                                                                                                                                                Qty                                       Floor       Roof        Uplift1,2




                                                                                                                                                                                                                                                              Finish
                                                                 Beam/           MiTek                             Steel                                                                                                                                                  Code
                                                                Joist Size     Stock No.           Ref. No.        Gauge        W         H        D        L       TF     Top Face           Type    Qty       Type      100%    115%    125%        160%                Ref.
                                                               2x4            HDO24           HU24TF                 12      1-9/16    3-7/16 2-1/4        --     2-1/2     4         2       16d      2    10d x 1-1/2   2405    2440    2460        330
                                                                              HL26            JB26                   18      1-9/16     5-3/8    1-1/2     --     1-5/16    2         4       16d      2        prongs    1255    1255    1255          --
                                                                              KLB26           LB26                   14      1-9/16     5-3/8    1-1/2     --     1-3/8     2         4       16d      2    10d x 1-1/2   1670    1705    1725        390
                                                               2x6
                                                                              SW26                    --             12      1-9/16     5-3/8    2-1/2 6-1/2      2-1/2     2         --      10d      2    10d x 1-1/2   2315    2315    2315        135
                                                                              HDO26           HU26TF                 12      1-9/16     5-3/8    2-1/4     --     2-1/2     4         6       16d      4    10d x 1-1/2   2705    2770    2815        825
                                                                              HL28            JB28                   18      1-9/16    7-5/16 1-3/4        --     1-5/16    2         4       16d      2        prongs    1490    1490    1490          --
                                                                              KLB28           LB28                   14      1-9/16     7-1/4    1-3/4     --     1-3/8     2         4       16d      2    10d x 1-1/2   1905    1935    1960        390
                                                               2x8
                                                                              SW28                    --             12      1-9/16     7-1/8    2-1/2 6-1/2      2-1/2     2         --      10d      2    10d x 1-1/2   2315    2315    2315        135
                                                                              HDO28           HU28TF                 12      1-9/16     7-1/8    2-1/4     --     2-1/2     4         6       16d      4    10d x 1-1/2   2705    2770    2815        825
                                                                              HL210           JB210A                 18      1-9/16    9-5/16      2       --     1-5/16    2         4       16d      2        prongs    1490    1490    1490          --
                                                                              KLB210          LB210A                 14      1-9/16     9-1/4      2       --     1-3/8     2         4       16d      2    10d x 1-1/2   2140    2170    2195        390
                                                               2 x 10
                                                                              SW210                   --             12      1-9/16     9-1/8    2-1/2 6-1/2      2-1/2     2         --      10d      2    10d x 1-1/2   2315    2315    2315        135
                                                                              HDO210          HU210TF                12      1-9/16     9-1/8    2-1/4     --     2-1/2     4         8       16d      4    10d x 1-1/2   2705    2770    2815        825
                                                                              HL212           JB212A                 18      1-9/16    11-1/4 2-5/16       --     1-5/16    2         4       16d      2        prongs    1490    1490    1490          --
                                                                              KLB212          LB212A                 14      1-9/16    11-1/8      2       --     1-3/8     2         4       16d      2    10d x 1-1/2   2140    2170    2195        390
                                                               2 x 12
                                                                              SW212                   --             12      1-9/16    11-1/8 2-1/2 6-1/2         2-1/2     2         --      10d      2    10d x 1-1/2   2315    2315    2315        135
                                                                              HDO212          HU212TF                12      1-9/16      11      2-1/4     --     2-1/2     4         10      16d      6    10d x 1-1/2   3005    3105    3165        1190
                                                                              HL214           JB214A                 18      1-9/16    13-1/8      2       --     2-1/2     2         6       16d      2    10d x 1-1/2   1490    1490    1490        250
                                                               2 x 14         SW214                   --             12      1-9/16    13-1/8 2-1/2 6-1/2         2-1/2     2         --      10d      2    10d x 1-1/2   2315    2315    2315        135
                                                                              HDO214          HU214TF                12      1-9/16      13      2-1/4     --     2-1/2     4         12      16d      6    10d x 1-1/2   3005    3105    3140        1190
                                                                                                                                                                                                                                                                          IBC,
                                                                              SW216                   --             12      1-9/16    15-1/8 2-1/2 6-1/2         2-1/2     2         --      10d      2    10d x 1-1/2   2315    2315    2315        135                  FL,
                                                               2 x 16
                                                                              HDO216          HU216TF, LB216         12      1-9/16      15      2-1/4     --     2-1/2     4         14      16d      8    10d x 1-1/2   3300    3435    3520        1700                 LA

                                                               3x4            HDO34           HU34TF                 12      2-9/16    3-7/16 2-1/2        --     2-1/2     4         4       16d      2    10d x 1-1/2   2965    2965    2965        330
                                                                              SW36                    --             12      2-9/16     5-3/8    2-1/2 6-1/2      2-1/2     2         --      10d      2    10d x 1-1/2   2520    2520    2520        135
                                                               3x6
                                                                              HDO36           HU36TF                 12      2-9/16     5-3/8    2-1/2     --     2-1/2     4         6       16d      4    10d x 1-1/2   4125    4320    4450        825
                                                                              SW38                    --             12      2-9/16     7-1/8    2-1/2 6-1/2      2-1/2     2         --      10d      2    10d x 1-1/2   2520    2520    2520        135
                                                               3x8
                                                                              HDO38           HU38TF                 12      2-9/16     7-1/8    2-1/2    -- --   2-1/2     4         8       16d      4    10d x 1-1/2   4465    4570    4575        825
                                                                              SW310                   --             12      2-9/16     9-1/8    2-1/2 6-1/2      2-1/2     2         --      10d      2    10d x 1-1/2   2520    2520    2520        135
                                                               3 x 10
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                              HDO310          HU310TF                12      2-9/16     9-1/8    2-1/2     --     2-1/2     4         10      16d      6    10d x 1-1/2   4575    4575    4575        1065
                                                                              SWH312                  --            7/12     2-9/16    11-1/8 2-1/2         7     2-1/2     2         --      16d      2    10d x 1-1/2   3305    3305    3305        135
                                                               3 x 12
                                                                              HDO312          HU312TF                12      2-9/16      11      2-1/2     --     2-1/2     4         12      16d      6    10d x 1-1/2   4800    4900    4965        1115




                                                                                                                                                                                                                                                                                  Lumber Hangers
                                                                              SWH314                  --            7/12     2-9/16    13-1/8 2-1/2         7     2-1/2     2         --      16d      2    10d x 1-1/2   3305    3305    3305        135
                                                               3 x 14
                                                                              HDO314          HU314TF                12      2-9/16      13      2-1/2     --     2-1/2     4         14      16d      8    10d x 1-1/2   5100    5230    5315        1115
                                                                              SWH316                  --            7/12     2-9/16    15-1/8 2-1/2         7     2-1/2     2         --      16d      2    10d x 1-1/2   3305    3305    3305        135
                                                               3 x 16
                                                                              HDO316          HU316TF                12      2-9/16      15      2-1/2     --     2-1/2     4         16      16d      8    10d x 1-1/2   5100    5230    5315        1700
                                                               (2) 2 x 4      HDO24-2         HU24-2TF               12       3-1/8    3-7/16 2-1/4        --     2-1/2     4         4       16d      2         10d      2965    2965    2965        400
                                                                              SWH26-2         WP26-2                7/12      3-1/8     5-3/8    2-1/2      7     2-1/2     2         --      16d      2         10d      3305    3305    3305        135
                                                               (2) 2 x 6                      HU26-2TF,
                                                                              HDO26-2                                12       3-1/8     5-3/8    2-1/4     --     2-1/2     4         6       16d      4         10d      4125    4320    4450        825
                                                                                              HUS26-2TF
                                                                              SWH28-2         WP28-2                7/12      3-1/8     7-1/8    2-1/2      7     2-1/2     2         --      16d      2         10d      3305    3305    3305        135
                                                              Corrosion
                                                               (2) 2 x 8
                                                                         Finish
                                                                                         HU28-2TF,
                                                                 Stainless Steel
                                                                             HDO28-2 Gold Coat                       12       3-1/8     7-1/8    2-1/4     --     2-1/2     4         8       16d      4         10d      4465    4575    4575        825
                                                                                         HUS28-2TF
                                                                 HDG       Triple Zinc
                                                               1) Uplift Loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) HL products do not provide uplift resistance, except for the HL214.                                                                                                            TF                 L
                                                               3) Refer to the respective Nailer Options chart on page 168 for hangers installed on wood nailers.
                                                               4) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.

                                                              Corrosion Finish          Stainless Steel        Gold Coat        HDG        Triple Zinc
                                                                                                                                                                                                                                                                              H




                                                                                                                                                                                                                                                                          D
                                                                                                                                                                                                                                                        W
                                                              Corrosion                                                                                                                                                                   Continued on next page
                                                              Finish
                                                                 Stainless Steel
                                                              MiTek® Product Catalog                                                                                                                                                                                      169
                                                                 Gold Coat
                                                                 HDG
                                                                 Triple Zinc
                                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 171 of 358

                 Top Mount Hanger Charts                                                                                                                                      Lumber Hangers

                                                                                          Dimensions (in)                              Fastener Schedule4                         DF/SP
                                                                                                                                  Header                    Joist        Allowable Loads (Lbs.)2,3

                    Beam/           MiTek                          Steel
                                                                                                                                Qty                                   Floor       Roof          Uplift1    Code
                   Joist Size     Stock No.         Ref. No.       Gauge        W         H        D        L       TF     Top Face        Type       Qty      Type   100%     115%   125%      160%       Ref.
                                 SWH210-2        WP210-2            7/12      3-1/8     9-1/8    2-1/2      7     2-1/2     2         --    16d       2         10d   3305     3305   3305       135
                                                 HU210-2TF,
                  (2) 2 x 10     HDO210-2                            12       3-1/8     9-1/8    2-1/4     --     2-1/2     4         10    16d       6         10d   4575     4575   4575      1275
                                                 HUS210-2TF
                                                 HUC210-2TF,
                                 HDO210-2IF                          12       3-1/8     9-1/8    2-1/4     --     2-1/2     4         10    16d       6         10d   4575     4575   4575      1275
                                                 HUSC210-2TF
                                 SWH212-2        WP212-2            7/12      3-1/8    11-1/8    2-1/2      7     2-1/2     2         --    16d       2         10d   3305     3305   3305       135
                  (2) 2 x 12                     HU212-2TF,
                                 HDO212-2                            12       3-1/8      11      2-1/2     --     2-1/2     4         12    16d       6         10d   5155     5465   5675      1275
                                                 HUS212-2TF
                                 SWH214-2        WP214-2            7/12      3-1/8    13-1/8    2-1/2      7     2-1/2     2         --    16d       2         10d   3305     3305   3305       135
                  (2) 2 x 14                     HU214-2TF,
                                 HDO214-2                            12       3-1/8      13      2-1/2     --     2-1/2     4         14    16d       8        10d    5500     5845   6080      1510
                                                 HUS214-2TF
                                 SWH216-2        WP216-2            7/12      3-1/8    15-1/8    2-1/2      7     2-1/2     2         --    16d       2         10d   3305     3305   3305       135
                  (2) 2 x 16
                                 HDO216-2        HU216-2TF           12       3-1/8      15      2-1/2     --     2-1/2     4         16    16d       8         10d   5845     6010   6100      1700
                  4x4            HDO44           HU44TF              12      3-9/16    3-7/16    2-1/4     --     2-1/2     4         4     16d       2        10d    2965     2965   2965       400
                                 SW46            WP46                12      3-9/16     5-3/8    2-1/2   6-1/2    2-1/2     2         --    10d       2         10d   2520     2520   2520       135
                  4x6            HDO46           HU46TF              12      3-9/16     5-3/8    2-1/4     --     2-1/2     4         6     16d       4        10d    4125     4320   4450       825
                                 KHW46                  --          3/10     3-9/16     5-3/8    2-1/2     10     2-1/2     4         --   NA20D      2         10d   5535     5535   5535       135
                                 SW48            WP48                12      3-9/16     7-1/8    2-1/2   6-1/2    2-1/2     2         --    10d       2         10d   2520     2520   2520       135       IBC,
                                                 BA48,                                                                                                                                                      FL,
                  4x8            HDO48                               12      3-9/16     7-1/8    2-1/4     --     2-1/2     4         8     16d       4        10d    4465     4575   4575       825
                                                 HU48TF                                                                                                                                                     LA
                                 KHW48                  --          3/10     3-9/16     7-1/8    2-1/2     10     2-1/2     4         --   NA20D      2        10d    5535     5535   5535       135
                                 SW410                  --           12      3-9/16     9-1/8    2-1/2   6-1/2    2-1/2     2         --    10d       2        10d    2520     2520   2520       135
                                                 BA410,
                                 HDO410                              12      3-9/16     9-1/8    2-1/4     --     2-1/2     4         10    16d       6        10d    4785     4785   4785      1275
                  4 x 10                         HU410TF
                                 SWH410          WP410              7/12     3-9/16     9-1/8    2-1/2      7     2-1/2     2         --    16d       2        10d    3305     3305   3305       135
                                 KHW410                 --          3/10     3-9/16     9-1/8    2-1/2     10     2-1/2     4         --   NA20D      2        10d    5535     5535   5535       135
                                 KB412                  --           12      3-9/16    11-1/8    2-3/8     --     2-1/2     4         2    NA20D      2       NA20D   4075     4155   4185       580
                                 HDO412          HU412TF             12      3-9/16      11      2-1/4     --     2-1/2     4         12    16d       6        10d    5155     5465   5675      1275
                  4 x 12




                                                                                                                                                                                                                   Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                 SWH412          WP412              7/12     3-9/16    11-1/8    2-1/2      7     2-1/2     2         --    16d       2        10d    3305     3305   3305       135
                                 KHW412                 --          3/10     3-9/16    11-1/8    2-1/2     10     2-1/2     4         --   NA20D      2        10d    5535     5535   5535       135
                                 HDO414          HU414TF             12      3-9/16      13      2-1/2     --     2-1/2     4         14    16d       8        10d    5500     5845   6080      1510
Lumber Hangers




                  4 x 14         SWH414          WP414              7/12     3-9/16    13-1/8    2-1/2      7     2-1/2     2         --    16d       2        10d    3305     3305   3305       135
                                 KHW414                 --          3/10     3-9/16    13-1/8    2-1/2     10     2-1/2     4         --   NA20D      2        10d    5535     5535   5535       135
                                 HDO416          HU416TF             12      3-9/16      15      2-1/2     --     2-1/2     4         16    16d       8        10d    5845     6230   6460      1700
                  4 x 16         SWH416          WP416              7/12     3-9/16    15-1/8    2-1/2      7     2-1/2     2         --    16d       2        10d    3305     3305   3305       135
                                 KHW416                 --          3/10     3-9/16    15-1/8    2-1/2     10     2-1/2     4         --   NA20D      2        10d    5535     5535   5535       135
                  1) Uplift Loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                  2) KHW Glulam load values are based on 560 psi perpendicular to grain loading.
                  3) Refer to the respective Nailer Options chart on page 168 for hangers installed on wood nailers.
                  4) NAILS: 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long, NA20D nails are 0.192" dia. x 2-1/2" long
                     and are included with KB and KHW hangers.



                                                                                                                                                                                       TF              L




                                                                                                                                                                                                               H




                                                                                                                                                                                                           D
                                                                                                                                                                                            W
                                                                                                                                                                                   Continued on next page

                 170                                                                                                                                                            MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 172 of 358
                                                              Top Mount Hanger Charts                                                                                                                                         Lumber Hangers

                                                                                                                                      Dimensions (in)                                  Fastener Schedule5                         DF/SP
                                                                                                                                                                              Header                    Joist            Allowable Loads (Lbs.)2,3

                                                                 Beam/            MiTek                       Steel
                                                                                                                                                                            Qty                                       Floor       Roof         Uplift1       Code
                                                                Joist Size      Stock No.        Ref. No.     Gauge        W         H        D         L      TF      Top Face           Type    Qty       Type      100%    115%    125%        160%       Ref.

                                                               (3) 2 x 10      HDO210-3        HU210-3TF        12      4-11/16    9-1/8    2-1/2      --     2-1/2     4         10      16d      6         16d      4575    4575    4575        1450
                                                               (3) 2 x 12      HDO212-3        HU212-3TF        12      4-11/16      11     2-1/2      --     2-1/2     4         12      16d      6         16d      5155    5465    5675        1490
                                                               (3) 2 x 14      HDO214-3        HU214-3TF        12      4-11/16      13     2-1/2      --     2-1/2     4         14      16d      8         16d      5500    5845    6080        1985
                                                               (3) 2 x 16      HDO216-3        HU216-3TF        12      4-11/16      15     2-1/2      --     2-1/2     4         16      16d      8         16d      5845    6230    6460        1985
                                                                               HDO66           HU66TF           12       5-1/2     5-3/8    2-1/2      --     2-1/2     4         6       16d      4         16d      4125    4320    4450        990
                                                               6x6             SWH66           WP66            7/12      5-1/2     5-3/8    2-1/2       7     2-1/2     2         --      16d      2         10d      3305    3305    3305        135
                                                                               KHW66                --         3/10      5-1/2     5-3/8    2-1/2     10      2-1/2     4         --     NA20D     2         10d      5535    5535    5535        135
                                                                               HDO68           HU68TF           12       5-1/2     7-1/8    2-1/2      --     2-1/2     4         8       16d      4         16d      4465    4575    4575        990
                                                               6x8             SWH68           WP68            7/12      5-1/2     7-1/8    2-1/2       7     2-1/2     2         --      16d      2         10d      3305    3305    3305        135
                                                                               KHW68                --         3/10      5-1/2     7-1/8    2-1/2     10      2-1/2     4         --     NA20D     2         10d      5535    5535    5535        135
                                                                               KB610                --          12       5-1/2     9-1/4    2-3/8      --     2-1/2     4         6      NA20D     2        NA20D     4795    4920    4920        580
                                                                               HDO610          HU610TF          12       5-1/2     9-1/8    2-1/2      --     2-1/2     4         10      16d      6         16d      4575    4575    4575        1450
                                                               6 x 10
                                                                               SWH610          WP610           7/12      5-1/2     9-1/8    2-1/2       7     2-1/2     2         --      16d      2         10d      3305    3305    3305        135
                                                                                                                                                                                                                                                             IBC,
                                                                               KHW610               --         3/10      5-1/2     9-1/8    2-1/2     10      2-1/2     4         --     NA20D     2         10d      5535    5535    5535        135         FL,
                                                                                                                                                                                                                                                              LA
                                                                               KB612                --          12       5-1/2    11-1/8    2-3/8      --     2-1/2     4         6      NA20D     2        NA20D     4795    4920    4920        580
                                                               6 x 12          HDO612          HU612TF          12       5-1/2       11     2-1/2      --     2-1/2     4         12      16d      6         16d      5155    5465    5675        1365
                                                                               KHW612               --         3/10      5-1/2    11-1/8    2-1/2     10      2-1/2     4         --     NA20D     2         10d      5535    5535    5535        135
                                                                               HDO614          HU614TF          12       5-1/2       13     2-1/2      --     2-1/2     4         14      16d      8         16d      5500    5845    6080        1510
                                                               6 x 14
                                                                               KHW614               --         3/10      5-1/2    13-1/8    2-1/2     10      2-1/2     4         --     NA20D     2         10d      5535    5535    5535        135
                                                                               HDO616          HU616TF          12       5-1/2       15     2-1/2      --     2-1/2     4         16      16d      8         16d      5845    6230    6460        1830
                                                               6 x 16
                                                                               KHW616               --         3/10      5-1/2    15-1/8    2-1/2     10      2-1/2     4         --     NA20D     2         10d      5535    5535    5535        135
                                                               8x6             KHW86                --         3/10      7-1/2     5-3/8    2-1/2     10      2-1/2     4         --     NA20D     2         10d      5535    5535    5535        135
                                                               8x8             KHW88                --         3/10      7-1/2     7-1/8    2-1/2     10      2-1/2     4         --     NA20D     2         10d      5535    5535    5535        135
                                                               8 x 10          KHW810               --         3/10      7-1/2     9-1/8    2-1/2     10      2-1/2     4         --     NA20D     2         10d      5535    5535    5535        135
                                                               8 x 12          KHW812               --         3/10      7-1/2    11-1/8    2-1/2     10      2-1/2     4         --     NA20D     2         10d      5535    5535    5535        135
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               8 x 14          KHW814               --         3/10      7-1/2    13-1/8    2-1/2     10      2-1/2     4         --     NA20D     2         10d      5535    5535    5535        135
                                                               8 x 16          KHW816               --         3/10      7-1/2    15-1/8    2-1/2     10      2-1/2     4         --     NA20D     2         10d      5535    5535    5535        135
                                                                                                                                                                        4
                                                                                                                                                        GLULAM SIZES




                                                                                                                                                                                                                                                                        Lumber Hangers
                                                               2-1/2 glulam    KHW26                --         3/10     2-11/16 specify       4       10      2-1/2     4         --     NA20D     2    10d x 1-1/2   5295    5295    5295        135
                                                                                                                                                                                                                                                             IBC,
                                                               3-1/8 glulam    KHW3                 --         3/10      3-1/4    specify     3       10      2-1/2     4         --     NA20D     2         10d      5535    5535    5535        135         FL,
                                                                                                                                                                                                                                                              LA
                                                               5-1/8 glulam    KHW5                  --        3/10      5-1/4    specify 2-1/2       10      2-1/2     4         --     NA20D     2         10d      5535    5535    5535        135
                                                               1) Uplift Loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) KHW Glulam load values are based on 560 psi perpendicular to grain loading.
                                                               3) Refer to the respective Nailer Options chart on page 168 for hangers installed on wood nailers.
                                                               4) Consult MiTek for additional Glulam sizes.
                                                               5) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long,
                                                                  NA20D nails are 0.192" dia. x 2-1/2" long and are included with KHW hangers.




                                                                                                                                                                                                                                         TF              L




                                                                                                                                                                                                                                                                    H




                                                                                                                                                                                                                                                              D
                                                                                                                                                                                                                                              W




                                                              MiTek® Product Catalog                                                                                                                                                                          171
                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 173 of 358

                 JH Multi-Purpose Strap Hanger                                                                                                                 Lumber Hangers

                 These strap-style hangers are designed to support trusses, joists, or purlins.
                 JH models may be bent along the flange allowing builders to use the hangers
                 in top mount, face mount, or combination applications. ­

                 Materials: 18 gauge
                 Finish: G90 galvanizing
                 Codes: IBC, FL, LA

                 Installation:
                 • Use all specified fasteners. See Product Notes, page 18.
                 • J oist nails must be driven at a 30° to 45° angle through the joist or truss into                                              Typical JH20
                   the header to achieve listed loads. Slant/double shear nails must be used                                                        installation
                   to achieve listed load values.
                 • If installing in top mount configuration, field bend top flange over header.
                 • 1 6d sinkers (0.148" dia. x 3-1/4") may be used where 10d common are
                   specified with no load reduction.



                                                                                                                                                   H



                                                                                                                                                                      B

                    Double shear nail design                                                                                                        W          D
                    features fewer nails and                                          Uses standard length
                       faster installation                                               common nails                                                     JH20


                                                                                                                                           2,3
                                                                       Dimensions (in)                                 Fastener Schedule                         DF/SP
                                                                                                                        Header         Joist              Allowable Loads (Lbs.)

                              MiTek USP Ref. Steel                                                    Header Top Face                                  Floor       Roof          Uplift1 Code
                   Joist Size Stock No. No. Gauge             W         H        D       B     TF       Size     Qty     Qty     Type Qty Type 100%            115%       125%   160% Ref.
                                                                                             1-3/16     2x6      2        4      10d   6     10d       1910    2070       2175   1300




                                                                                                                                                                                                Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                             1-7/16     2x8      2        8      10d   6     10d       2555    2780       2935   1300   IBC,
                   2 x 6 - 12   JH20           --    18     1-9/16 10-1/16 2-1/4 5-1/8                                                                                                   FL,
                                                                                              7/16      2 x 10   2        12     10d   6     10d       2295    2595       2790   1300    LA
Lumber Hangers




                                                                                               --       2 x 12   --       14     10d   6     10d       2210    2545       2765   1300

                   1) Uplift Loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                   2) Nails must be driven at a 30° to 45˚ angle through the joist or truss into header to achieve the table loads.
                   3) NAILS: 10d nails are 0.148" dia. x 3" long. 16d sinkers (0.148" dia. x 3-1/4" long) may be used where 10d commons are specified with no reduction in load.




                 172                                                                                                                                                  MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 174 of 358

                                                              RR Ridge Rafter Hanger                                                                                                                                       Lumber Hangers

                                                              The RR Ridge Rafter supports rafter pitches up to 7:12 (30°).
                                                              Nesting top flange for back-to-back installation on 2x
                                                              support beams.                                                                                                                                                               4"
                                                                                                                                                                                                                   1"

                                                              Materials: 18 gauge
                                                                                                                                                                                                       Uplift
                                                              Finish: G90 galvanizing

                                                              Installation:                                                                                                                                                                              3-3/8"
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • T he rafter end at the ridge must be plumb cut to achieve
                                                                 published loads.                                                                                                                                         1-9/16"
                                                              •O  ptional diamond nail holes can be used to fasten RR to                                                  Typical RR
                                                                end of rafter before setting rafter into place.
                                                                                                                                                                                                                                     RR
                                                                                                                                                                          installation


                                                                                                                                          2
                                                                                                                                                                 DF/SP                             S-P-F
                                                                                                                  Fastener Schedule                                             1                                 1
                                                                                                                                                         Allowable Loads (Lbs.)            Allowable Loads (Lbs.)
                                                                                         Min
                                                                                                 Header                                Rafter           Download            Download
                                                               MiTek USP          Steel Rafter                                                                      Uplift              Uplift Code
                                                               Stock No. Ref. No. Gauge Size Qty    Type                         Qty      Type       100% 115% 125% 160% 100% 115% 125% 160% Ref.
                                                                                                          4    10d x 1-1/2       4     10d x 1-1/2       365        365   365     205   290      290      290     160
                                                               RR            RR          18      2x6                                                                                                                       --
                                                                                                          4       LL915          4        LL915          380        380   380     180   320      320      320     150
                                                               1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long and LL915 denotes a MiTek LumberLok Screw, #9 x 1-3/8" long.




                                                              LS Light Slope Rafter Hangers
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              A field-adjustable seat gives the LS hanger application flexibility.

                                                              The LS hanger slopes from 0° to 30° down (0 to 7:12 pitch down).
                                                                                                                                                                                                                                                     H




                                                                                                                                                                                                                                                                        Lumber Hangers
                                                              Materials: 18 gauge
                                                              Finish: G90 galvanizing
                                                              Codes: IBC, FL, LA
                                                                                                                                                                                                                                                3"
                                                              Installation:                                                                                                                                                 W
                                                                                                                                                                                                                                           Slope down 0° to 30°
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • The LS can be field adjusted to slopes from 0° to 30° down.                                         Typical LS268 installation                                      LS268

                                                                                                                                                               2
                                                                                                          Dimensions                    Fastener Schedule                              DF/SP                               S-P-F
                                                                                                             (in)                    Header            Joist                    Allowable Loads (Lbs.)             Allowable Loads (Lbs.)

                                                                 Joist     MiTek USP Ref. Steel                                                                                    Download            Uplift1          DownloadUplift1 Code
                                                                 Size      Stock No. No. Gauge             W        H     Qty           Type       Qty             Type    100% 115% 125%              160%      100% 115% 125% 160% Ref.
                                                                                                                             7       10d x 1-1/2                            840      960      1035      660      740      850       925         530
                                                                2x6-8       LS268         --     18      1-9/16 5-1/2                                7     10d x 1-1/2
                                                                                                                             7          16d                                 1000     1135     1170      660      880      940       940         530       IBC,
                                                                                                                                                                                                                                                           FL,
                                                                                                                             9       10d x 1-1/2                            1080     1230     1330     1035      950      1085      1085        835        LA
                                                                2 x 10      LS210         --     18      1-9/16 7-7/8                                9     10d x 1-1/2
                                                                                                                             9          16d                                 1285     1350     1350     1035      1085     1085      1085        835
                                                                1) Uplift loads are increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                                2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                                New products or updated product information are designated in blue font.


                                                              MiTek® Product Catalog                                                                                                                                                                              173
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 175 of 358

                 LSSH Slope/Skew Hangers                                                                                                                                        Lumber Hangers

                 The LSSH series connects rafters to ridge beams in vaulted roof                                                                                               W2      W1     W2
                 structures. This series is field adjustable to meet a variety of skew
                 and/or slope applications. Slopes and skews 0° to 45°.

                 Materials: See chart
                 Finish: G-185 galvanizing
                 Options: See Chart for Corrosion Finish Options                                                                                                                                      LSSH15-TZ = 5-1/16"
                                                                                                                                                                                                      All other sizes = 8-7/8"
                 Codes: IBC, FL, LA

                 Installation:
                 • Use all specified fasteners. See Product Notes, page 18.
                                                                                                                                                                                            3"

                 Steps:                                                                                                                                      Slope to 45° up
                    1. Position LSSH connector against plumb-cut end of joist.                                                                               or down
                       Fasten joist side flanges on both sides with 10d (0.148") x 1-1/2"                          Typical LSSH179-TZ                                                LSSH210-TZ
                       HDG nails. Bend seat up to fit against joist bottom and drive                                   installation
                       (1) 10d (0.148") x 1-1/2" HDG nail through bottom seat into
                                                                                                                                                                                                 W1
                       rafter bottom. Drive (2) 10d (0.148") x 1-1/2" HDG nails at                                                                                             W2                              W2
                       downward angle through dimpled nailing guides.
                    2. L ean connector and rafter end against ridge beam at desired
                       position. Install specified 10d (0.148" dia. x 3") HDG or 16d
                       (0.162 x 3-1/2") HDG nails through nail holes into ridge beam
                       at right 90° angle. If skewing the rafter, only drive nails into                             2                                  3&4
                                                                                                                                                                                                                      8-7/8"
                       ridge beam on inside flange.                                                                                               1

                    3. Bend flange to desired angle.
                    4. Hammer outside flange until edge touches header. Fasten outside                                                                         Slope to 45°
                                                                                                                                                                up or down
                        flange to ridge by driving specified 10d (0.148" dia. x 3") HDG or                              Skew to 45° maximum
                                                                                                                                                                                                          3"
                        16d (0.162 x 3-1/2") HDG nails through nail holes.
                 • Web stiffeners are required for all wood I-Joist installations.                                                                                                    LSSH35-TZ
                 •	Designer may consider adding a tension restraint for the supported
                    member for roof slopes exceeding 6/12. Refer to page 122.

                                                                                   Dimensions               Fastener Schedule2,3                   DF/SP                                S-P-F
                                                                                      (in)              Header            Rafter            Allowable Loads (Lbs.)              Allowable Loads (Lbs.)




                                                                                                                                                                                                                   Corrosion
                                                                                                                                          Floor          Roof        Uplift1 Floor          Roof         Uplift1




                                                                                                                                                                                                                   Finish
                     Rafter          MiTek                               Steel                                                                                                                                                 Code




                                                                                                                                                                                                                                      Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                    Width (in)     Stock No.            Ref. No.         Gauge     W1       W2     Qty Type Qty        Type               100% 115% 125% 160% 100% 115% 125% 160%                                              Ref.
                                                                                                   SLOPED ONLY HANGERS
                                                 LSSJ26LZ, LSSJ26RZ,
                  1-1/2            LSSH15-TZ                               18    1-9/16    1-3/4   6     10d HDG    7   10d x 1-1/2 HDG   720         820     885     565      640      730      785      440
                                                 LSSJ28LZ, LSSJ28RZ
Lumber Hangers




                  1-1/2            LSSH210-TZ    LSSJ210LZ, LSSJ210RZ      18    1-9/16 1-3/4 10 10d HDG 7 10d x 1-1/2 HDG                1200        1370    1395    410      1065    1090      1090 320
                  1-3/4            LSSH179-TZ    LSSR1.81Z                 18    1-13/16 1-5/8 10 10d HDG 7 10d x 1-1/2 HDG               1200        1370    1395    880      1065    1090      1090 690
                                                                                                                                                                                                                               IBC,
                  2 - 2-1/8        LSSH20-TZ     LSSR2.1Z                  18     2-1/8  2-1/2 10 10d HDG 7 10d x 1-1/2 HDG               1200        1370    1395    795      1065    1085      1085 620
                                                                                                                                                                                                                                FL,
                  2-1/4 - 2-5/16   LSSH23-TZ     LSSR2.37Z                 18    2-5/16 2-3/8 10 10d HDG 7 10d x 1-1/2 HDG                1200        1370    1395    795      1065    1085      1085 620
                                                                                                                                                                                                                                LA
                  2-1/2            LSSH25-TZ     LSSR2.56Z                 16    2-9/16 2-3/4 18 16d HDG 12 10d x 1-1/2 HDG               2095        2095    2095    945      1640    1640      1640 740
                  2-5/8            LSSH26-TZ               --              16    2-11/16 2-5/8 18 16d HDG 12 10d x 1-1/2 HDG              2095        2095    2095    945      1640    1640      1640 740
                  3                LSSH31-TZ     LSSR210-2Z                16     3-1/8  3-3/4 18 16d HDG 12 10d x 1-1/2 HDG              2645        3000    3090    1310     2345    2415      2415 1025
                  3-1/2            LSSH35-TZ     LSSR410Z                  16    3-9/16 3-1/2 18 16d HDG 12 10d x 1-1/2 HDG               2645        3000    3090    1310     2345    2405      2405 1020
                                                                                     SKEWED HANGERS or SLOPED & SKEWED HANGERS
                                                 LSSJ26LZ, LSSJ26RZ,
                  1-1/2            LSSH15-TZ                               18    1-9/16    1-3/4   6     10d HDG    7   10d x 1-1/2 HDG   620         620     620     510      485      485      485      400
                                                 LSSJ28LZ, LSSJ28RZ
                  1-1/2            LSSH210-TZ    LSSJ210LZ, LSSJ210RZ      18    1-9/16    1-3/4   10    10d HDG   7    10d x 1-1/2 HDG   1200        1370    1395    880      1065    1090      1090 690
                  1-3/4            LSSH179-TZ    LSSR1.81Z                 18    1-13/16   1-5/8   10    10d HDG   7    10d x 1-1/2 HDG   1200        1370    1395    880      1065    1090      1090 690
                                                                                                                                                                                                                               IBC,
                  2 - 2-1/8        LSSH20-TZ     LSSR2.1Z                  18     2-1/8    2-1/2   10    10d HDG   7    10d x 1-1/2 HDG   1200        1230    1230    795      960     960       960 620
                                                                                                                                                                                                                                FL,
                  2-1/4 - 2-5/16   LSSH23-TZ     LSSR2.37Z                 18    2-5/16    2-3/8   10    10d HDG   7    10d x 1-1/2 HDG   1200        1230    1230    795      955     955       955 620
                                                                                                                                                                                                                                LA
                  2-1/2            LSSH25-TZ     LSSR2.56Z                 16    2-9/16    2-3/4   14    16d HDG   12   10d x 1-1/2 HDG   1610        1610    1610    945      1260    1260      1260 740
                  2-5/8            LSSH26-TZ               --              16    2-11/16   2-5/8   14    16d HDG   12   10d x 1-1/2 HDG   1610        1610    1610    945      1260    1260      1260 740
                  3                LSSH31-TZ     LSSR210-2Z                16     3-1/8    3-3/4   14    16d HDG   12   10d x 1-1/2 HDG   1610        1610    1610    1310     1260    1260      1260 1025
                  3-1/2            LSSH35-TZ     LSSR410Z                  16    3-9/16    3-1/2   14    16d HDG   12   10d x 1-1/2 HDG   1610        1610    1610    1310     1255    1255      1255 1020
                  1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                        Corrosion Finish
                  2) Stainless steel ring shank nails must be used with stainless steel connectors to achieve tabulated allowable loads.                                              Stainless Steel       Gold Coat
                  3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.                            HDG       Triple Zinc




                 174                                                                                                                                                                Corrosion
                                                                                                                                                                                       MiTekFinish
                                                                                                                                                                                              ®
                                                                                                                                                                                                ProductStainless
                                                                                                                                                                                                        CatalogSteel                                                   Gold Coat
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 176 of 358

                                                              SKH / SKHH Skewed 45° Hangers                                                                                                                                              Lumber Hangers

                                                              SKH – Standard 45° skew hanger allows for a
                                                              40° to 50° skew range, without hanger modification

                                                              SKHH – For heavier applications

                                                              Materials: 14 or 16 gauge
                                                              Finish: G90 galvanizing
                                                              Options: See chart for Corrosion Finish Options                                                                                SKH26R                                                 SKH26L
                                                              Codes: See chart for code references                                                                                         right skew                                              left skew
                                                                                                                                                                                                      D                                         D
                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • The hangers listed are for standard sizes and will accommodate                                                      H                                                                                     H
                                                                 a 40° to 50° skew range.
                                                              • Most sizes do not require a miter cut for installation. Refer to chart
                                                                 footnote identified with an asterisk.
                                                              • Illustrations show left and right skews. (SKH_L = skewed left;
                                                                 SKH_R = skewed right)
                                                              • For I-Joist installations, web stiffeners are required.
                                                                                                                                                                                                      W                                         W
                                                              • Refer to illustration for staggered I-Joist application for double 2",
                                                                                                                                                                                           SKH210R                                                 SKH210L
                                                                 2-5/16", and 2-1/2" models.
                                                                                                                                                                       D                                         D
                                                              • F or double I-Joist installations, web stiffeners between
                                                                 I-Joists are required.

                                                                                                                                                                                              W                                      H



                                                                                            Drive nails at angle


                                                                  Right skew                                                Left skew                                                                                  W
                                                                                                                                                                   W
                                                                                                                                                                   SKHH210L                                   SKHH210L-2                            Typical SKH26L
                                                                                                                                                                   left skew                                   left skew                              installation
                                                                                                                                                                                                                                                       left skew
                                                                                                                                                            Fastener Schedule2
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                                     DF/SP                             S-P-F
                                                                                                                               Dimensions (in)
                                                                                                                                                        Header               Joist            Allowable Loads (Lbs.)           Allowable Loads (Lbs.)




                                                                                                                                                                                                                                                               Corrosion
                                                                                                                                                                                            Floor      Roof          Uplift1 Floor       Roof        Uplift1




                                                                                                                                                                                                                                                               Finish
                                                                Beam/Joist          MiTek USP                                                                                                                                                                                  Code
                                                                   Size             Stock No.         Ref. No.       Ga.  W             H       D   Qty Type Qty                Type     100% 115% 125% 160% 100% 115% 125% 160%                                               Ref.




                                                                                                                                                                                                                                                                                              Lumber Hangers
                                                               2x4                 SKH24L/R         SUR/L24          16 1-9/16        3-1/4   1-7/8 4 16d 4                  10d x 1-1/2 510   510  510  545  395  395  395  425                                                IBC,
                                                                                   SKH26L/R         SUR/L26           16   1-9/16     5-1/4   1-7/8    6     16d    6        10d x 1-1/2     840    890    890       1135    700     700     700      980                      FL, LA
                                                               2 x 6-8
                                                                                   SKHH26L/R              --          16    1-5/8     5-1/8   3-1/4    18    16d    12       10d x 1-1/2    1765    1795   1795       795    1450    1450   1450      645                        --
                                                                                   SKH28L/R               --          16   1-9/16     7-1/4   1-7/8    10    16d    8        10d x 1-1/2    1400    1465   1465      1350    1160    1160   1160     1070                  IBC, FL, LA
                                                               2 x 8-12
                                                                                   SKHH28L/R             --           16    1-5/8       7     3-1/4    26    16d    16     10d x 1-1/2      2350    2525   2525      1155    2055    2055   2055      940                        --
                                                                                                    SUR/L210,                                                                                                                                                                   IBC,
                                                                                   SKH210L/R                          16   1-9/16     9-1/4   1-7/8    14    16d    10     10d x 1-1/2      1790    1790   1790      1530    1425    1425   1425     1220
                                                                                                    SUR/L214                                                                                                                                                                   FL, LA
                                                               2 x 10-14
                                                                                   SKHH210L/R             --          16    1-5/8       9     4-1/4    34    16d    20     10d x 1-1/2      2625    2625   2625      1420    2150    2150   2150     1160                        --

                                                               1-3/4 x
                                                                                   SKH1720L/R       SUR/L1.81/9       16 1-13/16      9-1/8   1-7/8    14    10d    10       10d x 1-1/2    1650    1760   1760      1530    1400    1400   1400     1220
                                                                   9-1/4 - 14
                                                               1-3/4 x                              SUR/L1.81/11,
                                                                                   SKH1724L/R                         16 1-13/16 11-1/8 1-7/8          16    10d    10     10d x 1-1/2      1890    2170   2360      1530    1635    1880   2035     1220
                                                                   11-1/4 - 18                      SUR/L1.81/14
                                                               2 - 2-1/8 x                          SUR/L2.06/9,
                                                                                   SKH2020L/R                         16    2-1/8       9     1-7/8    14    10d    10     10d x 1-1/2      1650    1760   1760      1530    1390    1390   1390     1210                       IBC,
                                                                   9-1/4 - 14                       SUR/L2.1/9
                                                                                                                                                                                                                                                                                 FL,
                                                               2 - 2-1/8 x                          SUR/L2.06/11,                                                                                                                                                                LA
                                                                                   SKH2024L/R                         16    2-1/8      11     1-7/8    16    10d    10     10d x 1-1/2      1890    2170   2360      1530    1635    1880   2020     1210
                                                                   11-1/4 - 18                      SUR/L2.1/11
                                                               2-1/4 - 2-5/16 x
                                                                                   SKH2320L/R       SUR/L2.37/9       16    2-3/8     8-7/8   1-7/8    14    10d    10       10d x 1-1/2    1650    1760   1760      1530    1390    1390   1390     1210
                                                                   9-1/4 - 14
                                                               2-1/4 - 2-5/16 x                     SUR/L2.37/11,
                                                                                   SKH2324L/R                         16    2-3/8   10-7/8    1-7/8    16    10d    10     10d x 1-1/2      1890    2170   2360      1530    1635    1880   2020     1210
                                                                   11-1/4 - 18                      SUR/L2.37/14
                                                               1) Uplift loads have been increased 60% for wind and seismic loads; no further increase shall be permitted.                                                               Corrosion Finish
                                                               2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 16d nails are 0.162" dia. x 3-1/2" long.                                                                         Stainless Steel       Gold Coat
                                                               *Miter cut required on end of joist to achieve design loads.
                                                               New products or updated product information are designated in blue font.                                                                                                    HDG       Triple Zinc
                                                                                                                                                                                                                                                Continued on next page

                                                              MiTek® Product Catalog                                                                                                                                                                                                    175
                                                                                                                                                                                                                                         Corrosion Finish                  Stainless Steel                Gold
                                                Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 177 of 358

                 SKH / SKHH Skewed 45° Hangers                                                                                                                                 Lumber Hangers

                                     D                                                                                                                                   D
                                                            H
                                                                                                                                                   H




                                                                                                                                                                   W
                                          W
                                 SKHH46LIF left skew                               Typical SKH2520R-2 staggered                                SKH2520R-2 right skew
                                                                                    I-Joist installation right skew
                                                                                                            Fastener Schedule2               DF/SP                          S-P-F
                                                                                Dimensions (in)
                                                                                                        Header          Joist         Allowable Loads (Lbs.)        Allowable Loads (Lbs.)




                                                                                                                                                                                                Corrosion
                                                                                                                                     Floor     Roof     Uplift1 Floor        Roof     Uplift1




                                                                                                                                                                                                Finish
                    Beam/Joist           MiTek USP                                                                                                                                                            Code
                       Size              Stock No.       Ref. No.      Ga.     W        H         D    Qty Type Qty       Type       100% 115% 125% 160% 100% 115% 125% 160%                                  Ref.
                  3 x 6-8            SKH36L/R               --         16    2-9/16    4-3/4   1-3/8   6    16d    6   10d x 1-1/2   840     965   1050 1135       725   830    830    980
                  3 x 8-12           SKH38L/R               --         16    2-9/16    6-3/4   1-3/8 10     16d    8   10d x 1-1/2   1400 1550 1550 1510 1210 1230 1230 1215
                  3 x 10-14          SKH310L/R              --         16    2-9/16    8-3/4   1-3/8 14     16d   10   10d x 1-1/2   2060 2365 2465 1530 1780 2045 2090 1220
                  3 x 12 - 14 - 16   SKH312L/R              --         16    2-9/16   10-3/4   1-3/8 16     16d   10   10d x 1-1/2   2350 2705 2750 1530 2035 2190 2190 1220
                  2-1/2 x
                                     SKH2520L/R       SUR/L2.56/9      16    2-9/16    8-5/8   1-7/8 14     10d   10   10d x 1-1/2   1650 1760 1760 1530 1380 1380 1380 1205                                   IBC,
                     9-1/4 - 14
                                                                                                                                                                                                                FL,
                  2-1/2 x                             SUR/L2.56/11,
                                     SKH2524L/R                        16    2-9/16   10-3/4   1-7/8 16     10d   10   10d x 1-1/2   1890 2170 2360 1530 1635 1880 2010 1205                                    LA
                     11-1/4 - 16                      SUR/L2.56/14
                  2-5/8 x
                                     SKH2620L/R             --         16 2-11/16 8-11/16 1-7/8 14          10d   10   10d x 1-1/2   1650 1760 1760 1530 1380 1380 1380 1205
                     9-1/4 - 14
                  2-5/8 x
                                     SKH2624L/R             --         16 2-11/16 10-11/16 1-7/8 16         10d   10   10d x 1-1/2   1890 2170 2360 1530 1635 1880 2010 1205
                     11-1/4 - 16
                                     SKH26L/R-2 *     SUR/L26-2        16    3-1/16    4-1/2   1-3/8   6    16d    6       10d       840     965   1050 1135       725   835    865    980
                  (2) 2 x 6-8        SKHH26L/R-2      HSUR/L26-2       14    3-1/16    5-1/4      2    12   16d    4   16d x 2-1/2
                                                                                                                                     1850 1905 1905          795   1525 1525 1525      635                      --
                                     SKHH26L/R-2IF    HSUR/LC26-2      14    3-1/16    5-1/4      2    12   16d    4   16d x 2-1/2
                  (2) 2 x 8-12       SKH28L/R-2 *           --         16    3-1/16    6-1/2   1-3/8 10     16d    8       10d       1400 1610 1750 1350 1210 1395 1515 1060                                   IBC,
                                     SKH210L/R-2 *    SUR/L210-2       16    3-1/16    8-1/2   1-3/8 14     16d   10       10d       1960 2255 2450 1530 1695 1950 2120 1210                                  FL, LA
                                                      HSUR/L210-2,
                  (2) 2 x 10-14      SKHH210L/R-2                      14    3-1/16    8-1/2      2    20   16d    6   16d x 2-1/2
                                                      HSUR/L214-2                                                                    3080 3330 3330 2115 2685 2685 2685 1710                                    --
                                     SKHH210L/R-2IF   HSUR/LC210-2     14    3-1/16    8-1/2      2    20   16d    6   16d x 2-1/2
                  (2) 2 x 12-16      SKH212L/R-2 *    SUR/L214-2       16    3-1/16   10-1/2   1-3/8 16     16d   10       10d       2240 2575 2800 1530 1940 2230 2405 1210                                 IBC, FL
                  3-1/2 x 8-14       SKH410L/R *      SUR/L410         14    3-9/16    8-1/2   2-1/2 16     16d   10       16d       2305 2650 2865 1530 1995 2225 2225 1190                                   IBC,
                  3-1/2 x 12-18      SKH414L/R *      SUR/L414         14    3-9/16   12-1/2   2-1/2 22     16d   10       16d       3170 3645 3960 1530 2740 3150 3425 1190                                    FL,
                                                                                                                                                                                                                LA
                                     SKH46L/R *       SUR/L46          14    3-9/16    4-3/4   2-1/2 10     16d    6       16d       1440 1590 1590 1350 1225 1225 1225 1040




                                                                                                                                                                                                                                  Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                  4 x 6-8            SKHH46L/R        HSUR/L46         14    3-9/16    5-1/4   2-1/2 12     16d    6       16d
                                                                                                                                     1850 1905 1905          795   1520 1520 1520      635                      --
                                     SKHH46L/RIF      HSUR/LC46        14    3-9/16    5-1/4   2-1/2 12     16d    6       16d
                                     SKH410L/R *      SUR/L410         14    3-9/16    8-1/2   2-1/2 16     16d   10       16d       2305 2650 2865 1530 1995 2225 2225 1190                                IBC, FL, LA
Lumber Hangers




                  4 x 10-14          SKHH410L/R       HSUR/L410        14    3-9/16    8-1/2   2-1/2 20     16d   10       16d
                                                                                                                                     3080 3330 3330 2115 2680 2680 2680 1705                                    --
                                     SKHH410L/RIF     HSUR/LC410       14    3-9/16    8-1/2   2-1/2 20     16d   10       16d
                                     SKH414L/R *      SUR/L414         14    3-9/16   12-1/2   2-1/2 22     16d   10       16d       3170 3645 3960 1530 2740 3150 3425 1190                                IBC, FL, LA
                  4 x 14-18          SKHH414L/R       HSUR/L414        14    3-9/16   12-1/2   2-1/2 26     16d   10       16d
                                                                                                                                     4005 4115 4115 2115 3310 3310 3310 1705                                    --
                                     SKHH414L/RIF     HSUR/LC414       14    3-9/16   12-1/2   2-1/2 26     16d   10       16d
                  (2) 2 - 2-1/8 x                     HSUR/L4.12/9,
                                     SKH2020L/R-2 *                    14    4-3/16    9-1/4   3-1/2 14     10d   10       10d       1710 1965 2135 1645 1480 1700 1850 1265
                      9-1/4 - 14                      HSUR/L4.28/9
                                                      HSUR/L4.12/11,
                  (2) 2 - 2-1/8 x                     HSUR/L4.12/14,
                                     SKH2024L/R-2 *   HSUR/L4.12/16,   14    4-3/16   11-1/4   3-1/2 16     10d   10       10d       1950 2245 2440 1680 1690 1945 2110 1295
                      11-1/4 - 18
                                                      HSUR/L4.28/11
                  (2) 2-5/16 x
                                     SKH2320L/R-2 *   HSUR/L4.75/9     14    4-7/8     9-1/4   3-1/2 14     10d   10       10d       1710 1965 2135 1645 1480 1700 1850 1265                                   IBC,
                      9-1/4 - 14
                                                                                                                                                                                                                FL,
                                                      HSUR/L4.75/11,                                                                                                                                            LA
                  (2) 2-5/16 x
                                     SKH2324L/R-2 *   HSUR/L4.75/14,   14    4-7/8    11-1/4   3-1/2 16     10d   10       10d       1950 2245 2440 1680 1690 1945 2110 1295
                      11-1/4 - 18
                                                      HSUR/L4.75/16
                  (2) 2-1/2 x
                                     SKH2520L/R-2 *   HSUR/L5.12/9     14    5-1/8     9-1/4   3-1/2 14     10d   10       10d       1710 1965 2135 1645 1480 1700 1850 1265
                      9-1/4 - 14
                                                      HSUR/L5.12/11,
                  (2) 2-1/2 x
                                     SKH2524L/R-2 *   HSUR/L5.12/14,   14    5-1/8    11-1/4   3-1/2 16     10d   10       10d       1950 2245 2440 1680 1690 1945 2110 1295
                      11-1/4 - 16
                                                      HSUR/L5.12/16
                  1) Uplift loads have been increased 60% for wind and seismic loads; no further increase shall be permitted.                                            Corrosion Finish
                  2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long,                 Stainless Steel       Gold Coat
                     16d x 2-1/2 nails are 0.162" dia. x 2-1/2" long.                                                                                                      HDG       Triple Zinc
                  *Miter cut required on end of joist to achieve design loads.
                  New products or updated product information are designated in blue font.

                 176                                                                                                                                                                  MiTek® Product Catalog

                                                                                                                                                                         Corrosion Finish                   Stainless Steel   Gold Coat                                                         H
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 178 of 358

                                                              KF / PHG Panel Hangers                                                                                                                             Lumber Hangers

                                                              KF – Fastens to joist ends quickly with nails
                                                                                                                                                                                                                       TF
                                                              PHG – Features a gripper design to hold the joist in place
                                                              with out nailing during the assembly process                                                                                                   Locator
                                                                                                                                                                                                             windows
                                                              Materials: 18 gauge
                                                                                                                                                                                                                                     H
                                                              Finish: G90 galvanizing
                                                              Codes: IBC, FL, LA
                                                                                                                                                                                                                                 D
                                                              Installation:                                                                                                                                                 W

                                                              • Use all specified fasteners. See Product Notes, page 18.                                    Typical KF installation                                            KF
                                                              • In panelized construction, installers are allowed to nail through                                                                                     TF
                                                                both the sheathing and the hanger top flange with (1) 10d nail.
                                                                The nail should be centered in the top flange and be no closer                                                                           Locator
                                                                                                                                                                                                         windows
                                                                than 1/4" from the back or front edge of the top flange.
                                                              • Use locator window to center hanger on purlin center line.                                                                                                              H
                                                              • KF / PHG – These hangers do not provide ­uplift resistance.

                                                                                                                                                                                                                                     D
                                                                                                                                                                                                                            W

                                                                                                                                                           Typical PHG26 installation                                       PHG26


                                                                                                                                                                               2,3
                                                                                                                       Dimensions (in)                     Fastener Schedule                   DF/SP
                                                                                                                                                       Header              Joist             Allowable
                                                                                                                                                                                                         1
                                                                                                                                                                                            Loads (Lbs.)
                                                                 Joist     MiTek USP          Steel                                                                                                            Code
                                                                                                                                                 5
                                                                 Size      Stock No. Ref. No. Gauge             W         H         D       TF       Qty    Type    Qty        Type             125%           Ref.
                                                               2x4          PHG24         HF24N       18     1-9/16     3-1/2    1-3/16 1-1/16        2      8d      --          --              580
                                                               2x6          PHG26         HF26N       18     1-9/16     5-3/8       1      1-1/16     2     10d      --          --              650
                                                               3x4          PHG34         HF34N       18     2-9/16     3-1/2       1      1-1/8      2     10d      --          --              650
                                                               3x6          PHG36         HF36N       18     2-9/16     5-3/8       1      1-1/8      2     10d      --          --              650            IBC,
                                                                                                                                                                                                                 FL,
                                                               (2) 2 x 4    PHG24-2       F24-2       18      3-1/8     3-1/2       1      1-1/8      2     10d      --          --              650             LA
                                                               (2) 2 x 6    PHG26-2       F26-2       18      3-1/8     5-3/8       1      1-1/8      2     10d      --          --              650
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               4x4          KF44          F44         18     3-9/16     3-3/8       1      1-1/8      2     10d      1      10d x 1-1/2          695
                                                               4x6          KF46          F46         18     3-9/16     5-3/8       1      1-1/8      2     10d      1      10d x 1-1/2          810




                                                                                                                                                                                                                                                   Lumber Hangers
                                                               1) Loads listed are per side.
                                                               2) NAILS: 8d nails are 0.131" dia. x 2-1/2" long, 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.




                                                              MiTek® Product Catalog                                                                                                                                                         177
                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 179 of 358

                 JPF Purlin Hangers                                                                                                                                    Lumber Hangers
                 Materials: 20 gauge
                 Finish: G90 galvanizing
                 Options: See chart for Corrosion Finish Options
                 Codes: IBC, FL, LA

                 Installation:
                 • Use all specified fasteners. See Product Notes, page 18.
                 • Diamond holes allow optional header nailing.
                 • Joist nails must be driven at a 30° to 45° angle through the purlin
                   into the header to achieve listed loads. Slant/double shear nails                            Typical JPF24                                        Typical JPF24
                   must be used to achieve listed load values.                                                   installation                                   back-to-back installation
                 • 16d sinkers (0.148" dia. x 3-1/4") may be used where
                   10d commons are specified with no load reduction.
                                                                                                                                                                                                    TF


                                                                                                                                                                                               H



                                                                                                                                                       Raised dimple
                                                                                                                                                       allows 30° to                  1-1/2"
                                                                                                                                                        45° nailing      W

                                                      Double shear nail design                                                                                           JPF24
                                                      features fewer nails and                                          Uses standard length
                                                         faster installation                                               common nails



                                                                                                                3
                                                           Dimensions (in)               Fastener Schedule                           DF/SP                         S-P-F
                                                                                                Header2             Joist     Allowable Loads (Lbs.)       Allowable Loads (Lbs.)




                                                                                                                                                                                        Corrosion
                                                                                                                Floor   Roof   Uplift1 Floor Roof  Uplift1




                                                                                                                                                                                        Finish
                  Purlin MiTek USP                                                Min/    Top Face                                                                                                  Code
                   Size  Stock No. Ref. No. GA            W       H       TF      Max     Qty Qty Type Qty Type 100% 115% 125% 160% 100% 115% 125% 160%                                             Ref.
                                                                                   Min      2     --      10d       2   10d 1035 1035 1035       315      815     815    815    255
                  2x4      JPF24        PF24      20 1-9/16 3-3/8 1-1/16
                                                                                  Max       2     2       10d       2   10d 1305 1305 1305       425      995     1040 1040     340                 IBC,
                                                                                                                                                                                                     FL,
                                                                                   Min      2     --      10d       2   10d 1035 1035 1035       315      815     815    815    255                  LA




                                                                                                                                                                                                             Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                  2x6      JPF26        PF26      20 1-9/16 5-3/8 1-1/16
                                                                                  Max       2     2       10d       2   10d 1305 1305 1305       425      995     1040 1040     340

                  1) Uplift loads have been increased 60% for wind and seismic loads; no further increase shall be permitted.                                    Corrosion Finish
Lumber Hangers




                  2) JPF cannot be used back to back on a single ply header when optional nailing is used.                                                         Stainless Steel       Gold Coat
                  3) NAILS: 10d nails are 0.148" dia. x 3" long.                                                                                                   HDG       Triple Zinc




                                                                                                                                                                 Corrosion Finish         Stainless Steel   Gold Coat




                                                                                                                                                                 Corrosion
                                                                                                                                                                 Finish
                                                                                                                                                                    Stainless Steel
                                                                                                                                                                    Gold Coat
                                                                                                                                                                    HDG
                                                                                                                                                                    Triple Zinc




                 178                                                                                                                                                     MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 180 of 358

                                                              JDS Purlin Hangers                                                                                                                                  Lumber Hangers
                                                              Materials: 18 gauge
                                                                                                                                                                 Top opening of
                                                              Finish: G90 galvanizing                                                                            starburst prong
                                                                                                                                                                    provides a
                                                              Codes: See chart for code references                                                                witness hole


                                                              Installation:
                                                              • Use all specified fasteners.
                                                                 See Product Notes, page 18.
                                                              • Joist nails must be driven at a 30° to 45°
                                                                angle through the purlin into the header to
                                                                achieve listed loads. Slant/double shear
                                                                nails must be used to achieve listed                                                    Typical JDS26                                         Typical JDS24S
                                                                load values.                                                                             installation                                           installation

                                                                                                                                                                                                             TF


                                                                                                                                                                          Raised dimple
                                                                                                                                                                         allows 30˚ to 45˚
                                                                                                                            Starburst prong                                   nailing
                                                                                                                             for temporary                                                                                        Raised dimple
                                                                                                                                                                                                                               H allows 30˚ to 45˚
                                                                                                                              attachment
                                                                                                                                 to truss                                                                                             nailing




                                                                                                                                                                                                                  W
                                                                                                                                                               JDS26                                                  JDS24S
                                                                                                                                                          (JDS24 similar)



                                                                                                                                                       1-3/4" Header
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                   Double shear nail                        Uses standard length
                                                                 design features fewer                         common nails
                                                                       nails and                                                                           JDS26-175                                              JDS26-175




                                                                                                                                                                                                                                                     Lumber Hangers
                                                                   faster installation
                                                                                                                                                           installation

                                                                                                                                                                                   2
                                                                                                                                                           Fastener Schedule                                 DF/SP
                                                                                                                 Dimensions (in)
                                                                                                                                                            Header                     Each Purlin    Allowable Loads (Lbs.)

                                                                Purlin    MiTek USP                  Steel                        Min/          Top Face                                             Floor        Roof    Uplift1
                                                                                                                                                                                                                           Code
                                                                 Size     Stock No.      Ref. No.    Gauge      W      H     TF   Max            Qty     Qty           Type        Qty      Type     100% 115% 125% 160%   Ref.
                                                                 2x4                                                              Min             1       2                         2    10d x 1-1/2 480 480 480 180         --
                                                                         JDS24S          PF24B         18     1-9/16 3-1/2 3/4                                  10d x 1-1/2
                                                                single                                                            Max             2       --                        2       10d       575 575 575 340 IBC, FL, LA
                                                                 2x6                                                              Min             1       2                         4    10d x 1-1/2 550 550 550 355         --
                                                                         JDS26S          PF26B         18     1-9/16 5-1/2 3/4                                  10d x 1-1/2
                                                                single                                                            Max             2       --                        4       10d       775 830 835 390 IBC, FL, LA
                                                                 2x4                                                              Min             2       4                         2    10d x 1-1/2 960 960 960 365         --
                                                                         JDS24           PFD24B        18     1-9/16 3-1/2 1-9/16                               10d x 1-1/2
                                                                saddle                                                            Max             4       --                        2       10d      1155 1155 1155 680 IBC, FL, LA
                                                                                                                                  Min             2       4                         4    10d x 1-1/2 1105 1105 1105 705
                                                                         JDS26-175           --        18     1-9/16 5-7/16 1-3/4                               10d x 1-1/2
                                                                 2x6                                                              Max             4       --                        4       10d      1675 1790 1870 950      --
                                                                saddle                                                            Min             2       4                         4    10d x 1-1/2 1105 1105 1105 705
                                                                         JDS26           PFD26B        18     1-9/16 5-1/2 1-9/16                               10d x 1-1/2
                                                                                                                                  Max             4       --                        4       10d      1575 1670 1670 775 IBC, FL, LA
                                                               1) Uplift loads have been increased 60% for wind and seismic loads; no further increase shall be permitted.
                                                               2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.




                                                              MiTek® Product Catalog                                                                                                                                                           179
                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 181 of 358

                 TUS / DTUS Undersaddle Hangers                                                                                                                         Lumber Hangers

                 TUS – For a single-ply purlin
                                                                                                                          Uplift
                 DTUS – For a single-ply purlin with a 2-ply                                                     F2
                 saddle dimension                                                                                                      F2

                 Materials: 20 gauge
                 Finish: G90 galvanizing
                 Patents: U.S. Patent No. 8,966,857 B2                             F2


                 Installation:
                 • Use all specified fasteners. See Product
                   Notes, page 18.                                                      Bottom                                 Typical TUS24                                      Typical DTUS24
                 • Attaches with standard 1-1/2" joist hanger
                                                                                         View                                   installation                                        installation
                   nails that can be installed with a positive
                   placement nail gun or be hand driven.
                 • Other 1-1/2" fasteners with a shear value
                   equal or greater than a 10d nail may be used.

                                                                                                                                                                           H

                                                                               H
                                                                                                                      H
                                                                                                      W                                                    W                   3-1/4"
                                                                                                                                   W                                                               W

                                                                                        TUS24S                                              TUS24                                       DTUS24


                                                          Dimensions                             Fastener Schedule2,3                                              DF/SP
                                                             (in)                       Header                                Joist                        Allowable Loads (Lbs.)1

                    Joist   MiTek USP Ref.       Steel                   Face Bottom                        Face Bottom                                             Uplift1 F2 Code
                    Size    Stock No. No.        Gauge       W      H     Qty  Qty                Type       Qty  Qty                       Type     100% 115% 125% 160% 160% Ref.
                                                                                             8d x 1-1/2                                8d x 1-1/2    485       550   595         505    205
                   2x4-6
                             TUS24S        --      20     1-9/16    3      4            1    10d x 1-1/2     4            1            10d x 1-1/2   580       620   620         505    205
                   Single
                                                                                                  LL915                                     LL915    580       620   620         505    205




                                                                                                                                                                                                           Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                             8d x 1-1/2                                8d x 1-1/2    485       550   595         505    645
                              TUS24        --      20     1-9/16    3      4            1    10d x 1-1/2     4            1            10d x 1-1/2   580       620   620         505    645   --
                                                                                                  LL915                                     LL915    580       620   620         505    645
Lumber Hangers




                   2x4-6
                   Saddle                                                                    8d x 1-1/2                                8d x 1-1/2    485       550   595         505    645
                              DTUS24       --      20     1-9/16    3      4            1    10d x 1-1/2     4            1            10d x 1-1/2   580       620   620         505    645
                                                                                                  LL915                                     LL915    580       620   620         505    645
                  1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                  2) LL915 screws are #9 (0.131" diameter) x 1-1/2" long.
                  3) NAILS: 8d x 1-1/2 nails are 0.131" dia. x 1-1/2" long, 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, LL915 screws are #9 (0.131" dia.) x 1-1/2" long.




                 180                                                                                                                                                              MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 182 of 358

                                                              FHD Panel Hangers                                                                                                                                         Lumber Hangers

                                                                                                                                                                                                                                                         3-3/4"
                                                              The FHD26 hanger straddles the header and receives a joist from both sides.                                                                                       3-1/8"

                                                              Materials: 18 gauge
                                                              Finish: G90 galvanizing

                                                                                                                                                                                                                                     H
                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • In panelized construction, installers are allowed to nail through both the
                                                                sheathing and the hanger top flange with (1) 10d nail. The nail should be                                                                                                                 D
                                                                                                                                                                                                                                          W
                                                                centered in the top flange and be no closer than 1/4" from the back or front
                                                                edge of the top flange.                                                                                            Typical FHD26                                              FHD26
                                                                                                                                                                                    installation
                                                                                                                                                 Fastener Schedule3                       DF/SP
                                                                                                              Dimensions (in)                                                                            1
                                                                                                                                               Header               Joist         Allowable Loads (Lbs.)
                                                                                                                                         Top        Face                                              2
                                                               Joist     MiTek USP              Steel                                                                                            Uplift        Code
                                                               Size      Stock No.     Ref. No. Gauge        W      H     D   Qty Type Qty Type Qty Type                            125%         160%          Ref.
                                                               2x6       FHD26         PFDS26     18       1-9/16 5-3/8 1-1/2 2 16d 2 16d 2 10d x 1-1/2                              960          175           --
                                                               1) Loads listed are per side.
                                                               2) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                                  10d x 1-1/2 nails may be substituted for 16d header nails with a maximum load of 960 lbs.



                                                              CSH Concealed Stringer Hanger

                                                              The CSH-TZ concealed stringer hanger provides a method of connecting                                                                                                                       1-7/16"
                                                              a stair stringer with a hidden hanger. The seat of the hanger is adjustable
                                                                                                                                                                                                                                           1-1/2"
                                                              to match the slope of the stair stringer.

                                                              The reversible design allows the connector to be used on the left, right,
                                                              or interior stringers. The CSH-TZ may be used with MiTek’s SCA Stair Angles                                                                                                                     5"
                                                              for a complete, easy-to-use stair framing solution.

                                                              Materials: 18 gauge
                                                              Finish: G-185 galvanizing
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                                                        Adjustable                  5"
                                                              Codes: IBC, FL, LA
                                                              Patents: U.S. Patent No. 7,631,463
                                                                                                                                                                                  Typical CSH-TZ                                         CSH-TZ




                                                                                                                                                                                                                                                                           Lumber Hangers
                                                              Installation:                                                                                                         installation
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • Bend angle only once.

                                                              Steps:
                                                              1. A ttach CSH-TZ to header with tabs positioned towards the inside of the
                                                                  stringer ­­member.
                                                              2. Adjust the seat of the CSH-TZ to match the slope of the stringer member.
                                                                  Diamond shaped holes in the connector allow temporary installation of
                                                                  wood screws to aid in installation of the CSH-TZ.
                                                              3. Install 10d (0.148") x 1-1/2" HDG nails into the stringer and rim/band joist.
                                                                                                                                         2,3
                                                                                                                     Fastener Schedule                                    DF/SP                      S-P-F/Hem Fir
                                                                                                    Rim/Band Joist                      Stringer                   Allowable Loads (Lbs.)        Allowable Loads (Lbs.)
                                                                                                                                                                                                                             Corrosion
                                                                                                                                                                                                                             Finish




                                                               MiTek USP          Steel                                     Wide    Narrow                                    Uplift              Uplift                                 Code
                                                               Stock No. Ref. No. Gauge Qty                Type           Face Qty Face Qty           Type     100% 115% 125% 160% 100% 115% 125% 160%                                    Ref.
                                                                                                                                                   10d x 1-1/2                                                                            IBC,
                                                                CSH-TZ       LSCZ       18      8    10d x 1-1/2 HDG          4            1                    890 890 890 370 725 725 725        305
                                                                                                                                                      HDG                                                                                FL, LA
                                                                1) Uplift loads are increased 60% for wind or seismic loads; no further increase shall be permitted.                                      Corrosion Finish
                                                                2) Stainless steel ring shank nails must be used with stainless steel connectors to achieve tabulated allowable loads.                      Stainless Steel       Gold Coat
                                                                3) NAILS: 10d x 1-1/2 HDG nails are 0.148" dia. x 1-1/2" long.                                                                              HDG       Triple Zinc
                                                                New products or updated product information are designated in blue font.


                                                              MiTek® Product Catalog                                                                                                                                                                               181

                                                                                                                                                                                                          Corrosion Finish        Stainless Steel              Gold Coat             HDG
                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 183 of 358

                 ADTT-TZ Adjustable Deck Tension Tie                                                                                                                                                            Lumber Hangers

                 Deck collapses are often caused by failure of the
                 connection where the deck is attached to the main
                 structure due to little or no lateral capacity. ADTT-TZ
                 is an Adjustable Deck Tension Tie designed to effectively
                 transfer the out of plane lateral loads of the deck to
                 the house structure.

                 Features:
                 • A djustable design allows lag screw installation
                   at variable distance below deck joist
                 • 2 -hole break-out washer (BO-W) will work                                                                                Typical ADTT-TZ                                               Typical ADTT-TZ
                   with multiple screw sizes                                                                                           full extension installation                                        flush installation
                 •B  locking extensions not required                                                                                     Extended Installation                                         Contracted Installation
                                                                                                                       2-hole
                                                                                                                     break-out
                 Materials: 14 gauge                                                                                  washer                            W                                                               Vertical legs
                 Finish: G-185 galvanizing                                                                            (BO-W)
                                                                                                                                        Front
                 Codes: See chart for code references                                                                                   Brace
                 Patents: U.S. Patent No. 9,809,974
                                                                                                       Washer Detail
                 Installation:
                 • Install with MiTek’s WS8-EXT structural
                    wood screw or 3/8" HDG lag screw. WS8-EXT                                                                                                                                                                        Front brace

                    or 3/8" HDG lag screws may be installed adjacent                                                                                                                                          ADTT-TZ
                    or up to 4-3/8" below deck joist (see Figure A).                                                                                                                                    ready for installation
                                                                                                                                                                          L
                 • Drive screw horizontally and aligned vertically                                                               Vertical legs
                    with the deck joist into the wall top plate of the
                    main (house) structure.
                                                                                                                              Hole for aligned                                               Interior framing                                 Deck joist
                 • Install four (4) of the specified joist fasteners into                                                       BO-W and
                                                                                                                                                                                                                           Ledger

                    vertical legs. (Two (2) on each side of deck joist).                                                      WS8-EXT or HDG
                                                                                                                                 lag screw
                 • Secure front brace with six (6) specified                                                                                                           CL
                                                                                                                                installation
                    joist fasteners.
                 • Re-tighten the WS8-EXT or 3/8" HDG lag screw as
                    needed to fully engage with the ADTT-TZ. DO NOT                                                                                 D                                   Wall top
                                                                                                                                                                                         plate
                                                                                                                                                                                                                        ADTT-TZ
                    OVERDRIVE. Note: Minimum 3" thread penetration                                                                                    ADTT-TZ
                                                                                                                                                                                                                                                4-3/8"
                    required for proper installation of WS8-EXT or lag screw.                                                                        out of box                                                                               Adjustability




                                                                                                                                                                                                                                                                      Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                 • For detailed installation instructions refer to
                    MiTek-US.com.                                                                                                                                                                  Min 3"                       WS8-EXT or 3/8"
                                                                                                                                                                                                                                 HDG lag screw
                                                                                                                                                                                                                                    Corrosion Finish
Lumber Hangers




                                                                                                                                                                                                                  Figure           A Stainless
                                                                                                                                                                                                                                      HDG
                                                                                                                                                                                                                                                Steel
                                                                                                                                                                                                                                               Triple Zinc
                                                                                                                                                                                                                                                           Gold Coat


                                                                                                                                                                     DF/SP                  S-P-F
                                                                    Dimensions (in)                        Fastener Schedule
                                                                                                                                                                   Allowable              Allowable
                                                                                                         Wall                  Joist                             Tension (Lbs.)         Tension (Lbs.)
                                                                                                                                                                                                            Corrosion




                                                                                                                                          Installation                      Δ (in)                                                   Corrosion Finish           Stainless Steel
                                                                                                                                                                                                            Finish




                   MiTek USP                       Steel                                                                                                                                                                 Code
                   Stock No.          Ref. No.     Gauge       W          L        D       CL    Qty     Type3,4,5     Qty      Type6,8      Type1             160%       at 160%2           160%                         Ref.
                                                                                                                              10d x 1-1/2  Contracted           820         0.070             820                       IBC, FL,
                                                                                                                        10
                                                                                                        3/8" HDG                 HDG        Extended            850         0.117             810                          LA
                                                                                                   1
                                                                                                        Lag Screw                          Contracted           820         0.121
                                                                                                                        10      LL915                                                          780                         --
                                                                                                                                            Extended            790         0.114
                   ADTT-TZ           DTT1Z           14     1-9/16 10-1/2 15/16 3/8
                                                                                                                              10d x 1-1/2 Contracted            830         0.080                                       IBC, FL,     Corrosion
                                                                                                                        10                                                                     780
                                                                                                                                 HDG        Extended            835         0.113                                         LA         Finish
                                                                                                   1     WS8-EXT
                                                                                                                        10      LL915
                                                                                                                                           Contracted           830         0.121
                                                                                                                                                                                               780
                                                                                                                                                                                                                                        Stainless Steel
                                                                                                                                            Extended            790         0.114
                                                                                                                                                                                                                           --
                                                                                                                                                                                                                                        Gold Coat
                                                                                                                                           Contracted           830         0.121                                                       HDG
                   ADTT-TZKT7        DTT1Z-KT        14     1-9/16 10-1/2 15/16 3/8                1     WS8-EXT        10      LL915                                                          780
                                                                                                                                            Extended            790         0.114                                                       Triple Zinc
                 1)1)    Allowable
                     A llowable      loads
                                   loads   areare
                                                forfor
                                                     thethe  ADTT-TZ
                                                          ADTT-TZ        installed
                                                                      installed      tight
                                                                                  tight     to the
                                                                                         to the     bottom
                                                                                                bottom       of the
                                                                                                         of the  joistjoist (Contracted)
                                                                                                                        (Contracted)       or from
                                                                                                                                       or 4"  4-inches from bottom of joist to5)ADTT-TZ
                                                                                                                                                                                   Check
                                                                                                                                                                                             bend
                                                                                                                                                                                             with   linesiding
                                                                                                                                                                                                  your    (Extended).
                                                                                                                                                                                                               manufacturer for recommendations for fastening
                    2)   Deflections
                     bottom     of joistare  derived from
                                          to ADTT-TZ      bendstatic,   monotonic load tests of devices connected to DF wood members with specified fasteners.through your siding material.
                                                                 line (Extended).
                 2) 3)
                    Deflections
                         WS8-EXTare   is aderived   from
                                            1/4" dia.      static,
                                                        x 8"  longmonotonic      load tests
                                                                     double barrier     coatedof devices  connected
                                                                                                 screw sold    by MiTek  to DF
                                                                                                                             andwood
                                                                                                                                 mustmembers
                                                                                                                                        be orderedwithseperately
                                                                                                                                                        specified fasteners.    6) L L915
                                                                                                                                                                  if not purchasing          denotes
                                                                                                                                                                                       the kit.       a LumberLok
                                                                                                                                                                                                The minimum     threadScrew (#9 x 1-3/8" long) sold by MiTek
                 3) W  S8-EXT     is a 1/4"
                         penetration           dia.top
                                        into the     x 8"  double
                                                         plate       barrier
                                                                of the  wall coated
                                                                              framingscrew      sold by MiTek and must be ordered separately if not purchasing
                                                                                          is 3-inches.                                                                              and must be ordered separately if not purchasing the kit.
                     the3/8"
                    4)     kit. HDG
                                The minimum
                                      Lag Screwthreadis an penetration
                                                            ASTM A307into   GradetheAtoplagplate
                                                                                             screwof with
                                                                                                     the wall  framing
                                                                                                          a thread         is 3". of 3/8" and is hot-dip galvanized to ASTM7)A153
                                                                                                                       diameter                                                    A DTT-TZKT    is a The
                                                                                                                                                                                          standards.   kit with  (4) ADTT-TZ packaged with MiTek’s WS8-EXT
                                                                                                                                                                                                            minimum
                 4) 3 /8"  HDGpenetration
                         thread    Lag Screw into is anthe
                                                         ASTMtop A307    Grade
                                                                   plate of       A lagframing
                                                                            the wall      screw with   a threadLag
                                                                                                  is 3-inches.    diameter
                                                                                                                        screwsofare
                                                                                                                                  3/8"available
                                                                                                                                        and is hot-dip   local hardware store andstructural
                                                                                                                                                 at yourgalvanized                      must be wood   screws
                                                                                                                                                                                                 purchased      and LL915 LumberLok screws.
                                                                                                                                                                                                              seperately.
                     to ASTM A153 standards. The minimum thread penetration into the top plate of the wall framing is 3". Lag screws are                                        8) NAILS: 10d x 1-1/2" nails are 0.148" dia. x 1-1/2" long.
                    5) Check with your siding manufacturer for recommendations for fastening through your siding material.
                     available at your local hardware store and must be purchased separately.
                    6) LL915 denotes a LumberLok Screw (#9 x 1-3/8" long) sold by MiTek and must be ordered seperately if not purchasing the kit.
                    7) ADTT-TZKT is a kit with (4) ADTT-TZ packaged with MiTek's WS8-EXT structural wood screws and LL915 LumberLok screws.
                    8) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.                                                                                                                                                    MiTek® Product Catalog
                 182
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 184 of 358

                                                              DTB Deck Tie Back                                                                                                                              Lumber Hangers

                                                              The DTB-TZ Deck Tie Back provides positive anchorage between the
                                                              deck framing and the exterior wall with a load carrying capacity that
                                                              exceeds building code requirements. When used in conjunction with
                                                              MiTek’s triple-zinc or gold-coat joist hangers, the DTB-TZ transfers
                                                              the lateral loads into the exterior wall while the joist hangers support
                                                              the vertical loads. The DTB-TZ can also be used to reinforce the
                                                              connection between the rail post and the deck.
                                                              Materials: 14 gau­­­­­­­ge
                                                              Finish: G-185 galvanizing                                                                                          1/2" THR
                                                              Options: See chart for Corrosion Finish Options                                                                   Threaded
                                                                                                                                                                                Rod pg. 47
                                                              Codes: IBC, FL, LA

                                                              Installation:                                                                             Typical DTB-TZ deck
                                                              • Use all specified fasteners. See Product Notes, page 18.                               to ledger installation
                                                              • Install with MiTek’s THR 1/2" threaded rod or equivalent.
                                                              • Drive MiTek’s WS15-EXT structural wood screws into joist.
                                                              •R e-install threaded rod or anchor bolt. Secure with washer and nut.
                                                              • Tighten anchor bolt nuts­­­finger tight to base plus 1⁄3 to 1⁄2
                                                                additional turns with wrench.




                                                                                                                                                            Typical DTB-TZ
                                                                                                                                                         rail post installation




                                                                                                                                                                                     6"
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                CL




                                                                                                                                                                                                                               Lumber Hangers
                                                                                                                                                                                     2-1/4"
                                                                                                                                                             1-13/16"

                                                                                                                                                                 DTB-TZ


                                                                                                       Dimensions (in)           Fastener Schedule            Allowable Loads (Lbs.)
                                                                                                                               Wall          Joist         DF/SP        S-P-F
                                                                                                                                                                              Deflection
                                                                                                                                                                                              Corrosion




                                                                                                                                                                                 Δ (in)
                                                                                                                                                                                              Finish




                                                               MiTek USP                Steel                                                              Tension Tension
                                                                Stock No. Ref. No. Gauge           W      L    D       CL Qty Bolt3 Qty Screws1              160%    160% at 160%2
                                                               Corrosion FinishDTT2Z,                                                                                                                      IBC,
                                                                DTB-TZ
                                                                  Stainless Steel        14 1-13/16 6 2-1/4 1-1/8 1 1/2 8 WS15-EXT 1835                              1510        0.119
                                                                               FSC Gold Coat                                                                                                              FL, LA
                                                                  HDG       Triple Zinc
                                                                1) MiTek's WS15-EXT structural wood screws are 1/4" dia. x 1-1/2" long and are included with DTB-TZ Deck Tie-Backs.
                                                                2) Deflections are derived from static, monotonic load tests of devices connected to DF wood members with specified fasteners.
                                                                3) Minimum ASTM A307 bolt or 1/2" threaded rod with cut washer and hex nut.
                                                                New products or updated product information are designated in blue font.
                                                               Corrosion Finish      Stainless Steel      Gold Coat      HDG   Triple Zinc




                                                              Corrosion
                                                              Finish
                                                              MiTek  ®
                                                                       Product
                                                                 Stainless  Steel Catalog                                                                                                                                183
                                                                 Gold Coat
                                                                 HDG
                                                                 Triple Zinc
                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 185 of 358

                 ERB / FB / FRB Fence Brackets                                                                                                                       Lumber Hangers

                 ERB24 – Designed to mount prefabricated
                 fence sections and works with 2x4
                 horizontal section rails.
                                                                                                                                                                                                          3/4"
                 FB26 – Secures 2x6 rails to wood posts.
                                                                                                        W
                 FRB24 – Secures continuous 2x4 rails                                                                                                                                  H
                 to wood posts. Pre-punched holes allow                                                                 H
                 installers to splice 2x4 rail ends within
                 the bracket.
                                                                                                                                                                                                W
                 Materials: See chart
                 Finish: G-185 galvanizing                         Typical ERB24-TZ                      ERB24-TZ                      Typical FB24-TZ                                              FB24-TZ
                                                                     installation                                                        installation
                 Installation:
                 • Use all specified fasteners.
                    See Product Notes, page 18.

                                                                                                                                                                               F1

                                                                                                         W                                                     F1
                                                                                                                               H
                                                                                                                                                                    Download




                                                                  Typical FRB24-TZ                       FRB24-TZ                      Typical FB26-TZ                                              FB26-TZ
                                                                     installation                                                        installation

                                                                                                                                                      1-9/16"




                                                                                                                                                                H




                                                                                                                                                                                                                 Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                                             W
                                                                                                                                                         1-3/16"

                                                                                                                                             FB23-TZ                                                FB14-TZ
Lumber Hangers




                                                                                                                        2
                                                               Dimensions (in)                      Fastener Schedule                          DF/SP
                                                                                             Rail                           Post       Allowable Loads (Lbs)1
                                                                                                                                                                           Corrosion




                                                                                                                                       Download                 F1
                                                                                                                                                                           Finish




                            MiTek USP                  Steel                                                                                                                           Code
                  Rail Size Stock No.        Ref. No   Gauge   W      H   Qty      Type      Qty                        Type          100% 115% 100% 115%                              Ref.
                  1x4       FB14-TZ             --       20   3/4   3-1/2 3 14 ga. x 3/4 HDG 2                     8d x 1-1/2 HDG       --   --   --   --
                  2x3       FB23-TZ             --       20  1-9/16 2-3/8 3   8d x 1-1/2 HDG  4                    8d x 1-1/2 HDG       --   --   --   --
                            ERB24-TZ            --       18  1-1/2 3-9/16 4   8d x 1-1/2 HDG  3                        8d HDG           --   --   --   --
                                            FB24Z,
                  2x4         FB24-TZ                    20    1-9/16     3-3/8    3      8d x 1-1/2 HDG      2             8d HDG      --       --       --          --                   --
                                            FBR24Z
                 Corrosion Finish
                              FRB24-TZ          --       18    1-9/16 3-9/16       2     10d x 1-1/2 HDG      4       10d HDG           --     --         --          --
                     Stainless Steel      Gold Coat                                4     10d x 1-1/2 HDG      4    10d x 1-1/2 HDG     330    330        350         400
                  2 xHDG
                      6       FB26-TZ
                               Triple Zinc FB26          18    1-9/16       5
                                                                                   4          LL915           4         LL915          315    360        315         360
                  1) Allowable loads have been increased 15% for short duration loading. No further increase is permitted.
                  2) NAILS: 8d x 1-1/2 nails are 0.131" dia. x 1-1/2" long, 8d nails are 0.131" dia. x 2-1/2" long, 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long,
                     10d nails are 0.148" dia. x 3" long, LL915 denotes a LumberLok screw #9 x 1-3/8" long.
                 Corrosion Finish      Stainless Steel     Gold Coat     HDG       Triple Zinc




                 184                                                                                                                                                       MiTek® Product Catalog
                 Corrosion
                 Finish
                                                                                Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 186 of 358

                                                              UMH Universal Masonry Hangers                                                                                                                 Lumber Hangers

                                                              A versatile solution for hanging beams from masonry walls.
                                                              Face mount design allows hanger to be used with beam
                                                                                                                                               5-1/4" min
                                                              heights from 16" to 24". Available in a variety of widths                       edge distance             Bond beam with (1)
                                                              for solid sawn, glulam, or engineered lumber beams.                                                       #5 rebar continuous


                                                              Materials: 3 gauge
                                                              Finish: Primer                                                                                                                                                     15-1/2"
                                                                                                                                    (2) 3/4" x 5"
                                                              Codes: FL                                                           concrete screws
                                                                                                                                  (see footnote 2)

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.                                                3-1/2" min joist
                                                                                                                                                                             width                                               W
                                                              • Fully grouted and reinforced concrete block or cast-in-place                                                                                  5"
                                                                concrete with a minimum of (1) #5 rebar continuous to
                                                                                                                                                              Typical UMH                                            UMH
                                                                footing with standard hook at bolt locations.
                                                                                                                                                              installation
                                                              • Minimum joist width is 3-1/2".


                                                                                                                     Fastener Schedule                               DF/SP Allowable Loads (Lbs.)
                                                                                                                              2
                                                                                                                     Header          Joist3           Masonry - 2,500 psi             Cast in Place Concrete - 3,000 psi
                                                                                                                                                                                 1
                                                               MiTek USP                        Steel     W         Screw
                                                                                                                                    Floor          Uplift     Roof                    Floor         Roof         Uplift1 Code
                                                               Stock No.        Ref. No.        Gauge    (in)   Qty Anchor Qty Type 100% 115% 125% 160%                               100%     115%     125%     160% Ref.
                                                                             MBHU3.56/16KT,
                                                               UMH358                              3    3-5/8    2       3/4       16    16d     3550     3550   3550      3550       6380      6380     6380        4815
                                                                             MBHU3.56/18KT
                                                               UMH458              --              3    4-5/8    2       3/4       16    16d     3550     3550   3550      3550       6380      6380     6380        4815
                                                               UMH538              --              3    5-3/8    2       3/4       16    16d     3550     3550   3550      3550       6380      6380     6380        4815   FL
                                                                             MBHU5.50/16KT,
                                                               UMH558                              3    5-5/8    2       3/4       16    16d     3550     3550   3550      3550       6380      6380     6380        4815
                                                                             MBHU5.50/18KT
                                                               UMH718              --              3    7-1/8    2       3/4       16    16d     3550     3550   3550      3550       6380      6380     6380        4815
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) Fasten UMH hanger to concrete structure with (2) 3/4" dia. DeWalt Screw-BoltTM+ screw anchors or equal with 5" minimum embedment.
                                                                  Screw anchors shall be installed in masonry with grouted cells in accordance with manufacturer's installation specifications.
                                                               3) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                                                                                 Lumber Hangers




                                                              MiTek® Product Catalog                                                                                                                                                       185
                                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 187 of 358

                 HD Masonry Face Mount Hangers                                                                                                                                               Lumber Hangers

                 The HD series Face Mount hangers can be used to connect roof framing
                 members, trusses, and floor joists to masonry walls.

                 Materials: 14 gauge
                 Finish: G90 galvanizing

                 Installation:
                 • Masonry screws shall be Powers® Tapper+® HWH 3/16" x 1-3/4".




                                                                                                      2" min

                                   8" min                                                                                                                    2" min




                                                   8" min




                               Typical HD                                          Typical HD                                              Typical HD                                            Typical HD
                           field installation                                   edge installation                                        top installation                                    corner installation
                                                                                    (flush to edge only)                                  (flush to top only)                                (flush to edge and top)

                                                                                                                       2                                                                       1,4,5,6
                                                            Dimensions (in)                       Fastener Schedule                                             DF/SP Allowable Load (Lbs.)
                                                                                                      7
                                                                                            Masonry                   Joist/Beam                  Download (100%)                               Uplift (160%)

                  MiTek USP                 Steel                                           Tapper+® HWH                                                                                                                Code
                  Stock No.     Ref No.     Gauge       W          H          D      Qty     Screw Anchor        Qty         Type8       Field      Edge        Top      Corner      Field      Edge     Top     Corner Ref.
                  HD26          HU26          14      1-9/16     3-1/2      2-1/2     4      3/16" x 1-3/4"       4        10d x 1-1/2   1000        495        670       335        145         70      145       45
                  HD28          HU28          14      1-9/16     5-1/4      2-1/2     8      3/16" x 1-3/4"       6        10d x 1-1/2   2000        990       1340       665        595        295      595      195
                  HD210         HU210         14      1-9/16     7-3/16     2-1/2     14     3/16" x 1-3/4"       6        10d x 1-1/2   3110       1545       2085       1035       595        295      595      195
                  HD212            --         14      1-9/16    9-13/16     2-1/2     20     3/16" x 1-3/4"      10        10d x 1-1/2   3640       1805       2440       1210       595        295      595      195
                  HD26-2        HU26-2        14      3-1/8      5-1/4      2-1/2     12     3/16" x 1-3/4"       6           10d        3000       1490       2015       1000       1170       580      850      380
                  HD28-2        HU28-2        14      3-1/8      7-1/8      2-1/2     14     3/16" x 1-3/4"       6           10d        3500       1735       2350       1165       1170       580      850      380




                                                                                                                                                                                                                               Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                  HD210-2       HU210-2       14      3-1/8        9        2-1/2     20     3/16" x 1-3/4"      10           10d        5000       2480       3355       1665       1950       645      850      420
                  HD212-2       HU212-2       14      3-1/8        11       2-1/2     24     3/16" x 1-3/4"      12           10d        5750       2850       3860       1915       2340       645      850      420
                  HD44          HU44          14      3-9/16     3-5/16     2-1/2     4      3/16" x 1-3/4"       2           10d        1000        495        670       335        145         70      145       45
                  HD46          HU46          14      3-9/16     5-1/16     2-1/2     12     3/16" x 1-3/4"       6           10d        3000       1490       2015       1000       1170       580      850      380
Lumber Hangers




                  HD48          HU48          14      3-9/16    6-15/16     2-1/2     14     3/16" x 1-3/4"       6           10d        3500       1735       2350       1165       1170       580      850      380
                  HD410         HU410         14      3-9/16    8-13/16     2-1/2     20     3/16" x 1-3/4"      10           10d        5000       2480       3355       1665       1950       645      850      420    --
                  HD412            --         14      3-9/16 10-13/16 2-1/2           24     3/16" x 1-3/4"      12           10d        5750       2850       3860       1915       2340       645      850      420
                  HD26-3        HU26-3        14      4-5/8      4-1/2      2-1/2     12     3/16" x 1-3/4"       6           10d        3000       1490       2015       1000       1170       580      850      380
                  HD28-3           --         14      4-5/8      6-3/8      2-1/2     14     3/16" x 1-3/4"       6           10d        3500       1735       2350       1165       1170       580      850      380
                  HD210-3       HU210-3       14      4-5/8      8-1/4      2-1/2     20     3/16" x 1-3/4"      10           10d        5000       2480       3355       1665       1950       645      850      420
                  HD212-3       HU212-3       14      4-5/8     10-1/4      2-1/2     24     3/16" x 1-3/4"      12           10d        5750       2850       3860       1915       2340       645      850      420
                  HD5210           --         14      5-3/8      7-7/8      2-1/2     20     3/16" x 1-3/4"      10           10d        5000       2480       3355       1665       2305       645      850      420
                  HD5212           --         14      5-3/8      9-7/8      2-1/2     24     3/16" x 1-3/4"      12           10d        5750       2850       3860       1915       2765       645      850      420
                  HD66          HU66          14      5-1/2      4-1/16     2-1/2     12     3/16" x 1-3/4"       6           10d        2350       1165       1575       780        1380       645      850      420
                  HD68          HU68          14      5-1/2     5-15/16     2-1/2     14     3/16" x 1-3/4"       6           10d        3500       1735       2350       1165       1380       645      850      420
                  HD610         HU610         14      5-1/2     7-13/16     2-1/2     20     3/16" x 1-3/4"      10           10d        5000       2480       3355       1665       2305       645      850      420
                  HD612         HU612         14      5-1/2     9-13/16     2-1/2     24     3/16" x 1-3/4"      12           10d        5750       2850       3860       1915       2765       645      850      420
                  1) Allowable loads assume the use of Powers® Tapper+® HWH 3/16" x 1-3/4".
                  2) Fasteners to be installed per manufacturer's recommendations.
                  3) Field installation indicates that the uppermost and outermost fasteners are a minimum of 8" from the top and side of the masonry wall.
                  4) Edge installation indicates that the hanger is installed flush with the edge of the masonry wall.
                  5) Top installation indicates that the hanger is installed with the hanger flush with the top of the wall.
                  6) Corner installation indicates that the hanger is installed in the corner of the masonry wall flush to the edge, and the top fastener is less than 2" from the top.
                  7) Minimum 6" wide grout-filled concrete masonry units with a minimum compressive strength of 1,500 psi (10.3 MPa).
                  8) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2 long, 10d nails are 0.148 dia. x 3" long.
                  New products or updated product information are designated in blue font.




                 186                                                                                                                                                                              MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 188 of 358
                                                              LGUM / HGUM Masonry Girder Hangers                                                                                                                                Lumber Hangers
                                                                                                                                                                                                 A                                A
                                                              LGUM and HGUM Masonry Girder Hangers are high-capacity beam/
                                                                                                                                                                 1"
                                                              girder hangers designed for installation to masonry or concrete walls.                                                                                     3/4"
                                                              The LGUM and HGUM hangers use MiTek’s WS structural wood screws
                                                              (supplied) to attach the beam to hanger and screw anchors (supplied)                                                                          H

                                                              to attach to the masonry or concrete wall. These hangers eliminate the                                                                                                                   H
                                                                                                                                                                                                         Specify
                                                              need for constructing beam pockets.                                                                                                     (Min=11-1/4")

                                                              Materials: LGUM – 12 gauge; HGUM – 7 gauge                                                                                                                                          D
                                                                                                                                                                                             D
                                                              Finish: G90 galvanizing                                                                                                                                                    W
                                                              Options: See Specialty Options chart                                                                                W

                                                                                                                                                                                  HGUM                                                   LGUM
                                                              Installation:                                                                                         Min. 4"
                                                              • MiTek’s WS3 structural wood screws and screw anchors are supplied                                distance to
                                                                                                                                                                  top of wall
                                                                 with hangers. Substituting other fasteners may reduce capacity.                                 (13" min for
                                                                                                                                                                  max uplift)
                                                              •B eams comprised of multiple plies must be adequately fastened
                                                                to act as a single member.
                                                              •B eam height dimension (H) must be specified when ordering
                                                                HGUM hangers.
                                                              •M oisture barrier between beam and wall may be required
                                                                by local jurisdiction.
                                                                                                                                                                                Typical HGUM                                      Typical LGUM
                                                                                                                                                                                 installation                                      installation

                                                                                                                   Dimensions (in.)                   Fastener Schedule                          DF Allowable Loads (Lbs.)2
                                                                                                                                                CMU/Concrete           Joist             Download                      Uplift (160%)1
                                                                                                                                                                                      (100/115/125%)                  CMU / Concrete

                                                               MiTek USP                         Steel                                            Screw                              CMU    Concrete 4" Min. to 13" Min. to Code
                                                                                                                                                        4             5
                                                               Stock No.          Ref. No.       Gauge       W         H3        D   A     Qty Anchor       Qty Type               1,500psi 2,000 psi Top of Wall Top of Wall Ref.
                                                                                                                                    Double 2x Sizes
                                                               LGUM26-2       LGUM26-2-SDS         12     3-5/16 5-7/16       4    2-3/8 4 3/8" x 4" 4            WS3                 6065           6425        2125            2125
                                                               LGUM28-2       LGUM28-2-SDS         12     3-5/16 7-3/16       4    2-3/8 6 3/8" x 4" 6            WS3                 8155           8155        2770            2770
                                                               LGUM210-2      LGUM210-2-SDS        12     3-5/16 9-3/16       4    2-3/8 8 3/8" x 4" 8            WS3                 9905           9905        3350            3350
                                                                                                                                    Triple 2x Sizes
                                                               LGUM26-3       LGUM26-3-SDS         12     4-15/16 5-1/2       4    2-3/8 4 3/8" x 4" 4            WS3                 6065           6425        2125            2125
                                                               LGUM28-3       LGUM28-3-SDS         12     4-15/16 7-1/4       4    2-3/8 6 3/8" x 4" 6            WS3                 8155           8155        2770            2770
                                                               LGUM210-3      LGUM210-3-SDS        12     4-15/16 9-1/4       4    2-3/8 8 3/8" x 4" 8            WS3                 9905           9905        3350            3350
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                  Quadruple 2x Sizes
                                                               LGUM26-4       LGUM26-4-SDS         12     6-9/16 5-7/16       4    2-3/8 4 3/8" x 4" 4            WS3                 6065           6425        2125            2125
                                                               LGUM28-4       LGUM28-4-SDS         12     6-9/16 7-3/16       4    2-3/8 6 3/8" x 4" 6            WS3                 8155           8155        2770            2770
                                                                                                                                                                                                                                             --
                                                               LGUM210-4      LGUM210-4-SDS        12     6-9/16 9-3/16       4    2-3/8 8 3/8" x 4" 8            WS3                 9905           9905        3350            3350




                                                                                                                                                                                                                                                            Lumber Hangers
                                                                                                                                       4x Sizes
                                                               LGUM46         LGUM46-SDS           12      3-5/8   4-7/8      4    2-3/8 4 3/8" x 4" 4            WS3                 6065           6425        2125            2125
                                                               LGUM48         LGUM48-SDS           12      3-5/8   6-7/8      4    2-3/8 6 3/8" x 4" 6            WS3                 8155           8155        2770            2770
                                                               LGUM410        LGUM410-SDS          12      3-5/8   8-7/8      4    2-3/8 8 3/8" x 4" 8            WS3                 9905           9905        3350            3350
                                                                                                                 Engineered Wood & Structural Lumber Sizes (Heavy Duty)
                                                               HGUM525        HGUM5.25-SDS          7      5-1/4            5-1/2 4-3/4 8 5/8" x 5" 24            WS3                 16680       16680          4470            10130
                                                                                                                   Specify
                                                               HGUM550        HGUM5.50-SDS          7      5-1/2            5-1/2 4-3/4 8 5/8" x 5" 24            WS3                 16680       16680          4470            10130
                                                                                                                   11-1/4
                                                               HGUM700        HGUM7.00-SDS          7        7              5-1/2 4-3/4 8 5/8" x 5" 24            WS3                 16680       16680          4470            10130
                                                                                                                      to
                                                               HGUM725        HGUM7.25-SDS          7      7-1/4            5-1/2 4-3/4 8 5/8" x 5" 24            WS3                 16680       16680          4470            10130
                                                                                                                     30
                                                               HGUM900        HGUM9.00-SDS          7        9              5-1/2 4-3/4 8 5/8" x 5" 24            WS3                 16680       16680          4470            10130
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) Allowable loads assume top header fasteners are a minimum of 4" from the top of the wall.
                                                               3) "Specify" denotes the required supported beam height that must be specified at the time of ordering.
                                                               4) Use DeWalt Screw-BoltTM+ (included); or equal, installed in accordance with manufacturer's specification.
                                                               5) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with hangers.


                                                              Specialty Options Chart – Refer to Specialty Options pages 320-321 for additional details.

                                                                  Option                           Inverted Flange
                                                                  Range                 One Inverted-Flange option available
                                                                Allowable                      50% of table download
                                                                  Loads                        75% of table uplift load
                                                                                                                                                                                                          Typical HGUM
                                                                                  Add IF and right (R) or left (L) to product number.
                                                                Ordering
                                                                                              Ex. HGUM525_H=18_IFL
                                                                                                                                                                                                  one inverted flange, left shown

                                                              MiTek® Product Catalog                                                                                                                                                                  187
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 189 of 358
                 MPH Masonry Hangers                                                                                                                                       Lumber Hangers
                 These hangers are designed to support standard lumber
                 joists, I-Joists, or beams. Easy installation into concrete                                 Install with (2) 16d duplex
                                                                                                                nails in grouted cell                                             L
                 block walls makes the MPH an attractive alternative to
                 fabricating seats in masonry (or attaching ledgers) to                                                                                                                         3-3/4"

                 support joists or beams.

                 Materials: 12 gauge                                                                                                                                                        H
                 Finish: Primer
                 Options: All nominal lumber sizes are available for rough
                   full size lumber. See Specialty Options Chart on page 189.
                                                                                                                                                                                   2-1/2"
                 Codes: IBC, FL, LA                                                                                                                                    W
                                                                                                               Typical MPH                                                 MPH
                 Installation:                                                                            single-ply installation
                 • Use all specified fasteners. See Product Notes, page 18.
                 • 16d duplex nails are not supplied with MPH hangers.                                      Install with (2) 16d duplex
                                                                                                               nails in grouted cells
                 • Place hanger into position on top of concrete block.
                   Install (2) 16d duplex nails (0.162" dia. x 3-1⁄2" double
                   head) through the top flange nail holes. Then continue
                   laying the next course of block.
                 • A minimum of one course shall be laid over hanger top
                   flange and one course below hanger top flange. Courses
                   adjacent to the top flange shall be subsequently grouted.
                 • These products do not provide uplift resistance.
                                                                                                           Typical MPH
                                                                                                       double-ply installation


                                                                                         Dimensions (in)                     Fastener Schedule2                        DF/SP
                                                                                                                         Block                   Joist         Allowable Loads (Lbs.)1
                                                                                                                                                               Floor              Roof
                        Beam/          MiTek USP                            Steel                                                                                                                 Code
                       Joist Size      Stock No.            Ref. No.        Gauge         W        H     L Qty       Type                  Qty      Type       100%        115%       125%        Ref.
                                                                                             Standard Lumber Sizes
                   2 x 10             MPH210           WMU1.56/9.25           12      1-9/16     9-1/4   7   2     16d duplex              2     10d x 1-1/2   2610        2650          2675
                   2 x 12             MPH212           WMU1.56/11.25          12      1-9/16 11-1/4 7        2     16d duplex              2     10d x 1-1/2   2610        2650          2675
                   2 x 14             MPH214           WMU1.56/14             12      1-9/16 13-1/8 7        2     16d duplex              2     10d x 1-1/2   2610        2650          2675




                                                                                                                                                                                                            Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                   2 x 16             MPH216           WMU1.56/16             12      1-9/16 15-1/8 7        2     16d duplex              2     10d x 1-1/2   2610        2650          2675
                   (2) 2 x 10         MPH210-2         WMU3.12/9.25           12       3-1/8     9-1/4   7   2     16d duplex              2        10d        4430        4430          4430
                   (2) 2 x 12         MPH212-2         WMU3.12/11.25          12       3-1/8    11-1/4 7     2     16d duplex              2        10d        4430        4430          4430
                   (2) 2 x 14         MPH214-2         WMU3.12/14             12       3-1/8    13-1/8 7     2     16d duplex              2        10d        4430        4430          4430
Lumber Hangers




                   (2) 2 x 16         MPH216-2         WMU3.12/16             12       3-1/8    15-1/8 7     2     16d duplex              2        10d        4430        4430          4430     IBC,
                   3 x 10             MPH310           WMU2.56/9.25           12      2-9/16     9-1/4   7   2     16d duplex              2     10d x 1-1/2   3295        3295          3295      FL,
                   3 x 12             MPH312           WMU2.56/11.25          12      2-9/16 11-1/4 7        2     16d duplex              2     10d x 1-1/2   3295        3295          3295      LA
                   3 x 14             MPH314           WMU2.56/13.25          12      2-9/16 13-1/8 7        2     16d duplex              2     10d x 1-1/2   3295        3295          3295
                   3 x 16             MPH316           WMU2.56/15.25          12      2-9/16 15-1/8 7        2     16d duplex              2     10d x 1-1/2   3295        3295          3295
                   4 x 10             MPH410           WMU3.56/9.25           12      3-9/16     9-1/4   7   2     16d duplex              2        10d        4430        4430          4430
                   4 x 12             MPH412           WMU3.56/11.25          12      3-9/16 11-1/4 7        2     16d duplex              2        10d        4430        4430          4430
                   4 x 14             MPH414           WMU3.56/13.25          12      3-9/16 13-1/8 7        2     16d duplex              2        10d        4430        4430          4430
                   4 x 16             MPH416           WMU3.56/15.25          12      3-9/16 15-1/8 7        2     16d duplex              2        10d        4430        4430          4430
                   6 x 10             MPH610           WMU5.50/9.5            12      5-9/16     9-1/4   7   2     16d duplex              2        10d        4430        4430          4430
                                                                                            Engineered Lumber Sizes
                   1-1/2 x 9-1/4      MPH210           WMU1.56/9.25           12      1-9/16     9-1/4   7   2     16d duplex              2     10d x 1-1/2   2610        2650          2675
                   1-1/2 x 9-1/2      MPH1595          WMU1.56/9.5            12      1-9/16     9-1/2   7   2     16d duplex              2     10d x 1-1/2   2610        2650          2675
                   1-1/2 x 11-1/4     MPH212           WMU1.56/11.25          12      1-9/16 11-1/4 7        2     16d duplex              2     10d x 1-1/2   2610        2650          2675
                   1-1/2 x 11-7/8     MPH15118         WMU1.56/11.88          12      1-9/16 11-7/8 7        2     16d duplex              2     10d x 1-1/2   2610        2650          2675     IBC,
                   1-1/2 x 14         MPH1514          WMU1.56/14             12      1-9/16      14     7   2     16d duplex              2     10d x 1-1/2   2610        2650          2675      FL,
                   1-3/4 x 9-1/2      MPH1795          WMU1.81/9.5            12      1-13/16 9-1/2      7   2     16d duplex              2     10d x 1-1/2   3000        3040          3065      LA
                   1-3/4 x 11-7/8     MPH17118         WMU1.81/11.88          12      1-13/16 11-7/8 7       2     16d duplex              2     10d x 1-1/2   3000        3040          3065
                   1-3/4 x 14         MPH1714          WMU1.81/14             12      1-13/16     14     7   2     16d duplex              2     10d x 1-1/2   3000        3040          3065
                   1-3/4 x 16         MPH1716          WMU1.81/16             12      1-13/16     16     7   2     16d duplex              2     10d x 1-1/2   3000        3040          3065
                   1) Masonry compressive strength shall be minimum 1500 psi.
                   2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d duplex nails are 0.162" dia. x 3-1/2" long,
                      double headed nails and shall be installed in grouted cells in accordance to manufacturer's installation specifications.
                   New products or updated product information are designated in blue font.                                                                                        Continued on next page


                 188                                                                                                                                                          MiTek® Product Catalog
                                                                                         Dimensions (in)                     Fastener Schedule2                        DF/SP
                                                                                                                         Block                   Joist         Allowable Loads (Lbs.)1
                                                                1-3/4 x 14           MPH1714          WMU1.81/14              12     1-13/16      14        7    2     16d duplex   2     10d x 1-1/2       3000       3040          3065
                                                                1-3/4 x 16           MPH1716          WMU1.81/16              12     1-13/16      16        7    2     16d duplex   2     10d x 1-1/2       3000       3040          3065
                                                                                      Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 190 of 358
                                                                1) Masonry compressive strength shall be minimum 1500 psi.
                                                                2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d duplex nails are 0.162" dia. x 3-1/2" long,

                                                              MPH Masonry Hangers                                                                                                                                             Lumber Hangers
                                                                   double headed nails and shall be installed in grouted cells in accordance to manufacturer's installation specifications.
                                                                New products or updated product information are designated in blue font.


                                                                                                                                         Dimensions (in)                  Fastener Schedule2                        DF/SP
                                                                                                                                                                       Block               Joist            Allowable Loads (Lbs.)1
                                                                                                                                                                                                           Floor              Roof
                                                                    Beam/             MiTek USP                             Steel                                                                                                           Code
                                                                   Joist Size         Stock No.              Ref. No.       Gauge        W        H      L Qty      Type            Qty        Type        100%       115%       125%       Ref.
                                                                                                                                           Engineered Lumber Sizes
                                                                2-5/16 x 9-1/2       MPH2395          WMU2.37/9.5             12      2-3/8     9-1/2    7    2   16d duplex        2     10d x 1-1/2       3880       3920          3945
                                                                2-5/16 x 11-7/8      MPH23118         WMU2.37/11.88           12      2-3/8    11-7/8 7       2   16d duplex        2     10d x 1-1/2       3880       3920          3945
                                                                2-5/16 x 14          MPH2314          WMU2.37/14              12      2-3/8      14      7    2   16d duplex        2     10d x 1-1/2       3880       3920          3945
                                                                2-5/16 x 16          MPH2316          WMU2.37/16              12      2-3/8      16      7    2   16d duplex        2     10d x 1-1/2       3880       3920          3945
                                                                2-5/16 x 18          MPH2318          WMU2.37/18              12      2-3/8      18      7    2   16d duplex        2     10d x 1-1/2       3880       3920          3945
                                                                2-5/16 x 20          MPH2320          WMU2.37/20              12      2-3/8      20      7    2   16d duplex        2     10d x 1-1/2       3880       3920          3945
                                                                2-1/2 x 9-1/4        MPH25925         WMU2.56/9.25            12      2-1/2     9-1/4    7    2   16d duplex        2     10d x 1-1/2       4170       4210          4240
                                                                2-1/2 x 9-1/2        MPH2595          WMU2.56/9.5             12      2-1/2     9-1/2    7    2   16d duplex        2     10d x 1-1/2       4170       4210          4240
                                                                2-1/2 x 11-1/4       MPH25112         WMU2.56/11.25           12      2-1/2    11-1/4 7       2   16d duplex        2     10d x 1-1/2       4170       4210          4240
                                                                2-1/2 x 11-7/8       MPH25118         WMU2.56/11..88          12      2-1/2    11-7/8 7       2   16d duplex        2     10d x 1-1/2       4170       4210          4240
                                                                2-1/2 x 14           MPH2514          WMU2.56/14              12      2-1/2      14      7    2   16d duplex        2     10d x 1-1/2       4170       4210          4240
                                                                2-1/2 x 16           MPH2516          WMU2.56/16              12      2-1/2      16      7    2   16d duplex        2     10d x 1-1/2       4170       4210          4240
                                                                2-1/2 x 18           MPH2518          WMU2.56/18              12      2-1/2      18      7    2   16d duplex        2     10d x 1-1/2       4170       4210          4240
                                                                2-1/2 x 20           MPH2520          WMU2.56/20              12      2-1/2      20      7    2   16d duplex        2     10d x 1-1/2       4170       4210          4240
                                                                2-1/2 x 22           MPH2522          WMU2.56/22              12      2-1/2      22      7    2   16d duplex        2     10d x 1-1/2       4170       4210          4240
                                                                2-1/2 x 24           MPH2524          WMU2.56/24              12      2-1/2      24      7    2   16d duplex        2     10d x 1-1/2       4170       4210          4240
                                                                2-1/2 x 26           MPH2526          WMU2.56/26              12      2-1/2      26      7    2   16d duplex        2     10d x 1-1/2       4170       4210          4240
                                                                3 x 9-1/4            MPH210-2         WMU3.12/9.25            12      3-1/8     9-1/4    7    2   16d duplex        2        10d            4430       4430          4430
                                                                3 x 9-1/2            MPH1595-2        WMU3.12/9.5             12      3-1/8     9-1/2    7    2   16d duplex        2        10d            4430       4430          4430
                                                                3 x 11-1/4           MPH15112-2       WMU3.12/11.25           12      3-1/8    11-1/4 7       2   16d duplex        2        10d            4430       4430          4430
                                                                3 x 11-7/8           MPH15118-2       WMU3.12/11.88           12      3-1/8    11-7/8 7       2   16d duplex        2        10d            4430       4430          4430    IBC,
                                                                3-1/2 x 12           MPH3512          WMU3.62/12              12      3-1/2      12      7    2   16d duplex        2        10d            4430       4430          4430     FL,
                                                                3-1/2 x 14           MPH3514          WMU3.62/14              12      3-1/2      14      7    2   16d duplex        2        10d            4430       4430          4430     LA
                                                                3-1/2 x 16           MPH3516          WMU3.62/16              12      3-1/2      16      7    2   16d duplex        2        10d            4430       4430          4430
                                                                3-1/2 x 18           MPH3518          WMU3.62/18              12      3-1/2      18      7    2   16d duplex        2        10d            4430       4430          4430
                                                                3-1/2 x 20           MPH3520          WMU3.62/20              12      3-1/2      20      7    2   16d duplex        2        10d            4430       4430          4430
                                                                3-1/2 x 9-1/4        MPH410           WMU3.56/9.25            12      3-9/16    9-1/4    7    2   16d duplex        2        10d            4430       4430          4430
                                                                3-1/2 x 11-1/4       MPH412           WMU3.56/11.25           12      3-9/16 11-1/4 7         2   16d duplex        2        10d            4430       4430          4430
                                                                3-1/2 x 9-1/2        MPH1795-2        WMU3.56/9.5             12      3-5/8     9-1/2    7    2   16d duplex        2        10d            4430       4430          4430
                                                                3-1/2 x 11-7/8       MPH17118-2       WMU3.56/11.88           12      3-5/8    11-7/8 7       2   16d duplex        2        10d            4430       4430          4430
                                                                4-5/8 x 11-7/8       MPH23118-2       WMU4.75/11.88           12      4-5/8    11-7/8 7       2   16d duplex        2        10d            4430       4430          4430
                                                                4-5/8 x 14           MPH2314-2        WMU4.75/14              12      4-5/8      14      7    2   16d duplex        2        10d            4430       4430          4430
                                                                4-5/8 x 16           MPH2316-2        WMU4.75/16              12      4-5/8      16      7    2   16d duplex        2        10d            4430       4430          4430
                                                                4-5/8 x 18           MPH2318-2        WMU4.75/18              12      4-5/8      18      7    2   16d duplex        2        10d            4430       4430          4430
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                4-5/8 x 20           MPH2320-2        WMU4.75/20              12      4-5/8      20      7    2   16d duplex        2        10d            4430       4430          4430
                                                                5-1/4 x 9-1/2        MPH5595          WMU5.50/9.5             12      5-5/8     9-1/2    7    2   16d duplex        2        10d            4430       4430          4430
                                                                5-1/4 x 11-7/8       MPH55118         WMU5.50/11.88           12      5-5/8    11-7/8 7       2   16d duplex        2        10d            4430       4430          4430
                                                                7 x 9-1/2            MPH3595-2        WMU7.12/9.5             12      7-1/8     9-1/2    8    2   16d duplex        2        10d            4490       4490          4490




                                                                                                                                                                                                                                                                         Lumber Hangers
                                                                7 x 11-1/4           MPH35112-2       WMU7.12/11.25           12      7-1/8    11-1/4 8       2   16d duplex        2        10d            4490       4490          4490
                                                                7 x 11-7/8           MPH35118-2       WMU7.12/11.88           12      7-1/8    11-7/8 8       2   16d duplex        2        10d            4490       4490          4490
                                                                7 x 14               MPH3514-2        WMU7.12/14              12      7-1/8      14      8    2   16d duplex        2        10d            4490       4490          4490
                                                                7 x 16               MPH3516-2        WMU7.12/16              12      7-1/8      16      8    2   16d duplex        2        10d            4490       4490          4490
                                                                7 x 18               MPH3518-2        WMU7.12/18              12      7-1/8      18      8    2   16d duplex        2        10d            4490       4490          4490
                                                                                                                                                 Glulam Sizes
                                                                3-1/8 x glulam       MPH325           WMU3.25X                12      3-1/4    specify 7      2   16d duplex        2          10d          4430       4430          4430    IBC,
                                                                5-1/8 x glulam       MPH525           WMU5.25X                12      5-1/4    specify 7      2   16d duplex        2          10d          4430       4430          4430   FL, LA
                                                                1) Masonry compressive strength shall be minimum 1500 psi.
                                                                2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d duplex nails are 0.162" dia. x 3-1/2" long,
                                                                   double headed nails and shall be installed in grouted cells in accordance to manufacturer's installation specifications.
                                                                New products or updated product information are designated in blue font.

                                                              Specialty Options Chart – Refer to Specialty Options pages 320, 322-323 for additional details.
                                                                                                                                                                                                                            1) S kewed hangers with skews greater
                                                                  Option                    Skewed1,3                        Sloped Seat
                                                                                                                                           2
                                                                                                                                                      Sloped / Skewed
                                                                                                                                                                          1,2,3
                                                                                                                                                                                               Top Flange Offset
                                                                                                                                                                                                                                than 15° may have all joist nailing on
                                                                  Range                      1˚ to 60˚                         1˚ to 45˚           See Sloped Seat and Skewed                         --                        outside flange.
                                                                                                                                                                                      Hanger Width         % of table load: 2) S loped or sloped / skewed hangers
                                                                Allowable                                                                                                              3-1/2" or less              60%          with slopes greater than 15° may
                                                                                        100% of table load                100% of table load               100% of table load                                                   have additional joist nails.
                                                                  Loads                                                                                                              3-9/16" to 5-1/2"             75%
                                                                                                                                                                                     5-9/16" to 7-1/2"             85%      3) For skewed hangers, the required cut
                                                                                                                                                                                                                               type (square or bevel) of joist member
                                                                                     Add SK, angle required,                                                                                                                   may vary based on skew angle and
                                                                                                                        Add SL, slope required,                                                   Add OS, and
                                                                                     right (R) or left (L), and                                                                                                                width of hanger. Some square cut
                                                                                                                        and up (U) or down (D),    See Sloped Seat and Skewed.                right (R) or left (L),
                                                                Ordering         square cut (SQ) or bevel cut (BV)                                                                                                             hangers will require custom pricing
                                                                                                                          to product number.      Ex. MPH210_SK45R_SQ_SL30D                   to product number.
                                                                                        to product number.                                                                                                                     due to welded back plate.
                                                                                                                          Ex. MPH210_SL30D                                                     Ex. MPH210_OSL
                                                                                     Ex. MPH210_SK45R_SQ
                                                                1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange.
                                                              MiTek    Product Catalog
                                                                     ® or sloped / skewed hangers with slopes greater than 15° may have additional joist nails.
                                                               2) Sloped                                                                                                                                                                                       189
                                                                3) For skewed hangers, the required cut type (square or bevel) of joist member may vary based on skew angle
                                                                   and width of hanger. Some square cut hangers will require custom pricing due to welded back plate.
                                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 191 of 358

                 HWUH Heavy-Duty Welded Universal Hangers                                                                                                                 Lumber Hangers
                 Versatile heavy-duty top flange hanger attaches to both wood and
                 masonry. Unique design allows builders to use one style hanger on                                                                                                   10"
                 the job when the structure has a variety of support materials.
                                                                                                                                                                 3-1/2"
                 Materials: Top Flange – 3 gauge; Stirrup – 7 gauge                                                                                                                                3-1/2"

                 Finish: Primer
                 Options: See Specialty Options Chart on page 191                                                                                                                              H

                 Installation:                                                                                         Typical HWUH410
                                                                                                                                                                                      3-1/2"
                 • Use all specified fasteners. See Product Notes, page 18.                                         wood-to-wood installation                               W
                 • NA21 nails are included with hangers where specified.
                 • NA21 nails are not recommended for use with LVL, PSL,
                                                                                                                                                                             HWUH
                   or LSL headers.
                 • Masonry design load values apply to both solid concrete tie beams
                   and grout-filled CMU walls.
                 • Alternate installation – Use (2) 1/2" x 4" DeWalt Screw-Bolt+
                                                                                                TM



                    or equal for loads up to 2,400 lbs. when attaching to CMU.
                    Loads shall not exceed table loads.
                                                                                                                       Typical HWUH410
                                                                                                                  wood-to-masonry installation

                                                                                                                              2
                                                          Dimensions                                    Fastener Schedule                          DF/SP
                                                             (in)                           Supporting Member               Supported       Allowable Loads (Lbs.)
                                                                                                       Wood                  Member      Floor      Roof     Uplift1 Code
                   Beam/       MiTek USP                                   Installation
                  Joist Size   Stock No.      Ref. No.      W        H        Type        Qty             Type          Qty       Type   100%    115%   125% 160% Ref.
                                                                              Wood         6               10d                           3925    4020   4085  955
                  2x4-6        HWUH26            --       1-5/8    5-3/8                                                4 10d x 1-1/2
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
                                                                              Wood         6               10d                           3925    4020   4085  955
                  2x8          HWUH28            --       1-5/8    7-1/8                                                4 10d x 1-1/2
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
                                                                              Wood         6               10d                           3925    4020   4085  955
                  2 x 10       HWUH210           --       1-5/8    9-1/8                                                4 10d x 1-1/2
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
                                                                              Wood         6               10d                           3925    4020   4085  955
                  2 x 12       HWUH212           --       1-5/8     11                                                  4 10d x 1-1/2
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
                                                                              Wood         6               10d                           3925    4020   4085  955
                  2 x 14       HWUH214           --       1-5/8     13                                                  4 10d x 1-1/2
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
                                                                              Wood         6               10d                           3925    4020   4085  955




                                                                                                                                                                                                            Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                  2 x 16       HWUH216           --       1-5/8     16                                                  4 10d x 1-1/2
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
                                                                              Wood         6               10d                           4615    4615   4615  955
                  3x6          HWUH36            --       2-5/8    5-3/8                                                4         10d
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
Lumber Hangers




                                                                              Wood         6               10d                           4615    4615   4615  955
                  3x8          HWUH38            --       2-5/8    7-1/8                                                4         10d
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
                                                                              Wood         6               10d                           4615    4615   4615  955
                  3 x 10       HWUH310           --       2-5/8    9-1/8                                                4         10d
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
                                                                                                                                                                      --
                                                                              Wood         6               10d                           4615    4615   4615  955
                  3 x 12       HWUH312           --       2-5/8     11                                                  4         10d
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
                                                                              Wood         6               10d                           4615    4615   4615  955
                  3 x 14       HWUH314           --       2-5/8     13                                                  4         10d
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
                                                                              Wood         6               10d                           4615    4615   4615  955
                  3 x 16       HWUH316           --       2-5/8     16                                                  4         10d
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
                                                                              Wood         6               10d                           4615    4615   4615  955
                  (2) 2 x 6    HWUH26-2          --       3-1/8    5-3/8                                                4         10d
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
                                                                              Wood         6               10d                           4615    4615   4615  955
                  (2) 2 x 8    HWUH28-2          --       3-1/8    7-1/8                                                4         10d
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
                                                                              Wood         6               10d                           4615    4615   4615  955
                  (2) 2 x 10   HWUH210-2         --       3-1/8    9-1/8                                                4         10d
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
                                                                              Wood         6               10d                           4615    4615   4615  955
                  (2) 2 x 12   HWUH212-2         --       3-1/8     11                                                  4         10d
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
                                                                              Wood         6               10d                           4615    4615   4615  955
                  (2) 2 x 14   HWUH214-2         --       3-1/8     13                                                  4         10d
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
                                                                              Wood         6               10d                           4615    4615   4615  955
                  (2) 2 x 16   HWUH216-2         --       3-1/8     16                                                  4         10d
                                                                             Masonry       2         1/2" x 6" J-Bolt                    3060    3060   3060 1030
                  1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                  2) NAILS: 10d nails are 0.148" dia. x 3" long.                                                                                                                Continued on next page


                 190                                                                                                                                                        MiTek® Product Catalog
                                                                                                                              2
                                                          Dimensions                                    Fastener Schedule                          DF/SP
                                                             (in)                           Supporting Member               Supported       Allowable Loads (Lbs.)
                                                                                                                          Masonry        2       1/2" x 6" J-Bolt                           3060     3060    3060        1030
                                                                                                                           Wood          6             10d                                  4615     4615    4615         955
                                                               (2) 2 x 16   HWUH216-2  --  3-1/8                 16                                                 4         10d
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 192 of 358
                                                                                                                          Masonry        2       1/2" x 6" J-Bolt                           3060     3060    3060        1030
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                              HWUH          Heavy-Duty Welded Universal Hangers
                                                               2) NAILS: 10d nails are 0.148" dia. x 3" long.
                                                                                                                                                                                                                                   Lumber Hangers

                                                                                                                                                                          2
                                                                                                       Dimensions                                   Fastener Schedule                                 DF/SP
                                                                                                          (in)                           Supporting Member              Supported              Allowable Loads (Lbs.)
                                                                                                                                                   Wood                  Member             Floor        Roof     Uplift1 Code
                                                                Beam/       MiTek USP                                   Installation
                                                               Joist Size   Stock No.      Ref. No.       W       H        Type        Qty            Type          Qty       Type          100%     115%    125% 160% Ref.
                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               4x6          HWUH46            --      3-9/16    5-3/8                                               4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               4x8          HWUH48            --      3-9/16    7-1/8                                               4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               4 x 10       HWUH410           --      3-9/16    9-1/8                                               4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               4 x 12       HWUH412           --      3-9/16     11                                                 4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               4 x 14       HWUH414           --      3-9/16     13                                                 4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               4 x 16       HWUH416           --      3-9/16     16                                                 4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               6x6          HWUH66            --       5-1/2    5-3/8                                               4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               6x8          HWUH68            --       5-1/2    7-1/8                                               4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               6 x 10       HWUH610           --       5-1/2    9-1/8                                               4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
                                                                                                                                                                                                                           --
                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               6 x 12       HWUH612           --       5-1/2     11                                                 4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               6 x 14       HWUH614           --       5-1/2     13                                                 4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               6 x 16       HWUH616           --       5-1/2     16                                                 4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               8x6          HWUH86            --       7-1/2    5-3/8                                               4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               8x8          HWUH88            --       7-1/2    7-1/8                                               4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               8 x 10       HWUH810           --       7-1/2    9-1/8                                               4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               8 x 12       HWUH812           --       7-1/2     11                                                 4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               8 x 14       HWUH814           --       7-1/2     13                                                 4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                           Wood         6             NA21                                  5265     5265    5265  675
                                                               8 x 16       HWUH816           --       7-1/2     16                                                 4         10d
                                                                                                                          Masonry       2        1/2" x 6" J-Bolt                           3060     3060    3060 1030
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) NAILS: NA21 nails are 0.192" dia. x 1-3/4" long and are included with 4x, 6x, and 8x HWUH hangers.




                                                                                                                                                                                                                                                                   Lumber Hangers
                                                              Specialty Options Chart
                                                              Refer to Specialty Options pages 320, 322-323 for additional details.
                                                                  Option                     Skewed1,3                        Sloped Seat
                                                                                                                                             2
                                                                                                                                                             Sloped / Skewed
                                                                                                                                                                                    1,2,3
                                                                                                                                                                                                         Top Flange Offset                   Saddle
                                                                  Range                       1˚ to 45˚                         1˚ to 45˚                 See Sloped Seat and Skewed                                --                          --
                                                                                                                                                                                                         Hanger        % of table
                                                                                                                                                                                                         Width           load:
                                                                Allowable                                                                                                                                                               100% of table load
                                                                                        100% of table load                 100% of table load                  100% of table load                     3-1/2" or less     60%
                                                                  Loads                                                                                                                                                                     per side
                                                                                                                                                                                                    3-9/16" to 5-1/2"    75%
                                                                                                                                                                                                    5-9/16"˝ to 7-1/2"   85%
                                                                                     Add SK, angle required,
                                                                                                                        Add SL, slope required,                                                              Add OS, and                 Add SA, and saddle
                                                                                      right (R) or left (L), and
                                                                                                                        and up (U) or down (D),          See Sloped Seat and Skewed.                      right (R) or left (L),            width required
                                                                 Ordering        square cut (SQ ) or bevel cut (BV )
                                                                                                                          to product number.           Ex. HWUH410_SK45R_SQ_SL30D                        to product number.              to product number.
                                                                                        to product number.
                                                                                                                         Ex. HWUH410_SL30D                                                               Ex. HWUH410_OSL             Ex. HWUH410_SA=5-1/2"
                                                                                    Ex. HWUH410_SK45R_SQ
                                                               1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange.
                                                               2) Sloped or sloped / skewed hangers with slopes greater than 15° may have additional joist nails.
                                                               3) For skewed hangers, the required cut type (square or bevel) of joist member may vary based on skew angle
                                                                  and width of hanger. Some square cut hangers will require custom pricing due to welded back plate.


                                                              MiTek® Product Catalog                                                                                                                                                                         191
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 193 of 358

                 NFM Narrow Flange Masonry Hangers                                                                                                                   Lumber Hangers
                 NFM – Standard design                                                                                                                               5-1/2"

                 NFM_U – High uplift design
                                                                                                                                                                                           H
                 Materials: Top Flange – 3/8" steel; U-strap – 7 gauge
                 Finish: Primer
                 Options: See Specialty Options Chart on page 193
                 Codes: See chart for code references

                 Installation:                                                                                                                                                    3-1/2"
                                                                                                                                                                         W
                 • Use all specified fasteners. See Product Notes, page 18.
                                                                                                                  Typical NFM installation                                    NFM3
                 • Designed for both concrete walls and grout-filled reinforced
                   CMU walls.




                                                                                                                 Typical NFM_U installation                               NFM3X12U

                                                                                                       Fastener Schedule                          DF/SP
                                                          Steel Gauge      Dimensions (in)
                                                                                                   Header3,4,5            Joist6         Allowable Loads (Lbs.)1,2
                                                                                                                                       Floor       Roof        Uplift Code
                    MiTek USP                              Top   U-
                     Stock No.             Ref. No.      Flange Strap   W              H      Qty       Type        Qty      Type      100%    115%   125%     160%   Ref.
                   NFM3X8                    --            3/8    7   3-1/8          7-1/4     1     1/2" J-Bolt     10       10d      6720    6720    6720    1415
                   NFM3X10                   --            3/8       7     3-1/8     9-1/4     1     1/2" J-Bolt     12       10d      6720    6720    6720    1415
                   NFM3X10U          MBHA3.12/9.25         3/8       7     3-1/8     9-1/4     1     1/2" J-Bolt     5     1/2" Bolt   7130    7130    7130    2580
                   NFM3X12                   --            3/8       7     3-1/8    11-1/4     1     1/2" J-Bolt     14       10d      6720    6720    6720    1415
                   NFM3X12U          MBHA3.12/11.25        3/8       7     3-1/8    11-1/4     1     1/2" J-Bolt     5     1/2" Bolt   7130    7130    7130    2580
                   NFM3                      --            3/8       7     3-3/8    11-3/4     1     1/2" J-Bolt     14       10d      7510    7510    7510    1415




                                                                                                                                                                                                   Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                   NFM35X8                   --            3/8       7     3-5/8     7-1/4     1     1/2" J-Bolt     10       10d      7510    7510    7510    1415
                                                                                                                                                                         FL
                   NFM35X8U          MBHA3.56/7.25         3/8       7     3-5/8     7-1/4     1     1/2" J-Bolt     3     1/2" Bolt   7130    7130    7130    2580
Lumber Hangers




                   NFM35X10                  --            3/8       7     3-5/8     9-1/4     1     1/2" J-Bolt     12       10d      7510    7510    7510    1415
                   NFM35X10U         MBHA3.56/9.25         3/8       7     3-5/8     9-1/4     1     1/2" J-Bolt     5     1/2" Bolt   7130    7130    7130    2580
                   NFM35X12                  --            3/8       7     3-5/8    11-1/4     1     1/2" J-Bolt     14       10d      7510    7510    7510    1415
                   NFM35X12U         MBHA3.56/11.25        3/8       7     3-5/8    11-1/4     1     1/2" J-Bolt     5     1/2" Bolt   7130    7130    7130    2580
                   NFM35X1178                --            3/8       7     3-5/8    11-7/8     1     1/2" J-Bolt     14       10d      7510    7510    7510    1415
                   NFM35X1178U       MBHA3.56/11.88        3/8       7     3-5/8    11-7/8     1     1/2" J-Bolt     5     1/2" Bolt   7130    7130    7130    2580
                   NFM35X14                  --            3/8       7     3-5/8      14       1     1/2" J-Bolt     14       10d      7510    7510    7510    1415      --
                   NFM35X14U         MBHA3.56/14           3/8       7     3-5/8      14       1     1/2" J-Bolt     5     1/2" Bolt   7130    7130    7130    2580
                   NFM35X16                  --            3/8       7     3-5/8      16       1     1/2" J-Bolt     14       10d      7510    7510    7510    1415
                   NFM35X16U         MBHA3.56/16           3/8       7     3-5/8      16       1     1/2" J-Bolt     5     1/2" Bolt   7130    7130    7130    2580      FL
                   NFM35X18                  --            3/8       7     3-5/8      18       1     1/2" J-Bolt     14       10d      7510    7510    7510    1415
                   NFM35X18U         MBHA3.56/18           3/8       7     3-5/8      18       1     1/2" J-Bolt     5     1/2" Bolt   7130    7130    7130    2580
                   1) Allowable loads are based on 2,500 psi concrete or masonry.
                   2) Design loads are governed by test ultimate loads with a safety factor of three.
                   3) J-Bolt shall be cast-in-place and have a minimum 6" embedment and not less than 4" from the edge of concrete.
                   4) In addition to the J-Bolt, "U" models also require a 3/4" dia. ITW Ramset/Redhead Dyna Bolt sleeve anchor or equal with minimum 5"
                      embedment depth installed in the face. Bolt shall be installed in accordance with installation specifications provided by ITW Ramset.
                   5) Bolts shall conform to ASTM A 307 or better.
                   6) NAILS: 10d nails are 0.148" dia. x 3" long


                                                                                                                                                                          Continued on next page
                                                                                                       Fastener Schedule                          DF/SP
                                                          Steel Gauge      Dimensions (in)
                 192                                                                               Header3,4,5            Joist6         Allowable Loads (Lbs.)1,2       MiTek® Product Catalog
                                                                                                                                       Floor       Roof        Uplift Code
                    MiTek USP                              Top   U-
                    Stock No.              Ref. No.      Flange Strap        W         H      Qty       Type        Qty      Type      100%    115%   125%     160%   Ref.
                                                                3) J-Bolt shall be cast-in-place and have a minimum 6" embedment and not less than 4" from the edge of concrete.
                                                                4) In addition to the J-Bolt, "U" models also require a 3/4" dia. ITW Ramset/Redhead Dyna Bolt sleeve anchor or equal with minimum 5"
                                                                   embedment depth  Case
                                                                                       installed3:20-cv-06957                    Document
                                                                                                 in the face. Bolt shall be installed                1-2
                                                                                                                                      in accordance with         Filed
                                                                                                                                                         installation      10/06/20
                                                                                                                                                                      specifications provided byPage    194
                                                                                                                                                                                                ITW Ramset.     of 358
                                                                5) Bolts shall conform to ASTM A 307 or better.

                                                              NFM Narrow Flange Masonry Hangers                                                                                                                       Lumber Hangers
                                                                6) NAILS: 10d nails are 0.148" dia. x 3" long



                                                                                                                                                       Fastener Schedule                           DF/SP
                                                                                                        Steel Gauge      Dimensions (in)
                                                                                                                                                   Header3,4,5             Joist6         Allowable Loads (Lbs.)1,2
                                                                                                                                                                                        Floor       Roof  Uplift Code
                                                                 MiTek USP                              Top   U-
                                                                  Stock No.           Ref. No.        Flange Strap   W                 H      Qty       Type       Qty        Type      100% 115% 125% 160% Ref.
                                                                NFM6X8U           MBHA5.50/7.25         3/8    7   5-5/8             7-1/4     1     1/2" J-Bolt       3    1/2" Bolt   10310 10310 10310 2580
                                                                NFM6X10U          MBHA5.50/9.25          3/8       7      5-5/8      9-1/4     1     1/2" J-Bolt       5    1/2" Bolt   10310 10310 10310       2580
                                                                NFM6X12U          MBHA5.50/11.25         3/8       7      5-5/8     11-1/4     1     1/2" J-Bolt       5    1/2" Bolt   10310 10310 10310       2580
                                                                NFM6X1178                 --             3/8       7      5-5/8     11-7/8     1     1/2" J-Bolt   14          10d      7510    7510    7510    1415
                                                                NFM6X1178U        MBHA5.50/11.88         3/8       7      5-5/8     11-7/8     1     1/2" J-Bolt       5    1/2" Bolt   10310 10310 10310       2580
                                                                                                                                                                                                                        FL
                                                                NFM6X14U          MBHA5.50/14            3/8       7      5-5/8       14       1     1/2" J-Bolt       5    1/2" Bolt   10310 10310 10310       2580
                                                                NFM6X16                   --             3/8       7      5-5/8       16       1     1/2" J-Bolt   14          10d      7510    7510    7510    1415
                                                                NFM6X16U          MBHA5.50/16            3/8       7      5-5/8       16       1     1/2" J-Bolt       5    1/2" Bolt   10310 10310 10310       2580
                                                                NFM6X18                   --             3/8       7      5-5/8       18       1     1/2" J-Bolt   14          10d      7510    7510    7510    1415
                                                                NFM6X18U          MBHA5.50/18            3/8       7      5-5/8       18       1     1/2" J-Bolt       5    1/2" Bolt   10310 10310 10310       2580
                                                                1) Allowable loads are based on 2,500 psi concrete or masonry.
                                                                2) Design loads are governed by test ultimate loads with a safety factor of three.
                                                                3) J-Bolt shall be cast-in-place and have a minimum 6" embedment and not less than 4" from the edge of concrete.
                                                                4) In addition to the J-Bolt, "U" models also require a 3/4" dia. ITW Ramset/Redhead Dyna Bolt sleeve anchor or equal with minimum 5"
                                                                   embedment depth installed in the face. Bolt shall be installed in accordance with installation specifications provided by ITW Ramset.
                                                                5) Bolts shall conform to ASTM A 307 or better.
                                                                6) NAILS: 10d nails are 0.148" dia. x 3" long



                                                              Specialty Options Chart
                                                              Refer to Specialty Options pages 320, 322-323 for additional details.
                                                                       Option           MiTek USP Series                             Skewed1,2
                                                                      Range                NFM / NFMU                                 1˚ to 45˚
                                                                 Allowable Loads           NFM / NFMU                             100% of table load
                                                                                                                 Add SK, angle required, right (R) or left (L), and
                                                                                               NFM             square cut (SQ) or bevel cut (BV) to product number.
                                                                                                                              Ex. NFM3_SK45R_BV
                                                                     Ordering
                                                                                                                 Add SK, angle required, right (R ) or left (L), and
                                                                                               NFMU                   square cut (SQ) to product number.
                                                                                                                          Ex. NFM35X8U_SK45R_SQ
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange.
                                                               2) For skewed hangers, the required cut type (square or bevel) of joist member
                                                                  may vary based on skew angle and width of hanger. Some square cut hangers




                                                                                                                                                                                                                                        Lumber Hangers
                                                                  will require custom pricing due to welded back plate.




                                                              MiTek® Product Catalog                                                                                                                                              193
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 195 of 358
                    FWH Fire Wall Hangers                                                                                                              Fire Wall Hangers
                    The Fire Wall Hanger is designed for attaching truss, I-joist, solid sawn lumber,
                    or engineered wood floor framing members to double wall top plates or minimum                                         2 Hour Fire-Rating
                    2-ply 2x solid sawn header fire rated wood frame walls. The advanced design
                                                                                                                FWH hangers are tested per ASTM E814 standards. When installed on one
                    allows the installation of the FWH before the 5/8" gypsum wallboard (drywall)
                                                                                                                side of a maximum 2 hour fire-rated wall assembly, the penetration of
                    is attached and permits the building project to be completely framed-up, and                the MiTek FWH Fire Wall Hanger through the gypsum wallboard will not
                    weather-tight before the gypsum wallboard sheathing work starts.                            reduce the fire resistive rating of the 2 hour fire resistive assembly.

                    Materials: 14 gauge
                    Finish: G90 galvanizing                                                                                                                                          2-3/4"

                    Options: See Specialty Options chart on page 195                                                                                                                          2-1/4"
                    Codes: IBC, FL, LA                                                                                   1-5/8"
                                                                                                                           1/8"
                    Patents: U.S. Patent No. 10,316,510

                    Installation:
                    • Install the face of hanger flanges tight to stud wall framing.                                                                                                    H

                    • For typical installations, the FWH does not need to be installed at stud
                       locations. An increase in capacity can be achieved by installing the FWH
                       at a stud. See the Allowable Load Table on page 195.
                    • The end of the truss/joist should measure 1-5/8" from the face of the
                                                                                                                                                                              2"
                       supporting wall. See Figure 1.                                                                      Figure 1                                 W
                    • The truss/joist should bear fully on the FWH seat with a gap no greater than             Typical FWH Side View                                   FWH
                      1/8" between the end of the supported member and the hanger. See Figure 1.
                    •G  ypsum Wallboard Installation – Use the FWH-T template to slot cut the
                      gypsum wallboard. See FWH-T Template Sequence. Slide the gypsum                                                                                     5-3/4"
                      wallboard into position and fasten to the framing members meeting the
                      minimum requirements specified by code.
                                                                                                                                                             8"
                    Geometry Table
                                                                         Dimensions (in)                                                                                           13"
                            Joist         MiTek USP                                          Code
                          Size (in)        Stock No.       Ref. No.        W         H       Ref.
                     2x8                  FWH28               --        1-9/16     7-1/8
                     2 x 10               FWH210              --        1-9/16     9-1/8
                     2 x 12               FWH212              --        1-9/16     11-1/8
                                                                                                                                                            FWH-T template
                     1-3/4 x 9-1/2        FWH1795      DGHF1.81/9.5     1-13/16    9-7/16
                                                                                                                                                        (must be ordered separately)
                     1-3/4 x 11-7/8       FWH17118     DGHF1.81/11.88   1-13/16   11-13/16




                                                                                                                                                                                                       Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                     1-3/4 x 14           FWH1714      DGHF1.81/14      1-13/16   13-15/16
                     1-3/4 x 16           FWH1716      DGHF1.81/16      1-13/16   15-15/16
                                                                                                                      FWH-T Template Installation Sequence
                     2 - 2-1/8 x 9-1/2    FWH2095      DGHF2.1/9.5       2-1/8     9-7/16
                     2 - 2-1/8 x 11-7/8   FWH20118     DGHF2.1/11.88     2-1/8    11-13/16                                             Corner Prong
                                                                                                                         Edge Prong
                     2 - 2-1/8 x 14       FWH2014      DGHF2.1/14        2-1/8    13-15/16
                     2 - 2-1/8 x 16       FWH2016      DGHF2.1/16        2-1/8    15-15/16
                     2-5/16 x 9-1/2       FWH2395      DGHF2.37/9.5      2-3/8     9-7/16
                     2-5/16 x 11-7/8      FWH23118     DGHF2.37/11.88    2-3/8    11-13/16
                     2-5/16 x 14          FWH2314      DGHF2.37/14       2-3/8    13-15/16
                     2-5/16 x 16          FWH2316      DGHF2.37/16       2-3/8    15-15/16              1) Align the FWH-Template     2) Rotate the template      3) Run the gypsum
                                                                                             IBC,
                     2-5/16 x 18          FWH2318      DGHF2.37/18       2-3/8    17-15/16    FL,          slot with the mark in the      and press down on            wallboard cutter
                                                                                                                                                                       down the template
Fire Wall Hangers




                     2-5/16 x 20          FWH2320      DGHF2.37/20       2-3/8    19-15/16    LA           gypsum wallboard and           the end to engage
                                                                                                           engage the prongs              the corner prongs            to cut the slot
                     2-1/2 x 9-1/2        FWH2595      DGHF2.56/9.5     2-9/16     9-7/16
                     2-1/2 x 11-7/8       FWH25118     DGHF2.56/11.88   2-9/16    11-13/16                 into edge of gypsum
                     2-1/2 x 14           FWH2514      DGHF2.56/14      2-9/16    13-15/16                 wallboard
                     2-1/2 x 16           FWH2516      DGHF2.56/16      2-9/16    15-15/16
                     2-1/2 x 18           FWH2518      DGHF2.56/18      2-9/16    17-15/16
                     2-1/2 x 20           FWH2520      DGHF2.56/20      2-9/16    19-15/16
                     3-1/2 x 9-1/2        FWH3595      DGHF3.62/9.5     3-9/16     9-7/16
                     3-1/2 x 11-7/8       FWH35118     DGHF3.62/11.88   3-9/16    11-13/16
                     3-1/2 x 14           FWH3514      DGHF3.62/14      3-9/16    13-15/16
                     3-1/2 x 16           FWH3516      DGHF3.62/16      3-9/16    15-15/16
                     3-1/2 x 18           FWH3518      DGHF3.62/18      3-9/16    17-15/16
                     3-1/2 x 20           FWH3520      DGHF3.62/20      3-9/16    19-15/16
                     3-1/2 x 22           FWH3522      DGHF3.62/22      3-9/16    21-15/16
                     3-1/2 x 24           FWH3524      DGHF3.62/24      3-9/16    23-15/16
                                                                                                                                                                   Continued on next page

                    194                                                                                                                                           MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 196 of 358
                                                              FWH Fire Wall Hangers                                                                                                                                      Fire Wall Hangers




                                                                         Typical FWH                                                       Typical FWH                                                 Typical FWH stud wall with
                                                                solid sawn header installation                                         stud wall installation                                           (2) layers of 5/8" gypsum
                                                                                                                                                                                                          wallboard installation
                                                              Fastener / Allowable Load Table
                                                                                                                 Fastener Schedule5                                                       DF Allowable Loads (Lbs.)
                                                                                                             Header                   Joist                        Solid Sawn                   2-Ply, 2x Wall          2-Ply 2x Wall Top Plate
                                                                                                                                                                     Header                      Top Plate                 with Stud Below

                                                                                                      Top Face                                              Download            Uplift1      Download       Uplift1       Download2      Uplift1
                                                                      Installation Type               Qty Qty Type Qty                   Type            (100/115/125%)         160%      (100/115/125%)    160%       (100/115/125%)    160%
                                                                                                        6      --     10d      6      10d x 1-1/2               2240             180           2045              180         --             --
                                                               Without 5/8" gypsum
                                                               wallboard or structural                          2                                                                                                            --             --
                                                               sheathing                                6             10d      6      10d x 1-1/2               2625             380           2045              380
                                                                                                                                                                                                                                  3
                                                                                                                4                                                                                                          2980            380
                                                                                                        6      --     10d      6      10d x 1-1/2               2400             180           2400              180         --             --
                                                               After (1) layer of 5/8"
                                                                                                                2                                                                                                            --             --
                                                               gypsum wallboard is installed            6             10d      6      10d x 1-1/2               2625             380           2400              380
                                                                                                                                                                                                                                  3
                                                                                                                4                                                                                                          2980            380
                                                                                                        6      --     10d      6      10d x 1-1/2               2400             180           2400              180         --             --
                                                               After (2) layers of 5/8"
                                                               gypsum wallboard are                             2                                                                                                            --             --
                                                               installed                                6             10d      6      10d x 1-1/2               2625             380           2400              380
                                                                                                                4                                                                                                          2980 3          380
                                                                                                        6      --     10d      6      10d x 1-1/2               2400             180           2400              180         --             --
                                                               Two-sided after (2) layers of
                                                               5/8" gypsum wallboard                            2                                                                                                            --             --
                                                                                                        6             10d      6      10d x 1-1/2               2625             380           2400              380
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               are installed (min. 2x6 wall)                                                                                                                                      3
                                                                                                                4                                                                                                          2980            380
                                                                                                        6      --     10d      6      10d x 1-1/2               2400             180           2400              180         --             --
                                                               After (1) layer of structural
                                                               sheathing & (1) layer of 5/8"                    2                                                                                                            --             --
                                                               gypsum wallboard is installed            6             10d      6      10d x 1-1/2               2625             380           2400              380
                                                                                                                                                                                                                                  3
                                                                                                                4                                                                                                          2980            380
                                                               1) Uplift Loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) Allowable downloads require at least one 2x stud at each hanger location and 4 face nails into 2-ply top plate.
                                                               3) FWH 1-9/16" wide hangers have an allowable download of 2,665 lb. at 100%, 2,765 lb. at 115% and 2,830 lb. at 125%.
                                                               4) Web stiffeners are required on I-Joist applications. Install per I-Joist manufacturer specifications.
                                                               5) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.
                                                               New products or updated product information are designated in blue font.
                                                                                                                                                                                                                                                         Fire Wall Hangers
                                                              Specialty Options Chart – Refer to Specialty Options
                                                              pages 320 and 322 for additional details.
                                                                    Option                              Skewed1                               Top Flange Offset
                                                                     Range                               1˚ to 70˚                                      --

                                                                                          80% of table load on skews up to 45°.          70% of table download.
                                                                Allowable Loads
                                                                                          70% of table load on skews 46° to 70°.           180 lbs. Max uplift.

                                                                                                                                                  Add OS, and
                                                                                     Add SK, angle required, right (R) or left (L),
                                                                                                                                              right (R) or left (L),
                                                                   Ordering           and square cut (SQ) to product number.
                                                                                                                                              to product number.
                                                                                             Ex. FWH3514_SK45R_SQ
                                                                                                                                              Ex. FWH3595_OSR
                                                               1) Skewed hangers with skews greater than 15° may have all
                                                                  joist nailing on outside flange.



                                                              MiTek® Product Catalog                                                                                                                                                               195
                                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 197 of 358

                    FWHBP Fire Wall Hangers for Beams and Purlins                                                                                                 Fire Wall Hangers

                    MiTek has expanded the FWH Fire Wall Hanger series to include the                                                                 2 Hour Fire-Rating
                    higher load carrying capacity FWHBP, the Fire Wall Hanger for Beams
                    and Purlins. The FWHBP transfers the load into the supporting wall thru                              FWH hangers are tested per ASTM E814 standards. When installed on one
                                                                                                                         side of a maximum 2 hour fire-rated wall assembly, the penetration of
                    bearing on the top plates and directly attaching to the stud pack or post
                                                                                                                         the MiTek FWH Fire Wall Hanger through the gypsum wallboard will not
                    below. As with the FWH hanger, the advanced design allows you to
                                                                                                                         reduce the fire resistive rating of the 2 hour fire resistive assembly.
                    install the hangers before the drywall is attached, allowing your project
                    to be completely framed-up and weather-tight before the drywall                                   2-layers
                    sheathing shows up on site.                                                                     5/8" gypsum
                                                                                                                       board
                                                                                                                                     2x stud wall                                      2x stud wall
                    Materials: 12 gauge                                                                                                framing                   supported    FWHBP
                                                                                                                                                                                         framing
                                                                                                                                                                   beam       hanger
                    Finish: Primer
                    Options: See Specialty Options chart on page 197
                    Patents: U.S. Patent No. 10,179,992

                    Installation:                                                                                                        stud pack
                                                                                                                                          or post
                    • Install the face of hanger flanges tight to stud wall framing.
                    • The end of the truss/joist should measure 1-5/8" from the face of the
                                                                                                                                                              2-layers
                      supporting wall.                                                                                               FWHBP hanger               5/8"                     stud pack
                                                                                                                                                              gypsum                      or post
                    • The truss/joist should bear fully on the FWH seat with a gap no                            supported                                    board
                      greater than 1/8" between the end of the supported member and the                             beam

                      hanger.
                    •G  ypsum Wallboard Installation – Use the FWH-T template to slot                                        Typical FWHBP attachment to top plate/beam
                      cut the gypsum wallboard. See FWH-T Template Sequence. Slide the                                                    and stud pack/post
                      gypsum wallboard into position and fasten to the framing members
                      meeting the minimum requirements specified by code.


                                                                                                                                              A

                                                                                                                                                     2-5/8"
                                                                                5-3/4"



                                                                                                                                               H
                                                                  8"


                                                                                    13"




                                                                                                                                                                                                      Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                    W1          2"                                                          W2

                                                                 FWH-T template                                     FWHBP Hanger                                             FWHBP
                                                              (must be ordered separately)
                                                                                                                                                                         Stud Pack Width




                                                                            FWH-T Template Installation Sequence
Fire Wall Hangers




                          1) Align the FWH-Template slot          Edge prong            2) Rotate the                                             3) Run the gypsum
                                                                                                              Corner prong
                              with the mark in the gypsum                                   template and                                               wallboard cutter
                              wallboard and engage the                                      press down on                                              down the template
                              prongs into edge                                              the end to engage                                          to cut the slot
                              of gypsum wallboard                                           the corner prongs




                                                                                                                                                                             Continued on next page

                    196                                                                                                                                                    MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 198 of 358

                                                              FWHBP Fire Wall Hangers for Beams and Purlins                                                                                             Fire Wall Hangers
                                                                                                                                                                                       4
                                                                                                                              Dimensions (in)                      Fastener Schedule                 DF/SP Allowable Loads (Lbs.)
                                                                                                                                                                                                Download
                                                                                                                                                           Header Header Header
                                                                                                                                                                                         2-Ply 2x Wall Top Plate1 Uplift
                                                                   Joist          MiTek USP       Ref. Steel                                                Top    Face   Stud Joist                                     Code
                                                                   Size           Stock No.       No. Gauge           W1      W23          H        A       Qty     Qty    Qty  Qty Type 100% 115% 125% 160%2 Ref.
                                                               3-1/2 x 11-7/8    FWHBP35118                                              11-7/8
                                                               3-1/2 x 14        FWHBP3514                                              13-15/16
                                                               3-1/2 x 16        FWHBP3516                                              15-15/16
                                                               3-1/2 x 18        FWHBP3518         --     12      3-9/16 Specify 17-15/16          7-1/8     6        4       16       18      10d   7055   7355    7550     3025
                                                               3-1/2 x 20        FWHBP3520                                              19-15/16
                                                               3-1/2 x 22        FWHBP3522                                              21-15/16
                                                               3-1/2 x 24        FWHBP3524                                              23-15/16
                                                               5-1/4 x 11-7/8    FWHBP52118                                              11-7/8
                                                               5-1/4 x 14        FWHBP5214                                              13-15/16
                                                               5-1/4 x 16        FWHBP5216                                              15-15/16
                                                               5-1/4 x 18        FWHBP5218         --     12         5-3/8   Specify 17-15/16 7-15/16        6        4       16       18      10d   8015   8015    8015     3025   --
                                                               5-1/4 x 20        FWHBP5220                                              19-15/16
                                                               5-1/4 x 22        FWHBP5222                                              21-15/16
                                                               5-1/4 x 24        FWHBP5224                                              23-15/16
                                                               7 x 11-7/8        FWHBP71118                                              11-7/8
                                                               7 x 14            FWHBP7114                                              13-15/16
                                                               7 x 16            FWHBP7116                                              15-15/16
                                                               7 x 18            FWHBP7118         --     12         7-1/8   Specify 17-15/16 9-11/16        6        4       16       18      10d   5695   5695    5695     3025
                                                               7 x 20            FWHBP7120                                              19-15/16
                                                               7 x 22            FWHBP7122                                              21-15/16
                                                               7 x 24            FWHBP7124                                              23-15/16
                                                               1) Download allowable load is for a 2-Ply Top Plate with stud pack (or post) below without wall and floor sheathing attached.
                                                               2) Uplift loads have been increased 60% for wind or seismic loads. No further increase shall be permitted.
                                                               3) "Specify" denotes required stud pack/post width must be specified when ordering. Minimum 3" for a 2-ply 2x stud pack.
                                                               4) NAILS: 10d nails are 0.148" dia. x 3" long.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              Specialty Options Chart – Refer to Specialty Options
                                                              pages 320 and 322 for additional details.
                                                                     Option                              Skewed1
                                                                     Range                               1˚ to 70˚
                                                                Allowable Loads                     70% of table load

                                                                                       Add SK, angle required, right (R) or left (L),
                                                                    Ordering            and square cut (SQ) to product number.
                                                                                             Ex. FWHBP3514_SK45L_SQ                                                                                                                       Fire Wall Hangers
                                                               1) Skewed hangers with skews greater than 15° may have all
                                                                  joist nailing on outside flange.




                                                              MiTek® Product Catalog                                                                                                                                                197
                                                Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 199 of 358

                    FWHH Heavy-Duty Fire Wall Hangers                                                                                                          Fire Wall Hangers

                    The MiTek FWHH Heavy-Duty Fire Wall Hanger is designed                                                                         2 Hour Fire-Rating
                    to support beams and purlins at header locations. The higher
                    capacity of the FWHH is achieved through top flange bearing                                            FWH hangers are tested per ASTM E814 standards. When installed on one
                                                                                                                           side of a maximum 2 hour fire-rated wall assembly, the penetration of
                    along with added face and beam/purlin nailing. As with the FWH
                                                                                                                           the MiTek FWH Fire Wall Hanger through the gypsum wallboard will not
                    hanger, the advanced design allows you to install the hangers
                                                                                                                           reduce the fire resistive rating of the 2 hour fire resistive assembly.
                    before the drywall is attached, allowing your project to be
                    completely framed-up and weather-tight before the drywall
                    sheathing shows up on site.                                                                                                                                           A

                    Materials: 12 gauge                                                                                                                                                          2-5/8"
                    Finish: Primer
                    Options: See Specialty Options chart on page 199
                                                                                                                                                                                        7-1/2"
                    Installation:
                    • Install the FWHH hanger flanges tight to the face of the header.
                    • A minimum 2-ply 2x10 header is required for proper installation.                                                                                                       H

                    • The beam/purlin should bear fully on the FWHH seat with a gap
                      no greater than 1/8" between the end of the supported member                                                                                   W            D
                      and the hanger.                                                                                                                                  FWHH
                    • Gypsum Wallboard Installation - Use the FWH-T template to slot
                      cut the gypsum wallboard. See FWH-T Template Sequence. Slide
                                                                                                                            5-3/4"
                      the gypsum wallboard into position and fasten to the framing
                      members meeting the minimum requirements specified by code.

                                                                                                                8"


                                                                                                                                   13"




                                                                                                                                                                Typical FWHH
                                                                                                              FWH-T template
                                                                                                         (must be ordered separately)
                                                                                                                                                                 installation

                                                                                    FWH-T Template Installation Sequence




                                                                                                                                                                                                          Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                          1) Align the FWH-Template slot                Edge prong       2) Rotate the                                        3) Run the gypsum
                                                                                                               Corner prong
                              with the mark in the gypsum                                    template and                                          wallboard cutter
                              wallboard and engage the                                       press down on                                         down the template
                              prongs into edge                                               the end to engage                                     to cut the slot
                              of gypsum wallboard                                            the corner prongs




                                                                                      Dimensions (in)                        Fastener Schedule3                        DF/SP
                                                                                                                          Header              Joist             Allowable Loads (Lbs.)
                                                                                                                                                                  Download1
Fire Wall Hangers




                           Joist                MiTek       Ref. Steel                                               Top Face                                               Uplift Code
                                                                                                                                                                                  2
                         Size (in)            Stock No.     No. Gauge           W         H        D      A          Qty Qty Type Qty             Type       100% 115% 125% 160% Ref.
                     3-1/2 x 9-1/2          FWHH3595                                    9-7/16
                     3-1/2 x 11-7/8         FWHH35118                                  11-13/16
                     3-1/2 x 14             FWHH3514                                   13-15/16
                     3-1/2 x 16             FWHH3516                                   15-15/16
                                                             --     12       3-9/16                2    3-1/4         6    20      10d   20   10d x 1-1/2    7355    7685        7715   3445        --
                     3-1/2 x 18             FWHH3518                                   17-15/16
                     3-1/2 x 20             FWHH3520                                   19-15/16
                     3-1/2 x 22             FWHH3522                                   21-15/16
                     3-1/2 x 24             FWHH3524                                   23-15/16
                     1) Uplift Loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                     2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.

                                                                                                                                                                         Continued on next page

                                                                                      Dimensions (in)                        Fastener Schedule3                        DF/SP® Product Catalog
                                                                                                                                                                      MiTek
                    198
                                                                                                                          Header              Joist             Allowable Loads (Lbs.)
                                                                                                                                                                             1
                             Joist               MiTek      Ref.   Steel                                             Top Face                                     Download              Uplift Code
                                                                3-1/2 x 22           FWHH3522                                     21-15/16
                                                                3-1/2 x 24        FWHH3524
                                                                                 Case                   23-15/16 1-2 Filed 10/06/20 Page 200 of 358
                                                                                       3:20-cv-06957 Document
                                                                1) Uplift Loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                              FWHH        Heavy-Duty
                                                               2) NAILS: 10d                      Fire
                                                                             x 1-1/2 nails are 0.148" dia. xWall     Hangers
                                                                                                            1-1/2" long, 10d nails are 0.148" dia. x 3" long.                                       Fire Wall Hangers

                                                                                                                                 Dimensions (in)                   Fastener Schedule3                      DF/SP
                                                                                                                                                                Header              Joist           Allowable Loads (Lbs.)
                                                                                                                                                                                                                1
                                                                      Joist              MiTek          Ref. Steel                                          Top Face                                 Download    Uplift Code
                                                                                                                                                                                                                       2
                                                                    Size (in)          Stock No.        No. Gauge          W          H      D       A      Qty Qty Type Qty            Type      100% 115% 125% 160% Ref.
                                                                5-1/4 x 9-1/4        FWHH52925                                      9-1/8
                                                                5-1/4 x 9-1/2        FWHH5295                                       9-7/16
                                                                5-1/4 x 11-7/8       FWHH52118                                    11-13/16
                                                                5-1/4 x 14           FWHH5214                                     13-15/16
                                                                5-1/4 x 16           FWHH5216            --      12      5-3/8    15-15/16   2     4-3/16   6    20      10d   20   10d x 1-/2    7715   7715       7715   3445
                                                                5-1/4 x 18           FWHH5218                                     17-15/16
                                                                5-1/4 x 20           FWHH5220                                     19-15/16
                                                                5-1/4 x 22           FWHH5222                                     21-15/16
                                                                5-1/4 x 24           FWHH5224                                     23-15/16
                                                                5-1/2 x 9-1/4        FWHH55925                                      9-1/8
                                                                5-1/2 x 9-1/2        FWHH5595                                       9-7/16
                                                                5-1/2 x 11-7/8       FWHH55118                                    11-13/16
                                                                5-1/2 x 14           FWHH5514                                     13-15/16                                                                                        --
                                                                5-1/2 x 16           FWHH5516            --      12      5-5/8    15-15/16   2     4-3/16   6    20      10d   20   10d x 1-/2    7715   7715       7715   3445
                                                                5-1/2 x 18           FWHH5518                                     17-15/16
                                                                5-1/2 x 20           FWHH5520                                     19-15/16
                                                                5-1/2 x 22           FWHH5522                                     21-15/16
                                                                5-1/2 x 24           FWHH5524                                     23-15/16
                                                                7 x 11-7/8           FWHH71118                                    11-13/16
                                                                7 x 14               FWHH7114                                     13-15/16
                                                                7 x 16               FWHH7116                                     15-15/16
                                                                7 x 18               FWHH7118            --      12      7-1/8    17-15/16   2     5-1/16   6    20      10d   20   10d x 1-1/2   6005   6005       6005   3445
                                                                7 x 20               FWHH7120                                     19-15/16
                                                                7 x 22               FWHH7122                                     21-15/16
                                                                7 x 24               FWHH7124                                     23-15/16
                                                                1) Uplift Loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                                2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              Specialty Options Chart – Refer to Specialty Options
                                                              pages 320 and 322 for additional details.
                                                                     Option                              Skewed1
                                                                      Range                              1˚ to 70˚
                                                                Allowable Loads                     70% of table load

                                                                                       Add SK, angle required, right (R) or left (L),
                                                                    Ordering            and square cut (SQ) to product number.
                                                                                                                                                                                                                                        Fire Wall Hangers
                                                                                              Ex. FWHH3516_SK60R_SQ

                                                               1) Skewed hangers with skews greater than 15° may have all
                                                                  joist nailing on outside flange.




                                                              MiTek® Product Catalog                                                                                                                                              199
                                                Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 201 of 358

                    FWHFM Fire Wall Hangers for Face Mount Applications                                                                                     Fire Wall Hangers

                    The FWHFM hanger fastens to the wide face of a balloon framed SCL                                                         2 Hour Fire-Rating
                    column thereby eliminating the additive perpendicular-to-grain bearing
                    stresses in the wall top and bottom plates seen with platform framing.                         FWH hangers are tested per ASTM E814 standards. When installed on one
                    The advanced design allows you to install the hangers before the                               side of a maximum 2 hour fire-rated wall assembly, the penetration of
                    gypsum wallboard (drywall) is attached, allowing your project to be                            the MiTek FWH Fire Wall Hanger through the gypsum wallboard will not
                    completely framed-up and weather-tight before the gypsum wallboard                             reduce the fire resistive rating of the 2 hour fire resistive assembly.
                    sheathing shows up on site.
                    Features and Benefits:
                    • Face mount hanger design installs with nails
                    • A ttaches to the wide face of columns
                                                                                                                                                                              Balloon framed
                    • Hanger web accommodates 2-plies of 5/8" gypsum wallboard                                            2-layers
                                                                                                                                                                               SCL column

                    • Achieve full table loads with or without drywall installation                                     5/8" gypsum
                                                                                                                          wallboard

                    Materials: 12 gauge
                    Finish: Primer
                                                                                                                                                                          2x stud wall
                    Options: See Specialty Options chart on page 201                                                                                                        framing
                    Patents: Pending
                    Installation:
                                                                                                                                                   FWHFM
                    • Install the face of hanger flanges tight to SCL column/framing.                                                             hanger
                                                                                                                                  Supported
                    • The end of the truss/joist should measure 1-5/8" from the face                                               beam
                       of the supporting column.                                                                                  Typical FWHFM installation
                    • T he truss/joist should bear fully on the FWH seat with a gap no greater
                      than 1/8" between the end of the supported member and the hanger.
                                                                                                                                                   W2
                    •G  ypsum Wallboard Installation – Use the FWH-T template to slot
                                                                                                                                                            A
                      cut the gypsum wallboard. See FWH-T Template Sequence. Slide the
                      gypsum wallboard into position and fasten to the framing members
                      meeting the minimum requirements specified by code.                                                                                            4-1/2"



                                                                                                                                                                              H2

                                                                                                                                                                 13-1/16"



                                                                                                                                                                H1




                                                                                                                                                                                                   Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                     FWH-T template                           W1
                                                                                                                                                        2"
                                                                                                  (must be ordered separately)
                                                                                                                                                   FWHFM




                                                                             FWH-T Template Installation Sequence
Fire Wall Hangers




                          1) Align the FWH-Template slot           Edge prong      2) Rotate the                                       3) Run the gypsum
                                                                                                         Corner prong
                              with the mark in the gypsum                              template and                                         wallboard cutter
                              wallboard and engage the                                 press down on                                        down the template
                              prongs into edge                                         the end to engage                                    to cut the slot
                              of gypsum wallboard                                      the corner prongs




                                                                                                                                                                          Continued on next page

                    200                                                                                                                                                 MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 202 of 358

                                                              FWHFM Fire Wall Hangers for Face Mount Applications                                                                                          Fire Wall Hangers

                                                                                                                                                                                                       3
                                                                                                                                           Dimensions (in)                            Fastener Schedule                   DF/SP
                                                                                                                                                                                 Header            Joist           Allowable Loads (Lbs.)
                                                                                                                                                                                                                               1
                                                                       Joist            MiTek USP       Ref. Steel                                                             Face                                 Download    Uplift
                                                                     Size (in)           Stock No.      No. Gauge         W1       W2         H1         H2      D      A       Qty    Type Qty       Type       100% 115% 125% 160%2
                                                               3-1/2 x 9-1/4           FWHFM35925                                           9-1/16    13-9/16
                                                               3-1/2 x 9-1/2           FWHFM3595                                            9-5/16    13-13/16
                                                               3-1/2 x 11-7/8          FWHFM35118                                          11-11/16   16-3/16
                                                               3-1/2 x 14              FWHFM3514                                           13-13/16   18-5/16
                                                               3-1/2 x 16              FWHFM3516         --     12       3-9/16 4-11/16 15-13/16      20-5/16     2   2-1/16    40      10d   18   10d x 1-1/2   5960   6625       7050   2990
                                                               3-1/2 x 18              FWHFM3518                                           17-13/16   22-5/16
                                                               3-1/2 x 20              FWHFM3520                                           19-13/16   24-5/16
                                                               3-1/2 x 22              FWHFM3522                                           21-13/16   26-5/16
                                                               3-1/2 x 24              FWHFM3524                                           23-13/16   28-5/16
                                                               4 - 4-3/16 x 9-1/4      FWHFM42925                                           9-1/16    13-9/16
                                                               4 - 4-3/16 x 9-1/2      FWHFM4295                                            9-5/16    13-13/16
                                                               4 - 4-3/16 x 11-7/8     FWHFM42118                                          11-7/16    15-15/16
                                                               4 - 4-3/16 x 14         FWHFM4214                                            13-5/8     18-1/8
                                                               4 - 4-3/16 x 16         FWHFM4216         --     12       4-3/16   5-5/16    15-5/8     20-1/8     2   2-3/8     40      10d   18   10d x 1-1/2   5960   6625       7050   2990
                                                               4 - 4-3/16 x 18         FWHFM4218                                            17-5/8     22-1/8
                                                               4 - 4-3/16 x 20         FWHFM4220                                            19-5/8     24-1/8
                                                               4 - 4-3/16 x 22         FWHFM4222                                            21-5/8     26-1/8
                                                               4 - 4-3/16 x 24         FWHFM4224                                            23-5/8     28-1/8
                                                               5-1/4 x 9-1/4           FWHFM52925                                           9-1/16    13-9/16
                                                               5-1/4 x 9-1/2           FWHFM5295                                            9-5/16    13-13/16
                                                               5-1/4 x 11-7/8          FWHFM52118                                           11-5/8     16-1/8
                                                               5-1/4 x 14              FWHFM5214                                           13-13/16   18-5/16
                                                               5-1/4 x 16              FWHFM5216         --     12       5-3/8    6-1/2    15-13/16   20-5/16     2     3       40      10d   18   10d x 1-1/2   5960   6625       7050   2990
                                                               5-1/4 x 18              FWHFM5218                                           17-13/16   22-5/16
                                                               5-1/4 x 20              FWHFM5220                                           19-23/28   24-5/16
                                                               5-1/4 x 22              FWHFM5222                                           21-13/16   26-5/16
                                                               5-1/4 x 24              FWHFM5224                                           23-13/16   28-5/16
                                                               7 x 11-7/8              FWHFM71118                                          11-11/16   16-3/16
                                                               7 x 14                  FWHFM7114                                           13-13/16   18-5/16
                                                               7 x 16                  FWHFM7116                                           15-13/16   20-5/16
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               7 x 18                  FWHFM7118         --     12       7-1/8    8-1/4    17-13/16   22-5/16     2   3-7/8     40      10d   18   10d x 1-1/2   5960   6085       6085   2990
                                                               7 x 20                  FWHFM7120                                           19-13/16   24-5/16
                                                               7 x 22                  FWHFM7122                                           21-13/16   26-5/16
                                                               7 x 24                  FWHFM7124                                           23-13/16   28-5/16
                                                                1) Download allowable load is for attachment to the wide face of a supporting column.
                                                                2) Uplift loads have been increased 60% for wind or seismic loads. No further increase shall be permitted.
                                                                3) Distance from the supported member to the edge of the header support flange is 9/16".
                                                                4) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.


                                                              Specialty Options Chart – Refer to Specialty Options
                                                              pages 320-321 for additional details.                                                                                                                                              Fire Wall Hangers
                                                                        Option                           Skewed1
                                                                        Range                            1˚ to 70˚
                                                                Allowable Loads                      70% of table load

                                                                                       Add SK, angle required, right (R) or left (L),
                                                                    Ordering            and square cut (SQ) to product number.
                                                                                             Ex. FWHFM5214_SK60L_SQ

                                                               1) Skewed hangers with skews greater than 15° may have all
                                                                  joist nailing on outside flange.




                                                              MiTek® Product Catalog                                                                                                                                                       201
                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 203 of 358

              Wood I-Joist Installation to Wood                                                                                                  EWP Hangers

              Sloped I-Joists                                                              Fasteners
              Use sloped seat hangers and beveled web stiffeners whenever the slope        Install only the specified nails. The flanges of wood I-Joists may split if
              exceeds the following: 1/2:12 for seat bearing lengths of 2-1/2" or less;    larger diameter nails or longer nails are installed. Do not install nails larger
              3/8:12 for bearing lengths between 2-1/2" and 3-1/2"; and 1/4:12 for         than 16d common wire nails (0.162" diameter) into the web stiffeners in
              bearing lengths in excess of 3-1/2".                                         the wood I-Joist.

              Multiple I-Joist Plies                                                       Backer Blocks
              Fasten together multiple plies of wood I-Joists, in accordance with          Pattern the nails used to install backer blocks or web stiffeners in wood
              the manufacturer’s installation guidelines, such that the joists act as      I-Joists to avoid splitting the block. The nail pattern should be sufficiently
              a single unit.                                                               spaced to avoid the same grain line, particularly with solid sawn backer
                                                                                           blocks. Backer blocks must be installed on wood I-Joist acting as the
              I-Joist Rotation                                                             header, or supporting member. Install in accordance with the I-Joist
              It may be necessary to install straps, blocking, or sheathing to restrain    manufacturer’s installation guidelines. The nails used to install hangers
              torsional rotation of a supporting wood I-Joist when using top mount         mounted to an I-Joist header must penetrate through the web and into
              I-Joist hangers.                                                             the backer block on the opposite side.



              Top Flange Hangers

              The thickness of the hanger metal and nail heads on top mount hangers        floor surfaces and squeaking. Similarly, ensure that the hanger is installed
              must be evaluated for the effect on subsequent sheathing. Ensure that        plumb such that the face flanges of the hanger are mounted firmly against
              the top mount hanger is installed so the flanges of the hanger are not       the wide-face surface of the header.
              over-spread which tends to elevate the supported I-Joist causing uneven




                                    Flush framing                              !   Hanger over-spread                       !   Hanger not plumb




                                                                                                                                                                              Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
              Correct Slant Nail Installation


                                     Always secure wood I-Joist                                 Common Nailing Errors
                                     using 10d x 1-1⁄2" nail driven
                                     at a 30° to 45° angle and                                    !    Wrong Angle
                                     firmly seated
                                                                                                When a nail is driven into the bottom flange of the wood
                                                                                                I-Joist parallel to the glue lines, separation of veneers can occur
                                                                                                which substantially reduces the design loads of the connection.



                                                                                                  !     Nail Too Long
                                                                                                When using nails longer than MiTek’s recommended nails,
                                                                                                bottom flange splitting may occur. Also, this can raise the wood
                                                                                                I-Joist off the seat, resulting in uneven surfaces and squeaky
EWP Hangers




                                                                                                floors along with reduced allowable loads.




              202                                                                                                                              MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 204 of 358

                                                              Support Height & Lateral Stability                                                                                                                      EWP Hangers

                                                              Hangers for joists without web stiffeners must support the I-Joist’s top              be 60% of the joist height for stability during construction. If this cannot
                                                              flange and provide lateral resistance with no less than 1⁄8" contact.                 be accomplished, potential joist rotation must be resolved by other means.
                                                              MiTek recommends that hangers for joist with web stiffeners should                                                                 For hangers less than 60% joist depth, install
                                                                                                                                                                                             framing angles, one on each side, for lateral stability.
                                                                                                                                                                                                 Refer to pages 108-111 for angle selections.
                                                                 1/8" maximum gap                        Resist lateral movement                                    Web stiffener

                                                                                                                                     1/8" minimum

                                                                                                                                                                                                                                                      Joist
                                                                                                                                                                                                                                                      depth
                                                                                                                                                                                                                                            60%
                                                                                                                                                                                                                                            min.
                                                                                                                                                                                                                                           of joist
                                                                                                                                                                                                                                           depth


                                                                                       (Top flange support requirements can be verified in this section charts under Web stiffener Reqd. column.)



                                                              Nailer Installations

                                                              Correct Hanger Attachment to Nailer
                                                              A nailer or sill plate is considered to be any wood member attached to a
                                                              steel beam, concrete block wall, concrete stem wall, or other structure
                                                              unsuitable for nailing, which is used as a nailing surface for top mount
                                                              hangers to hold beams or joists.                                                                                                                                   1/4"
                                                                                                                                                                                                                                 max
                                                              Nailer Sized Correctly
                                                              Top flange of hanger is fully supported and recommended nails have full
                                                                                                                                                                                Avoid direct contact
                                                              penetration into nailer, resulting in a carried member hanging safely at the                                     between hangers and
                                                              proper height.                                                                                                  steel beams which may
                                                                                                                                                                                  cause squeaks

                                                              The nailer must be sized to fit the support width as shown and be of
                                                                                                                                                                                             Correct Attachment
                                                              sufficient thickness to satisfy recommended top flange nailing requirements.
                                                              A design professional must specify nailer attachment to steel beams.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              Wrong Nailer Size Causes Component Failure




                                                                                                                                                            >1/4"




                                                                             !      Too Narrow                                        !    Too Wide                                                       !     Too Thin
                                                                    Top flange not fully supported can cause                 Loading can cause cross grain breaking                      Top flange nailing cannot fully penetrate
                                                                    nail breakout. Or, by fully supporting top               of nailer. The recommended nailer                           nailer, causing reduced allowable loads.
                                                                    flange, hanger is tilted back, causing                   overhang is 1⁄4" maximum per side.                          Never use hangers which require multiple
                                                                    lifting of carried member which results                                                                              face nails since the allowable loads are
                                                                    in uneven surfaces and squeaky floors.                                                                               dependent on all nail holes being used.
                                                                                                                                                                                                                                                              EWP Hangers




                                                              MiTek® Product Catalog                                                                                                                                                                  203
                                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 205 of 358

              EWP Hanger Selection Guide                                                                                                                                                                                                                                          EWP Hangers

                                                                                           Supporting Member                                                                        Supported Member                                                       Allowable Loads (Lbs.) Range
                                                                                                                                                                                                                                                                 Header Material




                                                                 Beam/Joist/Rafter




                                                                                                                                                                         Beam/Joist/Rafter




                                                                                                                                                                                                                                                                                              MiTek USP Series
                                                                                                                                                                                                                                                                                              Product Catalog
                                                                                                                                                                                                                                                                                              Page Reference
                                                                                                            Floor Truss 4x




                                                                                                                                                                                                                    Floor Truss 4x
                                                                 (rect shapes)




                                                                                                                                                                         (rect shapes)
                                                                                               Truss (2x)




                                                                                                                                                                                                       Truss (2x)
                                                                                                                                                             Rim Joist
                               MiTek




                                                                                                                                                                                                                                              Stringer
                                                                                                                                      Glulam




                                                                                                                                                                                                                                     Glulam
                                                                                     I-Joist




                                                                                                                                                                                             I-Joist
                    Hanger      USP               Steel                                                                                                                                                                                                       LVL              DF/SP




                                                                                                                             Nailer




                                                                                                                                                      Post
                                                                                                                                               Wall
                    Type       Series            Gauge                                                                                                                                                                                                       100%              100%
                              THF               16 or 12                •              •                                                •                                       •              •          •              •                                1,890 - 3,190     1,890 - 3,190      207, 213
                              THFI                 18                   •              •                                                •                                       •              •          •              •                                 960 - 1,680       960 - 1,680       205, 212
                              IHFL                 18                   •              •          •                                     •                       •                              •                                       •                   960 - 1,920       960 - 1,920     206, 211-213
                              IHF                  16                   •              •          •                                     •                                                      •                                       •                  1,000 - 4,410     1,000 - 4,410    206, 211-213
                    Face
                              HUS                  16                   •                         •                                     •                       •               •                         •                            •                  2,760 - 5,580     2,760 - 5,580      209, 214
                    Mount
                              HD                   14                   •                         •                                     •                       •               •              •          •              •             •                  1,850 - 4,620     1,850 - 4,620    208, 213-216
                              HDQIF                14                   •                         •                                     •              •        •               •              •          •              •             •                  3,340 - 5,605     3,340 - 5,605    209, 214-216
                              THD               14 or 12                •                         •                                     •                                       •              •          •              •             •                  5,850 - 8,285     5,850 - 8,285    210, 215-216
                              THDH                 12                   •                         •                                     •                                       •              •          •              •             •                 9,020 - 11,325    9,020 - 11,325    210, 214-216
                              TFL                  18                   •              •                         •             •        •                                       •              •          •              •                                   1,585             1,585         217, 221-222
                              THO              18, 16 or 12             •              •                         •             •        •                                       •              •          •              •                                1,235 - 5,660     1,235 - 5,000    217, 221-226

                                                                                                                                                                                                                                                                                               217, 222,
                              TFI                  16                   •              •                         •             •        •                                       •              •          •              •                                2,715 - 2,820     2,715 - 2,820
                                                                                                                                                                                                                                                                                               224-225
                                                                                                                                                                                                                                                                                               218, 221,
                              BPH                  12                   •                         •              •             •        •       •               •               •              •          •              •             •                  2,830 - 3,100     2,825 - 3,100
                                                                                                                                                                                                                                                                                               223-229
                     Top
                              HBPH                  10                  •                         •              •             •                                •               •              •          •              •                                6,185 - 6,310     6,185 - 6,310    218, 223-229
                    Mount
                                             7 - Top Flange;
                              PHM                                       •                                        •             •        •                                       •              •          •              •             •                  3,265 - 3,390     3,060 - 3,390      220-229
                                               10 - Stirrup
                                                                                                                                                                                                                                                                                             220-221, 223-
                              PHXU                  7                   •                                        •             •        •                                       •              •          •              •             •                  4,350 - 5,910     4,350 - 5,910
                                                                                                                                                                                                                                                                                             225, 227-229

                                                                                                                                                                                                                                                                                             219, 223-225,
                              HLBH                  7                   •                                                      •                                                •                         •              •             •                     10,045            10,045
                                                                                                                                                                                                                                                                                               227-229

                              GHF                12 or 7                •                                                               •                                       •                                                      •                 2,740 - 13,000    2,740 - 13,000      233-234
                              HGU                   7                   •                         •                                     •                                       •                         •              •             •                     14,705            14,705              232
                                        1
                              KLEG                  7                   •                                                               •                                       •                                                      •                     11,980            11,980              235




                                                                                                                                                                                                                                                                                                                 Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                              KMEG1                  7                  •                                                               •                                       •                                                      •                     12,635            12,635              235
                                    1       1/4" - Top Flange;
                              KEG                                       •                                                               •                                       •                                                      •                 17,615 - 21,145   17,615 - 21,145         235
                                                7 - Stirrup
                                             3 - Top Flange;
                              KEGQ                                      •                                                               •                                       •                                                      •                     17,265            17,265              234
                                               7 - U-Strap
                              KHHB                   7                  •                                                               •                                       •                                                      •                     6,480             6,480               236
                              KGB                   7                   •                                                               •                                       •                         •                            •                     6,480             6,480               236
                              KHGB                   7                  •                                                               •                                       •                         •                            •                     6,480             6,480               236
                 Glulam                      3 - Top Flange;
                              KGLT                                      •                                                      •        •                                       •                         •                            •                     10,555            10,555          237-238
                                                7 - Stirrup
                                             3 - Top Flange;
                              KHGLT                                     •                                                               •                                       •                                                      •                     12,495            12,495          237-238
                                                7 - Stirrup
                                             3 - Top Flange;
                              KGLS                                      •                                                               •                                       •                         •                            •                 11,070 - 21,220   11,070 - 21,220     238-239
                                                7 - Stirrup
                                             3 - Top Flange;
                              KHGLS                                     •                                                               •                                       •                                                      •                 21,750 - 23,195   21,750 - 23,195     238-239
                                                7 - Stirrup
                                             3 - Top Flange;
                              KGLST                                     •                                                               •                                       •                         •                            •                 13,695 - 26,890   13,695 - 26,890     238-239
                                                7 - Stirrup
                                             3 - Top Flange;
                              KHGLST                                    •                                                               •                                       •                                                      •                 20,315 - 28,975   20,315 - 28,975     238-239
                                                7 - Stirrup
                              LGU                   10                  •                         •                                     •                                       •                         •              •             •                     7,135             7,135               232
EWP Hangers




                              MGU                  10                   •                                                               •                                       •                         •                            •                     9,515             9,515               232
              Slope / Skew LSSH                 18 or 16                •              •          •                                     •                                       •              •          •              •             •         •         620 - 2,645       620 - 2,645           231
               1) KEG, KLEG, KMEG hangers assume allowable loads with top flange.
               2) When an I-Joist is used as a header, designer must evaluate if a web stiffener or backer block is required.
               • Represents common applications and product configurations. Consult MiTek for additional applications and/or optional product configurations.
               New products or updated product information are designated in blue font.


              204                                                                                                                                                                                                                                                                MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 206 of 358

                                                              THFI Face Mount I-Joist Hangers                                                                                                              EWP Hangers

                                                              The THFI is a face mount hanger designed to attach EWP I-joist members to                                                            Alignment
                                                              wood headers. The unique design of the THFI combines the installation ease                                            Guide tabs         tab           Holding Cleats
                                                                                                                                                                                                                 (Patent 9,206,594 B1)
                                                              of a top mount hanger with the installation flexibility of a face mount hanger.                                        for joist
                                                                                                                                                                                    placement
                                                              Because the side flanges extend to the top chord of the I-joist, web stiffeners
                                                              are not required. The THFI hangers also feature strategically placed Seat
                                                              Cleats® which lock the bottom flange of the I-joist to the hanger eliminating
                                                              the need for joist nails to be installed.

                                                              The innovative top flange alignment tabs with the holding cleats assist
                                                                                                                                                                                                                         Speed
                                                              the placing and alignment of the hanger prior to nailing by hanging onto                                                                                   prong
                                                              the header with holding cleats biting into the wood. If the alignment tabs
                                                              are not desired or a deeper height member is to be carried, the tabs can
                                                              be easily bent out of the way. Alignment tabs do not contribute to the                                           Alignment tab
                                                              allowable design values of the THFI hangers.                                                                                       1-3/8"

                                                              Materials: 18 Gauge                                                                                                 Diamond
                                                                                                                                                                                  holes for
                                                              Finish: G90 galvanizing                                                                                             maximum
                                                                                                                                                                                   nailing
                                                              Codes: IBC, FL, LA
                                                              Patents: U.S. Patent No. 5,564,248 & U.S. Patent No. 9,206,594 B1
                                                                                                                                                             Seat
                                                                                                                                                            Cleats                    Round
                                                              Installation:                                                                                                          holes for
                                                                                                                                                                                     minimum                         H
                                                              • Use all specified fasteners.                                            Stiffening                                    nailing
                                                                                                                                            tab
                                                              • Alignment tabs are not structural and can be bent back
                                                                or removed to assist hanger placement.
                                                                                                                                                       Seat Cleats® lock
                                                              • Web stiffeners are not required for THFI hangers unless                             I-joists into place for
                                                                specified by the I-joist manufacturer. Web stiffeners are                               positive seating
                                                                not required for lateral stability.                                                                                                              D
                                                              • For additional uplift capacity, install (2) 10d x 1-1/2" nails through                                                           W
                                                                diamond holes and into the joist member. (web stiffeners required)
                                                              • THFI2514 model has diamond holes in the header flange for Min/Max                                                                    THFI2514
                                                                nailing option. For the Max nailing option, install nails in both the round
                                                                and diamond shaped header holes.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                                   Typical THFI
                                                                                                                                                                                                   installation


                                                                                                                                                                                                                                         EWP Hangers




                                                              MiTek® Product Catalog                                                                                                                                              205
                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 207 of 358

              IHFL / IHF Face Mount I-Joist Hangers                                                                                                                    EWP Hangers

              IHFL (18GA) and IHF (16GA) series face mount hangers feature speed prongs for                                                                               1-1/8"
              temporary placement and seat cleats to grab the bottom flange of the supported
              I-joist. Diamond holes in header and joist allow for optional Max nailing for
                                                                                                                                                                                      Additional diamond
              customized fastening to match allowable load needed. Install nails in all fastener                                                                                        nail holes for
              holes when the Max allowable load is needed while lighter load capacities can                                                                                              max nailing
              be achieved with a quick installation of round holes only, saving you time and
                                                                                                                                                                                  H
              money on the jobsite.
                                                                                                                                                                                         Standard round
                                                                                                                                                                                            holes for
              Features:                                                                                                                                                                    min nailing
              • Seat Cleats lock bottom chord of I-joist eliminating need for joist nails.
              • Dimples with diamond nail holes for optional joist nailing when higher
                 uplift loads are needed.
              • Min/Max nailing provide flexible installation options.                                                                                           W     2-1/2"


              Materials: IHFL – 18 gauge; IHF – 16 gauge                                                               Typical IHFL2514                               IHFL2514
              Finish: G90 galvanizing                                                                                min nailing installation
              Options: See Specialty Options chart                                                                                                                         1-1/8"
              Codes: IBC, FL, LA
              Patents: U.S. Patent No. #5,564,248                                                                                                                                      Additional diamond
                                                                                                                                                                                         nail holes for
                                                                                                                                                                                          max nailing
              Installation:
              • Use all specified fasteners.                                                                                                                                     H
                                                                                                                                                                                        Standard round
              • Position I-joist into hangers and tap or push into place to fully seat                                                                                                    holes for
                 joist and engage cleats.                                                                                                                                                 min nailing
              • Web stiffeners are not required unless specified by the I-joist
                 manufacturer.
              • Min Nailing – Fill all round nail holes.
              •M  ax Nailing – Fill all round and diamond holes.
                                                                                                                                                                  W      2-1/2"
              Uplift Capacity Options:
              • IHFL (18GA) – For additional uplift capacity, install (2) 10d (0.148") x 1-1/2"                      Typical IHF1714                               IHF1714
                   nails through diamond dimple holes into the bottom chord of I-joist member                        max nailing installation
                   for a total uplift of 220 lbs.
                                                                                                                                  Raised Dimple nail
              • I HF (16GA)– Uplift capacity for hangers installed without joist nails is 65 lbs.                               holes allow 30°




                                                                                                                                                                                                            Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                                  to 45° nailing into
                                                                                                                                I-Joist bottom flange.




              Specialty Options Chart – refer to Specialty Options pages 320-321 for additional details.
                                                                                                                                                                                     Seat Cleat ® helps
                 Option                 Skewed1,3,4,5                    Sloped Seat2,3,4             Sloped / Skewed1,2,3,4               Inverted Flange4                       lock I-Joist into place
                                                                                                                                                                                    for positive seating
                                        1˚ to 67-1/2˚                                                                                                                                and nailing ease.
                                                                                                                                           Not available in
                 Range          when width is 1-3/4" or less.                1˚ to 45˚             See Sloped Seat and Skewed
                                                                                                                                       widths less than 2-1/4"
                                   1˚ to 50˚ on all others.
                                                                                                                                         100% of table load.
                                     100% of table load.                                                80% of table load.
                Allowable                                                                                                              65% of table load when
                                    75% of uplift load on               100% of table load             75% of uplift load on
                  Loads                                                                                                                nailing into the support
                                   skews greater than 15˚.                                            skews greater than 15˚.
                                                                                                                                        members end grain.
                                  Add SK, angle required,
                                                                     Add SL, slope required,
                                  right (R) or left (L), and                                       See Sloped Seat and Skewed                  Add IF,
                                                                    and up (U) or down (D),
                Ordering      square cut (SQ) or bevel cut (BV)                                             Example:                     to product number.
                                                                       to product number.
                                     to product number.                                            IHF23925_SK45R_BV_SL30D              Example: IHF23925_IF
                                                                   Example: IHF23925_SL30D
EWP Hangers




                               Example: IHF23925_SK45R_BV
                1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange.
                2) Sloped or sloped / skewed hangers with slopes greater than 15° may have additional joist nails.
                3) For skewed hangers, the required cut type (square or bevel) of joist member may vary based on skew angle
                   and width of hanger. Some square cut hangers will require custom pricing due to welded back plate.
                4) Modifications to IHFL or IHF hangers do not feature seat cleats or optional nailing.
                5) Skewed hangers may require web stiffeners to be installed in order to facilitate joist nail installation.


              206                                                                                                                                                     MiTek® Product Catalog
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 208 of 358

                                                              THF Face Mount I-Joist Hangers                                                                                                                       EWP Hangers

                                                              Designed to provide lateral support for the top chords of I-Joists in
                                                              depths up to 16".

                                                              Materials: See EWP Face Mount Hangers charts, page 217
                                                              Finish: G90 galvanizing
                                                              Options: See Specialty Options chart
                                                              Codes: IBC, FL, LA

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.                                                                                   Typical THF double I-Joist
                                                              • Web stiffeners are required for I-Joist installations.                                                                                         to LVL installation




                                                                                                                                                                                                               Typical THF I-Joist to
                                                                                                                                                                                                                I-Joist installation
                                                              Specialty Options Chart – refer to Specialty Options pages 320-321 for additional details.
                                                                                                                                                                                                                                A
                                                                 Option                 Skewed1,3                        Sloped Seat2,3                 Sloped / Skewed1,2,3        Inverted Flange

                                                                                                                                                                                     Not available in
                                                                 Range                   1˚ to 50˚                           1˚ to 45˚              See Sloped Seat and Skewed
                                                                                                                                                                                 widths less than 2-1/4"

                                                                                                                                                                                   100% of table load.             H
                                                                                    100% of table load.                                                  80% of table load.
                                                               Allowable                                                                                                         65% of table load when
                                                                                   75% of uplift load on               100% of table load               75% of uplift load on
                                                                 Loads                                                                                                           nailing into the support
                                                                                  skews greater than 15˚.                                              skews greater than 15˚.
                                                                                                                                                                                  members end grain.
                                                                                 Add SK , angle required,
                                                                                                                     Add SL, slope required,
                                                                                 right (R) or left (L) , and                                       See Sloped Seat and Skewed             Add IF,
                                                                                                                     and up (U) or down (D),                                                                           W       2-1/2"
                                                                Ordering     square cut (SQ) or bevel cut (BV)                                              Example:                to product number.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                       to product number.
                                                                                    to product number.                                            THF23118-2_SK45R_BV_SL30D      Example: THF23118-2_IF                 THF
                                                                                                                  Example: THF23118-2_SL30D
                                                                            Example: THF23118-2_SK45R_BV
                                                               1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange.
                                                               2) Sloped or sloped / skewed hangers with slopes greater than 15° may have additional joist nails.
                                                               3) For skewed hangers, the required cut type (square or bevel) of joist member may vary based on skew angle
                                                                  and width of hanger. Some square cut hangers will require custom pricing due to welded back plate.




                                                                                                                                                                                                                                              EWP Hangers




                                                              MiTek® Product Catalog                                                                                                                                                    207
                                      Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 209 of 358

              HD Face Mount Hangers                                                                                                                               EWP Hangers

              Designed to support LVL, LSL, and PSL beams and headers
              in medium load conditions.

              Materials: See EWP Face Mount Hangers charts, pages 218-220
              Finish: G90 galvanizing
              Options: See Specialty Options chart
              Codes: See chart for code references

              Installation:
              • Use all specified fasteners. See Product Notes, page 18.                                        Typical HD
              • Min Nailing – Fill all round nail holes.                                                       installation
              • Max Nailing – Fill all round and diamond nail holes.

                                                                                                                        A


                                                                                                                                Standard round nail
                                                                                                                                holes for min nailing




                                                                                                                                Additional diamond
                                                                                                                            H
                                                                                                                                  nail holes for
                                                                                                                                   max nailing


                                                                                                                    D
                                                                                                            W
                                                                                                                  HD

              Specialty Options Chart – refer to Specialty Options pages 320-321 for additional details.
                 Option                   Skewed1,3                        Sloped Seat2,3              Sloped / Skewed1,2,3                     Inverted Flange
                                                                                                                                          2-1/4" widths or greater
                                         1˚ to 67-1/2˚
                                                                                                                                         (Widths < 2-1/4" may be
                 Range           when width is 1-3/4" or less.                1˚ to 45˚            See Sloped Seat and Skewed
                                                                                                                                       available as a Custom, contact
                                    1˚ to 50˚ on all others.
                                                                                                                                                   MiTek)
                                                                                                                                             100% of table load.
                                     100% of table load.                                                80% of table load.




                                                                                                                                                                                        Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
               Allowable                                                                                                                   65% of table load when
                                    75% of uplift load on                100% of table load            75% of uplift load on
                 Loads                                                                                                                     nailing into the support
                                   skews greater than 15˚.                                            skews greater than 15˚.
                                                                                                                                            members end grain.
                                   Add SK, angle required,
                                                                      Add SL, slope required,
                                   right (R) or left (L), and                                      See Sloped Seat and Skewed                       Add IF,
                                                                      and up (U) or down (D),
                Ordering       square cut (SQ) or bevel cut (BV)                                            Example:                          to product number.
                                                                        to product number.
                                      to product number.                                            HD410_SK45R_SQ_SL30D                      Example: HD410_IF
                                                                      Example: HD410_SL30D
                                 Example: HD410_SK45R_SQ

               1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange.
               2) Sloped or sloped / skewed hangers with slopes greater than 15° may have additional joist nails.
               3) For skewed hangers, the required cut type (square or bevel) of joist member may vary based on skew angle
                  and width of hanger. Some square cut hangers will require custom pricing due to welded back plate.
               4) HD option hangers may be manufactured as welded products to achieve listed loads. Welded products have a primer finish.
EWP Hangers




              208                                                                                                                                              MiTek® Product Catalog
                                                                                Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 210 of 358

                                                              HDQIF Inverted Flange Face Mount Hangers                                                                                       EWP Hangers

                                                              Inverted flange face mount hangers fasten to LVL,
                                                              LSL and PSL beams and headers with WS Wood Screws.
                                                                                                                                                                                                   A
                                                              Materials: See EWP Face Mount Hangers charts,
                                                                 pages 218-220
                                                              Finish: G90 galvanizing
                                                              Codes: IBC, FL, LA
                                                                                                                                                                                                        H

                                                              Installation:
                                                              •U se all specified fasteners. See Product Notes, page 18.
                                                                                                                                                                                       W
                                                              • MiTek’s WS15 (1/4" dia. x 1-1/2" long) and WS3                                                                                   3"
                                                                (1/4" dia. x 3" long) structural wood screws are
                                                                supplied with HDQIF hangers.                                       Typical HDQIF                                        HDQIF
                                                                                                                            inverted flange installation




                                                              HUS Face Mount Hangers

                                                              Designed for medium load conditions. Extended
                                                              3" deep seat provides enhanced truss bearing.
                                                                                                                                                                                                       2"
                                                              Materials: 16 gauge
                                                              Finish: G90 galvanizing
                                                              Codes: IBC, FL, LA
                                                                                                                                                                                                            H
                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes,                                                  Raised dimple
                                                                page 18.                                                                                            allows 30°
                                                                                                                                                                  to 45° nailing             3"
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              • Joist nails must be driven at a 30° to 45° angle
                                                                                                                                                                                   W
                                                                through the joist into the header to achieve                   Typical HUS                                             HUS
                                                                listed loads. Slant/double shear nails must be
                                                                                                                               installation
                                                                used to achieve listed load values.




                                                                                                                                                   Drive joist nails into header
                                                                                                                                                         at 30° to 45° to
                                                                                                                                                      achieve listed loads.



                                                                                                                             Typical HUS double
                                                                                                                              shear installation
                                                                                                                                                                                                                      EWP Hangers




                                                              MiTek® Product Catalog                                                                                                                            209
                                              Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 211 of 358

              THD / THDH Face Mount Hangers                                                                                                                                              EWP Hangers

              THD – Medium capacity hanger for LVL, LSL, and PSL beams

              THDH – Heavy capacity hanger for LVL, LSL, and PSL beams

              Materials: See EWP Face Mount Hangers charts, pages 218-220
              Finish: G90 galvanizing
              Options: Rough/ Full sizes available for THD series. THD
                 hangers with widths greater than 3" can have one flange
                 inverted with no load reduction. Specify left (L) or (R) flange.
                 See Specialty Options chart.
              Codes: IBC, FL, LA                                                                                        Typical THDH                                                     Typical THD
                                                                                                                         installation                                                    installation
              Installation:
              • Use all specified fasteners. See Product Notes, page 18.                                                   Bend line nailing
              • THD – Drive bend line nails into header at 45° to achieve                                                 where applicable                                                          A
                                                                                                                                                 2-1/2"
                 listed loads.
                                                                                                                Raised dimple
              • THDH – Drive joist nails into header at 30° to 45° to achieve                                  allows 30° to                                     Obround hole
                 listed loads.                                                                                   45° nailing                                         nailing
                                                                                                                                                          H      where applicable
                                                                                                                                                                                                         H
                                                                                  Some model designs
                                                                                      may vary from
                                                                                   illustration shown                                                                                            D
                                                                                                                             W               D
                                                                                                                                                                                        W
                                                                                                                                 THDH                                                        THD410


                                                                                                                                                                                    Bend line            3"
                                                                                                                                                                                     nailing




                                                                                                                                             Drive bend line nails                                            H
                     Drive joist nails into                                                                                                  into header at 45º to
                    header at 30° to 45° to                                                                                                   achieve listed loads
                     achieve listed loads.
                                                                                                                                                                                    W            D

                                          Typical THDH double                                                  Typical bend line nailing                                                    THD7210




                                                                                                                                                                                                                  Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                           shear installation                                                        installation


              Specialty Options Chart
              – refer to Specialty Options pages 320-321 for additional details.
                           MiTek USP
                Option                                  Skewed1,3,4                     Sloped Seat2              Sloped / Skewed1,2,3,4                      Inverted Flange
                             Series
                                                                                                                                                    Not available in widths < 3".
                               THD                                                                                                                     Widths > 3" can have
                Range                                     1˚ to 45˚                       1˚ to 45˚           See Sloped Seat and Skewed
                                                                                                                                                        one flange inverted.
                              THDH                                                                                                                               N/A
                                                                                                                                                        100% of table load.
                                                                                                                                                      65% of table load when
                               THD                   85% of table load                65% of table load             65% of table load
               Allowable                                                                                                                              nailing into the support
                 Loads                                                                                                                                 members end grain.
                                                    85% of table load.                                             52% of table load.
                              THDH                                                    52% of table load                                                            N/A
                                                  50% of table uplift load.                                      50% of table uplift load.
                                                  Add SK, angle required,                                                                                  Add IF, one flange,
                                                                                   Add SL, slope required,
                               THD                right (R) or left (L), and                                                                              right (R) and left (L),
                                                                                   and up (U) or down (D),     See Sloped Seat and Skewed
               Ordering                       square cut (SQ) or bevel cut (BV)                                                                              Ex. THD410_IFR
                                                                                     to product number.      Ex. THDH410_SK45R_BV_SL30D
                                                     to product number.
EWP Hangers




                              THDH                                                  Ex: THDH410_SL30D                                                              N/A
                                                 Ex. THDH410_SK45R_BV
               1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange. All skewed THDH hangers have joist nails on one side only.
               2) Sloped or sloped / skewed hangers with slopes greater than 15° may have additional joist nails.
               3) THDH models - Skewed hangers typically require a bevel cut. A square cut option may be available as a custom.
               4) THD models - For skewed hangers, the required cut type (square or bevel) of joist member may vary based on skew angle
                  and width of hanger. Some square cut hangers will require custom pricing due to welded back plate.


              210                                                                                                                                                                       MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 212 of 358

                                                              I-Joist Charts Face Mount Hangers                                                                                                                                                EWP Hangers

                                                                                                                                      Dimensions (in)                   Fastener Schedule3                    DF/SP Header                     S-P-F Header
                                                                                                                                                                        Header          Joist2            Allowable Loads (Lbs.)           Allowable Loads (Lbs.)
                                                                                                                 Web
                                                                   Joist Size      MiTek USP                     Stiff                                         Min/                                                           Uplift1,2                        Uplift1,2 Code
                                                                      (in)         Stock No.        Ref. No.     Reqd Ga       W          H        D      A    Max Qty Type Qty              Type     100%    115%    125%     160% 100%       115%    125%     160% Ref.
                                                                                   IHFL15925     IUS1.56/9.5      --    18   1-1/2      9-1/16   2-1/2 1-1/8     --    8    10d    --         --      960     1095     1180        50   830     945     1020        40
                                                               1-1/2 x
                                                                                                                                                                Min    8    10d                       1000    1120     1210             880     990     1065
                                                                 9-1/4 - 9-1/2     IHF15925      MIU1.56/9        --    16   1-1/2      9-1/16   2-1/2 1-1/8                       2    10d x 1-1/2                            330                                 260
                                                                                                                                                                Max   20    16d                       2905    2905     2905             1815    1840    1860
                                                                                   IHFL15112     IUS1.56/11.88    --    18   1-1/2     11-1/16   2-1/2 1-1/8     --   10    10d    --         --      1200    1370     1475        50   1040   1185     1275        40
                                                               1-1/2 x
                                                                                                                                                                Min   10    10d                       1250    1405     1515             1100    1235    1330
                                                                 11-1/4 - 11-7/8   IHF15112      MIU1.56/11       --    16   1-1/2     11-1/16   2-1/2 1-1/8                       2    10d x 1-1/2                            330                                 260
                                                                                                                                                                Max   24    16d                       3065    3095     3115             1815    1840    1860
                                                                                                                                                                Min   12    10d                       1500    1685     1815             1320    1480    1595
                                                               1-1/2 x 14          IHF1514             --         --    16   1-1/2     13-1/2    2-1/2 1-1/8                       2    10d x 1-1/2                            330                                 260
                                                                                                                                                                Max   28    16d                       3065    3095     3115             1815    1840    1860

                                                               1-5/8 x                                                                                          Min    8    10d    2                  1000    1120     1210             880     990     1065
                                                                                   IHF16925            --         --    16   1-5/8        9      2-1/2 1-1/8                            10d x 1-1/2                            330                                 260
                                                                 9-1/4 - 9-1/2                                                                                  Max   20    16d    2                  2905    2905     2905             1945    1975    1995

                                                               1-5/8 x                                                                                          Min   10    10d                       1250    1405     1515             1100    1235    1330
                                                                                   IHF16112            --         --    16   1-5/8        11     2-1/2 1-1/8                       2    10d x 1-1/2                            330                                 260
                                                                 11-1/4 - 12                                                                                    Max   24    16d                       3295    3325     3350             1945    1975    1995
                                                                                                                                                                Min   12    10d                       1500    1685     1815             1320    1480    1595
                                                               1-5/8 x 14          IHF1614             --         --    16   1-5/8     13-7/16   2-1/2 1-1/8                       2    10d x 1-1/2                            330                                 260
                                                                                                                                                                Max   28    16d                       3295    3325     3350             1945    1975    1995
                                                                                   IHFL17925     IUS1.81/9.5      --    18   1-3/4     8-15/16   2-1/2 1-1/8     --    8    10d    --         --      960     1095     1180        50   830     945     1020        40
                                                               1-3/4 x
                                                                                                                                                                Min    8    10d                       1000    1120     1210             880     990     1065
                                                                  9-1/4 - 9-1/2    IHF17925      MIU1.81/9        --    16   1-3/4     8-15/16   2-1/2 1-1/8                       2    10d x 1-1/2                            330                                 260
                                                                                                                                                                Max   20    16d                       2905    2905     2905             2080    2105    2125
                                                                                   IHFL17112     IUS1.81/11.88    --    18   1-3/4    10-15/16 2-1/2 1-1/8       --   10    10d    --         --      1200    1370     1475        50   1040   1185     1275        40
                                                               1-3/4 x 11-7/8                                                                                   Min   10    10d                       1250    1405     1515             1100    1235    1330
                                                                                   IHF17112      MIU1.81/11       --    16   1-3/4    10-15/16 2-1/2 1-1/8                         2    10d x 1-1/2                            330                                 260
                                                                                                                                                                Max   24    16d                       3530    3560     3585             2080    2105    2125
                                                                                                                                                                Min   12                              1440    1640     1770             1245    1420    1530                  IBC,
                                                                                   IHFL1714      IUS1.81/14       --    18   1-3/4      13-3/8   2-1/2 1-1/8                10d    --         --                                   50                               40
                                                                                                                                                                Max   14                              1680    1915     2065             1455    1660    1785                   FL,
                                                               1-3/4 x 14                                                                                                                                                                                                      LA
                                                                                                                                                                Min   12    10d                       1500    1685     1815    330      1320    1480    1595       260
                                                                                   IHF1714       MIU1.81/14       --    16   1-3/4      13-3/8   2-1/2 1-1/8                       2    10d x 1-1/2
                                                                                                                                                                Max   28    16d                       3530    3560     3585    330      2080    2105    2125       260
                                                                                                                                                                Min   14                              1680    1915     2065             1455    1660    1785
                                                                                   IHFL1716      IUS1.81/16       --    18   1-3/4      15-7/8   2-1/2 1-1/8                10d    --         --                                   50                               40
                                                                                                                                                                Max   16                              1920    2190     2360             1660    1895    2040
                                                               1-3/4 x 16
                                                                                                                                                                Min   14    10d                       1750    1965     2120             1540    1730    1865
                                                                                   IHF1716       MIU1.81/16       --    16 1-13/16      15-3/4   2-1/2 1-1/8                       2    10d x 1-1/2                            330                                 260
                                                                                                                                                                Max   30    16d                       3530    3560     3585             2080    2105    2125
                                                                                   IHFL20925     IUS2.06/9.5      --   18    2-1/16     8-3/4    2-1/2 1-1/8     --    8    10d    --         --      960     1095     1180        50   830     945     1020        40
                                                               2 - 2-1/8 x 9-1/2                                                                                Min    8    10d                       1000    1120     1210             880     990     1065
                                                                                   IHF20925            --         --    16   2-1/16     8-7/8    2-1/2 1-1/8                       2    10d x 1-1/2                            330                                 260
                                                                                                                                                                Max   20    16d                       2905    2905     2905             2410   2440     2460
                                                                                   IHFL20112     IUS2.06/11.88    --   18    2-1/16    11-5/16   2-1/2 1-1/8     --   10    10d    --         --      1200    1370     1475        50   1040   1185     1275        40
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               2 - 2-1/8 x
                                                                                                                                                                Min   10    10d                       1250    1405     1515             1100    1235    1330
                                                                  11-7/8           IHF20112      MIU2.1/11        --    16   2-1/16    11-3/16   2-1/2 1-1/8                       2    10d x 1-1/2                            330                                 260
                                                                                                                                                                Max   24    16d                       3530    3960     3960             2410    2440    2460
                                                                                                                                                                Min   12                              1440    1640     1770             1245    1420    1530
                                                                                   IHFL2014      IUS2.06/14       --    18   2-1/16    13-3/16   2-1/2 1-1/8                10d    --         --                                   50                               40
                                                                                                                                                                Max   14                              1680    1915     2065             1455    1660    1785
                                                               2 - 2-1/8 x 14
                                                                                                                                                                Min   12    10d                       1500    1685     1815             1320    1480    1595
                                                                                   IHF2014             --         --    16   2-1/16     13-1/4   2-1/2 1-1/8                       2    10d x 1-1/2                            330                                 260
                                                                                                                                                                Max   28    16d                       4115    4150     4170             2410    2440    2460
                                                                                                                                                                Min   14                              1680    1915     2065             1455    1660    1785
                                                                2 - 2-1/8 x 16     IHFL2016      IUS2.06/16       --   18    2-1/16   15-11/16 2-1/2 1-1/8                  10d    --         --                                   50                               40
                                                                                                                                                                Max   16                              1920    2190     2360             1660    1895    2040
                                                                                   IHFL23925     IUS2.37/9.5      --    18   2-5/16     9-3/16   2-1/2 1-1/8     --    8    10d    --         --      960     1095     1180        50   830     945     1020        40
                                                               2-5/16 x 9-1/2                                                                                   Min   10    10d                       1250    1375     1375             1085    1085    1085
                                                                                   IHF23925      MIU2.37/9        --    16   2-5/16     9-3/16   2-1/2 1-1/8                       2    10d x 1-1/2                            330                                  260
                                                                                                                                                                Max   24    16d                       3530    4000     4320             2675    2705    2725

                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) IHFL (18GA) ─ install (2) 10d (0.148") x 1-1/2" nails through diamond dimple holes into the bottom chord of I-Joist member for a total uplift of 220 lbs.
                                                                  IHF (16GA) ─ uplift capacity for hangers installed without joist nails is 65 lbs.
                                                               3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               Load tables address hanger/header/fastener limitations only. Joist limitations must be determined for each installation.
                                                               New products or updated product information are designated in blue font.


                                                                                                                                                                                                                                                                              A
                                                                                                                                                                                                                                                                                     EWP Hangers




                                                                                                                                                                                                                                                        H




                                                                                                                                                                                                                                                                          D
                                                                                                                                                                                                                 Continued on next page                        W

                                                              MiTek® Product Catalog                                                                                                                                                                                          211
                                              Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 213 of 358

              I-Joist Charts Face Mount Hangers                                                                                                                                                  EWP Hangers

                                                                                       Dimensions (in)                   Fastener Schedule3                    DF/SP Header                      S-P-F Header
                                                                                                                         Header          Joist
                                                                                                                                               2           Allowable Loads (Lbs.)            Allowable Loads (Lbs.)
                                                                  Web
                    Joist Size      MiTek USP                     Stiff                                         Min/                                                            Uplift1,2                        Uplift1,2 Code
                       (in)         Stock No.        Ref. No.     Reqd Ga        W         H        D      A    Max Qty Type Qty              Type     100%    115%     125%     160% 100%        115%   125%     160%     Ref.
                                   IHFL23112      IUS2.37/11.88     --   18 2-5/16     11-3/16    2-1/2 1-1/8     --   10    10d    --         --      1200     1370     1475       50    1040    1185    1275        40
              2-5/16 x 11-7/8                                                                                    Min   10    10d                       1250     1405     1515             1100    1235    1330
                                   IHF23112       MIU2.37/11        --   16 2-5/16     11-3/16    2-1/2 1-1/8                       2    10d x 1-1/2                                330                               260
                                                                                                                 Max   24    16d                       3530     3960     3960             2675    2705    2725
                                                                                                                 Min   12                              1440     1640     1770             1245    1420    1530
                                   IHFL2314       IUS2.37/14        --   18 2-5/16      13-1/2    2-1/2 1-1/8                10d    --         --                                   50                                40
                                                                                                                 Max   14                              1680     1915     2065             1455    1660    1785
              2-5/16 x 14
                                                                                                                 Min   12    10d                       1500     1685     1815             1320    1480    1595
                                   IHF2314        MIU2.37/14        --   16 2-5/16      13-1/2    2-1/2 1-1/8                       2    10d x 1-1/2                                330                               260
                                                                                                                 Max   28    16d                       4115     4440     4440             2675    2705    2725
                                                                                                                 Min   14                              1680     1915     2065             1455    1660    1785
                                   IHFL2316       IUS2.37/16        --   18 2-5/16     15-9/16    2-1/2 1-1/8                10d    --         --                                   50                                40
                                                                                                                 Max   16                              1920     2190     2360             1660    1895    2040
              2-5/16 x 16
                                                                                                                 Min   14    10d                       1750     1965     2120             1540    1730    1865
                                   IHF2316        MIU2.37/16        --   16 2-5/16     15-9/16    2-1/2 1-1/8                       2    10d x 1-1/2                                330                               260
                                                                                                                 Max   30    16d                       4410     4440     4440             2675    2705    2725
                                                                                                                 Min   14    10d                       1750     1965     2120             1540    1730    1865
              2-5/16 x 18          IHF2318        MIU2.37/18        --   16 2-5/16      17-1/8    2-1/2 1-1/8                       2    10d x 1-1/2                                330                               260
                                                                                                                 Max   30    16d                       4410     4440     4440             2675    2705    2725
                                                  IUS2.56/9.25,
                                   THFI2595                         --   18    2-5/8     9-1/2    2-1/2 1-3/8     --    8    10d    --         --       960     1095     1180       125   845     965     995         100
                                                  IUS2.56/9.5
              2-1/2 x              IHFL25925            --          --   18    2-1/2     9-1/8    2-1/2 1-1/8     --    8    10d    --         --       960     1095     1180       50    830     945     1020        40
                9-1/4 - 9-1/2
                                                                                                                 Min   10    10d                       1250     1375     1375             1085    1085    1085
                                   IHF25925       MIU2.56/9         --   16    2-1/2     9-1/8    2-1/2 1-1/8                       2    10d x 1-1/2                                330                               260
                                                                                                                 Max   24    16d                       3530     4000     4320             2875    2905    2920

                                   THFI25118      IUS2.56/11.88     --   18    2-5/8    11-7/8    2-1/2 1-3/8     --   10    10d    --         --      1200     1265     1265       125   995     995     995         100

              2-1/2 x              IHFL25112            --          --   18    2-1/2    11-1/8    2-1/2 1-1/8     --   10    10d    --         --      1200     1370     1475       50    1040    1185    1275        40
                11-1/4 - 11-7/8
                                                                                                                 Min   10    10d                       1250     1375     1375             1085    1085    1085
                                   IHF25112       MIU2.56/11        --   16    2-1/2    11-1/8    2-1/2 1-1/8                       2    10d x 1-1/2                                330                               260
                                                                                                                 Max   24    16d                       3530     3960     3960             2875    2905    2920              IBC,
                                                                                                                                                                                                                             FL,
                                                                                                                 Min   12    10d    --         --      1440     1640     1770             1265    1445    1555               LA
                                   THFI2514       IUS2.56/14        --   18    2-5/8      14      2-1/2 1-3/8                                                                       125                               100
                                                                                                                 Max   14    10d    --         --      1680     1915     2065             1480    1685    1815
                                                                                                                 Min   12    10d                       1440     1640     1770             1245    1420    1530
              2-1/2 x 14           IHFL2514             --          --   18    2-1/2   13-7/16    2-1/2 1-1/8                       --         --                                   50                                40
                                                                                                                 Max   14    10d                       1680     1915     2065             1455    1660    1785
                                                                                                                 Min   12    10d                       1500     1685     1815             1320    1480    1595
                                   IHF2514        MIU2.56/14        --   16    2-1/2   13-7/16    2-1/2 1-1/8                       2    10d x 1-1/2                                330                               260
                                                                                                                 Max   28    16d                       4115     4440     4440             2875    2905    2920
                                                                                                                 Min   14                              1680     1915     2065             1455    1660    1785
                                   IHFL2516       IUS2.56/16        --   18    2-1/2    15-1/2    2-1/2 1-1/8                10d    --         --                                   50                                40
                                                                                                                 Max   16                              1920     2190     2360             1660    1895    2040
              2-1/2 x 16
                                                                                                                 Min   14    10d                       1750     1965     2120             1540    1730    1865
                                   IHF2516        MIU2.56/16        --   16    2-1/2    15-1/2    2-1/2 1-1/8                       2    10d x 1-1/2                                330                               260
                                                                                                                 Max   30    16d                       4410     4440     4440             2875    2905    2920




                                                                                                                                                                                                                                    Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
              2-5/8 x                                                                                            Min   10    10d                       1250     1375     1375             1085    1085    1085
                                   IHF26925             --          --   16    2-5/8    9-1/16    2-1/2 1-1/8                       2    10d x 1-1/2                                330                               260
                9-1/4 - 9-1/2                                                                                    Max   24    16d                       3530     4000     4320             3010    3035    3055

              2-5/8 x                                                                                            Min   10    10d                       1250     1375     1375             1085    1085    1085
                                   IHF26112             --          --   16    2-5/8   11-1/16    2-1/2 1-1/8                       2    10d x 1-1/2                                330                               260
                11-1/4 - 11-7/8                                                                                  Max   24    16d                       3530     3960     3960             3010    3035    3055
                                                                                                                 Min   12    10d                       1500     1685     1815             1320    1480    1595
              2-5/8 x 14           IHF2614              --          --   16    2-5/8    13-3/8    2-1/2 1-1/8                       2    10d x 1-1/2                                330                               260
                                                                                                                 Max   28    16d                       4115     4440     4440             3010    3035    3055
                                                                                                                 Min   14    10d                       1750     1965     2120             1540    1730    1865
              2-5/8 x 16           IHF2616              --          --   16    2-5/8   15-7/16    2-1/2 1-1/8                       2    10d x 1-1/2                                330                               260
                                                                                                                 Max   30    16d                       4410     4440     4440             3010    3035    3055
                                                                                                                 Min   10    10d                       1250     1375     1375             1085    1085    1085
              3 x 9-1/4            IHF15925-2     MIU3.12/9         --   16    3-1/8    9-3/16    2-1/2 1-1/8                       2    10d x 1-1/2                                330                               260
                                                                                                                 Max   24    16d                       3530     4000     4320             3105    3435    3455
                                                                                                                 Min   10    10d                       1250     1375     1375             1085    1085    1085
              3 x 11-1/4           IHF15112-2     MIU3.12/11        --   16    3-1/8   10-13/16 2-1/2 1-1/8                         2    10d x 1-1/2                                330                               260
                                                                                                                 Max   24    16d                       3530     3960     3960             3105    3125    3125

               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
               2) IHFL (18GA) ─ install (2) 10d (0.148") x 1-1/2" nails through diamond dimple holes into the bottom chord of I-Joist member for a total uplift of 220 lbs.
                  IHF (16GA) ─ uplift capacity for hangers installed without joist nails is 65 lbs.
               3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
               Load tables address hanger/header/fastener limitations only. Joist limitations must be determined for each installation.
               New products or updated product information are designated in blue font.

                                                                                                                                                                                                                                A
EWP Hangers




                                                                                                                                                                                                            H




                                                                                                                                                                                                                            D
                                                                                                                                                                       Continued on next page                    W


              212                                                                                                                                                                               MiTek® Product Catalog
                                                                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 214 of 358

                                                              I-Joist Charts Face Mount Hangers                                                                                                                                                            EWP Hangers

                                                                                                                                                                                                3
                                                                                                                                           Dimensions (in)                    Fastener Schedule                     DF/SP Header                           S-P-F Header
                                                                                                                                                                                                   2
                                                                                                                      Web                                                     Header         Joist              Allowable Loads (Lbs.)                 Allowable Loads (Lbs.)
                                                                                                                                                                                                                                              1,2
                                                                    Joist Size         MiTek USP                      Stiff                                          Min/                                                            Uplift                                Uplift1,2 Code
                                                                       (in)            Stock No.         Ref. No.     Reqd Ga       W          H        D      A     Max Qty Type Qty               Type    100%    115%      125%    160%          100%   115%    125%     160% Ref.
                                                                                                                                                                      Min   10    10d                       1250     1375     1375                  1085   1085     1085
                                                               3-1/4 x 9-1/4         IHF16925-2             --         --    16   3-3/8     9-1/16   2-1/2   1-1/8                       2    10d x 1-1/2                                330                                    260
                                                                                                                                                                      Max   24    16d                       3530     4000     4320                  3105   3520     3720
                                                                                                                                                                      Min   10    10d                       1250     1375     1375                  1085   1085     1085
                                                               3-1/4 x 11-1/4        IHF16112-2             --         --    16   3-3/8     10-3/4   2-1/2   1-1/8                       2    10d x 1-1/2                                330                                    260
                                                                                                                                                                      Max   24    16d                       3530     3960     3960                  3105   3125     3125
                                                                                     IHFL35925        IUS3.56/9.5      --    18   3-1/2      8-5/8   2-1/2   1-1/8     --   10    10d    --          --     1200     1370     1475       50         1040   1185     1275        40
                                                               3-1/2 x
                                                                                                                                                                      Min   10    10d    2    10d x 1-1/2   1250     1375     1375                  1085   1085     1085
                                                                 9-1/4 - 9-1/2       IHF35925         MIU3.56/9        --    16   3-1/2      8-5/8   2-1/2   1-1/8                                                                       330                                    260
                                                                                                                                                                      Max   24    16d    2    10d x 1-1/2   3530     4000     4320                  3105   3520     3800
                                                                                                                                                                      Min   10                              1200     1370     1475                  1040   1185     1275
                                                                                     IHFL35112        IUS3.56/11.88    --    18   3-1/2     10-5/8   2-1/2   1-1/8                10d    --          --                                  50                                     40
                                                               3-1/2 x                                                                                                Max   12                              1440     1640     1770                  1245   1420     1530
                                                                 11-1/4 - 11-7/8                                                                                      Min   10    10d                       1250     1375     1375                  1085   1085     1085
                                                                                     IHF35112         MIU3.56/11       --    16   3-1/2     10-5/8   2-1/2   1-1/8                       2    10d x 1-1/2                                330                                    260
                                                                                                                                                                      Max   24    16d                       3530     3960     3960                  3105   3125     3125
                                                                                                                                                                      Min   12                              1440     1640     1770                  1245   1420     1530
                                                                                     IHFL3514         IUS3.56/14       --    18   3-1/2    12-15/16 2-1/2    1-1/8                10d    --          --                                  50                                     40
                                                                                                                                                                      Max   14                              1680     1915     2065                  1455   1660     1785
                                                               3-1/2 x 14
                                                                                                                                                                      Min   12    10d                       1500     1685     1815                  1320   1480     1595
                                                                                     IHF3514          MIU3.56/14       --    16   3-1/2    12-15/16 2-1/2    1-1/8                       2    10d x 1-1/2                                330                                    260
                                                                                                                                                                      Max   28    16d                       4115     4440     4440                  3620   3965     3985
                                                                                                                                                                      Min   14                              1680     1915     2065                  1455   1660     1785
                                                                                     IHFL3516         IUS3.56/16       --    18   3-1/2       15     2-1/2   1-1/8                10d    --          --                                  50                                     40
                                                                                                                                                                      Max   16                              1920     2190     2360                  1660   1895     2040

                                                               3-1/2 x 16                                                                                             Min   14    10d                       1750     1965     2120                  1540   1730     1865
                                                                                     IHF3516          MIU3.56/16       --    16   3-1/2       15     2-1/2   1-1/8                       2    10d x 1-1/2                                330                                    260
                                                                                                                                                                      Max   30    16d                       4410     4440     4440                  3880   3965     3985

                                                                                     THF17157-2             --          x    12   3-5/8     15-3/4   2-1/2   1-1/4     --   22    10d    6          10d     2925     3365     3660    1275          2560   2945     3200       1115

                                                                                                                                                                      Min   14    10d                       1750     1965     2120                  1540   1730     1865
                                                               3-1/2 x 18            IHF3518          MIU3.56/18       --    16   3-1/2    16-9/16   2-1/2   1-1/8                       2    10d x 1-1/2                                330                                    260
                                                                                                                                                                      Max   30    16d                       4410     4440     4440                  3880   3965     3985

                                                                                                      MIU4.12/9,                                                      Min   10    10d                       1250     1405     1515                  1100   1235     1330              IBC,
                                                               4 - 4-3/16 x 9-1/2    IHF20925-2                        --    16   4-3/16   8-11/16   2-1/2   1-1/8                       2    10d x 1-1/2                                330                                    260    FL,
                                                                                                      MIU4.28/9                                                       Max   24    16d                       3530     3960     3960                  3105   3120     3120
                                                                                                                                                                                                                                                                                       LA
                                                                                                      MIU4.12/11,                                                     Min   10    10d                       1250     1405     1515                  1100   1235     1330
                                                               4 - 4-3/16 x 11-7/8   IHF20112-2                        --    16   4-3/16      11     2-1/2   1-1/8                       2    10d x 1-1/2                                330                                    260
                                                                                                      MIU4.28/11                                                      Max   24    16d                       3530     3960     3960                  3105   3120     3120

                                                                                                      MIU4.12/14,                                                     Min   12    10d                       1500     1685     1815                  1320   1480     1595
                                                               4 - 4-3/16 x 14       IHF2014-2                         --    16   4-3/16    13-5/8   2-1/2   1-1/8                       2    10d x 1-1/2                                330                                    260
                                                                                                      MIU4.28/14                                                      Max   28    16d                       3960     3960     3960                  3120   3120     3120
                                                                                                                                                                      Min   10    10d                       1250     1405     1515                  1100   1235     1330
                                                               4-5/8 x 9-1/4         IHF23925-2       MIU4.75/9        --    16   4-3/4      8-3/8   2-1/2   1-1/8                       2    10d x 1-1/2                                330                                    260
                                                                                                                                                                      Max   24    16d                       3530     3960     3960                  3105   3120     3120

                                                               4-5/8 x 11-1/4        THF23118-2       MIU4.75/11        x    16   4-3/4    10-11/16 2-1/2    1-1/4     --   16    10d    6          10d     1890     2170     2360    1135          1650   1900     2065        990

                                                               4-5/8 x 14            THF23140-2       MIU4.75/14        x    12   4-3/4    13-5/16   2-1/2   1-1/4     --   20    10d    6          10d     2660     3060     3325    1275          2325   2675     2910       1115
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               4-5/8 x 16            THF23160-2       MIU4.75/16        x    12   4-3/4    15-15/16 2-1/2    1-1/4     --   24    10d    6          10d     3190     3670     3990    1275          2790   3165     3165       1115

                                                                                                                                                                      Min   10    10d                       1250     1405     1515                  1100   1235     1330
                                                               5 x 9-1/4             IHF25925-2       MIU5.12/9        --    16   5-1/8     8-3/16   2-1/2   1-1/8                       2    10d x 1-1/2                                330                                    260
                                                                                                                                                                      Max   24    16d                       3530     3960     3960                  3105   3120     3120
                                                                                                                                                                      Min   10    10d                       1250     1405     1515                  1100   1235     1330
                                                               5 x 11-1/4            IHF25112-2       MIU5.12/11       --    16   5-1/8    10-7/16   2-1/2   1-1/8                       2    10d x 1-1/2                                330                                    260
                                                                                                                                                                      Max   24    16d                       3530     3960     3960                  3105   3120     3120
                                                               5 x 14                THF25140-2       MIU5.12/14        x    12   5-1/8     13-1/8   2-1/2   1-1/4     --   20    10d    6          10d     2660     3060     3325    1275          2340   2690     2925       1015
                                                               5 x 16                THF25160-2       MIU5.12/16        x    12   5-1/8     15-3/4   2-1/2   1-1/4     --   24    10d    6          10d     3190     3670     3990    1275          2810   3160     3160       1015
                                                                                                                                                                      Min   14           6                  2155     2430     2610    1305          1895   2140     2295       1035
                                                               7 x 9-1/4             HD7100           HU410-2           x    14   7-1/8       9      2-1/2 1-1/16                 16d               16d
                                                                                                                                                                      Max   18           8                  2770     3125     3355    1845          2440   2750     2950       1620
                                                                                                                                                                      Min   16           6                  2465     2780     2980    1305          2165   2445     2620       1035
                                                               7 x 11-1/4            HD7120           HU412-2           x    14   7-1/8    10-11/16 2-1/2 1-1/16                  16d               16d
                                                                                                                                                                      Max   22           8                  3390     3820     4100    1845          2980   3360     3605       1620
                                                                                                                                                                      Min   20           8                  3080     3475     3725    1845          2710   3055     3160       1620
                                                               7 x 14                HD7140           HU414-2           x    14   7-1/8       13     2-1/2 1-1/16                 16d               16d
                                                                                                                                                                      Max   26          12                  4005     4435     4435    2765          3520   3885     3885       2430

                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) IHFL (18GA) ─ install (2) 10d (0.148") x 1-1/2" nails through diamond dimple holes into the bottom chord of I-Joist member for a total uplift of 220 lbs.
                                                                  IHF (16GA) ─ uplift capacity for hangers installed without joist nails is 65 lbs.
                                                               3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               Load tables address hanger/header/fastener limitations only. Joist limitations must be determined for each installation.
                                                               New products or updated product information are designated in blue font.
                                                                                                                                                                                                                                                                                          A
                                                                                                                                                                                                                                                                                                EWP Hangers




                                                                                                                                                                                                                                                                     H




                                                                                                                                                                                                                                                                                      D
                                                                                                                                                                                                                       Continued on next page                              W


                                                              MiTek® Product Catalog                                                                                                                                                                                                      213
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 215 of 358

              SCL Charts Face Mount Hangers                                                                                                                                           EWP Hangers

                                                                                        Dimensions (in)                 Fastener Schedule2,3                DF/SP Header                 S-P-F Header
                                                                                                                         Header         Joist           Allowable Loads (Lbs.)       Allowable Loads (Lbs.)
                                                                 Web
                 Joist Size        MiTek USP                     Stiff                                            Min/                                               Uplift1             Uplift1 Code
                     (in)          Stock No.       Ref. No.      Reqd    Ga      W          H        D     A      Max Qty Type Qty         Type       100% 115% 125% 160% 100% 115% 125% 160% Ref.
              1-3/4 x 5-1/2       HUS175       HU1.81/5            x     16   1-13/16     5-3/8      3     2       --  14 16d 6            16d        2760 3140 3400 2045 2430 2765 2990 1640

                                                                                                                  Min   12         4                  1850   2085   2235    760    1625   1835   1900       610
                                  HD1770       HU7                 x     14   1-13/16     7-1/8    2-1/2 1-1/8               16d        10d x 1-1/2
              1-3/4 x 7-1/4                                                                                       Max   16         8                  2465   2780   2980    1190   2165   2445   2620       960    IBC,
                                                                                                                                                                                                                    FL,
                                  HUS177               --          x     16   1-13/16     7-1/8      3     2       --   22 16d     8       16d        4170   4745   5125    2990   3670   4130   4130       2410    LA

                                                                                                                  Min   18         6                  2770   3125   3355    1170   2440   2645   2695       955
                                  HD17925      HU9                 x     14   1-13/16     9-1/8    2-1/2 1-1/8               16d        10d x 1-1/2
                                                                                                                  Max   24         10                 3695   4170   4320    1900   3020   3165   3255       1545

              1-3/4 x 9-1/2       HD17925IF            --          x     14   1-13/16     9-1/8     --    1-1/8    --   18 16d     6    10d x 1-1/2   2770   3125   3355    1170   2440   2645   2695       950        --

                                  HDQ179IF     HUCQ1.81/9-SDS      x     14   1-13/16       9        3    13/16    --    8   WS3   4      WS15        3340   3605   3605    1110   2980   3010   3010       925

                                  HUS179       HUS1.81/10          x     16   1-13/16     9-1/8      3     2       --   30 16d 10          16d        5580   6060   6060    4110   4555   4880   4910       3410   IBC,
                                                                                                                                                                                                                    FL,
                                                                                                                  Min   22         6                  3390   3625   3685    1170   2555   2645   2695       955     LA
                                  HD17112      HU11                x     14   1-13/16    11-3/8    2-1/2 1-1/8               16d        10d x 1-1/2
                                                                                                                  Max   30         12                 4320   4515   4640    1900   3255   3425   3535       1550
              1-3/4 x
                                  HD17112IF            --          x     14   1-13/16    11-3/8     --    1-1/8    --   22 16d     6    10d x 1-1/2   3390   3625   3685    1170   2555   2645   2695       955        --
                11-1/4 - 11-7/8

                                  HDQ17112IF   HUCQ1.81/11-SDS     x     14   1-13/16      11        3    13/16    --   10 WS3     6      WS15        3340   3340   3340    1580   2890   2890   2890       1365

                                  HUS179       HUS1.81/10          x     16   1-13/16     9-1/8      3     2       --   30 16d 10          16d        5580   6060   6060    4110   4555   4880   4910       3410   IBC,
                                                                                                                                                                                                                    FL,
                                                                                                                  Min   28         8                  3790   3920   4005    1510   2790   2905   2975       1220    LA
                                               HU14,
                                  HD1714                           x     14   1-13/16    13-5/16   2-1/2 1-1/8               16d        10d x 1-1/2
                                               U14
                                                                                                                  Max   36         14                 4580   4810   4955    1900   3485   3685   3815       1555

              1-3/4 x 14          HD1714IF             --          x     14   1-13/16    13-5/16    --    1-1/8    --   28 16d     8    10d x 1-1/2   3790   3920   4005    1510   2790   2905   2975       1220       --

                                  HDQ1714IF            --          x     14   1-13/16    13-3/8      3    13/16    --   12 WS3     6      WS15        4660   4870   4955    2035   3355   3525   3635       1680

                                  HUS179       HUS1.81/10          x     16   1-13/16     9-1/8      3     2       --   30 16d 10          16d        5580   6060   6060    4110   4555   4880   4910       3410   IBC,
                                                                                                                                                                                                                    FL,
                                                                                                                  Min   28         8                  3790   3920   4005    1510   2790   2905   2975       1220    LA
                                               HU14,
                                  HD1714                           x     14   1-13/16    13-5/16   2-1/2 1-1/8               16d        10d x 1-1/2
                                               U14
                                                                                                                  Max   36         14                 4580   4810   4955    1900   3485   3685   3815       1555
              1-3/4 x 16
                                  HD1714IF             --          x     14   1-13/16    13-5/16    --    1-1/8    --   28 16d     8    10d x 1-1/2   3790   3920   4005    1510   2790   2905   2975       1220       --




                                                                                                                                                                                                                            Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                  HDQ1714IF            --          x     14   1-13/16    13-3/8      3    13/16    --   12 WS3     6      WS15        4660   4870   4955    2035   3355   3525   3635       1680

                                                                                                                  Min   14         6                  2155   2430   2610    1170   1895   2140   2295       950
                                  HD27925      HU2.75/10           x     14    2-3/4     9-3/16    2-1/2 1-1/8               16d        10d x 1-1/2
              2-11/16 x
                                                                                                                  Max   20         10                 3080   3475   3725    1510   2710   3055   3200       1210
                9-1/4 - 14
                                                                                                                                                                                                                   IBC,
                                  THDH27925            --          x     12    2-3/4      9-1/8      4    2-1/2    --   46 16d 12          16d        9020   9020   9020    4345   7515   7850   7850       3480    FL,
                                                                                                                                                                                                                    LA
                                                                                                                  Min   16         8                  2465   2780   2980    1190   2165   2445   2620       950
                                  HD27112      HU2.75/12           x     14    2-3/4     11-3/16   2-1/2 1-1/8               16d        10d x 1-1/2
              2-11/16 x
                                                                                                                  Max   24         12                 3695   4170   4435    1900   3250   3665   3930       1530
                11-1/4 - 16

                                  THDH27112            --          x     12    2-3/4     10-7/8      4    2-1/2    --   56 16d 14          16d        9710   9710   9710    4345   7795   7795   7795       3490

              1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
              2) WS15 structural wood screws are 1/4" dia. x 1-1/2" long, WS3 structural wood screws are 1/4" dia. x 3" long and are included with HDQ hangers.
              3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
              Load tables address hanger/header/fastener limitations only. Joist limitations must be determined for each installation.
              New products or updated product information are designated in blue font.




                                                                                                                                                                                                                       A
EWP Hangers




                                                                                                                                                                                                  H




                                                                                                                                                                                                                   D
                                                                                                                                                             Continued on next page                     W


              214                                                                                                                                                                   MiTek® Product Catalog
                                                                                      Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 216 of 358

                                                              SCL Charts Face Mount Hangers                                                                                                                                                    EWP Hangers

                                                                                                                                            Dimensions (in)                 Fastener Schedule 2,3                DF/SP Header                  S-P-F Header
                                                                                                                                                                             Header          Joist           Allowable Loads (Lbs.)       Allowable Loads (Lbs.)




                                                                                                                                                                                                                                                                        Corrosion
                                                                                                                      Web
                                                                                                                                                                                                                          Uplift1             Uplift1




                                                                                                                                                                                                                                                                        Finish
                                                                   Joist Size       MiTek USP                         Stiff                                           Min/                                                                                                          Code
                                                                      (in)          Stock No.          Ref. No.       Reqd    Ga      W         H        D     A      Max Qty Type Qty          Type       100% 115% 125% 160% 100% 115% 125% 160%                                  Ref.
                                                                                                                                                                      Min   18          8                  2770   3125   3355    1510   2440   2750   2950       1210
                                                                                   HD2714         HU2.75/14             x     14    2-3/4    13-3/16   2-1/2 1-1/8               16d        10d x 1-1/2
                                                                2-11/16 x
                                                                                                                                                                      Max   26         12                  4005   4435   4435    1900   3520   3935   3935       1530
                                                                  14 - 16

                                                                                   THDH2714               --            x     12    2-3/4     12-1/4     4    2-1/2    --   66 16d 16           16d        11185 11325 11325     5290   8530   9045   9115       4260

                                                                                                                                                                      Min   14          6                  2155   2430   2610    1170   1895   2140   2295       1030
                                                                                   HD410                  --            x     14   3-9/16    8-13/16   2-1/2 1-1/8               16d            10d
                                                                                                                                                                      Max   20         10                  3080   3475   3725    1950   2710   3055   3190       1715

                                                                3-1/2 x
                                                                                   HDQ410IF       HUCQ410-SDS           x     14   3-9/16       9        3    1-1/2    --   12 WS3      6       WS3        5015   5590   5590    2975   4670   4900   4900       2865
                                                                  9-1/4 - 14

                                                                                   THD410         HHUS410               x     14    3-5/8     9-1/16     3     2       --   38 16d 20           10d        5850   6600   7045    3905   5145   5680   5680       3255

                                                                                   THDH410        HGUS410               x     12    3-5/8    9-1/16      4    2-1/2    --   46 16d 12           16d        9020   9020   9020    4345   7820   7820   7820       3470

                                                                                                                                                                      Min   16          8                  2465   2780   2980    1305   2165   2445   2620       1040
                                                                                   HD412                  --            x     14   3-9/16 10-13/16 2-1/2 1-1/8                   16d            10d
                                                                                                                                                                      Max   24         12                  3695   4170   4470    2340   3250   3665   3860       2060

                                                                3-1/2 x
                                                                                   HDQ412IF       HUCQ412-SDS           x     14   3-9/16      11        3    1-1/2    --   14 WS3      6       WS3        5605   5605   5605    3280   4980   4980   4980       2775
                                                                  11-1/4 - 16

                                                                                   THD412                   --          x     14    3-5/8      11        3     3       --   48 16d 20           10d        7045   7045   7045    3905   5680   5680   5680       3255
                                                                                                                                                                                                                                                                                    IBC,
                                                                                   THDH412        HGUS412               x     12    3-5/8    11-1/16     4    2-1/2    --   56 16d 14           16d        9710   9710   9710    5290   7765   7765   7765       4230                FL,
                                                                                                                                                                                                                                                                                     LA
                                                                                                                                                                      Min   18          8                  2770   3125   3355    1510   2440   2750   2950       1205
                                                                                   HD414                  --            x     14   3-9/16 12-13/16 2-1/2 1-1/8                   16d            10d
                                                                                                                                                                      Max   26         12                  4005   4515   4815    2340   3520   3860   3860       2060
                                                                3-1/2 x 14 - 20
                                                                                   THD414                 --            x     14    3-5/8     12-7/8     3     3       --   58 16d 20           10d        7045   7045   7045    3905   5680   5680   5680       3255

                                                                                   THDH414        HGUS414               x     12    3-5/8    13-1/16     4    2-1/2    --   66 16d 16           16d        11325 11325 11325     5305   9075   9075   9075       4250

                                                                                                                                                                      Min   22         10                  3390   3820   4100    1950   2980   3360   3605       1715
                                                                3-1/2 x 16 - 22    HD416                  --            x     14   3-9/16 14-13/16 2-1/2 1-1/8                   16d            10d
                                                                                                                                                                      Max   30         14                  4620   4990   4990    2245   4015   4015   4015       1805


                                                                3-1/2 x 18 - 26    HD418                  --            x     14   3-9/16    16-1/2    2-1/2 1-1/8     --   28 16d      8       10d        4310   4815   4815    1560   3795   3835   3835       1375


                                                                                                                                                                      Min   14          6                  2155   2430   2610    1305   1895   2140   2295       1035
                                                                                   HD5210                 --            x     14    5-3/8     7-7/8    2-1/2 1-1/8               16d            16d
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                      Max   20         10                  3080   3475   3725    2305   2710   3055   3275       2025

                                                                5-1/4 x
                                                                                   HDQ5210IF      HUCQ5.25/9-SDS        x     14    5-1/4       9        3    1-1/2    --   12 WS3      6       WS3        5015   5590   5590    2975   4670   4890   4890       2855
                                                                  9-1/4 - 11-7/8

                                                                                   THD610         HHUS5.50/10           x     12    5-1/2       9        3     3       --   38 16d 20           10d        6535   7255   7745    4035   5750   6380   6630       3230
                                                              Corrosion Finish
                                                                                                 HGUS5.25/10,
                                                                 Stainless SteelTHDH610   Gold Coat
                                                                                                 HGUS5.50/10
                                                                                                                      x     12    5-1/2        9       4    2-1/2 --        46 16d 16           16d        9020   9020   9020    5290   7805   7805   7805       4210
                                                                 HDG          Triple Zinc
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                                2) WS3 structural wood screws are 1/4" dia. x 3" long and are included with HDQ hangers.
                                                                3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                                Load tables address hanger/header/fastener limitations only. Joist limitations must be determined for each installation.
                                                                New products or updated product information are designated in blue font.
                                                              Corrosion Finish           Stainless Steel          Gold Coat        HDG       Triple Zinc




                                                              Corrosion
                                                              Finish
                                                                 Stainless Steel
                                                                 Gold Coat                                                                                                                                                                                                          A
                                                                 HDG
                                                                                                                                                                                                                                                                                           EWP Hangers




                                                                 Triple Zinc
                                                                                                                                                                                                                                                             H




                                                                                                                                                                                                                                                                                D
                                                                                                                                                                                                                     Continued on next page                        W


                                                              MiTek® Product Catalog                                                                                                                                                                                                215
                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 217 of 358

              SCL Charts Face Mount Hangers                                                                                                                                   EWP Hangers

                                                                               Dimensions (in)                 Fastener Schedule2,3             DF/SP Header                 S-P-F Header
                                                                                                                   Header        Joist      Allowable Loads (Lbs.)       Allowable Loads (Lbs.)
                                                               Web
                    Joist Size   MiTek USP                     Stiff                                     Min/                                 Uplift1             Uplift1 Code
                       (in)      Stock No.       Ref. No.      Reqd Ga   W        H        D      A      Max Qty Type Qty Type 100% 115% 125% 160% 100% 115% 125% 160% Ref.
                                                                                                         Min      16         8            2465   2780   2980    1305   2165   2445   2620    1040
                                 HD5212             --          x   14 5-3/8    9-7/8     2-1/2 1-1/8                  16d          16d
                                                                                                         Max      24         12           3695   4170   4470    2765   3250   3665   3930    2430

               5-1/4 x           HDQ5212IF   HUCQ5.25/11-SDS    x   14 5-1/4      11       3     1-1/2    --      14 WS3     6     WS3    5605   5605   5605    3280   4965   4965   4965    2770
                 11-1/4 - 16
                                 THD612             --          x   12 5-1/2      11       3      3       --      48 16d 20         10d   8255   8285   8285    4035   6630   6630   6630    3230

                                             HGUS5.25/12,
                                 THDH612                        x   12 5-1/2      11       4     2-1/2    --      56 16d 20         16d   9530   9530   9530    5290   7610   7610   7610    4225
                                             HGUS5.50/12

                                                                                                         Min      18         8            2770   3125   3355    1845   2440   2750   2950    1620
                                 HD5214             --          x   14 5-3/8    11-7/8    2-1/2 1-1/8                  16d          16d
                                                                                                         Max      26         12           4005   4515   4845    2765   3520   3970   4020    2430
               5-1/4 x 14 - 20
                                 THD614             --          x   12 5-1/2    12-7/8     3      3       --      58 16d 20         10d   8285   8285   8285    4035   6630   6630   6630    3230

                                 THDH614     HGUS5.50/14        x   12 5-1/2      13       4     2-1/2    --      66 16d 22         16d   11325 11325 11325 5305       9055   9055   9055    4245

                                                                                                         Min      22         10           3390   3820   4100    2305   2980   3360   3605    2025
               5-1/4 x 16 - 22   HD5216             --          x   14 5-3/8    13-7/8    2-1/2 1-1/8                  16d          16d
                                                                                                         Max      30         14           4620   4990   4990    3225   3995   3995   3995    2835

               6-3/4 x                       HGUS210-4,
                                 THDH6710                       x   12 6-7/8   8-13/16     4     2-1/2    --      46 16d 12         16d   9020   9020   9020    4345   7765   7765   7765    3445
                 9 - 14                      HGUS6.88/10
                                             HGUS212-4,                                                                                                                                             IBC,
               6-3/4 x 11 - 18   THDH6712                       x   12 6-7/8   10-13/16    4     2-1/2    --      56 16d 14         16d   9020   9020   9020    5290   7775   7775   7775    4195
                                             HGUS6.88/12                                                                                                                                             FL,
               6-3/4 x                       HGUS214-4,                                                                                                                                              LA
                                 THDH6714                       x   12 6-7/8   12-13/16    4     2-1/2    --      66 16d 16         16d   11325 11325 11325 5305       8995   8995   8995    4215
                 13 - 20                     HGUS6.88/14

                                                                                                         Min      14         6            2155   2430   2610    1305   1895   2140   2295    1035
                                 HD7100      HU410-2            x   14 7-1/8      9       2-1/2 1-1/16                 16d          16d
                                                                                                         Max      18         8            2770   3125   3355    1845   2440   2750   2950    1620
               7 x 9-1/4 - 14
                                 THD7210     HHUS7.25/10        x   12 7-1/4      9        3      3       --      38 16d 20         10d   6535   7255   7745    4035   5750   6380   6605    3220

                                 THDH7210    HGUS7.25/10        x   12 7-1/4      9        4     2-1/2    --      46 16d 12         16d   9020   9020   9020    4345   7760   7760   7760    3440

                                                                                                         Min      16         6            2465   2780   2980    1305   2165   2445   2620    1035
                                 HD7120      HU412-2            x   14 7-1/8   10-11/16 2-1/2 1-1/16                   16d          16d




                                                                                                                                                                                                            Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
               7 x 11-1/4 - 16                                                                           Max      22         8            3390   3820   4100    1845   2980   3360   3605    1620

                                 THDH7212    HGUS7.25/12        x   12 7-1/4    10-1/2     4     2-1/2    --      56 16d 14         16d   9020   9020   9020    5290   7770   7770   7770    4195

                                                                                                         Min      20         8            3080   3475   3725    1845   2710   3055   3160    1620
                                 HD7140      HU414-2            x   14 7-1/8      13      2-1/2 1-1/16                 16d          16d
               7 x 14 - 20                                                                               Max      26         12           4005   4435   4435    2765   3520   3885   3885    2430

                                 THDH7214    HGUS7.25/14        x   12 7-1/4    12-1/4     4     2-1/2    --      66 16d 16         16d   11325 11325 11325 5305       8990   8990   8990    4215

               7 x 16 - 22       HD7160             --          x   14 7-1/8    15-5/8    2-1/2 1-1/16    --      24 16d     8      10d   3695   4170   4435    1560   3250   3665   3870    1375

               7 x 18 - 26       HD7180             --          x   14 7-1/8    17-3/4    2-1/2 1-1/16    --      28 16d     8      10d   4310   4860   4940    1560   3795   3910   3910    1375

               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
               2) WS3 structural wood screws are 1/4" dia. x 3" long and are included with HDQ hangers.
               3) NAILS: 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
               Load tables address hanger/header/fastener limitations only. Joist limitations must be determined for each installation.




                                                                                                                                                                                                        A
EWP Hangers




                                                                                                                                                                                       H




                                                                                                                                                                                                    D
                                                                                                                                                                                            W


              216                                                                                                                                                         MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 218 of 358

                                                              TFI / TFL / THO Top Mount Hangers                                                                                                                            EWP Hangers

                                                              TFI / THO – Engineered for I-Joist to header applications. Offers full lateral
                                                              support of the I-Joist top chord, eliminating the need for web stiffeners in
                                                              most applications. Raised dimple nailing guides help assure correct 45°
                                                              nailing into the I-Joist bottom flange. The THO’s feature the patented Seat
                                                              Cleat® that allows for quick, positive seating. The Seat Cleat® will hold the
                                                              I-Joist in place, eliminating spring back during nailing in the bottom flange.

                                                              TFL – Features 1-1/2" top flange depth that accommodates all header types
                                                              as well as back-to-back installations. Also features MiTek’s patented Seat
                                                              Cleat® for quick, positive seating.
                                                              Materials: See EWP Top Mount Hangers charts, pages 221-226                                                Typical THO installation                        Typical TFL installation
                                                              Finish: G90 galvanizing                                                                                                                                                   2"

                                                              Codes: IBC, FL, LA                                                                                                                                                                1-1/2"
                                                              Patents: U.S. Patent No. 5,564,248 – THO & TFL                                                                                       TF


                                                              Installation:
                                                                                                                                                                                                                                        H
                                                              • Use all specified fasteners. See Product Notes, page 18.                                                                       H
                                                              • Refer to the top mount chart for applications requiring web stiffeners.
                                                              • Requirements for web stiffener from the I-Joist manufacturer should be
                                                                followed, even if web stiffeners are not required in MiTek literature.
                                                              • Uplift capacity for THO and TFL single-ply hangers installed without joist                                                D                                       D
                                                                                                                                                                               W                                              W
                                                                nails = 85 lbs. Refer to THO, TFL, & THF Single-Ply I-Joist Hangers                                                 THO                                           TFL
                                                                Technical Bulletin.
                                                                                                                                                            Slant Nailing                          Seat Cleat ® helps                            TF
                                                                                                                                                             via dimple                             lock I-Joist into
                                                                                                                                                             nail holes                            place for positive
                                                                                                                                                                                                      seating and
                                                                                                                                                                                                      nailing ease.
                                                                                                                                                                                                                                            H


                                                                                                                                                              Diamond
                                                                                                                                                               holes                                                                D
                                                                                                                                                                                                                              W
                                                              Nailer Options
                                                                                                                                                                                                                                  TFI
                                                              – chart represents maximum allowable loads for hangers used on wood nailers. Reference page 203.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                 3
                                                                                             Fastener Schedule                             DF/ SP                       SPF
                                                                                                                                                          2,3                        2,3
                                                                                         Nailer                      Joist         Allowable Loads (Lbs.)     Allowable Loads (Lbs.)
                                                                                                                                                        1
                                                               MiTek    Nailer Top Face                                            Download        Uplift       Download       Uplift1
                                                               Series    Size Qty Qty      Type            Qty          Type         100%          160%           100%         160%
                                                                          2X    4    2  10d x 1-1/2         2        10d x 1-1/2     1270           130           1090          110
                                                                          3X    4    2  16d x 2-1/2         2        10d x 1-1/2     1600           130           1260          110
                                                               TFL
                                                                        (2) 2X 4     2      10d             2        10d x 1-1/2     1280           130           1100          110
                                                                          4X    4    2      16d             2        10d x 1-1/2     1745           130           1260          110
                                                                          2X    4    2  10d x 1-1/2         2        10d x 1-1/2     1235           230            950          195
                                                                          3X    4    2  16d x 2-1/2         2        10d x 1-1/2     1235           230            950          195
                                                               THO
                                                                        (2) 2X 4     2  16d x 2-1/2         2        10d x 1-1/2     1235           230            950          195
                                                                          4X    4    2      16d             2        10d x 1-1/2     1235           230            950          195
                                                                          2X    4    2  10d x 1-1/2         2        10d x 1-1/2     1455           230           1250          195
                                                               THO        3X    4    2  16d x 2-1/2         2        10d x 1-1/2     2335           230           1815          195
                                                               (Double) (2) 2X 4     2      10d             2        10d x 1-1/2     2370           230           1815          195
                                                                          4X    4    2      16d             2        10d x 1-1/2     2525           230           1815          195
                                                                          2X    4    2  10d x 1-1/2         2        10d x 1-1/2     1985           215           1665          180
                                                                          3X    4    6  16d x 2-1/2         2        10d x 1-1/2     2715           215           2075          180
                                                               TFI      (2) 2X 4     6      10d             2        10d x 1-1/2     2715           215           2075          180
                                                                          4X    4    2      16d             2        10d x 1-1/2     2560           215           2075          180
                                                                                                                                                                                                                                                         EWP Hangers




                                                                          4X    4    6      16d             2        10d x 1-1/2     3245           215           2075          180
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) Listed loads shall not be increased.
                                                               3) Values in the table apply to standard top mount hangers without slope, skew or any other specialty options.
                                                               4) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long,
                                                                  16d nails are 0.162" dia. x 3-1/2" long, 16d x 2-1/2 nails are 0.162" dia. x 2-1/2" long.
                                                               New products or updated product information are designated in blue font.

                                                              MiTek® Product Catalog                                                                                                                                                             217
                                       Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 219 of 358

              BPH / HBPH Top Mount Hangers                                                                                                                                      EWP Hangers

              These hangers are used to support LVL, LSL, and PSL beams
              and headers in medium-to-heavy load conditions.

              Materials: BPH – 12 gauge; HBPH – 10 gauge
              Finish: G90 galvanizing
              Codes: IBC, FL, LA

              Installation:
              • Use all specified fasteners. See Product Notes, page 18.
              • Refer to the top mount chart for applications requiring web stiffeners.
              • Requirements for web stiffener from the I-Joist manufacturer should                                        Typical BPH                                         Typical HBPH
                 be followed, even if web stiffeners are not required in MiTek literature.                                  installation                                         installation
              • For welded installations, see page 325.
                                                                                                                                                      TF
                                                                                                                                                                                                 TF



                                                                                                                                            H                                               H




                                                                                                                                                                                       D
                                                                                                                                        D                                        W
                                                                                                                           W
                                                                                                                                 BPH                                                 HBPH
              Nailer Options
              – chart represents maximum allowable loads for hangers used on wood nailers. Reference page 203.
                                                                     4
                                               Fastener Schedule                                 DF/SP                           S-P-F
                                                                                                               2,3                             2,3
                                          Header                         Joist          Allowable Loads (Lbs.)          Allowable Loads (Lbs.)

               MiTek    Nailer   Top Face                                                Download        Uplift1         Download           Uplift1
               Series    Size    Qty Qty          Type        Qty           Type           100%          160%              100%             160%
                          2X      4    2       10d x 1-1/2     4         10d x 1-1/2       2080            230             1790               200
                          3X      4    4       16d x 2-1/2     4         10d x 1-1/2       2360            535             2030               460
               BPH
                        (2) 2X    4    4          10d          4         10d x 1-1/2       2310            535             1985               460
                          4X      4    4          16d          4         10d x 1-1/2       2245            535             1930               460




                                                                                                                                                                                                        Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                          2X      6    2       10d x 1-1/2    10            16d            2540             --             2135                --
                          3X      6    6       16d x 2-1/2    10            10d            4500             --             3780                --
               HBPH
                        (2) 2X    6    8          10d         10            16d            4140           1610             3480              1350
                          4X      6   10          16d         10            16d            5745           1610             4825              1350
               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
               2) Listed loads shall not be increased.
               3) Values in the table apply to standard top mount hangers without slope, skew or any other specialty options.
               4) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long,
                  16d nails are 0.162" dia. x 3-1/2" long, 16d x 2-1/2 nails are 0.162" dia. x 2-1/2" long.
               New products or updated product information are designated in blue font.

              Specialty Options Chart
              – refer to Specialty Options pages 320 and 322 for additional details
                  Option                    Skewed1,3                             Sloped Seat2,3             Sloped / Skewed1,2,3                      Sloped Top Flange4
                  Range                      1˚ to 50˚                               1˚ to 45˚            See Sloped Seat and Skewed                        0˚ to 45˚
                Allowable
                                        100% of table load                       100% of table load                100% of table load                  100% of table load
                  Loads
                                     Add SK , angle required,                Add SL, slope required,                                              Add SF, angle required
                                     right (R) or left (L) , and             and up (U) or down (D),      See Sloped Seat and Skewed.             and right (R) or left (L),
                 Ordering        square cut (SQ) or bevel cut (BV)             to product number.                  Example:                         to product number.
                                        to product number.                          Example:              BPH3595_SK45R_SQ_SL30D                         Example:
EWP Hangers




                                  Example: BPH3595_SK45R_SQ                     BPH3595_SL30D                                                        BPH3595_SF30L
               1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange.
               2) Sloped or sloped / skewed hangers with slopes greater than 15° may have additional joist nails.
               3) For skewed hangers, the required cut type (square or bevel) of joist member may vary based on skew angle
                  and width of hanger. Some square cut hangers will require custom pricing due to welded back plate.
               4) Sloped top flanges with slopes greater than 15° may have additional header nails.

              218                                                                                                                                                              MiTek® Product Catalog
                                                                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 220 of 358

                                                              HLBH Beam Hangers                                                                                                                                                                  EWP Hangers

                                                              Heavy-duty hanger for LVL, LSL, and PSL beams.

                                                              Materials: 7 gauge
                                                              Finish: Primer
                                                              Codes: IBC, FL, LA

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • For welded installations, see page 325.
                                                              • 16d ring shank nails are supplied with HLBH hangers.
                                                                                                                                                                                                                                       Typical HLBH
                                                                                                                                                                                                                                        installation
                                                              Nailer Options
                                                              – chart represents maximum allowable loads for hangers
                                                              used on wood nailers. Reference page 203.                                                                                                                                          L

                                                                                                                            4                                                                                                                                  TF
                                                                                                      Fastener Schedule                                      DF/SP                             SPF                          4-3/8"
                                                                                                                                                                           2,3                              2,3
                                                                                                 Nailer                            Joist            Allowable Loads (Lbs.)           Allowable Loads (Lbs.)

                                                               MiTek       Nailer   Top Face                                                        Download            Uplift1       Download           Uplift1                                          H
                                                               Series       Size    Qty Qty              Type         Qty             Type            100%              160%            100%             160%
                                                                             2x      3    4           10d x 1-1/2      6           10d x 1-1/2        6115                --            5135               --
                                                                             3x      3    6           16d x 2-1/2      6              10d             6825                --            5735               --
                                                                                                                                                                                                                                                    D
                                                               HLBH        (2) 2x    3    8              10d           6           10d x 1-1/2        4385                --            3685               --
                                                                                                                                                                                                                                        W
                                                                             4X      3    8           NA16D-RS         6           10d x 1-1/2        9600               1115           6900              935
                                                                             4X      3    8           NA16D-RS         6              16d             9600               1115           6900              935
                                                                                                                                                                                                                                            HLBH
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) Listed loads shall not be increased.
                                                               3) Values in the table apply to standard top mount hangers without slope, skew or any other specialty options.
                                                               4) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long,
                                                                  NA16D-RS nails are 0.148 dia, x 3-1/2" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.


                                                              Specialty Options Chart
                                                              – refer to Specialty Options pages 320, 322-323 for additional details
                                                                Option              Skewed1,3                 Sloped Seat
                                                                                                                             2,3
                                                                                                                                              Sloped / Skewed
                                                                                                                                                                1,2,3
                                                                                                                                                                              Sloped Top Flange
                                                                                                                                                                                                   4
                                                                                                                                                                                                         Top Flange Offset                Saddle5               Ridge
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                Range                1˚ to 50˚                   1˚ to 45˚                 See Sloped Seat and Skewed              0˚ to 45˚                       --                       --                 0˚ to 45˚

                                                                                8070 lbs. Max.                                                   6650 lbs. Max.                                                                      100% of table load
                                                               Allowable                                                                                                          100% of table
                                                                              50% of uplift load on           7000 lbs. Max.                   50% of uplift load on                                     45% of table load               per side.        100% of table load
                                                                 Loads                                                                                                                load
                                                                             skew greater than 15˚.                                           skew greater than 15˚.                                                                  See footnote 5.

                                                                             Add SK, angle required,
                                                                                                          Add SL, slope required,                                           Add SF, angle required,          Add OS, and           Add SA, and saddle     Add DA, and
                                                                             right (R) or left (L), and
                                                                                                          and up (U) or down (D),          See Sloped Seat and Skewed.      and right (R) or left (L),   right (R) or left (L),       width required     angle required
                                                                                square cut (SQ) or
                                                               Ordering                                     to product number.                         Ex.                    to product number.         to product number.        to product number. to product number.
                                                                                 bevel cut (BV) to
                                                                                                                    Ex.                    HLBH3595_SK45R_BV_SL30D                     Ex.                        Ex.                      Ex.                Ex.
                                                                               product number. Ex.
                                                                                                            HLBH3595_SL30D                                                     HLBH3595_SF30L              HLBH3595_OSL           HLBH3595_SA=5-1/2" HLBH3595_DA30
                                                                              HLBH3595_SK45R_BV
                                                               1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange.
                                                               2) Sloped or sloped / skewed hangers with slopes greater than 15° may have additional joist nails.
                                                               3) Skewed hangers typically require a bevel cut however, a square cut option may be available as a custom when requested.
                                                               4) Sloped top flanges with slopes greater than 15° may have additional header nails.
                                                               5) Minimum header thickness shall be double the top flange (TF) dimension for 100% table load.
                                                                                                                                                                                                                                                                                 EWP Hangers




                                                              MiTek® Product Catalog                                                                                                                                                                                       219
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 221 of 358

              PHM / PHXU Top Flange Hangers                                                                                                                                                                      EWP Hangers

              Used to connect LVL, LSL, and PSL beams to headers in medium
                                                                                                                                                                                                                          L
              load conditions using standard nails.
                                                                                                                                                                                                                                           TF
              Materials: See EWP Top Mount Hangers charts, pages 221-229
              Finish: Primer; PHXU – G90 galvanizing
              Codes: IBC, FL, LA
                                                                                                                                                                                                                                           H
              Patents: U.S. Patent No. 6,463,711 B1 – PHXU

              Installation:
                                                                                                                                                                                                                              D
              • Use all specified fasteners. See Product Notes, page 18.                                                                                                                                          W
              • For welded installations, see page 325.
                                                                                                                                                                Typical PHXU                                           PHXU
                                                                                                                                                                 installation
              Nailer Options
              – chart represents maximum allowable loads for hangers used on wood nailers. Reference page 203.                                                                                       TF                           L
                                                                                                  5
                                                                    Fastener Schedule                                         DF/SP                                 SPF
                                                                                                                                            1,4
                                                                 Nailer                               Joist          Allowable Loads (Lbs.)               Allowable Loads (Lbs.)1,4

                      MiTek            Nailer     Top Face                                                           Download              Uplift            Download         Uplift                       H
                      Series            Size      Qty Qty              Type                 Qty          Type          100%                160%                100%           160%
                                         2X        2   --           10d x 1-1/2              2        10d x 1-1/2      3010                  --                2140             --
                                         3X        2   --           16d x 2-1/2              2        10d x 1-1/2      3060                  --                2140             --
                PHM
                                       (2) 2X      2   --              10d                   2        10d x 1-1/2      3060                  --                2140             --
                                         4X        2   --              16d                   2        10d x 1-1/2      3060                  --                2140             --                                                    D
                                                                                                                                                                                                                   W
                                         2X        4   --           10d x 1-1/2              6        10d x 1-1/2      2585                  --                2170             --
                PHXU 3                   3X        4    2           16d x 2-1/2              6        10d x 1-1/2      3855                  --                3150             --                                     PHM
                widths < 3-1/2"        (2) 2X      4    2              10d                   6        10d x 1-1/2      3590                  --                3015             --
                                            3                                                                                 3
                                        4X         4    4              16d                   6        10d x 1-1/2         4420              870                3150            730
                                         2X        4   --           10d x 1-1/2              6           10d               2765              --                2325             --
                      2                  3X        4    2           16d x 2-1/2              6           10d               3895              --                3270             --
                PHXU
                                       (2) 2X      4    2              10d                   6           10d               3785              --                3180             --
                widths > 3-1/2"
                                         4X        4    4              16d                   6        10d x 1-1/2          5285             970                4545            835
                                         4X        4    4              16d                   6           10d               5285            1120                4545            940
                1) Listed loads shall not be increased.
                2) Loads valid for hanger height ≤ 20". For hanger height ≥ 22", consult MiTek Engineering.
                3) PHXU hangers with a width of less than 2-3/4" on 4x nailers are 4,350 lbs of download.
                4) Values in the table apply to standard top mount hangers without slope, skew or any other specialty options.
                5) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long,




                                                                                                                                                                                                                                                Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                   16d nails are 0.162" dia. x 3-1/2" long, 16d x 2-1/2 nails are 0.162" dia. x 2-1/2" long.
                New products or updated product information are designated in blue font.

              Specialty Options Chart
              – refer to Specialty Options pages 320, 322-323 for additional details.
                          MiTek
                           USP
                Option    Series         Skewed
                                                   1,3,5
                                                                    Sloped Seat
                                                                                      2,3
                                                                                                      Sloped / Skewed
                                                                                                                      1,2,3
                                                                                                                                   Sloped Top Flange
                                                                                                                                                         4
                                                                                                                                                                   Top Flange Offset5             Saddle
                                                                                                                                                                                                           5,6
                                                                                                                                                                                                                               Ridge
                           PHM            1˚ to 84˚                                                     See Sloped Seat                                                                                                       0˚ to 45˚
                Range                                                     1˚ to 45˚                                                       0° to 35°                          --                       --
                           PHXU           1˚ to 60˚                                                       and Skewed                                                                                                             N/A
                                                                                                                                                                                 % of
                                                                                                  100% of table load up to
                          PHM
                                                                                                   Max. load of 2500 lbs.                                       Hanger Width table load
              Allowable                                                                                                                   100% of              3-1/2" or less    60%         100% of table load.               100% of
                                     100% of table load           100% of table load
                Loads                                                                                                                    table load            3-9/16" to 5-1/2" 75%          See footnote 6.                 table load
                                                                                                  100% of table load up to                                     5-9/16" to 7-1/2"
                          PHXU                                                                                                                                                   85%
                                                                                                   Max. load of 3900 lbs.

                                   Add SK , angle required,         Add SL, slope                                                                                                                                          Add DA, and
                                   right (R) or left (L) , and         required,                                                  Add SF, angle required,             Add OS, and            Add SA, and saddle          angle required to
                           PHM                                                                     See Sloped Seat
                                      square cut (SQ) or             and up (U) or                                                and right (R) or left (L),       right (R) or left (L),       width required           product number.
                                                                                                     and Skewed.                                                                                                       Ex. PHXU1795_DA30
               Ordering                bevel cut (BV) to             down (D), to                                                   to product number.             to product number.        to product number.
                                                                                                         Ex:
                                       product number.             product number.                                                           Ex:                            Ex:                      Ex:
                                                                                              PHXU1795_SK45R_SQ_SL30D
                          PHXU                Ex:                         Ex:                                                        PHXU1795_SF30L                  PHXU1795_OSL           PHXU1795_SA=5-1/2"                    N/A
                                   PHXU1795_SK45R_SQ              PHXU1795_SL30D
EWP Hangers




               1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange.
               2) Sloped or sloped/skewed hangers with slopes greater than 15° may have additional joist nails.
               3) For skewed hangers, the required cut type (square or bevel) of joist member may vary based on skew angle
                  and width of hanger. Some square cut hangers will require custom pricing due to welded back plate.
               4) Sloped top flanges with slopes greater than 15° may have additional header nails.
               5) Skewed, top flange offset, or saddle options will have a solid, welded top flange.
               6) Minimum header thickness shall be double the top flange (TF) dimension for 100% table load.

              220                                                                                                                                                                                           MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 222 of 358

                                                              Top Mount Hanger Charts                                                                                                                                                   EWP Hangers

                                                                                                                                          Dimensions (in)                       Fastener Schedule
                                                                                                                                                                                                  5
                                                                                                                                                                                                                   Allowable Loads Header Type (Lbs.)1,3
                                                                                                                                                                                                                                                               2
                                                                                                                  Web                                                         Header          Joist                      Download 100%                   Uplift
                                                                  Joist Size     MiTek USP                        Stiff                                                  Top Face                                                        DF          DF/SP Code
                                                                     (in)        Stock No.         Ref. No.       Reqd Ga         W         H       D       L     TF     Qty Qty Type Qty         Type       LVL      PSL   LSL   SPF I-Joist4 DF/SP 160% Ref.
                                                                                 THO15925              --           --   18    1-9/16     9-1/4     2    --     1-1/2     4     2   10d   2   10d x 1-1/2 1235 1235 1235          955    1005     1235     230
                                                               1-1/2 x 9-1/4
                                                                                 BPH15925              --           x    12    1-9/16     9-1/4   2-3/8 --      1-1/2     4     6   16d   4   10d x 1-1/2 2830 2830 2830 2095              --     2825     850
                                                                                 THO15950              --           --   18     1-1/2     9-1/2     2    --     1-1/2     4     2   10d   2   10d x 1-1/2 1235 1235 1235          955    1090     1235     230
                                                               1-1/2 x 9-1/2
                                                                                 BPH1595      BA1.56/9.5            x    12    1-9/16     9-1/2   2-3/8 --      1-1/2     4     6   16d   4   10d x 1-1/2 2830 2830 2830 2095              --     2825     850
                                                               1-1/2 x 11-1/4    BPH15112              --           x    12    1-9/16    11-1/4 2-3/8 --        1-1/2     4     6   16d   4   10d x 1-1/2 2830 2830 2830 2095              --     2825     850
                                                                                 THO15118     ITS1.56/11.88         --   18     1-1/2    11-7/8     2    --     1-9/16    4     2   10d   2   10d x 1-1/2 1235 1235 1235          955    1205     1235     230
                                                               1-1/2 x 11-7/8
                                                                                 BPH15118     BA1.56/11.88          x    12    1-9/16    11-7/8 2-3/8 --        1-1/2     4     6   16d   4   10d x 1-1/2 2830 2830 2830 2095              --     2825     850
                                                                                 THO15140              --           --   16    1-9/16      14     2-3/8 --      1-1/2     4     6   10d   2   10d x 1-1/2 1235 1235 1235          950    1030     1235     230
                                                               1-1/2 x 14
                                                                                 BPH1514               --           x    12    1-9/16      14     2-3/8 --      1-1/2     4     6   16d   4   10d x 1-1/2 2830 2830 2830 2095              --     2825     850
                                                               1-5/8 x 9-1/2     THO16950              --           --   18    1-11/16    9-1/2     2    --     1-1/2     4     2   10d   2   10d x 1-1/2 1235 1235 1235          955    1005     1235     230
                                                               1-5/8 x 11-1/4    THO16112              --           --   16    1-11/16   11-1/4     2    --     1-1/2     4     2   10d   2   10d x 1-1/2 1235 1235 1235          955    1030     1235     230
                                                               1-5/8 x 11-7/8    THO16118              --           --   16    1-11/16   11-7/8     2    --     1-1/2     4     2   10d   2   10d x 1-1/2 1235 1235 1235          955    1030     1235     230
                                                               1-5/8 x 14        THO16140              --           --   16    1-11/16     14       3    --     1-3/4     4     6   10d   2   10d x 1-1/2 2370 2370 2370 2185            1030     2370     230
                                                               1-3/4 x 7-1/4     PHXU17725 WP1.81 H=7.25            x     7    1-13/16    7-1/4   3-1/4 10      2-1/2     4     4   16d   6   10d x 1-1/2 4350 4350 4350 3245              --     4350     930
                                                                                 BPH17925     BA1.81/9.25           x    12    1-13/16    9-1/4   2-3/8 -- 1-11/16        4     6   16d   4   10d x 1-1/2 2970 2970 2970 2300              --     2970     850
                                                               1-3/4 x 9-1/4     PHM17925     WP1.81 H=9.25         x    7/10 1-13/16     9-1/4   2-1/2 7         3       2    --   16d   2   10d x 1-1/2 3335 3335 3335 2140              --     3060      --
                                                                                 PHXU17925             --           x     7    1-13/16    9-1/4   3-1/4 10      2-1/2     4     4   16d   6   10d x 1-1/2 4350 4350 4350 3245              --     4350     930
                                                                                 THO17950     ITS1.81/9.5           --   18     1-3/4     9-1/2     2    --     1-1/2     4     2   10d   2   10d x 1-1/2 1235 1235 1235          950    1235     1235     230
                                                                                              BA1.81/9.5,
                                                                                 BPH1795                            x    12    1-13/16    9-1/2   2-3/8 -- 1-11/16        4     6   16d   4   10d x 1-1/2 2970 2970 2970 2300              --     2970     850
                                                               1-3/4 x 9-1/2                  MIT9.5                                                                                                                                                               IBC,
                                                                                 PHM1795      WP1.81 H=9.5          x    7/10 1-13/16     9-1/2   2-1/2 7         3       2    --   16d   2   10d x 1-1/2 3335 3335 3335 2140              --     3060      --      FL,
                                                                                                                                                                                                                                                                    LA
                                                                                 PHXU1795              --           x     7    1-13/16    9-1/2   3-1/4 10      2-1/2     4     4   16d   6   10d x 1-1/2 4350 4350 4350 3245              --     4350     930
                                                                                 BPH17112     BA1.81/11.25          x    12    1-13/16   11-1/4 2-3/8 -- 1-11/16          4     6   16d   4   10d x 1-1/2 2970 2970 2970 2300              --     2970     850
                                                               1-3/4 x 11-1/4    PHM17112     WP1.81 H=11.25        x    7/10 1-13/16    11-1/4 2-1/2 7           3       2    --   16d   2   10d x 1-1/2 3335 3335 3335 2140              --     3060      --
                                                                                 PHXU17112             --           x     7    1-13/16   11-1/4 3-1/4 10        2-1/2     4     4   16d   6   10d x 1-1/2 4350 4350 4350 3245              --     4350     930
                                                                                              ITS1.81/11.88,
                                                                                 THO17118                           --   18     1-3/4    11-7/8     2    --     1-9/16    4     2   10d   2   10d x 1-1/2 1235 1235 1235          950    1235     1235     230
                                                                                              MIT11.88
                                                                                 BPH17118     BA1.81/11.88          x    12    1-13/16   11-7/8 2-3/8 -- 1-11/16          4     6   16d   4   10d x 1-1/2 2970 2970 2970 2300              --     2970     850
                                                               1-3/4 x 11-7/8
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                 PHM17118     WP1.81 H=11.875       x    7/10 1-13/16    11-7/8 2-1/2 7           3       2    --   16d   2   10d x 1-1/2 3335 3335 3335 2140              --     3060      --
                                                                                 PHXU17118             --           x     7    1-13/16   11-7/8 3-1/4 10        2-1/2     4     4   16d   6   10d x 1-1/2 4350 4350 4350 3245              --     4350     930
                                                                                 TFL1714      ITS1.81/14            --   18     1-3/4      14       2    --     1-1/2     4     2   10d   2   10d x 1-1/2 1585 1585 1585 1260            1245     1585     130
                                                                                              BA1.81/14,
                                                                                 BPH1714                            x    12    1-13/16     14     2-3/8 -- 1-11/16        4     6   16d   4   10d x 1-1/2 2970 2970 2970 2300              --     2970     850
                                                               1-3/4 x 14                     MIT1.81/14
                                                                                 PHM1714      WP1.81 H=14           x    7/10 1-13/16      14     2-1/2 7         3       2    --   16d   2   10d x 1-1/2 3335 3335 3335 2140              --     3060      --
                                                                                 PHXU1714              --           x     7    1-13/16     14     3-1/4 10      2-1/2     4     4   16d   6   10d x 1-1/2 4350 4350 4350 3245              --     4350     930
                                                                                 TFL1716      ITS1.81/16            --   18     1-3/4      16       2    --     1-1/2     4     2   10d   2   10d x 1-1/2 1585 1585 1585 1260            1245     1585     130
                                                                                              BA1.81/16,
                                                               1-3/4 x 16        BPH1716                            x    12    1-13/16     16     2-3/8 -- 1-11/16        4     6   16d   4   10d x 1-1/2 2970 2970 2970 2300              --     2970     850
                                                                                              MIT1.81/16
                                                                                 PHM1716      WP1.81 H=16           x    7/10 1-13/16      16     2-1/2 7         3       2    --   16d   2   10d x 1-1/2 3335 3335 3335 2140              --     3060      --
                                                               2 - 2-1/8 x 9-1/2 TFL2095      ITS2.06/9.5           --   18     2-1/8     9-1/2     2    --     1-1/2     4     2   10d   2   10d x 1-1/2 1585 1585 1585 1260            1245     1585     130
                                                               2 - 2-1/8
                                                                                 TFL20118     ITS2.06/11.88         --   18     2-1/8    11-7/8     2    --     1-1/2     4     2   10d   2   10d x 1-1/2 1585 1585 1585 1260            1245     1585     130
                                                                      x 11-7/8
                                                               2 - 2-1/8 x 14    TFL2014      ITS2.06/14            --   18     2-1/8      14       2    --     1-1/2     4     2   10d   2   10d x 1-1/2 1585 1585 1585 1260            1245     1585     130
                                                               1) When I-joist is used as a header, all header nails must be 10d (0.148") x 1-1/2.
                                                               2) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted
                                                               3) Some listed loads may be increased for short-term loading. Refer to MiTek code evaluation reports for details.
                                                               4) When I-Joists with flanges less than 1-1/2" thick are used as headers, the reduction factor for 1-1/4" flange is 0.69 and 0.84 for 1-3/8" flange.
                                                               5) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.                                                    L
                                                               Load tables address hanger/header/fastener limitations only. Joist limitations must be determined for each installation.
                                                                                                                                                                                                                                                                            EWP Hangers




                                                               New products or updated product information are designated in blue font.                                                                                                                                TF


                                                                                                                                                                                                                                                                   H


                                                                                                                                                                                                                                                               D
                                                                                                                                                                                                                                                     W
                                                                                                                                                                                                                                        Continued on next page


                                                              MiTek® Product Catalog                                                                                                                                                                               221
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 223 of 358

              Top Mount Hanger Charts                                                                                                                                                                EWP Hangers

                                                                                                                                                     5                                                       1,3
                                                                                           Dimensions (in)                      Fastener Schedule                       Allowable Loads Header Type (Lbs.)
                                                                                                                                                                                                                            2
                                                                 Web                                                          Header          Joist                           Download 100%                Uplift
                 Joist Size       MiTek USP                      Stiff                                                   Top Face                                                              DF          DF/SP Code
                    (in)          Stock No.        Ref. No.      Reqd Ga          W          H       D     L      TF     Qty Qty Type Qty            Type        LVL     PSL     LSL    SPF I-Joist4 DF/SP 160% Ref.
               2 - 2-1/8 x 16    TFL2016        ITS2.06/16         --    18     2-1/8       16       2    --    1-1/2     4     2     10d    2    10d x 1-1/2 1585      1585 1585 1260             1245   1585     130
               2-1/4 - 2-5/16
                                 TFL2395        ITS2.37/9.5        --    18     2-5/16    9-1/2      2    --    1-1/2     4     2     10d    2    10d x 1-1/2 1585      1585 1585 1260             1245   1585     130
                     x 9-1/2
               2-1/4 - 2-5/16
                                 TFL23118       ITS2.37/11.88      --    18     2-5/16   11-7/8      2    --    1-1/2     4     2     10d    2    10d x 1-1/2 1585      1585 1585 1260             1245   1585     130
                     x 11-7/8
                                 TFL2314        ITS2.37/14         --    18     2-5/16      14       2    --    1-1/2     4     2     10d    2    10d x 1-1/2 1585      1585 1585 1260             1245   1585     130

               2-1/4 - 2-5/16    THO23140       BA2.37/14          --    18     2-3/8       14     2-3/8 --       2       4     8     10d    2    10d x 1-1/2 2400      2400 2400 1840             2400   2400     230
                     x 14        TFI3514        MIT3514            --    16     2-3/8       14     2-1/2 --    2-1/16     4     2     16d    2    10d x 1-1/2 2715      2715 2715 2080              --    2715     215
                                 PHM2314        WP2.37 H=14        x    7/10    2-3/8       14     2-1/2 7        3       2     --    16d    2    10d x 1-1/2 3335      3335 3335 2535              --    3335         --
                                 TFL2316        ITS2.37/16         --    18     2-5/16      16       2    --    1-1/2     4     2     10d    2    10d x 1-1/2 1585      1585 1585 1260             1245   1585     130
               2-1/4 - 2-5/16
                                 TFI3516        MIT3516            --    16     2-3/8       16     2-1/2 --    2-1/16     4     2     16d    2    10d x 1-1/2 2715      2715 2715 2080              --    2715     215
                     x 16
                                 PHM2316        WP2.37 H=16        x    7/10    2-3/8       16     2-1/2 7        3       2     --    16d    2    10d x 1-1/2 3335      3335 3335 2535              --    3335         --
                                                BA2.37/18,
               2-1/4 - 2-5/16    TFI3518                           --    16     2-3/8       18     2-1/2 --    2-1/16     4     2     16d    2    10d x 1-1/2 2715      2715 2715 2080              --    2715     215
                                                MIT3518
                     x 18
                                 PHM2318        WP2.37 H=18        x    7/10    2-3/8       18     2-1/2 7        3       2     --    16d    2    10d x 1-1/2 3335      3335 3335 2535              --    3335         --
                                                BA2.37/20,
               2-1/4 - 2-5/16    TFI3520                           --    16     2-3/8       20     2-1/2 --    2-1/16     4     2     16d    2    10d x 1-1/2 2715      2715 2715 2080              --    2715     215
                                                MIT3520
                     x 20
                                 PHM2320        WP2.37 H=20        x    7/10    2-3/8       20     2-1/2 7        3       2     --    16d    2    10d x 1-1/2 3335      3335 3335 2535              --    3335         --
               2-1/2 x 9-1/4     TFL25925              --          --    18     2-1/2     9-1/4      2    --    1-1/2     4     2     10d    2    10d x 1-1/2 1585      1585 1585 1260             1245   1585     130
               2-1/2 x 9-3/8     TFL25938              --          --    18     2-1/2     9-3/8      2    --    1-1/2     4     2     10d    2    10d x 1-1/2 1585      1585 1585 1260             1245   1585     130
               2-1/2 x 9-1/2     TFL2595        ITS2.56/9.5        --    18     2-1/2     9-1/2      2    --    1-1/2     4     2     10d    2    10d x 1-1/2 1585      1585 1585 1260             1245   1585     130
               2-1/2 x 11-1/4    TFL25112              --          --    18     2-1/2    11-1/4      2    --    1-1/2     4     2     10d    2    10d x 1-1/2 1585      1585 1585 1260             1245   1585     130
                                 TFL25118       ITS2.56/11.88      --    18     2-1/2    11-7/8      2    --    1-1/2     4     2     10d    2    10d x 1-1/2 1585      1585 1585 1260             1245   1585     130
               2-1/2 x 11-7/8
                                 THO25118       MIT311.88          --    16     2-9/16   11-7/8 2-3/8 -- 1-15/16          4     6     10d    2    10d x 1-1/2 2370      2370 2370 2095             1835   2370     230          IBC,
                                                                                                                                                                                                                                 FL,
               2-1/2 x 13        TFL2513               --          --    18     2-1/2       13       2    --    1-1/2     4     2     10d    2    10d x 1-1/2 1585      1585 1585 1260             1245   1585     130
                                                                                                                                                                                                                                 LA
                                 TFL2514        ITS2.56/14         --    18     2-1/2       14       2    --    1-1/2     4     2     10d    2    10d x 1-1/2 1585      1585 1585 1260             1245   1585     130
                                 THO25140       MIT314             --    18     2-9/16      14     2-3/8 --       2       4     8     10d    2    10d x 1-1/2 2400      2400 2400 1835             2400   2400     230
               2-1/2 x 14
                                 TFI314                --          --    16     2-9/16      14     2-1/2 --       2       4     2     16d    2    10d x 1-1/2 2715      2715 2715 2080              --    2715     215
                                 PHM2514        WP2.56 H=14        --   7/10    2-9/16      14     2-1/2 7        3       2     --    16d    2    10d x 1-1/2 3335      3335 3335 2535              --    3335         --
                                 TFL2516        ITS2.56/16         --    18     2-1/2       16       2    --    1-1/2     4     2     10d    2    10d x 1-1/2 1585      1585 1585 1260             1245   1585     130
                                                BA2.56/16,




                                                                                                                                                                                                                                             Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
               2-1/2 x 16        TFI316                            --    16     2-9/16      16     2-1/2 --       2       4     2     16d    2    10d x 1-1/2 2715      2715 2715 2080              --    2715     215
                                                MIT316
                                 PHM2516        WP2.56 H=16        --   7/10    2-9/16      16     2-1/2 7        3       2     --    16d    2    10d x 1-1/2 3335      3335 3335 2535              --    3335         --
                                                HIT318,
               2-1/2 x 18        TFI318         BA2.56/18,         --    16     2-9/16      18     2-1/2 --       2       4     2     16d    2    10d x 1-1/2 2715      2715 2715 2080              --    2715     215
                                                MIT318
                                                HIT320,
               2-1/2 x 20        TFI320         BA2.56/20,         --    16     2-9/16      20     2-1/2 --       2       4     2     16d    2    10d x 1-1/2 2715      2715 2715 2080              --    2715     215
                                                MIT320
                                                HIT322,
               2-1/2 x 22        TFI322         BA2.56/22,         --    16     2-9/16      22     2-1/2 --       2       4     6     16d    2    10d x 1-1/2 2820      2820 2820 2485              --    2820     215
                                                WP2.56 H=22
                                                HIT324,
               2-1/2 x 24        TFI324         BA2.56/24,         --    16     2-9/16      24     2-1/2 --       2       4     6     16d    2    10d x 1-1/2 2820      2820 2820 2485              --    2820     215
                                                WP2.56 H=24
                                                BA2.56/26,
               2-1/2 x 26        TFI326                            --    16     2-9/16      26     2-1/2 --       2       4     6     16d    2    10d x 1-1/2 2820      2820 2820 2485              --    2820     215
                                                WP2.56 H=26
               2-5/8 x 9-1/2     THO26950              --          --    18    2-11/16    9-1/2    2-3/8 --       2       4     6     10d    2    10d x 1-1/2 2525      2525 2525 2070             1625   2525     230
               2-5/8 x 11-7/8    THO26118              --          --    16    2-11/16 11-7/8 2-3/8 --            2       4     6     10d    2    10d x 1-1/2 2370      2370 2370 2115             1835   2370     230
               2-5/8 x 14        THO26140              --          --    18    2-11/16      14     2-3/8 --       2       4     8     10d    2    10d x 1-1/2 2400      2400 2400 1835             2400   2400     230
               2-5/8 x 16        THO26160              --          --    18    2-11/16      16     2-3/8 --       2       4     8     10d    2    10d x 1-1/2 2400      2400 2400 1835             2400   2400     230
               1) When I-joist is used as a header, all header nails must be 10d (0.148") x 1-1/2.
               2) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted                                                                                                    L
EWP Hangers




               3) Some listed loads may be increased for short-term loading. Refer to MiTek code evaluation reports for details.
                                                                                                                                                                                                                                        TF
               4) When I-Joists with flanges less than 1-1/2" thick are used as headers, the reduction factor for 1-1/4" flange is 0.69 and 0.84 for 1-3/8" flange.
               5) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, NA16D-RS nails are 0.148" x 3-1/2" long, 16d nails are 0.162" dia. x 3-1/2" long.
               Load tables address hanger/header/fastener limitations only. Joist limitations must be determined for each installation.                                                                                             H
               New products or updated product information are designated in blue font.
                                                                                                                                                                                                                                D
                                                                                                                                                                                                                   W
                                                                                                                                                                                                     Continued on next page


              222                                                                                                                                                                                   MiTek® Product Catalog
                                                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 224 of 358

                                                              Top Mount Hanger Charts                                                     EWP Hangers
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                       L
                                                                                                                                                                        EWP Hangers




                                                                                                                                                                   TF


                                                                                                                                                               H


                                                                                                                                                           D
                                                                                                                                                   W
                                                                                                                                          Continued on next page


                                                              MiTek® Product Catalog                                                                           223
                                              Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 225 of 358

              Top Mount Hanger Charts                                                                                                                                                                     EWP Hangers

                                                                                                                                                                                                                    1,3
                                                                                               Dimensions (in)                        Fastener Schedule5                          Allowable Loads Header Type (Lbs.)
                                                                                                                                                                                                                                    2
                                                                       Web                                                          Header             Joist                            Download 100%                Uplift
                 Joist Size      MiTek USP                             Stiff                                                Top Face                                                                      DF         DF/SP Code
                                                                                                                                                                                                              4
                    (in)         Stock No.            Ref. No.         Reqd Ga         W         H       D      L     TF    Qty Qty        Type      Qty      Type        LVL      PSL      LSL    SPF I-Joist DF/SP 160% Ref.
                                THO35112                  --             --    16   3-9/16 11-1/4 2-3/8 --          2-1/2     4     6       10d       2    10d x 1-1/2   2370     2370     2370    2370    2050   2370        230
                                BPH35112        BA3.56/11.25             x     12   3-9/16 11-1/4 2-3/8 --          2-3/8     4     6       16d       4       10d        3100     3100     3100    2380     --    3100        850

               3-1/2 x 11-1/4   HBPH35112       HB3.56/11.25             x     10   3-9/16 11-1/4 3-1/2 --            3       6    16       16d      10       16d        6310     6310     6310    5035     --    6310        2705
                                                WP3.56 H=11.25,
                                PHXU35112                                x     7    3-9/16 11-1/4 3-1/4 10          2-1/2     4     4       16d       6       10d        5910     5910     5910    4535     --    5910        1120
                                                HWP3.56 H=11.25
                                HLBH35112       HGLTV3.56/11.25          x     7     3-5/8    11-1/4     6     12   3-1/8     3    12    NA16D-RS     6       16d        10045 10045 10045 7705             --    10045       1420
                                THO35118        ITS3.56/11.88            --    18   3-9/16 11-7/8 2-3/8 --          2-1/2     4     6       10d       2    10d x 1-1/2   2525     2525     2525    2265    2050   2525        230
                                THO17118-2 MIT411.88                     x     16   3-9/16 11-7/8 2-3/8 -- 1-9/16             4     6       16d       6       10d        2740     2860     2920    1815    2430   2430        1135
                                BPH35118        BA3.56/11.88             x     12   3-9/16 11-7/8 2-3/8 --          2-3/8     4     6       16d       4       10d        3100     3100     3100    2380     --    3100        850
                                HBPH35118       HB3.56/11.88             x     10   3-9/16 11-7/8 3-1/2 --            3       6    16       16d      10       16d        6310     6310     6310    5035     --    6310        2705
               3-1/2 x 11-7/8
                                PHM35118        WP3.56 H=11.875          x    7/10 3-5/8      11-7/8 2-1/2     7      3       2     --      16d       2       10d        3335     3335     3335    2535     --    3335         --
                                                HWP3.56 H=11.875,
                                PHXU35118                                x     7    3-9/16 11-7/8 3-1/4 10          2-1/2     4     4       16d       6       10d        5910     5910     5910    4535     --    5910        1120
                                                HWPH3.56 H=11.875
                                                HGLT4 H=11.875,
                                HLBH35118                                x     7     3-5/8    11-7/8     6     12   3-1/8     3    12    NA16D-RS     6       16d        10045 10045 10045 7705             --    10045       1420
                                                HGLTV3.511
                                THO35120                  --             --    18   3-9/16      12     2-3/8 --     2-1/2     4     6       10d       2    10d x 1-1/2   2525     2525     2525    2265    2050   2525        230
                                BPH3512                   --             x     12   3-9/16      12     2-3/4 --       3       4     6       16d       6       10d        3050     3050     3050    2345     --    3050        1140
               3-1/2 x 12       HBPH3512        HB3.56/12                x     10   3-9/16      12     3-1/2 --       3       6    16       16d      10       16d        6310     6310     6310    5035     --    6310        2705
                                PHXU3512                  --             x     7    3-9/16      12     3-1/4 10     2-1/2     4     4       16d       6       10d        5910     5910     5910    4535     --    5910        1120
                                HLBH3512        HGLTV3.512               x     7     3-5/8      12       6     12   3-1/8     3    12    NA16D-RS     6       16d        10045 10045 10045 7705             --    10045       1420
               3-1/2 x 13       THO35130                  --             --    18   3-9/16      13     2-3/8 --     2-1/2     4     6       10d       2    10d x 1-1/2   2525     2525     2525    2265    2050   2525        230
                                THO35140        ITS3.56/14               --    18   3-9/16      14     2-3/8 --     2-1/2     4     8       10d       2    10d x 1-1/2   2400     2400     2400    1835    2400   2400        230
                                                                                                                                                                                                                                         IBC,
                                TFI414          MIT414                   --    16   3-9/16      14     2-1/2 --     2-1/8     4     2       16d       2    10d x 1-1/2   2715     2715     2715    2075     --    2715        215         FL,
                                BPH3514         BA3.56/14                x     12   3-9/16      14     2-3/4 --       3       4     6       16d       6       10d        3050     3050     3050    2345     --    3050        1140        LA

                                HBPH3514        HB3.56/14                x     10   3-9/16      14     3-1/2 --       3       6    16       16d      10       16d        6310     6310     6310    5035     --    6310        2705
               3-1/2 x 14
                                PHM3514         WP3.56 H=14              x    7/10 3-5/8        14     2-1/2   7      3       2     --      16d       2       10d        3335     3335     3335    2535     --    3335         --
                                                HWP3.56 H=14,
                                PHXU3514                                 x     7    3-9/16      14     3-1/4 10     2-1/2     4     4       16d       6       10d        5910     5910     5910    4535     --    5910        1120
                                                HWPH3.56 H=14
                                                HGLT4 H=14,
                                HLBH3514                                 x     7     3-5/8      14       6     12   3-1/8     3    12    NA16D-RS     6       16d        10045 10045 10045 7705             --    10045       1420
                                                HGLTV3.514
                                THO35160        ITS3.56/16               --    18   3-9/16      16     2-3/8 --     2-1/2     4     8       10d       2    10d x 1-1/2   2400     2400     2400    1835    2400   2400        230
                                TFI416          MIT416                   --    16   3-9/16      16     2-1/2 --     2-1/8     4     2       16d       2    10d x 1-1/2   2715     2715     2715    2075     --    2715        215
                                BPH3516         BA3.56/16                x     12   3-9/16      16     2-3/4 --       3       4     6       16d       6       10d        3050     3050     3050    2345     --    3050        1140




                                                                                                                                                                                                                                                Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                HBPH3516        HB3.56/16                x     10   3-9/16      16     3-1/2 --       3       6    16       16d      10       16d        6310     6310     6310    5035     --    6310        2705
               3-1/2 x 16
                                PHM3516         WP3.56 H=16              x    7/10 3-5/8        16     2-1/2   7      3       2     --      16d       2       10d        3335     3335     3335    2535     --    3335         --
                                                HWP3.56 H=16,
                                PHXU3516                                 x     7    3-9/16      16     3-1/4 10     2-1/2     4     4       16d       6       10d        5910     5910     5910    4535     --    5910        1120
                                                HWPH3.56 H=16
                                                HGLTV4 H=16,
                                HLBH3516                                 x     7     3-5/8      16       6     12   3-1/8     3    12    NA16D-RS     6       16d        10045 10045 10045 7705             --    10045       1420
                                                HGLTV3.516
                                                HIT418,
                                TFI418                                   --    16   3-9/16      18     2-1/2 --     2-1/8     4     2       16d       2    10d x 1-1/2   2715     2715     2715    2075     --    2715        215
                                                MIT418
                                BPH3518         BA3.56/18                x     12   3-9/16      18     2-3/4 --       3       4     6       16d       6       10d        3050     3050     3050    2345     --    3050        1140
                                HBPH3518        HB3.56/18                x     10   3-9/16      18     3-1/2 --       3       6    16       16d      10       16d        6310     6310     6310    5035     --    6310        2705
               3-1/2 x 18
                                PHM3518         WP3.56 H=18              x    7/10 3-5/8        18     2-1/2   7      3       2     --      16d       2       10d        3335     3335     3335    2535     --    3335         --
                                                HWP3.56 H=18,
                                PHXU3518                                 x     7    3-9/16      18     3-1/4 10     2-1/2     4     4       16d       6       10d        5910     5910     5910    4535     --    5910        1120
                                                HWPH3.56 H=18
                                                HGLTV4 H=18,
                                HLBH3518                                 x     7     3-5/8      18       6     12   3-1/8     3    12    NA16D-RS     6       16d        10045 10045 10045 7705             --    10045       1420
                                                HGLTV3.518
               1) When I-joist is used as a header, all header nails must be 10d (0.148") x 1-1/2.
               2) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted
               3) Some listed loads may be increased for short-term loading. Refer to MiTek code evaluation reports for details.
               4) When I-Joists with flanges less than 1-1/2" thick are used as headers, the reduction factor for 1-1/4" flange is 0.69 and 0.84 for 1-3/8" flange.
               5) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, NA16D-RS nails are 0.148" x 3-1/2" long, 16d nails are 0.162" dia. x 3-1/2" long.
               Load tables address hanger/header/fastener limitations only. Joist limitations must be determined for each installation.
               New products or updated product information are designated in blue font.
                                                                                                                                                                                                                          L
EWP Hangers




                                                                                                                                                                                                                                          TF


                                                                                                                                                                                                                                     H


                                                                                                                                                                                                                               D
                                                                                                                                                                                                                   W
                                                                                                                                                                                                          Continued on next page


              224                                                                                                                                                                                    MiTek® Product Catalog
                                                                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 226 of 358

                                                              Top Mount Hanger Charts                                                                                                                                                         EWP Hangers

                                                                                                                                         Dimensions (in)                       Fastener Schedule5                       Allowable Loads Header Type (Lbs.)1,3
                                                                                                                 Web                                                         Header             Joist                         Download 100%                Uplift2
                                                                 Joist Size     MiTek USP                        Stiff                                                Top Face                                                                 DF          DF/SP Code
                                                                    (in)        Stock No.          Ref. No.      Reqd Ga         W        H       D     L      TF     Qty Qty       Type     Qty      Type        LVL   PSL     LSL     SPF I-Joist4 DF/SP 160% Ref.
                                                                                              HIT420,
                                                                               TFI420                              --    16   3-9/16     20     2-1/2 --     2-1/8     4     2       16d      2    10d x 1-1/2   2715   2715   2715    2075     --      2715    215
                                                                                              MIT420
                                                                               BPH3520        BA3.56/20             x    12   3-9/16     20     2-3/4 --       3       4     6       16d      6       10d        3050   3050   3050    2345     --      3050    1140
                                                                               HBPH3520       HB3.56/20             x    10   3-9/16     20     3-1/2 --       3       6    16       16d      10      16d        6310   6310   6310    5035     --      6310    2705
                                                               3-1/2 x 20
                                                                               PHM3520        WP3.56 H=20           x   7/10 3-5/8       20     2-1/2   7      3       2     --      16d      2       10d        3335   3335   3335    2535     --      3335     --
                                                                                              HWP3.56 H=20,
                                                                               PHXU3520                             x     7   3-9/16     20     3-1/4 10     2-1/2     4     4       16d      6       10d        5910   5910   5910    4535     --      5910    1120
                                                                                              HWPH3.56 H=20
                                                                               HLBH3520       HGLT4 H=20            x     7    3-5/8     20       6     12   3-1/8     3    12    NA16D-RS    6       16d        10045 10045 10045 7705         --     10045    1420
                                                                               TFI422         HIT422               --    16   3-9/16     22     2-1/2 --     2-1/8     4     6       16d      2    10d x 1-1/2   2820   2820   2820    2480     --      2820    215
                                                                               BPH3522        BA3.56/22             x    12   3-9/16     22     2-3/4 --       3       4     6       16d      6       10d        3050   3050   3050    2345     --      3050    1140

                                                               3-1/2 x 22      HBPH3522       HB3.56/22             x    10   3-9/16     22     3-1/2 --       3       6    16       16d      10      16d        6310   6310   6310    5035     --      6310    2705
                                                                               PHM3522        WP3.56 H=22           x   7/10 3-5/8       22     2-1/2   7      3       2     --      16d      2       10d        3335   3335   3335    2535     --      3335     --
                                                                                              HWP3.56 H=22,
                                                                               PHXU3522                             x     7   3-9/16     22     3-1/4 10     2-1/2     4     4       16d      6       10d        5910   5910   5910    4535     --      5910    1120
                                                                                              HWPH3.56 H=22
                                                                               TFI424         HIT424               --    16   3-9/16     24     2-1/2 --     2-1/8     4     6       16d      2    10d x 1-1/2   2820   2820   2820    2480     --      2820    215
                                                                               BPH3524        BA3.56/24             x    12   3-9/16     24     2-3/4 --       3       4     6       16d      6       10d        3050   3050   3050    2345     --      3050    1140

                                                               3-1/2 x 24      HBPH3524       HB3.56/24             x    10   3-9/16     24     3-1/2 --       3       6    16       16d      10      16d        6310   6310   6310    5035     --      6310    2705
                                                                               PHM3524        WP3.56 H=24           x   7/10 3-5/8       24     2-1/2   7      3       2     --      16d      2       10d        3335   3335   3335    2535     --      3335     --
                                                                                              HWP3.56 H=24,
                                                                               PHXU3524                             x     7   3-9/16     24     3-1/4 10     2-1/2     4     4       16d      6       10d        5910   5910   5910    4535     --      5910    1120
                                                                                              HWPH3.56 H=24
                                                                               TFI426                  --          --    16   3-9/16     26     2-1/2 --     2-1/8     4     6       16d      2    10d x 1-1/2   2820   2820   2820    2480     --      2820    215
                                                                               BPH3526        BA3.56/26             x    12   3-9/16     26     2-3/4 --       3       4     6       16d      6       10d        3050   3050   3050    2345     --      3050    1140

                                                               3-1/2 x 26      HBPH3526       HB3.56/26             x    10   3-9/16     26     3-1/2 --       3       6    16       16d      10      16d        6310   6310   6310    5035     --      6310    2705      IBC,
                                                                                                                                                                                                                                                                           FL,
                                                                               PHM3526        WP3.56 H=26           x   7/10 3-5/8       26     2-1/2   7      3       2     --      16d      2       10d        3335   3335   3335    2535     --      3335     --
                                                                                                                                                                                                                                                                           LA
                                                                                              HWP3.56 H=26,
                                                                               PHXU3526                             x     7   3-9/16     26     3-1/4 10     2-1/2     4     4       16d      6       10d        5910   5910   5910    4535     --      5910    1120
                                                                                              HWPH3.56 H=26
                                                                               BPH3528        BA3.56/28             x    12   3-9/16     28     2-3/4 --       3       4     6       16d      6       10d        3050   3050   3050    2345     --      3050    1140
                                                                               HBPH3528       HB3.56/28             x    10   3-9/16     28     3-1/2 --       3       6    16       16d      10      16d        6310   6310   6310    5035     --      6310    2705
                                                               3-1/2 x 28
                                                                               PHM3528        WP3.56 H=28           x   7/10 3-5/8       28     2-1/2   7      3       2     --      16d      2       10d        3335   3335   3335    2535     --      3335     --
                                                                                              HWP3.56 H=28,
                                                                               PHXU3528                             x     7   3-9/16     28     3-1/4 10     2-1/2     4     4       16d      6       10d        5910   5910   5910    4535     --      5910    1120
                                                                                              HWPH3.56 H=28
                                                                               BPH3530        BA3.56/30             x    12   3-9/16     30     2-3/4 --       3       4     6       16d      6       10d        3050   3050   3050    2345     --      3050    1140
                                                                               HBPH3530       HB3.56/30             x    10   3-9/16     30     3-1/2 --       3       6    16       16d      10      16d        6310   6310   6310    5035     --      6310    2705
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               3-1/2 x 30
                                                                               PHM3530        WP3.56 H=30           x   7/10 3-5/8       30     2-1/2   7      3       2     --      16d      2       10d        3335   3335   3335    2535     --      3335     --
                                                                                              HWP3.56 H=30,
                                                                               PHXU3530                             x     7   3-9/16     30     3-1/4 10     2-1/2     4     4       16d      6       10d        5910   5910   5910    4535     --      5910    1120
                                                                                              HWPH3.56 H=30
                                                                               BPH3532                 --           x    12   3-9/16     32     2-3/4 --       3       4     6       16d      6       10d        3050   3050   3050    2345     --      3050    1140
                                                               3-1/2 x 32      PHM3532                 --           x   7/10 3-5/8       32     2-1/2   7      3       2     --      16d      2       10d        3335   3335   3335    2535     --      3335     --
                                                                               PHXU3532                --           x     7   3-9/16     32     3-1/4 10     2-1/2     4     4       16d      6       10d        5910   5910   5910    4535     --      5910    1120
                                                                                              MIT4.12/9.5,
                                                               4 - 4-3/16 x    THO20950-2                           x    16   4-3/16    9-1/2     3     --     2       4     6       16d      6       10d        2920   2920   2920    2245    2630     2920    1135
                                                                                              BA4.12/9.5
                                                                    9-1/2
                                                                               PHM4295        WP4.12 H=9.5          x   7/10 4-3/16     9-1/2   2-1/2   7      3       2     --      16d      2       10d        3265   3265   3265    2480     --      3265     --
                                                                                          MIT4.12/11.88,
                                                               4 - 4-3/16 x    THO20118-2                           x    16   4-3/16 11-7/8       3     --     2       4     6       16d      6       10d        2920   2920   2920    2245    2630     2920    1135
                                                                                          BA4.12/11.88
                                                                      11-7/8
                                                                               PHM42118       WP4.12 H=11.875       x   7/10 4-3/16 11-7/8 2-1/2        7      3       2     --      16d      2       10d        3265   3265   3265    2480     --      3265     --

                                                               4 - 4-3/16 x    THO20140-2 BA4.12/14                 x    12   4-3/16     14       3     -- 1-15/16     4     6       16d      6       10d        3640   3640   3640    2800    2630     3640    1145
                                                                      14       PHM4214        WP4.12 H=14           x   7/10 4-3/16      14     2-1/2   7      3       2     --      16d      2       10d        3265   3265   3265    2480     --      3265     --
                                                               1) When I-joist is used as a header, all header nails must be 10d (0.148") x 1-1/2.
                                                               2) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted
                                                               3) Some listed loads may be increased for short-term loading. Refer to MiTek code evaluation reports for details.
                                                               4) When I-Joists with flanges less than 1-1/2" thick are used as headers, the reduction factor for 1-1/4" flange is 0.69 and 0.84 for 1-3/8" flange.
                                                               5) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               Load tables address hanger/header/fastener limitations only. Joist limitations must be determined for each installation.
                                                               New products or updated product information are designated in blue font.                                                                                                                         L
                                                                                                                                                                                                                                                                                    EWP Hangers




                                                                                                                                                                                                                                                                               TF


                                                                                                                                                                                                                                                                          H


                                                                                                                                                                                                                                                                      D
                                                                                                                                                                                                                                                           W
                                                                                                                                                                                                                                              Continued on next page


                                                              MiTek® Product Catalog                                                                                                                                                                                          225
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 227 of 358

              Top Mount Hanger Charts                                                                                                                                                      EWP Hangers

                                                                                                                                                     5                                                 1,3
                                                                                                Dimensions (in)                     Fastener Schedule                 Allowable Loads Header Type (Lbs.)
                                                                                                                                                                                                                   2
                                                                       Web                                                           Header       Joist                     Download 100%              Uplift
                    Joist Size       MiTek USP                         Stiff                                                   Top Face                                                    DF          DF/SP Code
                       (in)          Stock No.          Ref. No.       Reqd Ga         W        H       D      L        TF     Qty Qty Type Qty Type         LVL       PSL   LSL    SPF I-Joist4 DF/SP 160% Ref.
                                    THO20160-2     BA4.12/16             x     12   4-3/16     16      3       --    1-15/16    4     6    16d   6    10d 3640 3640 3640 2800              2630    3640      1145
               4 - 4-3/16 x 16
                                    PHM4216        WP4.12 H=16           x    7/10 4-3/16      16     2-1/2    7        3       2     --   16d   2    10d 3265 3265 3265 2480               --     3265       --
                                                   MIT4.28/9.5,
               4-1/2 - 4-5/8 x      THO23950-2                           x     12    4-3/4   9-1/2     3       --       2       4     6    16d   6    10d 3640 3640 3640 2790              2630    3640      1145
                                                   BA4.28/9.5
                      9-1/2
                                    PHM2395-2      WP4.28X H=9.5         x    7/10 4-3/4     9-1/2    2-1/2    7        3       2     --   16d   2    10d 3265 3265 3265 2480               --     3265       --
                                                   MIT4.28/11.88,
               4-1/2 - 4-5/8 x      THO23118-2                           x     12    4-3/4   11-7/8    3       --     2-1/8     4     6    16d   6    10d 3640 3640 3640 2795              2630    3640      1145
                                                   BA4.28/11.88
                     11-7/8
                                    PHM23118-2     WP4.28X H=11.875      x    7/10 4-3/4     11-7/8 2-1/2      7        3       2     --   16d   2    10d 3265 3265 3265 2480               --     3265       --
                                                   MIT4.28/14,
               4-1/2 - 4-5/8 x 14 THO23140-2                             x     12    4-3/4     14      3       --     2-1/8     4     8    16d   6    10d 4420 4420 4420 3390              2630    4420      1145
                                                   BA4.28/14
                                    THO23160-2     BA4.28/16             x     12    4-3/4     16      3       --     2-1/8     4     8    16d   6    10d 4420 4420 4420 3390              2630    4420      1145
               4-1/2 - 4-5/8 x 16
                                    PHM2316-2      WP4.28X H=16          x    7/10 4-3/4       16     2-1/2    7        3       2     --   16d   2    10d 3265 3265 3265 2480               --     3265       --
                                    THO23180-2     BA4.75/18             x     12    4-3/4     18      3       --     2-1/8     4     10   16d   6    10d 5660 5760 5760 3720              2630    5000      1145
               4-1/2 - 4-5/8 x 18
                                    PHM2318-2      WP4.75 H=18           x    7/10 4-3/4       18     2-1/2    7        3       2     --   16d   2    10d 3265 3265 3265 2480               --     3265       --
                                    THO23200-2     BA4.75/20             x     12    4-3/4     20      3       --     2-1/8     4     10   16d   6    10d 5660 5760 5760 3720              2630    5000      1145
               4-1/2 - 4-5/8 x 20
                                    PHM2320-2      WP4.75 H=20           x    7/10 4-3/4       20     2-1/2    7        3       2     --   16d   2    10d 3265 3265 3265 2480               --     3265       --
               5 x 9-1/4            THO25925-2     BA5.12/9.25           x     12    5-1/8   9-1/4     3       --    2-11/16    4     6    16d   6    10d 3640 3640 3640 2790              2630    3640      1145
                                    THO25950-2     MIT39.5-2             x     12    5-1/8   9-1/2     3       --     2-1/8     4     6    16d   6    10d 3640 3640 3640 2790              2630    3640      1145
               5 x 9-1/2
                                    PHM2595-2      WP5.12 H=9.5          x    7/10 5-1/8     9-1/2    2-1/2    7        3       2     --   16d   2    10d 3265 3265 3265 2480               --     3265       --
               5 x 11-1/4           THO25112-2             --            x     12    5-1/8   11-1/4    3       --     2-1/8     4     6    16d   6    10d 3640 3640 3640 2790              2630    3640      1145
                                                   MIT311.88-2,
               5 x 11-7/8           THO25118-2     BA5.12/11.88,         x     12    5-1/8   11-7/8    3       --     2-1/8     4     6    16d   6    10d 3640 3640 3640 2790              2630    3640      1145       IBC,
                                                   WP5.12 H=11.875                                                                                                                                                       FL,
                                                   MIT314-2,                                                                                                                                                             LA
                                    THO25140-2                           x     12    5-1/8     14      3       --     2-1/8     4     8    16d   6    10d 4420 4420 4420 3390              2630    4420      1145
               5 x 14                              BA5.12/14
                                    PHM2514-2      WP5.12 H=14           x    7/10 5-1/8       14     2-1/2    7        3       2     --   16d   2    10d 3265 3265 3265 2480               --     3265       --
                                                   MIT5.12/16,
                                    THO25160-2                           x     12    5-1/8     16      3       --     2-1/8     4     8    16d   6    10d 4420 4420 4420 3390              2630    4420      1145
                                                   BA5.12/16
               5 x 16               HBPH5116       HB5.12/16             x     10    5-1/8     16     3-1/2    --       3       6     16   16d 10 16d 6185 6185 6185 4910                   --     6185      2705
                                    PHM2516-2      WP5.12 H=16           x    7/10 5-1/8       16     2-1/2    7        3       2     --   16d   2    10d 3265 3265 3265 2480               --     3265       --
                                    THO25180-2     BA5.12/18             x     12    5-1/8     18      3       --     2-1/8     4     10   16d   6    10d 5660 5760 5760 3720              2630    5000      1145
               5 x 18               HBPH5118       HB5.12/18             x     10    5-1/8     18     3-1/2    --       3       6     16   16d 10 16d 6185 6185 6185 4910                   --     6185      2705




                                                                                                                                                                                                                                     Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                    PHM2518-2      WP5.12 H=18           x    7/10 5-1/8       18     2-1/2    7        3       2     --   16d   2    10d 3265 3265 3265 2480               --     3265       --
                                    THO25200-2     BA5.12/20             x     12    5-1/8     20      3       --     2-1/8     4     10   16d   6    10d 5660 5760 5760 3720              2630    5000      1145
               5 x 20               HBPH5120       HB5.12/20             x     10    5-1/8     20     3-1/2    --       3       6     16   16d 10 16d 6185 6185 6185 4910                   --     6185      2705
                                    PHM2520-2      WP5.12 H=20           x    7/10 5-1/8       20     2-1/2    7        3       2     --   16d   2    10d 3265 3265 3265 2480               --     3265       --
                                    HBPH5122       HB5.12/22             x     10    5-1/8     22     3-1/2    --       3       6     16   16d 10 16d 6185 6185 6185 4910                   --     6185      2705
               5 x 22
                                    PHM2522-2      WP5.12 H=22           x    7/10 5-1/8       22     2-1/2    7        3       2     --   16d   2    10d 3265 3265 3265 2480               --     3265       --
                                    HBPH5124       HB5.12/24             x     10    5-1/8     24     3-1/2    --       3       6     16   16d 10 16d 6185 6185 6185 4910                   --     6185      2705
               5 x 24
                                    PHM2524-2      WP5.12X H=24          x    7/10 5-1/8       24     2-1/2    7        3       2     --   16d   2    10d 3265 3265 3265 2480               --     3265       --
                                    HBPH5126       HB5.12/26             x     10    5-1/8     26     3-1/2    --       3       6     16   16d 10 16d 6185 6185 6185 4910                   --     6185      2705
               5 x 26
                                    PHM2526-2      WP5.12 H=26           x    7/10 5-1/8       26     2-1/2    7        3       2     --   16d   2    10d 3265 3265 3265 2480               --     3265       --
               5 x 28               HBPH5128       HB5.12/28             x     10   5-1/8      28     3-1/2    --       3       6     16   16d 10 16d 6185 6185 6185 4910                   --     6185      2705
               5 x 30               HBPH5130                --           x     10    5-1/8     30     3-1/2    --       3       6     16   16d 10 16d 6185 6185 6185 4910                   --     6185      2705
                                    BPH55725                --           x     10   5-9/16   7-1/4    2-1/4    --     2-1/2     4     6    16d   6    10d 3065 3065 3065 2340               --     3065      850           --
               5-1/4 x 7-1/4                                                                                                                                                                                            IBC,
                                    HBPH55725               --           x     10   5-1/2    7-1/4    3-1/2    --       3       6     16   16d 10 16d 6185 6185 6185 4910                   --     6185      2705
                                                                                                                                                                                                                       FL, LA
               1) When I-joist is used as a header, all header nails must be 10d (0.148") x 1-1/2.
               2) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted
               3) Some listed loads may be increased for short-term loading. Refer to MiTek code evaluation reports for details.                                                                              L
               4) When I-Joists with flanges less than 1-1/2" thick are used as headers, the reduction factor for 1-1/4" flange is 0.69 and 0.84 for 1-3/8" flange.
EWP Hangers




                                                                                                                                                                                                                                TF
               5) NAILS: 10d nails are 0.148" dia. x 3" long, NA16D-RS nails are 0.148" x 3-1/2" long, 16d nails are 0.162" dia. x 3-1/2" long.
               Load tables address hanger/header/fastener limitations only. Joist limitations must be determined for each installation.
               New products or updated product information are designated in blue font.                                                                                                                                H


                                                                                                                                                                                                                   D
                                                                                                                                                                                                       W
                                                                                                                                                                                           Continued on next page


              226                                                                                                                                                                        MiTek® Product Catalog
                                                                                      Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 228 of 358

                                                              Top Mount Hanger Charts                                                                                                                                                             EWP Hangers

                                                                                                                                                                                                                                                              1,3
                                                                                                                                              Dimensions (in)                        Fastener Schedule5                      Allowable Loads Header Type (Lbs.)
                                                                                                                                                                                                                                                                            2
                                                                                                                     Web                                                             Header             Joist                      Download 100%              Uplift
                                                                 Joist Size      MiTek USP                           Stiff                                                   Top Face                                                              DF         DF/SP Code
                                                                                                                                                                                                                                                       4
                                                                    (in)         Stock No.           Ref. No.        Reqd Ga        W         H       D       L       TF     Qty Qty        Type      Qty Type         LVL   PSL     LSL    SPF I-Joist DF/SP 160% Ref.
                                                                                HBPH55925      HB5.50/9.25             x     10   5-1/2    9-1/4   3-1/2     --       3       6    16       16d       10    16d       6185   6185   6185   4910      --     6185      2705

                                                               5-1/4 x 9-1/4                   HWP5.37 H=9.25,
                                                                                PHXU55925                              x     7    5-1/2    9-1/4   3-1/4 11-1/2       3       4    4        16d        6    10d       5910   5910   5910   4530      --     5910      1120
                                                                                               HWPH5.37 H=9.25
                                                                                HLBH55925      HGLTV5.37 H=9.25        x     7    5-9/16   9-1/4     6       12     3-1/8     3    12    NA16D-RS      6    16d       10045 10045 10045 7680         --    10045      1580
                                                                                BPH5595                  --            x     12   5-9/16   9-1/2     3       --     2-5/32    4    6        16d        4    10d       3065   3065   3065   2340      --     3065      850

                                                                                HBPH5595       HB5.50/9.5              x     10   5-1/2    9-1/2   3-1/2     --       3       6    16       16d       10    16d       6185   6185   6185   4910      --     6185      2705

                                                               5-1/4 x 9-1/2    PHM5595                  --            x    7/10 5-5/8     9-1/2   2-1/2      7       3       2    --       16d        2    10d       3265   3265   3265   2480      --     3265       --
                                                                                               HWP5.37 H=9.5,
                                                                                PHXU5595                               x     7    5-1/2    9-1/2   3-1/4 11-1/2     2-1/2     4    4        16d        6    10d       5910   5910   5910   4530      --     5910      1120
                                                                                               HWPH5.37 H=9.5
                                                                                HLBH5595       HGLTV5.37 H=9.5         x     7    5-9/16   9-1/2     6       12     3-1/8     3    12    NA16D-RS      6    16d       10045 10045 10045 7680         --    10045      1580

                                                                                HBPH55112      HB5.50/11.25            x     10   5-1/2    11-1/4 3-1/2      --       3       6    16       16d       10    16d       6185   6185   6185   4910      --     6185      2705
                                                                                               HWP5.37 H=11.25,
                                                               5-1/4 x 11-1/4   PHXU55112                              x     7    5-1/2    11-1/4 3-1/4 11-1/2      2-1/2     4    4        16d        6    10d       5910   5910   5910   4530      --     5910      1120
                                                                                               HWPH5.37 H=11.25
                                                                                HLBH55112      HGLTV5.37 H=11.25       x     7    5-9/16 11-1/4      6       12     3-1/8     3    12    NA16D-RS      6    16d       10045 10045 10045 7680         --    10045      1580

                                                               5-1/4 x 11-1/2   HLBH55115                --            x     7    5-9/16 11-1/2      6       12     3-1/8     3    12    NA16D-RS      6    16d       10045 10045 10045 7680         --    10045      1580

                                                                                BPH55118                 --            x     12   5-9/16 11-7/8      3       --     2-1/32    4    6        16d        6    10d       3050   3050   3050   2340      --     3050      1275

                                                                                HBPH55118      HB5.50/11.88            x     10   5-1/2    11-7/8 3-1/2      --       3       6    16       16d       10    16d       6185   6185   6185   4910      --     6185      2705

                                                               5-1/4 x 11-7/8   PHM55118                 --            x    7/10 5-5/8     11-7/8 2-1/2       7       3       2    --       16d        2    10d       3265   3265   3265   2480      --     3265       --
                                                                                               HWP5.37 H=11.875,
                                                                                PHXU55118                              x     7    5-1/2    11-7/8 3-1/4 11-1/2      2-1/2     4    4        16d        6    10d       5910   5910   5910   4530      --     5910      1120
                                                                                               HWPH5.37 H=11.875
                                                                                HLBH55118      HGLTV5.37 H=11.875      x     7    5-9/16 11-7/8      6       12     3-1/8     3    12    NA16D-RS      6    16d       10045 10045 10045 7680         --    10045      1580
                                                                                                                                                                                                                                                                                IBC,
                                                                                HBPH5512                 --            x     10   5-1/2      12    3-1/2     --       3       6    16       16d       10    16d       6185   6185   6185   4910      --     6185      2705       FL,
                                                                                                                                                                                                                                                                                 LA
                                                               5-1/4 x 12       PHXU5512                 --            x     7    5-1/2      12    3-1/4 11-1/2     2-1/2     4    4        16d        6    10d       5910   5910   5910   4530      --     5910      1120

                                                                                HLBH5512                 --            x     7    5-9/16     12      6       12     3-1/8     3    12    NA16D-RS      6    16d       10045 10045 10045 7680         --    10045      1580

                                                                                BPH5514                  --            x     12   5-9/16     14    2-1/2     --     2-1/32    4    6        16d        6    10d       3050   3050   3050   2340      --     3050      1275

                                                                                HBPH5514       HB5.50/14               x     10   5-1/2      14    3-1/2     --       3       6    16       16d       10    16d       6185   6185   6185   4910      --     6185      2705

                                                               5-1/4 x 14       PHM5514                  --            x    7/10 5-5/8       14    2-1/2      7       3       2    --       16d        2    10d       3265   3265   3265   2480      --     3265       --
                                                                                               HWP5.37 H=14,
                                                                                PHXU5514                               x     7    5-1/2      14    3-1/4 11-1/2     2-1/2     4    4        16d        6    10d       5910   5910   5910   4530      --     5910      1120
                                                                                               HWPH5.37 H=14
                                                                                HLBH5514       HGLTV5.37 H=14          x     7    5-9/16     14      6       12     3-1/8     3    12    NA16D-RS      6    16d       10045 10045 10045 7680         --    10045      1580

                                                                                BPH5516                  --            x     12   5-9/16     16    2-1/2     --     2-1/32    4    6        16d        6    10d       3050   3050   3050   2340      --     3050      1275
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                HBPH5516       HB5.50/16               x     10   5-1/2      16    3-1/2     --       3       6    16       16d       10    16d       6185   6185   6185   4910      --     6185      2705

                                                              5-1/4 x 16        PHM5516                  --            x    7/10 5-5/8       16    2-1/2      7       3       2    --       16d        2    10d       3265   3265   3265   2480      --     3265       --
                                                                                               HWP5.37 H=16,
                                                                                PHXU5516                               x     7    5-1/2      16    3-1/4 11-1/2     2-1/2     4    4        16d        6    10d       5910   5910   5910   4530      --     5910      1120
                                                                                               HWPH5.37 H=16
                                                                                HLBH5516       HGLTV5.37 H=16          x     7    5-9/16     16      6       12     3-1/8     3    12    NA16D-RS      6    16d       10045 10045 10045 7680         --    10045      1580

                                                                                BPH5518                  --            x    12    5-9/16     18    2-1/2     --     2-1/32    4    6        16d        6    10d       3050   3050   3050   2340      --     3050      1275

                                                                                HBPH5518       HB5.50/18               x    10    5-1/2      18    3-1/2     --       3       6    16       16d       10    16d       6185   6185   6185   4910      --     6185      2705

                                                              5-1/4 x 18        PHM5518                  --            x    7/10 5-5/8       18    2-1/2      7       3       2    --       16d        2    10d       3265   3265   3265   2480      --     3265       --

                                                                                PHXU5518       HWPH5.37 H=18           x     7    5-1/2      18    3-1/4 11-1/2     2-1/2     4    4        16d        6    10d       5910   5910   5910   4530      --     5910      1120

                                                                                HLBH5518       HGLTV5.37 H=18          x     7    5-9/16     18      6       12     3-1/8     3    12    NA16D-RS      6    16d       10045 10045 10045 7680         --    10045      1580

                                                               1) When I-joist is used as a header, all header nails must be 10d (0.148") x 1-1/2.
                                                               2) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted
                                                               3) Some listed loads may be increased for short-term loading. Refer to MiTek code evaluation reports for details.
                                                               4) When I-Joists with flanges less than 1-1/2" thick are used as headers, the reduction factor for 1-1/4" flange is 0.69 and 0.84 for 1-3/8" flange.
                                                               5) NAILS: 10d nails are 0.148" dia. x 3" long, NA16D-RS nails are 0.148" x 3-1/2" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               Load tables address hanger/header/fastener limitations only. Joist limitations must be determined for each installation.
                                                               New products or updated product information are designated in blue font.


                                                                                                                                                                                                                                                                      L
                                                                                                                                                                                                                                                                                            EWP Hangers




                                                                                                                                                                                                                                                                                       TF


                                                                                                                                                                                                                                                                                H


                                                                                                                                                                                                                                                                            D
                                                                                                                                                                                                                                                                  W
                                                                                                                                                                                                                                                  Continued on next page


                                                              MiTek® Product Catalog                                                                                                                                                                                            227
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 229 of 358

              Top Mount Hanger Charts                                                                                                                                                      EWP Hangers

                                                                                        Dimensions (in)                       Fastener Schedule 5                     Allowable Loads Header Type (Lbs.) 1,3
                                                              Web                                                              Header             Joist                     Download 100%                    Uplift2
               Joist Size   MiTek USP                         Stiff                                                     Top Face                                                             DF              DF/SP Code
                  (in)      Stock No.          Ref. No.       Reqd Ga        W        H        D          L      TF     Qty Qty      Type      Qty Type     LVL        PSL    LSL SPF I-Joist4 DF/SP 160% Ref.
                            HBPH5520      HB5.50/20             x     10   5-1/2      20     3-1/2        --     3       6   16       16d       10 16d     6185       6185   6185   4910     --     6185   2705

              5-1/4 x 20    PHXU5520      HWPH5.37 H=20         x     7    5-1/2      20     3-1/4   11-1/2    2-1/2     4   4        16d       6    10d   5910       5910   5910   4530     --     5910   1120

                            HLBH5520      HGLTV5.37 H=20        x     7    5-9/16     20       6       12      3-1/8     3   12    NA16D-RS     6    16d 10045 10045 10045 7680              --    10045   1580

              7 x 7-1/4     PHXU71725              --           x     7    7-1/8    7-1/4    3-1/4   13-1/8    2-1/2     4   4        16d       6    10d   5910       5910   5910   4525     --     5910   1120

                            BPH71925               --           x     12   7-1/8    9-1/4      3          --   2-3/8     4   6        16d       6    10d   3100       3100   3100   2370     --     3100   1275

                            HBPH71925              --           x     10   7-1/8    9-1/4    3-1/2        --     3       6   16       16d       10 16d     6185       6185   6185   4895     --     6185   2705

              7 x 9-1/4     PHM35925-2             --           x    7/10 7-1/8     9-1/4    2-1/2     10        3       2   --       16d       2    10d   3390       3390   3390   2580     --     3390       --

                            PHXU71925              --           x     7    7-1/8    9-1/4    3-1/4   13-1/8    2-1/2     4   4        16d       6    10d   5910       5910   5910   4525     --     5910   1120

                            HLBH71925              --           x     7    7-1/8    9-1/4      6       12      3-1/8     3   12    NA16D-RS     6    16d 10045 10045 10045 7670              --    10045   1580

                            BPH7195                --           x     12   7-1/8    9-1/2      3          --   2-3/8     4   6        16d       6    10d   3100       3100   3100   2370     --     3100   1275

                            HBPH7195      HB7.12/9.5            x     10   7-1/8    9-1/2    3-1/2        --     3       6   16       16d       10 16d     6185       6185   6185   4895     --     6185   2705

              7 x 9-1/2     PHM3595-2              --           x    7/10 7-1/8     9-1/2    2-1/2     10        3       2   --       16d       2    10d   3390       3390   3390   2580     --     3390       --

                            PHXU7195      HWP7.12 H=9.5         x     7    7-1/8    9-1/2    3-1/4   13-1/8    2-1/2     4   4        16d       6    10d   5910       5910   5910   4525     --     5910   1120

                            HLBH7195               --           x     7    7-1/8    9-1/2      6       12      3-1/8     3   12    NA16D-RS     6    16d 10045 10045 10045 7670              --    10045   1580

                            BPH71112               --           x     12   7-1/8    11-1/4     3          --   2-3/16    4   6        16d       6    10d   3075       3075   3075   2350     --     3075   1275

                            HBPH71112     HB7.12/11.25          x     10   7-1/8    11-1/4   3-1/2        --     3       6   16       16d       10 16d     6185       6185   6185   4895     --     6185   2705
              7 x 11-1/4                                                                                                                                                                                                IBC,
                            PHXU71112              --           x     7    7-1/8    11-1/4   3-1/4   13-1/8    2-1/2     4   4        16d       6    10d   5910       5910   5910   4525     --     5910   1120          FL,
                                                                                                                                                                                                                         LA
                            HLBH71112              --           x     7    7-1/8    11-1/4     6       12      3-1/8     3   12    NA16D-RS     6    16d 10045 10045 10045 7670              --    10045   1580

                            BPH71118               --           x     12   7-1/8    11-7/8     3          --   2-3/16    4   6        16d       6    10d   3075       3075   3075   2350     --     3075   1275

                            HBPH71118     HB7.12/11.88          x     10   7-1/8    11-7/8   3-1/2        --     3       6   16       16d       10 16d     6185       6185   6185   4895     --     6185   2705

               7 x 11-7/8 PHM35118-2               --           x    7/10 7-1/8     11-7/8   2-1/2     10        3       2   --       16d       2    10d   3390       3390   3390   2580     --     3390       --

                            PHXU71118     HWP7.12 H=11.875      x     7    7-1/8    11-7/8   3-1/4   13-1/8    2-1/2     4   4        16d       6    10d   5910       5910   5910   4525     --     5910   1120

                            HLBH71118              --           x     7    7-1/8    11-7/8     6       12      3-1/8     3   12    NA16D-RS     6    16d 10045 10045 10045 7670              --    10045   1580




                                                                                                                                                                                                                               Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                            BPH7114                --           x     12   7-1/8      14       3          --   2-3/16    4   6        16d       6    10d   3075       3075   3075   2350     --     3075   1275

                            HBPH7114      HB7.12/14             x     10   7-1/8      14     3-1/2        --     3       6   16       16d       10 16d     6185       6185   6185   4895     --     6185   2705

               7 x 14       PHM3514-2              --           x    7/10 7-1/8       14     2-1/2     10        3       2   --       16d       2    10d   3390       3390   3390   2580     --     3390       --

                            PHXU7114      HWP7.12 H=14          x     7    7-1/8      14     3-1/4   13-1/8    2-1/2     4   4        16d       6    10d   5910       5910   5910   4525     --     5910   1120

                            HLBH7114               --           x     7    7-1/8      14       6       12      3-1/8     3   12    NA16D-RS     6    16d 10045 10045 10045 7670              --    10045   1580

                            BPH7116                --           x     12   7-1/8      16       3          --   2-3/16    4   6        16d       6    10d   3075       3075   3075   2350     --     3075   1275

                            HBPH7116      HB7.12/16             x     10   7-1/8      16     3-1/2        --     3       6   16       16d       10 16d     6185       6185   6185   4895     --     6185   2705

               7 x 16       PHM3516-2              --           x    7/10 7-1/8       16     2-1/2     10        3       2   --       16d       2    10d   3390       3390   3390   2580     --     3390       --

                            PHXU7116      HWP7.12 H=16          x     7    7-1/8      16     3-1/4   13-1/8    2-1/2     4   4        16d       6    10d   5910       5910   5910   4525     --     5910   1120

                            HLBH7116               --           x     7    7-1/8      16       6       12      3-1/8     3   12    NA16D-RS     6    16d 10045 10045 10045 7670              --    10045   1580

               1) When I-joist is used as a header, all header nails must be 10d (0.148") x 1-1/2.
               2) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted
               3) Some listed loads may be increased for short-term loading. Refer to MiTek code evaluation reports for details.
               4) When I-Joists with flanges less than 1-1/2" thick are used as headers, the reduction factor for 1-1/4" flange is 0.69 and 0.84 for 1-3/8" flange.
               5) NAILS: 10d nails are 0.148" dia. x 3" long, NA16D-RS nails are 0.148" x 3-1/2" long, 16d nails are 0.162" dia. x 3-1/2" long.
               Load tables address hanger/header/fastener limitations only. Joist limitations must be determined for each installation.
                                                                                                                                                                                                           L
               New products or updated product information are designated in blue font.
EWP Hangers




                                                                                                                                                                                                                          TF


                                                                                                                                                                                                                    H


                                                                                                                                                                                                                D
                                                                                                                                                                                                      W
                                                                                                                                                                                           Continued on next page


              228                                                                                                                                                                       MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 230 of 358

                                                              Top Mount Hanger Charts                                                                                                                                               EWP Hangers

                                                                                                                                                                                      5                                                      1,3
                                                                                                                                Dimensions (in)                    Fastener Schedule                      Allowable Loads Header Type (Lbs.)
                                                                                                                                                                                                                                                            2
                                                                                                         Web                                                       Header            Joist                      Download 100%                     Uplift
                                                              Joist Size MiTek USP                       Stiff                                              Top Face                                                                  DF          DF/SP Code
                                                                 (in)    Stock No.         Ref. No.      Reqd Ga        W      H     D       L       TF     Qty Qty        Type      Qty Type     LVL     PSL         LSL   SPF    I-Joist4 DF/SP 160% Ref.
                                                                         BPH7118               --           x    12   7-1/8 18       3       --    2-3/16    4     6        16d       6   10d    3075     3075    3075      2350     --    3075    1275

                                                                         HBPH7118      HB7.12/18            x    10   7-1/8 18 3-1/2         --       3      6    16        16d      10   16d    6185     6185    6185      4895     --    6185    2705

                                                               7 x 18    PHM3518-2             --           x   7/10 7-1/8 18 2-1/2         10        3      2    --        16d       2   10d    3390     3390    3390      2580     --    3390        --
                                                                                       HWP7.12 H=18,
                                                                         PHXU7118                           x     7   7-1/8 18 3-1/4 13-1/8         2-1/2    4     4        16d       6   10d    5910     5910    5910      4525     --    5910    1120
                                                                                       HWPH7.12 H=18
                                                                         HLBH7118              --           x     7   7-1/8 18       6      12      3-1/8    3    12    NA16D-RS      6   16d 10045 10045 10045 7670                 --   10045    1580

                                                                         BPH7120               --           x    12   7-1/8 20       3       --    2-3/16    4     6        16d       6   10d    3075     3075    3075      2350     --    3075    1275

                                                                         HBPH7120      HB7.12/20            x    10   7-1/8 20 3-1/2         --       3      6    16        16d      10   16d    6185     6185    6185      4895     --    6185    2705

                                                               7 x 20    PHM3520-2             --           x   7/10 7-1/8 20 2-1/2         10        3      2    --        16d       2   10d    3390     3390    3390      2580     --    3390        --
                                                                                       HWP7.12 H=20,
                                                                         PHXU7120                           x     7   7-1/8 20 3-1/4 13-1/8         2-1/2    4     4        16d       6   10d    5910     5910    5910      4525     --    5910    1120
                                                                                       HWPH7.12 H=20
                                                                         HLBH7120              --           x     7   7-1/8 20       6      12      3-1/8    3    12    NA16D-RS      6   16d 10045 10045 10045 7670                 --   10045    1580

                                                                         BPH7122               --           x    12   7-1/8 22       3       --    2-3/16    4     6        16d       6   10d    3075     3075    3075      2350     --    3075    1275

                                                                         HBPH7122      HB7.12/22            x    10   7-1/8 22 3-1/2         --       3      6    16        16d      10   16d    6185     6185    6185      4895     --    6185    2705
                                                               7 x 22
                                                                                       HWP7.12 H=22,
                                                                         PHXU7122                           x     7   7-1/8 22 3-1/4 13-1/8         2-1/2    4     4        16d       6   10d    5910     5910    5910      4525     --    5910    1120
                                                                                       HWPH7.12 H=22
                                                                         HLBH7122      HGLTV7.12/22         x     7   7-1/8 22       6      12      3-1/8    3    12    NA16D-RS      6   16d 10045 10045 10045 7670                 --   10045    1580             IBC,
                                                                                                                                                                                                                                                                     FL,
                                                                         BPH7124               --           x    12   7-1/8 24       3       --    2-3/16    4     6        16d       6   10d    3075     3075    3075      2350     --    3075    1275              LA
                                                                         HBPH7124      HB7.12/24            x    10   7-1/8 24 3-1/2         --       3      6    16        16d      10   16d    6185     6185    6185      4895     --    6185    2705
                                                               7 x 24
                                                                                       HWP7.12 H=24,
                                                                         PHXU7124                           x     7   7-1/8 24 3-1/4 13-1/8         2-1/2    4     4        16d       6   10d    5910     5910    5910      4525     --    5910    1120
                                                                                       HWPH7.12 H=24
                                                                         HLBH7124      HGLTV7.12/24         x     7   7-1/8 24       6      12      3-1/8    3    12    NA16D-RS      6   16d 10045 10045 10045 7670                 --   10045    1580

                                                                         HBPH7126      HB7.12/26            x    10   7-1/8 26 3-1/2         --       3      6    16        16d      10   16d    6185     6185    6185      4895     --    6185    2705
                                                                                       HWP7.12 H=26,
                                                               7 x 26    PHXU7126                           x     7   7-1/8 26 3-1/4 13-1/8         2-1/2    4     4        16d       6   10d    5910     5910    5910      4525     --    5910    1120
                                                                                       HWPH7.12 H=26
                                                                         HLBH7126      HGLTV426-2           x     7   7-1/8 26       6      12      3-1/8    3    12    NA16D-RS      6   16d 10045 10045 10045 7670                 --   10045    1580

                                                                         HBPH7128      HB7.12/28            x    10   7-1/8 28 3-1/2         --       3      6    16        16d      10   16d    6185     6185    6185      4895     --    6185    2705
                                                                                       HWP7.12 H=28,
                                                               7 x 28    PHXU7128                           x     7   7-1/8 28 3-1/4 13-1/8         2-1/2    4     4        16d       6   10d    5910     5910    5910      4525     --    5910    1120
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                       HWPH7.12 H=28
                                                                         HLBH7128      HGLTV428-2           x     7   7-1/8 28       6      12      3-1/8    3    12    NA16D-RS      6   16d 10045 10045 10045 7670                 --   10045    1580

                                                                         PHXU7130      HWPH7.12 H=30        x     7   7-1/8 30 3-1/4 13-1/8         2-1/2    4     4        16d       6   10d    5910     5910    5910      4525     --    5910    1120
                                                               7 x 30
                                                                         HLBH7130      HGLTV430-2           x     7   7-1/8 30       6      12      3-1/8    3    12    NA16D-RS      6   16d 10045 10045 10045 7670                 --   10045    1580

                                                                         PHXU7132              --           x     7   7-1/8 32 3-1/4 13-1/8         2-1/2    4     4        16d       6   10d    5910     5910    5910      4525     --    5910    1120
                                                               7 x 32
                                                                         HLBH7132              --           x     7   7-1/8 32       6      12      3-1/8    3    12    NA16D-RS      6   16d 10045 10045 10045 7670                 --   10045    1580

                                                               1) When I-joist is used as a header, all header nails must be 10d (0.148") x 1-1/2.
                                                               2) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted
                                                               3) Some listed loads may be increased for short-term loading. Refer to MiTek code evaluation reports for details.
                                                               4) When I-Joists with flanges less than 1-1/2" thick are used as headers, the reduction factor for 1-1/4" flange is 0.69 and 0.84 for 1-3/8" flange.
                                                               5) NAILS: 10d nails are 0.148" dia. x 3" long, NA16D-RS nails are 0.148" x 3-1/2" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               Load tables address hanger/header/fastener limitations only. Joist limitations must be determined for each installation.
                                                               New products or updated product information are designated in blue font.




                                                                                                                                                                                                                                                            L
                                                                                                                                                                                                                                                                                EWP Hangers




                                                                                                                                                                                                                                                                           TF


                                                                                                                                                                                                                                                                     H


                                                                                                                                                                                                                                                                D
                                                                                                                                                                                                                                                   W



                                                              MiTek® Product Catalog                                                                                                                                                                                229
                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 231 of 358

              TMP / TMPH Adjustable Rafter-To-Plate Connectors                                                                                                                       EWP Hangers

              The TMP and TMPH are designed to make rafter-to-plate
              connections and eliminate time-consuming bird’s-mouth
              notching or bevel plate installation. Both series are available                                          3-1/2"                                                    W
                                                                                                                                                                                            4"
              in I-Joists sizes, as well as standard 2x sizes.
                                                                                                                                                                 H
              TMP – Adjusts to pitches from 1/12 to 6/12

              TMPH – Adjusts to pitches from 6/12 to 14/12                                                                                                                                         Fulcrum


              Materials: TMP – 18 gauge;                                                                                   W
                                                                                                                        L
                 TMPH – 16 gauge, Fulcrum – 12 gauge                                                                                                                         L
                                                                                                                                                                                                            4-11/16"
              Finish: G90 galvanizing
              Codes: IBC, FL, LA                                                                                                TMP                                              TMPH

              Installation:
              • Use all specified fasteners. See Product Notes, page 18.
              • Position connector on top plate. Fasten connector to
                outside of top plate with specified nails. Insert rafter into
                rafter pocket. Adjust rafter and pocket to correct pitch.
                Fasten rafter to connector with specified nails. Installing
                the TMP requires driving specified nails through the
                opposing slots in the pocket. TMPH installation involves                            Pitch Range:
                sliding the fulcrum until it supports the pocket at the                           TMP - 1/12 – 6/12
                                                                                                 TMPH - 6/12 – 14/12
                desired pitch and nailing down through the fulcrum base
                into the top plate to lock the fulcrum into position.
                                                                                                                                                   Typical TMP                           Typical TMPH
                                                                                                                                                    installation                          installation
              TMP Chart
                                                                                                      Fastener Schedule2                      DF/SP                          S-P-F
                                                                          Dimensions (in)                                                                    1                              1
                                                                                                    Plate              Rafter         Allowable Loads (Lbs.)         Allowable Loads (Lbs.)
                                                                                                                                        Download        Uplift         Download        Uplift
                   Rafter         MiTek USP                Steel                                                                                                                                   Code
                 Width (in)       Stock No.       Ref. No. Gauge    W      L    Qty Type Qty   Type                                   (100/115/125)     160%         (100/115/125)     160%        Ref.
               1-1/2              TMP2            VPA2       18  1-9/16 5-9/16 6    10d   4 10d x 1-1/2                                   1705           245             1705           190
               1-3/4              TMP175          VPA25      18  1-13/16 5-9/16 6   10d   4 10d x 1-1/2                                   1705           245             1705           185
                                                  VPA2.06,
               2 or 2-1/8         TMP21                      18   2-1/8  6-3/8   6  10d   4 10d x 1-1/2                                   1705           245             1705           185         IBC,




                                                                                                                                                                                                                        Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                  VPA2.1
                                                                                                                                                                                                     FL,
               2-5/16             TMP23           VPA35      18   2-3/8  6-3/8   6  10d   4 10d x 1-1/2                                   1705           245             1705           185
                                                                                                                                                                                                     LA
               2-1/2 or 2-5/8     TMP25           VPA3       18  2-11/16 6-3/8   6  10d   4 10d x 1-1/2                                   1705           245             1705           185
               3                  TMP31              --      18   3-1/8 7-5/16 6    10d   4 10d x 1-1/2                                   1705           245             1705           185
               3-1/2              TMP4            VPA4       18  3-9/16 7-5/16 6    10d   4 10d x 1-1/2                                   1705           245             1705           185
               1) Allowable loads may not be increased for duration of load adjustments.
               2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.
               New products or updated product information are designated in blue font.

              TMPH Chart
                                                                                                                   3
                                                           Dimensions (in)                    Fastener Schedule                                                DF/SP
                                                                                                                                                                              1
                                                                                            Plate                Rafter2                               Allowable Loads (Lbs.)
                                                                                    Top Side                                           According to Pitch
                Rafter    MiTek USP                                                                                                                                     Uplift Code
               Width (in) Stock No.       Ref. No.    W             H         L    Qty      Qty     Type Qty Type     6/12 7/12 8/12 9/12 10/12 11/12 12/12 13/12 14/12 160% Ref.
               1-1/2      TMPH2           VPA2     1-9/16         2-1/2     6-9/16 8         2      10d 8 10d x 1-1/2 3190 3290 3390 3140 2900 2710 2520 2230 1950 330
               1-3/4      TMPH175         VPA25    1-13/16        2-3/8     6-9/16 8         2      10d 8 10d x 1-1/2 3190 3290 3390 3140 2900 2710 2520 2230 1950 330
               2 or                       VPA2.06,
                          TMPH21                    2-1/8         2-5/8     7-3/8     8      2       10d    8    10d x 1-1/2 3190 3290 3390 3140 2900                2710    2520    2230        1950      330
               2-1/8                      VPA2.1                                                                                                                                                                 IBC,
               2-5/16     TMPH23          VPA35     2-3/8         2-1/2     7-3/8     8      2       10d    8    10d x 1-1/2 3190 3290 3390 3140 2900                2710    2520    2230        1950      330    FL,
               2-1/2 or                                                                                                                                                                                           LA
                          TMPH25          VPA3        2-11/16    2-5/16     7-3/8     8      2       10d    8    10d x 1-1/2 3190 3290 3390 3140 2900                2710    2520    2230        1950      330
EWP Hangers




               2-5/8
               3          TMPH31             --        3-1/8    2-11/16 8-9/16        8      2       10d    8    10d x 1-1/2 3190 3290 3390 3140 2900                2710    2520    2230        1950      330
               3-1/2      TMPH4           VPA4        3-9/16     2-1/2 8-9/16         8      2       10d    8    10d x 1-1/2 3190 3290 3390 3140 2900                2710    2520    2230        1950      330
               1) Allowable loads may not be increased for duration of load adjustments.
               2) Web stiffeners are required for all Wood I-Joist installations.
               3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.
               New products or updated product information are designated in blue font.

              230                                                                                                                                                                MiTek® Product Catalog
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 232 of 358

                                                              LSSH Slope/Skew Hangers                                                                                                                                                EWP Hangers

                                                              The LSSH series connects rafters to ridge beams in vaulted roof                                                                                             W2      W1      W2

                                                              structures. This series is field adjustable to meet a variety of skew
                                                              and/or slope applications. Slopes and skews 0° to 45°.

                                                              Materials: See chart
                                                              Finish: G-185 galvanizing
                                                              Options: See chart for Corrosion Finish Options                                                                                                                                    LSSH15-TZ = 5-1/16"
                                                                                                                                                                                                                                                 All other sizes = 8-7/8"
                                                              Codes: IBC, FL, LA

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.                                                                                                               3"
                                                              Steps:
                                                                                                                                                                                                        Slope to 45° up
                                                              1. P osition LSSH connector against plumb-cut end of joist. Fasten                                                                          or down
                                                                 joist side flanges on both sides with 10d (0.148") x 1-1/2" HDG                                Typical LSSH179-TZ                                               LSSH210-TZ
                                                                 nails. Bend seat up to fit against joist bottom and drive                                          installation
                                                                 (1) 10d (0.148") x 1-1/2" HDG nail through bottom seat into
                                                                                                                                                                                                                                            W1
                                                                 rafter bottom. Drive (2) 10d (0.148") x 1-1/2" HDG nails at                                                                                              W2                              W2
                                                                 downward angle through dimpled nailing guides.
                                                              2. L ean connector and rafter end against ridge beam at desired
                                                                  position. Install specified 10d (0.148" x 3") HDG or
                                                                  16d (0.162" x 3-1/2") HDG nails through nail holes into ridge
                                                                  beam at right 90° angle. If skewing the rafter, only drive nails                               2                                3&4
                                                                                                                                                                                                                                                                8-7/8"
                                                                  into ridge beam on inside flange.                                                                                          1
                                                              3. Bend flange to desired angle.
                                                              4. H ammer outside flange until edge touches header. Fasten outside                                                                         Slope to 45°
                                                                  flange to ridge by driving specified 10d (0.148" x 3) HDG or                                                                             up or down
                                                                                                                                                                                                                                                     3"
                                                                                                                                                                     Skew to 45° maximum
                                                                  16d (0.162" x 3-1/2") HDG nails through nail holes.
                                                              • Web stiffeners are required for all wood I-Joist installations.                                                                                                  LSSH35-TZ
                                                              •D esigner may consider adding a tension restraint for the supported
                                                                member for roof slopes exceeding 6/12. Refer to page 122.

                                                                                                                                Dimensions               Fastener Schedule2,3                   DF/SP                               S-P-F
                                                                                                                                   (in)              Header            Rafter            Allowable Loads (Lbs.)             Allowable Loads (Lbs.)




                                                                                                                                                                                                                                                              Corrosion
                                                                                                                                                                                       Floor        Roof        Uplift1 Floor          Roof         Uplift1




                                                                                                                                                                                                                                                              Finish
                                                                  Rafter          MiTek                               Steel                                                                                                                                               Code
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                 Width (in)     Stock No.            Ref. No.         Gauge     W1       W2     Qty Type Qty        Type               100% 115% 125% 160% 100% 115% 125% 160%                                            Ref.
                                                                                                                                                SLOPED ONLY HANGERS
                                                                                              LSSJ26LZ, LSSJ26RZ,
                                                               1-1/2            LSSH15-TZ                               18    1-9/16    1-3/4   6     10d HDG    7   10d x 1-1/2 HDG   720       820      885     565      640      730     785       440
                                                                                              LSSJ28LZ, LSSJ28RZ
                                                               1-1/2            LSSH210-TZ    LSSJ210LZ, LSSJ210RZ      18    1-9/16 1-3/4 10 10d HDG 7 10d x 1-1/2 HDG                1200      1370    1395    410      1065     1090     1090 320
                                                               1-3/4            LSSH179-TZ    LSSR1.81Z                 18    1-13/16 1-5/8 10 10d HDG 7 10d x 1-1/2 HDG               1200      1370    1395    880      1065     1090     1090 690
                                                                                                                                                                                                                                                                          IBC,
                                                               2 - 2-1/8        LSSH20-TZ     LSSR2.1Z                  18     2-1/8  2-1/2 10 10d HDG 7 10d x 1-1/2 HDG               1200      1370    1395    795      1065     1085     1085 620
                                                                                                                                                                                                                                                                           FL,
                                                               2-1/4 - 2-5/16   LSSH23-TZ     LSSR2.37Z                 18    2-5/16 2-3/8 10 10d HDG 7 10d x 1-1/2 HDG                1200      1370    1395    795      1065     1085     1085 620
                                                                                                                                                                                                                                                                           LA
                                                               2-1/2            LSSH25-TZ     LSSR2.56Z                 16    2-9/16 2-3/4 18 16d HDG 12 10d x 1-1/2 HDG               2095      2095    2095    945      1640     1640     1640 740
                                                               2-5/8            LSSH26-TZ               --              16    2-11/16 2-5/8 18 16d HDG 12 10d x 1-1/2 HDG              2095      2095    2095    945      1640     1640     1640 740
                                                               3                LSSH31-TZ     LSSR210-2Z                16     3-1/8  3-3/4 18 16d HDG 12 10d x 1-1/2 HDG              2645      3000    3090    1310     2345     2415     2415 1025
                                                               3-1/2            LSSH35-TZ     LSSR410Z                  16    3-9/16 3-1/2 18 16d HDG 12 10d x 1-1/2 HDG               2645      3000    3090    1310     2345     2405     2405 1020
                                                                                                                                  SKEWED HANGERS or SLOPED & SKEWED HANGERS
                                                                                              LSSJ26LZ, LSSJ26RZ,
                                                               1-1/2            LSSH15-TZ                               18    1-9/16    1-3/4   6     10d HDG    7   10d x 1-1/2 HDG   620       620      620     510      485      485     485       400
                                                                                              LSSJ28LZ, LSSJ28RZ
                                                               1-1/2            LSSH210-TZ    LSSJ210LZ, LSSJ210RZ      18    1-9/16    1-3/4   10    10d HDG   7    10d x 1-1/2 HDG   1200      1370    1395    880      1065     1090     1090 690
                                                               1-3/4            LSSH179-TZ    LSSR1.81Z                 18    1-13/16   1-5/8   10    10d HDG   7    10d x 1-1/2 HDG   1200      1370    1395    880      1065     1090     1090 690
                                                                                                                                                                                                                                                                          IBC,
                                                               2 - 2-1/8        LSSH20-TZ     LSSR2.1Z                  18     2-1/8    2-1/2   10    10d HDG   7    10d x 1-1/2 HDG   1200      1230    1230    795      960      960      960 620
                                                                                                                                                                                                                                                                           FL,
                                                               2-1/4 - 2-5/16   LSSH23-TZ     LSSR2.37Z                 18    2-5/16    2-3/8   10    10d HDG   7    10d x 1-1/2 HDG   1200      1230    1230    795      955      955      955 620
                                                                                                                                                                                                                                                                           LA
                                                               2-1/2            LSSH25-TZ     LSSR2.56Z                 16    2-9/16    2-3/4   14    16d HDG   12   10d x 1-1/2 HDG   1610      1610    1610    945      1260     1260     1260 740
                                                               2-5/8            LSSH26-TZ               --              16    2-11/16   2-5/8   14    16d HDG   12   10d x 1-1/2 HDG   1610      1610    1610    945      1260     1260     1260 740
                                                               3                LSSH31-TZ     LSSR210-2Z                16     3-1/8    3-3/4   14    16d HDG   12   10d x 1-1/2 HDG   1610      1610    1610    1310     1260     1260     1260 1025
                                                               3-1/2            LSSH35-TZ     LSSR410Z                  16    3-9/16    3-1/2   14    16d HDG   12   10d x 1-1/2 HDG   1610      1610    1610    1310     1255     1255     1255 1020
                                                                                                                                                                                                                                                                                 EWP Hangers




                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                      Corrosion Finish
                                                               2) Stainless steel ring shank nails must be used with stainless steel connectors to achieve tabulated allowable loads.                                            Stainless Steel       Gold Coat
                                                               3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.                          HDG       Triple Zinc




                                                                                                                                                                                                                               Corrosion Finish             Stainless Steel               Gold
                                                              MiTek® Product Catalog                                                                                                                                                                               231
                                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 233 of 358

                         LGU / MGU / HGU Girder Hangers                                                                                                    Glulam Beam Connectors
Glulam Beam Connectors




                         LGU, MGU, and HGU’s are high capacity girder to girder face mount connectors.                                                                               A
                         Fastens with MiTek’s WS structural wood screws for ease of installation. Fasteners
                         are placed high on connector to permit the connection of a deep carried member                                                                        H1
                         to a shallower carrying member. Very useful where tops of beams must be flush.

                         Materials: LGU / MGU – 10 gauge; HGU – 7 gauge
                         Finish: G90 galvanizing                                                                                                                                                          H
                         Options: See Specialty Options Chart
                         Codes: IBC, FL, LA
                                                                                                                                                                                                    D
                         Installation:                                                                                                                                                   W
                         • Use all specified fasteners. See Product Notes, page 18.                           Typical LGU, MGU, HGU                                              LGU, MGU, HGU
                         • Install with MiTek’s WS structural wood screws supplied with connector.                 installation
                         • Beams comprised of multiple plies must be laminated to act as a single member.
                         • Multi-ply carrying beams may require additional connection of laminations at connector.
                         • Beam height dimension (H) must be specified when ordering.

                                                                                                                  Fastener Schedule3             DF/SP                           S-P-F
                                                                                     Dimensions (in)
                                                                                                                   Header    Truss        Allowable Loads (Lbs.)         Allowable Loads (Lbs.)
                          Beam
                          Width MiTek USP             Steel      H2                                   Floor                                        Roof       Uplift1 Floor        Uplift1 Code
                                                                                                                                                                                    Roof
                           (in) Stock No.   Ref. No.  Gauge W (min) H1      D     A Qty Type Qty Type 100%                                     115%    125%    160% 100% 115% 125% 160% Ref.
                          3-1/8 LGU325    LGU3.25-SDS   10 3-1/4 8  7-3/8 4-1/2 3-1/4 18 WS3 12 WS3 7135                                       7410    7410    3975 5960 5960 5960 3195
                                   LGU363       LGU3.63-SDS       10     3-5/8      8    7-3/8 4-1/2 3-1/4 18 WS3 12 WS3                7135   7410    7410    3975    5945   5945       5945   3190
                          3-1/2    MGU363       MGU3.63-SDS       10     3-5/8 9-1/4 8-5/8 4-1/2            4     24 WS3 16 WS3         9515   10940 11890     5060    8355   9610       9705   4085
                                   HGU363       HGU3.63-SDS       7      3-5/8      11   10-3/8 5-1/4 4-3/4 38 WS3 24 WS3 14705 14990 14990                    7375   12175 12175 12175 5990
                                   LGU525       LGU5.25-SDS       10     5-1/4      8    7-3/8 4-1/2 3-1/4 18 WS3 12 WS3                7135   7410    7410    3975    5910   5910       5910   3170
                          5-1/8    MGU525       MGU5.25-SDS       10     5-1/4 9-1/4 8-5/8 4-1/2            4     24 WS3 16 WS3         9515   10940 11890     5060    8355   9610       9640   4055
                                   HGU525       HGU5.25-SDS       7      5-1/4      11   10-3/8 5-1/4 4-3/4 38 WS3 24 WS3 14705 14990 14990                    7375   12070 12070 12070 5935            IBC,
                                   MGU550       MGU5.50-SDS       10     5-1/2 9-1/4 8-5/8 4-1/2            4     24 WS3 16 WS3         9515   10940 11890     5060    8355   9610       9635   4055     FL,
                          5-1/4                                                                                                                                                                          LA
                                   HGU550       HGU5.50-SDS       7      5-1/2      11   10-3/8 5-1/4 4-3/4 38 WS3 24 WS3 14705 14990 14990                    7375   12060 12060 12060 5930
                                   MGU562       MGU5.62-SDS       10     5-5/8 9-1/4 8-5/8 4-1/2            4     24 WS3 16 WS3         9515   10940 11890     5060    8355   9610       9625   4050
                          5-1/2
                                   HGU562       HGU5.62-SDS       7      5-5/8      11   10-3/8 5-1/4 4-3/4 38 WS3 24 WS3 14705 14990 14990                    7375   12050 12050 12050 5930
                                   MGU700       MGU7.00-SDS       10       7       9-1/4 8-5/8 4-1/2        4     24 WS3 16 WS3         9515   10940 11890     5060    8355   9590       9590   4035
                          6-3/4




                                                                                                                                                                                                               Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                   HGU700       HGU7.00-SDS       7        7        11   10-3/8 5-1/4 4-3/4 38 WS3 24 WS3 14705 14990 14990                    7375   12010 12010 12010 5910
                            7      HGU725       HGU7.25-SDS       7      7-1/4      11   10-3/8 5-1/4 4-3/4 38 WS3 24 WS3 14705 14990 14990                    7375   12000 12000 12000 5905
                          8-3/4    HGU900       HGU9.00-SDS       7        9        11   10-3/8 5-1/4 4-3/4 38 WS3 24 WS3 14705 14990 14990                    7375   11960 11960 11960 5885
                           1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                           2) H denotes minimum hanger height. Specify height when ordering.
                           3) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with hangers.
                           New products or updated product information are designated in blue font.


                         Specialty Options Chart
                         – refer to Specialty Options pages 320-321 for additional details
                                         MiTek USP
                             Option                                 Skewed1,4,5                        Inverted Flange2,3
                                           Series
                                            LGU                                                 One Inverted Flange option
                             Range          MGU                        1˚ to 45˚                 available on some sizes.
                                            HGU                                                   See footnotes 2 and 3.
                                                                55% of table value.
                                             LGU
                                                                  30% of uplift.
                                                                                                                              1) S kewed hangers with skews greater than 15° may have all joist
                           Allowable                            65% of table value.                                               fasteners on outside flange.
                                             MGU                                                   100% of table value
                             Loads                                30% of uplift.                                              2) One inverted-flange (IF) is available on the following sizes:
                                                                70% of table value.                                               LGU363, LGU525
                                             HGU
                                                                  30% of uplift.                                                  MGU525, MGU550, MGU563, MGU700
                                                             Add SK , angle required,                                             HGU525, HGU550, HGU562, HGU700, HGU725, HGU900
                                                                                                        Add IF and
                                             LGU              right (R) or left (L) , and                                     3) T he inverted flange option is not available on skewed LGU, MGU
                                                                                                    right (R) or left (L)
                            Ordering         MGU                  bevel cut (BV) to                                               or HGU hangers.
                                                                                                    to product number.
                                             HGU                  product number.                                             4) Bevel cut required on skewed parts to meet table loads.
                                                                                                  Ex. LGU525_H=18_IFR
                                                          Ex. LGU525_H=18_SK45R_BV                                            5) Square cut option may be available as a custom, contact MiTek.
                          1) Skewed hangers with skews greater than 15° may have all joist fasteners on outside flange.
                          2) One inverted flange (IF) is available on the following sizes:
                         232 LGU363, LGU525                                                                                                                                      MiTek® Product Catalog
                              MGU525, MGU550, MGU563, MGU700
                              HGU525, HGU550, HGU562,HGU700, HGU725, HGU900
                          3) The inverted flange option is not available on skewed LGU, MGU or HGU hangers.
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 234 of 358

                                                              GHF Glulam Face Mount Hangers                                                                                               Glulam Beam Connectors




                                                                                                                                                                                                                                               Glulam Beam Connectors
                                                              An architectural choice for exposed glulam purlin applications. The GHF features heavy load                                                                         2-1/8"
                                                              capacity and a multitude of optional designs for unusual applications. Header fasteners are
                                                              positioned high and joist flange fasteners low for best design with glulam members.

                                                              Materials: See chart
                                                              Finish: Primer                                                                                                                                                             H

                                                              Options: See Specialty Options Chart on page 234

                                                              Installation:                                                                                                                                                          D
                                                                                                                                                                                                                        W
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • MiTek’s WS structural wood screws are supplied with GHF hangers.
                                                                                                                                                                                 Typical GHF51135                           GHF
                                                                                                                                                                                    installation
                                                                                                                                                                    2
                                                                                                                                                Fastener Schedule                    DF/SP
                                                                                                                   Dimensions (in)                                                                  1
                                                                                                                                             Header            Joist         Allowable Loads (Lbs.)

                                                                   Glulam        MiTek USP     Ref. Steel                                                                Floor         Roof        Uplift3 Code
                                                                  Size (in)      Stock No.     No. Gauge         W         H        D     Qty     Type   Qty     Type    100%     115%    125%     160% Ref.
                                                               3-1/8 x 6         GHF31600       --   12        3-3/16    5-7/8    2-3/8   10      WS25    4      WS25    2740     2740    2740     1400
                                                               3-1/8 x 7-1/2     GHF31750       --   12        3-3/16    7-3/8    2-3/8   12      WS25    4      WS25    3285     3285    3285     1400
                                                               3-1/8 x 9         GHF31900       --   12        3-3/16    8-7/8    2-3/8   16      WS25    5      WS25    4380     4380    4380     1750
                                                               3-1/8 x 10-1/2    GHF31105       --   12        3-3/16    10-3/8   2-3/8   20      WS25    6      WS25    5475     5475    5475     2100
                                                               3-1/8 x 12        GHF31120       --   12        3-3/16    11-7/8   2-3/8   22      WS25    6      WS25    5800     5800    5800     2100
                                                               3-1/8 x 13-1/2    GHF31135       --   12        3-3/16    13-3/8   2-3/4   24      WS25    6      WS25    5800     5800    5800     2100
                                                               3-1/8 x 15        GHF31150       --   12        3-3/16    14-7/8   2-3/4   26      WS25    7      WS25    6730     6730    6730     2455
                                                               3-1/8 x 16-1/2    GHF31165       --   12        3-3/16    16-3/8   2-3/4   28      WS25    9      WS25    7275     7275    7275     3155
                                                               3-1/8 x 18        GHF31178       --   12        3-3/16    17-3/4   2-3/4   30      WS25   11      WS25    7825     7825    7825     3855
                                                               3-1/4 x 9         GHF32900       --   12        3-5/16    8-7/8    2-3/8   16      WS25    5      WS25    4380     4380    4380     1750
                                                               3-1/4 x 12        GHF32120       --   12        3-5/16    11-7/8   2-3/8   22      WS25    6      WS25    5800     5800    5800     2100
                                                               5-1/8 x 6         GHF51600       --   12        5-3/16    5-7/8    2-3/8   10      WS3     4      WS3     2740     2740    2740     1400
                                                               5-1/8 x 7-1/2     GHF51750       --   12        5-3/16    7-3/8    2-3/8   14      WS3     4      WS3     3835     3835    3835     1400
                                                               5-1/8 x 9         GHF51900       --   12        5-3/16    8-7/8    2-3/8   18      WS3     5      WS3     4930     4930    4930     1750
                                                               5-1/8 x 10-1/2    GHF51105       --   12        5-3/16    10-3/8   2-3/8   22      WS3     6      WS3     6025     6025    6025     2100
                                                               5-1/8 x 12        GHF51120       --   12        5-3/16    11-7/8   2-3/8   24      WS3     6      WS3     6570     6570    6570     2100
                                                               5-1/8 x 13-1/2    GHF51135       --    7        5-3/16    13-3/8   2-3/8   26      WS3     6      WS3     8125     8125    8125     2400
                                                               5-1/8 x 15        GHF51150       --    7        5-3/16    14-7/8   2-3/4   28      WS3     7      WS3     8750     8750    8750     2800
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               5-1/8 x 16-1/2    GHF51165       --    7        5-3/16    16-3/8   2-3/4   30      WS3     7      WS3     9375     9375    9375     2800
                                                                                                                                                                                                            --
                                                               5-1/8 x 18        GHF51178       --    7        5-3/16    17-3/4   2-3/4   32      WS3     8      WS3     10000    10000   10000    3200
                                                               5-1/8 x 19-1/2    GHF51192       --    7        5-3/16    19-1/8   2-3/4   34      WS3     8      WS3     10395    10395   10395    3200
                                                               5-1/8 x 21        GHF51205       --    7        5-3/16    20-3/8   2-3/4   36      WS3     9      WS3     10705    10705   10705    3600
                                                               5-1/8 x 24        GHF51233       --    7        5-3/16    23-1/4   2-3/4   40      WS3    11      WS3     11330    11330   11330    4400
                                                               5-1/4 x 9         GHF52900       --   12        5-5/16    8-7/8    2-3/8   18      WS3     5      WS3     4930     4930    4930     1750
                                                               5-1/4 x 12        GHF52120       --   12        5-5/16    11-7/8   2-3/8   24      WS3     6      WS3     6570     6570    6570     2100
                                                               6-3/4 x 6         GHF67600       --   12        6-7/8     5-7/8    2-3/8   12      WS3     4      WS3     3285     3285    3285     1400
                                                               6-3/4 x 7-1/2     GHF67750       --   12        6-7/8     7-3/8    2-3/8   16      WS3     5      WS3     4380     4380    4380     1750
                                                               6-3/4 x 9         GHF67900       --   12        6-7/8     8-7/8    2-3/8   20      WS3     6      WS3     5475     5475    5475     2100
                                                               6-3/4 x 10-1/2    GHF67105       --   12        6-7/8     10-3/8   2-3/8   24      WS3     8      WS3     6570     6570    6570     2805
                                                               6-3/4 x 12        GHF67120       --    7        6-7/8     11-7/8   2-3/4   28      WS3     8      WS3     8750     8750    8750     3200
                                                               6-3/4 x 13-1/2    GHF67135       --    7        6-7/8     13-3/8   2-3/4   30      WS3     8      WS3     9375     9375    9375     3200
                                                               6-3/4 x 15        GHF67150       --    7        6-7/8     14-7/8   2-3/4   32      WS3    10      WS3     10000    10000   10000    4000
                                                               6-3/4 x 16-1/2    GHF67165       --    7        6-7/8     16-3/8   2-3/4   34      WS3    10      WS3     10625    10625   10625    4000
                                                               6-3/4 x 18        GHF67180       --    7        6-7/8     17-3/4   2-3/4   36      WS3    12      WS3     11250    11250   11250    4800
                                                               6-3/4 x 19-1/2    GHF67195       --    7        6-7/8     19-1/8     3     40      WS3    14      WS3     12500    12500   12500    5600
                                                               6-3/4 x 21        GHF67210       --    7        6-7/8     20-3/8     3     44      WS3    18      WS3     13000    13000   13000    7200
                                                               6-3/4 x 22-1/2    GHF67225       --    7        6-7/8     21-7/8     3     46      WS3    20      WS3     13000    13000   13000    8000
                                                               6-3/4 x 24        GHF67240       --    7        6-7/8     23-1/4     3     48      WS3    22      WS3     13000    13000   13000    8800
                                                               1) Allowable loads based on seat bearing calculated at 560 psi perpendicular to grain.
                                                               2) MiTek's WS25 (1/4" dia. x 2-1/2" long) and WS3 (1/4" dia. x 3" long) structural wood screws are included with GHF hangers.
                                                               3) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.



                                                                                                                                                                                                                  Continued on next page

                                                              MiTek® Product Catalog                                                                                                                                                     233
                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 235 of 358

                         GHF Glulam Face Mount Hangers                                                                                                                  Glulam Beam Connectors
Glulam Beam Connectors




                         Specialty Options Chart
                         – refer to Specialty Options pages 320-321 for additional details
                            Option                Skewed1,3                                 Sloped Seat
                                                                                                           2
                                                                                                                       Sloped / Skewed
                                                                                                                                         1,2
                                                                                                                                                            Inverted Flange
                                                                                                                                                        Not available in widths
                            Range                  1˚ to 50˚                                   1˚ to 45˚           See Sloped Seat and Skewed
                                                                                                                                                           less than 4-1/2"
                                                                                                                                                         100% of table load.
                                            100% of table load.                                                        80% of table load               65% of table load when
                          Allowable
                                         75% of uplift load on skews                      100% of table load       75% of uplift load on skews            fastening into the
                            Loads
                                             greater than 15˚.                                                         greater than 15˚.                  support members
                                                                                                                                                              end grain.                   Typical GHF51135IF
                                           Add SK , angle required,                                                                                                                          inverted flange
                                           right (R) or left (L) , and            Add SL, slope required, and
                                                                                                                  See Sloped Seat and Skewed.
                                                                                                                                                                                               installation
                                              square cut (SQ) or                      up (U) or down (D),                                             Add IF to product number.
                           Ordering                                                                                           Ex.
                                                 bevel cut (BV)                      to product number.                                                   Ex. GHF51135_IF
                                                                                                                  GHF31900_SK45R_BV_SL30D
                                              to product number.                    Ex. GHF31900_SL30D
                                          Ex. GHF31900_SK45R_BV
                          1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange.
                          2) Sloped or sloped / skewed hangers with slopes greater than 15° may have additional joist nails.
                          3) Skewed hangers typically require a bevel cut however, a square cut option may be available as a custom when requested.




                         KEGQ Glulam Beam Hangers

                         MiTek’s WS structural wood screw fastening, heavy steel
                         construction, and a continuous top flange allow the KEGQ
                                                                                                                                                                                                       L
                         products to have high load capacities.

                         Materials: See chart
                         Finish: Primer
                         Codes: IBC, FL, LA
                                                                                                                                                                                   H                              11-3/4"
                         Installation:
                         • Install with MiTek’s WS structural wood screws.




                                                                                                                                                                                                                            Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                                                                                                 D
                         • MiTek’s WS3 structural wood screws, 1/4" dia. x 3" long,                                                                                                   W
                            are supplied with KEGQ hangers.                                                                  Typical KEGQ550                                                     KEGQ
                         • Minimum header height (H) is 11-7/8".                                                               installation
                         • Beam height dimension (H) must be specified when ordering.


                                                                   Steel Ga.                Dimensions (in)           Fastener                        DF/SP                           S-P-F
                                                                                                                              3
                                                                                                                     Schedule                  Allowable Loads (Lbs.)         Allowable Loads (Lbs.)
                                                                   Top Flange




                          Joist /
                                                                                U-Strap




                          Purlin    MiTek USP
                                                                                                                  Header      Joist              Download          Uplift1
                                                                                                                                                                      Uplift1 CodeDownload
                                                                                                       2
                           Size     Stock No.        Ref. No                               W       H       D L   Qty Type Qty Type 100% 115% 125% 160% 100% 115% 125% 160% Ref.
                           3-1/2     KEGQ362     EGQ3.62-SDS3         3           7       3-5/8 specify 6 18 28      WS3   12     WS3 17265 17265 17265 4695 13005 13615 13795 3750
                                                                                                                                                                                                           IBC,
                           5-1/4     KEGQ550     EGQ5.25-SDS3         3           7       5-1/2 specify 6 18 28      WS3   12     WS3 17265 17265 17265 7430 13720 13720 13720 6525                         FL,
                                                                                                                                                                                                            LA
                            7        KEGQ725     EGQ7.25-SDS3         3           7       7-1/4 specify 6 18 28      WS3   12     WS3 17265 17265 17265 7430 13680 13680 13680 6525

                          1) Uplift loads have been increased 60% for wind and seismic loads; no further increase shall be permitted.
                          2) "Specify" denotes the required supported beam height that must be specified at the time of ordering, with 11" being the minimum.
                          3) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with KEGQ hangers.
                          New products or updated product information are designated in blue font.




                         234                                                                                                                                                                 MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 236 of 358

                                                              KEG / KLEG / KMEG Bolted Glulam Beam Hangers                                                                                                                     Glulam Beam Connectors




                                                                                                                                                                                                                                                                                          Glulam Beam Connectors
                                                              Bolt-only fastening, heavy steel construction, and a continuous                                                                                                               TF            L
                                                              top flange allow the KLEG, KMEG, and KEG products to have high
                                                              load capacities.                                                                                                                                                                                         4"

                                                              KLEG – (4) bolt light-duty hanger.                                                                                                                                                                       3" 11-1/4"

                                                                                                                                                                                                                                                                       3"
                                                              KMEG – (6) bolt medium-duty hanger.                                                                                                                                                                                     H

                                                              KEG – (8) bolt heavy-duty hanger.
                                                                                                                                                                                                                                            3"
                                                              Materials: See chart
                                                                                                                                                                                                                                             3"               D
                                                              Finish: Primer                                                                                                                                                                      W
                                                              Options: See Specialty Options Chart                                                                                       Typical KLEG5                                                    KMEG5
                                                              Codes: IBC, FL, LA                                                                                                          installation

                                                              Installation:                                                                                               TF                         L
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • Minimum header height is 10" for the KLEG; 13" for the
                                                                                                                                                                                                                4"
                                                                 KMEG; 20" for the KEG.
                                                                                                                                                                                                                  8-1/4"
                                                              • Supported beam height dimension (H) must be specified                                                                                                   H
                                                                                                                                                                                                                 3"
                                                                when ordering.                                                                                             3"

                                                                                                                                                                               3"
                                                                                                                                                                                                     D
                                                                                                                                                                                    W
                                                                                                                                                                                           KLEG3                                                  KLEG without
                                                                                                                                                                                                                                                   top flange
                                                                                               Steel Ga.                       Dimensions (in)                    Bolt Schedule                      Allowable Loads (Lbs.)
                                                                                                                                                                 Header        Joist          With                Without
                                                                                                                                                                                                      1                    1                TF        L
                                                                                                                                                                                           Top Flange           Top Flange
                                                                                               Top Flange




                                                               Beam
                                                                                                            U-Strap




                                                                                                                                                                                           Floor         Roof   Floor    Roof                                      4"
                                                               Width  MiTek USP                                                                               Dia      Dia                                                    Uplift Code
                                                                (in)  Stock No. Ref. No.                                W        H3      D    TF      L   Qty (in) Qty (in)               100%       125%       100%    125% 160% Ref.
                                                                                                                                                                                                                                                                  4"
                                                               3-1/8  KLEG3     LEG3              7           7       3-1/4    specify   6   2-1/2   12    4 3/4 2 3/4                    11980      12165      3580    4470 3845
                                                                      KLEG5     LEG5              7           7       5-1/4    specify   6   2-1/2   12    4 3/4 2 3/4                    11980      12165      3580    4470 4690                                           17-1/2"
                                                                                                                                                                                                                                                                  4"
                                                               5-1/8 KMEG5      MEG5              7           7       5-1/4    specify   6   2-1/2   12    6 3/4 2 3/4                    12635      12635      5345    6685 4690
                                                                                                                                                                                                                                                                  4"             H
                                                                      KEG5      EG5               3           7       5-1/4    specify   6   2-1/2   12    8    1   2    1                17615      19920      9215    11520 7305 IBC,     4"
                                                                      KLEG7     LEG7              7           7       6-7/8    specify   6   2-1/2   12    4 3/4 2 3/4                    11980      12165      3580    4470 4690 FL,
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               6-3/4 KMEG7      MEG7              7           7       6-7/8    specify   6   2-1/2   12    6 3/4 2 3/4                    12635      12635      5345    6685 4690 LA         4"
                                                                                                                                                                                                                                                              D
                                                                      KEG7      EG7               3           7       6-7/8    specify   6   2-1/2 13-1/2 8     1   2    1                18695      21005      9245    11555 9275                W
                                                               8-3/4 KEG9       EG9               3           7       8-7/8    specify   6   2-1/2 15-1/2 8     1   2    1                20125      21145      9275    11595 9305                    KEG5
                                                               10-3/4 KEG11        --             3           7       10-7/8   specify   6   2-1/2 17-1/2 8     1   2    1                21145      21145      9295    11620 9325
                                                               1) Allowable loads are for a supporting member with a width of 5-1/2", and 560 psi perpendicular to grain loading in single shear.
                                                               2) Uplift loads have been increased 60% for wind and seismic loads; no further increase shall be permitted.
                                                               3) "Specify" denotes the required supported beam height that must be specified at the time of ordering, with 12" being the minimum.
                                                               New products or updated product information are designated in blue font.



                                                              Specialty Options Chart
                                                              – refer to Specialty Options pages 320 and 322-323 for additional details
                                                                   Option                             Skewed3                                      Sloped Seat                         Top Flange Offset1,2

                                                                   Range                                1˚ to 45˚                                    1˚ to 45˚                                  --

                                                                                                                                                                                     KLEG – 5,665-lb Max
                                                                                          KLEG – 10,000-lb Max                                KLEG – 9,665 lbs. Max
                                                                 Allowable                                                                                                           KLEG – 9" Min Height
                                                                                          KMEG – 10,000-lb Max                                KMEG – 9,665 lbs. Max
                                                                   Loads                                                                                                            KMEG – 5665 lbs. Max
                                                                                           KEG – 14,250-lb Max                                 KEG – 9,665 lbs. Max
                                                                                                                                                                                    KMEG – 11" Min Height
                                                                                          Add SK , angle required,                            Add SL, slope required,                     Add OS, and
                                                                                          right (R) or left (L) , and                         and up (U) or down (D),                 right (R) or left (L),
                                                                  Ordering
                                                                                    square cut (SQ) to product number.                          to product number.                    to product number.
                                                                                       Ex. KLEG3_H=11_SK45R_SQ                               Ex. KLEG3_H=11_SL30D                   Ex. KLEG3_H=11_OSL
                                                               1) Top flange offset hangers may not be skewed.
                                                               2) Top flange offset option is not available for KEG models.
                                                               3) Carried member must have square cut end on skewed option.
                                                                  Refer to Typical HLBH hanger, skewed, left shown, square cut illustration on page 322.


                                                              MiTek® Product Catalog                                                                                                                                                                                             235
                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 237 of 358

                         KGB / KHGB / KHHB Glulam Top Mount Hangers                                                                           Glulam Beam Connectors
Glulam Beam Connectors




                         These hangers cover medium-to-heavy glulam beam
                         and purlin applications.
                                                                                                                                                                             2-1/2"
                         KHHB – Medium capacity hanger

                         KGB – Medium-to-heavy capacity hanger

                         KHGB – Heavy capacity hanger
                                                                                                                                                                    H
                         Materials: 7 gauge
                         Finish: Primer
                         Codes: IBC, FL, LA
                                                                                                                                                              D
                                                                                                                                                       W
                         Installation:                                                                             Typical KHHB
                         • Use all specified fasteners. See Product Notes, page 18.                                                                        KHHB
                                                                                                                    installation
                         • MiTek’s WS3 structural wood screws are supplied
                           with hangers.
                         • Beam height dimension (H) must be specified when ordering.
                         • Minimum height (H) is 7-1/2".                                                                                                                     2-1/2"

                         • See welded installation chart on page 325.

                                                                                                                                                                        H
                                                         Dimensions (in)2           Fastener Schedule
                                                                                                         4
                                                                                                                   Allowable Loads (Lbs.)
                                                                                    Header3            Joist        FC^ = 625 psi
                          Beam
                                                                                                     Floor   Roof         1                            W      D
                          Width MiTek USP Ref.                                 Top Face                             Uplift Code
                           (in) Stock No. No.           W        H       D     Qty Qty Type Qty Type 100% 115% 125% 160% Ref.
                                                                                                                                                           KGB
                                   KHHB3         --                       3     4     6    WS3     6     WS3    6480    6480    6480   2215
                          3-1/8                       3-1/4 specify
                                   KGB3          --                    3-1/2    4    10    WS3     6     WS3    6480    6480    6480   2215

                                   KHHB5         --                       3     4     6    WS3     6     WS3    6480    6480    6480   2215                                 2-1/2"


                          5-1/8    KGB5          --   5-1/4 specify 3-1/2       4    10    WS3     6     WS3    6480    6480    6480   2215   IBC,
                                                                                                                                               FL,                      H
                                   KHGB5         --                       4     4    12    WS3     6     WS3    6480    6480    6480   2215    LA




                                                                                                                                                                                      Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                   KHHB7         --                       3     4     6    WS3     6     WS3    6480    6480    6480   2215                   D
                                                                                                                                                       W

                          6-3/4    KGB7          --   6-7/8 specify 3-1/2       4    10    WS3     6     WS3    6480    6480    6480   2215
                                                                                                                                                           KHGB
                                   KHGB7         --                       4     4    12    WS3     6     WS3    6480    6480    6480   2215

                          1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                          2) "Specify" denotes the required supported beam height must be specified at the time of ordering.
                          3) Supporting header shall be no less than 3" thick.
                          4) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with hangers.




                         236                                                                                                                           MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 238 of 358

                                                              KGLT / KHGLT Glulam Beam Hangers                                                                                                        Glulam Beam Connectors




                                                                                                                                                                                                                                                                    Glulam Beam Connectors
                                                              These heavy beam hangers are designed for use with glulam
                                                              and timber beams. The continuous top mount flange offers
                                                                                                                                                                                                       L                        2-1/2"            L
                                                              high load capacity with minimal fastening.
                                                                                                                                                                                    3-1/2"
                                                                                                                                                                                                                      2-1/2"
                                                              KGLT – Medium capacity hanger
                                                                                                                                                                                                                                                           6-3/4"
                                                              KHGLT – Heavy capacity hanger
                                                                                                                                                                                                                  H
                                                                                                                                                                                                                                                                H
                                                              Materials: See chart
                                                              Finish: Primer                                                                                                                           5"                                             6"
                                                              Options: See Nailer Options chart below and                                                                                      W                                            W

                                                                Specialty Options Chart on page 238                                            Typical KGLT5                                         KGLT                                       KHGLT
                                                              Codes: IBC, FL, LA                                                                installation

                                                              Installation:
                                                              •Use all specified fasteners. See Product Notes, page 18.
                                                              • Beam height dimension (H) must be specified
                                                                when ordering.
                                                              • See welded installation chart on page 325.

                                                                                                           Steel Gauge          Dimensions (in)               Fastener Schedule4                Allowable Loads (Lbs.)2
                                                                                                                                                              Header               Joist     Floor         Roof
                                                               Beam
                                                               Width    MiTek USP                            Top   U-                              Top Face                                                         Uplift1 Code
                                                                (in)    Stock No.         Ref. No.         Flange Strap        W        H3
                                                                                                                                                 L Qty Qty Type Qty Type 100%3 115%                           125% 160% Ref.
                                                                        KGLT3                --                                                 10 4     6  WS3 8 WS3 10555 10965                             11055 1935
                                                               3-1/8                                         3           7    3-1/4 specify
                                                                        KHGLT3         HGLT3                                                    12       6      12     WS3     6     WS3     12495   12495    12495            1935
                                                                        KGLT4                  --                                               10       4      6      WS3     8     WS3     10555   10965    11055            1935
                                                               3-1/2                                         3           7    3-5/8 specify
                                                                        KHGLT4         HGLT4, HGLTV4                                            12       6      12     WS3     6     WS3     12495   12495    12495            1935
                                                                        KGLT5                  --                                               10       4      6      WS3    8      WS3     10555   10965    11055            1935
                                                               5-1/8                                         3           7    5-1/4 specify
                                                                        KHGLT5         HGLT5, HGLTV5                                            12       6      12     WS3    6      WS3     12495   12495    12495            1935
                                                                                                                                                                                                                                         IBC,
                                                               5-5/16   KHGLT537 HGLTV5.37                   3           7    5-3/8 specify     12       6      12     WS3     6     WS3     12495   12495    12495            1935
                                                                                                                                                                                                                                          FL,
                                                                        KGLT6                  --                                               12       4      6      WS3    8      WS3     10555   10965    11055            1935       LA
                                                               5-1/2                                         3           7    5-5/8 specify
                                                                        KHGLT6         HGLT6, HGLTV6                                            12       6      12     WS3    6      WS3     12495   12495    12495            1935
                                                                        KGLT7                  --                                               12       4      6      WS3    8      WS3     10555   10965    11055            1935
                                                               6-3/4                                         3           7    6-7/8 specify
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                        KHGLT7         HGLT7, HGLTV7                                            12       6      12     WS3    6      WS3     12495   12495    12495            1935
                                                                        KGLT9                  --                                               14       4      6      WS3    8      WS3     10555   10965    11055            1935
                                                               8-3/4                                         3           7    8-7/8 specify
                                                                        KHGLT9         HGLT9                                                    14       6      12     WS3    6      WS3     12495   12495    12495            1935
                                                               10-3/4   KHGLT11                --            3           7   10-7/8 specify     16       6      12     WS3    6      WS3     12495   12495    12495            1935
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) Allowable Loads are based on 625 psi perpendicular to grain loading.
                                                               3) "Specify" denotes the required supported beam height that must be specified at time of ordering, with 7-1/2" being the minimum.
                                                               4) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with the hangers.
                                                               New products or updated product information are designated in blue font.


                                                              KGLT Nailer Options
                                                              – chart represents maximum allowable loads for hangers used on wood nailers. Reference page 203.
                                                                                                             2,3
                                                                                         Fastener Schedule                            DF/SP                            SPF
                                                                                         Nailer                  Joist       Allowable Loads (Lbs.)1,4       Allowable Loads (Lbs.)
                                                                                                                                                                                    1,4



                                                               MiTek    Nailer   Top    Face                                 Download         Uplift         Download         Uplift
                                                               Series    Size    Qty     Qty        Type   Qty     Type        100%           160%             100%           160%
                                                                          2x      4       --        WS15    8      WS15        5210             --             4375             --
                                                                          3x      4       2         WS15    8      WS15        6655             --             5590             --
                                                               KGLT
                                                                        (2) 2x    4       4         WS3     8      WS3         6430             --             5400             --
                                                                          4X      4       6         WS3     8      WS3         6040           1925             5075           1615
                                                               1) Listed loads shall not be increased.
                                                               2) MiTek's WS15 structural wood screws are 1/4" dia. x 1-1/2" long and are not included with hangers.
                                                               3) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with hangers.
                                                               4) Values in the table apply to standard top mount hangers without slope, skew or any other specialty options.
                                                               New products or updated product information are designated in blue font.                                                                                                  Continued on next page

                                                              MiTek® Product Catalog                                                                                                                                                                         237
                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 239 of 358

                         KGLT / KHGLT Glulam Beam Hangers                                                                                                     Glulam Beam Connectors
Glulam Beam Connectors




                         Specialty Options Chart
                         – refer to Specialty Options pages 320 and 322-323 for additional details
                           Option            Skewed1,3                Sloped Seat
                                                                                     2,3
                                                                                                 Sloped / Skewed
                                                                                                                   1,2,3
                                                                                                                                  Sloped Top Flange
                                                                                                                                                        4
                                                                                                                                                                Top Flange Offset               Saddle
                           Range              1˚ to 50˚                  1˚ to 45˚            See Sloped Seat and Skewed               0˚ to 45˚                       --                            --
                                                                                                                                                                60% of table load
                          Allowable     50% of uplift load on      KGLT – 4,110-lb Max            50% of uplift load on                                            for KGLT.               100% of table load
                                                                                                                                   100% of table load
                            Loads       skew greater than 15˚     KHGLT – 7,000-lb Max            skew greater than 15˚                                         45% of table load              per side
                                                                                                                                                                  for KHGLT.
                                       Add SK , angle required,
                                                                   Add SL, slope required,                                                                                                 Add SA, and saddle
                                       right (R) or left (L) , and                                                               Add SF, angle required            Add OS, and
                                                                   and up (U) or down (D),    See Sloped Seat and Skewed.                                                                     width required
                                          square cut (SQ) or                                                                     and right (R) or left (L),    right (R) or left (L),
                          Ordering                                   to product number.                   Ex.                                                                              to product number.
                                           bevel cut (BV) to                                                                       to product number.          to product number.
                                                                             Ex.             KGLT3_H=16_SK45R_BV_SL30D                                                                             Ex.
                                         product number. Ex.                                                                    Ex. KGLT3_H=16_SF30L          Ex. KGLT3_H=16_OSL
                                                                    KGLT3_H=16_SL30D                                                                                                     KGLT3_H=16_SA=5-1/2"
                                      KGLT3_H=16_SK45R_BV
                          1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange.
                          2) Sloped or sloped / skewed hangers with slopes greater than 15° may have additional joist nails.
                          3) Skewed hangers typically require a bevel cut however, a square cut option may be available as a custom when requested.
                          4) Sloped top flanges with slopes greater than 15° may have additional header nails.




                         KGLS / KGLST / KHGLS / KHGLST Glulam Saddle Hangers


                         KGLS – Saddle hanger
                         KGLST – Saddle hanger with seismic straps
                         KHGLS – Heavier version of KGLS
                         KHGLST – Heavier version of KGLST

                         Materials: Top flange - 3 gauge; Stirrup - 7 gauge
                         Finish: Primer
                         Options: See KGLS / KHGLS Specialty Options Chart on page 239




                                                                                                                                                                                                                  Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                         Codes: IBC, FL, LA
                                                                                                                 Typical KHGLST                                                    KHGLST
                         Installation:                                                                             installation
                         • Use all specified fasteners. See Product Notes, page 18.                                                                                           SA           L
                         • Loads and nail schedule apply to each saddle hanger stirrup.
                         • Minimum header height is 8-1⁄2" for the KGLS; 8-1⁄2" for the
                            KGLST; 10-1⁄2" for the KHGLS, and 10-1⁄2" for the KHGLST.
                         • Beam height dimension (H) must be specified when ordering.                                                                                                            H
                         • KGLST and KHGLST models include seismic straps which must
                           be installed with (3) 3⁄4" thru-bolts in each supported member
                           and (2) 3⁄4" thru-bolts into the supporting beams.
                         • See welded installation chart on page 325.                                                                                                    W          D
                                                                                                                                                                                    KGLS




                                                                                                                                                                                         Continued on next page

                         238                                                                                                                                                            MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 240 of 358

                                                              KGLS / KGLST / KHGLS / KHGLST Glulam Saddle Hangers                                                                                        Glulam Beam Connectors




                                                                                                                                                                                                                                                                    Glulam Beam Connectors
                                                                                                                                    4                                                                                                       1
                                                                                                                  Dimensions (in)                               Fastener Schedule                                Allowable Loads (Lbs.)
                                                                                                                                                          Header                      Joist                   FC^ = 560 psi
                                                               Supported                                                                             Wood          Bolts       Wood           Bolts       Floor         Roof
                                                                Glulam                                                                                    1,3                       1,3
                                                                                                                                                   Screws                    Screws
                                                                 Beam     MiTek USP                                                                            Dia               Dia                                              Uplift Tension Code
                                                                Size (in) Stock No. Ref. No.             W        H4        D      L      SA      Qty Type Qty (in) Qty Type Qty (in)                     100%    115%       125% 160% 160% Ref.
                                                                             KGLS35        GLS3-5      3-1/4                5      6     5-1/4     6    WS3     --     --    6     WS3      --     --     11070 11420 11650 2320                 --
                                                                             KGLST35          --       3-1/4              6-1/2 10       5-1/4     6    WS3     2      3/4   6     WS3        3   3/4     13695 14045 14275 2320                15310
                                                                             KGLS37        GLS3-7      3-1/4                5      6     6-7/8     6    WS3     --     --    6     WS3      --     --     11070 11420 11650 3715                 --
                                                                 3-1/8                                          specify
                                                                             KGLST37          --       3-1/4              6-1/2 10       6-7/8     6    WS3     2      3/4   6     WS3        3   3/4     13695 14045 14275 3715                15310
                                                                             KGLS39        GLS3-9      3-1/4                5      6     8-7/8     6    WS3     --     --    6     WS3      --     --     11070 11420 11650 3715                 --
                                                                             KGLST39          --       3-1/4              6-1/2 10       8-7/8     6    WS3     2      3/4   6     WS3        3   3/4     13695 14045 14275 3715                15310
                                                                             KGLS55        GLS5-5      5-1/4                5      9     5-1/4     6    WS3     --     --    6     WS3      --     --     15655 16065 16340 3715                 --
                                                                             KGLST55           --      5-1/4              6-1/2 12       5-1/4     6    WS3     2      3/4   6     WS3        3   3/4     19960 20370 20645 3715                15310
                                                                             KGLS57        GLS5-7      5-1/4                5      9     6-7/8     6    WS3     --     --    6     WS3      --     --     16670 17020 17250 3715                 --
                                                                 5-1/8                                          specify
                                                                             KGLST57           --      5-1/4              6-1/2 12       6-7/8     6    WS3     2      3/4   6     WS3        3   3/4     20975 21325 21555 3715                15310    IBC,
                                                                                                                                                                                                                                                          FL,
                                                                             KHGLS5        HGLS5       5-1/4              6-1/2 12 specify 14           WS3     --     --    8     WS3      --     --     21750 22215 22525 4955                 --       LA
                                                                             KHGLST5           --      5-1/4                6      12 specify 14        WS3     2      3/4   8     WS3        3   3/4     20315 20780 21090 4955                15310
                                                                             KGLS77        GLS7-7      6-7/8                5      12    6-7/8     6    WS3     --     --    6     WS3      --     --     21220 21570 21800 3715                 --
                                                                             KGLST77          --       6-7/8              6-1/2 12       6-7/8     6    WS3     2      3/4   6     WS3        3   3/4     25420 25830 26105 3715                15310
                                                                             KGLS79        GLS7-9      6-7/8                5      12    8-7/8     6    WS3     --     --    6     WS3      --     --     21220 21570 21800 3715                 --
                                                                 6-3/4                                          specify
                                                                             KGLST79          --       6-7/8              6-1/2 12       8-7/8     6    WS3     2      3/4   6     WS3        3   3/4     26890 27240 27470 3715                15310
                                                                             KHGLS7        HGLS7       6-7/8                6      12 specify 14        WS3     --     --    8     WS3      --     --     23195 24155 24795 4955                 --
                                                                             KHGLST7          --       6-7/8              6-1/2 14 specify 14           WS3     2      3/4   8     WS3        3   3/4     25995 26955 27595 4955                15310
                                                                             KHGLS9        HGLS9       8-7/8                6      12 specify 14        WS3     --     --    8     WS3      --     --     23195 24155 24795 4955                 --
                                                                 8-3/4                                          specify
                                                                             KHGLST9           --      8-7/8              6-1/2 16 specify 14           WS3     2      3/4   8     WS3        3   3/4     28975 29755 30395 4955                15310
                                                               1) Allowable loads and fastener schedules apply to each side of the saddled hanger.
                                                               2) Minimum header height is 8-1/2" for the KGLS and KGLST; 10-1/2" for the KHGLS and KHGLST.
                                                               3) WS3 structural wood screws are 1/4" dia. x 3" long and are included with hangers.
                                                               4) Hangers with seismic straps may require a minimum joist depth. Consult MiTek for additional information.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              KGLS / KHGLS Specialty Options Chart – refer to Specialty Options pages 320 and 322-323 for additional details
                                                                Option               Skewed1,3                      Sloped Seat2               Sloped / Skewed1,2                 Sloped Top Flange4          Top Flange Offset                 Saddle
                                                                 Range                 1˚ to 50˚                      1˚ to 45˚            See Sloped Seat and Skewed                  0° to 30°              May not be skewed          5" minimum saddle
                                                                                 KGLS – 6,500-lb Max                                                                                                          50% of table load
                                                                                                                                                 KGLS – 5,500-lb Max
                                                               Allowable        KHGLS – 7,980-lb Max            KGLS – 6,500-lb Max                                                                               for KGLS.              100% of table load
                                                                                                                                                  KHGLS – may not                  100% of table laod
                                                                 Loads            50% of uplift load           KHGLS – 9,165-lb Max                                                                           45% of table load              per side
                                                                                                                                                 be sloped / skewed.
                                                                              on skews greater than 15°.                                                                                                         for KHGLS.
                                                                               Add SK , angle required,
                                                                                                               Add SL, slope required,                                           Add SF, angle required,         Add OS, and                 Add SA, and
                                                                                right (R) or left (L) , and
                                                                                                               and up (U) or down (D),     See Sloped Seat and Skewed.           and right (R) or left (L),   right (R) or left (L),    saddle width required
                                                                                   square cut (SQ) or
                                                               Ordering                                          to product number.                 Example:                       to product number.         to product number.         to product number.
                                                                                      bevel cut (BV)
                                                                                                                      Example:            KGLS35H115_SK45R_BV_SL30D                     Example:                    Example:                  Example:
                                                                                   to product number.
                                                                                                                KGLS35H115_SL30D                                                  KGLS35H115_SF30L            KGLS35H115_OSL           KGLS35H115_SA=5-1/2"
                                                                             Ex. KGLS35H115_SK45R_BV
                                                               1) Skewed hangers with skews greater than 15° may have all joist fasteners on outside flange.
                                                               2) Sloped or sloped / skewed hangers with slopes greater than 15° may have additional joist nails.
                                                               3) Skewed hangers typically require a bevel cut however, a square cut option may be available as a custom when requested.
                                                               4) Sloped top flanges with greater than 15° may have additional header nails.




                                                              MiTek® Product Catalog                                                                                                                                                                          239
                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 241 of 358

                         KHC Hinge Connectors                                                                                                  Glulam Beam Connectors
Glulam Beam Connectors




                         Supports a glulam beam off of another glulam beam. Refer to
                         the Optional Horizontal Loading Chart for design variations.                                                                                  PD
                                                                                                                          F1
                         Materials: See chart
                                                                                                                                                              PT
                         Finish: Primer
                         Codes: IBC, FL, LA
                                                                                                                                                         3"

                         Installation:                                                                                              KHCST strap
                         • Use all specified fasteners. See Product Notes, page 18.                                                   Pg 241                  H
                                                                                                                                                                              W
                         • To allow for wood shrinkage, position bolts in slots away
                           from the bearing seat.
                         • For dapped beams, reduce the “H” dimension by the “PT”                                  Typical KHC installation                                 KHC3
                           dimension for each dap.

                         Optional Horizontal Loading Chart
                                                              Rotation        Seismic          DF/SP
                                                                 2
                                                    Min.    Bolts /Beam        Bolts2        Allowable
                          MiTek USP                                                                      1
                                                       3                                    Loads (Lbs.)
                          Stock No.                  H              Dia             Dia
                            Prefix      Ref. No.    (in)   Qty      (in)    Qty     (in)      F1 160%
                          * KHC         HCA           8     2       3/4      --      --          --
                          * KHC2T          --         9     2       3/4      2      3/4          --
                          KHC2CT           --        12     2       3/4      2      3/4         9445
                          KHCCT         HCCTA        12     2       3/4      3      3/4        14170
                          KHC4CT           --        12     2       3/4      4      3/4        18895
                          * KHC3        HC3A          8     3       3/4      --      --          --
                          * KHC3T          --         9     3       3/4      3      3/4          --                                KHC3                                       KHC3
                          KHC2C3T          --        12     3       3/4      2      3/4         9445                             side view                                  top view
                          KHCC3T           --        12     3       3/4      3      3/4        14170
                          KHC4C3T       HC4C3TA      12     3       3/4      4      3/4        18895
                          1) Loads are based on a 5-1/8" width Douglas-Fir Larch beam.
                          2) All bolts are 3/4", and shall meet or exceed the specifications of ASTM A 307.
                          3) Minimum H may be less than H required for listed loads; in which case,
                             load reductions are required.
                          * When used with optional KHCST Seismic Strap, the minimum H is 12".




                                                                                                                                                                                             Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                     Rotation
                                                                                                      tabs




                                                                                                              Seismic
                                                                                                               tabs


                                    KHC4CT                                 KHC4C3T                                  KHCCT                    KHC2C3T                         KHC2T




                                      KHC3T                                 KHCC3T                                      KHC                       KHC3                       KHC2CT
                                                                                                                                                                    Continued on next page


                         240                                                                                                                                       MiTek® Product Catalog
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 242 of 358

                                                              KHC Hinge Connectors                                                                                                          Glulam Beam Connectors




                                                                                                                                                                                                                                               Glulam Beam Connectors
                                                              Allowable Download Chart
                                                                                                              Dimensions (in)              (2) Rotation Bolts3 Per Beam                              3
                                                                                                                                                                                     (3) Rotation Bolts Per Beam
                                                                                                                                                         DF/SP                                     DF/SP
                                                                Beam        MiTek                                                                                        1                                        1
                                                                                                                                       2       Allowable Download (Lbs.)         2         Allowable Loads (Lbs.)
                                                                Width     Stock No.                  Steel                     H                                               H                                      Code
                                                                 (in)       Suffix        Ref. No.   Gauge     W    PD PT     (in)               410 psi          560 psi     (in)         410 psi         560 psi    Ref.
                                                                             55          HCA5-5        7     5-1/4   5  3/4 17-1/2               10505            14350        14          10505           14350
                                                                             56          HCA5-6        7     5-1/4   6  3/4 22-3/4               12610            17220      17-1/2        12610           17220
                                                                5-1/8
                                                                             57          HCA5-7        7     5-1/4   7  3/4 28-3/4               14710            20090      21-3/4        14710           20090
                                                                             59          HCA5-9        7     5-1/4   9  3/4 43-1/2               18910            25830        32          18910           25830
                                                                             75          HCA7-5        7     6-7/8   5   1   20-3/4              13840            18900        16          13840           18900
                                                                             76          HCA7-6        7     6-7/8   6   1   27-1/2              16605            22680      20-3/4        16605           22680
                                                                6-3/4
                                                                             77          HCA7-7        7     6-7/8   7   1   35-1/2              19375            26460      26-1/4        19375           26460
                                                                                                                                                                                                                      IBC,
                                                                             79          HCA7-9        7     6-7/8   9   1     55                24910            34020        40          24910           34020
                                                                                                                                                                                                                       FL,
                                                                             95          HCA9-5        7     8-7/8   5 1-1/4 24-3/4              17940            24500      18-3/4        17940           24500
                                                                                                                                                                                                                       LA
                                                                             96          HCA9-6        7     8-7/8   6 1-1/4 33-1/2              21525            29400      24-3/4        21525           29400
                                                                8-3/4
                                                                             97          HCA9-7        7     8-7/8   7 1-1/4 43-3/4              25115            34300        32          25115           34300
                                                                             99          HCA9-9        7     8-7/8   9 1-1/4 69-1/4              32290            44100      49-3/4        32290           44100
                                                                             115         HCA11-5       3     10-7/8 5 1-1/2 27-1/4               22040            30100      20-1/4        22040           30100
                                                                             116         HCA11-6       3     10-7/8 6 1-1/2 37-1/4               26445            36120        27          26445           36120
                                                                10-3/4
                                                                             117         HCA11-7       3     10-7/8 7 1-1/2 49-1/4               30855            42140      35-1/4        30855           42140
                                                                             119         HCA11-9       3     10-7/8 9 1-1/2 78-1/4               39670            54180      55-1/4        39670           54180
                                                                1) Allowable download shall not be further increased for duration.
                                                                2) The minimum height is for loads shown. For heights less than the minimum shown reduce the allowable loads in direct proportion.
                                                                3) All bolts are 3/4", and shall meet or exceed the specifications of ASTM A 307.




                                                              KHCST / KHCSTR Seismic Straps

                                                              Seismic straps can be installed during construction or added as a retrofit item.

                                                              Materials: See chart                                                                                                                                           KHC
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                                F1                     Hinge connector
                                                              Finish: Primer
                                                              Codes: IBC, FL, LA

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.

                                                                                                                          Bolt            DF/SP
                                                                                                     Dimensions (in)
                                                                                                                        Schedule        Allowable
                                                                                                                                                   1,2
                                                               MiTek USP
                                                                                                                                      Loads (Lbs.)                                              Typical KHCST
                                                                                           Steel                              Dia                        Code
                                                               Stock No.
                                                                         3
                                                                              Ref. No.     Gauge       W        L      Qty    (in)         F1 160%       Ref.                                    installation
                                                               KHCST2            --
                                                                                              7      3-1/2    25-5/8    4       3/4         10075
                                                               KHCSTR2        HCSTR2
                                                                                                                                                           IBC,
                                                               KHCST3            --
                                                                                              7      3-1/2    31-5/8    6       3/4         14685           FL,
                                                               KHCSTR3        HCSTR3
                                                                                                                                                            LA
                                                               KHCST4            --
                                                                                              3      3-1/2    37-5/8    8       3/4         20145
                                                               KHCSTR4        HCSTR4                                                                                                                 L                             W
                                                                1) Allowable loads are for straps used in pairs, and are increased 60% for wind
                                                                   or seismic loads; no further increase shall be permitted.                                                                         KHCST
                                                                2) Loads are based on a 5-1/8" width Douglas-Fir-Larch beam.
                                                                3) Seismic straps shall be used with the KHC hinge connectors.




                                                              MiTek® Product Catalog                                                                                                                                                     241
                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 243 of 358

                                                                                     Truss & Rafter
Truss & Rafter




                 Truss & Rafter                                        pg. 244-265


                 Angles                                                                  255-256
                 Girder Tiedowns                                               251-254, 257-259
                 Hurricane Ties                                                     256, 262-264
                 Moisture Barrier Plates                                                        244




                                                                                                              Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                 Strap Connector                                                                265
                 Truss Anchors                                                           244-250
                 Truss Structural Wood Screw                                              260-261




                 242                                                                 MiTek® Product Catalog
                                                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 244 of 358

                                                                                                                                         Truss & Rafter




                                                                                                                                                          Truss & Rafter
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              MiTek® Product Catalog                                                                243
                                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 245 of 358

                 NOP Moisture Barrier Plates                                                                                                                                                    Truss & Rafter

                 Moisture Barrier Plates protect the bottom chords of trusses from
                 moisture damage caused by direct contact with concrete. These                                                                                                       W                          L
                 plates eliminate the need for more expensive treated wood plates.

                 Materials: See chart
                 Finish: G90 galvanizing                                                                                                                                                                  NOP1

                 Installation:
                                                                                                                                                                                     W
                 • Use all specified fasteners. See Product Notes, page 18.                                                                                                                                L

                 • Pre-attach to truss bottom chord or rafter using pre-punched prongs
                   and/or 6d common nails to prevent wood-to-concrete contact.
                                                                                                                          Typical NOP4 installation                                                       NOP2X
Truss & Rafter




                                                                                                                    1
                       MiTek USP                          Steel        Dimensions (in)         Fastener Schedule          Code
                  Size Stock No.   Ref. No.               Gauge            W             L       Qty         Type         Ref.                                                                             L
                                                                                                                                                                            W
                       NOP2X     TSS2, TBP8                 26           1-7/16          8        --          --
                  2x
                       NOP1           --                      22         1-1/2           8         2          6d           --
                  4x     NOP4           TSS2-2                26         3-1/2           8         2          6d
                  1) NAILS: 6d nails are 0.120" dia. x 2" long.                                                                                                                                           NOP4


                 LPTA Embedded Truss Anchors

                 Low profile design attaches to 2x4 or larger bottom chords and
                                                                                                                                 Uplift                                                                   W
                 provides uplift and lateral load resistance.
                                                                                                                           F1
                 Materials: 18 gauge                                                                                                       F3
                 Finish: G90 galvanizing                                                                                   F2
                                                                                                                                                                                                                            H
                 Codes: FL

                 Installation:                                                                                                                                                                                         4"
                 • Use all specified fasteners. See Product Notes, page 18.
                 • Embed LPTA 4" into concrete tie beam or masonry bond beam.                                                                                                                                 1-3/4"




                                                                                                                                                                                                                                Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                 • Anchors should be spaced no closer than 8" center-to-center.                                                                                                                 1-7/16"

                 • Moisture barrier may be required.                                                                             Typical LPTA                                                             LPTA
                                                                                                                           perpendicular installation                       Uplift
                                                                                                                                                                                     F3
                                                                                                                                                                      F1
                                                                                                                                                                                          F1

                                                                                                                                                                           F2




                                                Dimensions                         Fastener Schedule5               DF/SP                                S-P-F                                    Typical LPTA
                                                   (in)               Load                                 Allowable Loads (Lbs.)1,2            Allowable Loads (Lbs.)1,2
                                                                    Direction
                                                                                         Per Anchor                                                                                            parallel installation
                  MiTek USP          Steel                           to Wall        Min                    Uplift F1  F2   F3 Uplift F1   F2   F3 Code
                  Stock No. Ref. No. Gauge        W       H        Installation    Qty3,4       Type       160% 160% 160% 160% 160% 160% 160% 160% Ref.
                                                                   Perpendicular                           1510     335     745      345        1510   280    745    345
                  LPTA         LTA2       18       5    8-1/4                       10       10d x 1-1/2                                                                        FL
                                                                      Parallel                             1470     750     1085     335        1470   750    975    280
                  1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                  2) Connector shall be installed to fully grouted and reinforced masonry units (CMU) type S or better mortar or
                     reinforced concrete (f'c = 2,500 psi at 28 days).
                  3) Minimum quantity of fasteners to be installed. Product may have additional nail holes not needed to meet
                     published allowable load of product.
                  4) The five nail holes nearest the embedment line must be filled to achieve the lateral loads listed in the table.
                  5) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.



                 244                                                                                                                                                                            MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 246 of 358

                                                              HLPTA Embedded Truss Anchor                                                                                                                              Truss & Rafter

                                                              The HLPTA75 is designed and tested to provide higher lateral
                                                              capacity and net uplift. Offers greater pullout resistance and
                                                              is compatible with bond beam reinforcing.
                                                                                                                                                                                                                                Concrete tie wall
                                                              Materials: 18 gauge                                                                                                                                                  Tie beam
                                                              Finish: G90 galvanizing                                                                                                                                             reinforcing

                                                              Codes: See chart for code references                                                                                                                                   Masonry wall
                                                              Patent: U.S. Patent No. 7,254,919

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.                        Typical HLPTA75 single                                         Typical HLPTA75 double
                                                              • Embed in concrete tie beam or masonry bond beam until                              rebar installation                                             rebar installation




                                                                                                                                                                                                                                                              Truss & Rafter
                                                                 the seat is resting on the surface.
                                                                                                                                                                                 Uplift                                                   Uplift
                                                              • Minimum of one #7 rebar or two #5 rebars through the                                                                  F1                                                          F1
                                                                                                                                           Truss
                                                                theoretical shear cone is required.                                       member                            F2                                Truss                 F2
                                                                                                                                                                                                             member
                                                              • Minimum spacing between anchors is 10" to achieve                                                                          F2                                                      F2
                                                                                                                                                                                 F1                                                      F1
                                                                 full design load capacities on single anchors.
                                                              • When used in a double rebar installation, concrete
                                                                 tie beam stirrup should be sized to accommodate
                                                                 connector leg placement.
                                                              •D esigner shall verify connector clearance when using in
                                                                conjunction with stirrups and two rebar applications.
                                                              • Verify grout is not in contact with truss member.                                 Typical HLPTA75                                                 Typical HLPTA75
                                                                 Moisture barrier may be required.
                                                                                                                                               single anchor installation                                      double anchor installation

                                                                                                                                                                     4-15/16"



                                                                                                                                               9-9/16"




                                                                                                                                                    5-1/8"
                                                                                                                                                                                          1-9/16"
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                         13/16"
                                                                                                                                                                                 13/16"
                                                                                                                                                                  1-3/16"

                                                                                                                                                              HLPTA75

                                                                                                                                           3
                                                                                                                       Fastener Schedule                             DF/SP                                  S-P-F
                                                                                                                                                                                    1                                      1
                                                                                                                  Seat Plate        Truss/Rafter             Allowable Loads (Lbs.)                 Allowable Loads (Lbs.)

                                                               MiTek USP Ref. Steel         Installation                                                    Uplift       F1            F2           Uplift       F1     F2  Code
                                                               Stock No. No. Gauge             Type         Qty        Type       Qty      Type             160%        160%          160%          160%        160%   160% Ref.
                                                                                            Single Anchor     2     10d x 1-1/2   20    10d x 1-1/2          2125        1860          1715         2125        1860   1160    FL
                                                               HLPTA75      --      18
                                                                                           Double Anchor     --         --        40    10d x 1-1/2          3500        2040          2100         3500        2040   2100    --
                                                               1) Allowable loads have been increased 60% for wind and seismic loads; no further increase shall be permitted.
                                                               2) Connector shall be installed to fully grouted and reinforced masonry units (CMU) type S or better mortar or
                                                                  reinforced concrete (f'c = 2,500 psi at 28 days).
                                                               3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.




                                                              MiTek® Product Catalog                                                                                                                                                                    245
                                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 247 of 358

                 HTA / HHTA / HTAR Embedded Truss Anchors                                                                                                                                   Truss & Rafter

                 HTA – 16 or 18 gauge                                                                                                     Uplift                               W
                                                                                                                                    F1                F2
                 HTAR – 16 or 18 gauge with attached moisture barrier
                                                                                                                                    F2                F3
                 HHTA – 14 gauge
                                                                                                                                                                           H
                 Materials: See chart
                 Finish: G90 galvanizing
                 Options: See chart for Corrosion Finish Options on page 247
                                                                                                                                                                4"
                 Codes: FL                                                                                                                                   Embedment             1-1/2"


                 Installation:
                                                                                                     Typical HTA24-18                                             HTA24-18
                 • Use all specified fasteners. See Product Notes, page 18.
Truss & Rafter




                                                                                                 single anchor installation
                 • Embed 4" into concrete tie beam or masonry                                                                                                                                                       W
                                                                                                                                                                               W
                    bond beam.
                 • F or double anchor installations: anchors should be                         3/4" min                             Uplift
                   installed on opposite sides of wood member and offset                        offset for                     F3                  F2
                                                                                             single-ply roof
                   a minimum 3/4" from each other in bond beam or                                                                                                                                               H
                                                                                                                                                 F1                    H
                   concrete tie beam.                                                                                          F2

                 • Designer may specify alternative nailing schedules.
                                                                                                                                                                                      Moisture
                    Refer to Nail Specification table on page 23 for nail                                                                                                            barrier seat                        16"
                     shear values, load values shall not exceed published                                                                                  4"                                          4"
                    allowable loads.                                                                                                                    Embedment                                   Embedment
                 • When using alternative nailing schedules, lower-most
                    holes in strap shall be filled progressing upward
                                                                                                                                                                                   1-1/2"                            1-1/2"
                    towards the top of the strap.
                 • Straps may be installed straight or wrapped over to                               Typical HTA16                                                 HTA16R                              HHTA16
                    achieve table loads.                                                        double anchor installation
                 • Moisture barrier will be required in HTA / HHTA unless
                    another moisture remediation method is used.


                                                                                      Fastener                                                                      SP
                                                             Dimensions (in)
                                                                                      Schedule                                                          Allowable Loads (Lbs.)1,2,3,4,5
                                                                                                                              Masonry                   Concrete                  Lateral Loads




                                                                                                                                                                                                                               Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                      Per Anchor
                                                                                                                            1 Ply        2 Ply      1 Ply      2 Ply       Masonry/Concrete (1 or 2 Ply)
                                                                         7
                                                                       H
                   MiTek USP                                         (Out of  Min                           Installation    Uplift Uplift Uplift Uplift                     F1               F2      F3     Code
                   Stock No.           Ref. No.        GA     W     Concrete) Qty.6         Type9              Type
                                                                                                                    8
                                                                                                                            160% 160% 160% 160%                            160%             160%    160%    Ref.
                                                                                                           Single Anchor    1870 1870 1870 1870                             270              710     945
                  HTA12           HETA12
                                                                                                           Double Anchor    2430 2430 2430 2430                            1215             1310    1215
                                                                                                           Single Anchor    1870 1870 1870 1870                             270              710     945
                  HTA12R          HETA12-TSS2          16 1-1/4          8        9      10d x 1-1/2                                                                                                            FL
                                                                                                           Double Anchor    2430 2430 2430 2430                            1215             1310    1215
                                                                                                           Single Anchor    1870 1870 1870 1870                             270              710     945
                  HTA12-2R        HETA12-TSS2-2
                                                                                                           Double Anchor    2430 2430 2430 2430                            1215             1310    1215
                  1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                  2) Allowable loads are based on anchorage to masonry/uncracked concrete.
                  3) DF Allowable Loads are identical to all SP Allowable Loads listed in the chart with the exception of the HTA single anchor
                     installation type uplift allowable load which is limited to 1730 lbs. in both masonry and concrete.
                  4) Minimum specified masonry or concrete compressive strength, f'm is 1,500 psi and f'c is 2,500 psi at 28 days respectively.
                  5) Testing conducted and design values based on unreinforced masonry. Rebar in wall specified by others.
                  6) Minimum quantity of fasteners to be installed. Product may have additional nail holes not needed to meet published allowable load of product.
                  7) Height (H) is the distance the anchor extends out of concrete or masonry.
                  8) Double anchor installation is permitted on 1-ply roof members when anchors are offset from each other a minimum of 3/4".
                     Do not install anchors directly back-to-back or nails will interfere with each other.
                  9) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.




                                                                                                                                                                                             Continued on next page


                 246                                                                                                                                                                        MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 248 of 358

                                                              HTA / HHTA / HTAR Embedded Truss Anchors                                                                                                                              Truss & Rafter

                                                                                                                                     W
                                                                                            W
                                                                                                                                                                                                      Uplift
                                                                                                                                                                                                 F3            F2
                                                                                       H                                         H
                                                                                                                                                                                                 F2            F1
                                                                                                16"                                       20"


                                                                              4"                                        4"
                                                                           Embedment                                 Embedment

                                                                                                1-1/2"                                    1-1/2"
                                                                                                                                                                        Typical HHTA20                                            Typical HHTA20
                                                                                 HHTA16                                      HHTA20                               double roof-truss installation                           single roof-truss installation
                                                                                                              Dimensions (in)             Fastener                                            SP Allowable Loads (Lbs.)1,2,3,4,5




                                                                                                                                                                                                                                                                  Truss & Rafter
                                                                                                                                          Schedule                              Masonry         Concrete               Lateral Loads
                                                                                                                         7                Per Anchor                          1 Ply   2 Ply   1 Ply   2 Ply     Masonry/Concrete (1 or 2 Ply)




                                                                                                                                                                                                                                                Corrosion
                                                                                                                       H
                                                                                                                     (Out of  Min                              Installation




                                                                                                                                                                                                                                                Finish
                                                               MiTek USP                                                                                                      Uplift Uplift Uplift Uplift            F1       F2       F3          Code
                                                               Stock No.          Ref. No.               GA    W    Concrete) Qty.6              Type9,10         Type8       160% 160% 160% 160%                   160%     160%     160%          Ref.
                                                                               META12,                                                                        Single Anchor   1625 1625 1625 1625                    250      570      835
                                                               HTA16-18
                                                                               META16                                                                         Double Anchor   2430 2430 2430 2430                   1085     1140     1085
                                                                                                         18 1-1/4      12            9          10d x 1-1/2
                                                                                                                                                              Single Anchor   1625 1625 1625 1625                    250      570      835
                                                               HTA16-18R       META16-TSS2
                                                                                                                                                              Double Anchor   2430 2430 2430 2430                   1085     1140     1085
                                                                                                                                                              Single Anchor   1870 1870 1870 1870                    270      710      945
                                                               HTA16           HETA16
                                                                                                                                                              Double Anchor   2430 2430 2430 2430                   1215     1310     1215
                                                                                                                                                              Single Anchor   1870 1870 1870 1870                    270      710      945
                                                               HTA16R          HETA16-TSS2               16 1-1/4      12            9          10d x 1-1/2
                                                                                                                                                              Double Anchor   2430 2430 2430 2430                   1215     1310     1215
                                                                                                                                                              Single Anchor   1870 1870 1870 1870                    270      710      945
                                                               HTA16-2R        HETA16-TSS2-2
                                                                                                                                                              Double Anchor   2430 2430 2430 2430                   1215     1310     1215
                                                                                                                                                              Single Anchor   2375 2375 2375 2375                    270      710      945
                                                               HHTA16          HHETA16                   14 1-1/4      12            11         10d x 1-1/2
                                                                                                                                                              Double Anchor   2650 2650 2650 2770                   1215     1310     1215
                                                                               META18,                                                                        Single Anchor   1625 1625 1625 1625                    250      570      835
                                                               HTA20-18
                                                                               META20                                                                         Double Anchor   2430 2430 2430 2430                   1085     1140     1085
                                                                                                         18 1-1/4      16            9          10d x 1-1/2
                                                                                                                                                              Single Anchor   1625 1625 1625 1625                    250      570      835
                                                               HTA20-18R       META20-TSS2
                                                                                                                                                              Double Anchor   2430 2430 2430 2430                   1085     1140     1085
                                                                                                                                                              Single Anchor   1870 1870 1870 1870                    270      710      945
                                                               HTA20           HETA20
                                                                                                                                                              Double Anchor   2430 2430 2430 2430                   1215     1310     1215
                                                                                                                                                              Single Anchor   1870 1870 1870 1870                    270      710      945
                                                               HTA20R          HETA20-TSS2               16 1-1/4      16            9          10d x 1-1/2                                                                                          FL
                                                                                                                                                              Double Anchor   2430 2430 2430 2430                   1215     1310     1215
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                              Single Anchor   1870 1870 1870 1870                    270      710      945
                                                               HTA20-2R        HETA20-TSS2-2
                                                                                                                                                              Double Anchor   2430 2430 2430 2430                   1215     1310     1215
                                                                                                                                                              Single Anchor   2375 2375 2375 2375                    270      710      945
                                                               HHTA20          HHETA20                   14 1-1/4      16            11         10d x 1-1/2
                                                                                                                                                              Double Anchor   2650 2650 2650 2770                   1215     1310     1215
                                                                               META22,                                                                        Single Anchor   1625 1625 1625 1625                    250      570      835
                                                               HTA24-18
                                                                               META24                                                                         Double Anchor   2430 2430 2430 2430                   1085     1140       Corrosion Finish
                                                                                                                                                                                                                                      1085
                                                                                                         18 1-1/4      20            9          10d x 1-1/2
                                                                                                                                                              Single Anchor   1625 1625 1625 1625                    250      570      835 Stainless Steel       Gold Coat
                                                               HTA24-18R       META24-TSS2
                                                                                                                                                              Double Anchor   2430 2430 2430 2430                   1085     1140     1085 HDG       Triple Zinc
                                                                                                                                                              Single Anchor   1870 1870 1870 1870                    270      710      945
                                                               HTA24           HETA24
                                                                                                                                                              Double Anchor   2430 2430 2430 2430                   1215     1310     1215
                                                                                                                                                              Single Anchor   1870 1870 1870 1870                    270      710      945
                                                               HTA24R          HETA24-TSS2               16 1-1/4      20            9          10d x 1-1/2
                                                                                                                                                              Double Anchor   2430 2430 2430 2430                   1215     1310     1215
                                                                                                                                                              Single Anchor   1870 1870 1870 1870                    270      710       Corrosion Finish
                                                                                                                                                                                                                                       945                     Stainless St
                                                               HTA24-2R        HETA24-TSS2-2
                                                                                                                                                              Double Anchor   2430 2430 2430 2430                   1215     1310     1215
                                                                                                                                                              Single Anchor   1870 1870 1870 1870                    240      470      680
                                                               HTA48R                  --                                                       10d x 1-1/2
                                                                                                                                                              Double Anchor   2430 2430 2430 2430                    955      940      955
                                                                                                         16 1-1/4    42-1/2          9
                                                                                                                                                              Single Anchor   1870 1870 1870 1870                    240      470      680
                                                               HTA48-2R        HETA40-TSS2-2                                                    10d x 1-1/2
                                                                                                                                                              Double Anchor   2430 2430 2430 2430                    955      940      955
                                                               1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                            Corrosion
                                                               2) Allowable loads are based on anchorage to masonry/uncracked concrete.                                                                                                 Finish
                                                               3) DF Allowable Loads are identical to all SP Allowable Loads listed in the chart with the exception of the HTA single anchor                                               Stainless Steel
                                                                  installation type uplift allowable load which is limited to 1730 lbs. in both masonry and concrete.                                                                      Gold Coat
                                                               4) Minimum specified masonry or concrete compressive strength, f'm is 1,500 psi and f'c is 2,500 psi at 28 days respectively.                                               HDG
                                                               5) Testing conducted and design values based on unreinforced masonry. Rebar in wall specified by others.
                                                               6) Minimum quantity of fasteners to be installed. Product may have additional nail holes not needed to meet published allowable load of product.
                                                                                                                                                                                                                                           Triple Zinc
                                                               7) Height (H) is the distance the anchor extends out of concrete or masonry.
                                                               8) Double anchor installation is permitted on 1-ply roof members when anchors are offset from each other a minimum of 3/4".
                                                                  Do not install anchors directly back-to-back or nails will interfere with each other.
                                                               9) Stainless steel ring shank nails must be used with stainless steel connectors to achieve tabulated allowable loads.
                                                              10) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.

                                                              MiTek® Product Catalog                                                                                                                                                                        247
                                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 249 of 358

                 DHTA Embedded Truss Anchors                                                                                                                                                Truss & Rafter

                 The DHTA embedded truss anchor series offer high uplift capacity                                                                                                                    W
                 with a two-strap design. The straps are attached to MiTek’s NOP style
                 plate which ensures proper placement of straps while also providing a                                                      Uplift
                                                                                                                                     F1
                 moisture barrier between the top of the wall and the truss.
                                                                                                                                                     F3                                          H
                                                                                                                                  F2
                 Materials: DHTAxx-18 – 18 gauge; DHTAxx – 16 gauge
                 Finish: G90 galvanizing
                 Codes: FL
                                                                                                                                                                                           4"
                                                                                                                                                                                         Embed
                 Installation:
                 • Use all specified fasteners. See Product Notes, page 18.
                 • Embed 4" into concrete tie beam or masonry bond beam.                                                                                                                                1-1/2"
Truss & Rafter




                 • Designer may specify alternative nailing schedules.
                                                                                                                                            Typical DHTA                                             DHTA
                 •W hen using alternative nailing schedules, lower-most holes in strap
                   shall be filled progressing upward towards the top of the strap.
                                                                                                                                          1-Ply installation
                 • Straps may be installed straight or wrapped over to
                    achieve table loads.
                 • Moisture barrier plate may be under bent during shipping causing
                   attached straps to be misaligned. Install straps vertically at 90°
                   from the horizontal top surface of the wall.                                                                            DHTA 1-Ply plan view
                                                                                                                                          (DHTA 2-Ply application similar)

                                                                                                                                                                1,2,3,4
                                                            Dimension (in)        Fastener Schedule                            SP Allowable Loads (Lbs.)
                                                                          8
                                                                                         Per Anchor                    Uplift 160%                        Lateral Loads5
                                                                       H                                   No.
                   MiTek USP                    Steel                (Out of     Min                       of                                    F1            F2           F3    Code
                   Stock No.        Ref. No.    Gauge        W      Concrete)    Qty.6        Type9       Plies   Masonry Concrete              160%          160%         160%   Ref.
                                                                                                          1 Ply             2430
                  DHTA16-18            --          18      1-1/4        12         8        10d x 1-1/2            2430                         1085          1140         1085
                                                                                                          2 Ply             2770
                                                                                                          1 Ply             2430
                  DHTA16-18-2          --          18      1-1/4        12         8        10d x 1-1/2            2430                         1085          1140         1085
                                                                                                          2 Ply             2770
                                                                                                          1 Ply             2430
                  DHTA20-18            --          18      1-1/4        16         8        10d x 1-1/2            2430                         1085          1140         1085
                                                                                                          2 Ply             2770
                                                                                                          1 Ply             2430
                  DHTA20-18-2          --          18      1-1/4        16         8        10d x 1-1/2            2430                         1085          1140         1085
                                                                                                          2 Ply             2770
                                                                                                          1 Ply             2430
                  DHTA24-18            --          18      1-1/4        20         8        10d x 1-1/2            2430                         1085          1140         1085
                                                                                                          2 Ply             2770




                                                                                                                                                                                                                      Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                          1 Ply             2430
                  DHTA24-18-2          --          18      1-1/4        20         8        10d x 1-1/2            2430                         1085          1140         1085
                                                                                                          2 Ply             2770
                                                                                                          1 Ply             2430
                  DHTA12               --          16      1-1/4         8         8        10d x 1-1/2            2430                         1215          1310         1215
                                                                                                          2 Ply             2770
                                                                                                          1 Ply             2430
                  DHTA12-2             --          16      1-1/4         8         8        10d x 1-1/2            2430                         1215          1310         1215
                                                                                                          2 Ply             2770
                                                                                                                                                                                   FL
                                                                                                          1 Ply             2430
                  DHTA16               --          16      1-1/4        12         8        10d x 1-1/2            2430                         1215          1310         1215
                                                                                                          2 Ply             2770
                                                                                                          1 Ply             2430
                  DHTA16-2             --          16      1-1/4        12         8        10d x 1-1/2            2430                         1215          1310         1215
                                                                                                          2 Ply             2770
                                                                                                          1 Ply             2430
                  DHTA20           DETAL20         16      1-1/4        16         8        10d x 1-1/2            2430                         1215          1310         1215
                                                                                                          2 Ply             2770
                                                                                                          1 Ply             2430
                  DHTA20-2             --          16      1-1/4        16         8        10d x 1-1/2            2430                         1215          1310         1215
                                                                                                          2 Ply             2770
                                                                                                          1 Ply             2430
                  DHTA24               --          16      1-1/4        20         8        10d x 1-1/2            2430                         1215          1310         1215
                                                                                                          2 Ply             2770
                                                                                                          1 Ply             2430
                  DHTA24-2             --          16      1-1/4        20         8        10d x 1-1/2            2430                         1215          1310         1215
                                                                                                          2 Ply             2770
                                                                                                          1 Ply
                  DHTA48               --          16      1-1/4        43         8        10d x 1-1/2             2430        2430             955           940         955
                                                                                                          2 Ply
                                                                                                          1 Ply
                  DHTA48-2             --          16      1-1/4        43         8        10d x 1-1/2             2430        2430             955           940         955
                                                                                                          2 Ply
                  1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                  2) Allowable loads are based on anchorage to masonry/uncracked concrete.
                  3) DF lumber may be substituted for SP with no load reduction.
                  4) Minimum specified masonry or concrete compressive strength, f'm is 1,500 psi and f'c is 2,500 psi at 28 days respectively.
                  5) The five nail holes nearest the embedment line must be filled to achieve the lateral loads listed in the table.
                  6) Minimum quantity of fasteners to be installed. Product may have additional nail holes not needed to meet published allowable load of product.
                  7) Install (8) nails into each anchor for the DHTA installation.
                  8) Height (H) is the distance the anchor extends out of concrete or masonry.
                  9) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.

                 248                                                                                                                                                                         MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 250 of 358

                                                              DTC Embedded Truss Anchors                                                                                                                                   Truss & Rafter

                                                              The DTC series attaches trusses to concrete or masonry walls.
                                                              Innovative seat design gives added lateral resistance while still                                                       Uplift
                                                                                                                                                                                               F1
                                                              providing a moisture barrier.
                                                                                                                                                                                F2
                                                                                                                                                                                                F2
                                                              Materials: 16 gauge
                                                                                                                                                                                     F1
                                                              Finish: G90 galvanizing
                                                              Codes: FL

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • Embed 4" into concrete tie beam or masonry bond beam.
                                                              • Installations should be spaced no closer together than 8"




                                                                                                                                                                                                                                                            Truss & Rafter
                                                                center-to-center.
                                                                                                                                                                    Typical DTC
                                                              • Straps may be installed straight or wrapped over to
                                                                                                                                                                    installation
                                                                 achieve table loads.
                                                                                                                                                                          1-1/4"




                                                                                                                                                                 H




                                                                                                                                                                                8-1/2"

                                                                                                                                                            4"
                                                                                                                                                         Embedment                        1-1/2"

                                                                                                                                                                                1"

                                                                                                                                                                         DTC
                                                                                                                                           5                      DF/SP                                             S-P-F
                                                                                                                       Fastener Schedule
                                                                                                                   Seat Plate       Truss/Rafter         Allowable Loads (Lbs.)1,2,3                       Allowable Loads (Lbs.)
                                                                                                                                                                                                                                  1,2,3



                                                                                                     4
                                                                                                                                                                    F1 160%                                          F1 160%
                                                                                                H (in)
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              MiTek USP                  Steel  (Out of                                              Uplift Toward Away     F2 Uplift Toward                               Away        F2 Code
                                                              Stock No.     Ref. No.     Gauge Concrete) Qty            Type       Qty     Type      160% Strap from Strap 160% 160% Strap                              from Strap    160% Ref.
                                                                           HETAL12,
                                                               DTC         HETAL16,        16        16        4     10d x 1-1/2   9     10d x 1-1/2 1825     840        1200         1290          1440       840         1200           1290   FL
                                                                           HETAL20
                                                               1) Allowable loads have been increased 60% for wind and seismic loads; no further increase shall be permitted.
                                                               2) Connector shall be installed to fully grouted and reinforced masonry units (CMU) type S or better mortar or
                                                                  reinforced concrete (f'c = 2,500 psi at 28 days).
                                                               3) Allowable loads require a No. 5 rebar through the shear cones of the anchors.
                                                               4) Height (H) is the distance the anchor extends out of concrete or masonry.
                                                               5) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.




                                                              MiTek® Product Catalog                                                                                                                                                                  249
                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 251 of 358

                 TA / TAR Embedded Truss Anchors                                                                                                                          Truss & Rafter

                 TA – Anchors are rated for both uplift and lateral loads. They can be                                                                                                        W
                 installed straight or field-bent around truss or rafter members. An
                 embossed embedment line assures accurate embedment depth.

                 TAR – Riveted anchors provide a moisture barrier in addition to                                                                      Uplift
                                                                                                                                                                                                  1" Typ.
                                                                                                                                                                   F2
                 uplift and lateral resistance all in one product.                                                                               F1


                 Materials: 14 gauge                                                                                                             F2                F1                     H

                 Finish: G90 galvanizing

                 Installation:
                                                                                                                                                                                4"                  1-1/2"
                 • Use all specified fasteners. See Product Notes, page 18.                                                                                                  Embedment
                 • Embed 4" into concrete tie beam or masonry bond beam.
Truss & Rafter




                 • F or double anchor installations: anchors should be installed on opposite
                                                                                                                              Typical TA18                                              TA18
                   sides of wood member and offset a minimum 3/4" from each other in bond                                      installation
                                                                                                                                                                                              W
                   beam or concrete tie beam. See increased design values in chart below.
                 • Designer may specify alternative nailing schedules. Refer to Nail
                    Specification table on page 23 for nail shear values, load values shall
                                                                                                                                                      Uplift
                    not exceed published allowable loads.                                                                                                      F2
                                                                                                                                                 F1
                 • When using alternative nailing schedules, lower-most holes in strap                                                                                             H
                                                                                                                                                                                                  Moisture
                    shall be filled progressing upward towards the top of the strap.                                                             F2            F1                                  barrier
                                                                                                                                                                                                    seat
                 • Straps may be installed straight or wrapped over to achieve table loads.
                                                                                                                                                                                                  8-1/2"
                 • Moisture barrier will be required in installations unless                                                                                              4"
                    another moisture remediation method is used.                                                                                                        Embedment
                                                                                                                                                                                                             1-1/2"

                                                                                                                                                                                                   1"

                                                                                                                              Typical TA16R                                             TA20R
                                                                                                                               installation
                                                  Dimensions (in)          Fastener                                        SP
                                                                           Schedule                            Allowable Loads (Lbs.)1,2,3,4,5
                                                                                                                                                               9
                                                                       Per Anchor                      Single Anchor                    Double Anchor
                                                            H8
                   MiTek USP     Ref. Steel               (Out of  Min                        Uplift       F1           F2        Uplift      F1                    F2        Code
                    Stock No.6   No. Gauge        W      Concrete) Qty.7     Type11          160% 10      160%         160%      160% 10     160%                  160%       Ref.




                                                                                                                                                                                                                      Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                   TA12           --   14         1        6-3/4     5     10d x 1-1/2         990         245          335       1980        490                   670
                   TA14           --   14         1        8-3/4     7     10d x 1-1/2        1205         245          335       2410        490                   670
                   TA14R          --   14         1        8-3/4     7     10d x 1-1/2        1205         245          335       2410        490                   670
                   TA16           --   14         1       10-3/4     8     10d x 1-1/2        1205         245          335       2410        490                   670
                   TA16R          --   14         1       10-3/4     8     10d x 1-1/2        1205         245          335       2410        490                   670
                   TA18           --   14         1       12-3/4     8     10d x 1-1/2        1205         245          335       2410        490                   670
                   TA18R          --   14         1       12-3/4     8     10d x 1-1/2        1205         245          335       2410        490                   670
                                                                                                                                                                               --
                   TA20           --   14         1       14-3/4     8     10d x 1-1/2        1205         245          335       2410        490                   670
                   TA20R          --   14         1       14-3/4     8     10d x 1-1/2        1205         245          335       2410        490                   670
                   TA22           --   14         1       16-3/4     8     10d x 1-1/2        1205         245          335       2410        490                   670
                   TA22R          --   14         1       16-3/4     8     10d x 1-1/2        1205         245          335       2410        490                   670
                   TA24           --   14         1       18-3/4     8     10d x 1-1/2        1205         245          335       2410        490                   670
                   TA24R          --   14         1       18-3/4     8     10d x 1-1/2        1205         245          335       2410        490                   670
                   TA36           --   14         1       30-3/4     8     10d x 1-1/2        1205         245          335       2410        490                   670
                  1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                  2) Allowable loads are based on anchorage to masonry/uncracked concrete.
                  3) DF Allowable Loads are identical to all SP Allowable Loads listed in the chart.
                  4) Minimum specified masonry or concrete compressive strength, f'm is 1,500 psi and f'c is 2,500 psi at 28 days respectively.
                  5) Allowable loads require a No. 4 rebar through the shear cones of the anchors.
                  6) "R" after TA models indicates truss anchors with riveted moisture barrier as in TA12R.
                  7) Minimum quantity of fasteners to be installed. Product may have additional nail holes not needed to meet published allowable load of product.
                  8) Height (H) is the distance the anchor extends out of concrete or masonry.
                  9) Double anchor installation is permitted on 1-ply roof members when anchors are offset from each other a minimum of 3/4".
                     Do not install anchors directly back-to-back or nails will interfere with each other.
                 10) Allowable uplift capacity for TA models installed with (4) 10d x 1-1/2" nails is 780 lbs per anchor. Lateral loads do not apply.
                 11) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.


                 250                                                                                                                                                       MiTek® Product Catalog
                                                                                      Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 252 of 358

                                                              RFUS Uplift Girder Ties                                                                                                                Truss & Rafter

                                                              The RFUS is a multi-purpose engineered solution for attaching trusses to
                                                              concrete or masonry walls. Screw Anchor fastening eliminates mislocated
                                                                                                                                                                                                           Uplift
                                                              cast-in-place anchor bolts and allows retrofit installations.

                                                              Materials: 10 gauge
                                                              Finish: Primer
                                                              Codes: FL
                                                              ­­­
                                                              Installation:
                                                              • Always install in pairs.
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • Designer shall be responsible for design of masonry




                                                                                                                                                                                                                                Truss & Rafter
                                                                structure, including any required reinforcement.
                                                              • MiTek’s WS structural wood screws are included with RFUS connector.                                                        Typical RFUS
                                                              • For 1-ply applications, add filler block. Refer to page 287 for wood                                                        installation
                                                                filler block installation.
                                                              • Moisture barrier may be required.

                                                                                                                                                                                                      5"
                                                                                                                                             5
                                                                                                                        Fastener Schedule                       DF/SP
                                                                                                                Rafter/Truss      Concrete/Masonry4      Allowable Loads (Lbs.)
                                                                                                                                                                                            5-1/2"
                                                                    MiTek USP          Steel         No. of                                Screw                  Uplift             Code
                                                                                                           6                  7                  2,3                    1
                                                                    Stock No. Ref. No. Gauge         Plies     Qty     Type       Qty     Anchor                  160%               Ref.
                                                                    RFUS         FGTR        10      > 2 Ply    12      WS3       4       3/4" x 6"                7100               FL                        30-1/2"

                                                                    1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                                    2) Use DeWalt 3/4" x 6" Screw-BoltTM+; or equal, installed in accordance with manufacturer's specifications.
                                                                    3) DeWalt 3/4" x 6" Screw-BoltTM+ are not supplied with RFUS ties. See page 45 for anchor information.
                                                                    4) Fasteners shall be installed to fully grouted and reinforced masonry units (CMU) type S or better mortar or                   4"
                                                                       reinforced concrete (f'c = 2,500 psi at 28 days).
                                                                    5) Fastener shedule is for two straps used together. The straps shall be installed in pairs.                                      RFUS
                                                                    6) Truss plies shall be fastened together to act as a single unit.
                                                                    7) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are supplied with RFUS connector.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              MiTek® Product Catalog                                                                                                                                      251
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 253 of 358

                 UGTS / USC Uplift Girder Ties                                                                                                                                               Truss & Rafter

                 UGTS – 2-screw anchor shorter design when space is limited                                                                                                                                      W
                                                                                                                                         Lintel Block with (1) #5                            6"
                 USC – 4-screw anchor high load design                                                                                      continuous rebar

                 Materials: 10 gauge
                                                                                                                                                                                  Pitch
                 Finish: Primer                                                                       7-1/2 min                                                                  4/12 –
                                                                                                    edge distance                                                                 8/12
                 Codes: FL                                                                                                                          8" concrete block                                                           H
                                                                                                                                                    with minimum (1)
                                                                                                                  3/4" anchors.                    #5 rebar each cell
                 Installation:                                                                                    Use 2 or 4 as                   continuous to footing           1-1/2"
                 • Use all specified fasteners. See Product Notes, page 18.                                     required for uplift               with standard hook at
                                                                                                                                                      bolt locations                                                 4"
                                                                                                                                                                                                  2"
                 • P lace connector over truss or rafter and fasten with specified fasteners.
                                                                                                                     Typical USC53 installation                                                        UGTS63
                 • Designer shall be responsible for design of masonry structure,
                                                                                                                                  UGTS Similar
                    including any required reinforcement.                                                                                                                                                        W
Truss & Rafter




                                                                                                                                                                                        6"
                 • For 2-ply applications, add filler block. Refer to page 287 for wood
                    filler block installation.
                 • Works with heel heights up to 14".
                 • Moisture barrier may be required.
                                                                                                                                                                                                                                    H
                                                                    Dimensions (in)             Fastener Schedule                        DF/SP
                                                                                                            Concrete/                  Allowable                               1-1/2"
                                                                                        Rafter/ Truss                                 Loads (Lbs.)
                                                                                                           Masonry Wall
                                                                                                                                                                                             2"
                              MiTek USP                 Steel                                                      Screw                Uplift          Code                                                          4"
                  Description Stock No.        Ref. No. Gauge          W         H       Qty    Type5     Qty    Anchor2,3,4            160%1           Ref.                                           UGTS4F
                              UGTS3F              --      10         4-3/4       23       8      16d       2      3/4" x 6"              7813
                                                                                                                                                                                                       6"
                  3-Ply Flat                                                                               2                             7813                                                                              Pitch 4/12"
                              USC3F               --        10       4-3/4    30-1/2      8      16d                3/4" x 6"                                                                                                - 8/12"
                                                                                                           4                            10133
                                 UGTS4F           --        10       6-1/2       23       8      16d       2        3/4" x 6"            7813
                                                                                                                                                                                                                 W
                   4-Ply Flat                                                                              2                             7813
                                 USC4F            --        10       6-1/2    30-1/2      8      16d                3/4" x 6"
                                                                                                           4                            10133
                                 UGTS43           --        10       4-3/4       23       8      16d       2        3/4" x 6"            7813
                                 UGTS44           --        10       6-1/2       23       8      16d       2        3/4" x 6"            7813
                                                                                                           2                             7813                                     H
                   4/12 pitch    USC43            --        10       4-3/4    30-1/2      8      16d                3/4" x 6"
                                                                                                           4                            10133                                                                    2-1/2"
                                                                                                           2                             7813
                                 USC44            --        10       6-1/2    30-1/2      8      16d                3/4" x 6"                                                         7-1/2"
                                                                                                           4                            10133                                                               2"
                                 UGTS53           --        10       4-3/4       23       8      16d       2        3/4" x 6"            7813
                                 UGTS54           --        10       6-1/2       23       8      16d       2        3/4" x 6"            7813                                                     4"




                                                                                                                                                                                                                                           Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                           2                             7813                                                          USC53
                   5/12 pitch    USC53            --        10       4-3/4    30-1/2      8      16d                3/4" x 6"
                                                                                                           4                            10133                                                                              Lintel Block
                                                                                                           2                             7813                                                                              with (1) #5
                                 USC54            --        10       6-1/2    30-1/2      8      16d                3/4" x 6"                                                                                              continuous
                                                                                                           4                            10133                                                                                 rebar
                                                                                                                                                          FL
                                 UGTS63           --        10       4-3/4       23       8      16d       2        3/4" x 6"            7813
                                                                                                                                                                                  7-1/2 min
                                 UGTS64           --        10       6-1/2       23       8      16d       2        3/4" x 6"            7813                                   edge distance
                                                                                                           2                             7813
                   6/12 pitch    USC63            --        10       4-3/4    30-1/2      8      16d                3/4" x 6"
                                                                                                           4                            10133                                                                          8" concrete block
                                                                                                                                                                                                                         with minimum
                                                                                                           2                             7813                                                                          (1) #5 rebar each
                                 USC64            --        10       6-1/2    30-1/2      8      16d                3/4" x 6"
                                                                                                           4                            10133                             3/4" screw anchors.                           cell continuous
                                 UGTS73           --        10       4-3/4       23       8      16d       2        3/4" x 6"            7813                                 Use 2 or 4 as                              to footing with
                                                                                                                                                                           required for uplift                         standard hook at
                                 UGTS74           --        10       6-1/2       23       8      16d       2        3/4" x 6"            7813                                                                             bolt locations
                                                                                                           2                             7813
                   7/12 pitch    USC73            --        10       4-3/4    30-1/2      8      16d                3/4" x 6"
                                                                                                           4                            10133                                   Typical USC3F installation
                                                                                                           2                             7813                                                      UGTS similar
                                 USC74            --        10       6-1/2    30-1/2      8      16d                3/4" x 6"
                                                                                                           4                            10133
                                 UGTS83           --        10       4-3/4       23       8      16d       2        3/4" x 6"            7813                                                                    6"
                                 UGTS84           --        10       6-1/2       23       8      16d       2        3/4" x 6"            7813
                                                                                                           2                             7813                                                W
                   8/12 pitch    USC83            --        10       4-3/4    30-1/2      8      16d                3/4" x 6"
                                                                                                           4                            10133
                                                                                                           2                             7813
                                 USC84            --        10       6-1/2    30-1/2      8      16d                3/4" x 6"
                                                                                                           4                            10133                                                                               H
                   1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                       7-1/2"
                   2) Use DeWalt 3/4" dia. x 6" Screw-BoltTM+; or equal, installed in accordance with manufacturer's specifications.
                   3) DeWalt 3/4" dia. x 6" Screw-BoltTM+ are not supplied with ties. See page 45 for anchor information.                                                          2-1/2"
                   4) Fasteners shall be installed to fully grouted and reinforced masonry units (CMU) type S or better mortar or
                                                                                                                                                                                                   4"
                      reinforced concrete (f'c = 2,500 psi at 28 days).                                                                                                                                              2"
                   5) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.
                                                                                                                                                                                                       USC3F
                 252                                                                                                                                                                          MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 254 of 358

                                                              LUGT Girder Tiedowns                                                                                                                                    Truss & Rafter
                                                                                                                                                                                                                                          6-3/4"
                                                              The LUGT series is an adaptable tiedown for girder trusses                                                   Uplift
                                                              and offers several installation options to accommodate                                                                                                                      3-1/4"
                                                                                                                                                                     F1             F2
                                                              different framing conditions. It is an ideal retrofit solution to
                                                              reinforce truss connections to transfer high wind loads to                                             F2             F1
                                                              supporting walls and can be used on either concrete or CMU
                                                              block walls. Sizes available for 2-ply, 3-ply and 4-ply trusses.                                                                                               12-7/8"

                                                              Materials: See chart
                                                              Finish: G90 galvanizing
                                                                                                                                                                                                                                            3"
                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • All large fastener holes must be filled with specified




                                                                                                                                                                                                                                                         Truss & Rafter
                                                                                                                                                                                      Typical LUGT2                                LUGT2
                                                                 fasteners to achieve loads listed in the chart. Smaller
                                                                                                                                                                                    masonry installation
                                                                 fastener holes are for girder-to-stud applications
                                                                 (reference page 257) and do not need to be filled when
                                                                 used for concrete/masonry installations.                                                                                                                              11-1/8"
                                                                                                                                                                                               12-7/8"
                                                              • MiTek’s WS structural wood screws are included with                                                                                                                      5"
                                                                LUGT3 and LUGT4.                                                                                                               6-9/16"
                                                                                                                                                           Uplift
                                                              • F or concrete and masonry applications,                                              F1            F2
                                                                a moisture barrier may be required, check
                                                                local building code.                                                                  F2            F1

                                                                                                                                                                           16-1/8"                                 15-15/16"




                                                                                                                                                                                               6-1/4"                                  4-3/4"

                                                                                                                                      Typical LUGT4                                        LUGT4                                   LUGT3
                                                                                                                                    masonry installation
                                                                                                                                         (LUGT3 similar)

                                                                                                                        Fastener Schedule2                         DF/SP                                   S-P-F
                                                                                                                                    CMU/Concrete           Allowable Loads (Lbs.)1                 Allowable Loads (Lbs.)1
                                                                                                    No. Rafter/Truss
                                                                                                                                       Wall4
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               MiTek USP                     Steel  of                                          Uplift                     F1          F2          Uplift    F1       F2
                                                               Stock No.       Ref. No.      Gauge Plies Qty Type5,6 Qty Screw Anchor3          160%                      160%        160%         160%     160%     160% Code
                                                                                                                  Concrete/Masonry Installation                                                                           Ref.
                                                                LUGT2        LGT2              14       2     16      10d       5         1/4" x 3"         1655          1015           475       1460     790        475

                                                                LUGT3        LGT3-SDS2.5       12       3     12     WS25       4         3/8" x 5"         3380           --            --        3380      --         --        --

                                                                LUGT4        LGT4-SDS3         12       4     16      WS3       4         3/8" x 5"         3380           --            --        3380      --         --

                                                                1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                                2) Additional anchorage products to be designed by others.
                                                                3) Use DeWalt Screw-BoltTM+ 1/4" dia. x 3" or 3/8" dia. x 5" screw anchors; or equal, installed in accordance with manufacturer's specification.
                                                                   Screw Anchors must be ordered seperately, see page 44 for anchor information.
                                                                4) Fasteners must be installed in fully grouted and reinforced concrete masonry (f'm = 1,500 psi) or reinforced concrete (f'c = 2,500 psi).
                                                                5) MiTek's WS25 structural wood screws are 1/4" dia. x 2-1/2" long (supplied with LUGT3) and WS3 structural wood screws
                                                                   are 1/4" dia. x 3" long (supplied with LUGT4).
                                                                6) NAILS: 10d nails are 0.148" dia. x 3" long.
                                                                New products or updated product information are designated in blue font.




                                                              MiTek® Product Catalog                                                                                                                                                               253
                                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 255 of 358

                 MUGT15 Girder Tiedown                                                                                                                                                           Truss & Rafter

                 Designed for higher uplift resistance for concrete block construction. The                                                                          Install a minimum of (12)
                                                                                                                                                                        10d nails into back
                 MUGT15 can accommodate variable truss bearing depths.
                                                                                                                                                                               Install a minimum of (4)
                 Materials: 12 gauge                                                                                                                                             10d nails into the top
                 Finish: G90 galvanizing
                                                                                                                                 Install a minimum of (6)                                                                 14-5/8"
                 Codes: IBC, FL, LA                                                                                                 10d nails into face


                 Installation:
                 • Use all specified fasteners. See Product Notes, page 18.                                                                                                                          1-1/4"
                 • When straps are wrapped over the truss, install nails in backside of truss. See MUGT15
                    installation diagram for minimum nail requirements into the face and on top of the truss.
                                                                                                                                                                                                                         2-7/16"
                 • If installed straight-up with no wrap over the top of the truss, fill all nail holes.                                                                                                     3-11/16"
Truss & Rafter




                 • Moisture barrier may be required.                                                                                                         Typical MUGT15                                   MUGT15
                                                                                                                                                               installation
                                                                                                         3
                                                                                Fastener Schedule                            DF/SP          S-P-F
                                                                     Anchor               Rafter/Truss5                    Allowable      Allowable
                                                                     Bolt
                                                                          2,4                                             Loads (Lbs.)   Loads (Lbs.)
                 MiTek USP              Steel      Mounting                 Top Face Back
                                                                                                                                     1
                 Stock No.     Ref. No. Gauge      Condition Qty Dia (in) Qty Qty Qty Type                               Uplift 160%     Uplift 160%1       Code
                                                     Concrete/Masonry Installation                                                                           Ref.
                                                   Face-Max      1        5/8        --       28      --        10d          4240            3730            IBC,
                  MUGT15       MGT          12
                                                    Top-Min      1        5/8        4        6       12        10d          3945            3160           FL, LA
                  1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                  2) MiTek CIA-GEL 7000-C may be used to anchor 5/8" threaded rod when installed into an 8" wide
                     reinforced masonry or concrete wall. With 12" minimum embedment, the MUGT15 will achieve loads
                     listed in table. Reinforcement is to be specified by the certified designer.
                  3) Additional anchorage products to be designed by others.
                  4) Designer must specify anchor bolt type, length, and embedment.
                  5) NAILS: 10d nails are 0.148" dia. x 3" long.
                  New products or updated product information are designated in blue font.


                 HUGT Girder Tiedowns
                 The HUGT series high uplift girder tiedowns can be installed on beams and top
                                                                                                                                                                                                                 (2) 3/4" washers
                 chords of trusses with slopes from 0˚ to 34˚.                                                                                                                                                    are required for
                                                                                                                                                                                                                   3/4" dia. bolt.
                 Materials: 7 gauge                                                                                                                                                                            (washer not included)




                                                                                                                                                                                                                                       Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                 Finish: Primer
                                                                                                                                                                                                                  4"
                 Codes: FL

                 Installation:
                 • Use all specified fasteners. See Product Notes, page 18.                                                                                                         2-7/8"
                                                                                                                                                                                                                         2-3/16"
                 • Install the HUGT over the beam or truss (see “W” dimension on chart for                                                                                                                        W
                   appropriate width).
                 • Attached members shall be designed to resist applied loads.                                                                Typical HUGT2                                           HUGT
                 • Moisture barrier may be required.                                                                                           installation
                                                                                                   3,4,5
                                                                          Fastener Schedule                      DF/SP            S-P-F
                                                                         Threaded                              Allowable        Allowable
                                                          O.C. Dim                Girder                                  1,2              1,2
                                                                           Rod                               Loads (Lbs.)     Loads (Lbs.)
                                                          Between
                 MiTek USP          Steel           W     Anchors       Dia                                      Uplift             Uplift
                 Stock No. Ref. No. Gauge          (in)     (in)   Qty (in) Qty Type                             160%               160%         Code
                                                        Concrete/Masonry Installation                                                            Ref.
                  HUGT2        HGT-2       7     3-5/16       5-3/4       2       3/4     8        10d            9575               6925
                  HUGT3        HGT-3       7     4-15/16      7-3/8       2       3/4     8        10d            9860               7805           FL
                  HUGT4        HGT-4       7      6-7/8         9         2       3/4     8        10d            9860               7790
                  1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                  2) Listed loads apply where roof pitch is between 3:12 and 8:12.
                  3) Additional anchorage products to be designed by others.
                  4) Designer must specify anchor bolt type, length, and embedment.
                  5) NAILS: 10d nails are 0.148" dia. x 3" long.
                  New products or updated product information are designated in blue font.


                 254                                                                                                                                                                              MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 256 of 358

                                                              HGAM Hurricane Gusset Angles                                                                                                                                                            Truss & Rafter

                                                              Designed for attaching gable end trusses to wood top plates and                                                                                            Uplift
                                                                                                                                                                                                                                  F3
                                                              masonry walls.                                                                                                                                   F1

                                                              For installation into grouted concrete tie beam or masonry bond beam.                                                                                                F1
                                                                                                                                                                                                                                              Embossed gussets
                                                                                                                                                                                                                    F2
                                                              Provides lateral and uplift resistance.                                                                                                                                        improve lateral load
                                                                                                                                                                                                                                                 resistance

                                                              Materials: 14 gauge                                                                                                                                                                                   3-1/2"

                                                              Finish: G90 galvanizing
                                                                                                                                                                     Moisture barrier
                                                              Codes: FL                                                                                                not shown
                                                                                                                                                                                                                                                                                   3"

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                                                                                                                                                                                                                                                2-7/8"
                                                              • Install MiTek’s WS15 structural wood screws into the truss and drill




                                                                                                                                                                                                                                                                                              Truss & Rafter
                                                                holes for screw anchors. Install screw anchors into concrete block per                                                   Typical HGAM10                                                    HGAM10
                                                                manufacturer’s recommendation.
                                                                                                                                                                                           installation
                                                              •M  iTek’s WS15 structural wood screws and 1-3/4" screw anchors are
                                                                included with HGAM10 angles.
                                                              • Moisture barrier may be required.
                                                                                                                                 Fastener Schedule                DF/SP Allowable Loads (Lbs.)1         S-P-F Allowable Loads (Lbs.)1
                                                                                                                Rafter/Truss                   Plate
                                                                MiTek USP                                Steel                                                    Uplift    F1           F2     F3    Uplift         F1             F2          F3 Code
                                                                Stock No.            Ref. No.            Gauge Qty    Type2            Qty   Screw Anchor3        160%     160%         160%   160%   160%          160%           160%        160% Ref.
                                                               HGAM10KT 4          HGAM10KTA              14         4      WS15        4     1/4" x 1-3/4"        980      1075        1080   980      575          630               635      575       FL

                                                               1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) MiTek's WS15 structural wood screws are 1/4" dia. x 1-1/2" long.
                                                                                                              TM
                                                               3) Use DeWalt 1/4" dia. x 1-3/4" long Screwbolt +; or equal, installed in accordance with manufacturer's specification.
                                                               4) The HGAM10KT is a kit with (10) HGAM10 angles packaged with MiTek's WS structural wood screws and 1-3/4" screw anchors.
                                                               New products or updated product information are designated in blue font.



                                                              SHA Masonry Uplift Connectors

                                                              Connects trusses directly to masonry or concrete and
                                                              features slotted base holes to ease installation.
                                                                                                                                                                                                                                                                       6"
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              Materials: Angle – 3 gauge; Gussets – 10 gauge
                                                              Finish: Primer                                                                                                                                                                     1-1/2"                             4-1/4"


                                                              Installation:                                                                                                                                                                                                        2-1/4"

                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                                                                                                                                                                                                                                       3-1/4"
                                                              • Install directly flush to masonry wall.
                                                              • The SHA series connectors shall be installed in pairs.
                                                                                                                                                                                                                                                                    2-1/4"
                                                              • Moisture barrier may be required.
                                                                                                                                                                                                      Typical SHA6                                              SHA6
                                                                                           Fastener Schedule3                                                   DF/SP                                  installation
                                                                                                                                                                              1,2
                                                                                     Concrete Wall             Rafter/Truss7                           Allowable Loads (Lbs.)
                                                                                                 4,5,8
                                                               MiTek USP Ref.          J-Bolts                            Bolt           No.             Uplift             F1          Code
                                                                                                                                               6                                                                                                                        6"
                                                               Stock No. No.         Qty        Dia (in)       Qty       Dia (in)     of Plies           160%              160%         Ref.
                                                                                                                                                                                                                                                      1-1/2"
                                                                                                                                         2-Ply           3745              4005                       Uplift
                                                                SHA6          --      4           1/2           2          3/4
                                                                                                                                    3-Ply or greater     5615              5565                  F1                                                                             13-3/4"
                                                                                                                                                                                         --
                                                                                                                                         2-Ply                             1590                                F1
                                                                SHA6T         --      4           1/2           2          3/4                            8370
                                                                                                                                    3-Ply or greater                       2190
                                                                1) Allowable loads have been increased 60% for wind or seismic loads;
                                                                   no further increase shall be permitted.
                                                                2) Allowable loads are for a pair of SHA devices. SHAs shall be installed in pairs.                                                                                                                  12-1/2"       2-1/2"
                                                                3) Fastener schedule is for a pair of SHA devices.
                                                                4) 1/2" x 8" J-Bolts or equivalent.
                                                                5) Concrete compressive strength shall be 2,500 psi or greater at 28 days.                                                                                                                          2-1/2"
                                                                6) Multiple ply truss shall be fastened together to act as a single unit.
                                                                7) Bolts shall conform to ASTM A 307 or better.                                                                                           Typical SHA6T                                         SHA6T
                                                                8) The designer must specify anchor bolt type, length, and embedment.
                                                                                                                                                                                                           installation

                                                              MiTek® Product Catalog                                                                                                                                                                                                    255
                                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 257 of 358

                 RTM Hurricane Retrofit Connector                                                                                                                                       Truss & Rafter

                 Designed as a retrofit connector for trusses installed on top
                 plates. Can also be used as a holdown for a roof or floor system.                                                                                                                   5"
                                                                                                                                                      Uplift
                                                                                                                                                                                                  1-9/16"
                                                                                                                                                                 F3
                 Materials: 18 gauge                                                                                                         F1
                                                                                                                                                                                        3-1/2"
                 Finish: G90 galvanizing                                                                                                      F2
                                                                                                                                                                 F1

                 Codes: FL
                                                                                                                                                                              8-15/16"

                 Installation:
                 • Use all specified fasteners. See Product Notes, page 18.
                 • Concrete screws are not supplied with RT16M connector.
                 • Install concrete screws in lower two holes for Single Top
                    Plate or Conventional Raised Foundation or Modular                                                                                                                           RT16M
                                                                                                                         Typical RT16M
Truss & Rafter




                    Home Installations.
                                                                                                                      top plate installation
                 • Moisture barrier may be required.


                                                                          Fastener Schedule                                 DF/SP                                        S-P-F
                                                       Truss/Rafter   5
                                                                             Top Plate   5
                                                                                             CMU/Concrete   2,3,4   Allowable Loads (Lbs.)1                      Allowable Loads (Lbs.)1

                 MiTek USP          Steel                                                                   Uplift    F1   F2      F3 Uplift F1 F2 F3 Code
                 Stock No. Ref. No. Gauge Qty                  Type       Qty Type Qty Screws (in) 160% 160% 160% 160% 160% 160% 160% 160% Ref.
                                                                           --    --     4   1/4 x 1-3/4     1395 630 125 490 1225 515 125 490
                  RT16M          HM9KT        18       9 10d x 1-1/2                                                                                   FL
                                                                           4    16d     2     Tapcon        1360 630 125 490 1200 515           85 400
                  1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                  2) Install with 1/4" x 1-3/4" Tapcon® Concrete Screws in accordance to manufacturer's installation specifications.
                  3) Fasteners to be installed to fully grouted and reinforced concrete masonry.
                  4) Concrete compressive strength shall be 2,500 psi or greater at 28 days.
                  5) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 16d nails are 0.162" dia. x 3-1/2" long.
                  New products or updated product information are designated in blue font.




                 HGA Hurricane Gusset Angles

                 Designed for attaching gable end trusses to wood top plates and                                                                   Uplift




                                                                                                                                                                                                                       Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                 masonry walls.                                                                                                         F1
                                                                                                                                                            F3


                 Versatile wood-to-wood connector that satisfies                                                                         F2
                                                                                                                                                            F1
                 high wind and seismic loading requirements.                                                                                                                                        3-1/2"


                 Materials: 14 gauge                                                                                                                                      Embossed
                                                                                                                                                                           gussets
                 Finish: G90 galvanizing                                                                                                                                   improve
                                                                                                                                                                         lateral load                             3"
                 Codes: IBC, FL, LA                                                                                                                                       resistance


                 Installation:
                 • Use all specified fasteners. See Product Notes, page 18.                                                                                                                                  2"
                 • Install with MiTek’s WS3 structural wood screws into top plate
                   and MiTek’s WS15 structural wood screws into the truss.                                    Typical HGA10 installation                                                    HGA10
                 • MiTek’s WS structural wood screws are included with HGA10 angles.
                 • Moisture barrier may be required.
                                                                              2                                                 1                                            1
                                                          Fastener Schedule                      DF/SP Allowable Loads (Lbs.)         S-P-F Allowable Loads (Lbs.)
                                                     Rafter/Truss         Plate
                  MiTek USP                 Steel                                     Wall      Uplift    F1         F2     F3       Uplift          F1            F2      F3       Code
                  Stock No.      Ref. No.   Gauge    Qty    Type    Qty      Type   Framing     160%     160%       160%   160%      160%           160%          160%    160%       Ref.
                            3                                                         2x4                            340                                           250               IBC,
                  HGA10KT       HGA10KT       14      4     WS15      4      WS3                 790     1105               835       515            820                   620
                                                                                      2x6                           1065                                           890              FL, LA
                  1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                  2) MiTek's WS15 structural wood screws are 1/4" dia. x 1-1/2" long and WS3 structural wood screws are 1/4" dia. x 3" long.
                  3) The HGA10KT is a kit with (10) HGA10 angles packaged with MiTek's WS structural wood screws.
                  New products or updated product information are designated in blue font.


                 256                                                                                                                                                                     MiTek® Product Catalog
                                                                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 258 of 358

                                                              LUGT Girder Tiedowns                                                                                                                                                                 Truss & Rafter

                                                              The LUGT series is an adaptable tiedown for girder trusses and offers several                                                                                    Uplift                                 6-3/4"
                                                              installation options to accommodate different framing conditions. It is an ideal                                                                                          F2
                                                                                                                                                                                                                        F1
                                                              retrofit solution to reinforce truss connections to transfer high wind loads to                                                                                            F1
                                                                                                                                                                                                                                                                  3-1/4"

                                                              supporting walls. Sizes available for 1-ply, 2-ply, 3-ply and 4-ply trusses.                                                                               F2

                                                              Materials: See chart
                                                              Finish: G90 galvanizing                                                                                                                                                             12-7/8"
                                                              Codes: See chart for code references                                                                                                                                                      8-7/8"


                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.                                                                                                                                               3"

                                                              • All fastener holes must be filled with specified fasteners to achieve loads listed in                                            Typical LUGT2                                                   LUGT2
                                                                the chart. Large fastener holes are for concrete/masonry installations (reference                                                  installation




                                                                                                                                                                                                                                                                                       Truss & Rafter
                                                                page 253) and do not need to be filled when used for girder-to-stud applications.
                                                              • MiTek’s WS structural wood screws are included with LUGT3 and LUGT4.                                                             Uplift
                                                                                                                                                                                                                                                                        5"
                                                                                                                         3-3/16"                                                                          F2
                                                                       Uplift                                                                                                           F1                                                                            1-5/8"
                                                                                F2
                                                                                                                                                                                                          F1
                                                                                                          14-13/16"                                                                         F2

                                                                 F2
                                                                                                                                                                                                                                                      11-1/2"

                                                                                                             10-13/16"
                                                                                                                                                                                                                                                             7-3/4"




                                                                                                                                                                                                                                                                       3"

                                                                        Typical LUGTC2                                LUGTC2                   Typical LUGT1                                     Typical LUGT1                                                   LUGT1
                                                                     corner hip installation                                               offset stud installation                               installation
                                                                                                                                                    (See footnote #4)
                                                                                                                                                                                                               11-1/8"
                                                                                                                                                                                                                  5"                                                   12-7/8"
                                                                                                                                                                                                                                                                      6-9/16"
                                                                                                                                                                   Uplift
                                                                                                                                                                             F2
                                                                                                                                                            F1
                                                                                                                                                                               F1
                                                                                                                                                            F2
                                                                                                                                                                                       15-15/16"
                                                                                                                                                                                                                                                   16-1/8"
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                                               4-3/4"                                             6-1/4"

                                                                                                                             Typical LUGT3 installation                                              LUGT3                                                       LUGT4
                                                                                                                                       (LUGT4 similar)
                                                                                                                             Fastener Schedule2,3,7,8                               DF/SP                               S-P-F
                                                                                                            Rafter/Truss               Plate              Stud              Allowable Loads (Lbs.)1             Allowable Loads (Lbs.)1
                                                                No.
                                                                of MiTek USP                       Steel                                                                    Uplift4    F1         F2           Uplift4         F1        F2
                                                               Plies Stock No.        Ref. No.     Gauge Qty          Type      Qty   Type     Qty      Type                160%      160%       160%          160%           160%      160%
                                                                                                                                                                                                                                                      Code
                                                                                                                                Wood-to-Wood Installation                                                                                             Ref.
                                                                 1      LUGT1        H10S           18      8   8d x 1-1/2         8   8d x 1-1/2    7    8d x 1-1/2        1045      600          175           920          470        175           --
                                                                        LUGT2        LGT2           14     16         10d          2      10d        14      10d            2020      880          495          1780          685        495           IBC,
                                                                 2
                                                                        LUGTC2              --      14     16         10d          2      10d        14      10d            2020       --          455          1780           --        355          FL, LA
                                                                 3      LUGT3        LGT3-SDS2.5    12     12      WS25            4   16d Sinker    24 16d Sinker          3500      1980         890          3080          1575       665
                                                                                                                                                                                                                                                        --
                                                                 4      LUGT4        LGT4-SDS3      12     16         WS3          5   16d Sinker    32 16d Sinker          4725       --           --          4160           --            --
                                                               1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) Additional anchorage products to be designed by others.
                                                               3) For proper installation, the number of studs must be equal-to or greater-than the number of roof truss plies.
                                                               4) The LUGT1 can be installed with the stud offset from the rafter a maximum of 1" (center-to-center) for a reduced allowable uplift load of
                                                                  955-lb (DF/SP) and 840-lb (S-P-F).
                                                               5) Fasteners must be installed in fully grouted and reinforced concrete masonry (f'm = 1,500 psi) or reinforced concrete (f'c = 2,500 psi).
                                                               6) Use DeWalt Screw-BoltTM+ 1/4" dia. x 3" or 3/8" dia. x 5" screw anchors; or equal, installed in accordance with manufacturer's specification.
                                                               7) MiTek's WS25 structural wood screws are 1/4" dia. x 2-1/2" long (supplied with LUGT3) and WS3 structural wood screws are 1/4" dia. x 3" long (supplied with LUGT4).
                                                               8) NAILS: 8d x 1-1/2 are 0.131" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d Sinkers are 0.148" dia. x 3-1/4" long,
                                                               New products or updated product information are designated in blue font.

                                                              MiTek® Product Catalog                                                                                                                                                                                             257
                                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 259 of 358
                 MUGT Girder Tiedown                                                                                                                                                       Truss & Rafter

                 Designed for higher uplift resistance for wood frame construction.                                                         Install a minimum of (12) 10d
                 The MUGT15 can accommodate variable truss bearing depths.                                                                           nails into back

                                                                                                                                                        Install a minimum
                 Materials: 12 gauge                                                                                                                      of (4) 10d nails
                                                                                                                                                            into the top
                 Finish: G90 galvanizing
                                                                                                                                                                                                               14-5/8"
                 Codes: IBC, FL, LA
                                                                                                                    Install a minimum
                                                                                                                      of (6) 10d nails
                 Installation:                                                                                         into the face                                                   1-1/4"
                 • Use all specified fasteners. See Product Notes, page 18.
                 • When straps are wrapped over the truss, install nails in backside                                                                     PHD4A
                                                                                                                                                          page 66                                            2-7/16"
                    of truss. See MUGT15 installation diagram for minimum nail                                                                                                                  3-11/16"
                    requirements into the face and on top of the truss.                                                             Typical MUGT15                                                MUGT15
Truss & Rafter




                 • If installed straight-up with no wrap over the top of the truss,                                              top-min installation
                    fill all nail holes.
                                                                                                                                      with PHD4A                                                Install a minimum of (12) 10d
                 • Moisture barrier may be required.                                                                                                                                                     nails into back
                                                                                              2
                                                                         Fastener Schedule                           DF/SP           S-P-F                                                                   Install a minimum
                                                                          3                       4
                                                                Rod/Bolt            Rafter/Truss                   Allowable       Allowable                                                                   of (4) 10d nails
                                                                                                                  Loads (Lbs.)    Loads (Lbs.)                                                                   into the top
                  MiTek USP          Steel         Mounting         Dia Top Face Back
                                                                                                  1           1
                  Stock No. Ref. No. Gauge         Condition Qty (in) Qty Qty Qty Type Uplift 160% Uplift 160% Code                                               Install a minimum
                                                                                                                                                                    of (6) 10d nails
                                                      Wood-To-Wood Installation                                  Ref.                                                into the face                             1-1/4"
                                                   Face-Max    1    5/8      -- 28 -- 10d  4240        3730      IBC,
                  MUGT15       MGT         12                                                                                                                                  MUGT15                         Support beam
                                                    Top-Min    1    5/8      4  6  12 10d  3945        3160     FL, LA
                                                                                                                                                                                                            designed by others
                  1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                5/8" bolt
                                                                                                                                                                                                            Min 3" x 3" x 1/4"
                  2) Additional anchorage products to be designed by others.                                                                                                                                  Bearing Plate
                  3) Designer must specify anchor bolt type, length, and holdown device.
                  4) NAILS: 10d nails are 0.148" dia. x 3" long.                                                                                                                  Typical MUGT15
                  New products or updated product information are designated in blue font.
                                                                                                                                                                             connection to support beam

                 HUGT Girder Tiedowns

                 The HUGT series high uplift girder tiedowns can be installed
                 on beams and top chords of trusses with slopes from 0˚ to 34˚.
                                                                                                                                                                                                    (4) LBP58-TZ washers
                 Materials: 7 gauge                                                                                                                                                                     are required for
                                                                                                                                                                                                         5/8" dia. bolt.




                                                                                                                                                                                                                                  Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                 Finish: Primer                                                                                                                                                                    (washers not included).
                 Codes: FL

                 Installation:                                                                                          HTT45
                 • Use all specified fasteners. See Product Notes, page 18.                                          (not included)
                                                                                                                      see page 70                                     2-7/8"
                 • Install the HUGT over the beam or truss (see “W” dimension
                                                                                                                                                                                                           2-3/16"
                   on chart for appropriate width).                                                                                                                                                  W
                                                                                                                                                                                 4"
                 • Install (4) LBP58-TZ washers for (2) 5/8" tension rod/bolts.
                 • Attached members shall be designed to resist applied loads.                                            Typical HUGT3                                                    HUGT
                 • Moisture barrier may be required.                                                                 installation with HTT45’s
                                                                                                        3,5
                                                                                  Fastener Schedule                            DF/SP            S-P-F
                                                                              Anchor      Threaded                           Allowable        Allowable
                                                            O.C. Dim                                          Girder                    1,2              1,2
                                                                              Washers       Rod                            Loads (Lbs.)     Loads (Lbs.)
                                                            Between
                  MiTek USP          Steel          W       Anchors                        Dia                                   Uplift          Uplift
                  Stock No. Ref. No. Gauge         (in)       (in)   Qty    Type    Qty (in)             Qty Type                160%            160%
                                                                                                                                                               Code
                                                                   Wood-to-Wood Installation                                                                   Ref.
                  HUGT2        HGT-2       7     3-5/16       5-3/4      4     LBP58-TZ   2       5/8         8     10d          9575            6925
                  HUGT3        HGT-3       7     4-15/16      7-3/8      4     LBP58-TZ   2       5/8         8     10d          9860            7805            FL
                  HUGT4        HGT-4       7      6-7/8         9        4     LBP58-TZ   2       5/8         8     10d          9860            7790
                  1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                  2) Listed loads apply where roof pitch is between 3:12 and 8:12.
                  3) Additional anchorage products to be designed by others.
                  4) Designer must specify anchor bolt type, length, and holdown device.
                  5) NAILS: 10d nails are 0.148" dia. x 3" long.
                  New products or updated product information are designated in blue font.


                 258                                                                                                                                                                       MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 260 of 358
                                                              UGTQ Universal Girder Tiedown                                                                                                                                 Truss & Rafter

                                                              The Universal Girder Tiedown, UGTQ, is a high capacity tiedown designed to                                                                                                 1-3/8"
                                                              resist uplift loads on multi-ply roof trusses. The UGTQ installs with MiTek’s
                                                              WS structural wood screws and is fastened on one side for single connector
                                                              installations or opposite sides for two connector installations. The UGTQ is
                                                              available in left and right models for installation near the end of girders.                                                                      H                                  H



                                                              Features and Benefits:
                                                              • UGTQs may be installed as a single connector or in pairs                                                                      W                                      D

                                                              • May be installed elevated from top plate                                                                                  UGTQ                                   Side View
                                                              • Can be installed on trusses and beams with top chord slopes up to 8/12
                                                              • May be used with holdown device, bearing plate or embedded/epoxy rod




                                                                                                                                                                                                                                                             Truss & Rafter
                                                              Materials: 10 gauge
                                                              Finish: G90 galvanizing                                                                                                                     H                                        H
                                                              Patents: Pending

                                                              Installation:
                                                                                                                                                                                          W                                          W
                                                              • Use all specified fasteners.
                                                                                                                                                                                     UGTQL                                       UGTQR
                                                              • MiTek’s WS3 structural wood screws, 1/4" dia. x 3" long, are supplied
                                                                 with UGTQ tiedowns.
                                                              • Left and right connectors shall be installed as shown.
                                                              • UGTQL/R shall be installed a minimum 1/2" from the end of the
                                                                supported member.


                                                                                                                                                                                  UGTQL


                                                                                                       UGTQ                                                                                                                                    UGTQR
                                                                                                                                                    UGTQR
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                       PHD2A
                                                                                  PHD5A
                                                                                                                                                                                     PHD2A




                                                                                       Typical UGTQ single                                          Typical UGTQL/R back-to-back                           Typical UGTQR masonry
                                                                                     installation with PHD5A                                            installation with PHD2A                            installation (right shown)

                                                                                                 Dimensions (in)                                                       Fastener Schedule                        DF/SP
                                                                                                                                              Min.
                                                                                                                                              No. of             Connecting Rod     Truss/Rafter5     Allowable Loads (Lbs)1,2,3,6
                                                                 MiTek       Ref.    Steel                                 Installation                 Qty of                                                                           Code
                                                               Stock No.     No.     Gauge      W         H       D           Type            Plies5    UGTQs    Qty    Type        Qty       Type4           Uplift 160%                Ref.
                                                                                                                        Single Installation               1       1                 16                           5175
                                                               UGTQ         VGT        10     5-9/16 4-1/4 2-1/8                                2                      5/8" Rod               WS3
                                                                                                                          Back-to-Back                    2       2                 32                           9690
                                                                                                                        Single Installation               1       1                 12                           3070
                                                               UGTQL        VGTL       10      4-1/4    4-1/4 2-1/8                             2                      5/8" Rod               WS3                                         --
                                                                                                                          Back-to-Back                    2       2                 25                           7175
                                                                                                                        Single Installation               1       1                 13                           3070
                                                               UGTQR        VGTR       10      4-1/4    4-1/4 2-1/8                             2                      5/8" Rod               WS3
                                                                                                                          Back-to-Back                    2       2                 25                           7175
                                                               1) Allowable loads are for one UGTQ or UGTQL/R installed on one side of a 2-ply minimum truss/rafter (Qty of UGTQs listed as 1)
                                                                  or one UGTQ or UGTQL/R installed on each side of a 2-ply minimum truss/rafter (Qty of UGTQs listed as 2).
                                                               2) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               3) Designer must specify the connection from the connecting rod to the supporting structure.
                                                               4) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with UGTQ connectors.
                                                               5) Truss/rafter plies shall be fastened together to act as a single unit.
                                                               6) Anchorage into concrete/masonry must be designed by a designer.




                                                              MiTek® Product Catalog                                                                                                                                                                   259
                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 261 of 358

                                                                                                                           Truss & Rafter
                 WSTS Truss Structural Wood Screw
                 The MiTek® Pro Series WSTS Truss Structural Wood Screw can
                                        TM



                 be used to resist uplift and lateral loads for truss/rafter-to-plate
                 and stud-to-plate connections. The WSTS is tested in accordance
                 with ICC-ES AC233 and AC13 and meets 2018 IRC and IBC code
                 requirements.

                 Features and Benefits:
                 • Reverse thread angle on opposite ends of screw creates
                   increased withdrawal where it’s needed for higher capacity and
                   greater uplift resistance. The shank is fully threaded along its
                   length for installation flexibility.
                 • Head design countersinks out of the way of finishing materials
                   like drywall and trim.
Truss & Rafter




                 • Type-17 point engages the wood quickly for easier starting and
                   driving the screw.
                 • Included 6" T30 Driver Bit and Angle Tool makes proper
                   installations easier.
                 • WSTS can be installed on the inside eliminating difficult
                   installations on the outside of wall.
                 • Included driver bit with installation guide holds screw firmly
                   so screw may be installed with one hand.

                 Materials: 3/16" heat treated carbon steel
                 Finish: Exterior Coat
                 Codes: IBC, FL, LA
                 Patents: U.S. Patent No. 10,639,769 (Angle Tool);
                   Pending (WSTS screw)

                 WSTS45 Installation:
                 • Position screw point approximately 2-3/4" from the end of the
                                                                                                                    L
                   stud on the narrow or wide face. The screw point should be no
                   closer than 1/2-in from the edge. Install the screw at an angle                            WSTS45-EXT
                   of 22° from vertical using the angle tool.
                 • Drive the WSTS screw head flush to the wood surface
                 •Installation angle is 15° to 25°. Use the angle tool for




                                                                                                                                                     Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                   optimal 22° angle.                                                                     L
                                                                                                              WSTS6-EXT
                 WSTS6 Installation:
                 • T he removable angle tool comes attached to the bit.
                   Install bit onto drill.
                 • Truss aligned directly over wall stud: Position screw point                                                      EXTERIOR
                    where bottom of top plate and top of stud meet. Install screw                                                       USE
                    at 22° angle using the angle tool.                                                                                G185-TZ
                                                                                                                                        EXT
                                                                                         Patent Pending
                 • Truss between two wall studs: On the underside of the top plate,         Both WSTS45 and WSTS6
                   position screw in the center of the top plate and truss bottom
                                                                                                 products feature a
                   chord. Install the screw perpendicular through the double top plate
                   to the truss bottom chord. Drive WSTS screw head flush to the              reversing asymmetrical
                   wood surface.                                                                thread angle, adding
                                                                                                withdrawal capacity




                                                                                                                            Continued on next page


                 260                                                                                                       MiTek® Product Catalog
                                                                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 262 of 358

                                                                                                                                                                                                                                    Truss & Rafter
                                                              WSTS Truss Structural Wood Screw


                                                                                         0°
                                                                                   15°
                                                                             22°                          1-3/4" +/– 1/4"
                                                                           25°

                                                                                                                                                                                                                       2-3/4"                       2-3/4"
                                                                                                                                                                               3/4" +/– 1/4"
                                                                                                                                                 3/4" +/– 1/4"
                                                                                                                                                                                                         25°                         25°

                                                                                                                                                                                                                15° 0°
                                                                                                                                                                                                          22°                          22°   15° 0°

                                                                Typical WSTS6 truss             Typical WSTS6 truss               Typical WSTS6 double                Typical WSTS6                 Typical WSTS45                     Typical WSTS45




                                                                                                                                                                                                                                                                     Truss & Rafter
                                                                aligned directly over           between wall studs                  top plate-to-stud              top plate-to-end wall         stud-to-single bottom              stud-to-single bottom
                                                                wall stud installation              installation                       installation                  truss installation             plate installation                 plate installation
                                                                      Figure 1A                      Figure 1B                          Figure 2                           Figure 3                       Figure 4                          Figure 5




                                                              Specification Table
                                                                                                                                                                 DF                               SP                                S-P-F
                                                                                                                                                     Allowable Loads (Lbs.) 2,3,4,8   Allowable Loads (Lbs.) 2,3,4,8     Allowable Loads (Lbs.) 2,3,4,8

                                                                                   MiTek                   Length                   Installation     Uplift 7      F1 6      F2 6     Uplift 7    F1 6          F2 6     Uplift 7     F1 6       F2 6     Code
                                                                 Size (in)       Stock No.     Ref. No.      (in)      Finish1         Type 5        160%          160%     160%      160%        160%         160%      160%         160%      160%      Ref.
                                                                                                                                     Figure 1A
                                                                                                                                                       715         225       443        802        263          496       573         177        355
                                                                                                                                     Figure 1B
                                                               0.152 x 6           WSTS6      SDWC15600        6            EXT
                                                                                                                                     Figure 2          616          --       228        637         --          257       616          --        228         IBC,
                                                                                                                                                                                                                                                              FL,
                                                                                                                                     Figure 3          847         547       336        876        547          373       662         519        235          LA
                                                                                                                                     Figure 4          372          --       277        493         --          334       296          --        231
                                                               0.152 x 4-1/2       WSTS45     SDWC15450     4-1/2           EXT
                                                                                                                                     Figure 5          313          --       251        380         --          266       281          --        161
                                                               1) EXT = Exterior Coat.
                                                               2) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               3) Allowable loads are for WSTS screws installed in accordance with installation instructions.
                                                               4) When the screw is to be loaded in multiple directions simultaneously, refer to note 1 in Design Notes on page 18.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               5) Double top plates should be independently fastened together as required by applicable code.
                                                               6) F1 loading is parallel to the top or bottom plate. F2 loading is perpendicular to the top or bottom plate.
                                                               7) Designer must ensure that a continuous load path transfers the uplift loads to the foundation.
                                                               8) Wood species shall have a minimum NDS referenced specific gravity of 0.50 for DF, 0.55 for SP, and 0.42 for SPF.
                                                               9) Table loads to do not apply to installations in trusses with end grain bearing.
                                                               Refer to MiTek’s WSTS Truss and Wall Tiedown Installations technical bulletin at MiTek-US.com for additional design information.
                                                               New products or updated product information are designated in blue font.


                                                              Packaging Table

                                                                                     Length          Retail Box Offering                           Bulk Offering
                                                                     Use               (in)   MiTek Stock No.        Box/Ctn Qty         MiTek Stock No.         Box Qty
                                                               Stud to Plate          4-1/2   WSTS45-EXTR50          5-pack/50-ea        WSTS45-EXTBP            500-ea
                                                               Plate to Truss             6   WSTS6-EXTR50           5-pack/50-ea        WSTS6-EXTBP             500-ea
                                                                                                                                                                                                                                             U.S. Patent No.
                                                                                                                                                                                                                                             10,639,769




                                                                                                                                                                                                                         Included in each box:
                                                                                                                                                                                                                         • 6 " T30 Impact-Driver
                                                                                                                                                                                                                           Compatible Bit
                                                                                                                                                                                                                         • A ngle Tool


                                                              MiTek® Product Catalog                                                                                                                                                                           261
                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 263 of 358

                 HC / HCPRS / HHCP / LFTA / RT / TSP Hurricane Ties                                                                                                                      Truss & Rafter

                 These anchors tie trusses and rafters to top plates and may be used to tie wood framing members to resist uplift and lateral forces.

                              1-7/16"                                                                                                                                                                    1-9/16"
                                                                                                                       1-7/8"                                     1-9/16"
                                                                                1-7/8"
                          1-1/2"                                                                                                                                                                  1-3/8"
                                                                                                                                                2-1/2"


                   4-1/2"                                                                                                       5-1/4"                                                       5-1/4"
                                                                                          3-3/4"
                                                                                                                      2-7/8"
                                                                                 1-1/2"                                                                                                          2-15/16"
                          1-1/2"
                                                                                                                                              1-3/8"
                                                                                                                                                                      3-9/16"
                                                                      2"                                           1-15/16"
Truss & Rafter




                              1-7/16"

                               RT3A                                        RT4                                            RT5                              RT6                                         RT7
                                                                 (left version shown)                           (left version shown)                                                        (left version shown)



                                                                      1-9/16"                                              1-1/4"
                          1-1/2"                                                                                                                       1-9/16"
                                                                                                                                                                                                1-9/16"

                                    4"                                                                                                          2-3/8"


                                                                              3-15/16"                                                                                                                                2-5/8"
                    6-1/2"                                                                                         4-15/16"
                                                                                                                                                3-1/16"

                                                                       2-1/2"          6-7/16"              7-13/16"
                          2-7/16"                                                                                                                                                                                          5-1/4"
                                                                                                                                             10-3/4"


                                    1-1/2"                                                                                          1-1/4"
                                                                  1-5/8"
                               RT7A                                   RT7AT                                            RT8A                               RT10                                         RT15


                                       5"                                     5-1/2"                                                                       1-5/8"
                                     1-9/16"                                                                                  6-1/2"
                                                                                                                                                                                                       3-9/16"
                                                                           2-1/16"
                                                                                                                            3-1/8"                                          6-5/8"
                   3-1/2"                                 3-3/8"                                          3-1/2"                                                                                                           6-5/8"




                                                                                                                                                                                                                                    Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                 6-1/2"                                 6-1/2"                                                                                                              3"
                                                                                                       6-1/2"                                                                                                             3"




                              RT16A                                  RT16AR                                          RT16-2                              HHCP2                                  HHCP4-TZ


                                                                                                                                                                                                                 1-5/8"
                                                                                                                                                  2-1/4"
                                     1-5/8"
                                                                        1-9/16"                                                                                                      standard round
                                                                                                                          8-3/8"                           4-5/8"                       holes for
                                                                                                                                                                                       min nailing


                                                                                                                              19-1/8"                                                   additional
                                                                                              4-1/4"
                                                   2"                                                                                                    4-1/4"                      diamond holes                H
                                                                                                                                                                                     for max nailing

                                               1-1/2"                                                            6-1/2"                                     21-1/8"
                             4"
                                                                     5-1/4"
                                                                                                                           2-1/4"                                                                       W

                              HC520                                   HCPRS                                           LFTA6                               RT20                                         TSP
                                                                                                                (left version shown)



                                                                                                                                                                                             Continued on next page


                 262                                                                                                                                                                      MiTek® Product Catalog
                                                                                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 264 of 358

                                                              HC / HCPRS / HHCP / LFTA / RT / TSP Hurricane Ties                                                                                                                                             Truss & Rafter

                                                              Materials: See chart
                                                              Finish: G90 galvanizing; HHCP4-TZ – G-185 galvanizing
                                                              Options: See chart for Corrosion Finish Options
                                                              Codes: S ee chart for code references

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • TSP Min Nailing – Fill all round holes.
                                                              • TSP Max Nailing – Fill all round and diamond holes.
                                                              • T o achieve full allowable loads listed, fasteners must be installed as prescribed in the chart.
                                                              •D  epending on pitch, birdsmouth notching may be required with some models to enable installers to fill all nail holes.
                                                              • Designer shall determine if solid blocking is required.




                                                                                                                                                                                                                                                                                                   Truss & Rafter
                                                              • L FTA6, RT4, RT5, and RT7 ship in equal quantities of left and right versions. Left version images shown.
                                                                                                                                         3,4,6
                                                                                                                    Fastener Schedule                              DF/SP Allowable Loads (Lbs.)1            S-P-F Allowable Loads (Lbs.)1
                                                                                                   Truss/Rafter            Plate                  Stud                             Lateral                                    Lateral




                                                                                                                                                                                                                                                  Corosion
                                                                                                                                                                                                                                                  Finish
                                                                  MiTek                Steel                                                                    Uplift    F1   F2   F3   F4              Uplift    F1   F2   F3   F4                         Code
                                                                Stock No.     Ref. No. Gauge Qty         Type        Qty      Type          Qty      Type       160%     160% 160% 160% 160%             160%     160% 160% 160% 160%                        Ref.
                                                                                                  4    8d x 1-1/2     4        8d            --       --         350     190     65     130        90     310       155     65     130      90
                                                                RT3A          H3          18
                                                                                                  4    8d x 1-1/2     4    8d x 1-1/2        --       --         345     190     65     130        90     305       155     65     130      90

                                                                RT4                --     18      4    8d x 1-1/2     4        8d            --       --         305     205     140    230     230       270       165    140     190      160

                                                                RT5                --     18      4    8d x 1-1/2     4        8d            --       --         380     160     80     280     180       335       160     80     225      180

                                                                RT6           HS24        18      8    8d x 1-1/2     6        8d            --       --         605     835     800     --        --     535       670    575      --      --

                                                                                                  5    8d x 1-1/2     5        8d            --       --         540     270     120    185     140       475       260    120     185      140
                                                                RT7                --     18
                                                                                                  5    8d x 1-1/2     5    8d x 1-1/2        --       --         515     270     120    185     140       455       260    120     185      140

                                                                                                  5    8d x 1-1/2     5        8d            --       --         580     285     190    135     120       510       230    190     110      120
                                                                RT7A          H2.5A       18
                                                                                                  5    8d x 1-1/2     5    8d x 1-1/2        --       --         630     285     190    135     120       510       230    190     110      120

                                                                RT7AT         H2.5T       18      5    8d x 1-1/2     5    8d x 1-1/2        --       --         480     250     150    240     165       425       200    145     240      165
                                                                                                                                                                                                                                                             IBC,
                                                                RT8A          H8          18      5   10d x 1-1/2     5    10d x 1-1/2       --       --         750     265     100    225     150       660       265    100     225      150               FL,
                                                                                                                                                                                                                                                              LA
                                                                                                  6    8d x 1-1/2     8        8d            6        8d         540     270     120    185     140       475       260    120     185      140
                                                                RT10          H2A         18
                                                                                                  6    8d x 1-1/2     6    8d x 1-1/2        6    8d x 1-1/2     515     270     120    185     140       460       270    120     185      140

                                                                                                  5    8d x 1-1/2     5        8d            --       --         500     490     220    415        --     440       395    220     415      --
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                RT15          H1          18
                                                                                                  5    8d x 1-1/2     5    8d x 1-1/2        --       --         580     490     220    415        --     440       395    220     415      --

                                                                              H10A,               9   10d x 1-1/2     8       10d            --       --        1025     805     490    455        --     900       660    345     455      --
                                                                RT16A                     18
                                                                              H14
                                                                                                  9    8d x 1-1/2     8    8d x 1-1/2        --       --         935     805     490    455        --     820       660    345     455      --

                                                                RT16AR        H10AR       18      9   10d x 1-1/2     8       10d            --       --        1025     805     490    455        --     900       660    345     455      --
                                                                                                                                                                                                                                                                    Corrosion Finish
                                                                RT16-2        H10A-2      18      8        8d         8        8d            --       --        1060     780     410    405        --     935       625    330     320      --
                                                                                                                                                                                                                                                                      Stainless Steel       Gold Coat
                                                                HHCP2         HCP2        18     10 10d x 1-1/2 10 10d x 1-1/2               --       --         680     405      --     --        --     595       355     --      --      --                        HDG       Triple Zinc

                                                                HHCP4-TZ      HCP4Z       16      8       10d         8       10d            --       --        1015     380      --     --        --     885       330     --      --      --

                                                                                                 --        --         11       8d            6        8d         515     470     430     --        --     445       405    370      --      --
                                                                HC520         GBC         18                                                                                                                                                                  --
                                                                                                 --        --         11   8d x 1-1/2        6    8d x 1-1/2     515     470     430     --        --     445       405    370      --      --                      Corrosion Finish        Stainless Steel
                                                                HCPRS              --     18      6        8d         5        8d            --       --         490     525     345    570        --     315       350    275     385      --

                                                                                                  8        8d         8        8d            --       --         980     745     120     --        --     825       625    100      --      --
                                                                LFTA6 2       H6          16
                                                                                                  8    8d x 1-1/2     8    8d x 1-1/2        --       --         980     745     120     --        --     825       625    100      --      --
                                                                                                                                                                                                                                                             IBC,
                                                                RT20          H7          16      9   10d x 1-1/2     4       10d            9    10d x 1-1/2   1115      --      --     --        --     980       --      --      --      --                FL,
                                                                                                                                                                                                                                                                    Corrosion
                                                                                                                                                                                                                                                              LA    Finish
                                                                                                  3   10d x 1-1/2     3    10d x 1-1/2       --       --         465      --      --     --        --     390       --      --      --      --
                                                                                                                                                                                                                                                                       Stainless Steel
                                                                TSP           TSP         16      9 10d x 1-1/2       6    10d x 1-1/2       --       --         830     365     190    210     235       700      305     160     175      200                        Gold Coat
                                                                                                                                                                                                                                                                       HDG
                                                                                                  9 10d x 1-1/2       6       10d            --       --         870     365     190    210     235       730      305     160     175      200
                                                                                                                                                                                                                                                                       Triple Zinc
                                                              1)1)A llowable
                                                                      Allowableloads
                                                                                 loadshave
                                                                                         have been increased
                                                                                                     increased60%60%forforwind
                                                                                                                            windor or
                                                                                                                                   seismic  loads;
                                                                                                                                      seismic      no further
                                                                                                                                               loads;           increase4)shall
                                                                                                                                                       no further                be permitted.
                                                                                                                                                                           S tainless steel ring shank nails must be used with stainless steel connectors
                                                                2)    LFTA6: To
                                                                 increase         achieve
                                                                              shall         F1 lateral loads, three nails must be installed on each side on the strapto
                                                                                     be permitted.                                                                           located closest
                                                                                                                                                                               achieve       to the allowable
                                                                                                                                                                                        tabulated   bend line. loads.
                                                                      Lateral F1  and  F2  load directions do  not  apply to roof truss-to-top  plate installations.
                                                              2) LFTA6: To achieve F1 lateral loads, three nails must be installed on each side on 5) N                     on-identical hurricane ties are not to be combined to resist the uplift force
                                                                3)the 8dstrap
                                                                          common    nails  may  be substituted  for  8d x 1-1/2 nails, and 10d   common
                                                                               located closest to the bend line. Lateral F1 and F2 load directions do       nails may  be  substituted  for 10d  x 1-1/2
                                                                                                                                                                            or lateral loads at a single nails.
                                                                                                                                                                                                             connection location.
                                                                4)not Stainless
                                                                        apply tosteel
                                                                                   roofring  shank nailsplate
                                                                                         truss-to-top     mustinstallations.
                                                                                                                be used with stainless steel connectors to achieve6)tabulated
                                                                                                                                                                             AILS: allowable
                                                                                                                                                                            N        8d x 1-1/2loads.
                                                                                                                                                                                                  nails are 0.131" dia. x 1-1/2" long, 8d nails are 0.131" dia. x 2-1/2" long,
                                                                5)    Non-identical    hurricane   ties  are not  to be  combined    to resist
                                                              3) 8 d common nails may be substituted for 8d x 1-1/2 nails, and 10d common     the  uplift force  or lateral   loads at a single   connection
                                                                                                                                                                            10d x 1-1/2 nails are 0.148" dia.   location.
                                                                                                                                                                                                                  x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.
                                                                      NAILS:
                                                                6)nails   may8d bexsubstituted
                                                                                     1-1/2 nails are
                                                                                                  for 0.131"   dia. xnails.
                                                                                                       10d x 1-1/2    1-1/2" long, 8d nails are 0.131" dia. x 2-1/2"New  long,products
                                                                                                                                                                                 10d x 1-1/2  nails areproduct
                                                                                                                                                                                          or updated    0.148" dia.  x 1-1/2" long,
                                                                                                                                                                                                                 information        10d nails are
                                                                                                                                                                                                                               are designated   in 0.148" dia. x 3" long.
                                                                                                                                                                                                                                                   blue font.
                                                                New products or updated product information are designated in blue font.                                                                                                                                  Continued on next page

                                                              MiTek® Product Catalog                                                                                                                                                                                                      263
                                              Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 265 of 358

                  HC / HCPRS / HHCP / LFTA / RT / TSP Hurricane Ties                                                                                                         Truss & Rafter

                                                                                                                   Uplift F3

                                                                                                         F4
                                                                                                                              F1

                                                                                                              F2




                       Typical RT3A                                   Typical RT4               Typical RT5                                   Typical RT6                       Typical RT7
                    truss/rafter to plate                         truss/rafter to plate       truss/rafter to                               truss/rafter to                   truss/rafter to
                        installation                                  installation        double plate installation                        plate installation             double plate installation
Truss & Rafter




                                                                  Uplift
                                                            F3               F4

                                                            F1               F2




                      Typical RT7A                                   Typical RT7AT            Typical RT8A                            Typical RT10               Typical RT15
                     truss/rafter to                               2x4 bottom chord        stud to double plate                truss/rafter to double plate     truss/rafter to
                 double plate installation                            installation             installation                        to stud installation     double plate installation
                                                                                                                     Uplift                    Uplift
                                                                                                                               F1
                                                                                                              F3
                                                                                                                                          F1            F1
                                                                                                                                   F2
                                                                                                              F1




                      Typical RT16A            Typical RT16AR                                 Typical RT16-2             Typical HHCP2                                       Typical HHCP4-TZ
                      truss/rafter to           truss/rafter to                               truss/rafter to        truss/rafter to double                                truss/rafter to double




                                                                                                                                                                                                          Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                  double plate installation double plate installation                     double plate installation plate corner installation                             plate corner installation




                       Typical HC520                               Typical HC520               Typical HCPRS                                   Typical LFTA6                    Typical RT20
                        stud to plate                               gable brace             truss/rafter to plate                               stud to plate              truss/rafter to double
                         installation                               installation                installation                                     installation             plate to stud installation
                                                                    Uplift
                                                             F4               F3
                                                                                                  Anchor installation to achieve twice the load (using two identical anchors)
                                                             F2                   F1

                                                                                                                                        Wall Top Plate
                                              Uplift
                                         F3
                                                        F1

                                     F4                F2

                     Typical TSP top                          Typical TSP                                                                                    Nailing into both sides of a single-ply 2x
                                                                                                       Install diagonally across from each
                    plate installation                  truss/rafter installation                      other for minimum 1-1/2" truss/rafter.                truss/rafter may cause damages in wood
                         (max nailing)                                 (max nailing)

                 264                                                                                                                                                         MiTek® Product Catalog
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 266 of 358

                                                              RUSC Retrofit Strap Connector                                                                                                                          Truss & Rafter

                                                              The RUSC Retro Uplift Strap Connector provides a wood-to-wood
                                                              uplift connection attaching trusses with a 2x4 bottom chord to                                                                                    7"
                                                              a double stud in the wall below. MiTek’s WS3 structural wood                                                                   3-1/2"
                                                              screws are utilized for fast installation. The connector can be
                                                              installed after roof sheathing has been installed.

                                                              Materials: 10 gauge
                                                                                                                                                                                                                     22-3/4"
                                                              Finish: Primer
                                                              Codes: FL
                                                              		
                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.




                                                                                                                                                                                                                                      Truss & Rafter
                                                                                                                                                                                                                3-1/8"
                                                              • The RUSC shall be installed in pairs.
                                                                                                                                                                                                       3-1/8"
                                                              • Install on minimum 2-ply with equal wall studs centered                                  Typical RUSC
                                                                directly below.                                                                                                                                          RUSC
                                                                                                                                                           installation
                                                              • Works with 2x4 bottom chord member and 2x4 wall studs.


                                                                                                                                     4,5
                                                                                                                 Fastener Schedule                   DF/SP                          S-P-F
                                                                                                                                                                    1                              1
                                                                                                No. of                                       Allowable Loads (Lbs.)         Allowable Loads (Lbs.)
                                                               MiTek USP Ref. Steel                                 Rafter/                                                                            Code
                                                                                                      6
                                                               Stock No. No. Gauge              Plies         Qty    Truss Qty      Stud           Uplift 160%                    Uplift 160%          Ref.
                                                               RUSC          --     10     2-Ply or greater   16     WS3      16    WS3                6040                          5225               FL
                                                               1) Allowable loads are for a pair of RUSC devices.
                                                               2) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               3) Designer must specify stud or post to resist published load values.
                                                               4) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with RUSC connectors.
                                                               5) Fastener schedule is for two straps used together. The RUSC shall be installed in pairs with a
                                                                  minimum 2-ply truss and wall stud attachment.
                                                               6) Truss plies shall be fastened together to act as a single unit.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              MiTek® Product Catalog                                                                                                                                            265
                              Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 267 of 358

                                                                                         Plated Truss




                Plated Truss                                             pg. 268-295
Plated Truss




               Alternate Installations                                                            287
               Blocking Supports                                                                  294
               Drag Strut Connectors                                                              282
               Face Mount Hangers                                                          268-272
               Field Splice Kits                                                                  295
               Girder Hangers                                                              283-286
               Hip/Jack Connectors                                                         281-282
               Hoist Plates                                                                       294




                                                                                                                Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
               Skewed Nail Plate                                                                  280
               Spacers/Braces                                                              288-289
               Strap Hangers                                                               273-279
               Supplementary Bearing Plates                                                       290
               Truss Clips                                                                 291-294




               266                                                                     MiTek® Product Catalog
                                                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 268 of 358

                                                                                                                                              Plated Truss




                                                                                                                                                             Plated Truss
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              MiTek® Product Catalog                                                                   267
                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 269 of 358

               MUS / HUS Slant Nail Truss Hangers                                                                                                                                         Plated Truss
                                                                                                                                                                                                                  A
               The MUS / HUS hanger series offers double shear nailing.
               MiTek’s raised­­­dimple allows for 30° to 45° nailing through
               the joist into header, resulting in higher loads and less nailing.
                                                                                                                                                                                                                        H
               Materials: MUS – 18 gauge; HUS – 16 gauge
               Finish: G90 galvanizing
                                                                                                                                                                     Raised dimple
               Options: See chart for Corrosion Finish Options                                                                                                       allows 30° to
                                                                                                                                                                      45° nailing
               Codes: IBC, FL, LA                                                                                                                                                                     3"
                                                                                                                                                                                      W
               Installation:                                                                                       Typical HUS installation                                                HUS
                                                                                                                              (MUS similar)                                                               A
               • Use all specified fasteners. See Product Notes, page 18.
               • Joist nails must be driven in at a 30° to 45° angle through
                 the joist or truss into the header to achieve listed loads.
                 Slant/double shear nails must be used to achieve listed
                 load values.                                                                                                                                                                                 H
               • See HUS EWP applications on page 214.


                                                                                                                                                                                                     2"
                                                                                              Double shear nail design                       Uses standard length
                                                                                              features fewer nails and                          common nails                          W
                                                                                                 faster installation                                                                       MUS
Plated Truss




                                                                                                                      3
                                                                                               Fastener Schedule                      DF/SP                                 S-P-F
                                                                     Dimensions (in)                                2                                3                                     3
                                                                                               Header         Truss           Allowable Loads (Lbs.)                Allowable Loads (Lbs.)




                                                                                                                                                                                                          Corrosion
                                                                                                                          Floor        Roof           Uplift1   Floor        Roof           Uplift1




                                                                                                                                                                                                          Finish
                   Joist /     MiTek USP                  Steel                                                                                                                                                       Code
                 Truss Size    Stock No.      Ref. No.    Gauge      W      H    A Qty Type Qty Type 100% 115% 125%                                   160%      100% 115% 125%               160%                     Ref.
                               MUS26          MUS26         18     1-9/16 5-1/16 1 6 10d 6 10d 1285 1475 1605                                          865      1190 1365 1475                760
                2x6-8
                               HUS26          HUS26         16      1-5/8      5-7/16   2    14     16d      6     16d    2760     3140      3400     2045      2430     2765    2990        1640                     IBC,
                               MUS28          MUS28         18     1-9/16 7-1/16        1     8     10d      8     10d    1710     1970      2140     1230      1585     1815    1965        1085                      FL,
                2 x 8 - 10                                                                                                                                                                                             LA
                               HUS28          HUS28         16      1-5/8      7-3/16   2    22     16d      8     16d    4170     4745      5125     2990      3670     4035    4130        2410
                2 x 10 - 12    HUS210         HUS210        16      1-5/8      9-3/16   2    30     16d      10    16d    5455     5825      6060     4110      4235     4565    4780        3410
                1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                  Corrosion Finish
                2) Nails must be driven at a 30° to 45° angle through joist or truss into header to achieve the table loads.                                                  Stainless Steel       Gold Coat
                3) NAILS: 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.                                                                       HDG       Triple Zinc
                New products or updated product information are designated in blue font.




                                                                                                                                                                                                                                Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                                                                            Corrosion Finish                  Stainless Steel          Gold Coat
               CLPBF Butterfly Hanger

               The butterfly hanger’s flared header flange design allows for added nailing.                                                                                                               2-3/16"
               Excellent truss-to-truss hanger for 2x4 purlin or truss bottom chords.                                                                                       Corrosion
                                                                                                                                                                            Finish
               Materials: 18 gauge                                                                                                                                             Stainless Steel
               Finish: G90 galvanizing                                                                                                                                         Gold Coat                              2-1/2"

               Codes: IBC, FL, LA                                                                                                                                              HDG
                                                                                                                                                                               Triple Zinc
                                                                                                                                                                                            2-1/2"
               Installation:
                                                                                                                                                                           1-9/16"
               • Use all specified fasteners. See Product Notes, page 18.                                         Typical CLPBF installation                                              CLPBF

                                                         Fastener Schedule2                        DF/SP
                                                      Header           Joist                Allowable Loads (Lbs.)

                Joist MiTek USP Ref. Steel                       Floor                                Roof          Uplift1       Code
                Size Stock No. No. Gauge Qty Type Qty   Type     100%                             115%    125%      160%          Ref.
                2 x 4 CLPBF      --   18   12 10d  6 10d x 1-1/2 1340                             1340    1340       195       IBC, FL, LA
                1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.
                New products or updated product information are designated in blue font.

               268                                                                                                                                                                   MiTek® Product Catalog
                                                                                      Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 270 of 358

                                                              THD Heavy-Duty Face Mount Truss Hangers                                                                                                                                                        Plated Truss

                                                              Medium-to-heavy capacity face mount hanger. Some THD                                                                                                                                      A

                                                              models are available with a min/max installation option.
                                                                                                                                                                                                                                                                   Standard round
                                                              Materials: See chart                                                                                                                                                                                  holes for min
                                                                                                                                                                                                                                                              H        nailing
                                                              Finish: G90 galvanizing
                                                                                                                                                                                                                                                                 Additional
                                                              Options: See chart for Corrosion Finish Options                                                                                                                                                 diamond holes
                                                                                                                                                                                                                                                              for max nailing
                                                              Codes: IBC, FL, LA

                                                              Installation:                                                                                                                                                          W            D
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                                                                                                                                     Typical THD28 installation                                             THD210
                                                              • Drive bend line nails into header at 45° to achieve
                                                                                                                                                                                                                                                       Bend line
                                                                 listed loads.                                                                                                                                                                          nailing         A
                                                              • Min Nailing – Fill all round nail holes.
                                                              • Max Nailing – Fill all round and diamond holes.

                                                                                                                                                                                                                                                                             H
                                                                                                                                                         Drive bend line nails
                                                                                  Some model designs may vary                                            into header at 45° to
                                                                                    from illustration shown                                              achieve listed loads.
                                                                                                                                                                                                                                              W
                                                                                                                                                                                                                                                                   D
                                                                                                                                                            Typical bend line nail installation                                                       THD210-3




                                                                                                                                                                                                                                                                                                    Plated Truss
                                                                                                                                     Dimensions (in)                    Fastener Schedule2                         DF/SP                              S-P-F
                                                                                                                                                                        Header          Truss               Allowable Loads (Lbs.)            Allowable Loads (Lbs.)




                                                                                                                                                                                                                                                                                 Corrosion
                                                                                                                                                                                                          Floor        Roof       Uplift1 Floor             Roof       Uplift1




                                                                                                                                                                                                                                                                                 Finish
                                                                    Joist /        MiTek USP                      Steel                                        Min/                                                                                                                          Code
                                                                  Truss Size       Stock No.           Ref. No.   Gauge        W          H      D      A      Max Qty Type Qty            Type           100%    115%   125% 160% 100% 115%                  125% 160%                      Ref.
                                                                                                                                                               Min 18 16d 12            10d x 1-1/2       2645    3000   3240 2265 2325 2640                  2850 1875
                                                                2x6-8              THD26           HTU26             16      1-5/8      5-1/16   3     1-7/8
                                                                                                                                                               Max 20 16d 20            10d x 1-1/2       2940    3240   3240 2315 2585 2665                  2665 1900
                                                                                                                                                               Min 28 16d 16            10d x 1-1/2       4115    4200   4200 2315 3435 3435                  3435 1890
                                                                2 x 8 - 10         THD28           HTU28             16      1-5/8        7      3     1-7/8
                                                                                                                                                               Max 28 16d 26            10d x 1-1/2       4115    4670   4975 2315 3620 4105                  4120 1915
                                                                                                                                                               Min 38 16d 20            10d x 1-1/2       5315    5620   5660 3775 4110 4380                  4575 3320
                                                                2 x 10 - 12        THD210          HTU210            16      1-5/8        9      3     1-7/8
                                                                                                                                                               Max 38 16d 32            10d x 1-1/2       5585    6145   6145 4035 4915 5120                  5120 3365
                                                                                                   HHUS26-2,
                                                                (2) 2 x 6 - 8      THD26-2                           14     3-7/16      5-3/8    3      2       --     18   16d   12         10d          2770    3125    3355    2340     2440       2750     2950    2060
                                                                                                   HTU26-2
                                                                                                   HHUS28-2,
                                                                (2) 2 x 8 - 10     THD28-2                           14     3-7/16      7-1/8    3      2       --     28   16d   16         10d          4310    4860    5005    2595     3795       4035     4035    2090
                                                                                                   HTU28-2
                                                                                                   HHUS210-2,                                                                                                                                                                                IBC,
                                                                (2) 2 x 10 - 12    THD210-2                          14     3-7/16      9-1/8    3      2       --     38   16d   20         10d          5850    6600    7045    3905     5145       5705     5705    3270
                                                                                                   HTU210-2                                                                                                                                                                                   FL,
                                                                4x6-8              THD46           HHUS46            14      3-5/8      5-5/16   3      2       --     18   16d   12         10d          2770    3125    3355    2340     2440       2750     2950    2060                   LA
                                                                4 x 8 - 10         THD48           HHUS48            14      3-5/8      7-1/16   3      2       --     28   16d   16         10d          4310    4860    5005    2595     3795       4020     4020    2080
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                4 x 10 -12         THD410          HHUS410           14      3-5/8      9-1/16   3      2       --     38   16d   20         10d          5850    6600    7045    3905     5145       5680     5680    3255
                                                                4 x 12 - 14        THD412              --            14      3-5/8        11     3      3       --     48   16d   20         10d          7045    7045    7045    3905     5680       5680     5680    3255
                                                                4 x 14 - 16        THD414              --            14      3-5/8      12-7/8   3      3       --     58   16d   20         10d          7045    7045    7045    3905     5680       5680     5680    3255
                                                                (3) 2 x 10 - 12    THD210-3        HHUS210-3         12      5-1/8        9      3      3       --     38   16d   20         10d          6535    7255    7745    4035     5750       6380     6650    3240
                                                                6 x 10 -12         THD610          HHUS5.50/10       12      5-1/2        9      3      3       --     38   16d   20         10d          6535    7255    7745    4035     5750       6380     6630    3230
                                                                6 x 12 - 14        THD612              --            12      5-1/2        11     3      3       --     48   16d   20         10d          8255    8285    8285    4035     6630       6630     6630    3230
                                                                6 x 14 - 16        THD614              --            12      5-1/2      12-7/8   3      3       --     58   16d   20         10d          8285    8285    8285    4035     6630       6630     6630    3230
                                                                (4) 2 x 10 - 12    THD210-4        HHUS210-4         12      6-3/4        9      3      3       --     38   16d   20         10d          6535    7255    7745    4035     5750       6380     6620    3230
                                                                7 x 9-1/4 - 14     THD7210         HHUS7.25/10       12      7-1/4        9      3      3       --     38   16d   20         10d          6535    7255    7745    4035     5750       6380     6605    3220
                                                                1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                                  Corrosion Finish
                                                                2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long,16d nails are 0.162" dia. x 3-1/2" long.
                                                                New products or updated product information are designated in blue font.                                                                                                      Stainless Steel       Gold Coat
                                                                                                                                                                                                                                              HDG       Triple Zinc
                                                              Specialty Options Chart
                                                              – refer to Specialty Options pages 320-321 for additional details.
                                                                                                                                                                                                                              1) S kewed hangers with skews greater than 15°
                                                                   Option                 Skewed1,3                       Sloped Seat2                   Sloped / Skewed1,2,3                   Inverted Flange                  may have all joist nailing on outside flange.
                                                                                                                                                                                        Not available in widths < 3".         2) Sloped or sloped / skewedFinish
                                                                                                                                                                                                                                                            hangers withStainless
                                                                                                                                                                                                                                                                          slopes Steel
                                                                                                                                                                                                                                              Corrosion                                                  Gold C
                                                                   Range                   1˚ to 45˚                        1˚ to 45˚                See Sloped Seat and Skewed            Widths > 3" can have                  greater than 15° may have additional joist nails.
                                                                                                                                                                                            one flange inverted.              3) F or skewed hangers, the required cut type
                                                                                                                                                                                             100% of table load.                  (square or bevel) of joist member may vary
                                                                 Allowable                                                                                                                 65% of table load when                 based on skew angle and width of hanger. Some
                                                                                      85% of table load               65% of table load                     65% of table load                                                     square cut hangers will require custom pricing
                                                                   Loads                                                                                                                   nailing into the support
                                                                                                                                                                                                                                  due to welded back plate.
                                                                                                                                                                                            members end grain.
                                                                                                                                                                                                                              			
                                                                                                                                                                                                                               Corrosion
                                                                                  Add SK , angle required,
                                                                                                                  Add SL, slope required,                                                                                                  Finish
                                                                                  right (R) or left (L) , and                                                                                  Add IF, one flange,
                                                                                                                      and up (U) or                                                                                                           Stainless Steel
                                                                                     square cut (SQ) or                                           See Sloped Seat and Skewed.                right (R) and left (L),
                                                                 Ordering                                              down (D), to                                                                                                           Gold Coat
                                                                                        bevel cut (BV)                                           Ex. THD410_SK45R_SQ_SL30D                    to product number.
                                                                                                                     product number.                                                                                                          HDG
                                                                                     to product number.                                                                                         Ex. THD410_IFR
                                                                                                                   Ex. THD410_SL30D                                                                                                           Triple Zinc
                                                                                  Ex. THD410_SK45R_SQ

                                                               1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange.
                                                              MiTek    Product Catalog
                                                                      ® or sloped / skewed hangers with slopes greater than 15° may have additional joist nails.
                                                               2) Sloped                                                                                                                                                                                                                     269
                                                               3) For skewed hangers, the required cut type (square or bevel) of joist member may vary based on skew angle
                                                                  and width of hanger. Some square cut hangers will require custom pricing due to welded back plate.
                                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 271 of 358

               THDH Heavy-Duty Truss Hangers                                                                                                                                                   Plated Truss

               Materials: 12 gauge                                                                                                                                           Bend line nailing
                                                                                                                                                                             where applicable
               Finish: G90 galvanizing                                                                                                                                                                   A
               Options: See chart for Corrosion Finish Options and page 271 for
                 Specialty Options chart
               Codes: IBC, FL, LA                                                                                                                                                                             H


               Installation:
               • Use all specified fasteners. See Product Notes, page 18.                                                                                                                         D    Obround hole nailing
                                                                                                                                                                                                        where applicable
               • Joist nails must be driven in at a 30° to 45° angle through the joist                                                                                            W

                  or truss into the header to achieve listed loads. Slant/double                                                  Typical THDH installation                                   THDH
                  shear nails must be used to achieve listed load values.
               • See EWP applications pages 214-216.


                                                                                                                                                                                                 Drive bend line nails
                  Some model designs                                                                   Drive joist nails into                                                                    into header at 45° to
                      may vary from                                                                   header at 30° to 45°                                                                       achieve listed loads.
                   illustration shown                                                                to achieve listed loads.
                                                                                                                               Typical double                         Typical bend line
                                                                                                                              shear installation                       nail installation
Plated Truss




                                                                                    Dimensions (in)            Fastener Schedule3                   DF/SP                             S-P-F
                                                                                                               Header         Truss2         Allowable Loads (Lbs.)           Allowable Loads (Lbs.)




                                                                                                                                                                                                                  Corrosion
                                                                                                                                          Floor      Roof        Uplift1   Floor          Roof          Uplift1




                                                                                                                                                                                                                  Finish
                        Joist /            MiTek USP                                                                                                                                                                          Code
                      Truss Size           Stock No.          Ref. No.        W          H       D      A     Qty Type Qty Type           100%    115%   125%    160%      100%        115%     125%    160%                  Ref.
                2x6-8                      THDH26          HGUS26           1-5/8     5-7/16     5    3-1/2   20    16d      8      16d   4375    4895   5180     2805     3850        4145     4145     2240

                2 x 8 - 10                 THDH28          HGUS28           1-5/8     7-3/16     5    3-1/2   36    16d      12     16d   7595    8175   8175     4345     6240        6585     6585     3500

                2 x 10 - 12                THDH210               --         1-5/8     9-3/16     5    3-1/2   46    16d      16     16d   9310    9710   9710     5290     7255        7770     7870     4285

                2-11/16 x 9-1/4 - 14       THDH27925             --         2-3/4       9-1/8    4    2-1/2   46    16d      12     16d   9020    9020   9020     4345     7515        7850     7850     3480

                2-11/16 x 11-1/4 - 16      THDH27112             --         2-3/4     10-7/8     4    2-1/2   56    16d      14     16d   9710    9710   9710     4345     7795        7795     7795     3490

                2-11/16 x 14 - 16          THDH2714              --         2-3/4     12-1/4     4    2-1/2   66    16d      16     16d   11185 11325 11325       5290     8530        9045     9115     4260




                                                                                                                                                                                                                                     Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                3-1/4 x 9-1/2              THDH3210        HGUS3.25/10      3-1/4       9-3/8    4    2-1/2   46    16d      12     16d   9020    9020   9020     4345     7830        7830     7830     3470

                3-1/4 x 10-5/8             THDH3212        HGUS3.25/12      3-1/4     10-5/8     4    2-1/2   56    16d      14     16d   9710    9710   9710     5290     7775        7775     7775     4235                 IBC,
                                                                                                                                                                                                                               FL,
                (2) 2 x 6 - 8              THDH26-2        HGUS26-2         3-1/4       5-1/2    4    2-1/2   20    16d      8      16d   4375    4895   5180     2805     3850        4120     4120     2230                  LA

                (2) 2 x 8 - 10             THDH28-2        HGUS28-2         3-1/4       7-1/4    4    2-1/2   36    16d      10     16d   7360    8175   8175     3000     6475        6520     6520     2390

                (2) 2 x 10 - 12            THDH210-2       HGUS210-2        3-1/4       9-1/4    4    2-1/2   46    16d      12     16d   9020    9020   9020     4345     7835        7835     7835     3475

                4x6-8                      THDH46          HGUS46           3-5/8     5-5/16     4    2-1/2   20    16d      8      16d   4375    4895   5180     2805     3850        4115     4115     2225

                4 x 8 - 10                 THDH48          HGUS48           3-5/8     7-1/16     4    2-1/2   36    16d      10     16d   7360    8175   8175     3000     6475        6505     6505     2385

                4 x 10 - 12                THDH410         HGUS410          3-5/8     9-1/16     4    2-1/2   46    16d      12     16d   9020    9020   9020     4345     7820        7820     7820     3470

               Corrosion
                4 x 12 - 14 Finish      THDH412            HGUS412          3-5/8     11-1/16    4    2-1/2   56    16d      14     16d   9710    9710   9710     5290     7765        7765     7765     4230
                   Stainless Steel     Gold Coat
                4 xHDG
                    14 - 16 Triple Zinc THDH414            HGUS414          3-5/8     13-1/16    4    2-1/2   66    16d      16     16d   11325 11325 11325       5305     9075        9075     9075     4250

                1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                2) Joist nails need to be toe nailed at a 30° to 45˚ angle to achieve allowable loads shown.
                3) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.
                New products or updated product information are designated in blue font.
               Corrosion Finish          Stainless Steel        Gold Coat         HDG        Triple Zinc




               Corrosion                                                                                                                                                                      Continued on next page
               Finish
                  Stainless Steel
               270Gold Coat                                                                                                                                                              MiTek® Product Catalog
                  HDG
                  Triple Zinc
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 272 of 358

                                                              THDH Heavy-Duty Truss Hangers                                                                                                                                           Plated Truss

                                                                                                                               Dimensions (in)               Fastener Schedule3                DF/SP                             S-P-F
                                                                                                                                                             Header         Truss2      Allowable Loads (Lbs.)           Allowable Loads (Lbs.)




                                                                                                                                                                                                                                                       Corrosion
                                                                                                                                                                                     Floor       Roof         Uplift1 Floor       Roof       Uplift1




                                                                                                                                                                                                                                                       Finish
                                                                    Joist /          MiTek USP                                                                                                                                                                     Code
                                                                  Truss Size         Stock No.          Ref. No.        W           H       D     A      Qty Type Qty Type           100% 115% 125% 160% 100% 115% 125% 160%                                       Ref.
                                                               (3) 2 x 6 - 8        THDH26-3         HGUS26-3         5-1/8      5-7/16     4    2-1/2   20     16d     8      16d   4375    4895      5180   2805    3850    4105    4105   2220

                                                               (3) 2 x 8 - 10       THDH28-3         HGUS28-3         5-1/8      7-3/16     4    2-1/2   36     16d    12      16d   7595    8175      8175   4345    6500    6500    6500   3455

                                                               (3) 2 x 10 - 12      THDH210-3        HGUS210-3        5-1/8      9-3/16     4    2-1/2   46     16d    16      16d   9710    9710      9710   5290    7750    7750    7750   4225

                                                               (3) 2 x 12 - 14      THDH212-3        HGUS212-3        5-1/8      11-3/16    4    2-1/2   56     16d    20      16d   9530    9530      9530   5290    7635    7635    7635   4235

                                                               (3) 2 x 14 - 16      THDH214-3        HGUS214-3        5-1/8      13-3/16    4    2-1/2   66     16d    22      16d   11325 11325 11325        5305    9085    9085    9085   4255


                                                                                                     HGUS5.25/10,
                                                               6 x 10 - 12          THDH610                           5-1/2         9       4    2-1/2   46     16d    16      16d   9020    9020      9020   5290    7805    7805    7805   4210
                                                                                                     HGUS5.50/10


                                                                                                     HGUS5.25/12,
                                                               6 x 12 - 14          THDH612                           5-1/2        11       4    2-1/2   56     16d    20      16d   9530    9530      9530   5290    7610    7610    7610   4225
                                                                                                     HGUS5.50/12


                                                               6 x 14 - 16          THDH614          HGUS5.50/14      5-1/2        13       4    2-1/2   66     16d    22      16d   11325 11325 11325        5305    9055    9055    9055   4245
                                                                                                                                                                                                                                                                   IBC,




                                                                                                                                                                                                                                                                          Plated Truss
                                                               (4) 2 x 6 - 8        THDH26-4         HGUS26-4         6-9/16     5-7/16     4     2      20     16d     8      16d   4375    4895      5180   2805    3850    4095    4095   2215                   FL,
                                                                                                                                                                                                                                                                    LA
                                                               (4) 2 x 8 - 10       THDH28-4         HGUS28-4         6-7/16     7-9/16     4    2-1/2   36     16d    12      16d   7595    8175      8175   4345    6480    6480    6480   3445


                                                                                                     HGUS210-4,
                                                               6-3/4 x 9 - 14       THDH6710                          6-7/8      8-13/16    4    2-1/2   46     16d    12      16d   9020    9020      9020   4345    7765    7765    7765   3445
                                                                                                     HGUS6.88/10


                                                                                                     HGUS212-4,
                                                               6-3/4 x 11 - 18      THDH6712                          6-7/8     10-13/16    4    2-1/2   56     16d    14      16d   9020    9020      9020   5290    7775    7775    7775   4195
                                                                                                     HGUS6.88/12


                                                                                                     HGUS214-4,
                                                               6-3/4 x 13 - 20      THDH6714                          6-7/8     12-13/16    4    2-1/2   66     16d    16      16d   11325 11325 11325        5305    8995    8995    8995   4215
                                                                                                     HGUS6.88/14


                                                               7 x 9-1/4 - 14       THDH7210         HGUS7.25/10      7-1/4         9       4    2-1/2   46     16d    12      16d   9020    9020      9020   4345    7760    7760    7760   3440

                                                               7 x 11-1/4 - 16      THDH7212         HGUS7.25/12      7-1/4      10-1/2     4    2-1/2   56     16d    14      16d   9020    9020      9020   5290    7770    7770    7770   4195
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               7 x 14 - 20          THDH7214         HGUS7.25/14      7-1/4      12-1/4     4    2-1/2   66     16d    16      16d   11325 11325 11325        5305    8990    8990    8990   4215

                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                                     Corrosion Finish
                                                               2) Joist nails need to be toe nailed at a 30° to 45˚ angle to achieve allowable loads shown.
                                                                                                                                                                                                                                Stainless Steel       Gold Coat
                                                               3) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.                                                                                         HDG       Triple Zinc



                                                              Specialty Options Chart
                                                              – refer to Specialty Options pages 320-321 for additional details.                                                                                              Corrosion Finish           Stainless Steel             Gold
                                                                                                             1,3                                         2                                     1,2,3
                                                                     Option                      Skewed                                    Sloped Seat                     Sloped / Skewed
                                                                    Range                         1˚ to 45˚                                  1˚ to 45˚                  See Sloped Seat and Skewed
                                                                  Allowable              85% of table allowable load.                                                   52% of table allowable load.
                                                                                                                                   85% of table allowable load
                                                                    Loads                  50% of table uplift load.                                                      50% of table uplift load.
                                                                                           Add SK , angle required,                                                                                                           Corrosion
                                                                                                                                     Add SL, slope required,
                                                                                           right (R) or left (L) , and                                                                                                        Finish
                                                                                                                                     and up (U) or down (D),           See Sloped Seat and Skewed.
                                                                   Ordering            square cut (SQ) or bevel cut (BV)                                                                                                         Stainless Steel
                                                                                                                                       to product number.             Ex. THDH410_SK45R_BV_SL30D
                                                                                              to product number.                                                                                                                 Gold Coat
                                                                                                                                      Ex. THDH410_SL30D
                                                                                          Ex. THDH410_SK45R_BV                                                                                                                   HDG
                                                                                                                                                                                                                                 Triple Zinc
                                                               1) Skewed THDH hangers with skews greater than 15° always have all joist nailing on one side of the outside flange.
                                                               2) Sloped or sloped / skewed hangers with slopes greater than 15° may have additional joist nails.
                                                               3) Skewed hangers typically require a bevel cut however, a square cut option may be available as a custom when requested.
                                                               Inverted flange option is not available for THDH models.




                                                              MiTek® Product Catalog                                                                                                                                                                                271
                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 273 of 358

               THDHQ Girder Truss Hangers                                                                                                                                 Plated Truss

               The THDHQ hangers are designed to attach
               multi-ply girder trusses together using MiTek’s                                                                                                                               A
               WS structural wood screws for higher design load
               capacity. THDHQ hangers can also be used to
               attach structural composite lumber (SCL).
                                                                                                                                                                                                   H
               Materials: 12 gauge
               Finish: G90 galvanizing
               Codes: IBC, FL, LA
                                                                                                                                                                                      D
               Installation:                                                                                                                                          W
               • Use all specified fasteners.
               • MiTek’s WS structural wood screws                               Typical THDHQ28-2                      Typical THDHQ28-2                                    THDHQ28-2
                 are supplied with THDHQ hangers.                                  truss installation                      SCL installation



                                                                   Dimensions (in)                Fastener Schedule2,3                  DF/SP                           S-P-F
                                                                                               Supporting                        Allowable Loads (Lbs.)         Allowable Loads (Lbs.)
                                                                                                                 Supported
                                                                                                Member5           Member      Floor      Roof       Uplift1 Floor         Roof        Uplift1
Plated Truss




                    Joist /        MiTek USP      Ref.
                  Truss Size       Stock No.      No.      W           H      D        A       Qty     Type     Qty4   Type   100% 115% 125% 160% 100% 115% 125% 160%
                                                                                                                                                                                                 Code
                                                                                               Double 2x Sizes                                                                                   Ref.
                (2) 2 x 6 - 8     THDHQ26-2        --    3-5/16      5-7/16   4      1-15/16    12     WS3       4     WS3    5015    5745   5745    2055    4405    4560      4560       1630

                (2) 2 x 8 - 10    THDHQ28-2        --    3-5/16      7-3/16   4      2-13/16    20     WS3       8     WS3    8355    9540   9540    3645    7340    7640      7640       2920

                (2) 2 x 10 - 12   THDHQ210-2       --    3-5/16      9-3/16   4      2-13/16    28     WS3       8     WS3    10840 10880 10880      5270    8035    8475      8715       4220

                                                                                               Triple 2x Sizes
                (3) 2 x 6 - 8     THDHQ26-3        --    4-15/16     5-7/16   4      1-15/16    12     WS45      4     WS45   5015    5745   5745    2055    4405    4545      4545       1625

                (3) 2 x 8 - 10    THDHQ28-3        --    4-15/16     7-3/16   4      2-13/16    20     WS45      8     WS45   8355    9540   9540    3645    7340    7595      7595       2900

                (3) 2 x 10 - 12   THDHQ210-3       --    4-15/16     9-3/16   4      2-13/16    28     WS45      8     WS45 10880 10880 10880        5270    8665    8665      8665       4195
                                                                                                                                                                                                 IBC,
                                                                                           Quadruple 2x Sizes                                                                                     FL,




                                                                                                                                                                                                        Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                                                                                                  LA
                (4) 2 x 6 - 8     THDHQ26-4        --    6-9/16      5-7/16   4      1-15/16    12     WS6       4     WS6    5015    5745   5745    2490    4405    4535      4535       1965

                (4) 2 x 8 - 10    THDHQ28-4        --    6-9/16      7-3/16   4      2-13/16    20     WS6       8     WS6    8355    9540   9540    4530    7340    7570      7570       3595

                (4) 2 x 10 - 12   THDHQ210-4       --    6-9/16      9-3/16   4      2-13/16    28     WS6       8     WS6    10880 10880 10880      4200    8635    8635      8635       3335

                                                                                                     4x Sizes
                4x6-8             THDHQ46          --     3-5/8      5-7/16   4      1-15/16    12     WS3       8     WS3    5015    5745   5745    2055    4405    4590      4590       1640

                4 x 8 - 10        THDHQ48          --     3-5/8      7-3/16   4      2-13/16    20     WS3       8     WS3    8355    9540   9540    3645    7340    7625      7625       2910

                4 x 10 - 12       THDHQ410         --     3-5/8      9-3/16   4      2-13/16    28     WS3       8     WS3    10880 10880 10880      5270    8690    8690      8690       4210

                1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                2) MiTek's WS3 (1/4" dia. x 3" long), WS45 (1/4" dia. x 4-1/2" long), and WS6 (1/4" dia. x 6" long) structural wood screws are included with THDHQ hangers.
                3) MiTek's WS structural wood screws may be installed through metal truss connector plates as approved by truss designer per
                   ANSI/TPI 1-2014 Section 7.5.3.4 and 8.9.2. Pre-drilling required through the plate using a maximum of 5/32" bit.
                4) MiTek's WS structural wood screws specified for supported member must ALL be installed into the supported member while maintaining
                   a minimum 5/8" edge distance where truss connector plates are not present.
                5) When fastening to a multi-ply supporting truss: use MiTek's WS3 for 2-ply, WS45 for 3-ply and WS6 for 4-ply.
                New products or updated product information are designated in blue font.




               272                                                                                                                                                    MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 274 of 358

                                                              MSH Adjustable Strap Hangers                                                                                                                                            Plated Truss
                                                                                                                                                                                                  A
                                                              The MSH is field adjustable. The flanges can be used in top mount,                                                                                                                          A
                                                              face mount, or combination installations. An open back design
                                                              allows installation after a member is placed in position.                                            A


                                                              Materials: See chart                                                                                                                     23"
                                                                                                                                                                                                                               22"
                                                              Finish: G90 galvanizing
                                                              Options: See chart for Corrosion Finish Options                                                                                                                                                 H
                                                                on pages 274-275 and Nailer Options Chart below                                                          H
                                                              Codes: IBC, FL, LA                                                                                                                                                              B


                                                                                                                                                B
                                                              Installation:                                                                                    D                                   D                          D
                                                                                                                                                                                                                    3-5/8"                    W       D
                                                                                                                                                                                     1-5/8"
                                                              • Use all specified fasteners. See Product Notes, page 18.                            W

                                                              • Web stiffeners are required for I-Joist installations.                               MSH                               MSH222                       MSH422IF                  MSH426
                                                              Nailer Options
                                                              – chart represents maximum allowable loads for hangers used on wood nailers.
                                                              Reference page 203.
                                                                                                                      2
                                                                                                  Fastener Schedule                 DF/SP Allowable SPF Allowable                             Double shear nail
                                                                                                                                                  1,3              1,3
                                                                                                                                                                                                                                                      Uses
                                                                                               Nailer                     Joist      Loads (Lbs.)     Loads (Lbs.)                             design features                                      standard
                                                                                                                                                                                               fewer nails and                                    length nails
                                                                                                                                                                                              faster installation




                                                                                                                                                                                                                                                                    Plated Truss
                                                                 MiTek       Nailer Top Face                                           Download           Download
                                                                 Series       Size Qty Qty      Type     Qty   Type                      100%               100%
                                                                               2X    4   --  10d x 1-1/2 4 10d x 1-1/2                   1245               1045
                                                               MSH             3X    4   --  10d x 1-1/2 4 10d x 1-1/2                   1245               1045
                                                               (18 gauge)    (2) 2X  4    2     10d       4 10d x 1-1/2                  1950               1540
                                                                               4X    4    2     10d       4 10d x 1-1/2                  1950               1540             1) Listed loads shall not be increased.
                                                                               2X    4    2  10d x 1-1/2 6 10d x 1-1/2                   2355               1860             2) N AILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are
                                                               MSH                                                                                                               0.148" dia. x 3" long, 16d x 2-1/2 nails are 0.162" dia. x 2-1/2" long.
                                                                               3X    4    2  10d x 1-1/2 6 10d x 1-1/2                   2355               1860
                                                               (16 or                                                                                                        3) Values in the table apply to standard top mount hangers without slope,
                                                               14 gauge)
                                                                             (2) 2X  4    2  16d x 2-1/2 6 10d x 1-1/2                   2080               1745
                                                                                                                                                                                 skew or any other specialty options.
                                                                               4X    4    2  16d x 2-1/2 6 10d x 1-1/2                   2080               1745             New products or updated product information are designated in blue font.
                                                               1) Listed loads shall not be increased.
                                                               2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia.Mounting
                                                                                                                                                   x 3" long,   Conditions
                                                                  16d x 2-1/2 nails are 0.162" dia. x 2-1/2" long.
                                                                                  Face
                                                               3) Values in the table      Max
                                                                                       apply  to standard top mount hangers without Top-Max
                                                                                                                                       slope, skew or any other specialty options.   Top-Min                                    Combination
                                                               New products or updated product information are designated in blue font.                                                                                      Face-Max / Top-Max
                                                                  All header nails used should                    The hanger is installed in a top                 The hanger is installed in a top
                                                                  be driven into the wide face                    mount condition with at least six                mount condition with at least                       Face-Max values apply for
                                                                  of the header.                                  lowest header face nail holes                    the top two header face nail                        the entire connection. Follow
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                  filled, and four top flange nails                holes filled, and four top flange                   fastening directions for the
                                                                                                                  filled. Refer to Table 1 below                   nail holes filled. Refer to Table 1                 applicable mounting condition
                                                                                                                  for minimum top flange length                    below for minimum top flange                        for each individual flange strap.
                                                                                                                  requirements.                                    length requirements. The joist
                                                                                                                                                                   nails shall be installed straight into
                                                                                                                                                                   the joist for all models.




                                                                               Typical MSH                                        Typical MSH                                     Typical MSH                                     Typical MSH
                                                                           face-max installation                              top-max installation                            top-min installation                           combination installation

                                                               Table 1
                                                                                                                            Minimum Top Flange Length for Top Mount Installations 1
                                                                    7/8"            1-1/8"         1-3/8"          1-1/2"           1-3/4"           1-7/8"              2"                     2-3/16"                 2-5/8"       2-3/4"       2-13/16"
                                                                  MSH426            MSH29        MSH2322-2       MSH422-2          MSH426-2         MSH1713            MSH424        MSH222            MSH222-2        MSH218-2      MSH218       MSH213
                                                                  MSH426IF            --         MSH2622-2       MSH422-2IF           --               --                --          MSH1722           MSH422IF           --         MSH413          --
                                                                     --               --             --              --               --               --                --          MSH2322           MSH2022            --         MSH418          --
                                                                     --               --             --              --               --               --                --          MSH322                               --         MSH422          --
                                                                 1) Total hanger height will be reduced by the top flange length. Carried member height must be accounted for accordingly.
                                                                                                                                                                                                                                     Continued on next page

                                                              MiTek® Product Catalog                                                                                                                                                                          273
                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 275 of 358

               MSH Adjustable Strap Hangers                                                                                                                                                                             Plated Truss

               Plated Truss Chart
                                                                                            Dimensions (in)                                         Fastener Schedule2                DF/SP                             S-P-F




                                                              Steel Gauge
                                                                                                                                                 Header             Joist      Allowable Loads (Lbs.)           Allowable Loads (Lbs.)




                                                                                                                                                                                                                                            Corrosion
                 Joist
                                                                                                                                                                                                          1
                                                                                                                                                                             Floor     Roof      Uplift       Floor     Roof      Uplift1




                                                                                                                                                                                                                                            Finish
                Material      MiTek USP                                                                                        Mounting    Top    Face                                                                                                  Code
                & Width       Stock No.          Ref. No.                    W       D          H           A          B       Condition   Qty     Qty Type Qty       Type   100% 115% 125% 160% 100% 115% 125% 160%                                    Ref.
                                                                                                                               face-max    --      18   10d    4       10d   2550 2640 2640        715        2115 2115 2115        575
                            MSH29            THA29             18           1-5/8   2-1/4     8-3/4       2-7/16       5       top-max      4       6   10d    4       10d   2945 2945 2945        715        2200 2315 2355        570
                                                                                                                               top-min      4       2   10d    4   10d x 1-1/2 2390 2390 2390       --        1855 1890 1890         --
                                                                                                                               face-max    --      20   10d    4       10d   2640 2640 2640        715        2115 2115 2115        575
                            MSH213           THA213            18           1-5/8   2-1/4    12-3/4       2-3/8        5       top-max      4       6   10d    4       10d   2945 2945 2945        715        2200 2315 2355        570
               2x Lumber                                                                                                       top-min      4       2   10d    4   10d x 1-1/2 2390 2390 2390       --        1855 1890 1890         --
                   or
                Trusses                                                                                                        face-max    --      26   10d    4       10d   2640 2640 2640        715        2115 2115 2115        575
                            MSH218           THA218            18           1-5/8   2-1/4    16-3/4       2-7/16       5       top-max      4       6   10d    4       10d   2945 2945 2945        715        2200 2315 2355        570
                                                                                                                               top-min      4       2   10d    4   10d x 1-1/2 2390 2390 2390       --        1855 1890 1890         --
                                                                                                                               face-max    --      22   10d    4   10d x 1-1/2 2120 2190 2230      715        1540 1595 1635        575
                            MSH222           THAI222           18           1-5/8   1-3/4      23      1-13/16 10-13/16        top-max      4       6   10d    4   10d x 1-1/2 2120 2190 2230      715        1540 1595 1635        575
                                                                                                                               top-min      4       2   10d    4   10d x 1-1/2 2120 2190 2230       --        1540 1595 1635         --
                2-1/2"                                                                                                         face-max    --      22   10d    4   10d x 1-1/2 2350 2350 2350      715        1875 1875 1875        570
                 wide
                            MSH322           THAI322           18 2-9/16 1-3/4               22-1/2    1-13/16       10-3/8    top-max      4       6   10d    4   10d x 1-1/2 3240 3240 3240      715        2330 2385 2425        570
                 Floor
                Trusses                                                                                                        top-min      4       2   10d    4   10d x 1-1/2 2395 2395 2395       --        1895 1895 1895         --
Plated Truss




                                                                                                                               face-max    --      16   10d    4       10d   2000 2245 2420        675        1760 1975 2130        540
                            MSH218-2         THA218-2          16           3-1/8   1-3/4    17-3/4    1-13/16       10-1/16   top-max      4       6   10d    4       10d   3485 3575 3640        675        2520 2600 2660        540
                 (2) 2x
                Lumber                                                                                                         top-min      4       2   10d    4       10d   2435 2435 2435         --        2080 2105 2125         --
                   or                                                                                                          face-max    --      22   10d    4       10d   2750 3085 3330        675        2420 2675 2675        540
                Trusses
                            MSH222-2         THA222-2          16           3-1/8   1-3/4    22-1/4    1-13/16       10-1/16   top-max      4       6   10d    4       10d   3485 3575 3640        675        2520 2600 2660        540
                                                                                                                               top-min      4       2   10d    4       10d   2435 2435 2435         --        2080 2105 2125         --
                                                                                                                               face-max    --      14   10d    6       10d   2340 2640 2855       1815        2055 2325 2510       1450
                            MSH413           THA413            16 3-9/16 1-3/4                 14         1-7/8       7-5/8    top-max      4       6   10d    6       10d   3875 3875 3875       1815        3035 3090 3090       1450
                                                                                                                               top-min      4       2   10d    6       10d   2530 2530 2530         --        2000 2000 2000         --
                                                                                                                               face-max    --      18   10d    6       10d   2840 3200 3460       1815        2495 2815 3040       1450
                                                                                                                                                                                                                                                        IBC,
                            MSH418           THA418            16 3-9/16 1-3/4               17-1/2       1-7/8       7-5/8    top-max      4       6   10d    6       10d   3875 3875 3875       1815        3035 3090 3090       1450                  FL,
                                                                                                                                                                                                                                                         LA
                                                                                                                               top-min      4       2   10d    6       10d   2530 2530 2530         --        2000 2000 2000         --
                                                                                                                               face-max    --      22   10d    6       10d   3340 3765 4065       1815        2935 3310 3320       1450
                                             THA422,
                            MSH422                             16 3-9/16 1-3/4               21-1/2       1-7/8       7-5/8    top-max      4       6   10d    6       10d   3525 3705 3830       1815        2665 2825 2935       1450
                                             THAI422
                                                                                                                               top-min      4       2   10d    6       10d   2530 2530 2530         --        2005 2005 2005         --




                                                                                                                                                                                                                                                               Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                3-1/2"                                                                                                         face-max    --      22   10d    4       10d   2750 3085 3330        675        2420 2715 2930        540
                 wide                        THAC418,
                            MSH422IF                           16           3-5/8   1-3/4      22           --       9-13/16   top-max      4       6   10d    4       10d   3485 3575 3640        675        2520 2600 2660        540
                 Floor                       THAC422
                Trusses                                                                                                        top-min      4       2   10d    4       10d   2530 2530 2530         --        2000 2000 2000         --
                                                                                                                               face-max    --      36   10d    6       10d   5090 5725 5975       1815        4150 4310 4420       1445
                            MSH424                  --         16           3-5/8    2       21-1/2       2-1/16     5-3/16    top-max      4       6   10d    6       10d   3875 3875 3875       1815        3085 3085 3085       1445
                                                                                                                               top-min      4       2   10d    6       10d   2530 2530 2530         --        2000 2000 2000         --
                                                                                                                               face-max    --      38   16d    6       16d   5455 5675 5825       1815        4035 4230 4360       1455
                            MSH426            THA426           14           3-5/8   1-3/4      26      1-13/16         8       top-max      4       8   16d    6       16d   3760 3760 3760       1795        3010 3010 3010       1435
                                                                                                                               top-min      4       2   16d    6       16d   2435 2435 2435         --        2160 2160 2160         --
                                                                                                                               face-max    --           16d            16d   5455 5675 5825       1815        4035 4230 4360       1455
                            MSH426IF          THAC426          14           3-5/8   1-3/4      26           --         8       top-max      4       8   16d    6       16d   3760 3760 3760       1795        3010 3010 3010       1435
                                                                                                                               top-min      4       2   16d    6       16d   2435 2435 2435         --        2160 2160 2160         --
                                                                                                                               face-max    --      26   16d    6       16d   4005 4515 4845       1380        3520 3970 4260       1215
                            MSH422-2         THA422-2          14           7-1/4    2       22-1/8       2-1/8        11      top-max      4      10   16d    6       16d   4665 4860 4990       1380        3480 3650 3765       1215
                                                                                                                               top-min      4       4   16d    6       16d   3740 3820 3870         --        2665 2735 2780         --
                (2) 3-1/2"                                                                                                     face-max    --      26   16d    6       16d   4005 4515 4845       1380        3520 3970 4260       1215
                   wide
                           MSH422-2IF         THAC422-2        14           7-1/4    2       22-1/8         --         11      top-max      4      10   16d    6       16d   4665 4860 4990       1380        3480 3650 3765       1215
                   Floor
                 Trusses
               Corrosion Finish                                                                                                top-min      4       4   16d    6       16d   3740 3820 3870         --        2665 2735 2780         --

                  Stainless Steel      Gold Coat                                                                               face-max    --      26   16d    6       16d   4005 4515 4845       1380        3520 3970 4260       1215
                  HDG MSH426-2
                            Triple Zinc THA426-2               14           7-1/4    2      26-1/16       2-1/8        11      top-max      4      10   16d    6       16d   4665 4860 4990       1380        3480 3650 3765       1215
                                                                                                                               top-min      4       4   16d    6       16d   3740 3820 3870         --        2665 2735 2780         --
                1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                New products or updated product information are designated in blue font.
               Corrosion Finish             Stainless Steel                  Gold Coat              HDG          Triple Zinc                                                                                           Continued on next page

               274                                                                                                                                                                                                    MiTek® Product Catalog
                                                                                       Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 276 of 358

                                                              MSH Adjustable Strap Hangers                                                                                                                                                                     Plated Truss

                                                              I-Joist, LVL, LSL & PSL Chart
                                                                                                                                        Dimensions (in)                                       Fastener Schedule2                    DF/SP                        S-P-F




                                                                                                        Steel Gauge
                                                                                                                                                                                            Header           Joist           Allowable Loads (Lbs.)      Allowable Loads (Lbs.)




                                                                                                                                                                                                                                                                                      Corrosion
                                                                Joist
                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                           Floor     Roof       Uplift Floor     Roof       Uplift1




                                                                                                                                                                                                                                                                                      Finish
                                                               Material     MiTek USP                                                                                    Mounting      Top Face                                                                                                   Code
                                                               & Width      Stock No.       Ref. No.                    W         D         H         A           B      Condition     Qty Qty Type Qty         Type       100% 115% 125% 160% 100% 115% 125% 160%                                Ref.
                                                                                                                                                                            face-max   --     22   10d   4   10d x 1-1/2   2120   2190   2230    715    1540   1595   1635    575
                                                              2x Lumber
                                                                  or       MSH222          THAI222       18           1-5/8     1-3/4       23      1-13/16 10-13/16        top-max     4     6    10d   4   10d x 1-1/2   2120   2190   2230    715    1540   1595   1635    575
                                                               Trusses
                                                                                                                                                                            top-min     4     2    10d   4   10d x 1-1/2   2120   2190   2230     --    1540   1595   1635     --
                                                                                                                                                                            face-max   --     12   10d   4      10d        1440   1640   1770    715    1265   1445   1555    575
                                                                           MSH1713             --        18 1-13/16 1-3/4 14-7/16 1-13/16                       10-3/4      top-max     4     6    10d   4      10d        2395   2460   2505    715    1725   1785   1820    575
                                                              1-3/4" LVL                                                                                                    top-min     4     2    10d   4   10d x 1-1/2   2390   2390   2390     --    1725   1785   1820     --
                                                                   or
                                                                I-Joist                                                                                                     face-max   --     22   10d   4   10d x 1-1/2   2280   2280   2280    715    1725   1785   1820    575
                                                                           MSH1722         THAI1.81/22 18 1-13/16 1-3/4                   22-7/8     1-7/8      10-3/4      top-max     4     6    10d   4   10d x 1-1/2   2395   2460   2505    715    1725   1785   1820    575
                                                                                                                                                                            top-min     4     2    10d   4   10d x 1-1/2   2390   2390   2390     --    1725   1785   1820     --
                                                                                                                                                                            face-max   --     22   10d   4      10d        2350   2350   2350    715    1875   1875   1875    570
                                                               2" wide
                                                                           MSH2022         THAI2.06/22 18             2-1/16    1-3/4     22-5/8    1-13/16    10-7/16      top-max     4     6    10d   4      10d        2670   2735   2780    715    1910   1970   2005    570
                                                                I-Joist
                                                                                                                                                                            top-min     4     2    10d   4      10d        2390   2390   2390     --    1890   1890   1890     --
                                                                                                                                                                            face-max   --     22   10d   4   10d x 1-1/2   2350   2350   2350    715    1875   1875   1875    570
                                                               2-5/16"
                                                                 wide      MSH2322         THAI3522      18           2-3/8     1-3/4     22-5/8    1-13/16    10-7/16      top-max     4     6    10d   4   10d x 1-1/2   3010   3075   3120    715    2140   2200   2240    570
                                                                I-Joist
                                                                                                                                                                            top-min     4     2    10d   4   10d x 1-1/2   2395   2395   2395     --    1895   1895   1895     --




                                                                                                                                                                                                                                                                                                         Plated Truss
                                                               2-1/2"                                                                                                       face-max   --     22   10d   4   10d x 1-1/2   2350   2350   2350    715    1875   1875   1875    570
                                                                wide
                                                                           MSH322          THAI322       18           2-9/16    1-3/4     22-1/2    1-13/16     10-3/8      top-max     4     6    10d   4   10d x 1-1/2   3240   3240   3240    715    2330   2385   2425    570
                                                                Floor
                                                               Trusses                                                                                                      top-min     4     2    10d   4   10d x 1-1/2   2395   2395   2395     --    1895   1895   1895     --
                                                                                                                                                                            face-max   --     14   10d   6      10d        2340   2640   2855   1815    2055   2325   2510   1450
                                                                           MSH413          THA413        16           3-9/16    1-3/4       14       1-7/8      7-5/8       top-max     4     6    10d   6      10d        3875   3875   3875   1815    3035   3090   3090   1450
                                                                                                                                                                            top-min     4     2    10d   6      10d        2530   2530   2530     --    2000   2000   2000     --
                                                                                                                                                                            face-max   --     18   10d   6      10d        2840   3200   3460   1815    2495   2815   3040   1450
                                                                                                                                                                                                                                                                                                  IBC,
                                                                           MSH418          THA418         16          3-9/16    1-3/4     17-1/2     1-7/8      7-5/8       top-max     4     6    10d   6      10d        3875   3875   3875   1815    3035   3090   3090   1450                  FL,
                                                                                                                                                                                                                                                                                                   LA
                                                                                                                                                                            top-min     4     2    10d   6      10d        2530   2530   2530     --    2000   2000   2000     --
                                                                                                                                                                            face-max   --     22   10d   6      10d        3340   3765   4065   1815    2935   3310   3320   1450
                                                                                           THA422,
                                                                           MSH422                        16           3-9/16    1-3/4     21-1/2     1-7/8      7-5/8       top-max     4     6    10d   6      10d        3525   3705   3830   1815    2665   2825   2935   1450
                                                                                           THAI422
                                                                                                                                                                            top-min     4     2    10d   6      10d        2530   2530   2530     --    2005   2005   2005     --
                                                               3-1/2"                                                                                                       face-max   --     22   10d   4      10d        2750   3085   3330    675    2420   2715   2930    540
                                                                wide                       THAC418,
                                                                           MSH422IF                      16           3-9/16    1-3/4       22        --       9-13/16      top-max     4     6    10d   4      10d        3485   3575   3640    675    2520   2600   2660    540
                                                                Floor                      THAC422
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               Trusses                                                                                                      top-min     4     2    10d   4      10d        2530   2530   2530     --    2000   2000   2000     --
                                                                                                                                                                            face-max   --     36   10d   6      10d        5090   5725   5975   1815    4150   4310   4420   1445
                                                                           MSH424              --         16          3-5/8       2       21-1/2    2-1/16      5-3/16      top-max     4     6    10d   6      10d        3875   3875   3875   1815    3085   3085   3085   1445
                                                                                                                                                                            top-min     4     2    10d   6      10d        2530   2530   2530     --    2000   2000   2000     --
                                                                                                                                                                            face-max   --     38   16d   6      16d        5455   5675   5825   1815    4035   4230   4360   1455
                                                                           MSH426          THA426         14          3-5/8     1-3/4       26      1-13/16       8         top-max     4     8    16d   6      16d        3760   3760   3760   1795    3010   3010   3010   1435
                                                                                                                                                                            top-min     4     2    16d   6      16d        2435   2435   2435     --    2160   2160   2160     --
                                                                                                                                                                            face-max   --          16d          16d        5455   5675   5825   1815    4035   4230   4360   1455
                                                                           MSH426IF        THAC426       14           3-5/8     1-3/4       26        --          8         top-max     4     8    16d   6      16d        3760   3760   3760   1795    3010   3010   3010   1435
                                                                                                                                                                            top-min     4     2    16d   6      16d        2435   2435   2435     --    2160   2160   2160     --
                                                                                                                                                                            face-max   --     46   10d   4      10d        5560   5620   5665    675    3880   3935   3970    535
                                                                           MSH2322-2           --        16           4-3/4     1-3/4       22       1-7/8      9-1/4       top-max     4     6    10d   4      10d        3485   3575   3640    675    2520   2600   2660    535
                                                                4-5/8"                                                                                                      top-min     4     2    10d   4      10d        2530   2530   2530     --    2000   2000   2000     --
                                                               Corrosion
                                                                 wide     Finish
                                                                  Stainless Steel
                                                                I-Joist                      Gold Coat                                                                      face-max   --     46   10d   4      10d        5560   5620   5665    675    3880   3935   3970    535
                                                                  HDG        Triple Zinc
                                                                           MSH2622-2           --        16           5-3/8     1-3/4       22       1-7/8      9-1/4       top-max     4     6    10d   4      10d        3485   3575   3640    675    2520   2600   2660    535
                                                                                                                                                                            top-min     4     2    10d   4      10d        2530   2530   2530     --    2000   2000   2000     --
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.
                                                               Corrosion Finish             Stainless Steel                    Gold Coat           HDG        Triple Zinc




                                                              Corrosion
                                                              Finish®
                                                              MiTek   Product
                                                                 Stainless Steel Catalog                                                                                                                                                                                                     275
                                                                 Gold Coat
                                                                 HDG
                                              Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 277 of 358

               MSHL/R Skewed Truss Hangers                                                                                                                                                      Plated Truss

               The MSHL/R is a versatile 45° skewed hanger with multiple
               installation options. It can be installed on a supporting girder truss
               as well as solid-sawn and structural composite lumber headers.
               Materials: See chart
               Finish: G90 galvanizing
               Codes: See chart for code references                                                        Typical MSH213R installation                                           Typical MSH213L installation
                                                                                                                                 Right skew                                                          Left skew
               Installation:                                                                                                                                                9-5/16"
                                                                                                                        1-3/4"                                 1-3/4"
               • Install the required number of fasteners according to the load table.
               • Install fasteners into the carrying members at the locations
                  described below based on the proper “Mounting Condition.”
               • Web stiffeners are required for I-Joist installations.
                                                                                                                                            13-1/4"                                     22"
               • Hanger is factory skewed at 45° left or right.


                                                                                                                   5"                                              5-1/8"


                                                 Drive nails                                                                                                  3-9/16"
                                                                                                          1-5/8"
                                                  at angle
                             40° to 50°                                                                                 MSH213L                                         MSH422L                                 MSH422R
                            Right skew                               Left skew                                           Left skew                                      Left skew                                Right skew
Plated Truss




                                                                      CONNECTION TO CARRYING MEMBER – Mounting Condition
                                    Face-Max                                                 Top-Max                                                  Top-Min                              Combination
                 For MSH422L/R, the bottom six (6)                          The straps must be field-bent over                     The straps must be field bent over                   Face-Max/Top-Max
                 fastener holes (three on each side of                      the header a minimum of 2" to                          the header a minimum of 2" to                 Follow the Face-Max installation
                 the bucket) must be filled. Install eight                  allow four (4) top flange nail holes                   allow four (4) top flange nail holes          for one side of the connector and
                 additional fasteners (four (4) in each                     to be filled (two in each strap). The                  to be filled (two in each strap). Also        the Top-Max installation for the
                 strap) where applicable. For MSH213L/R,                    bottom six (6) fastener holes (three                   install the two (2) uppermost face            opposite side of the connector.
                 the bottom eight (8) fastener holes must                   on each side of the bucket) must                       nails (one on each strap) near the            The Face-Max allowable loads
                 be filled (four (4) in each strap). Install                be filled. Min. 2x6 bottom chord                       top of the header.                            apply to this type of installation.
                 fourteen (14) additional fasteners, seven                  required.                                                                                            Min. 2x6 bottom chord required.
                 (7) in each strap. Min. 2x6 bottom chord
                 required.




                                                                                                                                                                                                                                       Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                 Typical MSHL/R                                      Typical MSHL/R                                       Typical MSHL/R                                 Typical MSHL/R
                              face-max installation                                top-max installation                                 top-min installation                          combination installation


                                                                       CONNECTION TO CARRIED MEMBER – All Mounting Conditions
                                               Install six (6) 10d x 1-1/2" nails into 2x carried member, or six (6) 10d nails into 3-1/2" wide carried member.

                                                                                                             2
                                                                                         Fastener Schedule                              DF/SP                             S-P-F
                                                                                       Header             Joist                  Allowable Loads (Lbs.)           Allowable Loads (Lbs.)
                  Joist
                 Material      MiTek USP                            Mounting      Top Face
                                                                                                                              Download   Uplift1  Download   Uplift1 Code
                 & Width       Stock No.       Ref. No.        GA   Condition     Qty Qty Type Qty           Type         100% 115% 125% 160% 100% 115% 125% 160% Ref.
                                                                     face-max     --    22      10d   6   10d x 1-1/2      1770      1770     1770      670    1430     1430   1430     540
                                                                                                                                                                                                       1) Uplift loads have been
                2x Lumber                                            top-max       4     6      10d   6   10d x 1-1/2      1810      1810     1810      670    1460     1460   1460     540                increased 60% for wind
                    or         MSH213L/R          --           18                                                                                                                                          or seismic loads; no
                 Trusses                                             top-min       4     2      10d   6   10d x 1-1/2      1325      1325     1325       --    1240     1240   1240     --                 further increase shall
                                                                    combination    2    14      10d   6   10d x 1-1/2      1770      1770     1770      670    1430     1430   1430     540   IBC,         be permitted.
                                                                                                                                                                                               FL,     2) N AILS: 10d x 1-1/2
                                                                     face-max     --    14      10d   6      10d           1750      1755     1755      560    1395     1395   1395     445    LA          nails are 0.148" dia. x
                3-1/2" LVL                                                                                                                                                                                 1-1/2" long, 10d nails
                                                                     top-max       4     6      10d   6      10d           1820      1820     1820      560    1490     1490   1490     445
                 or Floor      MSH422L/R     THAL/R422         16                                                                                                                                          are 0.148" dia. x 3" long
                 Trusses                                             top-min       4     2      10d   6      10d           1385      1385     1385       --    1100     1100   1100     --             New products or updated
                                                                                                                                                                                                       product information are
                                                                    combination    2    10      10d   6      10d           1750      1755     1755      560    1395     1395   1395     445            designated in blue font.
                1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.                                                                               MiTek® Product Catalog
               276
                New products or updated product information are designated in blue font.
                                                                                Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 278 of 358

                                                              MSSHL/R Severely Skewed Hangers                                                                                                                     Plated Truss

                                                              MiTek’s MSSH217 hanger accommodates a skew range of 60° to 85° (30° maximum off
                                                              the girder) without the need for a more expensive custom design hanger. Face nail to
                                                              webs or bend the flange strap over the chord. Available in left (L) or right (R) configurations.

                                                              Materials: 18 gauge
                                                              Finish: G90 galvanizing                                                                                                                             Bend over


                                                              Installation:                                                                                                                                        Girder
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • The 3 lower holes on each strap are for top nailing when the strap is bent                                                                                        Truss
                                                                 over the truss chord. These holes are not for face nailing.
                                                              • One or both straps may be bent over the bottom chord of the girder with                              MSSH217L                        Top view right shown
                                                                 top or backside nailing.                                                                           Left shown attached
                                                                                                                                                                  to web and top of chord
                                                              •N  ote: Select the correct (right or left) hanger so that the strap on the outside
                                                                 of the angle will pass the end of the truss. When facing the hanger, the strap
                                                                 in the rear turns in the direction of the skew. The front strap turns to pass
                                                                 behind the end of the carried member.                                                                                              8 holes for
                                                                                                                                                                                                   face nailing
                                                              • Attach the hanger at the end of the truss with a single 10d (0.148" dia.) x
                                                                 1-1⁄2" nail into the side flange or bottom.                                                                                       3 holes for
                                                                                                                                                                                                   top nailing
                                                              • Place the truss in position against the girder. Push the outside strap past the end of the                                        2x6 or 2x8




                                                                                                                                                                                                                                                  Plated Truss
                                                                                                                                                                                                                                       17-3/16"
                                                                truss to the girder web and face nail through the top 8 holes with 10d (0.148" dia.) x 1-1⁄2"
                                                                nails for a 1-ply girder, or 10d (0.148" dia. x 3") common nails for multiple-ply girders.
                                                              • The strap inside the angle can be formed over diagonal webs (if design allows) or                                                   Pocket Nail
                                                                 bend over the girder chord. Use two nails into the top and/or back side of the girder.
                                                              • If the outside strap does not contact a web, bend the strap tightly over the girder
                                                                                                                                                                                                                  1-3/4"
                                                                 chord. Use two nails into the top and/or back side of the girder.                                                                                            1-5/8"

                                                              • For uplift resistance, other means of attachment are required. If both the truss                      MSSH217R                                    MSSH217R
                                                                 and girder have vertical webs, attach a scab to pack out the girder web nearly                          Right shown                                Right shown
                                                                 flush with the truss web and use a field adjustable MP framing angle across                          attached to webs
                                                                 the two. A top chord connection for uplift requires a flat LSTA strap tie wrapped
                                                                 under the girder and over the truss chord.


                                                                                                                                                                                                                       Back side with
                                                                                                                                                                                                                      straps bent over
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                  Bend over



                                                                                                                                                                         LSTA Strap
                                                                                                                                                                         Tie pg. 122
                                                                                                            MP Framing
                                                                                                           Angle pg. 109




                                                                      MSSH217R shown                          Additional strapping                      Additional strapping                  Back view shown
                                                                    bent over bottom chord                       for high uplift                           for high uplift

                                                                                                                                  2,3,5
                                                                                                              Fastener Schedule                                       DF/SP                    S-P-F
                                                                                                             Supporting Member                                      Allowable                Allowable
                                                                                                                                          Supported                Loads (Lbs.)
                                                                                                                                                                                1
                                                                                                                                                                                            Loads (Lbs.)
                                                                                                                                                                                                         1
                                                                                                                            Face/                 4
                                                                                                              Top                         Member
                                                                                                                           Backside                        Roof           Roof
                                                                MiTek USP      Ref. Steel Mounting                                          Girder Floor          Floor          Code
                                                                Stock No.      No. Gauge Condition         Qty Type Qty Type Qty   Type     Truss 100% 115% 125% 100% 115% 125% Ref.
                                                                                          face-max          --  --  16 10d                   1 Ply 1755 1770 1770 1140 1155 1165
                                                                MSSH217L/R      --   18                                       1 10d x 1-1/2                                       --
                                                                                           top-min          4  10d   6  10d                  1 Ply 1735 1735 1735 1140 1155 1165
                                                                1) No uplift value with this hanger. Use other hardware or nailing higher on supported member to counteract uplift.
                                                                2) One or both straps may be bent over bottom chord of girder with top or backside nailing.
                                                                3) Maintain minimum 3/4" edge distance when installing nails.
                                                                4) The supported member shall be supported by blocking or other means to prevent rotation.
                                                                5) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.
                                                                Note: The 3 lower holes on each strap are for top nailing when strap is bent. These holes are not for face nailing.

                                                              MiTek® Product Catalog                                                                                                                                                       277
                                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 279 of 358

               MSHA Adjustable Strap Skewed Hangers                                                                                                    Plated Truss

               MiTek’s MSHA Series hanger offers the most flexible field solution for truss-to-truss
               connections accommodating a range of skews and challenging web-chord geometry
               often found in truss framing. Eliminating the need for special orders, the MSHA
               Series hanger provides economical solutions for 1-ply or 2-ply roof trusses and 1-ply
               floor trusses skewed between 22-1/2° to 75°. MSHA hangers can be installed in
               top-min, top-max, face-max, or combination mounting conditions as required.
                                                                                                                                   H

               Materials: 16 gauge
               Finish: G90 galvanizing                                                                 5-1/2"


               Installation:
                                                                                                           W
               • Install the required number of fasteners according to the load table.                          MSHA29L                            MSHA29R-2
               • Install fasteners into the carrying member at the locations described below                     Left Shown                         Right Shown
                 based on the proper “Mounting Condition”.
               • Product is factory skewed 22-1/2° and may be field skewed from 22-1/2° to
                 75°. See installation sequence on page 279 for skews greater than 22-1/2°.
               • Face-Max and Combination mounting conditions require a minimum chord or
                 header height of 7-1/4". Top-Max and Top-Min mounting conditions require a
                 minimum chord or header height of 5-1/2".
Plated Truss




                                                                           CONNECTION TO CARRYING MEMBER
                                                                                 Mounting Conditions:

                                Face-Max                                Top-Max                                 Top-Min                           Combination
                  Fill the lowest four holes nearest       Field bend the strap over the          Field bend the strap over the                Face-Max/Top-Max
                  each side of the bucket. For a           supporting member. The bent            supporting member. The bent           Follow the Face-Max installation
                  22-1/2° skew, fill the four diamond      strap must extend a minimum            strap must extend a minimum           for one side of the connector.
                  holes on one side and 4 round            of 2" over the carrying member         of 2" over the carrying member        Follow the Top-Max installation
                  holes on the other. For skews            to allow for the four top flange       to allow for the four top flange      for the opposite side of the
                  greater than 22-1/2°, fill the 4         nail holes to be filled.               nail holes to be filled.              connector. The Face-Max
                  round holes on each side.                                                                                             allowable loads apply to this
                                                           Fill the lowest four nail holes        Fill the four nail holes (two each
                                                                                                                                        type of installation.




                                                                                                                                                                               Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                  Add an equal amount of nails in          nearest each side of the bucket.       strap) nearest the top of the
                  each side of the hanger in any           For a 22-1/2° skew, fill the four      carrying member.
                  of the remaining nail holes to           diamond holes on one side and
                  meet the minimum fastener                4 round holes on the other. For
                  requirements listed in the table         skews greater than 22-1/2°, fill
                  on page 279.                             the 4 round holes on each side.




                          Typical MSHA                             Typical MSHA                           Typical MSHA                        Typical MSHA
                      face-max installation                     top-max installation                   top-min installation               combination installation


                                                                            CONNECTION TO CARRIED MEMBER
                                                                                 Mounting Conditions:

                               For the 22-1/2° skew installation, all round holes must be filled. For skews greater than 22-1/2°, all holes must be filled
                               in bucket including diamond holes.



                                                                                                                                                      Continued on next page

               278                                                                                                                                  MiTek® Product Catalog
                                                                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 280 of 358

                                                              MSHA Adjustable Strap Skewed Hangers                                                                                                                                                Plated Truss

                                                              Installation Sequence for Skews > 22½°:


                                                                                                                                                                                                                                       Align back edge of carried
                                                                                                                                                                                                                                       member with the slotted holes
                                                                                                                                                                                                                                       on the acute side

                                                                                                                      Rotate
                                                                                                                      acute
                                                                                                                      side to
                                                                                                                      desired
                                                                                                                      angle


                                                                   Step 1: Install acute side top                    Step 2: Utilizing a piece of scrap                      Step 3: Bend the obtuse side of                    Step 4: Install carried truss
                                                                   and/or face header nails.                         fastened to the hanger on the                           hanger back toward the header                      and all required nails fasteners
                                                                                                                     obtuse side, bend the hanger                            until the flange lies flat against                 working from the bottom up.
                                                                                                                     to the desired angle.                                   the header, and install header top
                                                                                                                                                                             and/or face nails as noted below.


                                                                                                            Dimensions                                                   Fastener Schedule4                        DF/SP                            S-P-F
                                                                                                               (in)                                                   Carrying             Carried          Allowable Loads (Lbs.)          Allowable Loads (Lbs.)
                                                                                                                                                                      Member               Member         Floor      Roof       Uplift1 Floor        Roof       Uplift1
                                                               Joist                                                        Min                      Skew
                                                                                                                            Heff2




                                                                                                                                                                                                                                                                                Plated Truss
                                                              Material     MiTek USP                                                Mounting         Angle   Top Face                                                                             Code
                                                              & Width      Stock No.          Ref. No.       W       H      (in)    Condition3     (degrees) Qty Qty Type Qty                  Type       100% 115% 125% 160% 100% 115% 125% 160% Ref.
                                                                                                                                                     22-1/2      --     12       10d   7    10d x 1-1/2 1500      1615   1615    975      1250   1275    1275    770

                                                                                                                           7-1/4     face-max       23 to 45     --     12       10d   4    10d x 1-1/2 1485      1485   1485    560      1250   1350    1350    435

                                                                                                                                                    46 to 75     --     12       10d   4    10d x 1-1/2 1500      1615   1615    720      1250   1315    1315    560

                                                                                                                                                     22-1/2      4      8        10d   7    10d x 1-1/2 1985      1985   1985    975      1510   1510    1510    745
                                                                  2x
                                                                         MSHA29L/R         THASR/L29       1-5/8 10-3/4               top-max       23 to 45     4      8        10d   4    10d x 1-1/2 1705      1705   1705    560      1255   1255    1255    415
                                                               Trusses
                                                                                                                                                    46 to 75     4      8        10d   4    10d x 1-1/2 1605      1605   1605    720      1605   1605    1605    560
                                                                                                                           5-1/2
                                                                                                                                                     22-1/2      4      4        10d   7    10d x 1-1/2 1350      1350   1350     --      1045   1045    1045     --

                                                                                                                                      top-min       23 to 45     4      4        10d   4    10d x 1-1/2 1335      1335   1335     --      1060   1060    1060     --

                                                                                                                                                    46 to 75     4      4        10d   4    10d x 1-1/2   695     695    695      --       695    695     695     --

                                                                                                                                                     22-1/2      --     12       10d   7       10d        1500    1615   1615    975      1215   1215    1215    735
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                           7-1/4     face-max       23 to 45     --     12       10d   4       10d        1485    1485   1485    560      1210   1260    1260    405

                                                                                                                                                    46 to 75     --     12       10d   4       10d        1500    1615   1615    720      1250   1300    1300    555

                                                                                                                                                     22-1/2      4      8        10d   7       10d        1985    1985   1985    975      1495   1495    1495    735
                                                                2-2x
                                                                         MSHA29L/R-2       THASR/L29-2 3-1/8 10-3/4                   top-max       23 to 45     4      8        10d   4       10d        1705    1705   1705    560      1275   1275    1275    420      --
                                                               Trusses
                                                                                                                                                    46 to 75     4      8        10d   4       10d        1605    1605   1605    720      1565   1565    1565    535
                                                                                                                           5-1/2
                                                                                                                                                     22-1/2      4      4        10d   7       10d        1350    1350   1350     --      1040   1040    1040     --

                                                                                                                                      top-min       23 to 45     4      4        10d   4       10d        1335    1335   1335     --      1060   1060    1060     --

                                                                                                                                                    46 to 75     4      4        10d   4       10d        695     695    695      --       695    695     695     --

                                                                                                                                                     22-1/2      --     12       10d   7       10d        1500    1590   1590    960      1250   1250    1250    755

                                                                                                                           7-1/4     face-max       23 to 45     --     12       10d   4       10d        1485    1485   1485    550      1250   1335    1335    430

                                                                                                                                                    46 to 75     --     12       10d   4       10d        1500    1615   1615    705      1250   1300    1300    555

                                                                                                                                                     22-1/2      4      8        10d   7       10d        1955    1955   1955    960      1490   1490    1490    735
                                                                  4x
                                                                         MSHA422L/R        THASR/L422      3-5/8     22               top-max       23 to 45     4      8        10d   4       10d        1680    1680   1680    550      1270   1270    1270    420
                                                               Trusses
                                                                                                                                                    46 to 75     4      8        10d   4       10d        1605    1605   1605    705      1565   1565    1565    535
                                                                                                                           5-1/2
                                                                                                                                                     22-1/2      4      4        10d   7       10d        1330    1330   1330     --      1040   1040    1040     --

                                                                                                                                      top-min       23 to 45     4      4        10d   4       10d        1335    1335   1335     --      1060   1060    1060     --

                                                                                                                                                    46 to 75     4      4        10d   4       10d        695     695    695      --       695    695     695     --
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) Heff is the minimum distance from the top of the hanger seat to the top of the carrying member.
                                                               3) For tabulated top-mount installation loads, the straps must be wrapped over the header a minimum of 2".
                                                               4) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.


                                                              MiTek® Product Catalog                                                                                                                                                                                      279
                                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 281 of 358

               SNP Skewed Nail Plate                                                                                                                                          Plated Truss

               The SNP3 Skewed Nail Plate is designed for connecting square                                                                                                    3-1/2"
               cut corner jack trusses at skews from 0° to 90°, as depicted in
               Figure 1 below. An alternate installation for front side attachment
               at skews 0° to 45° is depicted in Figure 2 below.                                                                                    3-1/2"


               Materials: 16 gauge
               Finish: G90 galvanizing
               Codes: See chart for code references

               Installation:
                                                                                                                                           3-3/8"
               • Bend angle only once.
               • 8d
                 	 common (0.131" dia. x 2-1/2" long) nails may be used in lieu
                 of 8d (0.131") x 1-1/2" nails with no reduction in load.
               Typical Installation (Figure 1):                                                                                                                      SNP3

               • Attach the SNP3 to the supported truss on the acute angle
                 side so the SNP3 runs behind the end of the jack truss. Use all                               Supporting
                                                                                                                 truss                 3-1/2"
                 the specified fasteners listed in the table below. The fasteners
                 should be installed nearest to bend line as possible then working
                 to the opposite end of flange. Not all nail holes will be filled.
Plated Truss




               • Set the jack truss against the supporting truss and nail the                                 3-1/2"
                 exposed flange of the SNP3 into place. Use all the specified
                                                                                                                                         Supported
                 fasteners listed in the table below. The fasteners should be                                                              truss
                                                                                                                                0°
                 installed nearest to bend line as possible then working to the                                                to
                                                                                                                              90°
                 opposite end of flange. Not all nail holes will be filled.
               Alternate Installation (Figure 2):
               • Attach the SNP3 to the supported truss on the obtuse angle                                                         Typical SNP3 installation
                 side so the SNP3 is on the front side of the jack truss. Use all                                                             Figure 1
                 the specified fasteners listed in the table below. The fasteners
                 should be installed nearest to bend line as possible then working
                 to the opposite end of flange but no closer than 5/8” from the                            Supporting
                                                                                                             truss                              3-1/2"
                 end of the truss. Not all nail holes will be filled.




                                                                                                                                                                                                     Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
               • Set the jack truss against the supporting truss and nail the
                 exposed flange of the SNP3 into place. Use all the specified
                 fasteners listed in the table below. The fasteners should be                      Supported
                                                                                                     truss
                 installed nearest to bend line as possible then working to the                                                 3-1/2"
                 opposite end of flange. Not all nail holes will be filled.
                                                                                                                  0° to 45°



                                                                                                                                Alternate SNP3 installation
                                                                                                                                          Figure 2

                                                                                         2
                                                                     Fastener Schedule                    DF/SP                  S-P-F
                                                                                                                        1                       1
                                                        Supporting    Supported                   Allowable Loads (Lbs.) Allowable Loads (Lbs.)
                                                          Member        Member     Download                                              Download
                MiTek USP          Steel Installation                                                                   Upift                                Upift       Code
                                                 4
                Stock No. Ref. No. Gauge    Type      Qty    Type   Qty    Type  (100/115/125)                          160%          (100/115/125)          160%        Ref.
                                           Figure 1    6 8d x 1-1/2 6 8d x 1-1/2      475                                475               415                415     IBC, FL, LA
                SNP3      TJC37      16
                                           Figure 2    6 8d x 1-1/2 6 8d x 1-1/2      335                                335               295                295          --
                 1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                 2) Install specified fasteners from the bend line out from each end. Not all nail holes will be filled.
                 3) When installing SNP3's back to back, the table loads shall be multiplied by a reduction factor of 0.78.
                 4) Refer to images for installation type.
                 5) NAILS: 8d x 1-1/2 nails are 0.131" dia. x 1-1/2" long.
                 New products or updated product information are designated in blue font.


               280                                                                                                                                                          MiTek® Product Catalog
                                                                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 282 of 358

                                                              HHC / HJC / HJHC / HTHJ Hip/Jack Connectors                                                                                                                                         Plated Truss

                                                              HHC – Designed to support hip/hip truss/rafter. Contact MiTek when using in multi-ply applications
                                                              HJHC – Allows for hip/hip support and hip/jack/hip installations
                                                              HJC / HTHJ – Used to simultaneously hang a combination of hips and jacks off girder trusses. These
                                                              hangers fit both left-hand and right-hand applications. An open back design allows for retrofit installations
                                                              Materials: HHC/HJC/HJHC – 12 gauge, HTHJ –18 gauge
                                                              Finish: G90 galvanizing
                                                              Options: See HJC Specialty Options Chart below
                                                              Codes: See chart for code references

                                                              Installation:                                                                                                                                              Typical HJC/HTHJ
                                                              • Use all specified fasteners. See Product Notes, page 18.                                                                                                    installation




                                                                                                                                                                                     45°             45°




                                                                                                                                                                                                                                                                              Plated Truss
                                                                            45°                                                                                                                                                           45°              45°
                                                                                                                               45°
                                                                        Typical HJC/HTHJ installation top view                                                                 Typical HHC                                                Typical HJHC
                                                                                                                                                                           installation top view                                      installation top view
                                                                                                   1-3/4"                                           2"
                                                                                                                                                                                                             1-7/8"                                          1-3/4"

                                                                        H                                                                                    H                                                                        H
                                                                                                                                                                                 H



                                                                                                   3-1/4"                                                5"                                                                                                      3-1/4"
                                                                                                                              5-7/8"                                                                          3-1/4"                            10-1/2"
                                                                                    6"                                                                                                       9"
                                                                                         HJC                                           HTHJ                                                       HHC                                               HJHC

                                                                                                                                                              3
                                                                                                                                       Fastener Schedule                          DF/SP                            S-P-F
                                                                                                                                                                                                 2                                2
                                                                                                                                              Supported Member            Allowable Loads (Lbs.)           Allowable Loads (Lbs.)
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                             Supporting
                                                                                                                                              per    per                 Floor        Roof        Uplift1 Floor        Roof     Uplift1
                                                                                                                              Member
                                                                                                                                              Hip   Jack
                                                                                     MiTek USP               Steel   H                                                                                         Code
                                                                 Description         Stock No.      Ref. No. Gauge (in)  Qty           Type   Qty    Qty          Type 100% 115% 125% 160% 100% 115% 125% 160% Ref.
                                                                                                    LTHJA26,
                                                                                                                                                                                                                                           IBC,
                                                               2 x 6 right / left    HJC26          THJA26,    12  5-3/8 16            16d     5         7        10d    2750 3055 3265 2345 2420 2685 2750 1905
                                                                                                                                                                                                                                            FL,
                                                                                                    THJU26
                                                                                                                                                                                                                                            LA
                                                               2 x 8 right / left    HJC28             --      12  7-1/8 20            16d     6         8        10d    3385 3385 3385 2345 2760 2760 2760 1910
                                                                                                    LTHJA26,
                                                               2 x 6 terminal        HHC26                     12 5-7/16 20            16d     5     --           10d    3100 3505 3505 2130 2725 2800 2800 1870
                                                                                                    THJA26
                                                               2 x 8 terminal        HHC28             --      12 7-3/16 24            16d     6     --           10d    3505    3505      3505   2410     2805   2805   2805   1930
                                                                                                                                                                                                                                            --
                                                               2 x 6 terminal        HJHC26            --      12 5-7/16 20            16d     5     2            10d    3100    3505      3505   2410     2725   2815   2815   1935
                                                               2 x 8 terminal        HJHC28            --      12 7-3/16 24            16d     6     2            10d    3505    3505      3505   2410     2820   2820   2820   1940
                                                               2 x 6 terminal        HTHJ26-18         --      18    5   16            16d     7     5            16d    2295    2605      2695   1790     1985   2110   2110   1225
                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) Loading published for total load of hip / jack connection.
                                                               3) NAILS: 10d nails are 0.148" dia. x 3" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.

                                                              HJC Specialty Options Chart – Refer to Specialty Options pages 320-321 for additional details.                                                                                                     1-3/4"

                                                                    Option                     Hip Truss Skew
                                                                    Range                         30˚ to 60˚
                                                                                                                                                                        Specify angle                                                                                     H
                                                               Allowable Loads               100% of table load                                                           (60° max)

                                                                                             Add SK, angle of hip                                                                                                                                                  3-1/4"
                                                                                                                                                                                                                                              Varies
                                                                   Ordering              required, to product number.
                                                                                               Ex. HJC26_SK55
                                                                                                                                                  Typical HJC (skewed) installation                                                       8" max. width

                                                                                                                                                with alternate skew angle top view                                                                HJC (skewed)

                                                              MiTek® Product Catalog                                                                                                                                                                                  281
                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 283 of 358

               BN Breakfast Nook Hangers                                                                                                                                                    Plated Truss

               Designed to carry four mono trusses in one connector,
               it reduces installation time and cost. Provides a tested,
               load rated connection. Standard configuration spacing:                                                                                     22-1/2°
                                                                                                     22-1/2°
               22-1/2°, 45°, 45°, 45°, 22-1/2°. The design also
               includes field adjustable nailing tabs.
               Materials: 14 gauge                                                                             45°                                45°                 Nailing tabs adjust
                                                                                                                                                                      to fasten 22-1/2°
               Finish: Primer                                                                                                   45°                                     mono trusses
               Codes: IBC, FL, LA
                                                                                                                       BN264                                                                Typical BN264
               Installation:                                                                                    Standard configuration                                                       installation
               • Use all specified fasteners. See Product Notes, page 18.                                                    (top view)
               • Allow a 2" setback for each mono truss.                                        Field adjustable
                                                                                                nailing tabs with
               • For pitched ceiling, design mono trusses with end-vertical                    slotted fastening                     L
                  upset. Upset equals tangent of the ceiling slope times 5.6".                   holes for slant
                                                                                                      nailing
               • Bend tab only once.
                                                                                                                                                    H
                                                                                                                 B
Plated Truss




                                                                                                                             BN264

                                                         Dimensions (in)          Fastener Schedule4                            DF/SP                                      S-P-F
                                                                              Carrying      Carried Member              Allowable Loads (Lbs.)3                    Allowable Loads (Lbs.)3
                                                                              Member        per Mono Truss           Floor      Roof         Uplift1,2     Floor             Roof              Uplift1,2
                MiTek USP              Steel                                                                                                                                                               Code
                Stock No.    Ref. No.  Gauge              L   H     B Qty Type             Qty   Type     100% 115% 125%                      160%        100%         115%       125%          160%        Ref.
                 BN264    THJM2-4-SDS3   14              10 5-3/8 3-1/4 20 10d              2 10d x 1-1/2 2640 3035 3145                       585        2325         2635       2635           475        IBC,
                 BN284          --       14              10 7-1/8 3-1/4 20 10d              2 10d x 1-1/2 2640 3035 3145                       585        2325         2635       2635           475       FL, LA
                 1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                 2) Maximum uplift per mono truss is 175-lb at 160% for DF/SP and 150-lb at 160% for S-P-F.
                 3) Loading published is for total load of connection.
                 4) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.




               LDSC / DSC Drag Strut Connectors




                                                                                                                                                                                                                     Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
               Transfers lateral loads from girder truss into bearing walls.                                                                                               3"
                                                                                                                             Compression
                                                                                                                                                                             3-1/4"
               Materials: See chart
                                                                                                                                                                                                      10-1/2"
               Finish: Primer                                                                                                                       21"
               Codes: IBC, FL, LA                                                                                                                                           10-1/2"


               Installation:
               • Use all specified fasteners. See Product Notes, page 18.                                                                                                                                       7"
                                                                                           Tension                                                                                    2-1/8"
               • MiTek’s WS3 structural wood screws, 1/4" dia. x 3" long,
                 are supplied with DSC4 connector.                                                                                                                                               2"

                                                                                          Typical DSC4R installation                       DSC4R right shown                                LDSC4L left shown

                                                                                                                        DF/SP                           S-P-F
                                                                      Fastener Schedule2,3                                             1                               1
                                                                                                                Allowable Loads (Lbs.)          Allowable Loads (Lbs.)
                                                                   Truss                  Top Plate             Compression        Tension      Compression            Tension
                MiTek USP              Steel                                                                                                                                          Code
                Stock No.    Ref. No.  Gauge                Qty        Type         Qty        Type                  160%             160%              160%            160%           Ref.
                LDSC4L/R        --       14                  9      10d x 1-1/2      9      10d x 1-1/2              1500             1505              1020            1025           IBC,
                DSC4L/R   DSC5R/L-SDS3   3                  16         WS3          16         WS3                   4965             4655              3380            3170          FL, LA
                 1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                 2) MiTek's WS3 structural wood screws are 1/4" dia. x 3" long and are included with DSC4 connector.
                 3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.
                 New products or updated product information are designated in blue font.


               282                                                                                                                                                                     MiTek® Product Catalog
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 284 of 358

                                                              GTWS High Uplift Girder Truss Hangers                                                                                                                            Plated Truss

                                                              The GTWS series girder-to-girder hangers feature high uplift            Supported truss end vertical min
                                                              capacities along with high gravity load ratings.                       2x6 required. Ensure truss plate is
                                                                                                                                    installed flush bottom and min 3" in
                                                                                                                                     height (to resist end grain splitting)
                                                              Materials: 10 gauge
                                                              Finish: G90 galvanizing
                                                              Codes: FL                                                                                                                                                          16"

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              •M iTek’s WS structural wood screws are included with
                                                                hangers where specified.                                                                                                                                        4"
                                                              •G TWS2T shall be installed to a minimum 2x4 vertical                                                                                                  W
                                                                member of a girder truss with no restriction on the size                                                Typical GTWS                                  GTWS2T
                                                                of the bottom chord.                                                                                     installation
                                                              •G TWS3T shall be installed to a minimum 2x6 vertical
                                                                member of a girder truss with no restriction on the size
                                                                of the bottom chord.
                                                              •G TWS4T shall be installed to a minimum 2x8 vertical
                                                                member of a girder truss with no restriction on the size                                                                                                         16"
                                                                of the bottom chord.




                                                                                                                                                                                                                                              Plated Truss
                                                                                                                                                                                                                                5"
                                                                                                                                                                                                                      W

                                                                                                                                                                                                                      GTWS3T
                                                                                                                                             2,3,4
                                                                                             Dimensions              Fastener Schedule                                                      DF/SP
                                                                                                (in)          Supporting Truss Supported Truss                                       Allowable Loads (Lbs.)
                                                                                                                                                                 No.
                                                               MiTek USP Ref. Steel                                                                              of                                           Uplift1 Code
                                                               Stock No. No. Gauge           W      H    D     Qty       Type        Qty             Type       Plies         100%      115%      125%        160% Ref.
                                                               GTWS2T        --     10     3-1/4 16      4      22        WS3         16             WS3           2          8720      10030    10900        9770

                                                               GTWS3T        --     10     4-7/8 16      5      28        WS3         24             WS3           3          11100     12470    12470        12490       FL
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               GTWS4T        --     10     6-1/2 16      5      28        WS3         24             WS3           4          11100     12470    12470        12490

                                                               1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) MiTek's WS3 structural wood screws require a minimum 3" wood penetration.
                                                               3) MiTek's WS3 (1/4" dia. x 3" long) structural wood screws are included with the GTWS hangers.
                                                               4) MiTek's WS3 structural wood screws may be installed in both vertical and horizontal members.




                                                              MiTek® Product Catalog                                                                                                                                                    283
                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 285 of 358

               GT / GTD / GTS Girder Truss Hangers                                                                                                                        Plated Truss

               The GT primarily hangs girder trusses off other girder trusses,                                                                                                        L
               although a wide variety of other heavy-duty installations apply.

               Materials: Back Plate – 3 gauge; Strap – 7 gauge
               Finish: Primer                                                                                                                                                                 H
               Options: All models available in LVL sizes, use M in place of T,
                 as in GT2M4B
               Codes: See chart for code references                                                                                                                      9-1/4"

               Installation:                                                                                                                                                              D
                                                                                                                                                     W                           W1
               • Use all specified fasteners. See Product Notes, page 18.
               • Minimum heel height is 9-1/4" for GT hangers.                                             Typical GT2T4B                          GT                        GT2T4B
                                                                                                             installation                       top view

                                                             Dimensions (in)           Fastener Schedule1,2,3                   DF/SP                   S-P-F
                                                                                       Supporting Supported              Allowable Loads (Lbs.) Allowable Loads (Lbs.)
                                                                                         Truss      Truss                  Supporting Member     Supporting Member
                                                                                                              No
               Supported MiTek USP                                                          Bolt              of                      Uplift                  Uplift Code
                Member Stock No. Ref. No.             W1        L       H       D      Qty Dia (in) Qty Type Plies        100%   115% 160%      100%     115% 160% Ref.
                                                                                                                    2     2950   3390            2515    2895
Plated Truss




                            GT2T2B           --     3-7/16      6       19     4-1/2   2      3/4    12    16d                           2705                    2270
                                                                                                                   >3     3340   3840            3085    3475
                                                                                                                    2     3920   4510            3330    3830
                            GT2T2BH          --     3-7/16      6     22-1/4 4-1/2     2       1     12    16d                           2705                    2270
                                                                                                                   >3     5550   5550            4660    4660
                                                                                                                    2     4370   5025            3710    4265
                            GT2T3B           --     3-7/16      6       22     4-1/2   3      3/4    12    16d                           2705                    2270
                                                                                                                   >3     4985   5730            4590    5220
                                                                                                                    2     5905   6790            5040    5795
                  2-ply     GT2T4B        THGB2     3-7/16      7       19     5-1/2   4      3/4    12    16d                           2705                    2270
                                                                                                                   >3     6680   7680            6175    7100
                                                                                                                    2     8860   10190           7560    8695
                            GT2T6B           --     3-7/16 7-1/4        22       6     6      3/4    12    16d                           2705                    2270
                                                                                                                   >3     10020 11520            9260    9940
                                                                                                                    2     11795 13565            9640    9940
                            GT2T6BH          --     3-7/16 7-1/4 26-1/4          6     6       1     12    16d                           2705                    2270
                                                                                                                   >3     13580 13925            9640    9940
                                                                                                                    2     11815 13585            9640    9940
                            GT2T8B        THGBH2 3-7/16 7-1/4           25       6     8      3/4    12    16d                           2705                    2270




                                                                                                                                                                                                  Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                   >3     13355 13925            9640    9940
                                                                                                                                                                          IBC,
                                                                                                                    2     4370   5025            3710    4265              FL,
                            GT3T3B           --      5-1/8      6       22     4-1/2   3      3/4    12    16d                           2705                    2270
                                                                                                                   >3     4985   5730            4590    5275              LA

                                                                                                                    2     5740   6605            4830    5555
                            GT3T3BH          --      5-1/8      6     26-1/4 4-1/2     3       1     12    16d                           2705                    2270
                                                                                                                   >3     8490   8790            7160    7385
                                                                                                                    2     5905   6790            5040    5795
                            GT3T4B        THGB3      5-1/8      7       19     5-1/2   4      3/4    12    16d                           2705                    2270
                                                                                                                   >3     6680   7680            6175    7100
                                                                                                                    2     7865   9045            6685    7690
                            GT3T4BH          --      5-1/8      7     22-1/4 5-1/2     4       1     12    16d                           2705                    2270
                                                                                                                   >3     11435 13150            9720    11180
                  3-ply
                                                                                                                    2     8860   10190           7560    8695
                            GT3T6B           --      5-1/8    7-1/4     22       6     6      3/4    12    16d                           2705                    2270
                                                                                                                   >3     10020 11520            9260    10650
                                                                                                                    2     11795 13565           10030 11535
                            GT3T6BH          --      5-1/8    7-1/4 26-1/4       6     6       1     12    16d                           2705                    2270
                                                                                                                   >3     14860 14860           13075 13075
                                                                                                                    2     11815 13585           10080 11590
                            GT3T8B        THGBH3     5-1/8    7-1/4     25       6     8      3/4    12    16d                           2705                    2270
                                                                                                                   >3     13355 15360           12350 13090
                                                                                                                    2     15725 18085           13370 13765
                            GT3T8BH          --      5-1/8    7-1/4 30-1/4       6     8       1     12    16d                           2705                    2270
                                                                                                                   >3     19205 19465           13465 13765
                1) Bolts shall conform to ASTM A 307 Grade A or better.
                2) GT series require 2 x 6 vertical member for 2-, 3-, and 4-bolt hangers and 2 x 8 for 6 and 8-bolt hangers.
                3) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.
                New products or updated product information are designated in blue font.
                                                                                                                                                                         Continued on next page


               284                                                                                                                                                   MiTek® Product Catalog
                                                                                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 286 of 358

                                                              GT / GTD / GTS Girder Truss Hangers                                                                                                                                                        Plated Truss
                                                                                                                                                                                                                                                                          L
                                                                                    L                                                                                           L




                                                                                           H                                                                                            H                                                                                         H


                                                                                                                    45°
                                                                                                                                                                                                   W2
                                                                                                         W2                                                                                                                                        W2
                                                                    B                                                                                                                                                                45°
                                                                                                                                                           5-1/2"                                                45°                                         5-1/2"


                                                               W1                                                                                              1-5/8"         4-1/2"                                       1-5/8"
                                                                                                                            W1                                                                                                                                  1-5/8"           W2
                                                                                                                                                                                                                                                                                 W2
                                                                        GT skewed                                    GTS                                            GTS1T2H3BSKL                                         GTD                                    GTD1T1H3B
                                                                                                              top view (left shown)                                     (left shown)                                   top view

                                                                                                                       Dimensions (in)                               Fastener Schedule2,3,6                                       DF/SP                         S-P-F
                                                                                                                                                      Supporting            Supported            Supported                 Allowable Loads (Lbs.)       Allowable Loads (Lbs.)
                                                                                                                                                        Truss                 Truss                 Hip                     Supporting Member            Supporting Member
                                                                                                                                                                                                                   No.
                                                               Supported       MiTek USP          Ref.                                                       Bolt                                                  of                       Uplift                       Uplift Code
                                                                                         4,5
                                                                Member         Stock No.          No.         W1     W2        L       H        B     Qty    Dia.    Qty         Type       Qty       Type        Plies    100%     115%    160%        100%    115%     160% Ref.
                                                                                                                                                                                                                       2    5905    6790                5040     5795




                                                                                                                                                                                                                                                                                         Plated Truss
                                                                            GT4T4B                 --      6-1/2      --     7-1/2     19     5-1/2    4      3/4    12          16d        --          --                                  2705                         2270
                                                                                                                                                                                                                   >3       6680    7680                6175     7100

                                                                                                                                                                                                                       2    7860    9040                6685     7685
                                                                            GT4T4BH                --      6-1/2      --     7-1/2 22-1/4 5-1/2        4       1     12          16d        --          --                                  2705                         2270
                                                                                                                                                                                                                   >3      11440    11555               9720    10100

                                                                                                                                                                                                                       2    8860    10185               7560     8690
                                                                    4-ply   GT4T6B                 --      6-1/2      --     7-1/2     22       6      6      3/4    12          16d        --          --                                  2705                         2270
                                                                                                                                                                                                                   >3      10020    11525               9260    10650             IBC,
                                                                                                                                                                                                                                                                                   FL,
                                                                                                                                                                                                                       2   11790    13560               10025   11530              LA
                                                                            GT4T6BH                --      6-1/2      --     7-1/2 26-1/4       6      6       1     12          16d        --          --                                  2705                         2270
                                                                                                                                                                                                                   >3      14860    14860               13075   13075

                                                                                                                                                                                                                       2   11810    13580               10080   11590
                                                                            GT4T8B              THGBH4 6-1/2          --     7-1/2     25       6      8      3/4    12          16d        --          --                                  2705                         2270
                                                                                                                                                                                                                   >3      13360    15365               12345   13090

                                                                                                                                                                                                                       2   15690    18045               13340   15345
                                                                    5-ply   GT5T8BH                --      8-1/8      --     9-1/4 30-1/4       6      8       1     12          16d        --          --                                  2705                         2270
                                                                                                                                                                                                                   >3      19465    19465               16350   16350
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                                                       2    2920    3355                2555     2715
                                                                            GT2T2BSKL/R            --     3-7/16      --       6       19     9-1/4    3      3/4    12          16d        --          --                                  2000                         1600
                                                                 2-ply                                                                                                                                             >3       3295    3785                3075     3075
                                                                skewed
                                                                  45°                                                                                                                                                  2    5835    6710                5110     5875
                                                                            GT2T4BSKL/R            --     3-7/16      --     7-1/4     19     9-1/4    5      3/4    12          16d        --          --                                  2000                         1600
                                                                                                                                                                                                                   >3       6585    7575                6220     6675

                                                                                                                                                                                                                       2    4215    4850                3690     4005
                                                                            GTS1T1H3BSKL/R         --      1-5/8    1-5/8    9-1/4     22     5-1/2    4      3/4       4     10d x 1-1/2   4      10d x 1-1/2                                --                           --
                                                                 1-ply                                                                                                                                             >3       4755    5470                4495     4570
                                                                 hip &
                                                                 jack                                                                                                                                                  2    5830    6705                5105     5760
                                                                            GTS1T1H4BSKL/R         --      1-5/8    1-5/8    9-1/4     19     5-1/2    5      3/4       4     10d x 1-1/2   4      10d x 1-1/2                                --                           --
                                                                                                                                                                                                                   >3       6580    7565                5590     5760
                                                                                                                                                                                                                                                                                   --
                                                               2-ply hip                                                                                                                                               2    4215    4850                3690     3985
                                                                & 1-ply     GTS1T2H3BSKL/R         --      1-5/8 3-7/16 9-1/4          22     5-1/2    4      3/4       4     10d x 1-1/2   4      10d x 1-1/2                                --                           --
                                                                 jack                                                                                                                                              >3       4755    5470                4495     4545
                                                                  1-ply                                                                                                                                                2    2920    3360                2555     2940
                                                                terminal    GTD1T1H2B              --      1-5/8    1-5/8      6       19     5-1/2    2      3/4       4     10d x 1-1/2   4      10d x 1-1/2                                --                           --
                                                                   hip                                                                                                                                             >3       3295    3790                3115     3295
                                                                  1-ply                                                                                                                                                2    4240    4875                3710     3990
                                                                terminal    GTD1T1H3B              --      1-5/8    1-5/8      6       22     5-1/2    3      3/4       4     10d x 1-1/2   4      10d x 1-1/2                                --                           --
                                                                   hip                                                                                                                                             >3       4785    5500                4520     4550
                                                                  2-ply                                                                                                                                                2    4225    4855                3695     3975
                                                                terminal    GTD1T2H3B              --      1-5/8 3-7/16        8       22     5-1/2    3      3/4       4     10d x 1-1/2   4      10d x 1-1/2                                --                           --
                                                                   hip                                                                                                                                             >3       4765    5480                4500     4535
                                                               1) The listed loads for GTS and GTD is the total of hip and jack connection.
                                                               2) Bolts shall conform to ASTM A 307 or better.
                                                               3) GT Series require 2 x 6 vertical member for 2, 3, and 4 bolt hangers and 2 x 8 for 6 and 8 bolt hangers.
                                                               4) All side pocket applications assume 45° angle.
                                                               5) Must specify right or left for all GTS and GT skewed.
                                                               6) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                               New products or updated product information are designated in blue font.


                                                              MiTek® Product Catalog                                                                                                                                                                                             285
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 287 of 358

               GTQ / GTQM Girder Truss Hangers                                                                                                                               Plated Truss

               The GTQ / GTQM hangers connect to multi-ply girder truss
               with MiTek’s WS structural wood screws offering high
               load capacities. Design features minimum and maximum
               fastening installation options to accommodate various sizes
               of vertical web. GTQM’s are designed for LVL sizes, for
               example GTQM218.                                                                                                                                                    18"

               Materials: 7 gauge
               Finish: G90 galvanizing                                                                                                                       6-1/4"
                                                                                                                                                                              4-1/2"
                                                                                                                                                                      W
               Installation:
                                                                                                      Typical GTQ218 installation                                   GTQ218
               • Install all MiTek’s WS structural wood screws as specified.
                                                                                                                (GTQM218 similar)                            (GTQM218 similar)
               • Install hanger centered on vertical web.
               • GTQ’s are designed to be installed on various sizes of vertical
                 web. Maintain a minimum 5/8" fastener edge distance as
                 per the National Design Specification where truss connector
                 plates are not present.
               • Install MiTek’s WS structural wood screws in all fastener                                                        20"                                             18"
                 holes including diamond holes for maximum values.
               • Refer to Backer Block installation on page 287 if the length
Plated Truss




                                                                                                                                                           6-1/4"
                 of the screws going into the supporting truss are longer                                  5-15/16"
                 than the thickness of the plies.                                                                                 5-3/4"
                                                                                                                                                                              5"
                                                                                                                                                                    W
                                                                                                                       W

                                                                                                                      GTQ420                                        GTQ318
                                                                                                                (GTQM420 similar)                            (GTQM318 similar)


                                                                                                     1,3
                                                                                 Fastener Schedule                                DF/SP                                     S-P-F
                                                                        Supporting Truss
                                                                                        4,5
                                                                                              Supported Truss              Allowable Loads (Lbs.)                   Allowable Loads (Lbs.)
                                                                 Min                                       Floor   Roof   Wind8 Uplift2 Floor Roof Wind8 Uplift2
                                                                 Vert                 Min.            No.
               MiTek USP                           W     Install Web                 No. of           of                                                         Code
               Stock No.          Ref. No.        (in)    Type Size     Qty Type5    Plies Qty6 Type Plies 100% 115% 125% 160% 160% 100% 115% 125% 160% 160% Ref.

                             THGQ2-SDS3,                  Min    2x6    18                                        6965     7900    7900    7900     4595   6225     6605    6605         6605   3845
                GTQ218                           3-1/4
                             THGQH2-SDS3
                                                          Max    2x8    30                                        11610 13160 13160 13160           4595   10375 11005 11005 11005              3845
                                                                              WS3      2      20   WS3      2




                                                                                                                                                                                                            Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                             THGQ3.62-SDS3,               Min    2x6    18                                        6965     7900    7900    7900     4595   6225     6605    6605         6605   3845
               GTQM2187                          3-5/8
                             THGQH3.62-SDS3
                                                          Max    2x8    30                                        11610 13160 13160 13160           4595   10375 11005 11005 11005              3845

                             THGQ3-SDS4.5,                Min    2x6    25                                        11480 11480 11480 11480           4595   10240 10240 10240 10240              3810
                GTQ318                           4-7/8
                             THGQH3-SDS4.5
                                                          Max    2x8    33                                        14665 14665 14665 14665           4760   14500 14500 14500 14500              3945
                                                                             WS45      2      20   WS45     3                                                                                          --
                             THGQ5.50-SDS4.5,             Min    2x6    25                                        11480 11480 11480 11480           4595   10240 10240 10240 10240              3810
                         7
               GTQM318                           5-1/2
                             THGQH5.50-SDS4.5
                                                          Max    2x8    33                                        14665 14665 14665 14665           4760   14500 14500 14500 14500              3945

                                                          Min    2x8    41                                        14435 14435 14435 14435           4690   14435 14435 14435 14435              3745
                GTQ420       THGQH4-SDS6         6-1/2
                                                          Max    2x10   47                                        17600 17600 17600 17600           4690   15795 15795 15795 15795              3745
                                                                              WS6      3      20   WS6      4
                                                          Min    2x8    41                                        14435 14435 14435 14435           4690   14435 14435 14435 14435              3745
               GTQM4207      THGQH7.25-SDS6      7-1/4
                                                          Max    2x10   47                                        17600 17600 17600 17600           4690   15795 15795 15795 15795              3745

                1) MiTek's WS3 (1/4" dia. x 3" long), WS45 (1/4" dia. X 4-1/2" long, and WS6 (1/4" dia. x 6" long) structural wood screws are included with GTQ and GTQM hangers.
                2) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                3) MiTek's WS structural wood screws may be installed through metal truss connector plates as approved by truss designer per ANSI/TPI 1-2014 Section 7.5.3.4 and 8.9.2.
                   Pre-drilling required through the plate using a maximum of 5/32" bit.
                4) Truss plies of the supporting member must be fastened together to transfer the load (through all truss plies) that is not transferred by the hanger screws;
                   fastening schedule is to be specified by the truss designer.
                5) If the length of the screws going into the supporting truss are longer than the thickness of the plies, refer to the backer block installation on page 287.
                6) MiTek's WS structural wood screws specified for supported member must ALL be installed into the supported member while maintaining
                   a minimum 5/8" edge distance where truss connector plates are not present.
                7) Supported members on GTQM hangers shall have Specific Gravity of not less than 0.46.
                8) Wind (160%) is a download value.




               286                                                                                                                                                         MiTek® Product Catalog
                                                                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 288 of 358

                                                              Alternate Installations                                                                                                    Plated Truss

                                                              Backer block installation

                                                              Wood blocking used to achieve full design load value of a face
                                                              mount hanger attached to a carrying member. Blocking to be
                                                              designed by truss designer or engineer of record.

                                                              • Wood blocking should be of similar size/grade as the truss
                                                                member to which it is attached. The blocking should be         Backer blocking

                                                                designed to act as one unit with truss members.
                                                              • Truss designer shall approve blocking size/grade, fasteners
                                                                required, and application.
                                                              • All fasteners used to attach wood blocking should be
                                                                                                                                                 MUS26 pg. 268
                                                                independent of the fasteners in the truss hanger.




                                                              Panel point installation

                                                              • Connection with face mount hanger attaching to a truss




                                                                                                                                                                                                                Plated Truss
                                                                 panel point.
                                                              • Hanger nails that do not penetrate wood in panel point
                                                                                                                                                                   THD28-2
                                                                 provide no load resistance.                                                                        pg. 269
                                                              • Reduce load according to the code.




                                                              Filler block installation

                                                              Wood filler blocking used for supported member width less
                                                              than hanger width.
                                                                                                                               THDH26-2
                                                                                                                                pg. 270
                                                              Blocking and blocking fasteners/quantity to be
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              designed by truss designer or engineer of record.



                                                                                                                                                 Filler blocking                              Filler blocking
                                                                                                                                                                              GT3T6BH
                                                                                                                                                                               pg. 284




                                                              MiTek® Product Catalog                                                                                                                     287
                                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 289 of 358

               Truss Brace & Spacer (Stabilizer™)                                                                                                                        Plated Truss

               The Stabilizer™ Truss Brace & Spacer provides temporary
                                                                                                                          24 o.c.
               construction bracing in the roof and ceiling planes, as well
                                                                                                                                      Odd spacing
               as permanent lateral bracing for webs as specified by your
               truss engineering.

               The Stabilizer™ is easily installed by embedding the patented
                                                                                                                                                                                   25-1/4"
               MII 20 teeth on the top flange straight into the edge of the truss
               member to be braced with a framing hammer. The side tabs
               are then secured by driving the teeth into the face of the truss
               member being braced.

               Materials: 20 gauge                                                                         Temporary construction                               31-24 Stabilizer™
               Finish: G60 galvanizing                                                                       bracing installation
               Codes: IBC
                                                                                                  1-3/8"                                                            1-3/8"    71.28°
               Installation:                                                                       Flap
               • Use 31-16 for standard 16" o.c. spacing and 31-24 for                                               22-1/2"
                                                                                                                                                           1-1/2"            Standard MII 20 punch
                                                                                             1"
                  standard 24" o.c. spacing. For odd spacing, cut and insert
                  a solid block between the trusses.                                                                                                                         Tab
               • T ypically, The Stabilizer™ is installed at 6'– 8' centers along
                  the roof plane and 10'– 15' along the ceiling plane. (Refer to
                                                                                                                  Side view                                              Top view
Plated Truss




                  engineering specifications BCSI 1-03, published by The Truss
                  Plate Institute for specific bracing requirements.)
                                                                                                                                                  1-3/8"
               • The Stabilizer™ must be supplemented with diagonal bracing                                                                                                  1-3/8"
                 in the roof and ceiling planes and cross bracing in the web
                 plane at required intervals.                                                                                                                                                7/8"   1"

               • Web forces are not to exceed 8000 lbs.                                                                                                         1-1/2"
                                                                                                                                           1/4"
               • The Stabilizer™ is properly installed when the top flap
                 and side tabs are flush with the member being braced.                                                                                                   End view

                                                                                                                Hammer here


                 Important: The erection contractor is responsible for determining
                 and installing the temporary bracing for the structure, including the
                 trusses. It is most important for the installer to provide adequate
                 means for bracing the first truss installed. The performance of




                                                                                                                                                                                                         Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                 the entire bracing system depends on the adequacy of the ground
                 bracing or other means of bracing the first group of trusses installed.
                 The building designer is responsible for the permanent bracing                                                     Hammer here
                 design of the overall structure including the truss. This includes
                                                                                                                   Chord                                             Web bracing
                 the design of required supplemental diagonal and cross bracing.
                                                                                                             attachment detail                                       installation


                                                        Allowable Axial Loads (Lbs.)
                                            O.C.
                MiTek USP           Steel Spacing             Tension                Code
                Stock No.  Ref. No. Gauge   (in)  Tension with Fastener Compression Ref.
                31-16     TSBR2-16    20     16     105         155              420 IBC,
                31-24     TSBR2-24    20     24     105         155              420  FL
                 1) 1 pound = 4.448N.
                 2) Fastener shall be (1) 8d or 10d common wire nail inserted through nail slot.
                 3) NAILS: 8d nails are 0.131" dia. x 2-1/2" long, 10d nails are 0.148" dia. x 3" long.




               288                                                                                                                                                  MiTek® Product Catalog
                                                                                Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 290 of 358

                                                              TS / TSX Truss Spacers                                                                                                    Plated Truss

                                                              Truss spacers give framers fast and accurate spacing for
                                                              trusses, rafters, or floor joists. The TS and TSX eliminate the
                                                              need to mark layouts on bearing plates, improve installation
                                                              speed, and help eliminate spacing errors. These spacers are
                                                              light weight and compact.

                                                              Materials: See chart
                                                              Finish: G90 galvanizing

                                                              Installation:
                                                              • Use (1) 8d nail per end to fasten units to                                                              Typical TSX installation
                                                                trusses, rafters, or floor joists.




                                                                Important: These units provide spacing guides only.
                                                                Do not rely on the TS or TSX for bracing.

                                                                                                                                                                         TSX multi-unit spacer




                                                                                                                                                                                                          Plated Truss
                                                                                                                                             Fastener Schedule
                                                              Joist
                                                              Width MiTek USP                    Steel  O. C.       Overall      Sections                         Code
                                                                             1                                                                                2
                                                               (in) Stock No.        Ref. No.    Gauge Spacing      Length       Per Piece    Qty      Type       Ref.
                                                               1-1/2   TS                --        20         24   2-ft 1-1/2"       1         2        8d

                                                               1-1/2   TSX16         TSF2-16       22         16      8-ft           6         2        8d         --

                                                               1-1/2   TSX24         TSF2-24       22         24      10-ft          5         2        8d

                                                               1) TSX spacers are shipped folded.
                                                               2) NAILS: 8d nails are 0.131" dia. x 2-1/2" long.
                                                                                                                                                                         Typical TS installation
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                          TS single-unit spacer




                                                              MiTek® Product Catalog                                                                                                                289
                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 291 of 358

                SBP Supplementary Bearing Plates                                                                                                                                                        Plated Truss

                Use the SBP instead of extra truss plies or nail-on scabs to distribute concentrated truss reactions and avoid top plate
                crushing. The two-piece design accommodates any number of girder plies. A wraparound design gives superior uplift
                resistance, and reinforcement ribs effectively distribute bearing loads. Works with both single and double 2x4 or 2x6 top plates.

                Materials: 16 gauge
                Finish: G90 galvanizing                                                                                                                              Uplift
                                                                                                                                                                              F2
                Codes: IBC, FL, LA                                                                                                                             F1
                                                                                                                                                                              F1
                Installation:                                                                                                                                   F2
                • Use all specified fasteners. See Product Notes, page 18.
                • The SBP shall be installed in pairs.
                                                                              Allowable Loads (Lbs.)1,2,3
                 No. of
                 Truss       Wood         Fc            SBP's Alone                             SBP + Truss Bearing4
                 Plies      Species      (psi)    100% 115% 125% 100% EBL 115%                                  EBL      125%        EBL
                                                     SBP4 on 2 x 4 Top Plate (3-1/2" wide)
                            DF           625      2500       2805      2955      5780      6.17      6085       6.49      6235      6.65
                            SP           565      2745       2955      2955      5710      6.74      5920       6.99      5920      6.99
                  1-Ply
                            S-P-F        425      2200       2365      2365      4430      6.95      4595       7.21      4595      7.21
                                                                                                                                                                              Typical SBP
                            Hem Fir      405      2245       2445      2445      4370      7.19      4570       7.52      4570      7.52
                                                                                                                                                                              installation
                            DF           625      2500       2805      2955      9065      4.83      9370       5.00      9520      5.08
Plated Truss




                            SP           565      2745       2955      2955      8680      5.12      8890       5.24      8890      5.24
                  2-Ply
                            S-P-F        425      2200       2365      2365      6665      5.23      6830       5.36      6830      5.36
                            Hem Fir      405      2245       2445      2445      6500      5.35      6700       5.51      6700      5.51
                            DF           625      2500       2805      2955     12345      4.39      12650      4.50     12800      4.55
                            SP           565      2745       2955      2955     11645      4.58      11855      4.66     11855      4.66
                  3-Ply                                                                                                                                                                                 H
                            S-P-F        425      2200       2365      2365      8895      4.65      9060       4.74      9060      4.74
                            Hem Fir      405      2245       2445      2445      8625      4.73      8825       4.84      8825      4.84
                            DF           625      2500       2805      2955     15625      4.17      15930      4.25     16080      4.29
                                                                                                                                                                                                        1"
                            SP           565      2745       2955      2955     14610      4.31      14820      4.37     14820      4.37
                  4-Ply                                                                                                                                                            W
                            S-P-F        425      2200       2365      2365     11125      4.36      11290      4.43     11290      4.43
                                                                                                                                                                                                   2"
                            Hem Fir      405      2245 2445 2445 10750 4.42 10950                               4.51     10950      4.51
                                                     SBP6 on 2 x 6 Top Plate (5-1/2" wide)
                                                                                                                                                                                   SBP
                            DF           625      3500       3930      4235      8655      9.23      9085       9.69      9390      10.02
                            SP           565      3845       4295      4295      8505      10.04     8955      10.57      8955      10.57
                  1-Ply
                            S-P-F        425      3080       3415      3415      6585      10.33     6920      10.85      6920      10.85




                                                                                                                                                                                                                            Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                            Hem Fir      405      3140      3525       3535      6480      10.67     6865      11.30      6875      11.32
                            DF           625      3500      3930       4235     13815      7.37      14245      7.60     14550      7.76
                            SP           565      3845       4295      4295     13170      7.77      13620      8.04     13620      8.04
                  2-Ply
                            S-P-F        425      3080       3415      3415     10095      7.92      10430      8.18     10430      8.18
                            Hem Fir      405      3140       3525      3535      9825      8.09      10210      8.40     10220      8.41
                            DF           625      3500       3930      4235     18970      6.74      19400      6.90     19705      7.01
                            SP           565      3845       4295      4295     17830      7.01      18280      7.19     18280      7.19
                  3-Ply                                                                                                                      1) A llowable loads are for a pair of SBP devices.
                            S-P-F        425      3080       3415      3415     13600      7.11      13935      7.29     13935      7.29
                                                                                                                                                 SBPs shall be installed in pairs.
                            Hem Fir      405      3140      3525       3535     13165      7.22      13550      7.43     13560      7.44     2) Multiple ply trusses shall be fastened together
                            DF           625      3500      3930       4235     24125      6.43      24555      6.55     24860      6.63         to act as a single unit.
                            SP           565      3845       4295      4295     22490      6.63      22940      6.77     22940      6.77     3) E BL denotes effective bearing length in inches
                  4-Ply                                                                                                                          and includes the actual bearing length plus the
                            S-P-F        425      3080       3415      3415     17105      6.71      17440      6.84     17440      6.84
                                                                                                                                                 contribution of the SBP device.
                            Hem Fir      405      3140       3525      3535     16505      6.79      16890      6.95     16900      6.95     4) Assumes full seating of truss on top plate.
                 1) Allowable loads are for a pair of SBP devices. SBP's shall be installed in pairs.
                                                  Dimensions
                 2) Multiple ply trusses shall be fastened                                 Fastener Schedule1,6
                                                            together to act as a single unit.                            DF/SP Allowable    S-P-F Allowable
                 3) EBL denotes effective bearing length
                                                       (in) and includes the actual bearing
                                                                                         Platelength in inchesTruss
                                                                                                               plus       Loads (Lbs.)2,3    Loads (Lbs.)2,3
                    the contribution of the SBP device.                Joist
                 4)MiTek                  of truss on top plate. Thickness Top Sides
                    Assumes full seatingSteel                                                                          Uplift4 F1       F2 Uplift4 F1     F2 Code
                 Stock No. Ref. No. Gauge W                  H          (in)       Qty Qty Type Qty              Type  160% 160% 160% 160% 160% 160% Ref.
                                                                   2-7/8 or less                        20 10d x 1-1/2
                 SBP4          TBE4        16 3-1/2 3-1/4                           4      8 10d                        1205 1530 1625 820 1195 1335 IBC,
                                                                     3 or more                          20        10d
                                                                                                                                                              FL,
                                                                   2-7/8 or less                        28 10d x 1-1/2
                 SBP6          TBE6        16 5-1/2 3-1/4                           4      8 10d                        1205 1530 1625 820 1195 1335 LA
                                                                     3 or more                          28        10d
                   1) Fastener
               1) Fastener        Schedule
                               Schedule        is for
                                           is for      a pair
                                                  a pair      of SBP
                                                          of SBP       devices.
                                                                   devices.                                          5) Other connector models are not to be combined with SBP to
                   2) Allowable
               2) Allowable        loads
                                loads   areare
                                            for for a pair
                                                 a pair     of SBP
                                                         of SBP      devices.
                                                                 devices.  SBPsSBPs   shall
                                                                                  shall      be installed
                                                                                         be installed       in pairs. resist the uplift force or lateral loads. For special considerations,
                                                                                                       in pairs.
                   3) Multiple
               3) Multiple    plyply  trusses
                                  trusses   shallshall
                                                   be be   fastened
                                                       fastened       together
                                                                  together      to act
                                                                            to act  as aassingle
                                                                                            a single
                                                                                                 unit.unit.              consult MiTek Customer Service.
                  4)plift
               4) U   Uplift  loads
                           loads     have
                                  have      been
                                         been      increased
                                                increased    60%60%for for
                                                                       windwind  or seismic
                                                                             or seismic       loads;
                                                                                          loads;      no further increase
                                                                                                  no further                 shall
                                                                                                                     6) NAILS:  10d bexpermitted.
                                                                                                                                         1-1/2 nails are 0.148" dia. x 1-1/2" long,
                   5) Other shall
                  increase     connector     models are not to be combined with SBP to resist the uplift
                                     be permitted.                                                                         force
                                                                                                                         10d nailsorare
                                                                                                                                      lateral
                                                                                                                                        0.148"loads.
                                                                                                                                                dia. x 3" long.
                      For special considerations, consult MiTek Customer Service.                                    New products or updated product information are designated in blue font.
                   6) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.
                   New products or updated product information are designated in blue font.                                                                                                        MiTek® Product Catalog
                290
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 292 of 358

                                                              FTC / FTCF Floor Truss Clips                                                                                                                     Plated Truss

                                                              FTC clips slide easily onto the top or bottom chord and provides
                                                                                                                                                                                                                               4-3/8"
                                                              a guide to help position and support the second truss during assembly

                                                              FTCF clips easily install after the trusses are installed                                                                                                                   W2


                                                              Materials: 18 gauge                                                                                                                                                    H
                                                              Finish: G90 galvanizing
                                                              Codes: IBC, FL, LA
                                                                                                                                                                                                                                  W1
                                                              Patents: U.S. Patent No. 5,653,079
                                                                                                                                                                                                              2"         1-1/8"
                                                              Installation:
                                                                                                                                                              Typical FTC installation                             FTC
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • T he truss designer must determine the number of clips required and the
                                                                spacing between clips based on loading conditions.


                                                                 Concentrated Load Condition: (side load attached to 2-ply truss):
                                                                 The FTC clips shall be installed in pairs, or multiples of two, on either
                                                                 side of, and within 12" of a concentrated load.
                                                                 Divide half of the concentrated load by the clip load transfer capacity




                                                                                                                                                                                                                                                   Plated Truss
                                                                 to determine the number of clips required.                                                         Typical FTC
                                                                                                                                                               2-ply metal web truss
                                                                 Example:
                                                                 Concentrated (point) load = 3000 lbs, FTC1 capacity (DF/SP) = 865 lbs
                                                                                                                                                                    installation

                                                                                1/2 (3000 lbs)
                                                                                                    = 1.73 = 2 clips
                                                                                   865 lbs

                                                                 Place 2 clips near concentrated load


                                                                 Uniform Load Condition: (side load attached to 2-ply truss):
                                                                 To transfer uniform loads to the second ply, the FTC clips shall be
                                                                 installed at a regular interval along the loaded chord. Spacing
                                                                 between clips is limited to 24" maximum.
                                                                 Divide the clip load transfer capacity by half the required load per
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                 lineal foot (PLF) to determine the spacing between clips.                                                 Step 1                                  Step 2
                                                                                                                                                                                       Typical FTC2F
                                                                 Example:                                                                                                           retrofit installation
                                                                 Uniformly (distributed) load = 500 PLF, FTC1 capacity (DF/SP) = 865 lbs
                                                                                                                                                                                                                     2-1/16"
                                                                                                                                                                                                                                         3-1/16"
                                                                               865 lbs = 3.46' spacing
                                                                            1/2 (500) PLF
                                                                 Space clips at 3'4" along length of truss

                                                                                                                                                                                                    FTC1F= 6-1/16"
                                                                                                                                                                                                    FTC2F=7-5/8"


                                                                                                                                            Fastener
                                                                                                                 Dimensions (in)             DF/SP                          S-P-F
                                                                                                                                           Schedule3                                                                        4-3/8"
                                                                                                                                           Maximum                        Maximum
                                                                            MiTek USP              Steel                                   Transfer                       Transfer Code                                FTCF
                                                                                                                                                  1,2                            1,2
                                                               Truss Size    Stock No.    Ref. No. Gauge  W1     W2     H   Qty   Type      Loads                          Loads     Ref.
                                                                3x2         FTC32            --      18  2-1/16 2-1/2 1-1/2 10 10d x 1-1/2    680                            590
                                                                            FTC1             --      18  3-1/2 3-1/16 1-1/2 10    10d         865                            750     IBC,
                                                               4x2
                                                                            FTC1F            --      18  3-1/16   --  4-3/8 10    10d         865                            750      FL,
                                                                            FTC2             --      18  3-1/2 3-1/16   3   10    10d         865                            750      LA
                                                               (2) 4 x 2
                                                                            FTC2F            --      18  3-1/16   --  4-3/8 10    10d         865                            750
                                                               1) Transfer loads are for 100% floor load, and shall not be increased for short term load duration.
                                                               2) Truss designer shall determine the number of clips for concentrated loads and the spacing for uniform loads.
                                                               3) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.


                                                              MiTek® Product Catalog                                                                                                                                                        291
                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 293 of 358

               VTT Valley Truss Tie                                                                                                                                                    Plated Truss

               VTT Valley Truss Tie is designed to transfer loads from a valley truss into                                           2-3/4"
               the supporting structure below. It also resists the sliding forces from
               downward loads when the valley truss is set upon a sloped lower roof.
               The ability to resist the sliding force eliminates the need for support
               wedges under the valley truss bottom chord or special order valley roof                                                                            Pitch guide
                                                                                                                 3-1/4"
               trusses with a bevel-cut bottom chord.                                                                                                            embossments


               • Double-dimple nail holes assure the nails are driven in at the correct                                                                         Double-dimple
                  angle into the supporting member every time.                                                                                                     nail holes

               • Flat design requires no field bending to match the supporting
                                                                                                                                                         Prong teeth
                 roof pitch.
               • 2-Ply steel with stiffening ribs provides a high resistance to sliding                                  VTT Front View                                               VTT Back View
                 forces from downward loads.
               • Prong teeth help hold the VTT in place while nailing.
               • Accommodates supporting roof pitches from 0/12 to 12/12.                                                                 Valley truss

               • Pitch guide embossments allow attachment to valley truss on ground.
                                                                                                                                                VTT
                                                                                                                                                                          Supporting
               Materials: 18 gauge                                                                                                                                          truss
                                                                                                                                                                                                     Valley truss

               Finish: G90 galvanizing
                                                                                                                                                                                                   VTT
               Patents: U.S. Patent No. 9,920,514 B1
Plated Truss




                                                                                                                                               Lower roof
                                                                                                                                               sheathing

               Installation:                                                                                                                             Supporting
                                                                                                                                                           truss
               • Mark the location of the supporting truss located below the lower
                 roof sheathing.
               • Place the VTT flat against the valley truss, centered over the top chord
                 of the truss below. Tap the top edge down with a hammer to engage
                 the prong teeth.                                                                                Typical VTT installation                                          Typical VTT
               • Nail the VTT to the bottom chord of the valley truss using                                                                                                  side view installation
                  (3) 10d x 1-1/2" nails.
               • Install (3) 10d common nails through the double-dimples and drive                                                                                                                  Valley truss
                 them through the sheathing into the top chord of the supporting                        Mark valley truss at supporting
                                                                                                        truss framing member location
                 truss below. One nail will be centered in the top chord below.                         and center VTT horizontally on
                 The other two nails are driven in at preset angles guided by                                     that mark.               Secure with (3)
                                                                                                                                            10d x 1-1/2"
                 the dimple holes.                                                                                                             nails




                                                                                                                                                                                                                    Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
               Alternate Installation for Ground/Pre-Placement of VTT                                                                              Use pitch guide
                                                                                                                                                   on part to locate
               • Mark the location of the supporting truss located below the lower                                                                vertical position
                                                                                                                                                                               VTT
                 roof sheathing. Center VTT horizontally on that mark.                                                                                  of VTT
                                                                                                                                                                             (3) 10d nails
               • Use pitch guide embossments on part to locate the vertical position of                                                                                   fastened to the           Lower roof
                                                                                                                                                                         supporting framing
                 VTT. Pitch numbers on connector are the numerator in the pitch slope                                                                                                                sheathing
                 ratio. (i.e. “6” indicates a 6/12 pitch, “12” indicates a 12/12 pitch, etc.)                                                                                 Supporting
                                                                                                                                                                                truss
               • Secure the VTT to valley truss with (3) 10d x 1-1/2" nails.
               • When valley truss is hoisted into proper position on roof, install
                 (3) 10d common nails through the double-dimples and drive them                                 Alternate Installation                                               Typical VTT
                 through the sheathing into the top chord of the supporting truss                           for Ground / Pre-Placement                                         front view installation
                 below. One nail will be centered in the top chord below. The other                                  installation
                 two nails are driven in at a preset angles guided by the dimple holes.

                                                 Dimensions (in)           Fastener Schedule4                                        DF/SP                                 S-P-F
                                                                     Supporting                                               Allowable Loads (Lbs.)               Allowable Loads (Lbs.)
                                                                                      Valley Truss  Supporting
                                                                      Framing                                        Download3                                         Download3
                MiTek USP          Steel                                                               Roof                      Uplift1,2                                              Uplift1,2 Code
                Stock No. Ref. No. Gauge            W         H      Qty   Type     Qty   Type         Pitch      115%,125%,160% 160%                           115%,125%,160%           160% Ref.
                                                                                                      < 4/12            840        375                                685                 270
                 VTT          VTCR        18      2-3/4     3-1/4     3     10d      3 10d x 1-1/2 4/12 to < 8/12       840        445                                685                 325      --
                                                                                                   8/12 to 12/12        840        480                                685                 400
                 1) Uplift Loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                 2) Uplift loads are based on installation over 7/16" or 15/32" sheathing.
                 3) Downloads have been increased for snow, construction and wind loads; no further increase shall be permitted.
                 4) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.


               292                                                                                                                                                               MiTek® Product Catalog
                                                                                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 294 of 358

                                                              STC Truss Clips                                                                                                                                                                    Plated Truss

                                                              The STC provides uplift resistance by securing trusses to top plates.
                                                              Slotted nail holes allow for horizontal movement as scissor trusses deflect.
                                                                                                                                                                                                                                           1-1/4" slots

                                                              Materials: 12 gauge
                                                              Finish: G90 galvanizing                                                                                                                                  Uplift

                                                              Codes: IBC, FL, LA                                                                                                                                  F1
                                                                                                                                                                                                                                F1   W2

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • When installing, do not fully set nails.                                                                                                                                          W1
                                                              • Locate nails into the center of slots to allow for horizontal movement.
                                                                                                                                                                                  Typical STC installation                                          STC
                                                                                                                                                                                      2
                                                                                                                                                              Fastener Schedule                            DF/SP                   S-P-F
                                                                                                                             Dimensions (in)
                                                                                                                                                           Truss                   Plate            Allowable Loads (Lbs.) Allowable Loads (Lbs.)
                                                                                                                                                                                                              1
                                                               MiTek USP          Steel                                                                                                               Uplift                F1         Uplift1             F1         Code
                                                               Stock No. Ref. No. Gauge                   Description           W1         W2 Qty    Type     Qty  Type                               160%                 160%        160%               160%        Ref.
                                                               STC24     TC24       12                   2 x 4 top plate      3-9/16      1-5/8 5 10d x 1-1/2 6 10d x 1-1/2                                                                                           IBC,
                                                               STC26     TC26       12                   2 x 6 top plate       5-1/2      1-5/8 5 10d x 1-1/2 6 10d x 1-1/2                             465                 605           410             470          FL,
                                                               STC28     TC28       12                   2 x 8 top plate       7-1/4      1-5/8 5 10d x 1-1/2 6 10d x 1-1/2                                                                                            LA




                                                                                                                                                                                                                                                                                  Plated Truss
                                                                1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                                2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.
                                                                New products or updated product information are designated in blue font.


                                                              TR Roof Truss Ties
                                                                                                                                                                                                                                                          1-1/4"
                                                              Slotted design allows truss to deflect without imposing
                                                              load on wall below.

                                                              Materials: See chart                                                                                                                                                                                 2-3/4"
                                                                                                                                                                                                                  F2
                                                              Finish: G90 galvanizing
                                                                                                                                                                                                                                F2
                                                              Installation:                                                                                                                                     F1
                                                                                                                                                                                                         (see footnote #5)
                                                              • Use all specified fasteners. See Product Notes, page 18.                                                                                                                                     2"
                                                              • Do not fully set nails.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                          Typical TR2 installation                                               TR1
                                                              • Locate nails into the center of slots.
                                                              •D ue to the potential for squeaks, the TR series products                                                                                                                           1-1/4"
                                                                are not recommended for floor applications.                                                                                2-1/2"



                                                                                                                                                                                                                                                             4-1/4"
                                                                                                                                                                                                     2-11/16"




                                                                                                                                                                                                    1-7/8"                                                 1-3/4

                                                                                                                                                                                     TR2                                                          TR1T
                                                                                                                            Fastener Schedule6                                 DF/SP
                                                                                                                              Truss         Plate                      Allowable Loads (Lbs.)1
                                                                                                                                                        Without Gap2 With 1/4" Gap3 With 1/2" Gap4

                                                               MiTek USP                  Steel                                         F15  F2                               F15          F2        F15         F2 Code
                                                               Stock No.         Ref. No. Gauge          Description Qty Type Qty Type 160% 160%                             160%         160%      160%        160% Ref.
                                                               TR1               STC        18            single slot 1 8d 2 8d         85   50                               35           35         --          --
                                                               TR1T              STCT       16            single slot 1 8d 2 8d         240   --                              130           --       80           --  --
                                                               TR2               DTC        18           double slot  2 8d 4 8d         125  210                              85           135        --          --
                                                              1) 1)    Loads
                                                                 L oads   havehave
                                                                                 beenbeen   increased
                                                                                      increased          for short-term
                                                                                                  for short-term  loading; loading;
                                                                                                                            no furthernoincrease
                                                                                                                                          furtherallowed.
                                                                                                                                                    increase allowed. 4) Installed with maximum 1/2" space between rafter or truss and top plate under
                                                              2) 2)    Truss
                                                                   Truss mustmust   be bearing
                                                                                be bearing   on topon  toptoplate
                                                                                                    plate         to achieve
                                                                                                             achieve            the allowable
                                                                                                                      the allowable  loads underloads     under
                                                                                                                                                     “Without   "Without “With
                                                                                                                                                              Gap”.         Gap".1/2" Gap”. Space is not limited to 1/2", where loads are not required.
                                                              3) 3)
                                                                  Installed withwith
                                                                       Installed   maximum
                                                                                        maximum1/4" space
                                                                                                     1/4-inbetween   rafter or truss
                                                                                                             space between           andortop
                                                                                                                                 rafter        plateand
                                                                                                                                            truss     under
                                                                                                                                                         top“With     5) "With
                                                                                                                                                             plate under   To achieve
                                                                                                                                                                                   1/4"F1Gap".
                                                                                                                                                                                          loads in both directions, clips must be installed on both sides of
                                                                  1/4"   Gap”.isSpace
                                                                       Space           is not limited
                                                                                  not limited         to 1/4",
                                                                                                to 1/4-in,     whereloads
                                                                                                            where     loadsare
                                                                                                                             are not
                                                                                                                                 not required.
                                                                                                                                     required.                             the truss and staggered to avoid nail interference.
                                                                 4) Installed with maximum 1/2" space between rafter or truss and top plate under6)"With                  NAILS:   8d Gap".
                                                                                                                                                                                 1/2"  nails are 0.131" dia. x 2-1/2" long.
                                                                  Space is not limited to 1/2-in, where loads are not required.
                                                              MiTek ®
                                                                      Product
                                                               5) To achieve     Catalog
                                                                             F1 loads  in both directions, clips must be installed on both sides of the truss and staggered to avoid nail interference.                                                                     293
                                                               6) NAILS: 8d nails are 0.131" dia. x 2-1/2" long.
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 295 of 358

               HTC Heavy Truss Deflection Clip                                                                                                                                                        Plated Truss

               Slotted design allows truss to deflect without imposing load
                                                                                                                                                         F2
               on wall below.
                                                                                                                                         F2              F1
               Materials: 16 gauge                                                                                                            (see footnote #4)
               Finish: G90 galvanizing                                                                                                                                                                3-1/4"
               Codes: IBC, FL, LA

               Installation:                                                                                                                                                       3-1/2"             1"

               • Use all specified fasteners. See Product Notes, page 18.                                                                                                                        1-15/16"

               • Do not fully set nails.                                                                 Typical HTC4 installation                                                   HTC4
                                                                             4                                                                    1) L oads have been increased 60% for wind or seismic loads;
                                                       Fastener Schedule                                  DF/SP
                                                                                                                         1
                                                                                                                                                      no further increase shall be permitted.
                                                             Truss/                               Allowable Loads (Lbs.)                          2) Truss/Rafter must be bearing on top plate to achieve the
                                                   Plate
                                                             Rafter                        Without Gap
                                                                                                         2
                                                                                                               With 1-1/4" Gap
                                                                                                                                 3                    allowable loads under “Without Gap”.
                                                                                                                                                  3) W hen installed with maximum 1-1/4" space between truss/rafter
                                                                                              5
               MiTek USP          Steel Top Side                                            F1        F2        F15       F2             Code         and top plate, use loads under “With 1-1/4" Gap”.
               Stock No. Ref. No. Gauge Qty Qty                Qty       Type              160%      160%      160%      160%            Ref.     4) T o achieve F1 loads in both directions, clips must be installed on
                                                                                                                                                      both sides of the truss and nails staggered to avoid nail interference.
                HTC4     HTC4       16   2    4                 3     10d x 1-1/2           255       525       55        295         IBC, FL, LA
                                                                                                                                                  5) N AILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.
                1) Loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                2) Truss/Rafter must be bearing on top plate to achieve the allowable loads under "Without Gap".
               ZC Blocking Supports
                3) When installed with maximum 1-1/4" space between truss/rafter and top plate, use loads under "With 1-1/4" Gap".
Plated Truss




                4) To achieve F1 loads in both directions, clips must be installed on both sides of the truss and staggered to avoid nail interference.
                5) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.

               ZC clips secure blocking between joists or trusses which
                                                                                                                                                                           D                                    D
               provides support for drywall or sheathing.

               Materials: See chart
                                                                                                                                                                                                                    H
               Finish: G90 galvanizing                                                                                                                          H


               Installation:
                                                                                                                                                                               W
               • Use all specified fasteners. See Product Notes, page 18.
                                                                                                                                                                                                                    W

                                                                                                             Typical ZC installation                                                ZC2                                 ZC4

                                                       Dimensions (in)                      Fastener Schedule1                       DF/SP
                                                                                          Header              Blocking       Allowable Loads (Lbs.)2




                                                                                                                                                                                                                                Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                MiTek USP              Steel                                                                                                                   Code
                Stock No.     Ref. No. Gauge   W      H      D    Qty      Type  Qty      Type                                       Download 100%             Ref.
                ZC2           Z2         20  2-1/4 1-9/16 1-1/2 2 10d x 1-1/2 2 10d x 1-1/2                                               490
                ZC4           Z4         12  1-1/2 3-9/16 1-3/8 2 10d x 1-1/2 1 10d x 1-1/2                                               420                               1) A llowable load shall not be increased
                                                                                                                                                                    --          for other load duration factors.
                ZC24          Z28        28  2-9/32 1-9/16 1-3/8     10d x 1-1/2    10d x 1-1/2                                            --
                                                                                                                                                                            2) N AILS: 10d x 1-1/2 nails are 0.148"
                ZC34          Z38        28  2-9/32 2-9/16 1-5/16    10d x 1-1/2    10d x 1-1/2                                            --                                   dia. x 1-1/2" long.
                1) Allowable load shall not be increased for other load duration factors.
                2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.

               T Hoist Plates

               Engineered with a reinforced collar around the hoist
               hole for added strength.
                                                                                                                                                                                             1-1/2"
               Materials: 14 gauge
                                                                                                                                                              6-15/16"
               Finish: G90 galvanizing
                                                                                                                                                                         5-1/2"

               Installation:
               • Fill all nail holes that align with wood.
                                                                                                                                                                                       3"
                                                                         1
                                                    Fastener Schedule
                                                                                  Max                     Typical T10 installation                                                    T10
                MiTek USP              Steel        Min.                          Load      Code
                Stock No.     Ref. No. Gauge        Qty         Type             (Lbs.)     Ref.
                T10           CHC        14          10      8d common             800       --
                1) NAILS: 8d nails are 0.131" dia. x 2-1/2" long.


               294                                                                                                                                                                               MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 296 of 358

                                                              FS / FSS Truss Field Splice Kits                                                                                          Plated Truss

                                                              Job site splicing of long trusses is made easier with Truss Field Splice
                                                              Kits. The FS and FSS (for scissors trusses) includes a pair of plates,
                                                              bolts, nuts, and a Splice Clip for top chord alignment. Allowable loads
                                                              are sometimes limited by tension in the net section of the wood.
                                                              Choose the bottom chord size and species that will satisfy the tension
                                                              requirement. Analyze tension in the web to determine the required size.

                                                              Materials: FS/FSS – See chart, bolts, and nuts included Splice                                                            Specify angle
                                                               Clip – 12 gauge
                                                              Finish: FS & FSS – Primer; Splice Clip – G90 galvanizing;                                      Typical FSS installation     FSS
                                                               Bolts – zinc plating

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • Position the two trusses, center one splice plate on the bottom chords
                                                                and clamp in place for a drilling template. Install the Splice Clip at the
                                                                top truss plate and fasten with (18) 10d (0.148" dia) x 1-1⁄2" nails. Drill
                                                                through the bottom chord using splice plate as a template. Place splice
                                                                plate on each side and bolt the connection firmly.

                                                                                                                                                              Typical FS installation




                                                                                                                                                                                                              Plated Truss
                                                                                                                                                                                           FS
                                                                                                            Bolt Schedule              Allowable Loads (Lbs.)1,2
                                                                                                                                         DF        SP      S-P-F
                                                               MiTek USP                Steel      Truss                     Chord                                 Code
                                                               Stock No. Ref. No.       Gauge      Plies    Qty Size (in)     Size     115%      115%      115%    Ref.
                                                                                                                              2x6      4995      4845      3910
                                                                FS8B            --         7         1       8    3/4 x 3     2x8      6695      6305      5240
                                                                                                                             2 x 10    7195      7565      6030
                                                                                                                              2x6      9995      9690      7820
                                                                FS8B-2          --         7         2       8    3/4 x 5     2x8      13390     12615     10480
                                                                                                                             2 x 10    14130     14725     12140                        Splice Clip
                                                                                                                              2x6      14120     14540     11730
                                                                FS8B-3          --         7         3       8    3/4 x 7     2x8      14145     14740     13070
                                                                                                                             2 x 10    14130     14725     13075
                                                                                                                              2x6      4995      4845      3910
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                FS12B           --         3         1      12    3/4 x 3     2x8      6695      6305      5240
                                                                                                                             2 x 10    8320      7565      6510
                                                                                                                              2x6      9995      9690      7820
                                                                FS12B-2         --         3         2      12    3/4 x 5     2x8      13390     12615     10480
                                                                                                                             2 x 10    16640     15125     13020
                                                                                                                                                                    --
                                                                                                                              2x6      14990     14540     11730
                                                                FS12B-3         --         3         3      12    3/4 x 7     2x8      20085     18920     15720
                                                                                                                             2 x 10    21770     22670     19530
                                                                                                                              2x6      4995      4845      3910
                                                                FSS8B           --         7         1      12    3/4 x 3     2x8      6695      6305      5240
                                                                                                                             2 x 10    7195      7565      6030
                                                                                                                              2x6      9995      9690      7820
                                                                FSS8B-2         --         7         2      12    3/4 x 5     2x8      13390     12615     10480
                                                                                                                             2 x 10    14130     14725     12140
                                                                                                                              2x6      4995      4845      3910
                                                                FSS12B          --         3         1      18    3/4 x 3     2x8      6695      6305      5240
                                                                                                                             2 x 10    8320      7565      6510
                                                                                                                              2x6      9995      9690      7820
                                                                FSS12B-2        --         3         2      18    3/4 x 5     2x8      13390     12615     10480
                                                                                                                             2 x 10    16640     15125     13020
                                                                1) Allowable loads shall not be increased for other load duration factors.
                                                                2) Allowable loads are based on the lesser of the calculated bolt loads and the calculated wood
                                                                   tensile strength at the critical net section.
                                                                3) Wood tensile strengths are based on the Ft of 450 psi for S-P-F, 575 psi for DF-L, and
                                                                    approximately 540 psi for SP; and increased by the size factors in accordance with the NDS®.
                                                                4) Bolts shall confrom to ASTM A 307 Grade A or better.

                                                              MiTek® Product Catalog                                                                                                                    295
                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 297 of 358

                                                                                        Deck & Fences




                Deck & Fences                                              pg. 298-305
Deck & Fences




                Angles                                                                               302
                Deck Connectors                                                        298-300, 302
                Fence Hardware                                                               303-305
                Stair Angles                                                                         301




                                                                                                                 Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                296                                                                     MiTek® Product Catalog
                                                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 298 of 358

                                                                                                                                         Deck & Fences




                                                                                                                                                         Deck & Fences
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              MiTek® Product Catalog                                                               297
                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 299 of 358

                ADTT-TZ Adjustable Deck Tension Tie                                                                                                                                                                 Deck & Fences

                Deck collapses are often caused by failure of the connection where the
                deck is attached to the main structure due to little or no lateral capacity.
                ADTT-TZ is an Adjustable Deck Tension Tie designed to effectively
                transfer the out of plane lateral loads of the deck to the house structure.

                Features:
                • E xceeds “Hold-down Device” requirements per 2018 IRC, Section
                  507.9.2 [Figure R507.9.2(2)]
                • A djustable design allows lag screw installation at variable distance
                  below deck joist
                • 2 -hole break-out washer (BO-W) will work with multiple screw sizes
                •B  locking extensions not required                                                                                           Typical ADTT-TZ                                                      Typical ADTT-TZ
                                                                                                                                         full extension installation                                               flush installation
                Materials: 14 gauge                                                                                                         Extended Installation                                                Contracted Installation
                Finish: G-185 galvanizing                                                                                                                                                                                  Vertical legs
                Codes: See chart for code references
                Patents: U.S. Patent No. 9,809,974

                Installation:                                                                                                        W
                                                                                                                                                                                        2-hole
                                                                                                                                                                                      break-out
                • Install with MiTek WS8-EXT structural wood screw or                                                                                                                 washer
                                                                                                                                                                                       (BO-W)
                   3/8" HDG lag screw. WS8-EXT or 3/8" HDG lag screws
                   may be installed adjacent or up to 4-3/8" below                                                        Front                                                                                                           Front brace
                                                                                                                          brace
                   deck joist (see Figure A).                                                                                                                                                                          ADTT-TZ
                • Drive screw horizontally and aligned vertically with                                                                                             Washer Detail                                ready for installation
                   the deck joist into the wall top plate of the main
                   (house) structure.                                                                                                                                                Interior framing                Ledger          Deck joist
                • Install four (4) of the specified joist fasteners into                                            Vertical
Deck & Fences




                                                                                                                      legs
                                                                                                                                                        L
                   vertical legs. (Two (2) on each side of deck joist).
                • Secure front brace with six (6) specified joist fasteners.
                • Re-tighten the WS8-EXT or 3/8" HDG lag screw as                                             Hole for aligned
                                                                                                                  BO-W and                                                             Wall top
                  needed to fully engage with the ADTT-TZ. DO NOT                                               WS8-EXT or                                                              plate
                  OVERDRIVE. Note: Minimum 3" thread penetration                                               HDG lag screw                                                                                       ADTT-TZ
                                                                                                                 installation                          CL                                                                                      4-3/8"
                  required for proper installation of WS8-EXT or HDG                                                                                                                                                                         Adjustability
                  lag screw.




                                                                                                                                                                                                                                                             Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                • For detailed installation instructions refer                                                                                                                                   Min 3"
                                                                                                                                  D                                                                                       WS8-EXT or 3/8"
                   to MiTek-US.com.                                                                                                                                                                                        HDG lag screw
                                                                                                                     ADTT-TZ out of box
                                                                                                                                                                                                                 Figure A
                                                                                                                                                                             DF/SP                    S-P-F
                                                                      Dimensions (in)                           Fastener Schedule
                                                                                                                                                                           Allowable                Allowable
                                                                                                             Wall                        Joist                           Tension (Lbs.)           Tension (Lbs.)
                                                                                                                                                                                                                      Corrosion




                                                                                                                                                     Installation                    Δ (in)
                                                                                                                                                                                                                      Finish




                  MiTek USP                         Steel                                                                                                                                                                          Code
                  Stock No.           Ref. No.      Gauge        W           L         D       CL     Qty     Type3,4,5      Qty           Type6,8      Type1           160%       at 160%2             160%                        Ref.
                                                                                                                                         10d x 1-1/2  Contracted         820         0.070               820                      IBC, FL,
                                                                                                                                10
                                                                                                             3/8" HDG                       HDG        Extended          850         0.117               810                         LA
                                                                                                       1
                                                                                                             Lag Screw                                Contracted         820         0.121
                                                                                                                                10         LL915                                                           780                       --
                                                                                                                                                       Extended          790         0.114
                  ADTT-TZ            DTT1Z            14      1-9/16 10-1/2 15/16 3/8
                                                                                                                                         10d x 1-1/2 Contracted          830         0.080                                        IBC, FL,
                                                                                                                                10                                                                         780
                                                                                                                                            HDG        Extended          835         0.113                                          LA
                                                                                                       1      WS8-EXT
                                                                                                                                                      Contracted         830         0.121
                                                                                                                                10         LL915                                                           780
                                                                                                                                                       Extended          790         0.114
                                                                                                                                                                                                                                     --
                                                                                                                                                      Contracted         830         0.121
                  ADTT-TZKT7         DTT1Z-KT         14      1-9/16 10-1/2 15/16 3/8                  1      WS8-EXT           10         LL915                                                           780
                                                                                                                                                       Extended          790         0.114
                1) 1)   Allowable
                   A llowable      loads
                                 loads  are are   for ADTT-TZ
                                             for the   the ADTT-TZ      installed
                                                                  installed  tight totight
                                                                                       the to  the bottom
                                                                                            bottom           of the
                                                                                                     of the joist    joist (Contracted)
                                                                                                                  (Contracted)   or 4" fromorbottom
                                                                                                                                              4-inches    fromtobottom of5)joist
                                                                                                                                                      of joist               C   to ADTT-TZ
                                                                                                                                                                              heck with your bend
                                                                                                                                                                                                sidingline (Extended).for recommendations for fastening
                                                                                                                                                                                                        manufacturer
                Corrosion
                   ADTT-TZ
                   2)             Finish
                                bend
                        Deflections   line derived
                                      are   (Extended).				
                                                       from static, monotonic load tests of devices connected to DF wood members with specified fasteners.                   through your siding material.
                     Stainless
                2) 3)
                   D  eflections
                        WS8-EXTare  Steel
                                    is aderived
                                          1/4" dia.Gold
                                                 from     Coat
                                                       x static,
                                                         8"  longmonotonic     load tests
                                                                    double barrier          of devices
                                                                                        coated   screwconnected      to DF and
                                                                                                          sold by MiTek     woodmust
                                                                                                                                   members     with seperately if not purchasing
                                                                                                                                        be ordered                       6) L L915 denotes
                                                                                                                                                                                      the kit.a The
                                                                                                                                                                                                 MiTek  LumberLok
                                                                                                                                                                                                     minimum         Screw (#9 x 1-3/8" long) and must
                                                                                                                                                                                                                 thread
                   specified
                      HDG       fasteners.
                        penetrationTriple
                                      into Zinc
                                             the top plate of the wall framing is 3-inches.                                                                                  be ordered separately if not purchasing the kit.
                3) W S8-EXT is a 1/4" dia. x 8" long double barrier coated screw sold by MiTek and must be ordered separately if                                        7) A DTT-TZKT is a kit with (4) ADTT-TZ packaged with MiTek WS8-EXT
                   4)
                   not3/8"    HDG Lag
                          purchasing   theScrew
                                            kit. Theis minimum
                                                       an ASTM thread
                                                                    A307 Grade      A laginto
                                                                            penetration     screw
                                                                                                the with   a thread
                                                                                                     top plate  of thediameter    of 3/8"
                                                                                                                       wall framing   is 3".and is hot-dip galvanized to ASTM       A153
                                                                                                                                                                             structural   standards.
                                                                                                                                                                                        wood   screws andTheLL915
                                                                                                                                                                                                              minimum
                                                                                                                                                                                                                    LumberLok screws.
                        thread
                4) 3 /8"  HDG penetration
                                 Lag Screw isinto      the top
                                                  an ASTM        plate
                                                              A307      of the
                                                                     Grade       wallscrew
                                                                             A lag      framing
                                                                                             withisa 3-inches.    Lag screws
                                                                                                     thread diameter    of 3/8"are
                                                                                                                                 andavailable
                                                                                                                                      is hot-dipatgalvanized
                                                                                                                                                    your local hardware8)store    and10d
                                                                                                                                                                             NAILS:     must be purchased
                                                                                                                                                                                         x 1-1/2               seperately.
                                                                                                                                                                                                    nails are 0.148"  dia. x 1-1/2" long.
                   5)
                   to Check     with your
                        ASTM A153             sidingThe
                                      standards.       manufacturer
                                                           minimum threadfor recommendations
                                                                                penetration into thefortopfastening    through
                                                                                                             plate of the        your siding
                                                                                                                           wall framing   is 3".material.
                                                                                                                                                Lag screws
                   areLL915
                   6)     available at youra local
                                denotes              hardware
                                               LumberLok          store(#9
                                                              Screw     andxmust1-3/8"be purchased
                                                                                          long) sold byseparately.
                                                                                                           MiTek and must be ordered seperately if not purchasing the kit.
                   7) ADTT-TZKT
                Corrosion              is a kit with
                                  Finish                (4) ADTT-TZ
                                                 Stainless      Steel packaged
                                                                             Gold Coat with MiTek's
                                                                                                 HDG WS8-EXT Triplestructural
                                                                                                                     Zinc        wood screws and LL915 LumberLok screws.
                   8) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.
                298                                                                                                                                                                                                  MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 300 of 358

                                                              DTB Deck Tie Back                                                                                                                               Deck & Fences

                                                              Deck Tie Back reinforces the connection of rail posts to
                                                              a deck. Also provides lateral strength of deck-to-ledger
                                                              attachment by securing deck to house framing.
                                                                                                                                                                                                                   6"
                                                              Materials: 14 gau­­­­­­­ge
                                                              Finish: G-185 galvanizing
                                                              Options: See chart for Corrosion Finish Options
                                                              Codes: IBC, FL, LA                                                                                                                              CL
                                                                IRC R507.1                                                                                                                                         2-1/4"
                                                                                                                                                                                            1-13/16"
                                                              Installation:
                                                                                                                                                Typical DTB-TZ                                         DTB-TZ
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • Install with MiTek’s THR 1/2" threaded rod or equivalent.                    rail post installation
                                                              • Drive MiTek’s WS15-EXT structural wood screws
                                                                 into joist.
                                                              • Re-install threaded rod or anchor bolt. Secure with washer
                                                                and nut.
                                                              • Tighten anchor bolt nuts­­­finger tight to base plus 1⁄3 to
                                                                1⁄2 additional turns with wrench.




                                                                                                                                                                                                Typical DTB-TZ
                                                                                                                                                                                                 deck to ledger
                                                                                                                                                                                                  installation




                                                                                                                                                                                                                                  Deck & Fences
                                                                                                      Dimensions (in)           Fastener Schedule            Allowable Loads (Lbs.)
                                                                                                                              Wall           Joist        DF/SP     S-P-F
                                                                                                                                                                             Deflection


                                                                                                                                                                                         Corrosion
                                                                                                                                                                                Δ (in)


                                                                                                                                                                                         Finish
                                                               MiTek USP                Steel                                                             Tension Tension
                                                               Stock No. Ref. No. Gauge             W    L    D       CL Qty Bolt3 Qty Screws1              160%    160% at 160%2
                                                              Corrosion Finish
                                                                              DTT2Z,                                                                                                                  IBC,
                                                                 Stainless Steel
                                                               DTB-TZ                  Gold14Coat1-13/16 6 2-1/4 1-1/8 1 1/2 8 WS15-EXT 1835                        1510        0.119
                                                                              FSC                                                                                                                    FL, LA
                                                                 HDG       Triple Zinc
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               1) MiTek's WS15-EXT structural wood screws are 1/4" dia. x 1-1/2" long and are included with DTB-TZ Deck Tie-Backs.
                                                               2) Deflections are derived from static, monotonic load tests of devices connected to DF wood members with specified fasteners.
                                                               3) Minimum ASTM A307 bolt or 1/2" threaded rod with cut washer and hex nut.
                                                               New products or updated product information are designated in blue font.
                                                              Corrosion Finish      Stainless Steel      Gold Coat      HDG   Triple Zinc




                                                              Corrosion
                                                              Finish
                                                                 Stainless Steel
                                                                 Gold Coat
                                                                 HDG
                                                                 Triple Zinc




                                                              MiTek® Product Catalog                                                                                                                                        299
                                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 301 of 358

                CSH Concealed Stringer Hanger                                                                                                      Deck & Fences

                The CSH-TZ concealed stringer hanger provides a method of connecting a stair                                                                              1-7/16"
                stringer with a hidden hanger. The seat of the hanger is adjustable to match the
                                                                                                                                                            1-1/2"
                slope of the stair stringer.
                The reversible design allows the connector to be used on the left, right, or
                                                                                                                                                                               5"
                interior stringers. The CSH-TZ may be used with MiTek’s SCA Stair Angles for
                a complete, easy-to-use stair framing solution.
                Materials: 18 gauge
                Finish: G-185 galvanizing
                                                                                                                                              Adjustable             5"
                Options: See chart for Corrosion Finish Options
                Codes: IBC, FL, LA
                Patents: U.S. Patent No. 7,631,463                                                               Typical CSH-TZ                            CSH-TZ
                Installation:
                                                                                                                   installation
                • Use all specified fasteners. See Product Notes, page 18.
                • Bend angle only once.

                Steps:
                1. A ttach CSH-TZ to header with tabs positioned towards the inside of
                    the stringer ­­member.
                2. Adjust the seat of the CSH-TZ to match the slope of the stringer member.
                    Diamond shaped holes in the connector allow temporary installation of
                    wood screws to aid in installation of the CSH-TZ.
                3. Install 10d (0.148") x 1-1/2" HDG nails into the stringer and rim/band joist.

                                                                                      2,3
                                                                  Fastener Schedule                            DF/SP                   S-P-F/Hem Fir
Deck & Fences




                                                 Rim/Band Joist                    Stringer             Allowable Loads (Lbs.)     Allowable Loads (Lbs.)




                                                                                                                                                              Corrosion
                                                                                                                                                              Finish
                MiTek USP                 Steel                               Wide       Narrow                                         Uplift       Uplift                Code
                 Stock No. Finish
                Corrosion      Ref. No. Gauge Qty            Type          Face Qty Face Qty            Type      100% 115% 125% 160% 100% 115% 125% 160%                   Ref.
                   Stainless Steel        Gold                                                      10d x 1-1/2                                                             IBC,
                 CSH-TZ         LSCZ       18 Coat8 10d x 1-1/2 HDG            4            1                      890 890 890 370 725 725 725        305
                   HDG        Triple Zinc                                                               HDG                                                                FL, LA
                 1) Uplift loads are increased 60% for wind or seismic loads; no further increase shall be permitted.
                 2) Stainless steel ring shank nails must be used with stainless steel connectors to achieve tabulated allowable loads.
                 3) NAILS: 10d x 1-1/2 HDG nails are 0.148" dia. x 1-1/2" long.




                                                                                                                                                                                    Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                 New products or updated product information are designated in blue font.
                Corrosion Finish     Stainless Steel   Gold Coat      HDG     Triple Zinc




                Corrosion
                Finish
                   Stainless Steel
                   Gold Coat
                   HDG
                   Triple Zinc




                300                                                                                                                                 MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 302 of 358

                                                              SCA Stair Angles                                                                                                          Deck & Fences

                                                              Stair angles simplify stair construction. There is no need to
                                                              calculate and notch stair stringers. Stronger and safer than
                                                              wood blocking, and the angle and fasteners are hidden
                                                              from view.

                                                              Materials: 12 gauge
                                                              Finish: G-185 galvanizing                                                                                        1-3/8"
                                                              Options: See chart for Corrosion Finish Options
                                                              Codes: IBC, FL, LA
                                                                                                                                                                                          L        1-3/8"
                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              • MiTek WS15-EXT (1/4" dia. x 1-1/2" long) structural wood                         Typical SCA9-TZ                        SCA9-TZ
                                                                screws are not supplied with SCA angles.                                            installation
                                                              • Use the SCA9-TZ for single 2x10 stair treads. Use the
                                                                SCA10-TZ for double 2 x 6 stair treads.
                                                              • To calculate stair construction do the following:
                                                                1. F ind the number of steps needed by dividing the vertical
                                                                    drop in inches from the deck surface to grade by 7. Round
                                                                    off to the nearest whole number. (Ex: Vertical drop of 39"
                                                                    divided by 7" equals 5.57 rounded off is 6)
                                                                2. Find the step rise by dividing the vertical drop by the
                                                                    number of steps (39" divided by 6 = 6.5")
                                                                3. F ind the step run by measuring the depth of your tread
                                                                    board (Ex: (2) 2x6s with 1/4" gap will have a run of 11-1⁄4")
                                                                4. Find the stairway span by multiplying the run by the number




                                                                                                                                                                                                            Deck & Fences
                                                                    of treads minus one (Ex: 11-1⁄4" x 5 = 56-1⁄4")
                                                              •U sing the above calculations, mark stair angle locations on each
                                                                stringer. Attach a stair angle to the inside of each stringer at the             Typical SCA10-TZ
                                                                marked locations. Attach stringers to deck rim joist and railing                    installation
                                                                posts. Position treadboards on angles and fasten from below.


                                                                                                      Fastener Schedule2,3             DF/SP
                                                                                                                                                          Corrosion
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                      1
                                                                                                                               Allowable Loads (Lbs.)
                                                                                                                                                          Finish




                                                               MiTek USP          Steel   L                                                                           Code
                                                               Stock No. Ref. No. Gauge (in)           Qty         Type            Download 100%                      Ref.
                                                                SCA9-TZ        TA9Z      12       9     6        WS15-EXT                445
                                                                                                                                                                   IBC,
                                                               Corrosion Finish
                                                                                                                                                                  FL, LA
                                                                  Stainless Steel
                                                                SCA10-TZ       TA10Z Gold12
                                                                                          Coat 10       8        WS15-EXT                595
                                                                  HDG       Triple Zinc
                                                                1) Loads assume rise over run of 7/11.
                                                                2) MiTek's WS15-EXT structural wood screws are 1/4" dia. x 1-1/2" long and are not included with SCA angles.
                                                                3) HDG lag screws may be substituted for specified WS15-EXT structural wood screws with no load reduction.
                                                                New products or updated product information are designated in blue font.
                                                               Corrosion Finish     Stainless Steel    Gold Coat     HDG     Triple Zinc




                                                              Corrosion
                                                              Finish
                                                                 Stainless Steel
                                                                 Gold Coat
                                                                 HDG
                                                                 Triple Zinc




                                                              MiTek® Product Catalog                                                                                                               301
                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 303 of 358

                DC Deck Clip                                                                                                                                       Deck & Fences

                Connects deck boards to joists without face nails or screws. Eliminates rust stains
                on decks, as well as splintering or wood rot caused by screw or nail “craters”.
                The DC50-TZ works like tongue-in-groove flooring and is easy to install. Raised
                dimples on the clip provide consistent spacing between deck boards.

                Materials: 20 gauge
                Finish: G-185 galvanizing
                Options: See chart for Corrosion Finish Options

                Installation:
                • Use all specified fasteners. See Product Notes, page 18.
                • Fits 1-1/8" or thicker decking.
                • Fasten the first deck board onto the joists by toenailing up through the joist below
                  into the deck board. Be sure no sharp points protrude above the deck surface. For                          Typical DC50-TZ                                      DC50-TZ
                  subsequent deck board rows, nail DC50-TZ's onto the deck board edge, positioned                              installation
                  2" from each joist. Slide the deck board along the joist until the DC50-TZ “lip” is
                  under the previously laid deck board. Toenail the deck board’s exposed edge
                  to the joist. Repeat until decking is completed. The last deck board will require
                  toenailing up from below to secure the outside edge.


                Corrosion Finish                     Fastener
                                                                       Corrosion




                                                             1,2
                  Stainless Steel       Gold Coat   Schedule
                                                                       Finish




                 MiTek USP                 Steel                                   Code
                  HDG       Triple Zinc
                 Stock No. Ref. No. Gauge Qty            Type                      Ref.
                 DC50-TZ       DBT1Z         20   1 8d x 1-1/2 HDG                  --
                 1) Use with 1-1/8" or thicker wood decking.
                 2) NAILS: 8d x 1-1/2 nails are 0.131" dia. x 1-1/2" long.
Deck & Fences




                Corrosion Finish     Stainless Steel     Gold Coat      HDG        Triple Zinc




                ML Angles
                Corrosion
                Finish
                MLStainless
                    angles areSteelmulti-purpose angles that install easily with MiTek’s




                                                                                                                                                                                                Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                                                                              W        W
                   Goldstructural
                WS15     Coat       wood screws. The staggered fastener pattern
                   HDG for back-to-back installations.
                allows
                   Triple Zinc
                Materials: 12 gau­­­­­­­ge
                Finish: G-185 galvanizing                                                                                                             F1                                    H
                Options: See chart for Corrosion Finish Options
                Codes: IBC, FL, LA

                Installation:
                • Use all specified fasteners. See Product Notes, page 18.                                       Typical ML26-TZ                                              ML26-TZ
                                                                                                                   installation                                         (ML24-TZ similar)
                • MiTek’s WS15 (1/4" dia x 1-1/2" long) structural wood screws
                                                                                                                   (ML24-TZ similar)
                  are not supplied with ML angles.

                                                 Dimensions           Fastener                           DF/SP                            S-P-F
                                                                              2,3                                       1                                1
                                                    (in)             Schedule                    Allowable Loads (Lbs.)           Allowable Loads (Lbs.)
                                                                                                                                                                  Corrosion




                                                                                                       F1                                     F1
                                                                                                                                                                  Finish




                 MiTek USP                 Steel               Header Joist                                                                                                   Code
                 Stock No. Ref. No. Gauge W                H    Qty      Qty Type 100% 115% 125% 160% 100%                             115%        125%    160%                Ref.
                Corrosion
                 ML24-TZ Finish                                                 WS15 655                                                                                       IBC,
                               ML24Z        12      2      4     3        3                       655     655        655    565         650         655     655
                  Stainless Steel       Gold Coat
                 ML26-TZ       ML26Z        12      2      6     4        4     WS15 920         1060 1090 1090             755         865         940    1090               FL, LA
                  HDG       Triple Zinc
                 1) Allowable loads have been increased 60% for wind and seismic loads; no further increase shall be permitted.
                 2) MiTek's WS15 structural wood screws are 1/4" dia. x 1-1/2" long and are not included with angles.
                 3) For exterior applications use MiTek's WS15-EXT structural wood screws with exterior coat finish.
                 New products or updated product information are designated in blue font.
                Corrosion Finish      Stainless Steel    Gold Coat    HDG          Triple Zinc

                302                                                                                                                                                MiTek® Product Catalog
                                                                                Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 304 of 358

                                                              PRT Pipe Rail Ties                                                                                                                                           Deck & Fences

                                                              PRT15-TZ – is for 1-5/8" vertical pipe posts (1-7/8"
                                                              outside pipe diameter). Can be field bent 90° for outside
                                                              corner installations.
                                                                                                                                                                                                             2-1/2"         6-3/8"
                                                              PRT2-TZ / PRT2H-TZ – is for 2" vertical pipe posts
                                                              (2-3/8" outside pipe diameter). Can be field bent 90°
                                                              for outside corner installations.
                                                                                                                                                                                                                                        1-1/2"
                                                              PRTIC2-TZ – is for inside corner installations. For
                                                              2" vertical pipe posts (2-3/8" outside pipe diameter).                                                                             2-3/8"


                                                              Materials: See chart                                                             Typical PRT2H-TZ                                                            PRT2H-TZ
                                                              Finish: G-185 galvanizing                                                           installation
                                                              Options: See chart for Corrosion Finish Options                               PRT15-TZ & PRT2-TZ similar

                                                              Installation:
                                                                                                                                                                                                                           4-11/16"
                                                              • Use all specified fasteners. See Product Notes, page 18.                              6-7/16"
                                                                                                                                                                                                                 1-9/16"
                                                                                                                                                                    Field bent
                                                              • PRT15-TZ, PRT2H-TZ and PRTIC2-TZ - 1/4" Self Tapping                                               application
                                                                                                                                            2-9/16"
                                                                Bolts are supplied with PRT models.
                                                                                                                                                                                      1-1/2"                2"
                                                              • Install self tapping bolts with 3/8" socket in predrilled holes.
                                                                                                                                                                                                                                       2-3/8"
                                                              • P RT2-TZ fastens with (1) 1/4" carriage bolt and nut
                                                                 (included) for tightening PRT2-TZ to pipe and (4) 1/4" HDG                                                        1-7/8"
                                                                 lag bolts for attaching tie to rail.
                                                              • Install 3 to 4 PRT's per pipe.                                                        PRT15-TZ                                                             PRT2-TZ
                                                              • PRT15-TZ, PRT2-TZ and PRT2H-TZ may be bent
                                                                 once to fit corner and angled conditions.




                                                                                                                                                                                                                                                  Deck & Fences
                                                                                                                                                                                                                           4-3/16"

                                                                                                                                                                                                                             2-3/8"



                                                                                                                                                                                                                                       2-1/2"



                                                                                                                                              Typical PRTIC2-TZ                                                            PRTIC2-TZ
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                 installation


                                                                                                    Dimensions (in)                         Fastener Schedule1
                                                                                                                                                                                               Corrosion




                                                                                                                                     Pipe                                     Rail
                                                                                                                                                                                               Finish




                                                               MiTek USP                  Steel                                                                                                            Code
                                                               Stock No.      Ref. No.    Gauge        L         H     Qty             Type                Qty                    Type                     Ref.
                                                               PRT15-TZ      PGT1.5Z-R       12     6-7/16     1-1/2    1     1/4" Self Tapping Bolt            4        1/4" HDG Lag Bolt

                                                               PRT2-TZ       PGT2E           16    4-11/16       2      1     1/4" HDG Carriage Bolt            4        1/4" HDG Lag Bolt
                                                                                                                                                                                                            --
                                                                                PGT2Z-R,
                                                               PRT2H-TZ                          12      6-3/8     1-1/2      1      1/4" Self Tapping Bolt 4    1/4" HDG Lag Bolt
                                                              Corrosion Finish  PGT2A
                                                                 Stainless Steel
                                                               PRTIC2-TZ                Gold Coat12
                                                                                PGTIC2Z-R               4-3/16     2-1/2      2      1/4" Self Tapping Bolt 4    1/4" HDG Lag Bolt
                                                                 HDG        Triple Zinc
                                                               1) MiTek's WS15-EXT (1/4" dia. x 1-1/2" long) structural wood screws can be substituted for specified lag bolts.
                                                               2) Install self tapping bolts (included) with 3/8" socket in predrilled holes.
                                                               3) Install 3 to 4 PRT's per pipe.
                                                               4) PRT15, PRT2 and PRT2H Pipe Rail Ties may be bent once to fit corner and angled conditions.
                                                              Corrosion Finish        Stainless Steel      Gold Coat     HDG      Triple Zinc




                                                              Corrosion
                                                              Finish
                                                                 Stainless Steel
                                                                 Gold Coat
                                                              MiTek
                                                                 HDG® Product Catalog                                                                                                                                                       303
                                                                 Triple Zinc
                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 305 of 358

                ERB / FB / FRB Fence Brackets                                                                                                                       Deck & Fences

                ERB24 – Designed to mount prefabricated
                fence sections and works with 2x4
                horizontal section rails
                                                                                                                                                                                                 3/4"
                FB26 – Secures 2x6 rails to wood posts
                                                                                                     W
                FRB24 – Secures continuous 2x4 rails                                                                                                                          H
                to wood posts. Pre-punched holes allow                                                            H
                installers to splice 2x4 rail ends within
                the bracket

                Materials: See chart                                                                                                                                                 W

                Finish: G-185 galvanizing                     Typical ERB24-TZ                        ERB24-TZ                       Typical FB24-TZ                                      FB24-TZ
                Options: See chart for                          installation                                                           installation
                  Corrosion Finish Options

                Installation:
                • Use all specified fasteners.
                                                                                                                                                                         F1
                   See Product Notes, page 18.
                                                                                                      W                                                  F1
                                                                                                                        H
                                                                                                                                                              Download




                                                                Typical FRB24-TZ                      FRB24-TZ                         Typical FB26-TZ                                    FB26-TZ
                                                                   installation                                                          installation
Deck & Fences




                                                                                                                                               1-9/16"




                                                                                                                                                         H




                                                                                                                                                                                                        Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                                          W
                                                                                                                                                  1-3/16"

                                                                                                                                         FB23-TZ                                          FB14-TZ

                                                                                                                        2
                                                                Dimensions (in)                     Fastener Schedule                            DF/SP
                                                                                             Rail                           Post         Allowable Loads (Lbs)1
                                                                                                                                                                              Corrosion




                                                                                                                                         Download                  F1
                                                                                                                                                                              Finish




                           MiTek USP                    Steel                                                                                                                             Code
                 Rail Size Stock No.          Ref. No   Gauge   W      H   Qty      Type      Qty                          Type         100% 115% 100% 115%                               Ref.
                 1x4       FB14-TZ               --       20   3/4   3-1/2 3 14 ga. x 3/4 HDG 2                       8d x 1-1/2 HDG      --   --   --   --
                 2x3       FB23-TZ               --       20  1-9/16 2-3/8 3   8d x 1-1/2 HDG  4                      8d x 1-1/2 HDG      --   --   --   --
                           ERB24-TZ              --       18  1-1/2 3-9/16 4   8d x 1-1/2 HDG  3                          8d HDG          --   --   --   --
                                              FB24Z,
                  2x4         FB24-TZ                    20     1-9/16    3-3/8     3    8d x 1-1/2 HDG       2             8d HDG        --     --           --        --                 --
                                              FBR24Z
                 Corrosion Finish
                              FRB24-TZ           --      18     1-9/16 3-9/16       2    10d x 1-1/2 HDG      4          10d HDG          --     --        --            --
                    Stainless Steel       Gold Coat                                 4    10d x 1-1/2 HDG      4       10d x 1-1/2 HDG    330    330       350           400
                  2 HDG
                    x6        FB26-TZ
                              Triple Zinc     FB26       18     1-9/16      5
                                                                                    4         LL915           4            LL915         315    360       315           360
                  1) Allowable loads have been increased 15% for short duration loading. No further increase is permitted.
                  2) NAILS: 8d x 1-1/2 nails are 0.131" dia. x 1-1/2" long, 8d nails are 0.131" dia. x 2-1/2" long, 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long,
                     10d nails are 0.148" dia. x 3" long, LL915 denotes a LumberLok screw #9 x 1-3/8" long.
                 Corrosion Finish      Stainless Steel    Gold Coat    HDG      Triple Zinc




                304                                                                                                                                                 MiTek® Product Catalog
                 Corrosion
                 Finish
                    Stainless Steel
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 306 of 358

                                                              PCP Plastic Post Caps                                                                                             Deck & Fences

                                                              These seamless caps keep water off post tops, protecting wood from moisture
                                                              damage. The PCP’s plastic construction is corrosion-proof and paintable. Not
                                                              available in rough or full lumber sizes.

                                                              Materials: Hi-impact plastic
                                                              Finish: Gray color
                                                                                                                                                                                                      W
                                                              Installation:                                                                                                    W

                                                              • Fasten cap to post top with (1) 8d HDG or 10d HDG nail.

                                                                Post /
                                                                                                       Dimension                                             Typical PCP44         PCP66
                                                               Column MiTek USP
                                                                                                          (in)
                                                                                                                               Code                           installation
                                                                     1
                                                                Size   Stock No.          Ref. No.         W             Color Ref.
                                                               4x4     PCP44              DPPC4BK         3-5/8          Gray
                                                                                                                                --
                                                               6x6     PCP66              DPPC6BK         5-5/8          Gray
                                                                1) Not available in rough or full lumber sizes.


                                                              SFP / SMP Fence Post Connectors
                                                                                                                                                                                         3-5/8"
                                                              Take the work out of fence post installation and repair with the Speedpost,
                                                              SFP30, and Speedmender, SMP. The Speedpost is used to install 4x4 fence                                                             5-5/8"
                                                              posts without digging post holes or pouring concrete. The Speedmender
                                                              plates act as reinforcement brackets for rotted or damaged 4x4 fence posts.
                                                              SFP30 – For 6' nominally-sized 4x4 fence posts.
                                                                                                                                                                       30"
                                                              SMP – For nominally-sized 4x4 posts.




                                                                                                                                                                                                                          Deck & Fences
                                                              Materials: 13 gauge
                                                              Finish: Paint                                                                                  Typical SFP30         SFP30
                                                              Patent: U.S. Patent No. 7,152,841                                                               installation

                                                              Installation:
                                                              • Step-by-step installation instructions are labeled onto each product.
                                                                                                                                            2
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               Post MiTek USP                        Steel              Fastener Schedule        Code
                                                               Size Stock No. Ref. No.               Gauge         Qty            Type           Ref.                         28-1/16"
                                                               4 x 4 SFP30    FPBS44                   13           3       1/4" HDG Lag Bolt
                                                                                                                                                     --
                                                               4 x 4 SMP1     FPBM44                   13          20           10d HDG
                                                                1) Fastener schedule is per pair of SMPs.
                                                                2) NAILS: 10d nails are 0.148" dia. x 3" long.
                                                                                                                                                              Typical SMP           SMP
                                                                                                                                                              installation
                                                              BD Bolt Down

                                                              Anchors 4x4 post to wood or concrete surfaces.
                                                                                                                                                                                                  3-5/8"
                                                              Materials: 13 gauge
                                                              Finish: Paint
                                                              Patents: U.S. Patent No. 7,152,841
                                                                                                                                                                                                           5-5/8"

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.
                                                              •N ot rated for overturning resistance. Not recommended
                                                                for unrestrained posts.                                                                         Typical BD               BD
                                                                                                                          Fastener Schedule                    installation
                                                                        MiTek USP                    Steel                                            Code
                                                              Post Size Stock No. Ref. No.           Gauge        Qty             Type (in)           Ref.
                                                                4x4     BD        FPBB44               13          3      1/4 x 1-1/2 HDG Lag Bolt     --


                                                              MiTek® Product Catalog                                                                                                                                305
                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 307 of 358

                                                                                       General Hardware




                   General Hardware                                          pg. 308-317


                   Bridging                                                                    314-315
                   Corner Tie                                                                         316
                   D.I.Y. Products                                                                    309
                   Drywall Clip                                                                       308
                   Insulation Supports                                                                308
                   Mending Plates                                                                     317
                   Nail Plates                                                                        317
                   Plywood Clips                                                                      308
General Hardware




                                                                                                                    Copyright © 2018 MiTek Industries, Inc. All Rights Reserved
                   Protection Plates                                                                  310
                   Shelf Brackets                                                                     316
                   Straps                                                                       311-312
                   Stud Shoes                                                                         312
                   Wall Bracing                                                                       313
                   Wall Ties                                                                          316




                   306                                                                     MiTek® Product Catalog
                                                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 308 of 358

                                                                                                                                     General Hardware




                                                                                                                                                         General Hardware
Copyright © 2018 MiTek Industries, Inc. All Rights Reserved




                                                              MiTek® Product Catalog                                                               307
                                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 309 of 358

                   PC / RC Plywood Clips                                                                                                                        General Hardware

                   Steel plywood clips. All models feature
                   embossed dimples to provide 1/8" gap.
                                                                                                                      Provides
                                                                                                                      1/8" gap
                   Materials: PC – 20 gauge; RC – 18 gauge
                   Finish: G90 galvanizing
                                                                                      1
                                                                      Maximum Span
                                                                                           Plywood PC's
                     Span MiTek USP                       Steel       With    Without     Thickness Per Code
                          1
                    Rating Stock No.         Ref. No.     Gauge       PC        PC            (in)  Span Ref.
                      24
                            RC38-250        PSCL3/8         18         24       20             3/8    1                          Typical PC installation               Typical RC installation
                            PC716           PSCL7/16        20         24       24            7/16    1
                                            PSCL15/32,
                              PC1532                         20        32        28          15/32           1
                      32                    PSCA15/32
                                                                                                                 --
                              PC12          PSCL1/2          20        32        28           1/2            1
                              PC1932        PSCL19/32        20        40        32          19/32           2
                      40
                              PC58          PSCL5/8          20        40        32           5/8            2
                      48      PC34          PSCL3/4          20        48        36           3/4            2
                    1) Based on code specified allowable spans for panel sheathing continuous over
                        two or more spans with plywood strength axis perpendicular to supports.
                    2) Applicable to roof sheathing.
                    3) Applies to panels 24" or wider.
                    4) Uniform load deflection limitations 1/180 of span under live load plus dead load or
                       1/240 under live load only.                                                                                        PC                                       RC


                   DC Drywall Clip

                   Drywall clips or “stops” help support drywall or wood paneling
                   and reduce wood blocking on top plates, end walls, and corners.

                   Materials: 20 gauge
                   Finish: G90 galvanizing

                   Installation:
                   • Use 8d nails to install DC1, 16" on-center or less.                                                                                                                   3/4"
General Hardware




                   MiTek USP          Steel            Fastener Schedule1 Code




                                                                                                                                                                                                  Copyright © 2018 MiTek Industries, Inc. All Rights Reserved
                                                                                                                                                                                        1-1/8"
                   Stock No. Ref. No. Gauge              Qty       Type   Ref.                                                                                          1-1/2"
                    DC1      DS         20                1         8d     --
                    1) NAILS: 8d nails are 0.131" dia. x 2-1/2" long.                                                 Typical DC1 installation                               DC1


                   IS Insulation Supports

                   Insulation supports secure batt-type insulation in place between joists.
                   Chisel-cut ends dig into joists for permanent holding. Easy to install
                   in hard-to-reach crawl spaces.
                   Materials: 13 gauge carbon steel wire
                   Finish: None

                   Installation:
                   • Use IS16 for joist spaced 16" O.C. and IS24 for 24" O.C. spacing.
                   • Position insulation batt in place between joists. Hold IS unit
                     at the center and push into place.                                                                               Simply push
                                                                                                                                       into place
                   • Wear gloves and safety glasses during installation.
                                                                                                                                             Typical IS installation
                                                                       Dimensions (in)
                    MiTek USP                Steel         Joist                      Code
                    Stock No.       Ref. No. Gauge        Spacing      Overall Length Ref.
                    IS16           IS16-R100   13         16" O. C.       15-1/2"
                                                                                       --
                    IS24           IS24-R100   13         24" O. C.       23-1/2"


                   308                                                                                                                                                   MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 310 of 358

                                                              TT D.I.Y. Products                                                                                                                                          General Hardware

                                                              Connectors for homeowner / D.I.Y. Projects.

                                                              TTA12-TZ – an angle connects two 1x wood members at 90º angles.
                                                                                                                                                                                     Uplift
                                                              TTA2-TZ – an angle connects two 2x wood members at 90º angles.
                                                                                                                                                                            F2
                                                              TTB22-TZ – a bracket connects two intersecting 2x wood members at 90º angles.                                                     F1
                                                              TTC24-TZ – a corner tie connects 2x wood members at 90º to the corner of a
                                                              2x4 post. Mirror design allows for post to be oriented in either direction.
                                                                                                                                                                          Typical TTA12-TZ                                             TTA12-TZ
                                                              TTC42-TZ – a corner tie connects 2x wood members at 90º to the corner of a 4x4 post.                                                                                  (TTA2-TZ Similar)
                                                                                                                                                                            installation
                                                              TTF22-TZ – a bracket connects 2x wood members to opposite sides of a 2x4 or 4x4 post.
                                                                                                                                                                                                           Uplift
                                                              TTR-TZ – a clip connects a 2x wood member to the face of another wood member.
                                                                                                                                                                                                                     F2
                                                              TTU2-TZ – a U-clip connects 2x wood members crossing at 90º.                                                                        F1
                                                                                                                                                                                                                     F1
                                                                                                                                                                                                     F2
                                                              Materials: See chart                                                                                                                        Download
                                                              Finish: G-185 galvanizing
                                                              Options: See chart for Corrosion Finish Options

                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.                                                 Typical TTB22-TZ                                             TTB22-TZ
                                                              • MiTek LumberLok LL915 (#9 x 1-3/8" long) wood screws are not supplied                                       installation
                                                                with connectors.

                                                                                                       Uplift                                                              Uplift
                                                                                                                                                                                     F2
                                                                                                                                                                   F1
                                                                                                                 Download
                                                                                                                                                                                      F1
                                                                                                                                                                     F2
                                                                                                                                                                          Download




                                                                                     Typical TTC24-TZ                             TTC24-TZ                                   Typical TTR-TZ                                             TTR-TZ
                                                                                        installation                           (TTC42-TZ Similar)                              installation




                                                                                                                                                                                                                                                              General Hardware
                                                                                                                        F2
Copyright © 2018 MiTek Industries, Inc. All Rights Reserved




                                                                                                           F1
                                                                                                                        F1
                                                                                                            F2




                                                                                      Typical TTU2-TZ                              TTU2-TZ                                Typical TTF22-TZ                                             TTF22-TZ
                                                                                        installation                                                                         installation
                                                                                                                                          1
                                                                                                                      Fastener Schedule                      DF/SP
                                                                                                                                                                           2,3
                                                                                                                                   Joist            Allowable Loads (Lbs.)
                                                                                                                       Post
                                                                                                                                                                                               Corrosion




                                                                                                                                  (Total)
                                                               MiTek USP               Steel Post Joist                                        Download       Uplift F1  F2                                Code
                                                                                                                                                                                               Finish




                                                               Stock No.      Ref. No. Gauge Size Size Qty Type Qty Type                         100%         100% 100% 100%                               Ref.
                                                               TTA12-TZ       RTA12      18   1x   1x   4 LL915 4 LL915                            --          205   190 205
                                                               TTA2-TZ        RTA2Z      16   2x   2x   4 LL915 4 LL915                            --          185   255 185
                                                               TTU2-TZ        RTU2       18   2x   2x   2 LL915 4 LL915                            --           --   210 210
                                                               TTR-TZ         RTR        20   2x   2x   2 LL915 4 LL915                           210          210   210 155
                                                               TTB22-TZ       RTB22      20   2x   2x   4 LL915 4 LL915                           360          360   360 250                                 --
                                                               TTF22-TZ       RTF2Z      18  2 x 4 2x   4 LL915 8 LL915                           420          265    --  --
                                                               TTC24-TZ       RTC24Z     18  2 x 4 2x   9 LL915 8 LL915                           475          415    --  --
                                                                              RTC42,
                                                               TTC42-TZ                  18  4 x 4 2x 14 LL915 8 LL915                              735        420          --            --
                                                                              RTC42Z
                                                              1) LL915 denotes a LumberLok Screw, #9 x 1-3/8" long.                                                                       Corrosion Finish
                                                              2) TTF22-TZ: Allowable loads must be equally distributed on both joists.                                                      Stainless Steel       Gold Coat
                                                              3) TTC24-TZ and TTC42-TZ: Allowable loads listed in this table are for each joist being carried by the post.                  HDG       Triple Zinc

                                                              MiTek® Product Catalog                                                                                                                                                                    309


                                                                                                                                                                                          Corrosion Finish                Stainless Steel   Gold Coat   HDG         Triple Z
                                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 311 of 358

                   ICPL / KNS / PL Protection Plates                                                                                                     General Hardware

                   Easy-to-install plates protect plumbing and power/communication
                   wiring from nail or screw penetration. 16 gauge steel conforms
                   to protection shield plate requirements of the National Electrical
                   Code and International Plumbing Code.

                   ICPL58 – Installs with nails.                                                                                                              W
                                                                                                                                                                                      H

                   KNS1 / PL4 – Prongs allow for quick installation.

                   Materials: 16 gauge
                   Finish: ICPL516-TZ – G-185 galvanizing;
                    All others – G90 galvanizing
                                                                                                          Typical ICPL516-TZ                         ICPL516-TZ
                   Options: See chart for Corrosion Finish Options
                                                                                                              installation
                   Codes: IRC P2603.2.1 & R602.6.1, IBC 2308.5.8, IPC 305.6

                   Installation:                                                                                                                              W

                   • Use all specified fasteners. See Product Notes, page 18.
                                                                                                                                                                                 H




                                                                                                            Typical ICPL58                                    ICPL58
                                                                                                              installation
                                                                                                                             W
                                                                                                                                                                   W




                                                                                                                                    H                                    H
General Hardware




                                                                                                                                                                                            Copyright © 2018 MiTek Industries, Inc. All Rights Reserved
                                                             Typical KNS1 / PL4                                          KNS1                                      PL4
                                                                installation

                                                                                                                         2
                                                          Dimensions (in)                            Fastener Schedule              DF/SP            S-P-F
                                                                                                                                  Allowable        Allowable
                                                                                                                                                                   Corrosion




                                                                                                                                              1                1
                                                                                                                                 Loads (Lbs.)     Loads (Lbs.)
                                                                                                                                                                   Finish




                     MiTek USP                    Steel                            Installation                                                                                Code
                      Stock No.        Ref. No.  Gauge       W         H               Type         Qty         Type               F1 160%          F1 160%                    Ref.
                     ICPL58                --      16      8-1/16      5                  --         4      8d or prongs              --               --
                     PL4
                   Corrosion  FinishNS2            16        2         5                  --         --        prongs                 --               --
                     KNS1
                      Stainless SteelNS1 Gold Coat 16      1-1/2       3                  --         --        prongs                 --               --                       PC
                      HDG       Triple Zinc                                          Sill Plate     12    16d HDG + prongs           1355             1160
                     ICPL516-TZ PSPN516Z           16      16-1/4      5
                                                                                 Double Top Plate   16    16d HDG + prongs           1805             1550
                     1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                     2) NAILS: 8d nails are 0.131" dia. x 2-1/2" long, 16d nails are 0.162" dia. x 3-1/2" long.
                   Corrosion Finish     Stainless Steel   Gold Coat        HDG     Triple Zinc




                   Corrosion
                   Finish
                      Stainless Steel
                      Gold Coat
                   310                                                                                                                                             MiTek® Product Catalog
                      HDG
                      Triple Zinc
                                                                                Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 312 of 358

                                                              HFS Compression & Tension Straps                                                                                                       General Hardware

                                                              The HFS Hardy Frame® Saddle is a 14 gauge steel
                                                              channel intended to be used as a splice at locations
                                                              where plumbing or other vertical penetrations                                          4-1/2"
                                                                                                                                                                                                              4-1/2"
                                                                                                                                                                                                               max
                                                              destroy the structural integrity of a wall’s top plates.                                max


                                                              Materials: 14 gauge
                                                              Finish: G60 galvanizing
                                                              Codes: IBC, FL, LA
                                                                                                                                               Typical HFS                                          Separation into two
                                                              Installation:                                                             installation to underside                                    “L” shapes at 6"
                                                              • Use all specified fasteners. See Product Notes,                          of double top plates.                                     and greater depths
                                                                 page 18.
                                                              • The Saddle can be installed over the top or from
                                                                 the underside of the top plates, and is capable
                                                                 of resisting both tension and compression loads
                                                                 in a clearspan of up to 4-1/2".
                                                              • For wall depths greater than 3-1/2", or to install
                                                                after plumbing lines have been run, the product
                                                                can be separated into two“L” shapes by gripping
                                                                the legs of the channel and flexing the top surface
                                                                along the serration lines.
                                                                                                                                                                                                        Omit fasteners at
                                                                                                                                                                                                    first holes when the end
                                                                                                                                                                                                     distance is less than 1"


                                                                                               Dimensions                  Fastener                DF/SP                         S-P-F
                                                                                                  (in)                     Schedule       Allowable Loads (Lbs.)1,3     Allowable Loads (Lbs.)1,3

                                                               MiTek USP          Steel                        Notch                      Tension     Compression       Tension     Compression      Code
                                                               Stock No. Ref. No. Gauge   W             L      Width Qty2       Type4      100%          100%            100%          100%           Ref.
                                                               HFS24        --      14  3-5/8           24     < 4-1/2 24        16d       2950          2500            2537          2500           IBC,
                                                               HFS36        --      14  3-5/8           36     < 4-1/2 32        16d       4280          2500            3681          2500          FL, LA
                                                               1) Allowable tension loads are for normal duration. The values may be adjusted for other durations, such as for seismic and wind loading
                                                                  in accordance with the NDS.




                                                                                                                                                                                                                                      General Hardware
                                                               2) Fastener quantity is the number of 16d common nails to be installed into each of the members to be joined. When the end distance
Copyright © 2018 MiTek Industries, Inc. All Rights Reserved




                                                                  from the joint to the first nail hole is less than 1", omit the (2) nails in the 3" side-plate and the (1) nail in the 1-1/2"
                                                                  side-plate that are nearest the joint.
                                                               3) There is no reduction in double top plate capacity provided the HFS24 is installed with minimum (22) 16d common
                                                                  nails in each member being joined (44 total) and the HFS36 is installed with (31) 16d common nails in each member (62 total).
                                                               4) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.




                                                              MiTek® Product Catalog                                                                                                                                            311
                                              Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 313 of 358

                   KRPS Repair Straps                                                                                                                        General Hardware

                   KRPS repair straps meet IBC, IRC, & L.A. City requirements
                   for notched plates where placed in partitions.

                   Materials: See chart
                   Finish: G90 galvanizing
                   Options: See chart for Corrosion Finish Options




                                                                                                                                                                    KRPS18 & KRPS22 5-1/2"
                   Codes: See chart for code references




                                                                                                                                                                                             KRPS28 12"
                     IRC R602.6.1, IBC 2308.5.8
                                                                                                                                                                L
                                                                                                                               Typical KRPS
                   Installation:
                                                                                                                                installation
                   • Use all specified fasteners. See Product Notes, page 18.
                   • Install one strap tie for each 2x plate.


                                                             Dimensions (in)                   Fastener          DF/SP
                                                                                                       2
                                                                                              Schedule         Allowable




                                                                                                                                Corrosion
                                                                                   Notch
                                                                                                                           1
                     MiTek USP               Steel                                 Width                      Loads (Lbs.)                    Code




                                                                                                                                Finish
                                                                                                                                                                                                    1-1/2"
                               3
                     Stock No.      Ref. No. Gauge            W          L           (in)     Qty     Type   Tension 160%                     Ref.
                                                                                                                                                                                             KRPS
                     KRPS18          RPS18        16         1-1/2    18-5/16      < 5-1/2      12     16d        1345                      IBC, FL, LA
                   Corrosion Finish                                                             12                1345                        IBC, FL
                    KRPS22          RPS22        16          1-1/2    22-5/16      < 5-1/2             16d
                     Stainless Steel       Gold Coat                                            16                1790                      IBC, FL, LA
                     HDG       Triple Zinc                                                      12                1345                        IBC, FL
                    KRPS28          RPS28        16          1-1/2    28-5/16       < 12               16d
                                                                                                16                1790                      IBC, FL, LA
                     1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                     2) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.
                   Corrosion Finish        Stainless Steel        Gold Coat      HDG       Triple Zinc




                   Corrosion
                   Finish
                   STS Stud Shoes
                      Stainless Steel
General Hardware




                      Gold Coat




                                                                                                                                                                                                                        Copyright © 2018 MiTek Industries, Inc. All Rights Reserved
                      HDG
                      Triple Zinc
                   Stud shoes reinforce joists, plates, studs, or rafters which
                   have been drilled or notched during construction.
                                                                                                                                                                                               2-5/8"
                   Materials: 16 gauge
                   Finish: G90 galvanizing                                                                                                                                                                         5"


                   Installation:                                                                                                                                                                2-1/2"
                   • Use all specified fasteners. See Product Notes, page 18.
                   •S TS units are not structurally rated and should not be used
                     as a total member replacement in structural applications.
                                                                                                                                                                                                             W
                   • For use with 2" O.D. pipe.
                                                                                                                                             Typical STS1                                                    STS
                                                                              Dimensions (in)        Fastener Schedule
                                                                                                                         1,2                  installation
                    MiTek USP               Steel                                                                              Code
                    Stock No.      Ref. No. Gauge       Description                 W                 Qty       Type           Ref.
                    STS1           SS1.5        18      Single Stud               1-9/16              10     10d x 1-1/2

                    STS2           SS3          18      Double Stud               3-1/16              12         10d            --

                    STS3           SS4.5        18      Triple Stud               4-9/16              14         10d

                    1) Maximum hole size = 2".
                    2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long, 10d nails are 0.148" dia. x 3" long.




                   312                                                                                                                                              MiTek® Product Catalog
                                                                                   Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 314 of 358

                                                              RWB / WB / WBC / WBT Wall Bracing                                                                                               General Hardware

                                                              Wall bracing products are engineered to meet the prescriptive
                                                              1x4 let-in brace code requirements.

                                                              RWB – Flat bracing conveniently packaged in a handy roll
                                                              out dispenser. Perfect for unexpected job site shortages. The
                                                              35-pound dispenser pack fits easily into a truck bed for transport.
                                                              Pre-embossed snap-off points can be broken off by hand (wear
                                                              gloves for safety).                                                                                                             RWB pre-embossed
                                                                                                                                                                                               snap-off points
                                                              WB – A flat style bracing engineered to easily nail to studs. No
                                                              cutting or fitting needed.

                                                              WBC – L-shaped design for additional strength and rigidity.

                                                              WBT – Rolled edges and T-style design gives the WBT strength,                                                                         L
                                                              rigidity, and eliminates sharp, sheared edges.

                                                              Materials: See chart
                                                              Finish: G90 galvanizing
                                                                                                                                                                                      W1
                                                              Codes: IBC, FL, LA                                                                                                                    WB
                                                                IRC R602.10.4 & Table 602.10.4, IBC 2308.6.3 & Table 2308.6.3(1)
                                                                                                                                                                Typical RWB/WB                                    W1
                                                              Installation:
                                                              • Use all specified fasteners. See Product Notes, page 18.                                          installation
                                                              • Bracing is a framing aid, not a substitute for structural shear wall
                                                                components.
                                                                                                                                                                                                             L
                                                              •R  WB / WB – Use with 16" or 24" o.c. studs. Install in pairs
                                                                forming an “X” or opposing “V” at each end of a maximum
                                                                25-foot long wall panel.                                                                                              9/16"

                                                                S
                                                                 teps: Square the panel. Straighten any kinks in bracing caused by
                                                                handling. Lay bracing on the panel flush to the top of top plate and                                                                WBT
                                                                flush to the bottom of the bottom plate. Secure bracing to the top
                                                                plate and bottom plate using 16d nails (WB) or 8d nails (RWB).                                                                                   W2
                                                                                                                                                                                                                      W1
                                                                Position second bracing at an angle opposite to the first brace to
                                                                form an “X” and secure to top and bottom plate as with the first
                                                                bracing. Using 8d nails, secure bracing to all intersecting studs.                              Typical WBC/WBT




                                                                                                                                                                                                                                 General Hardware
                                                              •W  BC / WBT – Use with 16" or 12" o.c. studs. Install one brace at                                 installation
Copyright © 2018 MiTek Industries, Inc. All Rights Reserved




                                                                each end of wall section, not exceeding 25 feet, in an opposing “V”                                                                      L

                                                                pattern. Use the web portion of a length of bracing as a straight
                                                                edge to mark studs. Cut a saw kerf 5⁄8" deep (1" deep for WBC).
                                                                Insert the bracing web into the saw kerf, and drive one nail into
                                                                the top plate. Raise the wall section into place and plumb. Finish
                                                                fastening according to the nail schedule.
                                                                                                                                                                                                    WBC

                                                                                                                                                                          2
                                                                                                       Dimensions (in)                                Fastener Schedule
                                                                                                                                        Wall
                                                               MiTek USP                                                                             Each Plate Each Stud
                                                                                         Steel                                 Pieces Height Install                      Code
                                                               Stock No.1    Ref. No.    Gauge      W1      W2         L       Per Roll (ft) Angle Qty Type Qty Type Ref.
                                                               RWB96        WB106C         16     1-1/4     --       9' 6"        15        8'       60°    4   8d    1   8d
                                                               RWB114       WB126C         16     1-1/4     --    11' 4-3/8"      12        8'       45°    4   8d    1   8d
                                                               RWB143       WB143C         16     1-1/4     --      14' 3"        10       10'       45°    4   8d    1   8d
                                                               WBC10        RCWB10         18       7/8      1     9' 5-3/4"      --        8'       60°    2   16d   1   8d
                                                               WBC12        RCWB12         18       7/8      1    11' 4-3/8"      --        8'       45°    2   16d   1   8d   IBC,
                                                                                                                                                                                FL,
                                                               WBT10        TWB10          22     1-3/8     --       9' 3"        --        8'       60°    4   8d    1   8d
                                                                                                                                                                                LA
                                                               WBT12        TWB12          22     1-3/8     --      11' 4"        --        8'       45°    2   8d    1   8d
                                                                            RCWB14,
                                                               WBT14                       22     1-3/8     --      14' 2"        --       10'       45°    2   8d    1   8d
                                                                            TWB14
                                                               WB106        WB106          16     1-1/4     --     9' 5-1/2"      --        8'       60°    3   16d   1   8d
                                                               WB126        WB126          16     1-1/4     --    11' 4-1/4"      --        8'       45°    3   16d   1   8d
                                                               1) These products substitute for code prescribed 1 x 4 let-in bracing.
                                                               2) NAILS: 8d nails are 0.131" dia. x 2-1/2" long, 16d nails are 0.162" dia. x 3-1/2" long.


                                                              MiTek® Product Catalog                                                                                                                                       313
                                              Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 315 of 358

                   O / N Bridging                                                                                                                              General Hardware

                   O – The O series spans three joists in under/over installation. Prong teeth
                   in the center help reduce nailing.
                   N – The N series spans two joists per unit. Can be used for bridging or bracing I-Joists.
                   See chart.
                   Materials: See chart
                   Finish: G90 galvanizing
                   Codes: IBC, FL, LA
                                                                                                                                                           Typical O installation
                   Installation:
                   • Use specified fasteners in models with fastener requirements.
                   • For
                       all models – Bridging should be installed on floor joists with a nominal depth-to-thickness
                     ratio of 5 to 6 or more (2018 National Design Specification for Wood Construction; Section
                     4.4.1). Bridging units should be installed in pairs at intervals of 8' or less. Bridging pairs should
                     form an “X” between joists; leave a slight space between the units to avoid noise-generating                                                        L
                     contact. Follow specific installation instructions below for particular models.
                   • Install prior to subfloor sheathing. Use (2) 8d (0.131") x 1-1⁄2" nails at each end. Fully
                     seat nails to avoid any movement against the bridging and subsequent floor noise.                                                     W         O
                   •M  ust be installed in cross pairs. Avoid bridging overlap, it may cause squeaks

                                                                Dimensions (in)       Fastener Schedule1

                    MiTek USP                       Steel                                                       Code
                    Stock No.        Ref. No.       Gauge        W           L          Qty        Type         Ref.
                    N16            LTB20, TB20        22         3/4      19-3/4         4       8d x 1-1/2
                    O40            LTB40              22         3/4      39-3/4         4       8d x 1-1/2
                    N27            TB27               20         3/4     26-13/16        4       8d x 1-1/2
                    N30            TB30               20         3/4     29-13/16        4       8d x 1-1/2
                    N36            TB36               20         3/4     35-13/16        4       8d x 1-1/2     IBC,
                    N42            TB42               20         3/4        42           4       8d x 1-1/2      FL,
                                                                                                                                                           Typical N installation
                    N48            TB48               20         3/4        48           4       8d x 1-1/2      LA
                    N54            TB54               20         3/4        54           4       8d x 1-1/2
                    N56            TB56               20         1          56           4       8d x 1-1/2
                    N60            TB60               20         1          60           4       8d x 1-1/2
General Hardware




                    O16                 --            18         1          44           4       8d x 1-1/2




                                                                                                                                                                                             Copyright © 2018 MiTek Industries, Inc. All Rights Reserved
                     1) For joist spacing, refer to the Joist Installation chart.                                                                                        L
                     2) NAILS: 8d x 1-1/2 nails are 0.131" dia. x 1-1/2" long.
                   Joist Installations

                         Joist       Joist                                                     Joist Spacing1                                              W        N
                         Type       Height         12"        16"         19.2"        24"         30"        32"         36"          42"      48"
                                                            O40/O16/
                                     7-1/4          --                     N27      N27/N30       N36         N36         N42          N48    N54/N56
                                                              N16
                        2x
                                                            O40/O16/
                       Sawn          9-1/4         N16                     N27         N30        N36         N36         N42          N48    N54/N56
                                                              N16
                    Dimensional
                                                O40/O16/
                                     9-1/2                     O40         N27         N30        N36         N36         N42          N48    N54/N56
                                                  N16
                                       10         N16          N16        N27     N30             N36         N36         N42          N48     N54/N56
                      1-3/4"         11-1/4       N16          N16        N27     N30             N36         N36         N42          N48     N54/N56
                       SCL           11-7/8       N16          N27      N27/N30   N30             N36         N36         N42          N48     N54/N56
                                       12         N27          N27      N27/N30   N30             N36         N42         N42          N48     N54/N56
                                       14         N16          N16        N16   N27/N30           N36         N36         N36          N42       N56
                                       16         N16          N16        N27     N30             N36         N36         N42          N48       N56
                      I-Joists:
                                       18         N16          N16        N27     N30             N36         N36         N42          N48     N54/N56
                       2-1/2"
                                       20         N16          N27      N27/N30   N30             N36         N36         N42          N48     N54/N56
                         &
                                       22         N27          N27        N30     N30             N36         N36         N42          N48     N54/N56
                       3-1/2"
                        wide           24         N27          N30        N30     N36             N36         N42         N42          N48     N54/N56
                                       26         N30          N30        N30     N36             N42         N42         N42          N48   N54/N56/N60
                                       28         N30          N30        N36     N36             N42         N42         N48          N56     N56/N60
                   1) Gray shaded cells represent bridging installed on the face of the joist; web stiffeners required for I-Joists.
                   2) All bridging products require (2) 8d x 1-1/2 nails at each end, which are 0.131" dia. x 1-1/2" long.


                   314                                                                                                                                              MiTek® Product Catalog
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 316 of 358

                                                              MB / MBG Bridging                                                                                                                General Hardware

                                                              MBG – Grip tooth bridging. Features special teeth which grip joists
                                                              and provide easy single-nail installation. Can be installed after
                                                              subfloor is in place.

                                                              MB16 – Snap-on, no-nail bridging can be placed in existing
                                                              floor systems where joist movement is suspected. Two-piece
                                                              construction creates a solid diagonal brace against
                                                              joist movement.

                                                              Materials: See chart
                                                              Finish: G90 galvanizing
                                                              Codes: IBC, FL, LA                                                                                                                            MB16

                                                              Installation:
                                                              • Use specified fasteners in models with fastener requirements.
                                                              • For all models – Bridging should be installed on floor joists with a
                                                                nominal depth-to-thickness ratio of 5 to 6 or more (2018 National
                                                                Design Specification for Wood Construction; Section 4.4.1).
                                                                Bridging units should be installed in pairs at intervals of 8' or less.
                                                                                                                                                                 Typical MB16
                                                                Bridging pairs should form an “X” between joists; leave a slight
                                                                space between the units to avoid noise-generating contact. Follow
                                                                                                                                                                  installation
                                                                specific installation instructions below for particular models.
                                                              •M  BG – May be installed before or after sheathing. Position the
                                                                unbent end of the bridging unit near the top of the joist and drive
                                                                prongs into wood with a hammer blow to the heel of the bent
                                                                end. Wedge bent end near the lower edge of the opposite joist,
                                                                set teeth into wood with hammer blow. Nail holes are provided
                                                                at the bent end if prongs are damaged during installation. Fully
                                                                seat nails to avoid any movement against the bridging and
                                                                subsequent floor noise.
                                                              •M  B16 – Two-piece unit is shipped as one piece. Bend unit
                                                                in center up and down to break into two pieces. Slide narrower                                    Step 1                                Step 2
                                                                piece inside wider piece, setting the end tab into slot appropriate
                                                                for joist spacing. Setting one prong end near the top of one joist
                                                                and the opposite prong end near the bottom of the opposite joist,                                            Typical MBG installation




                                                                                                                                                                                                                               General Hardware
                                                                pull down on the center of the bridging until the wider piece snaps
Copyright © 2018 MiTek Industries, Inc. All Rights Reserved




                                                                into place over the narrow piece and creates a rigid, one-piece
                                                                bridging unit. Wear gloves during installation.

                                                                                                                                     Dimensions (in)      Fastener Schedule2
                                                                                  Joist
                                                                                Spacing       MiTek USP               Steel                                                    Code
                                                                                          1
                                                                 Joist Size     O.C. (in)     Stock No.      Ref. No. Gauge   W                   L         Qty       Type     Ref.
                                                                2x8                12         MBG812       NCA2X8-12    22   15/16             11-3/4        1      8d x 1-1/2
                                                                                                                                                                                                                     L
                                                                2 x 10             12         MBG1012      NCA2X10-12   22   15/16             12-3/4        1      8d x 1-1/2
                                                                2 x 12             12         MBG1212      NCA2X12-12   22   15/16               14          1      8d x 1-1/2
                                                                2 x 14             12         MBG1412           --      22   15/16               16          1      8d x 1-1/2
                                                                2 x 16             12         MBG1612           --      22   15/16               17          1      8d x 1-1/2
                                                                2 x 8-10-12        16         MB16              --      22   11/16                --         --         --
                                                                2x8                16         MBG816       NCA2X8-16    22   15/16             15-9/16       1      8d x 1-1/2
                                                                                                                                                                               IBC,                              W
                                                                2 x 10             16         MBG1016      NCA2X10-16   22   15/16             16-5/16       1      8d x 1-1/2
                                                                2 x 12             16         MBG1216      NCA2X12-16   22   15/16             17-1/4        1      8d x 1-1/2
                                                                                                                                                                                FL,                          MBG
                                                                                                                                                                                LA
                                                                2 x 14             16         MBG1416           --      22   15/16             18-7/16       1      8d x 1-1/2
                                                                2 x 16             16         MBG1616           --      22   15/16             19-5/8        1      8d x 1-1/2
                                                                2x8                24         MBG824            --      22  1-5/16             23-1/2        1      8d x 1-1/2
                                                                2 x 10             24         MBG1024           --      22  1-5/16               24          1      8d x 1-1/2
                                                                2 x 12             24         MBG1224           --      22  1-5/16             24-3/4        1      8d x 1-1/2
                                                                2 x 14             24         MBG1424           --      22  1-5/16             25-5/8        1      8d x 1-1/2
                                                                2 x 16             24         MBG1624           --      22   15/16             26-5/8        1      8d x 1-1/2
                                                                1) Joist spacing is based on a 1-1/2" joist, consult MiTek regarding wider joist applications.
                                                                2) NAILS: 8d x 1-1/2 nails are 0.131" dia. x 1-1/2" long.

                                                              MiTek® Product Catalog                                                                                                                                     315
                                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 317 of 358

                   SB Shelf Brackets                                                                                                   General Hardware

                   This shelf bracket combines shelving capabilities
                                                                                                                                         11"
                   and closet rod support in a one-piece design.

                   Materials: 13 gauge
                   Finish: Zinc Plated
                                                                                                                                                            11"
                                                                                                                                          12"
                                                              1
                    MiTek USP          Steel Fastener Schedule Code
                    Stock No. Ref. No. Gauge   Qty      Type    Ref.
                     SB12     SBV        13     8        10d     --
                     1) NAILS: 10d nails are 0.148" dia. x 3" long.                               Typical SB12 installation                    SB12




                   KSCT Corner Tie

                   The Corner Tie secures three-way wood-to-wood
                   connections. Handy for building workbenches, utility
                   tables, or shelving using 2x4 lumber.                                                                                               6"

                   Materials: 14 gauge
                                                                                                                                                                  2"
                   Finish: G90 galvanizing

                   Installation:
                   • Use (12) #10 panhead screws to fasten the KSCT68                                                            8"
                     to wood framing.

                                                  Fastener Schedule
                    MiTek USP Ref. Steel                                Code
                    Stock No. No. Gauge           Qty         Screws    Ref.
                    KSCT68     --   14            12        #10 panhead --
                                                                                                 Typical KSCT68 installation              KSCT68
General Hardware




                                                                                                                                                                       Copyright © 2018 MiTek Industries, Inc. All Rights Reserved
                   WT Wall Tie

                   Materials: 22 gauge                                                                                                         W
                                                                                         1" space
                   Finish: G90 galvanizing                                             between brick
                                                                                       and sheathing
                   Options: See chart for Corrosion Finish Options

                   Installation:                                                                                                                   L

                   • Use nails appropriate for intended use. See Product
                     Notes, page 18.
                   • The opposite end must be bonded in the mortar joint
                      of brick facade.
                   • Check local codes for spacing requirements.
                   • Wall tie shall be bent at nail, bonding into mortar joint.
                                                                                                        Typical WT22                       WT22
                                                                                                         installation
                   Corrosion Finish
                                                                                                   Fastener
                     Stainless Steel     Gold Coat
                                                                                                               Corrosion




                                                                               Dimensions (in)             1
                     HDG USP Triple Zinc                                                          Schedule
                                                                                                               Finish




                    MiTek                                      Steel                                                       Code
                     Stock No. Ref. No.      Description       Gauge             W        L       Qty Type                 Ref.
                     WT22       BTB     Straight Edge - Duplex   22              7/8    6-1/2      1  10d                   --
                     1) NAILS: 10d nails are 0.148" dia. x 3" long.
                   Corrosion Finish       Stainless Steel      Gold Coat   HDG     Triple Zinc


                   316                                                                                                                     MiTek® Product Catalog
                                                                                Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 318 of 358

                                                              NP Nail Plates                                                                                                                 General Hardware

                                                              The NP Nail Plates are an ideal economical solution for                                                   W
                                                                                                                                                                                                  NP312
                                                              attaching wooden members together in a non-structural
                                                              connection. Also may be used as a prescriptive top plate
                                                              splice per the International Residential Code (IRC).                                                                                                              Wall
                                                                                                                                                                                                                              framing
                                                              They are pre-punched for 8d common nails.
                                                                                                                                                                                                       Single top
                                                                                                                                                            L                                        plate butt joint
                                                              Materials: 20 gauge
                                                              Finish: G90 galvanizing
                                                              Codes: IRC R602.3.2

                                                              Installation:
                                                              •U se nails appropriate for intended use. Holes are sized for       Typical nail                       NP               Typical NP312 prescriptive
                                                                8d common (0.131" dia. x 2-1/2" long) or 8d (0.131" dia.)       plate installation                                     top plate splice installation
                                                                x 1-1⁄2" nails.
                                                              • The designer shall determine appropriate load values.

                                                                                                                                                                                                                        Minimum
                                                                                           Dimensions (in)                                                                                                          (12) 8d box nails
                                                               MiTek USP            Steel                    Number of Code
                                                                                                                                                                                                                   (2-1/2" x 0.113")
                                                               Stock No.   Ref. No. Gauge    W        L      Nail Holes Ref.                                         Minimum                                       Each Side of Joint
                                                               NP15        TP15       20  1-13/16     5          12                                              (6) 8d box nails
                                                               NP35        TP35       20   3-1/8      5          22                                             (2-1/2" x 0.113")
                                                                                                                                                                Each Side of Joint   NP312
                                                               NP37        TP37       20   3-1/8      7          31
                                                               NP39        TP39       20   3-1/8      9          40
                                                               NP311       TP311      20   3-1/8     11          49                                                      NP312
                                                               NP312       TP312      20   3-1/8     12          54
                                                                                                                         --
                                                               NP315       TP316      20   3-1/8     15          67
                                                               NP45        TP45       20   4-1/8      5          30            roof members installed
                                                                                                                                 aligned over stud, in
                                                               NP47        TP47       20   4-1/8      7          42                accordance with
                                                               NP49        TP49       20   4-1/8      9          54                  IRC R602.3.2
                                                               NP411       TP411      20   4-1/8     11          66
                                                               NP57        TP57       20   5-3/4      7          59                            Typical NP312                                   Typical NP312
                                                                                                                                          prescriptive top-plate                       prescriptive top-plate butt
                                                                                                                                          wall corner connection                      joint straight wall connection



                                                              JNP / TPP Mending Plates




                                                                                                                                                                                                                                        General Hardware
Copyright © 2018 MiTek Industries, Inc. All Rights Reserved




                                                              TPP – Prong plates with straight prongs.

                                                              JNP – Prong plates with angled, hammer-in prongs.
                                                                                                                                                                                                           L
                                                              Materials: See chart
                                                              Finish: G90 galvanizing

                                                              Installation:
                                                              • These products are not intended for structural use.
                                                                                                                                                                                              W
                                                                 No load ratings are assigned. These plates are not
                                                                 intended for use in truss assembly.
                                                                                                                                              Typical mending plate                                       JNP
                                                               MiTek USP              Steel
                                                                                               Dimensions (in)
                                                                                                                Code                               installation
                                                                                                                                                                                                               L
                                                               Stock No.   Ref. No.   Gauge      W         L    Ref.
                                                               JNP24          --        18     1-1/2       4
                                                               JNP26          --        18     1-1/2       6
                                                               JNP46          --        18    3-3/16       6
                                                               JNP48          --        18    3-3/16       8
                                                                                                                 --
                                                               TPP14       MP14         22     13/16     3-1/2                                                                                W
                                                               TPP24       MP24         22    1-11/16    3-1/2
                                                               TPP36       MP36         22     2-3/4     5-1/4
                                                               TPP58          --        22    4-3/16    7-13/16

                                                                                                                                                                                                          TPP

                                                              MiTek® Product Catalog                                                                                                                                              317
                                Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 319 of 358

                                                                                      Specialty Options




                    Specialty Options                                     pg. 320-325


                    Face Mount Hanger                                                               321
                    Open Top Flange Hanger                                                         322
                    Part Number System                                                              325
                    Solid Top Flange Hanger                                                 322-323
                    Specialty Options & General Notes                                              320
                    Top Flange Nailer Options                                               323-324




                                                                                                                  Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                    Welded Top Flange Hanger                                                        325
Specialty Options




                    318                                                                  MiTek® Product Catalog
                                                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 320 of 358

                                                                                                                                      Specialty Options
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                          Specialty Options




                                                              MiTek® Product Catalog                                                                319
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 321 of 358

                    Specialty Options & General Notes                                                                                                                                                                               Specialty Options

                    The information listed only applies to hangers            Specialty Options Summary Table
                    manufactured by MiTek® and installed according to




                                                                                                                                                           Sloped Top Flange
                    the instructions listed in this catalog. Some of the




                                                                                                                                                                               Top Flange Offset
                                                                                                                                        Sloped / Skewed




                                                                                                                                                                                                                                        Inverted Flange
                                                                                                                                                                                                   Saddle Hanger
                    options listed may not have been evaluated on a




                                                                                                                                                                                                                    Ridge Hanger




                                                                                                                                                                                                                                                                                 Catalog Page
                                                                                                                                                                                                                                                                                 MiTek Series
                                                                                                                          Sloped Seat




                                                                                                                                                                                                                                                                   Weldability
                                                                                                             (Maximum)


                                                                                                                         (Maximum)




                                                                                                                                                          (Maximum)




                                                                                                                                                                                                                   (Maximum)




                                                                                                                                                                                                                                                                                 Reference
                    single hanger. The designer must always evaluate            MiTek




                                                                                                              Skewed
                    each connection, including the joist and header              USP




                                                                                                                                                                                                                                                          Uplift
                                                                                Series          Width
                    capacities, before specifying a specialty connector.       BPH               all           50º          45º              •                 45º                                                                                          •          •            218
                    MiTek sloped hangers are manufactured with the             FWH               all           70º                                                                   •                                                                                 •            194
                    plumb cut of the joist already calculated. If a hanger     FWH/S             all           70º                                                                   •                                                                                 •            337
                    with a different height is needed, it must be specified    FWHBP             all           70º                                                                                                                                                     •            196
                    at the time of ordering.                                   FWHFM             all           70º                                                                                                                                                     •            200
                                                                               FWHH              all           70º                                                                                                                                                     •            198
                    Materials: Steel gauge may vary from that specified                                                                                                                                                                  •
                                                                               GHF                all          50º          45º              •                                                                                                              •                       233
                                                                                                                                                                                                                                   width > 4-1/2"
                    depending on the specialty option and manufacturing
                                                                               HBPH              all           50º          45º              •                 45º                                                                                          •          •            218
                    process used. Some formed hangers may be welded                         1-3/4" or less   67-1/2º                                                                                                                     •
                    when modifying the hanger. Hanger configurations,          HD1,2                                        45º              •                                                                                                              •                       208
                                                                                              > 1-3/4"         50º                                                                                                                 width > 2-1/4"
                    fastener schedules, and height may vary from the           HDO
                                                                                            1-3/4" or less   67-1/2º
                                                                                                                            45º              •
                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                            •                       167
                    tables depending on the joist size, skew, and slope.                      > 1-3/4"         50º                                                                                                                 width > 3-1/8"
                                                                                                                                                                                                                                    • one flange
                                                                               HGU                all          45º                                                                                                                                          •                       232
                    Finish: See specific hanger option tables.                                                                                                                                                                     width > 5-1/4"
                                                                               HGUM               all                                                                                                                               • one flange                                    187
                    Welded hangers are painted with gray primer.
                                                                               HJC                all          60º                                                                                                                                          •                       281
                    Non-catalog hangers available in Hot-dip                   HLBH               all          50º          45º              •                 45º                   •                 •              45º                                              •            219
                    galvanized, use HDG after product number.                                                                                                                                                                            •
                                                                               HUS                all                                                                                                                                                       •                       140
                                                                                                                                                                                                                                   width > 2-1/4"
                    Allowable Loads: For multiple options for the same         HWUH              all           45º          45º              •                                       •                 •                                                    •                       190
                    connector, use the most conservative reduction to give     IHFL/IHF
                                                                                            1-3/4" or less   67-1/2º
                                                                                                                            45º              •
                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                            •                       206
                                                                                              > 1-3/4"         50º                                                                                                                 width > 2-1/4"
                    the lowest design load. See specific hanger option
                                                                               KB                all                                                                                                                                                        •          •            166
                    tables for applicable load reductions and maximum
                                                                               KEG               all           45º          45º                                                                                                                             •                       235
                    tolerances. Reference Specialty Options Summary            KGB               all                                                                                                                                                        •          •            236
                    Table for MiTek series catalog page references.            KGH               all           45º                                                                                     •                                                                             63
                                                                               KGLS              all           50º          45º              •                 30º                   •                 •                                                    •          •            238
                    Installation:                                              KGLST             all                                                                                                   •                                                    •          •            238
                    • F ill all nail holes with fasteners specified in        KGLT              all           50º          45º              •                 45º                   •                 •                                                    •          •            237
                       the tables.                                             KHGB              all                                                                                                                                                        •          •            236
                                                                               KHGLS             all           50º          45º                                30º                   •                 •                                                    •          •            238
                    • F astener quantities may increase from the amount       KHGLST            all                                                                                                   •                                                    •          •            238
                      listed in the tables depending on hanger option.         KHGLT             all           50º          45º              •                 45º                   •                 •                                                    •          •            237




                                                                                                                                                                                                                                                                                                Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                    •N  A16D-RS and NA20D nails are supplied                  KHHB              all                                                                                                                                                        •          •            236
                      with hangers.                                            KHW               all           84º          45º              •                 35º                   •                 •              45º                                              •            168
                                                                               KLB               all                                                                                                                                                                   •            166
                    • F or bevel cut skewed hangers, the end of joist must    KLEG              all           45º          45º                                                      •                                                                      •                       235
                       be bevel cut; for square cut skewed hangers,the end     KMEG              all           45º          45º                                                      •                                                                      •                       235
                       of joist must be square cut.                                                                                                                                                                                 • one flange
                                                                               LGU                all          45º                                                                                                                                          •                       232
                    Codes: Modified hangers are not code                                                                                                                                                                           width > 3-5/8"
                                                                               LGUM               all                                                                                                                               • one flange                                    187
                    evaluated due to their numerous variations.
                                                                               LSSH               all          45º          45º              •                                                                                                              •                       174
                                                                                                                                                                                                                                    • one flange
                                                                               MGU                all          45º                                                                                                                                          •                       232
                                                                                                                                                                                                                                   width > 5-1/4"
Specialty Options




                                                                                     1
                                                                               MPH               all           60º          45º              •                                       •                                                                                              188
                                                                               MSHA              all           75°                                                                                                                                          •                       278
                                                                               MSHL/R            all           45º                                                                                                                                          •                       276
                                                                               NFM               all           45º                                                                                                                                          •                       192
                                                                               PHM               all           84º          45º              •                 35º                   •                 •              45º                                              •            220
                                                                               PHXU1             all           60º          45º              •                 35º                   •                 •                                                    •          •            220
                                                                               SKH/SKHH          all           45º                                                                                                                                          •                       175
                                                                                            1-3/4" or less   67-1/2º
                                                                               SUH                                          45º              •                                                                                                              •                       139
                                                                                              > 1-3/4"         50º
                                                                               SW1/SWH1          all           84º          45º              •                 35º                   •                 •              45º                                              •            168
                                                                                                                                                                                                                                    • one flange
                                                                               THD                all          45º          45º              •                                                                                                              •                       269
                                                                                                                                                                                                                                     width > 3"
                                                                               THDH               all          45º          45º              •                                                                                                              •                       270
                                                                                                                                                                                                                                         •
                                                                               THF            > 1-3/4"         50º          45º              •                                                                                                              •                       207
                                                                                                                                                                                                                                   width > 2-1/4"
                                                                               1) Skews greater than 45° will have square cut joist with back plate.
                                                                                  Refer to Typical HLBH hanger skewed, left shown, square cut illustration on page 322.
                                                                               2) HD hanger widths less than 2-1/4" may have flanges inverted as a Custom, contact MiTek.
                                                                               New products or updated product information are designated in blue font.


                    320                                                                                                                                                                                                                              MiTek® Product Catalog
                                                                                Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 322 of 358

                                                              Face Mount Hanger Specialty Details                                                                                   Specialty Options

                                                              See the Specialty Options Chart for each hanger series
                                                              for load reductions and hanger maximum range of skew,
                                                              slope, etc.

                                                              Skewed Hanger:                                                         90°                         Closed           90°
                                                              • Consider SKH or SKHH hangers for 45° skews.                  90°
                                                                                                                                                                  side

                                                              • J oist nails on the closed side may be relocated to the   Open side
                                                                 open side by MiTek designer to ensure proper nailing.
                                                              • Specify skew angle, type (square cut or bevel cut),                   Specify angle                              Specify angle

                                                                 and direction when ordering.
                                                                                                                           Typical SUH hanger skewed,                              Typical SUH formed
                                                                                                                                   right shown                                       hanger skewed,
                                                              Sloped Seat Hanger:
                                                              • Consider LSSH series for sloped applications.
                                                                                                                                             (bevel cut)                               right shown
                                                                                                                                                                                          (square cut)
                                                              • Additional nail holes may be added to joist flanges
                                                                 by MiTek designer.
                                                              • Specify slope angle and direction when ordering.
                                                                                                                                                                Specify
                                                                                                                                                                 angle
                                                              Sloped/Skewed Hanger:
                                                              • See nailing notes above for both Skewed Hanger
                                                                                                                           Plumb
                                                                 and Sloped Seat Hanger.                                   height
                                                              • S pecify skew and slope angles as well as skew/slope
                                                                 directions and skew type (square cut or bevel cut)
                                                                 when ordering.                                                                                  Joist
                                                                                                                                                                height
                                                                                                                                                                          Slope
                                                                                                                                                                                                  Skew
                                                              Inverted Flange Hanger:                                                                                     angle
                                                                                                                                                                                                  angle
                                                              • When fastening into the carrying member’s end
                                                                grain, the allowable load is 0.65 of the table load.                Typical HD hanger                              Typical HD hanger
                                                              • Hangers with one flange inverted achieve 100%                         sloped seat,                                  sloped down,
                                                                of listed table load.
                                                                                                                                      down shown                                   skewed left shown
                                                              • Specify right or left flange when inverting only
                                                                 one flange.
                                                                                                                                                       2-1/8"

                                                              Refer to GHF, HD, SUH, THD, THDH, THF series Special
                                                              Order Worksheet for ordering instructions at MiTek-US.com.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                   Typical HD hanger

                                                                                                                                                                                                                Specialty Options
                                                                                                                                    Typical GHF hanger
                                                                                                                                    one flange inverted,                            inverted flange
                                                                                                                                         left shown




                                                              MiTek® Product Catalog                                                                                                                      321
                                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 323 of 358

                    Open Top Flange Hanger Specialty Details                                                                                                Specialty Options

                    See Specialty Options Chart for each hanger series for load
                    reductions and hanger maximum range of skew, slope, etc.

                    Skewed Hanger:                                                                                           90°                                90°
                    • Joist nails may be located on obtuse angle side by MiTek
                                                                                                                Specify angle                                         Specify angle
                      designer to ensure proper nailing.
                    • Specify skew angle, type (square cut or bevel cut), and                          Typical BPH hanger                                   Typical HDO hanger
                       direction when ordering.                                                         skewed, left shown                                  skewed, right shown
                                                                                                               (bevel cut)                                              (square cut)
                    Sloped Seat Hanger:
                    • Additional nail holes may be added to joist flanges by MiTek
                      designer. All fastener holes must be filled.
                    • Specify slope angle, direction, and joist height when ordering.                                     Specify angle


                    Sloped/Skewed Hanger:
                    • See nailing notes above for both Skewed Hanger and Sloped
                                                                                               Plumb
                       Seat Hanger.                                                            height
                                                                                                                                      Joist             Skew                              Slope
                    • Specify skew and slope angles as well as skew/slope                                                           height             angle                             angle
                       directions, and skew type (square cut or bevel cut)
                       when ordering.
                    • Similar to face mount skewed/sloped hanger, refer to
                       illustration on page 321: Typical HD hanger sloped down,                         Typical BPH hanger                              Typical BPH hanger
                       skewed left shown.                                                                  sloped seat,                             sloped down, skewed right,
                    • S pecify if hanger is to be high side flush, low side flush,                        down shown                                  high side flush shown
                       or center flush.

                    Sloped/Skewed/Sloped Top Flange Hanger:                                                                                           Specify angle         High side flush
                    • See nailing notes for both skewed and sloped hangers.                                                                                                    Center flush
                                                                                                                                                                                  Low side flush
                    • Specify skew, slope, and top flange slope angles as well as
                       skew/slope and top flange slope directions when ordering.                                                    Specify angle

                    • Hangers may be galvanized or painted.
                    • Hangers may be made with solid top plate.
                                                                                                                                   Slope
                                                                                                         Joist skew                angle
                                                                                                        right shown
                    Refer to BPH series Special Order Worksheet for ordering
                    instructions at MiTek-US.com.
                                                                                                 Typical BPH hanger                                     Typical BPH hanger




                                                                                                                                                                                                   Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                    skewed right,                                     sloped down top flange
                                                                                            sloped down, top flange sloped                                 right shown
                                                                                                                                                        (this configuration will not
                                                                                                                                                               be open back)



                    Solid Top Flange Hanger Specialty Details
Specialty Options




                    See Specialty Options Chart for each hanger series for load
                    reductions and hanger maximum range of skew, slope, etc.

                    Skewed Hanger:
                    • J oist nails may be located on obtuse angle side by MiTek designer
                      to ensure proper nailing.
                    • S pecify skew angle, type (square cut or bevel cut), and direction
                      when ordering.                                                                              Specify angle                                        Specify angle

                    Sloped Seat Hanger:
                    • Additional nail holes may be added to joist flanges by MiTek designer.                  Typical HLBH hanger                           Typical HLBH hanger
                    • Specify slope angle, direction, and joist height when ordering.                          skewed, left shown                            skewed, left shown
                                                                                                                       (bevel cut)                                      (square cut)




                                                                                                                                                                        Continued on next page


                    322                                                                                                                                               MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 324 of 358

                                                              Solid Top Flange Hanger Specialty Details                                                                                                         Specialty Options

                                                              Sloped/Skewed Hanger:                                                                    Specify angle
                                                                                                                                                                                        High side flush
                                                              • S ee nailing notes above for both Skewed Hanger and Sloped Seat Hanger.                                                 Center flush
                                                                                                                                                                                          Low side flush                         Specify angle
                                                              • S pecify skew and slope angles as well as skew/slope directions,
                                                                and skew type (square cut or bevel cut) when ordering.
                                                              • S pecify if hanger is to be high side flush, low side flush, or center flush.

                                                              Sloped Top Flange Hanger:
                                                              • A dditional nail holes may be added to top angle by MiTek designer.
                                                              • Specify top flange slope and direction when ordering.
                                                              • S pecify if hanger is to be high side flush, low side flush, or center flush.           Typical HLBH hanger sloped                              Typical HLBH hanger
                                                                                                                                                        down top flange, right shown                            ridge, top flange slope
                                                              Ridge Hanger:
                                                              • Specify flush top of beam at center, right side, or left side.                                    SA
                                                                                                                                                                                   W2

                                                              • Specify angle of slope when ordering.
                                                                                                                                                                                        H2
                                                              Top Flange Offset Hanger:
                                                              • Specify offset, left (L) or right (R), when ordering.
                                                                                                                                                           H1
                                                              Saddle Hanger:
                                                              • Specify saddle width, “SA” when ordering. Allow clearance for
                                                                saddled member.
                                                                                                                                                                W1

                                                              Refer to options for HLBH, KGLS, KGLT, KHGLS, KHGLT series or HWUH,                          Typical PHXU hanger                                   Typical HLBH hanger top
                                                              KHW, PHM, PHXU, SW, SWH series Special Order Worksheet for ordering                             saddle option                                     flange offset, right shown
                                                              instructions at MiTek-US.com.

                                                                                                  Specify angle
                                                                                                                                                                         Specify
                                                                                                                                                                          angle
                                                                                                                                         Plumb
                                                                                                                                         height
                                                                                                                                                                                                                                          Slope
                                                                                                                                                                                                                                          angle

                                                                                                              Slope                                                       Joist
                                                                                                   Skew       angle                                                      height                                               Skew
                                                                                                   angle                                                                                                                      angle

                                                                        Typical HLBH hanger skewed right,                          Typical HLBH hanger sloped seat,                             Typical HLBH hanger sloped down,
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                       sloped down right, top flange sloped                                  down shown                                         skewed right, center flush shown




                                                              Top Flange Hanger Nailer Options
                                                              MiTek-USP Top Mount Hangers have been tested installed to various nailers. Wood nailers may be installed to the top of steel beams, concrete and
                                                              masonry walls. The table below represents maximum allowable loads for common top mount hangers installed on 2x, 2-ply 2x, 3x and 4x nailers.

                                                                                                                                                                                                                                                  Specialty Options
                                                              For additional Nailer Installation information see page 203.
                                                                                                           Fastener Schedule                              DF/SP                            SPF/HF
                                                                                                       Nailer                    Joist            Allowable Loads (Lbs.) 1         Allowable Loads (Lbs.) 1

                                                                MiTek USP        Nailer     Top Face                                              Download              Uplift     Download            Uplift
                                                                  Series          Size      Qty Qty         Type 5,6     Qty    Type 5,6            100%               160% 2        100%             160% 2
                                                                                   2x        4    2        10d x 1-1/2    4    10d x 1-1/2          2080                 230         1790               200
                                                                                   3x        4    4        16d x 2-1/2    4    10d x 1-1/2          2360                 535         2030               460
                                                                BPH
                                                                                 (2) 2x      4    4           10d         4    10d x 1-1/2          2310                 535         1985               460
                                                                                   4x        4    4           16d         4    10d x 1-1/2          2245                 535         1930               460
                                                                                   2x        6    2        10d x 1-1/2   10       16d               2540                  --         2135                --
                                                                                   3x        6    6        16d x 2-1/2   10       10d               4500                  --         3780                --
                                                                HBPH
                                                                                 (2) 2x      6    8           10d        10       16d               4140                1610         3480              1350
                                                                                   4x        6   10           16d        10       16d               5745                1610         4825              1350
                                                                                                                                                                                                                     Continued on next page


                                                              MiTek® Product Catalog                                                                                                                                                       323
                                Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 325 of 358

                    Top Flange Hanger Nailer Options                                  Specialty Options




                                                                                                                  Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
Specialty Options




                    324                                                                  MiTek® Product Catalog
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 326 of 358

                                                              Welded Top Flange                                                                                                                Specialty Options

                                                              • Weld sizes and lengths shown on chart.                                                         Continuous weld along
                                                                                                                                                                 back of top flange                            Typical
                                                              • Weld-on applications produce maximum allowable load                                                                                          see chart
                                                                listed. Uplift loads do not apply to this application.
                                                              • All welding should be done in accordance with the American
                                                                Welding Society (AWS) Standard by a certified welder.
                                                                Caution: Welding galvanized steel may produce
                                                                harmful fumes and should only be performed in
                                                                well-ventilated environments.

                                                              Top Angle Weld Length Chart                                                      Typical top flange                               Typical top angle
                                                                                                                                               welded installation                             welded installation
                                                                     MiTek USP              Weld             Top Angle      Weld
                                                               Welded Hanger Series        Length           Steel Gauge     Size
                                                               SW                            3"             14 - 10 gauge   1/8"
                                                               BPH, FWH, HBPH,                                 7 gauge      3/16"
                                                                                             4"
                                                               PHM, SWH                                        3 gauge      1/4"
                                                               FWHBP, FWHFM, FWHH,
                                                                                             6"
                                                               KLB, KHW, PHXU
                                                               KB, KGB, KHGB, KHHB,
                                                               KGLS, KGLST, KGLT,            8"
                                                               KHGLS, KHGLST
                                                               HLBH, KHGLT                   10"
                                                               Weld shall be distributed evenly.



                                                              Part Number System


                                                                                                                                    T H O 3 5 9 2 5 -2
                                                              Part Numbers assigned to TFL, THO, IHFL, IHF, THFI and
                                                              THF I-Joist hangers reveal the I-Joist sizes to be used
                                                              with the specific hanger. This guide will teach you how
                                                              to recognize I-Joist dimensions in the part numbers.



                                                                                                                                     THO                         35                      925                  -2
                                                              	1st, 3rd, and sometimes 4th digits are whole numbers
                                                                (This example denotes 2 and 11)
                                                                4th digit may be part of a decimal –
                                                                                                                                                            First (2) Digits             Last (2) or       Digits after
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                        Letters
                                                                                                                                        refer to                 refer to                (3) Digits           Dash

                                                              TFL 23118                                                             Hanger Series
                                                                                                                                        ex.: THO
                                                                                                                                                            Member Width
                                                                                                                                                              ex.: 3.5 inches
                                                                                                                                                                                            refer to
                                                                                                                                                                                       Member Height
                                                                                                                                                                                        ex.: 9.25 inches
                                                                                                                                                                                                             refer to
                                                                                                                                                                                                           Number of
                                                                                                                                                                                                             Plies

                                                              	
                                                                                                                                                                                                             ex.: 2-ply
                                                                2nd and 5th digits are decimals                                      Some Examples:
                                                                (see guide below)
                                                                (This example denotes .3125                                          THO15950 ............... 1-1/2" x 9-1/2"


                                                                                                                                                                                                                                Specialty Options
                                                                [5/16] and .875 [7/8])                                               IHFL17925................ 1-3/4" x 9-1/4"
                                                                5th digit may be (0) or dropped if height is even
                                                                                                                                     THO16925-2............ double 1-5/8" x 9-1/4"
                                                                                                                                     THF23925-2............ double 2-5/16" x 9-1/4""
                                                                          Part Number Guide for Decimals
                                                                         1 = .125          or       1/8 inch                         Note: MiTek’s USP Product Catalog lists a range of heights for IHFL/IHF
                                                                    2 or 25 = .25          or       1/4 inch                         hangers. Face mount hangers can usually accommodate more than one I-Joist
                                                                       3 = .3125           or       5/16 inch                        height. The hanger height must be tall enough to support the top chord of the
                                                                                                                                     I-Joist to eliminate web stiffener requirements for lateral stability. The IHFL/IHF
                                                                           5 = .5          or       1/2 inch                         hanger must be a minimum of 60% of the joist height.
                                                                         6 = .625          or       5/8 inch
                                                                          7 = .75          or       3/4 inch
                                                                         8 = .875          or       7/8 inch




                                                              MiTek® Product Catalog                                                                                                                                      325
                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 327 of 358

                                                                     Cold-Formed Steel Connectors




                 Cold-Formed Steel                                     pg. 328-339


                 Angles                                                                         334
                 Concrete Screw Anchors                                                         329
                 Fastening Information                                                          328
                 Girder Tiedowns                                                                338




                                                                                                              Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                 Hangers                                                                 336-337
                 Holdowns                                                                330-333
                 Hurricane Ties                                                                 339
                 Straps                                                                         335
                 Stud Plate Ties			                                                             338
CFS Connectors




                 326                                                                 MiTek® Product Catalog
                                                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 328 of 358

                                                                                                                         Cold-Formed Steel Connectors
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                        CFS Connectors




                                                              MiTek® Product Catalog                                                              327
                                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 329 of 358

                 Fastening Information                                                                                              Cold-Formed Steel Connectors

                 MiTek recommends the use of hex head metal screws with a self-drilling tip,
                 for ease of installation and strength. Screw diameter ranges from 0.190" to
                 0.250" and is specified for each connector in their corresponding load table.
                 An important factor to consider when selecting a self-drilling screw is
                 the material thickness specifically the combined side and main member
                 thickness. Care should be taken by the designer to verify that the drill point
                 and thread length are long enough to appropriately fasten the members
                 per the fasteners manufacturers specifications.
                 The drill point is the unthreaded section from the screw tip to the first thread.                            #10 x 1/2"                #12 x 3/4"                 #14 x 3/4"
                 This length must be long enough to completely drill through the material
                 before the threads engage. If the threads engage too early, they can cause
                 the fastener to bind and break.


                 Specification Table
                                                                                Allowable Shear Connection Strength                               Allowable Tensile Pull-Out Strength
                                                                                           (Pns/Ω, Pss/Ω)                                                   (Pnot/Ω, Pts/Ω)
                                                           Allowable                       Steel Thickness                        Allowable                  Steel Thickness
                                 Nominal      Washer         Screw                           mil (gauge)                            Screw                      mil (gauge)
                                 Diameter    Diameter        Shear                                                                 Tension
                                                 dw        Strength        33─33     43─43      54─54      68─68       97─97      Strength        33       43       54       68       97
                                      d
                  Screw Size        (in)        (in)        (Pss/Ω)        (20─20)   (18─18)   (16─16)     (14─14)    (12─12)       (Pts/Ω)      (20)     (18)     (16)     (14)     (12)
                  #10 x 1/2"       0.190       0.375          573            188       289       404         564        573          885          87      116      145      182      254
                  #12 x 3/4"       0.216       0.375          724            200       308       430         601        724          1184         99      132      165      207      289
                  #14 x 3/4"       0.250       0.500          990            215       331       463         647        990          1605        115      153      191      239      335
                 1) Allowable loads are per AISI S-100 and are for use when utilizing the traditional Allowable Stress Design methodology. The tabulated loads may
                    be multiplied by a Factor of Safety (Ω) of 3 to determine the screw nominal strength. The LRFD load may be determined by multiplying the allowable
                    screw load by the ASD safety factor of 3 then by Resistance Factor (φ) of 0.50.
                 2) Allowable loads may not be increased for wind or seismic load unless otherwise noted.
                 3) Allowable loads are based on cold-formed steel members with a minimum yield strength, Fy, of 33 ksi and tensile strength, with an Fu, of 45 ksi.
                 4) Allowable loads are based on design steel thickness for 33 mil = 0.036", 43 mil = 0.048", 54 mil = 0.060", 68 mil = 0.075",
                    and 97 mil = 0.105" per ITW Buildex ESR-1976.
                 5) Self-drilling tapping screw fasteners for steel-to-steel connections used for connectors in this catalog shall be in compliance with ASTM C1513.
                 6) Screw diameters used in the calculation of shear loads per ANSI/ASME standard.




                                                                                                                                                                                                  Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                 Screw Identification Table
                                             Maximum Material Thickness 1,2
                  Screw Point     Screw
                     Type          Size            (in)                (mm)
                                   #10            0.095                 2.41
                  TEKS/1           #12            0.095                 2.41
                                   #14            0.095                 2.41
                                   #10            0.175                 4.45
                  TEKS/3           #12            0.210                 5.33
                                   #14            0.210                 5.33
                  TEKS/4           #12            0.250                 6.35
                  TEKS/4.5         #14            0.375                 9.53
                                   #12            0.500                12.70
                  TEKS/5
                                   #14            0.500                12.70
                  1) Total thickness of all steel, including any spacing
                     between steel layers.
                  2) Drill and tap capacities may vary.
CFS Connectors




                  3) Table is guideline only; see individual product for
                     specific maximum material thickness.




                 328                                                                                                                                                     MiTek® Product Catalog
                                                                                Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 330 of 358

                                                              PFM Concrete Screw Anchors                                                                                         Cold-Formed Steel Connectors

                                                              Screw-Bolt+ anchors are a one-piece, heavy duty screw anchor with
                                                              a ﬁnished hex head. The patented thread design, designed for use
                                                                                                                                                                                      Hex Head
                                                              with standard ANSI drill bits, reduces installation torque and enhances                                                  Washer
                                                                                                                                                                                                 Serrated Underside
                                                              productivity. The steel threads along the anchor body tap into the hole
                                                              during installation to provide keyed engagement and allow for reduced
                                                              edge and spacing distances.

                                                              Finish: Zinc Plated or Mechanically Galvanized
                                                                                                                                                          Diameter and length
                                                                                                                                                           identification mark
                                                                                                                                                                                                  Screw-Bolt TM +
                                                                                                                                                                                                       (zinc plated)
                                                              Codes: IBC, FL, LA


                                                                        Zinc Plated                Mechanically Galvanized
                                                                                                                                     Anchor        Hole
                                                                 MiTek USP                       MiTek USP                             Size        Size Socket Code
                                                                  Stock No.       Ref. No.        Stock No.         Ref. No.           (in)1       (in) Size (in) Ref.
                                                                PFM1411000      THDB25178H            --               --          1/4 x 1-1/4
                                                                PFM1411020      THD25134H             --               --          1/4 x 1-3/4
                                                                                                                                                    1/4       7/16
                                                                PFM1411060      THD25214H             --               --          1/4 x 2-1/4
                                                                PFM1411100      THDB25300H            --               --          1/4 x 3
                                                                PFM1411160      THD37134H             --               --          3/8 x 1-3/4
                                                                PFM1411220      THD37212H             --               --          3/8 x 2-1/2
                                                                PFM1411240      THD37300H             --               --          3/8 x 3
                                                                                                                                                    3/8       9/16
                                                                PFM1411280      THD37400H       PFM1461280       THD37400HMG       3/8 x 4
                                                                PFM1411300      THD37500H       PFM1461300       THD37500HMG       3/8 x 5
                                                                PFM1411320      THD37600H       PFM1461320       THD37600HMG       3/8 x 6
                                                                PFM1411340           --               --               --          1/2 x 2
                                                                PFM1411360           --               --               --          1/2 x 2-1/2
                                                                PFM1411380      THD50300H             --               --          1/2 x 3
                                                                PFM1411420      THD50400H       PFM1461420       THD50400HMG       1/2 x 4          1/2        3/4      IBC,
                                                                                                                                                                         FL,
                                                                PFM1411460      THD50500H       PFM1461460       THD50500HMG       1/2 x 5
                                                                                                                                                                         LA
                                                                PFM1411480      THD50600H       PFM1461480       THD50600HMG       1/2 x 6
                                                                PFM1411520      THD50800H       PFM1461520       THD50800HMG       1/2 x 8
                                                                PFM1411540           --               --               --          5/8 x 3
                                                                PFM1411580      THD62400H             --               --          5/8 x 4
                                                                PFM1411600      THD62500H       PFM1461600       THD62500HMG       5/8 x 5          5/8      15/16
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                PFM1411640      THD62600H       PFM1461640       THD62600HMG       5/8 x 6
                                                                PFM1411680      THD62800H       PFM1461680       THD62800HMG       5/8 x 8
                                                                PFM1411700           --               --               --          3/4 x 3
                                                                PFM1411720       THD75400H            --               --          3/4 x 4
                                                                PFM1411760       THD75500H            --               --          3/4 x 5
                                                                PFM1411800       THD75600H      PFM1461800       THD75600HMG       3/4 x 6          3/4      1-1/8
                                                                PFM1411840       THD75812H            --               --          3/4 x 8
                                                                      --             --         PFM1461850       THD75812HMG       3/4 x 8-1/2
                                                                PFM1411880       THD75100H            --               --          3/4 x 10
                                                              1) The anchor size includes the diameter and length of the anchor measured from under the head.

                                                                                                                                                                                                                             CFS Connectors




                                                              MiTek® Product Catalog                                                                                                                                   329
                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 331 of 358

                 S/PHD Holdowns                                                                                                Cold-Formed Steel Connectors

                 The S/PHD holdowns are high performance ductile holdowns used for
                 providing a tension connection between CFS framing members and the
                 foundation or other structural members. The pre-deflected design keeps
                 deflection low. The S/PHD holdowns attach with #14 self-drilling screws
                 making installation an ease, saving time and labor.


                 Materials: S/PHD4, S/PHD6 – 14 gauge; S/PHD9 – 12 gauge
                 Finish: G90 galvanizing
                 Codes: IBC

                 Installation:
                 •U  se all specified fasteners.
                 • P lace the S/PHD over the anchor bolt. No washer is required.                                     Typical S/PHD                  Typical S/PHD Corner
                 • Install with standard #14 self-drilling (tapping) screws to fasten to                              installation                       installation
                   CFS framing members.                                                                                                                                   W
                 • T ighten anchor bolt nuts finger tight to base plus 1/3 to 1/2 additional                                     W
                    turns with a wrench.
                 • S /PHD Holdowns installed elevated more than 4" off the base track
                    may have higher deflection values.
                 • T he design engineer may specify any alternate anchorage calculated
                                                                                                                                                                              H
                    to resist the tension load for a specific application. Anchor rod exposure                                          H
                    length should take the bearing plate height of 1-5/8" into account,
                                                                                                                 CL
                    anchor bolt thread should visibly extend above nut.                                                                               CL
                 • T he built up studs shall be designed to act as a single unit. Holdown
                     specified shall not be considered to attach multiple CFS
                   members together.                                                                                              D                                       D
                 • F or anchorage options see MiTek’s STB/ STBL Anchor Bolt series or
                    ATR threaded rod series products epoxied into place at required depth.
                                                                                                                         S/PHD4                               S/PHD6

                                                         Dimensions (in)               Fastener Schedule                               ASD                         LRFD
                                                                                                                    Metal
                                                                                         Anchor
                                                                                              1         Stud        Stud
                                                                                          Bolt                    Member       Tension          Tension




                                                                                                                                                                                             Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                 MiTek USP          Steel                                        Min/    Dia                        Mils        Load Deflection Load Deflection Code
                                                                                                       3                  4
                 Stock No. Ref. No. Gauge         W         H       D      CL    Max Qty (in) Qty Type            (Gauge)       (lbs.)  (in)     (lbs.) (in)    Ref.
                                                                                                                 2-33 (20Ga)    2255         0.080         3605       0.118
                                                                                 Min      1   5/8   6      #14   2-43 (18Ga)    3165         0.104         5070       0.149
                                                                                                                 2-54 (16Ga)    3955         0.132         6330       0.188
                  S/PHD4       S/HDU4     14     2-3/8    7-3/4   3-1/4 1-3/8
                                                                                                                 2-33 (20Ga)    2960         0.088         4740       0.133
                                                                                 Max      1   5/8   8      #14   2-43 (18Ga)    4375         0.076         7000       0.132
                                                                                                                 2-54 (16Ga)    4595         0.122         7355       0.183
                                                                                                                 2-33 (20Ga)    4880         0.100         7805       0.173
                                                                                 Min      1   5/8 12       #14   2-43 (18Ga)    5525         0.105         8840       0.161       IBC
                                                                                                                 2-54 (16Ga)    6670         0.108         10670      0.188
                  S/PHD6       S/HDU6     14     2-3/8    10-3/8 3-1/4 1-3/8
                                                                                                                 2-33 (20Ga)    5390         0.087         8620       0.166
                                                                                 Max      1   5/8 14       #14   2-43 (18Ga)    6315         0.096         10105      0.157
                                                                                                                 2-54 (16Ga)    6435         0.112         10300      0.183
                                                                                                                 2-33 (20Ga)    6495         0.096         10390      0.154
                  S/PHD9       S/HDU9     12     2-3/8    12-3/4 3-1/4 1-3/8      --      1   7/8 18       #14   2-43 (18Ga)    8875         0.112         14195      0.191
                                                                                                                 2-54 (16Ga)   10345         0.099         16345      0.152
CFS Connectors




                  1) The designer must specify the anchor bolt type, length and embedment.
                  2) Deflections are derived from static, monotonic load tests of device connected to a 2-ply cold-formed steel stud
                     and include fastener slip, holdown elongation and anchor bolt elongation (L = 4").
                  3) #14 screws are ITW Buildex 1/4-14 HWH Teks Structural Fasteners with a nominal diameter of 0.250". Self-drilling tapping screws
                     with equivalent physical and strength properties may be used.
                  4) The designer must specify the metal stud size and mil thickness.
                  New products or updated product information are designated in blue font.

                 330                                                                                                                                                MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 332 of 358

                                                              HTT14S / LTS20B Holdowns                                                                                              Cold-Formed Steel Connectors

                                                              The LTS20B and the HTT14S tension ties are designed for both
                                                              new construction and retrofit applications for concrete-to-steel
                                                              connections and do not require an additional washer.
                                                              LTS20B is a light capacity tension tie strap with a 1/4"
                                                              load transfer plate.


                                                              Materials: See chart
                                                              Finish: Strap – G90 galvanizing; Plate – Primer

                                                              Installation:
                                                              • Use all specified fasteners.
                                                              • A ttach the strap portion of the connector to the steel stud.
                                                                Secure the base to the foundation or wall with specified                                                Typical HTT14S
                                                                anchor bolt.                                                                                              installation
                                                              • A design professional shall specify the type, length, and
                                                                embedment of the anchor bolt. No washers are required.                                      2"
                                                                                                                                                                                                           2-1/2"


                                                                                                                                                                                                  1-3/4"
                                                                                                                                                                   6-1/4"


                                                                                                                                                                                                                       16"
                                                                                                                                                3-3/4"



                                                                                                                                                                            20"




                                                                                                                                             1/4" load
                                                                                                                                           transfer plate

                                                                                                                                                                   2"                                                1-3/8"
                                                                                                                                                                                              2-13/16"                     2-1/16"
                                                                                                                                                                        3-1/8"

                                                                                                                                                       LTS20B                                             HTT14S
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                                                  1,2,4
                                                                                           Steel              Fastener Schedule                                  Allowable Tension Loads (Lbs.)
                                                                                         Thickness     To Sill Plate         To Stud       2-33 mil (2-20ga)              2-43 mil (2-18ga)    2-54 mil (2-16ga)
                                                                                                       Anchor Bolt
                                                                                                                        3
                                                                                                                             Screws
                                                                                                                                      5   Back-to-Back Studs             Back-to-Back Studs   Back-to-Back Studs

                                                               MiTek USP               Strap Plate               Dia.                                                                                                        Code
                                                               Stock No.      Ref. No. Gauge (in)       Qty      (in)       Qty   Type     100%             160%            100%     160%          100%         160%         Ref.
                                                               LTS20B         S/LTT20    12   1/4        1       3/4         5    #10       885             1140            1090     1090          1210         1210
                                                                                                                                                                                                                               --
                                                                HTT14S        S/HTT14     10      --     1       5/8        14    #10      2480             3290             3680    4425           4825            4825
                                                                1) Back-to-back stud members are required unless otherwise noted.
                                                                2) Allowable loads at 160% can only be used with codes that permit the use of alternate basic load combinations and
                                                                   when the referenced materials standard permits it.
                                                                3) Designer shall specify anchor embedment and configuration.
                                                                4) Designer shall verify the adequacy of the steel studs to transfer the required load.
                                                                5) #10 screws are ITW Buildex 10-16 HWH Teks Structural Fasteners with a nominal diameter of 0.190". Self-drilling tapping screws
                                                                   with equivalent physical and strength properties may be used.
                                                                                                                                                                                                                                           CFS Connectors




                                                              MiTek® Product Catalog                                                                                                                                                 331
                                          Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 333 of 358

                 DTB/S Holdown                                                                                                  Cold-Formed Steel Connectors

                 The DTB/S-TZ may be used to resist tension loads installed to CFS members.
                 Materials: 14 gau­­­­­­­ge
                 Finish: G-185 galvanizing

                 Installation:
                                                                                                                                                     L
                 • Use all specified fasteners.
                 • Install screws to attach DTB/S-TZ to framing member first.
                 • Install with MiTek’s THR 1/2" threaded rod or equivalent.
                 • Tighten anchor bolt nuts­­­finger tight to base plus 1⁄3 to 1⁄2
                   additional turns with wrench.
                                                                                                                                            CL
                                                                                                                                                 D
                                                                                                                            W

                                                                                                                             DTB/S-TZ

                                                                                                              5
                                                           Dimensions (in)                Fastener Schedule                               Allowable
                                                                                                   1              2,7                                    3,4
                                                                                     Anchor Bolt       Screws           Minimum     Tension Loads (Lbs.)
                  MiTek USP              Steel                                                                                                                  Code
                                                                                                                                6
                  Stock No.     Ref. No. Gauge    W             L      D    CL Qty Dia. (in)           Qty    Type      CFS Stud      100%               160%   Ref.
                  DTB/S-TZ      S/DTT2Z    14  1-13/16          6    2-1/4 1-1/8 1    1/2               8     #14         18 Ga       1655               1655    --
                   1) Use ASTM A307 bolt or threaded rod with cut washer and nut.
                   2) Designer shall specify steel-to-steel self-tapping screw with a minimum nominal shear strength 2,600 lbs.
                   3) Allowable loads include a 60% increase for wind or seismic load conditions. No further increase shall be permitted.
                   4) Allowable load values of the holdown (tie-down) device are a measure of the strength of the assembly with a safety
                      factor of 3.0 applied to the lowest maximum test load.
                   5) Fasteners shall be specified and installed per manufacturer's specifications.
                   6) CFS stud must be a minimum 18 Ga and Grade 33.
                   7) #14 screws are ITW Buildex 1/4-14 HWH Teks Structural Fasteners with a nominal diameter of 0.250".
                      Self-drilling tapping screws with equivalent physical and strength properties may be used.




                                                                                                                                                                                         Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
CFS Connectors




                 332                                                                                                                                            MiTek® Product Catalog
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 334 of 358

                                                              TDS Holdowns                                                                                                                Cold-Formed Steel Connectors

                                                                                                                                                                   W
                                                              The TD8S, TD10S, and TD15S are high capacity holdowns which
                                                              are designed for attachment to cold formed steel (CFS) framing
                                                              members. Holdowns are secured at the base by attachment to                                 1-3/4"
                                                              an anchor bolt.
                                                              Materials: See chart
                                                              Finish: Primer                                                                                                     L



                                                              Installation:
                                                              • U
                                                                  se #10 self-tapping screws to attach the back or strap portion
                                                                 of the holdown to a steel stud. Install nut to secure the base of
                                                                 holdown to foundation with anchor bolt of specified diameter.
                                                              • A design professional shall specify the type, length, and
                                                                embedment depth of the anchor bolt.                                                                         CL
                                                                                                                                                                                     3"
                                                              • Install anchor bolt nut to base of holdown until finger tight, then                   2-13/16"                                            Typical TD10S
                                                                tighten an additional 1/3 to 1/2 turns with a wrench.                                             TD10S                                     installation



                                                                                          Steel             Dimensions (in)      Fastener Schedule         CFS Member                        ASD                   LRFD
                                                                                        Thickness                               Anchor      Stud               Stud   1,3


                                                                                                                                 Bolt2     Screws4                                                                            Nominal
                                                                                                                                                                                                                              Tension
                                                               MiTek USP                     Base                                 Dia.                            Tension Deflection5 Tension Deflection5                      Load6 Code
                                                               Stock No.      Ref No.   Body (in)       W        L       CL       (in)     Qty Type Plies Mils Gr (Lbs.)      (in)     (Lbs.)     (in)                          (in)  Ref.
                                                                                                                                                           2       33       33        8250         0.074   13200      0.164   22325

                                                                TD8S          S/HD8S     10     3/8   2-1/2 13-7/8      1-5/8      7/8     24    #10       2       43       33       10115         0.109   16350      0.242   27650

                                                                                                                                                           2       54       50       10900         0.091   17435      0.205   29485

                                                                                                                                                           2       33       33        8690         0.071   13900      0.159   24575

                                                                TD10S         S/HD10S    10     3/8   2-1/2 16-1/8      1-5/8      7/8     30    #10       2       43       33        9310         0.076   14900      0.195   26335    --

                                                                                                                                                           2       54       50        9985         0.058   15975      0.146   28235
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                           2       33       33       11780         0.075   18845      0.146   33410

                                                                TD15S         S/HD15S    7      1/2   2-5/8 21-1/2 1-11/16          1      48    #10       2       43       33       13770         0.100   22035      0.192   39065

                                                                                                                                                           2       54       50       15920         0.096   25475      0.144   45160

                                                                1) Back-to-back stud members are required.
                                                                2) The designer must specify anchor bolt type, length, and embedment.
                                                                3) Designer shall verify the adequacy of the steel studs to transfer the required load.
                                                                4) #10 screws are ITW Buildex 10-16 HWH Teks Structural Fasteners with a nominal diameter of 0.190". Self-drilling tapping screws
                                                                   with equivalent physical and strength properties may be used.
                                                                5) Holdown deflection at ASD and LRFD static test load includes fastener slip, holdown deflection, and anchor bolt elongation.
                                                                6) The nominal tension load is based on the average of the ultimate tested values.                                                                                           CFS Connectors




                                                              MiTek® Product Catalog                                                                                                                                                   333
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 335 of 358

                 MP/S Skewable Angles                                                                                                   Cold-Formed Steel Connectors

                 MP/S angles are field-adjustable to attach members intersecting at                                                                                    2 1⁄4"           2 1⁄4"
                 angles. MP/S angles are load rated and provide adequate thickness
                 and fastener quantity to the field fabricated clip angles.
                                                                                                                             2 1⁄4"          2 1⁄4"


                 Materials: 18 gauge
                                                                                                                                                             5 7⁄8"
                 Finish: G90 galvanizing

                 Installation:
                 • Use all specified fasteners.
                 • Field-adjustable from 45°-180° (flat). Bend angle only once.                                    4 5⁄8"
                 • Joist must be constrained from rotation.
                                                                                                                                      100°                                       100°

                                                                                                                                  MP/S5                                         MP/S7


                                                                                       F1




                                                                    Typical MP/S7 installation                                        Typical MP/S7 skew installation
                                                                              (MP/S5 similar)                                                    (MP/S5 similar)

                                                                                                     1
                                                        Fastener         Allowable F1 Loads (Lbs.)
                                                                                                                                                      ble from
                                                        Schedule                                                                             Adjusta ° (flat)
                                                                                                                                                      80
                 MiTek USP          Steel                              33 mil 2
                                                                                     43 mil  2
                                                                                                 54 mil  2
                                                                                                             Code                             45° to 1 me only
                                                                                                                                                      e ti
                                                                                                                                             bend on
                 Stock No. Ref. No. Gauge Qty               Type3      (20ga)        (18ga)      (16ga)      Ref.
                  MP/S5        S/LS50      18       4       #10         310            410        480                                                                 Shipped
                                                                                                              --                                                      at 80°
                  MP/S7        S/LS70      18       6       #10         405            640        745




                                                                                                                                                                                                    Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                  1) Allowable loads are for one part only.
                  2) Member mils (33, 43, 54) has been considered as Grade 33.
                  3) #10 screws are ITW Buildex 10-16 HWH Teks Structural Fasteners with a                                                       MP/S Top View
                     nominal diameter of 0.190". Self-drilling tapping screws with equivalent
                     physical and strength properties may be used.
CFS Connectors




                 334                                                                                                                                                       MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 336 of 358

                                                              CMST / CMSTC / RS Coiled Strapping                                                                                     Cold-Formed Steel Connectors

                                                                                                                                                                                                                                1-1/4"
                                                              MiTek straps may be used to create a tension                                                  3"
                                                                                                                                                                                                  3"
                                                              connection between multiple CFS members                                                                                            2-1/4"                          1/2"
                                                                                                                                                         1-1/2"
                                                              with the use of self-tapping screws.                                                                                                3/4"
                                                                                                                                                            1"
                                                              Materials: See chart                                                                                                                                                       3/8"
                                                              Finish: G90 galvanizing
                                                                                                                                                                                                                1-1/2"
                                                              Installation:                                                           1-3/4"                                                                             3/4"

                                                              • Use all specified fasteners.
                                                              • Install equal amount of screws on each
                                                                end of tension connection.                                                                                           1-1/2
                                                                                                                                                                                    3"
                                                                                                                                          3-1/2"




                                                                                                                                                         CMST                                  CMSTC16                          RS

                                                                                                      Dimensions                              Fastener Schedule                           Allowable Shear       Allowable Tension
                                                                                                                       Fastener               Min Qty     3,4                               Loads (Lbs.)           Loads (Lbs.)1
                                                                                                               Coil      O.C.
                                                               MiTek USP                   Steel      W      Length    Spacing    33 mil           43 mil        54 mil             33 mil 43 mil 54 mil 33 mil 43 mil 54 mil Code
                                                               Stock No.       Ref. No.    Gauge     (in)      (ft)      (in)     (20ga)           (18ga)        (16ga)   Type2,5   (20ga) (18ga) (16ga) (20ga) (18ga) (16ga) Ref.
                                                               CMST12        CMST12          12       3        40'      1-3/4       106             72            36       #10           177    263       534            9318

                                                               CMST14        CMST14          14       3      52-1/2'    1-3/4        76             52            26       #10           177    263       534            6630

                                                               CMSTC16       CMSTC16         16       3        54'      1-1/2        54             36            18       #10           177    263       534            4715

                                                               RS20-R        CS20-R                            25'
                                                                                             20     1-1/4               1-1/2        12              8             8       #10           177    276       329            1045
                                                               RS250         CS20                             250'

                                                               RS18-R        CS18-R                            25'
                                                                                                                                                                                                                                                --
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                               RS100              --         18     1-1/4     100'      1-1/2        16             12             8       #10           177    263       433            1375

                                                               RS200         CS18                             200'

                                                               RS16-R        CS16-R                            25'
                                                                                             16     1-1/4               1-1/2        20             14             8       #10           177    263       534            1732
                                                               RS150         CS16                             150'

                                                               RS14-R        CS14-R                            25'
                                                                                             14     1-1/4               1-1/2        30             20            10       #10           177    263       534            2612
                                                               RS14-100      CS14                             100'

                                                               1) Allowable load is tension capacity of the strap based on the total quantity of screws installed in the strap to develop full tension strength.
                                                               2) Allowable loads are based on Grade 33 steel for 43 mil (18 ga) and thinner CFS members and Grade 50 steel for 54 mil (16 ga) and thicker CFS members.
                                                               3) Install half the total quantity of fasteners on each end of the strap to achieve full tension load of strap.
                                                               4) Minimum quantity of fasteners to be installed with equal fasteners at each end of the connection. Product may have additional
                                                                  holes not needed to meet the published allowable load of the strap.
                                                               5) #10 screws are ITW Buildex 10-16 HWH Teks Structural Fasteners with a nominal diameter of 0.190". Self-drilling tapping screws
                                                                  with equivalent physical and strength properties may be used.
                                                                                                                                                                                                                                                           CFS Connectors




                                                              MiTek® Product Catalog                                                                                                                                                                 335
                                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 337 of 358

                 HDO/S / HDOL/S Top Mount Bridle Hangers                                                                                      Cold-Formed Steel Connectors

                 HDOL/S (14 ga) and HDO/S (12 ga) top mount bridle hangers
                 are available in a wide variety of stock sizes to match the most
                 common framing needs with economical solutions where custom
                 or special order hangers were required before. The revolutionary
                 design utilizes shear lag slots designed to maximize the capacity
                 of the hangers while providing a safe and ductile connection.
                                                                                                                              H
                                                                                                                                                                H                          H      Install screws
                 The HDOL/S and HDO/S hangers may be installed with screws,                                                                                                                    in the round holes.
                                                                                                                                                                                                 Do not install in
                 powder actuated, or welded to the header.                                                                                                                                        slotted holes.
                                                                                                                   D
                                                                                                                                                            D              W          D
                                                                                                    W                                         W
                 Materials: HDOL/S 68mil (14 gauge), HDO/S 97mil (12 gauge)
                                                                                                          HDOL/S1606                          HDOL/S2010                  HDOL/S4012
                 Finish: G90 galvanizing
                 Patents: U.S. Patent No. 10,662,641, U.S. Patent No. 10,072,412

                                                                                                                1/8" 2"
                 Installation:
                 • Install prescribed type and number of self-drilling screws in                                                        2"
                    to the round holes of the hangers. Do not install screws in the                                                                1-1/2"
                    shear lag slots.
                 • P owder actuated fasteners are permitted.
                 • Welding of the hangers is permitted. Place a minimum 1/8" x 2"
                   fillet weld on each top flange of the hanger. Welding should be
                   performed by a qualified welder using a qualified welding pro-
                   cedure while distributing the weld evenly across both flanges.                                                                                        Typical HDOL/S1616
                                                                                                                 Top view detail of welds
                   Weld-on applications produce maximum allowable load listed.                                                                                           (I-beam) installation
                   Uplift loads do not apply to this application.

                                                                Dimensions (in)            Fastener Schedule               Allowable
                                                                                                                                 1,2,3
                                                                                           Header               Joist      Loads

                     MiTek                           Steel                         Top Face                                  Down         Code
                   Stock No.          Ref. No.       Gauge       W      H      D   Qty Qty Type4 Qty Type4                   100%         Ref.
                  HDOL/S1606       S/LBV1.68/6         14                      3    4    6                                   2950
                                                               1-5/8    6                   #10   3   #10
                  HDO/S1606        S/B1.68/6           12                    3-1/2 6     8                                    6140
                  HDOL/S1608       S/LBV1.68/8         14                      3      4      6                                2950
                                                               1-5/8    8                           #10     3      #10
                  HDO/S1608        S/B1.68/8           12                    3-1/2    6      8                                6140




                                                                                                                                                                                                                     Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                                                                        Typical HDOL/S2010
                  HDOL/S1610       S/LBV1.68/10        14                      3      4      6                                2950
                                                               1-5/8   10                           #10     3      #10                                                (CFS Header) installation
                  HDO/S1610        S/B1.68/10          12                    3-1/2    6      8                                6140
                  HDOL/S1612       S/LBV1.68/12        14                      3      4      6                                2950
                                                               1-5/8   12                           #10     3      #10
                  HDO/S1612        S/B1.68/12          12                    3-1/2    6      8                                6140
                  HDOL/S2006       S/LBV2.06/6         14                      3      4      6                                2950
                                                                 2      6                           #10     3      #10
                  HDO/S2006        S/B2.06/6           12                    3-1/2    6      8                                6140
                  HDOL/S2008       S/LBV2.06/8         14                      3      4      6                                2950
                                                                 2      8                           #10     3      #10
                  HDO/S2008        S/B2.06/8           12                    3-1/2    6      8                                6140
                                                                                                                                              --
                  HDOL/S2010       S/LBV2.06/10        14                      3      4      6                                2950
                                                                 2     10                           #10     3      #10
                  HDO/S2010        S/B2.06/10          12                    3-1/2    6      8                                6140
                  HDOL/S2012       S/LBV2.06/12        14                      3      4      6                                2950
                                                                 2     12                           #10     3      #10
                  HDO/S2012        S/B2.06/12          12                    3-1/2    6      8                                6140
                                                                                                                                                                         Typical HDOL/S4012
                  HDOL/S4006       S/LBV4.06/6         14                      3      4      6                                2950
                                                                 4      6                           #10     3      #10                                                   (I-beam) installation
                  HDO/S4006        S/B4.06/6           12                    3-1/2    6      8                                6140
                  HDOL/S4008       S/LBV4.06/8         14                      3      4      6                                2950
                                                                 4      8                           #10     3      #10
                  HDO/S4008        S/B4.06/8           12                    3-1/2    6      8                                6140
                  HDOL/S4010       S/LBV4.06/10        14                      3      4      6                                2950
                                                                 4     10                           #10     3      #10
CFS Connectors




                  HDO/S4010        S/B4.06/10          12                    3-1/2    6      8                                6140
                  HDOL/S4012       S/LBV4.06/12        14                      3      4      6                                2950
                                                                 4     12                           #10     3      #10
                  HDO/S4012        S/B4.06/12          12                    3-1/2    6      8                                6140
                  1) Testing of HDOL/S and HDO/S hangers was performed with framing members with minimum steel yield strengths of Fy=50 ksi.
                  2) Qualified designer shall design connection to ensure the header is designed to carry the load and the joist member is sufficient to transfer load to hanger.
                  3) Allowable loads based on testing with 68 mil (14ga) CFS members for the HDOL/S hanger and 97 mil (12ga) CFS members for the HDO/S hanger.
                  4) #10 screws are ITW Buildex 10-16 HWH Teks Structural Fasteners with a nominal diameter of 0.190". Self-drilling tapping screws with equivalent physical
                     and strength properties may be used.

                 336                                                                                                                                                                MiTek® Product Catalog
                                                                                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 338 of 358

                                                              FWH/S Fire Wall Hangers                                                                                                                             Cold-Formed Steel Connectors

                                                              The FWH/S Fire Wall Hanger attaches to cold-formed steel wall
                                                                                                                                                                                                              A
                                                              framing to support cold-formed steel joists.
                                                                                                                                                                                                                               2-layers
                                                                                                                                                                                                                             5/8" gypsum
                                                              Materials: 14 gauge                                                                                                                                             wallboard
                                                                                                                                                                                                                                                                 Min 14Ga track
                                                              Finish: G90 galvanizing                                                                                                                                                                            with 1-1/4" leg
                                                              Options: See Specialty Options chart
                                                                                                                                                                                                                                                                Min 14Ga
                                                                                                                                                                                                                                                             6" stud at every
                                                              Installation:                                                                                                                               H                                                   FWH/S hanger
                                                              • Install prescribed type and number of self-drilling screws through                                                                                                                              location

                                                                 the round holes into the wall track. Install (5) self-drilling screws                                                                                                 Typical FWH/S
                                                                 through the hanger into one side of the joist using the round and                                                        W       D                           shallow-track-aligned installation
                                                                 slotted holes.
                                                                                                                                                                                              FWH/S                                       Figure 1
                                                              • P owder actuated fasteners are permitted.
                                                              • Welding of the hangers is permitted. Place a minimum 1/8" x 2"
                                                                fillet weld on each top flange of the hanger. Welding should be
                                                                performed by a qualified welder using a qualified welding procedure                                                                           1/8" 2"
                                                                while distributing the weld evenly across both flanges. Weld-on
                                                                applications produce maximum allowable load listed. Uplift loads                                                                                                                               Min 14Ga track
                                                                do not apply to this application.                                                                                                                                                               with 3" leg


                                                              Geometry Table                                                                                                                                                    2-layers 5/8"              Min 14Ga 6" stud
                                                                                                                                                                                                                              gypsum wallboard              at max 16" o.c.
                                                                MiTek USP        Ref.               Dimensions (in)                             Code
                                                                Stock No.        No.        W            H             D             A          Ref.                              Top view detail of welds                                Typical FWH/S
                                                                FWH/S1608         --     1-11/16      7-7/16           2            2-3/4                                                                                             deep-track installation
                                                                FWH/S1610         --     1-11/16      9-7/16           2            2-3/4                                                                                                    Figure 2
                                                                FWH/S1612         --     1-11/16      11-7/16          2            2-3/4
                                                                FWH/S2008         --     2-1/16       9-7/16           2            2-3/4
                                                                FWH/S2010         --     2-1/16      11-13/16          2            2-3/4        --
                                                                                                                                                                                                                           2-layers 5/8"
                                                                FWH/S2012         --     2-1/16      13-15/16          2            2-3/4                                                                                gypsum wallboard
                                                                FWH/S2508         --     2-9/16       7-7/16           2            2-3/4                                                                                                                        Min 14Ga track
                                                                                                                                                                                                                                                                  with 3" leg
                                                                FWH/S2510         --     2-9/16       9-7/16           2            2-3/4
                                                                FWH/S2512         --     2-9/16       11-7/16          2            2-3/4                                                                                                                  Min 14Ga 6" stud at
                                                                                                                                                                                                                                                           every FWH/S hanger
                                                                New products or updated product information are designated in blue font.                                                                                                                         location


                                                              Fastener / Allowable Load Table                                                                                                                                       Typical FWH/S deep-track
                                                                                                                                                                                                                                       aligned installation
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                               Fastener Schedule                                      Allowable Download (Lbs.)
                                                                                                                   Header                                                                                                                    Figure 3
                                                                                                                                                                         Joist    Without     With3
                                                               Installation                                      Top Face Joist                                          Steel    Bearing Bearing
                                                                  Type                  Description              Qty Qty Qty                            Type1,2        Thickness Stiffeners Stiffeners Uplift
                                                                                14Ga 6" CFS Track (1-1/4"                                                                54 mil      625       1165
                                                                                                                                                           #10
                                                                Figure 1        Leg) with 14Ga 6" Stud             6           --           5                            68 mil      875                180
                                                                                                                                                      Self-Tapping                             1800
                                                                                Directly Below                                                                           97 mil     1750
                                                                                                                                                                                                                                                                    Min HSS
                                                                                14Ga 6" CFS Deep Track                                                                   54 mil      625       1165                                                                 6x2x3/16
                                                                                                                                                           #10
                                                                Figure 2        (3" Leg) with No Stud              6           2            5                            68 mil      875                380
                                                                                                                                                      Self-Tapping                             1220
                                                                                Directly Below                                                                           97 mil     1750                                                                       Stud size and
                                                                                                                                                                                                                                2-layers 5/8"                  spacing must
                                                                                14Ga 6" CFS Deep Track                                                                   54 mil      625       1165                           gypsum wallboard                  be specified
                                                                                                                                                           #10
                                                                Figure 3        (3" Leg) with 14Ga 6"              6           2            5                            68 mil      875                380
                                                                                                                                                      Self-Tapping                             2200
                                                                                Stud Directly Below                                                                      97 mil     1750                                                 Typical FWH/S
                                                                                HSS 6x2x3/16 on 14Ga CFS                                                                 54 mil      625       1165
                                                                                                                                                           #10                                                                     continuous HSS installation
                                                                Figure 4        Track (1-1/4" Leg) with            6           --           5                            68 mil      875                180
                                                                                No Stud Directly Below
                                                                                                                                                      Self-Tapping
                                                                                                                                                                         97 mil     1750
                                                                                                                                                                                               2200                                         Figure 4
                                                              1) 1)
                                                                 Tested withwith
                                                                    Tested    Buildex #10-16
                                                                                  Buildex    Tek Hex
                                                                                          #10-16  TekWasher Head self
                                                                                                      Hex Washer      drilling/tapping
                                                                                                                   Head                  screws. Equivalent
                                                                                                                            self drilling/tapping           strength fasteners
                                                                                                                                                  screws. Equivalent           with other head styles may also be used.
                                                                                                                                                                        strength
                                                              2) Larger self-drilling/tapping screws may be used with no reduction in load carrying capacity.
                                                                    fasteners with other head styles may also be used.
                                                              3) Tested with 400T125-68 bearing stiffener. Thicker gauge bearing stiffeners may also be used.
                                                                2) Larger self-drilling/tapping screws may be used with no reduction in load carrying capacity.
                                                              Specialty   Options
                                                               3) Tested with       Chart
                                                                              400T125-68   – Refer
                                                                                         bearing       to Specialty
                                                                                                 stiffener.           Options
                                                                                                            Thicker gauge bearingpages    320
                                                                                                                                  stiffeners   and
                                                                                                                                             may also322  for additional details.
                                                                                                                                                      be used.                                                                                   Steel Header Material
                                                                                                                                                                                                                                                                                   CFS Connectors




                                                                                                                           1
                                                                      Option                                 Skewed                                                         Top Flange Offset                                                       Offset FWH
                                                                      Range                                  1˚ to 70˚                                                               --
                                                                Allowable Loads                         70% of table load                                    70% of table download. 180 lbs. Max uplift                                            2-layers 5/8"
                                                                                                                                                                                                                                                 gypsum wallboard
                                                                                          Add SK, angle required, right (R) or left (L),                             Add OS, and right (R) or left (L),
                                                                     Ordering              and square cut (SQ) to product number.                                          to product number.
                                                                                                 Ex. FWH/S2010_SK45R_SQ                                                   Ex. FWH/S2010_OSL                         Typical FWH top flange
                                                               1) Skewed hangers with skews greater than 15° may have all joist nailing on outside flange.                                                         offset, left shown (Top View)

                                                              MiTek® Product Catalog                                                                                                                                                                                       337
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 339 of 358

                 SPT Stud Plate Ties                                                                                                     Cold-Formed Steel Connectors

                 MiTek SPT4 and SPT6 Stud Plate Ties may be used to create a
                 tension and bearing connection between multiple CFS members
                 with self-tapping screws.

                 Materials: 20 gauge
                 Finish: G90 galvanizing                                                                                                            H


                 Installation:
                 • Wrap SPT tie around top or bottom track.
                 • Use all specified fasteners.

                                                                                                                                                             W
                                                 Dimensions (in) Fastener Schedule Allowable Uplift Loads 100% (Lbs.)1                                                  1-1/4"
                                                                                                                                                           SPT
                  MiTek USP          Steel                                                 33 mil        43 mil        54 mil     Code
                  Stock No. Ref. No. Gauge          W        H      Qty      Type2        (20 ga)       (18 ga)       (16 ga)     Ref.
                   SPT4        SP4         20     3-9/16   6-7/8     6        #10           530          830           985
                                                                                                                                   --
                   SPT6        SP6         20     5-9/16   7-5/8     6        #10           530          830           985
                   1) Allowable loads are based on Grade 33 steel for 43 mil (18 ga) or thinner CFS members and
                      Grade 50 steel for 54 mil (16 ga) or thicker CFS members.
                   2) #10 screws are ITW Buildex 10-16 HWH Teks Structural Fasteners with a nominal diameter of 0.190".
                      Self-drilling tapping screws with equivalent physical and strength properties may be used.




                 LUGT Girder Tiedown

                 The LUGT is designed to transfer uplift loads from roof




                                                                                                                                                                                           Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                                                                         5"
                 framing members to the wall studs.
                                                                                                                                                                       1-5/8"

                 Materials: 20 gauge
                 Finish: G90 galvanizing                                                                                                                11-1/2"


                 Installation:
                 • Use all specified fasteners.


                                                               Fastener Schedule                    Allowable Shear             Allowable Tension
                                                              Min Qty    3                            Loads (Lbs.)                 Loads (Lbs.)2             7-3/4"


                   MiTek USP               Steel 33 mil 43 mil 54 mil           33 mil 43 mil 54 mil 33 mil 43 mil 54 mil Code
                   Stock No.      Ref. No. Gauge (20ga) (18ga) (16ga) Type1,4,5 (20ga) (18ga) (16ga) (20ga) (18ga) (16ga) Ref.
                   LUGT1          H10S       18     6      4      4     #10       177    263    433          1045          --
                                                                                                                                                                       3"
                   1) Install self-tapping screws symmetrically into CFS stud to prevent any eccentricity.
                   2) Allowable load is based on allowable tension capacity of truss to connector. Be sure to install all prescribed nails.                           LUGT1
                   3) Minimum quantity of fasteners to be installed. Product may have additional holes not needed to meet the
CFS Connectors




                      published allowable load.
                   4) #10 screws are ITW Buildex 10-16 HWH Teks Structural Fasteners with a nominal diameter of 0.190". Self-drilling
                      tapping screws with equivalent physical and strength properties may be used.
                   5) Allowable loads are based on Grade 33 steel for 43 mil (18 ga) and thinner CFS members and
                      Grade 50 steel for 54 mil (16 ga) and thicker CFS members.




                 338                                                                                                                                              MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 340 of 358

                                                              RT/S Hurricane Ties                                                                                                                 Cold-Formed Steel Connectors

                                                              RT/S are designed to tie trusses and rafter to wall systems. RT/S                                                                                                                  1-9/18"
                                                              are to resist uplift and lateral forces between framing members.

                                                              Materials: 20 gauge                                                                                                                 1-9/16"
                                                              Finish: G90 galvanizing
                                                                                                                                         1-9/16"                                                                                         3-7/8"

                                                              Installation:                                                                              1-1/2"
                                                                                                                                                                                        6-7/16"
                                                              • Use all specified fasteners.
                                                              •D esigner shall determine if solid                                                                                                                                  10-3/4"
                                                                blocking is required.                                                                                                                                                          3"
                                                                                                                                                                                              2-7/16"
                                                                                                                                       4-1/2"

                                                                                                                                                1-1/2"
                                                                                                                                                                                                    2-1/2"
                                                                                                                                                                                                                                              3-7/8"



                                                                                                                                                RT/S3A
                                                                                                                                                                                                  RT/S7A                                       RT/S10
                                                                                                                                                              Uplift
                                                                                                                                                                                                                 Uplift
                                                                                                                                                                       F1
                                                                                                                                                                                                                          F1                           Uplift
                                                                                                                                                 F2
                                                                                                                                                                                                      F2
                                                                                                                                                                            F2
                                                                                                                                                         F3                                                                    F2
                                                                                                                                                                                                            F3




                                                                                                                                       Typical RT/S3A                                     Typical RT/S7A                                 Typical RT/S10
                                                                                                                                         installation                                       installation                                   installation

                                                                                                                                                                                  1,2
                                                                                                      Fastener Schedule                          Allowable Loads (Lbs.)
                                                                                                                  3
                                                                                                 Truss/Rafter         Stud/Track3                          33 mil (20 ga)
                                                                                                                                                                       Lateral
                                                               MiTek USP               Steel                                                                                                      Code
                                                                                                              4                    4
                                                               Stock No. Ref. No.      Gauge    Qty    Type           Qty   Type          Uplift              F1            F2          F3        Ref.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                RT/S3A       S/H3        18      2      #10           2     #10            355                85            185         230

                                                                RT/S7A       S/H2.5      18      4      #10           4     #10            465             115              160         145         --

                                                                RT/S10       S/H2        18      3      #10           3     #10            455                --            --          --
                                                                1) Allowable loads are for one part only.
                                                                2) Allowable uplift loads for the RT/S3A may be increased up to 375 lbs. when GR50 members are used.
                                                                3) 33 mil members have been evaluated as Grade 33.
                                                                5) #10 screws are ITW Buildex 10-16 HWH Teks Structural Fasteners with a nominal diameter of 0.190".
                                                                   Self-drilling tapping screws with equivalent physical and strength properties may be used.
                                                                                                                                                                                                                                                                      CFS Connectors




                                                              MiTek® Product Catalog                                                                                                                                                                            339
                              Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 341 of 358

                                                                    Manufactured Housing Connectors
MH Connectors




                Manufactured Housing                                     pg. 342-349


                Foundation Anchor                                                                 347
                Hangers                                                                           344
                Installation Notes                                                                342
                Nails                                                                             343
                Nail Plates                                                                       348
                Plate Tie                                                                         347
                Post Anchors                                                                      348




                                                                                                                Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                Protection Plates                                                                 349
                Rafter Ties                                                                345-346
                Stud Plate Ties                                                                   346




                340                                                                    MiTek® Product Catalog
                                                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 342 of 358

                                                                                                                     Manufactured Housing Connectors




                                                                                                                                                        MH Connectors
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              MiTek® Product Catalog                                                              341
                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 343 of 358

                Installation Notes                                                                                    Manufactured Housing Connectors

                Catalog installation notes should be followed when installing pneumatic nail hangers using alternative nails. All fasteners should be
                installed into nailing zones and maintain minimum 1" center-to-center spacing. Alternative nail quantity required for installation of
MH Connectors




                pneumatic nail hangers can be determined using the table below.

                Alternative Nails for Installation of Pneumatic Hangers
                                              Dimensions (in)       DF/SP Allowable Shear per Nail (Lbs.) 1,2,3,4,5      S-P-F Allowable Shear per Nail (Lbs.) 1,2,3,4,5
                                                                                      Steel Gauge                                         Steel Gauge
                  Fastener Description      Diameter Length              14               18                20              14              18                20
                 0.099 x 1-1/2"               0.099       1-1/2          67               58                56              58              50                48
                 0.100 x 1-3/8"               0.100       1-3/8          68               60                57              59              51                49
                 0.105 x 1-1/2"               0.105       1-1/2          74               65                63              64              56                54
                 0.113 x 2-3/8"               0.113       2-3/8          83               75                72              72              64                62
                 0.131 x 1-1/2"                           1-1/2
                                              0.131                      107              98                96              92              85                83
                 0.131 x 3"                                 3
                 0.148 x 1-1/2"               0.148       1-1/2          127              118              116              110            102                100
                 1) Nail allowable load values were calculated as specified by the 2018 NDS; Sections 11 & 12, and Appendix I and L.
                 2) The nail lateral loads are adjusted by the Penetration depth factors, Cd, based on the length of the nails and thickness of the
                    steel side members. However, this assumes sufficient wood thickness to receive the full length of the nail or at least ten times
                    the diameter of the nail, whichever is less.
                 3) Adjustment factors for duration of load, service conditions and installation shall be applied to the nail values in accordance
                    with the provisions of the NDS delineated in Sections 2, 11 and 12.
                 4) The allowable load for any connector shall not exceed the catalog value.
                 5) Fastener bending yield strength based on ASTM F1667-05 Table S1.1.
                 6) Quantity of fasteners must be used symmetrically in header flanges and into each side of joist.
                 7) Installation guidelines in MiTek's Product Catalog regarding pneumatic nail hangers must be followed.



                  Example:
                  JN28E (20 gauge) using .105 x 1-1/2" fasteners              Header material: S-P-F
                  JN28E downward load at 115% = 1055 lbs.                     Joist material: S-P-F
                  JN28E uplift load at 160% = 245 lbs.




                                                                                                                                                                                     Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                  Nail Quantity Required for Downward Load:

                  Allowable shear capacity at 100% load duration = 54 lbs.
                                                    lbs                    lbs
                                               54 ( nail ) x 1.15 = 62.1 ( nail )

                                                     1055 lbs = 17 nails
                                                           lbs
                                                    62.1 ( nail )
                  Use equal amount of fasteners in each side so use 9 nails in each flange for a total of 18.


                  Nail Quantity Required for Uplift:
                                                    lbs                    lbs
                                               54 ( nail ) x 1.60 = 86.4 ( nail )

                                                       245 lbs = 3 nails
                                                             lbs
                                                      86.4 ( nail )
                  Use equal amount of fasteners per side of joist so use 2 in each side for a total of 4.
                  Also make sure there are as many or more fasteners in the hanger to header connection.
                  18 nails in header ≥ 4 nails in joist.



                342                                                                                                                                         MiTek® Product Catalog
                                                                                    Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 344 of 358

                                                              MiTek® TECO™ 33º Collated Nails                                                                              Manufactured Housing Connectors

                                                              MiTek® TECO™ 33° collated pneumatically driven nails feature a color coded head-ID stamp system
                                                              that makes it easy to verify the proper nail has been used. The 33° collated nails can serve as an




                                                                                                                                                                                                                                      MH Connectors
                                                              alternate to hand-driven installation of the following nails and may be used with many MiTek products.

                                                              Materials: ASTM A580 (Bright) and ASTM A153 (HDG)
                                                              Finish: Bright, Hot-dip galvanized
                                                              Codes: IBC, FL

                                                              Installation:
                                                              • Can be used in a wide variety of pneumatic nail guns with nail locating ability.
                                                                                                                                                                                                               33° HDG
                                                              • Follow manufacturer’s instructions for proper use of gun and proper safety equipment.
                                                              • Install all specified fasteners per catalog.
                                                                                                                                                                                                             Collated Nails
                                                              • Do not overdrive nails.

                                                              Specification Table
                                                                                                                                         Dimensions (in)

                                                                                           MiTek USP                                     Nail                 Code
                                                               Finish1       Size          Stock No.         Ref. No.       Head ID    Diameter    Length     Ref.

                                                                         8d x 1-1/2      NA8DHDGPT         N8HDGPT           A3          0.131     1-1/2


                                                                         8d Common       N8CHDGPT                 --         E3          0.131     2-1/2

                                                                HDG      10d x 1-1/2     NA10DHDGPT               --         A4          0.148     1-1/2


                                                                         10d Common      N10CHDGPT         N10DHDGPT          E4         0.148     2-1/2
                                                                                                                                                                                                              33° Bright
                                                                         16d x 2-1/2     NA16DHDGPT        N16HDGPT           E6         0.162     2-1/2                                                     Collated Nails
                                                                                                                                                              IBC,
                                                                                                                                                               FL
                                                                         8d x 1-1/2      NA8DRPT                  --          3H         0.131     1-1/2


                                                                         8d Common       N8CRPT                   --          3H         0.131     2-1/2

                                                               Bright    10d x 1-1/2     NA10DRPT                 --          4H         0.148     1-1/2


                                                                         10d Common      N10CRPT                  --          4H         0.148     2-1/2
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                         16d x 2-1/2     NA16DRPT                 --          6H         0.162     2-1/2

                                                               1) HDG = Hot-Dip Galvanized; Bright = No Finish.




                                                                                                                                                                                                 Typical MiTek hanger installation
                                                                                                                                                                                                   using TECO 33° Collated Nails

                                                                                                            Available in packs of 250, 800 & Bulk Packs
                                                              Packaging Table
                                                                                                     250-count Pack                          800-count Pack                        Bulk Offering
                                                               Finish         Size       MiTek USP Stock No.        Box/Ctn Qty    MiTek USP Stock No.      Box/Ctn Qty    MiTek USP Stock No.     Box Qty
                                                                         8d x 1-1/2      NA8DHDGPT250              4-pack/250-ea   NA8DHDGPT800            2-pack/800-ea   NA8DHDGPT4000           4000-ea
                                                                         8d Common       N8CHDGPT250               4-pack/250-ea   N8CHDGPT800             2-pack/800-ea   N8CHDGPT2500            2500-ea
                                                                HDG      10d x 1-1/2     NA10DHDGPT250             4-pack/250-ea   NA10DHDGPT800           2-pack/800-ea   NA10DHDGPT3000          3000-ea
                                                                         10d Common      N10CHDGPT250              4-pack/250-ea   N10CHDGPT800            2-pack/800-ea   N10CHDGPT2500           2500-ea
                                                                         16d x 2-1/2     NA16DHDGPT250             4-pack/250-ea   NA16DHDGPT800           2-pack/800-ea   NA16DHDGPT2000          2000-ea
                                                                         8d x 1-1/2      NA8DRPT250                4-pack/250-ea   NA8DRPT800              2-pack/800-ea   NA8DRPT4000             4000-ea
                                                                         8d Common       N8CRPT250                 4-pack/250-ea   N8CRPT800               2-pack/800-ea   N8CRPT2500              2500-ea
                                                               Bright    10d x 1-1/2     NA10DRPT250               4-pack/250-ea   NA10DRPT800             2-pack/800-ea   NA10DRPT3000            3000-ea
                                                                         10d Common      N10CRPT250                4-pack/250-ea   N10CRPT800              2-pack/800-ea   N10CRPT2500             2500-ea
                                                                         16d x 2-1/2     NA16DRPT250               4-pack/250-ea   NA16DRPT800             2-pack/800-ea   NA16DRPT2000            2000-ea


                                                              MiTek® Product Catalog                                                                                                                                            343
                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 345 of 358

                JN / JNE / MTHF Hangers                                                                                                   Manufactured Housing Connectors

                MiTek’s “no hole” connectors are engineered
                for wood frame structures built in a factory
MH Connectors




                environment. These connectors feature
                embossed “nailing zones” for faster and
                safer fastener installation.

                Materials: 18 or 20 gauge
                Finish: G90 galvanizing                                                 Typical MTHF                                       Typical MTHF                                      Typical JNE
                Codes: See chart for references                                         installed with                                     installed with                                   installed with
                                                                                      Engineered I-Joist                                     Floor Truss                                 Solid Sawn Lumber
                Installation:
                • Install all specified fasteners using a
                                                                                                                                                                                                                 A
                  pneumatic nailer.                                                                                                                            A

                •N  ailing zones are distinguished by
                   embossed pattern.
                •Install fasteners with care not to overdrive
                   fastener causing indentation of connector.
                • F astener quantities shall be installed                                                                                                           H                                                  H

                  symmetrically on both sides of connector.
                • Installer should reduce risk of injury from
                  rebounding fasteners by using personal eye
                  protection during fastener installation.                                                                                                                                                D
                • Minimum center-to-center fastener spacing is 1".                                                                            W           D
                                                                                                                                                                                                W

                                                                                                                                              MTHF25925                                              JN28E
                                                                                                                                          (MTHF25112 similar)


                                                                                    Dimensions (in)                 Fastener Schedule 1,2,3                 DF/SP                                 S-P-F
                                                                                                                                                     Allowable Loads (Lbs.)               Allowable Loads (Lbs.)

                      Joist         MiTek USP                     Steel                                         Header     Joist
                                                                                                                                                  Floor            Roof         Uplift4 Floor         Roof           Uplift4
                                                                                                                                                                                                                               Code
                      Size          Stock No.         Ref. No.    Gauge      W          H        D        A      Qty        Qty        Type       100% 115% 125% 160% 100% 115% 125% 160% Ref.
                                                                                                                   10        4       "P" nails     600        690        750     305    530         610   640         245
                 2 x 6-8            JN26E           MMLU26          20     1-9/16 4-13/16        2      1-1/4      16        4       "P" nails     960        1105       1200    305    845         975   1000        245
                                                                                                                   20        4       "P" nails    1200        1325       1325    305    1055    1055      1055        245




                                                                                                                                                                                                                                      Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                   10        4       "P" nails     600        690        750     305    530         610   640         245
                 2 x 8-10           JN28E           MMLU28          20     1-9/16 6-11/16        2     1-3/16      16        4       "P" nails     960        1105       1200    305    845         975   1000        245
                                                                                                                   20        4       "P" nails    1200        1325       1325    305    1055    1055      1055        245
                                                                                                                   10        4       "P" nails     600        690        750     305    530         610   640         245      IBC,
                 2 x 10-12          JN210E          MMLU210         20     1-9/16 7-15/16        2     1-5/16      16        4       "P" nails     960        1105       1200    305    845         975   1000        245       FL,
                                                                                                                   20        4       "P" nails    1200        1325       1325    305    1055    1055      1055        245       LA

                                                                                                                   10        6       "P" nails     610        700        765     585    540         610   610         515
                 (2) 2 x 6-8        JN26-2          MMLU26-2        18     3-1/8     5-3/8     2-1/8 1-1/4         16        6       "P" nails     975        1120       1220    585    860         990   1075        515
                                                                                                                   24        6       "P" nails    1465        1685       1830    585    1290    1485      1615        515
                                                                                                                   10        6       "P" nails     610        700        765     585    540         610   610         515
                 (2) 2 x 8-10       JN28-2          MMLU28-2        18     3-1/8     7-1/8     2-1/8 1-1/4         16        6       "P" nails     975        1120       1220    585    860         990   1075        515
                                                                                                                   24        6       "P" nails    1465        1685       1830    585    1290    1485      1615        515
                 2-1/2 x                                                                                           10        4       "P" nails     600        690        750     305    530         610   635         245
                                    MTHF25925       MMLUI39         20     2-9/16    9-1/8       2      1-1/4
                  9-1/4 - 9-1/2                                                                                    16        4       "P" nails     960        1105       1200    305    845         975   995         245
                                                                                                                                                                                                                                --
                                                                                                                   10        4       "P" nails     600        690        750     305    530         610   635         245
                 2-1/2 x 11-7/8     MTHF25112       MMLUI311        20     2-9/16    11-1/8      2      1-1/4
                                                                                                                   16        4       "P" nails     960        1105       1200    305    845         975   995         245
                 1) "P" nails denotes fasteners designed specifically to be installed with a pneumatic-powered nailer. The fasteners shall be either of a type with round heads,
                    0.105" diameter and 1-3/8" long; or a "T" shaped head, 0.097" diameter, 1-1/4" long and hardened; or a similar but larger fastener.
                 2) Fasteners shall be pneumatically driven in such a way as firmly seats the nail head against the hanger steel, without embedding the nail head completely
                    through the plane of the metal surface, or otherwise punching through.
                 3) The quantity of nails installed shall be equally distributed to both sides of the hanger. The nails shall be located at 1" spacing in a row, with the vertical rows
                    spaced at 3/8"; also no less than 5/16" from a sheared edge and no less than 5/16" from a formed edge.
                 4) Uplift loads have been increased 60% for wind or seismic load conditions; no further increase shall be permitted.




                344                                                                                                                                                                         MiTek® Product Catalog
                                                                                 Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 346 of 358

                                                              RST3 Rafter Tie                                                                                     Manufactured Housing Connectors

                                                              The RST3 rafter tie is designed to anchor trusses and
                                                              rafters directly to the stud below. The ability to field-bend




                                                                                                                                                                                                                                       MH Connectors
                                                              the RST3 permits fastening to either the wide or narrow
                                                              face of the stud.

                                                              Materials: 18 gauge                                                            L
                                                              Finish: G90 galvanizing


                                                              Installation:
                                                              • Use all specified fasteners.
                                                              • If necessary, field bend the lower tab of the
                                                                RST3 at 90° at the two bend slots.
                                                                                                                                             W
                                                              • Not all fastener holes need to be filled.                                                                                                  Figure 2
                                                                                                                                     RST3                              Figure 1
                                                              • F asteners in truss do not need to penetrate a nailing
                                                                plate to achieve the uplift loads listed below.
                                                              • T he RST3 can be installed in pairs (on opposite
                                                                 sides of the wall, to achieve twice the uplift capacity).
                                                                twice the uplift load capacity.)




                                                                                                                                                                                                           Figure 4
                                                                                                                                                                       Figure 3
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                       Figure 5                            Figure 6

                                                                                                    Dimensions                                         Fastener Schedule               DF/SP Allowable   S-P-F Allowable
                                                                                                       (in)                                      Rafter/Truss            Stud           Loads (Lbs.)1     Loads (Lbs.)1

                                                                MiTek USP              Steel                          Installation Qty of                                                   Uplift           Uplift        Code
                                                                Stock No.     Ref. No. Gauge        W            L       Type      RST3's    Qty3      Type2      Qty3      Type2           160%             160%          Ref.
                                                                                                                       Figure 1       1          4   #8 x 1-1/2    4      #8 x 1-1/2         555              465
                                                                                                                       Figure 2       1          4   #8 x 1-1/2    4      #8 x 1-1/2         555              465
                                                                                                                       Figure 3       2          8   #8 x 1-1/2    8      #8 x 1-1/2        1110              930
                                                               RST3            RST-3       18     1-1/2     10-5/16                                                                                                         --
                                                                                                                       Figure 4       2          8   #8 x 1-1/2    8      #8 x 1-1/2        1110              930
                                                                                                                       Figure 5       2          8   #8 x 1-1/2    8      #8 x 1-1/2        1110              930
                                                                                                                       Figure 6       2          8   #8 x 1-1/2    8      #8 x 1-1/2        1110              930
                                                               1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                               2) The #8 x 1-1/2 Wood Screw has a diameter of 0.164" and a length of 1-1/2".
                                                               3) Fastener quantities shown are the total number installed in (1) or (2) RST3 connectors.




                                                              MiTek® Product Catalog                                                                                                                                             345
                                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 347 of 358

                MRT7 Rafter Tie                                                                                                        Manufactured Housing Connectors

                The MRT7 Rafter Tie is engineered for wood frame structures built in a factory
                environment. These connectors feature embossed “nailing zones” for faster
MH Connectors




                and safer fastener installation.


                Materials: 14 gauge
                Finish: G90 galvanizing


                Installation:
                • Install all specified fasteners using a pneumatic nailer.
                • Nailing zones are distinguished by embossed pattern.                                                                 Typical MRT7                Typical Knee Wall Set
                • Install fasteners with care not to overdrive fastener causing indentation of                                         installation               with MRT7 installation
                  connector.
                • F astener quantities shall be installed symmetrically on both
                   sides of connector.
                • Installer should reduce risk of injury from rebounding fasteners
                  by using personal eye protection during fastener installation.
                • Minimum center-to-center fastener spacing is 1".
                                                                                                                                                                                           L
                                                                                               1,2,3
                                                   Dimensions (in)         Fastener Schedule               DF/SP Allowable Loads (Lbs.) S-P-F Allowable Loads (Lbs.)

                 MiTek USP              Steel                          Header Joist                         Uplift4        F1       F2      Uplift4      F1      F2      Code
                 Stock No.     Ref. No. Gauge        W         L        Qty    Qty          Type            160%          160%     160%     160%        160%    160%     Ref.
                                                                         3      3       P or "T" nails       295           135      135      255         85      85
                                                                          4       4     P or "T" nails       390          180      180       340          115    115
                  MRT7         MMH8         18     1-1/4    7-13/16                                                                                                       --
                                                                          5       5     P or "T" nails       490          195      195       425          145    145                   W
                                                                          6       6     P or "T" nails       585          195      195       510          175    175               MRT7
                  1) "P" nails denotes fasteners designed specifically to be installed with a pneumatic-powered nailer. The fasteners shall be either of a type with
                     round heads, 0.105" diameter and 1-3/8" long; or a "T" shaped head, 0.097" diameter, 1-1/4" long and hardened; or a similar but larger fastener.
                  2) Fasteners shall be pneumatically driven in such a way as firmly seats the nail head against the hanger steel, without embedding the nail head
                     completely through the plane of the metal surface, or otherwise punching through.
                  3) The quantity of nails installed shall be equally distributed to both sides of the hanger. The nails shall be located at 1" spacing in a row, with
                     the vertical rows spaced at 3/8"; also no less than 5/16" from a sheared edge and no less than 5/16" from a formed edge.
                  4) Uplift loads have been increased 60% for wind or seismic load conditions; no further increase shall be permitted.




                                                                                                                                                                                                     Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                SPTHW Stud Plate Ties

                                                                                                                                                                4x or 6x stud
                MiTek’s SPTHW is a Stud Plate Tie that can be installed on the
                top and bottom of each stud at the component plant to stiffen                                                                                   1/2" sheathing
                for shipping and handling. Designed to be installed over 1/2"
                structural sheathing.

                Materials: 18 gauge
                                                                                                                      H
                Finish: G90 galvanizing
                Codes: IBC, FL, LA

                Installation:                                                                                                      W
                • Install all specified fasteners.
                                                                                                                                             1-1/4"
                                                                                                                                 SPTHW                           Typical SPTHW installation

                                                                                                       2
                                                            Dimensions (in)      Fastener Schedule           DF/SP Allowable Loads (Lbs.)
                 Stud MiTek USP          Steel                                                                                                   Code
                                                                                                                                       1
                 Size Stock No. Ref. No. Gauge                W          H      Qty        Type                       Uplift 160%                Ref.
                 4x   SPTHW4     SPH4R     18               4-1/16     8-3/8    12      10d x 1-1/2                       2195                    IBC,
                 6x      SPTHW6        SPH6R        18      6-1/16     9-1/8     12     10d x 1-1/2                         2195                 FL, LA
                 1) Uplift loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                 2) NAILS: 10d x 1-1/2 nails are 0.148" dia. x 1-1/2" long.


                346                                                                                                                                                         MiTek® Product Catalog
                                                                                        Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 348 of 358

                                                              MPF Multi-Lateral Plate Tie                                                                                                                   Manufactured Housing Connectors
                                                                                                                                                                                                  H
                                                              Connects 2x framing with floor sheathing up to 5/8".                                                                  V
                                                                                                                                                        Embossed plate lines




                                                                                                                                                                                                                                                                                                                 MH Connectors
                                                              Materials: 20 gauge
                                                                                                                                                                                                                                                                           Corrosion Finish
                                                              Finish: G90 galvanizing
                                                                                                                                  3"                                                                                                                                         Stainless Steel       Gold Coat
                                                              Options: See chart for Corrosion                                                                          1"                                                                                                   HDG       Triple Zinc
                                                                Finish Options
                                                              Codes: IBC, FL, LA
                                                              Installation:                                                                    4-1/4"
                                                              • Use all specified fasteners.                                                    MP4F                          Typical MP4F installation                                          Type 1                           Type 2
                                                                                                                                                                                                                                                                           Corrosion Finish                 Stainless Stee
                                                                                                                                                4,5
                                                                                                                            Fastener Schedule                                         DF/SP                                  S-P-F




                                                                                                                                                                                                                                                        Corrosion
                                                                                                                                                                                                    1,3                                    1,3
                                                                                                          Header or Stud Joist or Plate                                      Allowable Loads (Lbs.)                 Allowable Loads (Lbs.)
                                                               MiTek USP       Ref.    Steel Installation                                                    Direction                                                                                              Code




                                                                                                                                                                                                                                                        Finish
                                                                                                     2,4                                                             2
                                                               Stock No.       No.     Gauge   Type       Qty    Type    Qty    Type                         of Load 100% 115% 125% 160% 100% 115% 125% 160%                                                        Ref.
                                                                                                                     6     8d x 1-1/2   6     8d x 1-1/2            V        590        670      720        750    505       575           615    645
                                                                                                     Type 1                                                                                                                                                                Corrosion
                                                                                                                     6     8d x 1-1/2   6     8d x 1-1/2            H        590        670      720        750    505       575           615    645               IBC,   Finish
                                                                MP4F          LTP4       20                                                                                                                                                                          FL,
                                                                                                                                                                                                                                                                              Stainless Steel
                                                                                                                     6     8d x 1-1/2   6     8d x 1-1/2            V        590        670      720        750    505       575           615    645                LA
                                                                                                                                                                                                                                                                              Gold Coat
                                                                                                     Type 2
                                                                                                                     6     8d x 1-1/2   6     8d x 1-1/2            H        585        585      585        585    505       575           615    645                         HDG
                                                                                                                                                                                                                                                                              Triple Zinc
                                                              1)1)
                                                                Allowable
                                                                     Allowable  loads
                                                                                   loadshave
                                                                                          havebeen  increased
                                                                                                 been   increased60%60%for for
                                                                                                                            wind  or seismic
                                                                                                                               wind           loads;
                                                                                                                                     or seismic       no further
                                                                                                                                                  loads;          increase
                                                                                                                                                          no further            4) 8 dbecommon
                                                                                                                                                                      increase shall             ( 0.131" dia. x 2-1/2" long) nails may be substituted for 8d x 1-1/2" nails
                                                                                                                                                                                          permitted.
                                                                 shall
                                                                2)   Referbe to
                                                                              permitted.
                                                                                 drawings for installation type and definition of the various load directions.                     with no allowable load reduction.
                                                              2)3)Refer    to drawings
                                                                     If installing   over for installation
                                                                                           plywood,   use 8dtypecommon
                                                                                                                  and definition  of 100%
                                                                                                                           nails for the various   loadload.
                                                                                                                                             of table    directions.            5) NAILS: 8d x 1-1/2 nails are 0.131" dia. x 1-1/2" long.
                                                              3)4)If installing
                                                                     8d common    over( 0.131"
                                                                                        plywood,   usex 2-1/2"
                                                                                                dia.     8d common
                                                                                                                 long) nails
                                                                                                                        nailsfor 100%
                                                                                                                               may       of table load.
                                                                                                                                    be substituted    for 8d x 1-1/2" nails with no allowable load reduction.
                                                                5) NAILS: 8d x 1-1/2 nails are 0.131" dia. x 1-1/2" long.
                                                              FA Foundation Anchor
                                                                                                                                                                                                                                                                                             Uplift
                                                              For installation into concrete slabs. The FA3 features a split flange                                                                                1-1/2"
                                                                                                                                                                                                                                                                                                      F3
                                                              for nailing to both mudsill and stud for greater framing versatility.                                                                                                                                                F1
                                                                                                                                                                                                                                                                                                           F1
                                                                                                                                                                                                             4-5/8"
                                                              Materials: 16 gauge                                                                                                                                                                                                       F2

                                                              Finish: G90 galvanizing                                                                                                                                                            4" min.
                                                              Options: See chart for Corrosion Finish Options                                                                                 5-3/4"                                             embed
                                                              Codes: IBC, FL, LA

                                                              Installation:                                                                    1"                                                                                                                Typical FA3 standard
                                                                                                                                                   FA3                                                                                                          installation in concrete
                                                              • Use all specified fasteners. See Product Notes, page 18.
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              •U  se a minimum of two anchors per mudsill. An anchor should
                                                                always be within 12" of the end of each mudsill section.
                                                              •D  o not rely on these anchors to secure concrete sections together between cold joints.
                                                              • Insert into wet concrete (minimum strength of 2,500 psi). Place mudsill after concrete cures.
                                                                Secure flanges to sill (and stud, if applicable), bending flanges as needed to achieve a tight fit.
                                                                Fasten as directed in chart.
                                                              • Do not use in red clay brick.                                                                                                                                Typical FA3                                    Alternate FA3
                                                              • For installation in severe corrosion environments, see Corrosion Information on pages 11-16.                                                           one-tab-up installation                              installation
                                                                                                     Fastener Schedule1,6                                                                        DF/SP
                                                                                                Sill Plate    Stud                Min                                                   Allowable Loads (Lbs.)2,3,4
                                                                                                                                                                                                                         Corrosion




                                                               MiTek                                                           Stemwall
                                                                                                                                                                                                                         Finish




                                                               Stock Ref. Steel Plate          Side Top                       Thickness Installation                                    Uplift      F1             F2                Code
                                                                No. No. Ga. Size               Qty Qty        Qty     Type        (in)        Type                      Concrete5       160%       160%           160%               Ref.
                                                                                                                                                                                                                                             1) P redrilled holes are not required.
                                                                                                                  Wind and ASCE Seismic Design A & B
                                                                                                                                                                                                                                             2) Allowable Stress Design (ASD) values have
                                                                                                                                                                        Uncracked       1350          750         1015
                                                                                                 2      4      --                                      Standard                                                                      IBC,       been adjusted for a load duration factor, CD, of
                                                                                      Single                                                                             Cracked        945           525         710                           1.6 corresponding to a ten-minute load duration
                                                                                                                         10d x 1-1/2      6                                                                                           FL,
                                                                                        2x                                                                              Uncracked       1350          750         1015                          (i.e. wind or earthquake loading) in accordance
                                                                FA3      --     16               2      2      2                                      One-Tab-Up                                                                      LA
                                                                                                                                                                         Cracked        945           525         710                           with the NDS. The ASD loads do not apply to loads
                                                                                      Single                                                                            Uncracked        --           515          --                           of other durations.
                                                                                                 2      4      --        10d x 1-1/2      6            Standard                                                                       --
                                                                                        3x                                                                               Cracked         --           475          --                        3) Allowable loads are based on a minimum stemwall
                                                              Corrosion Finish                                               ASCE Seismic Design C-F                                                                                             thickness of 6", minimum distance from the end
                                                                Stainless Steel        Gold Coat                                                                        Uncracked       1120          550         890                            of the concrete wall of 4" and minimum anchor
                                                                HDG              Zinc 2
                                                                          Triple Single        4               --                                      Standard
                                                                                                                                                                         Cracked        830           460         625
                                                                                                                                                                                                                                     IBC,        spacing of 8".
                                                                                                                         10d x 1-1/2      6                                                                                           FL,    4) U plift deformation based on wood connection
                                                                                        2x                                                                              Uncracked       1120          550         890
                                                                FA3      --     16               2      2      2                                      One-Tab-Up                                                                      LA         strength.
                                                                                                                                                                         Cracked        830           460         625
                                                                                      Single                                                                            Uncracked        --           515          --
                                                                                                                                                                                                                                             5) M inimum concrete strength f'c = 2,500 psi.
                                                                                                 2      4      --        10d x 1-1/2      6            Standard                                                                       --     6) N AILS: 10d x 1-1/2 nails are
                                                                                        3x                                                                               Cracked         --           405          --
                                                                                                                                                                                                                                                 0.148" dia. x 1-1/2" long.
                                                              Corrosion
                                                               1) Predrilled Finish
                                                                             holes are not Stainless
                                                                                           required. Steel               Gold Coat      HDG           Triple Zinc
                                                               2) Allowable Stress Design (ASD) values have been adjusted for a load duration factor, CD, of 1.6 corresponding to a ten-minute
                                                                  load®duration (i.e. wind or earthquake loading) in accordance with the NDS. The ASD loads do not apply to loads of other durations.
                                                              MiTek       Product Catalog
                                                               3) Allowable loads are based on a minimum stemwall thickness of 6", minimum distance from the end of the concrete                                                                                                                      347
                                                                  wall of 4" and minimum anchor spacing of 8".
                                                               4) Uplift deformation based on wood connection strength.
                                                               5) Minimum concrete strength f'c = 2,500 psi.
                                           Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 349 of 358

                D Post Anchors                                                                                                      Manufactured Housing Connectors

                Porch design for any structure must account for the wind exposure. Porches
                present lots of sail area to catch the wind and can develop very high wind uplift
MH Connectors




                in ordinary wind events. They must be securely tied to the foundation. MiTek                                                                                                                 L
                engineers and manufactures products intended to provide a load path from the
                porch components to the foundation.
                                                                                                                                                                                                                      H
                Materials: 18 gauge
                Finish: G-185 galvanizing
                Options: See chart for Corrosion Finish Options                                                                                                                                              W
                Codes: IBC, FL, LA                                                                                                  Typical D44-TZ
                                                                                                                                      installation                                           D44-TZ
                Installation:
                • Use all specified fasteners.
                •N
                  ot recommended for fence posts or other unrestrained (not fixed or
                 fastened at top) applications. These anchors are not designed to resist
                 overturning (moment) loads.
                •D
                  44-TZ offers lateral and uplift resistance: they are not recommended as
                 a primary means of anchorage for posts in railings.
                                                              Dimensions (in)              Fastener Schedule2                      DF/SP                         S-P-F
                                                                                           Post              Beam          Allowable Loads (Lbs.)1       Allowable Loads (Lbs.)1




                                                                                                                                                                                        Corrosion
                                                                                                                                                                                        Finish
                  Post    MiTek USP          Steel                                                                         Uplift    F1       F2        Uplift        F1        F2                  Code
                  Size    Stock No. Ref. No. Gauge   W      H     L                  Qty     Type       Qty    Type        160%     160%     160%       160%         160%      160%                  Ref.
                                    BC40,                                                    16d               16d                                                                                   IBC,
                 4x4      D44-TZ               18  3-9/16 2-1/2 3-3/8                 8                  4                  700     885       885        565          760        760
                                    BC40Z                                                    HDG               HDG                                                                                  FL, LA
                 1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.                                  Corrosion Finish
                 2) NAILS: 16d nails are 0.162" dia. x 3-1/2" long.                                                                                               Stainless Steel       Gold Coat
                 New products or updated product information are designated in blue font.                                                                         HDG       Triple Zinc


                NP Nail Plates
                                                                                                                                                                Corrosion Finish         Stainless Steel            Gold Coat                                                         HDG
                The NP Nail Plates are an ideal economical solution for attaching wooden
                                                                                                                                                                                NP312
                members together in a non-structural connection. Also may be used as a                                                 W
                prescriptive top plate splice per the International Residential Code (IRC).




                                                                                                                                                                                                                                Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                They are pre-punched for 8d common nails.                                                                                                                                                          Wall
                                                                                                                                                                                                                 framing
                                                                                                                                                                                        Single top
                Materials: 20 gauge                                                                                                                             Corrosion          plate butt joint
                Finish: G90 galvanizing                                                                                        L                                Finish
                                                                                                                                                                   Stainless Steel
                Codes: IRC R602.3.2                                                                                                                                Gold Coat
                                                                                                                                                                   HDG
                Installation:                                                                                                                                      Triple Zinc
                •U se nails appropriate for intended use. Holes are sized for 8d common
                  (0.131" dia. x 2-1/2" long) or 8d (0.131" dia.) x 1-1⁄2" nails.                                                    NP                              Typical NP312 prescriptive top
                • The designer shall determine appropriate load values.                                                                                                 plate splice installation
                                                                                                                                                                                                     Minimum
                                                                                                                                                Minimum                                          (12) 8d box nails
                                                                                                                                            (6) 8d box nails                                    (2-1/2" x 0.113")
                                              Dimensions (in)                                                                              (2-1/2" x 0.113")                                    Each Side of Joint
                 MiTek USP             Steel                          Number of Code
                                                                                                                                           Each Side of Joint
                 Stock No.    Ref. No. Gauge    W        L            Nail Holes Ref.
                 NP15         TP15       20  1-13/16     5                12
                                                                                                                                                     NP312             NP312
                 NP35         TP35       20   3-1/8      5                22
                 NP37         TP37       20   3-1/8      7                31
                 NP39         TP39       20   3-1/8      9                40
                 NP311        TP311      20   3-1/8     11                49                      Roof members installed
                                                                                                   aligned over stud, in
                 NP312        TP312      20   3-1/8     12                54
                                                                                  --                 accordance with
                 NP315        TP316      20   3-1/8     15                67                           IRC R602.3.2
                 NP45         TP45       20   4-1/8      5                30
                 NP47         TP47       20   4-1/8      7                42
                 NP49         TP49       20   4-1/8      9                54                                        Typical NP312                                              Typical NP312
                 NP411        TP411      20   4-1/8     11                66                                   prescriptive top-plate                                  prescriptive top-plate butt
                 NP57         TP57       20   5-3/4      7                59                                   wall corner connection                                 joint straight wall connection

                348                                                                                                                                                                MiTek® Product Catalog
                                                                                  Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 350 of 358

                                                              Plumbing / Electrical Protection Plates                                                                        Manufactured Housing Connectors

                                                              Easy-to-install plates protect plumbing and power/communication wiring
                                                              from nail or screw penetration.




                                                                                                                                                                                                                                                  MH Connectors
                                                              ICPL58 – Installs with nails
                                                              KNS1 / PL4 – Prongs allow for quick installation
                                                                                                                                                                                    W
                                                                                                                                                                                                     H
                                                              Materials: 16 gauge
                                                              Finish: ICPL516-TZ – G-185 galvanizing; All other – G90 galvanizing.
                                                              Options: See chart for Corrosion Finish Options

                                                              Installation:
                                                              • Use all specified fasteners.                                                                             ICPL516-TZ                                    Typical ICPL516-TZ
                                                              • 1 6 gauge steel conforms to protection shield plate requirements of the                                                                                   installation
                                                                National Electrical Code and International Plumbing Code.
                                                                                                                                                                         W




                                                                                                       W
                                                                                                                                                                                    H

                                                                                                                       H




                                                                                                                                                                   KNS1                                  Typical KNS1 / PL4
                                                                                                       ICPL58                    Typical ICPL58
                                                                                                                                                                                                            installation
                                                                                                                                   installation

                                                                                                                                                                         W




                                                                                                                                                                                H
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                                                                                                                                         PL4                                     Typical PL4
                                                                                                                                                                                                                 installation

                                                                                                                                                                     2
                                                                                                       Dimensions (in)                           Fastener Schedule                DF/SP            S-P-F
                                                                                                                                                                                Allowable        Allowable
                                                                                                                                                                                                                 Corrosion




                                                                                                                                                                                            1                1
                                                                                                                                                                               Loads (Lbs.)     Loads (Lbs.)
                                                                                                                                                                                                                 Finish




                                                               MiTek USP                 Steel                               Installation                                                                                    Code
                                                                Stock No.       Ref. No. Gauge           W        H              Type           Qty         Type                    F1 160%       F1 160%                    Ref.
                                                               ICPL58               --     16          8-1/16     5                 --           4      8d or prongs                   --            --
                                                              Corrosion
                                                               PL4       FinishNS2         16            2        5                 --           --        prongs                      --            --
                                                                 Stainless Steel
                                                               KNS1            NS1 Gold Coat
                                                                                           16          1-1/2      3                 --           --        prongs                      --            --                       PC
                                                                 HDG       Triple Zinc
                                                                                                                               Sill Plate       12    16d HDG + prongs                1355          1160
                                                               ICPL516-TZ PSPN516Z         16          16-1/4      5
                                                                                                                           Double Top Plate     16    16d HDG + prongs                1805          1550
                                                                1) Allowable loads have been increased 60% for wind or seismic loads; no further increase shall be permitted.
                                                                2) NAILS: 8d nails are 0.131" dia. x 2-1/2" long, 16d nails are 0.162" dia. x 3-1/2" long.
                                                              Corrosion Finish       Stainless Steel       Gold Coat       HDG    Triple Zinc




                                                              Corrosion
                                                              MiTek ®
                                                                       Product Catalog                                                                                                                                                      349
                                                              Finish
                                                                 Stainless Steel
                                                                 Gold Coat
                            Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 351 of 358

                                                                                   Lateral Systems
Lateral Systems




                  Lateral Systems                                      pg. 352-354
                  Hardy Frame® CFS Moment Frames                                                353
                  Hardy Frame® Moment Frames                                                    353
                  Hardy Frame® Shear Walls                                                      352
                  Z4 Tie-Down Systems                                                           354




                                                                                                              Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                  350                                                                MiTek® Product Catalog
                                                                             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 352 of 358

                                                                                                                                       Lateral Systems




                                                                                                                                                         Lateral Systems
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              MiTek® Product Catalog                                                               351
                                         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 353 of 358

                  Hardy Frame® Shear Walls                                                                                                       Lateral Systems
                                                                                                                                       Shear Wall Systems
                  Hardy Frame® Code Evaluation
                  Hardy Frames has been leading the pre-manufactured shear wall industry from its beginning. Hardy Frames were the first to be recognized by ICBO-ES
                  and LA City, first to gain approval for multi-story applications, first Balloon Wall application and first to be recognized to comply with the 2003 and 2006
                  IBC and IRC Building Codes. Today we are the first and only to offer a 9" Panel width and a Balloon Wall application that is fully assembled in the
                  manufacturing plant and ships as a one piece unit.

                  All Hardy Frame® Shear Walls are code listed under the 2018 IBC and IRC codes and include installations on concrete, raised floor and
                  upper floor systems.
Lateral Systems




                  Hardy Frame® Panels
                  ICC-Evaluation Service ESR-2089
                  • Panels are available in 9, 12, 15, 18, 21 and 24" widths
                  • Standard Heights range from 78" for portal applications to 20' for Balloon Walls
                  • Custom heights are manufactured routinely
                  • R Value for design = 6.5, Cd = 4.0
                  • “Back to Back” installations provide two times the allowable shear value without increasing the wall length

                  Hardy Frame® Brace
                  ICC-Evaluation Service ESR-2089
                  • Available in 32 and 44" widths
                  • Standard Heights range from nominal 8 to 13 feet
                  • Custom heights are manufactured routinely
                  • R Value for design = 6.5, Cd = 4.0
                  • For a given shear load, installing a wider shear wall results in reduced overturning


                                                  “Back to Back”
                                                installations provide
                                              two times the allowable
                                                    shear value




                                                                                                                                                                                 Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                         Hardy Frame®                       Hardy Frame®                    Hardy Frame®                    Hardy Frame®
                                             Panel                       Panel “Back to Back”               Balloon Panel                      Brace

                  352                                                   www.hardyframe.com • (805) 477-0793                                         MiTek® Product Catalog
                                                                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 354 of 358
                                                              The First and Only Cold Formed Steel (CFS) Moment Frames                                                             Lateral Systems
                                                                                                                                                                              Shear Wall Systems
                                                              The all new MiTek Hardy Frame® CFS Moment Frame and CFS Picture Frame are the industries
                                                              first standardized, pre-engineered, pre-manufactured cold formed steel moment frames.

                                                              Lighter and less cost than structural steel moment frames, our CFS product line provides high
                                                              capacities, ductility and cost economics that complete a spectrum of MiTek shear wall solutions.

                                                              Standard configurations are the Hardy Frame® CFS Moment Frame (portal applications) and
                                                              the Hardy Frame CFS Picture Frame for stacking in multi-story applications.


                                                              Hardy Frame® CFS Moment Frame




                                                                                                                                                                                                     Lateral Systems
                                                              Code Report: ER-491
                                                              • Similar materials and installation as Hardy Frame Panels the industry leader for 20 years
                                                              • Available in standard designs and standard detailing
                                                              • Capacities that are equal to four or five Hardy Frame Panels of same width
                                                              • Can be installed “Back to Back” to double the capacity


                                                              Hardy Frame® CFS Picture Frame
                                                              • Sill beam that assembles at the bottom of the Frame distributes compression over wood below to significantly
                                                                reduce crushing and maintain shear capacity
                                                              • Incorporates the MiTek Z4 Continuous Tie-Down System to transfer overturning and uplift forces to the foundation
                                                              • Narrow columns (12 through 21") and shallow beam depths (12 and 15") enable large openings and 		
                                                                architectural freedom
                                                              • Ships as a “knock-down” unit: easy to handle, ship and field assemble




                                                              Hardy Frame® Moment Frames
                                                              MiTek Hardy Frame® Special Moment Frames are constructed of wide flange columns connected to hollow
                                                              structural steel (HSS) beams with SidePlate special moment connections.

                                                              The SidePlate special moment connection is approved in the AISC 358 Prequalified Moment Connections
Copyright © 2020 MiTek Industries, Inc. All Rights Reserved




                                                              Standard and the review included testing that confirmed lateral bracing to prevent twist and out-of-plane
                                                              displacements is not required at the hollow structural section (HSS) beams. Standard configurations are the
                                                              Hardy Frame® Moment Frame with a pinned base and the Hardy Frame® Picture Frame.


                                                              Hardy Frame® Moment Frame
                                                              • Standard designs for nominal 6" through 14" column depths with pinned base anchorage
                                                                are now available
                                                              • Delivery options for pre-assembled, bolted column splice or “knock-down”
                                                              • All standard designs fit in typical 8" wall framing, 6" column depths fit 6" framing
                                                              • New construction and retrofit applications
                                                              • Includes wood nailers at top & bottom of HSS beam and at all column flanges


                                                              Hardy Frame® Picture Frame
                                                              • Constructed with HSS beams at top and bottom of Frame, SidePlate special moment connections at
                                                                all four corners
                                                              • HSS beam at bottom of Frame eliminates the engineering and field construction of costly grade beams
                                                              • Significant reductions in installation time result from elimination of field built grade beam
                                                              • Standard designs for nominal 6" through 14" column depths that fit into typical wall framing with 		
                                                                double the capacity of our pinned base option are now available
                                                              • All the same delivery options and wood nailer inclusions as the Hardy Frame® Moment Frame with
                                                                pinned base




                                                              MiTek® Product Catalog                         www.hardyframe.com • (805) 477-0793                                               353
                                               Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 355 of 358

                        MiTek® Z4 Tie-Down Systems                                                                                     Lateral Systems

                          1. Z-Rod                                                                                     MiTek® Z4
                          2. Cinch nut                                                                                 Tie-Down System
                          3. MiTek® Pro Series Screw
                          4. Bearing Plate Washer                                                                      for Lateral Load
                          5. Wood Framing
                                                                                                                       To resist tension loads due to
                                                                1
                                                                                                                       overturning moments in multi-story
                                                                                                                       buildings the CNX Cinch Nut is installed
                                      3                   2                                                            over a Bearing Plate Washer at each
sum                                                                                                                    level in a fast and easy application. At
      Lateral Systems




                                                                                                                       the upper-most level a Cinch Nut is
                                                    4                                                                  installed over a Bearing Plate Washer
                                                                                                                       above the top plates. At walls below
                                                                                                                       that bear on wood floor systems, the
                                                          5
                                                                                                                       Cinch Nut and Bearing Plate Washer
                                                                                                                       are installed over the bottom plate.
                                                                                                                       Tension loads are gathered at each
                                                                                                                       level and transferred into the
                                                                                                                       foundation through a continuous
                                                                                                                       system of Cinch Nuts, Bearing Plate
                        MiTek® Z4 Tie-Down Systems utilize CNX-Series Cinch Nuts to                                    Washers, Z-Rods/ATRs and Couplers
                        compensate for wood shrinkage and building settlement that                                     all are available lines of MiTek®, USA.
                        cause connections to loosen over time. The Cinch Nut uses a
                        self-ratcheting action that permits the cinch nut to move (the rod
                        doesn’t move) or “travel” perpetually in one direction only down
                        the rod. Available for installation with threaded rods that are 3/8"      For Lateral Loads
                        through 1-1/2" diameter in 1/8" increments, the CNX Cinch Nut has
                        been code evaluated and published in ESR-2190.

                        • Place the specified Bearing Plate Washer onto the bottom plate
                          of a wood framed wall.
                        • With the “wings” oriented downward, place Cinch Nut over the        Roof Rafters            MiTek® Z4 Tie-Down
                          Z-Rod extending from below and push down until it seats firmly                               System for Wind Uplift
                          on the Bearing Plate Washer.
                                                                                                                       For resisting roof uplift loads
                        • Install 1/4" diameter MiTek® Pro Series™ Screws through
                                                                                                                       resulting from wind the Z4 Cinch
                          the wings, penetrating 1-1/2" (minimum) into the wood




                                                                                                                                                                   Copyright © 2020 MiTek Industries, Inc. All Rights Reserved
                                                                                                                       Nut is installed over a Bearing Plate
                          bottom plate.
                                                                                                                       Washer above the top plates with roof
                        • Model numbers BPW5 and BPW6 fit in-between the screws
                                                                                                                       framing above to create a tie-down
                           fastening the wings.
                                                                                                                       system. Uplift forces are transferred
                        • Model numbers BPW7 (3-1/4" x 4-3/8") and larger are provided                                into a continuous system of Z-Rods /
                          with two screw holes. Align the wing and the Bearing Plate                                   ATRs and Couplers that form a load
                          Washer screw holes to allow installation of 1/4" diameter MiTek®                             path to the foundation.
                           Pro Series™ Screws.




                               BPW5, BPW6                            BPW7 and
                                Installation                     larger Installation           For Wind Uplift Loads




                        354                                                                                                               MiTek® Product Catalog
                                                                         www.hardyframe.com • (951) 245-9525
             Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 356 of 358


MiTek Services Division


FOCUSED ON HELPING YOU GROW
YOUR BUSINESS WITH HIGHLY SKILLED
RESOURCES THAT SCALE AS YOUR
REQUIREMENTS CHANGE.
EXPAND YOUR CAPABILITIES WITHOUT ADDING STAFF.




MiTek Industries, Inc.                                         Serving Building Materials Providers with the following solutions:
Providing integrated solutions to the construction industry.   HVAC, Electrical, Lumber, and Component Estimates | Kitchen & Bath
Services | Software | Automation | Engineered Products         Design, Drafting and Estimation | Window & Door Estimation




                    PLATINUM GLOBAL DIRECT ALLOCATED MODEL



    → You manage the resource.

    → Dedicated to your team and your business.                MiTek can offer a range of flexible options to meet your
    → Realize positive return on your investment with          initial or irregular staffing needs. MiTek can manage
                                                               the same highly skilled resources on your behalf as
      as little as 13-15 hours of demand per week.
                                                               you transition to the Direct Allocated Model.
    → The Direct Allocated Model is available at
      an annual cost.



MiTek offers Platinum Global services to help you grow.          Service Categories and Capabilities:

MiTek offers ambitious and highly skilled resources along
                                                                 →   DESIGN / DRAFTING
with a process for quickly developing and scaling resources
                                                                 →   ESTIMATING
as your demand changes.
                                                                 →   RENDERING
                                                                 →   ADMINISTRATION / PROJECT MANAGEMENT
MiTek and Platinum Global provide you with risk reduction.       →   SPECIALIZED



                       Contact your MiTek partner to learn more, or visit MiTek-US.com/Services
         Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 357 of 358

 MITEK IS MORE THAN JUST ENGINEERED PRODUCTS




                                                                 AUTOMATION

                                                         Our comprehensive
                                                   offsite design and fabrication
                                                    solutions are changing the
                                                     way the world is building.

                                                             MiTek-US.com/Machinery




              SERVICES

      Scale your outputs
(design, take-offs, estimating,
job quotes, and more) without
 scaling your labor costs with
    MiTek® PlanServices™.


         MiTek-US.com/Services




  WE’RE WORKING TO BE YOUR HOLISTIC BUILDING SOLUTIONS PARTNER
                 < SEE MORE OF OUR SOLUTIONS ON THE INSIDE-FRONT COVER                3
                     Case 3:20-cv-06957 Document 1-2 Filed 10/06/20 Page 358 of 358




MADE IN AMERICA. DESIGNED TO LAST.

MiTek Structural Connectors are manufactured and distributed in 9 strategic locations in the United States.
We are proud that our structural connector products are designed and made in the USA.




  WAREHOUSE & DISTRIBUTION                                                                          MANUFACTURING

  CALIFORNIA                                   INDIANA                                              ARIZONA
  250 Klug Circle                              2363 East Perry Road                                 7890 W. Lincoln Street
  Corona, California 92880                     Indianapolis, Indiana 46168                          Phoenix, Arizona 85353
  Will Call Hours: 8:00 am to 4:30 pm PST      Will Call Hours: 8:00 am to 4:00 pm EST              Will Call Hours: 8:00 am to 4:30 pm MST

  CALIFORNIA                                   NEW JERSEY                                           FLORIDA
  25315 S. Schulte Road                        120 Hancock Lane                                     11910 62nd Street North
  Tracy, California 95377                      Westampton, New Jersey 08060                         Largo, Florida 33773
  Will Call Hours: 8:00 am to 4:00 pm PST      Will Call Hours: Mon-Thur 8:00 am to 5:00 pm,        Will Call Hours: 8:30 am to 4:30 pm EST
                                               Friday only - 8:00 am to 4:00 pm EST
  GEORGIA                                                                                           MINNESOTA
  4380 International Parkway, Suite A          TEXAS                                                703 Rogers Drive
  Atlanta, Georgia 30354                       14418-A Smith Road                                   Montgomery, Minnesota 56069
  Will Call Hours: 7:30 am to 4:00 pm EST      Humble, Texas 77396                                  Will Call Hours: 8:00 am to 4:30 pm CST
                                               Will Call Hours: 7:30 am to 4:00 pm CST




CUSTOMER SERVICE

Phone: 1
        -800-328-5934 • 952-898-8772
Fax: 952-898-8605
Email: uspcustomerservice@mii.com                                                                     Copyright © 2020 MiTek Industries, Inc.
                                                                                                      All rights reserved. | Job #2574
Website: MiTek-US.com
